
	

113 S2410 PCS: Carl Levin National Defense Authorization Act for Fiscal Year 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 402113th CONGRESS2d Session
		S. 2410
		[Report No. 113–176]IN THE SENATE OF THE UNITED STATES
		
			June 2, 2014
			Mr. Levin, from the Committee on Armed Services, reported the following original bill; which was read twice
			 and placed on the calendar
		A BILL
		To authorize appropriations for fiscal year 2015 for
		  military activities of the Department of Defense, for military construction,
		  and for defense activities of the Department of Energy, to prescribe military
		  personnel strengths for such fiscal year, and for other
		  purposes.
	
	
		1.Short title; findings(a)Short titleThis Act may be cited as the Carl Levin National Defense Authorization Act for Fiscal Year 2015.(b)FindingsCongress makes the following findings:(1)Senator Carl Levin of Michigan was elected a member of the United States Senate on November 7,
			 1978, for a full term beginning January 3, 1979.  He has served
			 continuously in the Senate since that date, and was appointed as a member
			 of the Committee on Armed Services in January 1979.  He has served on the
			 Committee on Armed Services since that date, a period of nearly 36 years.(2)A graduate of Detroit Central High School, Senator Levin went on to Swarthmore College, and
			 graduated from Harvard Law School in 1959, gaining admittance to the
			 Michigan bar.	He served his State as assistant attorney general and
			 general counsel of the Michigan Civil Rights Commission from 1964–1967,
			 and later served his hometown of Detroit as a member of the Detroit City
			 Council from 1969–1973, and as the council’s president from 1974–1977.(3)Senator Levin first served as chairman of the Committee on Armed Services of the United States
			 Senate for a period of the 107th Congress, and has remained chairman since
			 the 110th Congress began in 2007.  He has exercised extraordinary
			 leadership as either the chairman or ranking minority member of the
			 committee since the start of the 105th Congress in 1997.(4)Each year, for the past 52 years, the Committee on Armed Services has reliably passed an annual
			 defense authorization act, and this will be the 36th that Senator Levin
			 has had a role in.  In his capacity as member, ranking member, and
			 chairman, he has been an advocate for a strong national defense, and has
			 made lasting contributions to the security of our Nation.(5)It is altogether fitting and proper that this Act, the last annual authorization act for the
			 national defense that Senator Levin manages in and for the United States
			 Senate as chairman of the Committee on Armed Services, be named in his
			 honor, as provided in subsection (a).2.Organization of Act into divisions; table of contents(a)DivisionsThis
			 Act is organized into four divisions as follows:
				(1)Division
			 A–Department of Defense Authorizations.
				(2)Division
			 B–Military Construction Authorizations.
				(3)Division
			 C–Department of Energy National Security Authorizations and Other
			 Authorizations.
				(4)Division
			 D–Funding Tables.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; findings.
					Sec. 2. Organization of Act into divisions; table of contents.
					Sec. 3. Congressional defense committees.
					Sec. 4. Budgetary effects of this Act.DIVISION A—Department of Defense Authorizations
					TITLE I—Procurement
					Subtitle A—Authorization of Appropriations
					Sec. 101. Authorization of appropriations.
					Subtitle C—Navy Programs
					Sec. 121. Airborne electronic attack capabilities.
					Sec. 122. Report on test evaluation master plan for Littoral Combat Ship seaframes and mission
			 modules.
					Sec. 123. Authority to transfer certain funds for refueling of aircraft carrier and construction of
			 amphibious ship.
					Subtitle D—Air Force Programs
					Sec. 131. Prohibition on retirement of MQ–1 Predator aircraft.
					Sec. 132. Limitation on availability of funds for retirement of Air Force aircraft.
					Sec. 133. Temporary limitation on availability of funds for transfer of Air Force C–130H and C–130J
			 aircraft.
					Sec. 134. Limitation on availability of funds for retirement of A–10 aircraft.
					Sec. 135. Limitation on transfer of KC–135 tankers.
					Sec. 136. Limitation on availability of funds for retirement of Airborne Warning and Control System
			 (AWACS) aircraft.
					Sec. 137. Report on status of air-launched cruise missile capabilities.
					Sec. 138. Report on C–130 aircraft.
					Sec. 139. Report on status of F–16 aircraft.
					Sec. 140. Report on options to modernize or replace the T–1A aircraft.TITLE II—Research, development, test, and evaluation
					Subtitle A—Authorization of appropriations
					Sec. 201. Authorization of appropriations.
					Subtitle B—Program requirements, restrictions, and limitations
					Sec. 211. Modification of authority for prizes for advanced technology achievements.
					Sec. 212. Modification of Manufacturing Technology Program.
					Sec. 213. Limitation on retirement of Joint Surveillance and Target Attack Radar Systems aircraft.
					Sec. 214. Limitation on significant modifications of Army test and evaluation capabilities.
					Subtitle C—Reports
					Sec. 221. Study and reports on the technological superiority of the United States military.
					Sec. 222. Reduction in frequency of reporting by Deputy Assistant Secretary of Defense for Systems
			 Engineering.
					Subtitle D—Other matters
					Sec. 231. Pilot program on assignment to Defense Advanced Research Projects Agency of private
			 sector personnel with critical research and development expertise.
					Sec. 232. Pilot program on enhancement of preparation of dependents of members of Armed Forces for
			 careers in science, technology, engineering, and mathematics.
					Sec. 233. Modification to requirement for contractor cost-sharing in pilot program to include
			 technology protection features during research and development of certain
			 defense systems.TITLE III—Operation and maintenance
					Subtitle A—Authorization of appropriations
					Sec. 301. Authorization of appropriations.
					Subtitle B—Energy and the environment
					Sec. 311. Method of funding for cooperative agreements under the Sikes Act.
					Sec. 312. Environmental restoration at former Naval Air Station Chincoteague, Virginia.
					Sec. 313. Limitation on availability of funds for procurement of drop-in fuels.
					Sec. 314. Study on implementation of requirements for consideration of fuel logistics support
			 requirements in planning, requirements development, and acquisition
			 processes.
					Sec. 315. Comptroller General study of Department of Defense research and development projects and
			 investments to increase energy security and meet energy goals
			 requirements.
					Sec. 316. Decontamination of a portion of former bombardment area on island of Culebra, Puerto
			 Rico.
					Subtitle C—Logistics and sustainment
					Sec. 321. Modification of annual reporting requirement related to prepositioning of materiel and
			 equipment.
					Sec. 322. Modification of quarterly readiness reporting requirement.
					Sec. 323. Elimination of authority to abolish arsenals.
					Subtitle D—Reports
					Sec. 331. Repeal of annual report on Department of Defense operation and financial support for
			 military museums.
					Subtitle E—Limitations and extensions of authority
					Sec. 341. Limitation on MC–12 aircraft transfer to United States Special Operations Command.
					Sec. 342. Limitation on establishment of regional Special Operations Forces Coordination Centers.
					Subtitle F—Other matters
					Sec. 351. Repeal of authority relating to use of military installations by Civil Reserve Air Fleet
			 contractors.
					Sec. 352. Revised policy on ground combat and camouflage utility uniforms.
					Sec. 353. Southern Sea Otter Military Readiness Areas.TITLE IV—Military Personnel Authorizations
					Subtitle A—Active Forces
					Sec. 401. End strengths for active forces.
					Subtitle B—Reserve Forces
					Sec. 411. End strengths for Selected Reserve.
					Sec. 412. End strengths for Reserves on active duty in support of the reserves.
					Sec. 413. End strengths for military technicians (dual status).
					Sec. 414. Fiscal year 2015 limitation on number of non-dual status technicians.
					Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational
			 support.
					Subtitle C—Authorization of Appropriations
					Sec. 421. Military personnel.TITLE V—Military Personnel Policy
					Subtitle A—Officer Personnel Policy 
					Sec. 501. Authority for three-month deferral of retirement for officers selected for selective
			 early retirement.
					Sec. 502. Repeal of limits on percentage of officers who may be recommended for discharge during a
			 fiscal year under enhanced selective discharge authority.
					Sec. 503. Elimination of requirement that a qualified aviator or naval flight officer be in command
			 of an inactivated nuclear-powered aircraft carrier before decommissioning.
					Sec. 504. Authority to limit consideration for early retirement by selective retirement boards to
			 particular warrant officer year groups and specialties.
					Sec. 505. Repeal of requirement for submittal to Congress of annual reports on joint officer
			 management and promotion policy objectives for joint officers.
					Subtitle B—Reserve Component Management
					Sec. 511. Retention on reserve active-status list following nonselection for promotion of certain
			 health professions officers and first lieutenants and lieutenants (junior
			 grade) pursuing baccalaureate degrees.
					Sec. 512. Database on military technician positions.
					Sec. 513. Improved consistency in suicide prevention and resilience program for the reserve
			 components of the Armed Forces.
					Sec. 514. Office of Employer Support for the Guard and Reserve.
					Subtitle C—General Service Authorities
					Sec. 521. Enhancement of participation of mental health professionals in boards for correction of
			 military records and boards for review of discharge or dismissal of
			 members of the Armed Forces.
					Sec. 522. Extension of authority to conduct programs on career flexibility to enhance retention of
			 members of the Armed Forces.
					Sec. 523. Sense of Senate on validated gender-neutral occupational standards for all military
			 occupations.
					Sec. 524. Comptroller General of the United States report on impact of certain mental and physical
			 trauma on discharges from military service for misconduct.
					Sec. 525. Sense of Senate on upgrade of characterization of discharge of certain Vietnam era
			 members of the Armed Forces.
					Subtitle D—Member Education and Training
					Sec. 531. Enhancement of authority for members of the Armed Forces to obtain professional
			 credentials.
					Sec. 532. Authority for Joint Special Operations University to award degrees.
					Sec. 533. Enhancement of information provided to members of the Armed Forces and veterans regarding
			 use of Post-9/11 Educational Assistance and Federal financial aid through
			 Transition Assistance Program.
					Sec. 534. Duration of foreign and cultural exchange activities at military service academies.
					Subtitle E—Military Justice and Legal Matters
					Sec. 541. Ordering of depositions under the Uniform Code of Military Justice.
					Sec. 542. Modification of Rule 513 of the Military Rules of Evidence, relating to the privilege
			 against disclosure of communications between psychotherapists and
			 patients.
					Sec. 543. Enhancement of victims' rights to be heard through counsel in connection with prosecution
			 of certain sex-related offenses.
					Sec. 544. Eligibility of members of the reserve components of the Armed Forces for assistance of
			 Special Victims' Counsel.
					Sec. 545. Additional enhancements of military department actions on sexual assault prevention and
			 response.
					Sec. 546. Review of decisions not to refer charges of certain sex-related offenses for trial by
			 court-martial if requested by chief prosecutor.
					Sec. 547. Modification of Department of Defense policy on retention of evidence in a sexual assault
			 case to permit return of personal property upon completion of related
			 proceedings.
					Sec. 548. Inclusion of information on assaults in the Defense Sexual Assault Incident Database.
					Sec. 549. Technical revisions and clarifications of certain provisions in the National Defense
			 Authorization Act for Fiscal Year 2014 relating to the military justice
			 system.
					Sec. 550. Applicability of sexual assault prevention and response and related military justice
			 enhancements to military service academies.
					Sec. 551. Analysis and assessment of disposition of most serious offenses identified in
			 unrestricted reports on sexual assaults in annual reports on sexual
			 assaults in the Armed Forces.
					Sec. 552. Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault
			 in the Armed Forces.
					Sec. 553. Collaboration between the Department of Defense and the Department of Justice in efforts
			 to prevent and respond to sexual assault.
					Sec. 554. Modification of term of judges of the United States Court of Appeals for the Armed
			 Forces.
					Sec. 555. Report on review of Office of Diversity Management and Equal Opportunity role in sexual
			 harassment cases.
					Sec. 556. Repeal of obsolete requirement to develop comprehensive management plan to address
			 deficiencies in data captured in the Defense Incident-Based Reporting
			 System.
					Subtitle F—Decorations and Award
					Sec. 561. Medals for members of the Armed Forces and civilian employees of the Department of
			 Defense who were killed or wounded in an attack by a foreign terrorist
			 organization.
					Subtitle G—Defense Dependents' Education and Military Family Readiness Matters
					Sec. 571. Continuation of authority to assist local educational agencies that benefit dependents of
			 members of the Armed Forces and Department of Defense civilian employees.
					Sec. 572. Impact aid for children with severe disabilities.
					Sec. 573. Amendments to the Impact Aid Improvement Act of 2012.
					Sec. 574. Authority to employ non-United States citizens as teachers in Department of Defense
			 Overseas Dependents’ School system.
					Sec. 575. Inclusion of domestic dependent elementary and secondary schools among functions of
			 Advisory Council on Dependents' Education.
					Sec. 576. Department of Defense suicide prevention programs for military dependents.
					Subtitle H—Other Matters
					Sec. 581. Enhancement of authority to accept support for Air Force Academy athletic programs.TITLE VI—Compensation and Other Personnel Benefits
					Subtitle A—Pay and Allowances
					Sec. 601. Fiscal year 2015 increase in military basic pay.
					Sec. 602. Inclusion of Chief of the National Guard Bureau and Senior Enlisted Advisor to the Chief
			 of the National Guard Bureau among senior members of the Armed Forces for
			 purposes of pay and allowances.
					Sec. 603. Modification of computation of basic allowance for housing inside the United States.
					Sec. 604. Extension of authority to provide temporary increase in rates of basic allowance for
			 housing under certain circumstances.
					Subtitle B—Bonuses and Special and Incentive Pays
					Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces.
					Sec. 612. One-year extension of certain bonus and special pay authorities for health care
			 professionals.
					Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers.
					Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay,
			 incentive pay, and bonus authorities.
					Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and
			 special pays.
					Subtitle C—Disability Pay, Retired Pay, and Survivor Benefits
					Sec. 621. Inapplicability of reduced annual adjustment of retired pay for members of the Armed
			 Forces under the age of 62 under the Bipartisan Budget Act of 2013 who
			 first become members prior to January 1, 2016.
					Sec. 622. Modification of determination of retired pay base for officers retired in general and
			 flag officer grades.
					Sec. 623. Modification of per-fiscal year calculation of days of certain active duty or active
			 service to reduce eligibility age for retirement for non-regular service.
					Sec. 624. Earlier determination of dependent status with respect to transitional compensation for
			 dependents of certain members separated for dependent abuse.
					Sec. 625. Survivor Benefit Plan annuities for special needs trusts established for the benefit of
			 dependent children incapable of self-support.
					Subtitle D—Commissary and Nonappropriated Fund Instrumentality Benefits and Operations
					Sec. 631. Procurement of brand-name and other commercial items for resale by commissary stores.TITLE VII—Health Care Provisions
					Subtitle A—TRICARE Program
					Sec. 701. Annual mental health assessments for members of the Armed Forces.
					Sec. 702. Modifications of cost-sharing and other requirements for the TRICARE Pharmacy Benefits
			 Program.
					Sec. 703. Parity in provision of inpatient mental health services with other inpatient medical
			 services.
					Sec. 704. Availability of breastfeeding support, supplies, and counseling under the TRICARE
			 program.
					Sec. 705. Authority for provisional TRICARE coverage for emerging health care products and
			 services.
					Sec. 706. Report on status of reductions in TRICARE Prime service areas.
					Sec. 707. Repeal of requirement for ongoing Comptroller General of the United States reviews of
			 viability of TRICARE Standard and TRICARE Extra.
					Subtitle B—Health Care Administration
					Sec. 721. Department of Defense Medicare-Eligible Retiree Health Care Fund matters.
					Sec. 722. Extension of authority for Joint Department of Defense–Department of Veterans Affairs
			 Medical Facility Demonstration Fund.
					Sec. 723. Department of Defense-wide strategy for contracting for health care professionals for the
			 Department of Defense.
					Sec. 724. Program on medication management in the Department of Defense.
					Subtitle C—Reports and Other Matters
					Sec. 731. Report on military family planning programs of the Department of Defense.
					Sec. 732. Interagency working group on the provision of mental health services to members of the
			 National Guard and the Reserves.
					Sec. 733. Report on improvements in the identification and treatment of mental health conditions
			 and traumatic brain injury among members of the Armed Forces.
					Sec. 734. Report on implementation of recommendations of Institute of Medicine on improvements to
			 certain resilience and prevention programs of the Department of Defense.
					Sec. 735. Report on Department of Defense support of members of the Armed Forces who experience
			 traumatic injury as a result of vaccinations required by the Department.
					Sec. 736. Comptroller General of the United States report on Military Health System Modernization
			 Study of the Department of Defense.TITLE VIII—Acquisition Policy, Acquisition Management, and Related matters
					Subtitle A—Acquisition policy and management
					Sec. 801. Open systems approach to acquisition of systems containing information technology.
					Sec. 802. Recharacterization of changes to Major Automated Information System programs.
					Sec. 803. Process map requirement for milestone approval of defense business system programs.
					Sec. 804. Governance of Joint Information Environment.
					Sec. 805. Report on implementation of acquisition process for information technology systems.
					Sec. 806. Revision of requirement for acquisition programs to maintain defense research facility
			 records.
					Sec. 807. Rapid acquisition and deployment procedures for United States Special Operations Command.
					Sec. 808. Consideration of corrosion control in preliminary design review.
					Sec. 809. Repeal of extension of Comptroller General report on inventory.
					Subtitle B—Amendments to General Contracting Authorities, Procedures, and Limitations
					Sec. 821. Restatement and revision of requirements applicable to multiyear defense acquisitions to
			 be specifically authorized by law.
					Sec. 822. Extension and modification of contract authority for advanced component development and
			 prototype units and modification of authority.
					Sec. 823. Conditional temporary extension of comprehensive subcontracting plans.
					Sec. 824. Sourcing requirements related to avoiding counterfeit electronic parts.
					Sec. 825. Authority for Defense Contract Audit Agency to interview contractor employees in
			 connection with examination of contractor records.
					Sec. 826. Enhancement of whistleblower protection for employees of grantees.
					Sec. 827. Prohibition on reimbursement of contractors for congressional investigations and
			 inquiries.
					Sec. 828. Enhanced authority to acquire certain products and services produced in Africa.
					Sec. 829. Requirement to provide photovoltaic devices from United States sources.
					Subtitle C—Provisions relating to major defense acquisition programs
					Sec. 841. Program manager development strategy.
					Sec. 842. Tenure and accountability of program managers for program development periods.
					Sec. 843. Tenure and accountability of program managers for program execution periods.
					Sec. 844. Removal of requirements related to waiver of preliminary design review and
			 post-preliminary design review before Milestone B.
					Sec. 845. Comptroller General of the United States report on operational testing programs for major
			 defense acquisition programs.
					Subtitle D—Other matters
					Sec. 861. Extension to United States Transportation Command of authorities relating to prohibition
			 on contracting with the enemy.
					Sec. 862. Reimbursement of Department of Defense for assistance provided to nongovernmental
			 entertainment-oriented media producers.
					Sec. 863. Three-year extension of authority for Joint Urgent Operational Needs Fund.TITLE IX—Department of Defense Organization and Management
					Subtitle A—Department of Defense Management
					Sec. 901. Reorganization of the Office of the Secretary of Defense and related matters.
					Sec. 902. Assistant Secretary of Defense for Manpower and Reserve Affairs.
					Subtitle B—Other Matters
					Sec. 911. Modifications to requirements for accounting for members of the Armed Forces and
			 Department of Defense civilian employees listed as missing.TITLE X—General Provisions
					Subtitle A—Financial Matters
					Sec. 1001. General transfer authority.
					Sec. 1002. National Sea-Based Deterrence Fund.
					Sec. 1003. Sense of Senate on sequestration.
					Subtitle B—Counter-Drug Activities
					Sec. 1011. Extension of authority to support unified counter-drug and counterterrorism campaign in
			 Colombia.
					Sec. 1012. Extension and modification of authority for joint task forces supporting law enforcement
			 agencies conducting activities to counter transnational organized crime to
			 support law enforcement agencies conducting counter-terrorism activities.
					Sec. 1013. Extension of authority to provide additional support for counter-drug activities of
			 certain foreign governments.
					Sec. 1014. Extension and modification of authority of Department of Defense to provide additional
			 support for counterdrug activities of other governmental agencies.
					Subtitle C—Naval Vessels and Shipyards
					Sec. 1021. Limitation on use of funds for inactivation of U.S.S. George Washington.
					Sec. 1022. Availability of funds for retirement or inactivation of Ticonderoga class cruisers or
			 dock landing ships.
					Sec. 1023. Operational readiness of Littoral Combat Ships on extended deployments.
					Sec. 1024. Authority for limited coastwise trade for certain vessels providing transportation
			 services under a shipbuilding or ship repair contract with the Secretary
			 of the Navy.
					Subtitle D—Counterterrorism
					Sec. 1031. Limitation on the transfer or release of individuals detained at United States Naval
			 Station, Guantanamo Bay, Cuba.
					Sec. 1032. Report on facilitation of transfer overseas of certain individuals detained at United
			 States Naval Station, Guantanamo Bay, Cuba.
					Sec. 1033. Authority to temporarily transfer individuals detained at United States Naval Station,
			 Guantanamo Bay, Cuba, to the United States for emergency or critical
			 medical treatment.
					Sec. 1034. Prohibition on transfer or release to Yemen of individuals detained at United States
			 Naval Station, Guantanamo Bay, Cuba.
					Subtitle E—Miscellaneous Authorities and Limitations
					Sec. 1041. Reduction in Department of Defense civilian personnel and review of certain headquarters
			 spending.
					Sec. 1042. Protection of Department of Defense installations.
					Sec. 1043. Authority to accept certain voluntary legal support services.
					Sec. 1044. Inclusion of Chief of the National Guard Bureau among leadership of the Department of
			 Defense provided physical protection and personal security.
					Sec. 1045. Inclusion of regional organizations in authority for assignment of civilian employees of
			 the Department of Defense as advisors to foreign ministries of defense.
					Sec. 1046. Extension of authority to waive reimbursement of costs of activities for nongovernmental
			 personnel at Department of Defense regional centers for security studies.
					Subtitle F—Studies and Reports
					Sec. 1061. Reports on recommendations of the National Commission on the Structure of the Air Force.
					Sec. 1062. Review of operation of certain ships during the Vietnam era.
					Sec. 1063. Assessment of the operations research tools, processes, and capabilities in support of
			 requirements analysis for major defense acquisition programs and
			 allocation of intelligence, surveillance, and reconnaissance assets.
					Sec. 1064. Review of United States military strategy and the force posture of allies and partners
			 in the United States Pacific Command area of responsibility.
					Sec. 1065. Department of Defense policies on community involvement in Department community outreach
			 events.
					Sec. 1066. Comptroller General of the United States briefing and report on management of the
			 conventional ammunition demilitarization stockpile of the Department of
			 Defense.
					Sec. 1067. Repeal and modification of reporting requirements.
					Sec. 1068. Repeal of requirement for Comptroller General of the United States annual reviews and
			 report on pilot program on commercial fee-for-service air refueling
			 support for the Air Force.
					Subtitle G—Uniformed Services Voting
					PART I—Provision of voter assistance to members of the Armed Forces
					Sec. 1071. Provision of annual voter assistance.
					Sec. 1072. Designation of voter assistance offices.
					PART II—Electronic voting systems
					Sec. 1076. Repeal of electronic voting demonstration project.
					Subtitle H—Other Matters
					Sec. 1081. Biennial surveys of Department of Defense civilian employees on workplace and gender
			 relations matters.
					Sec. 1082. Transfer of administration of Ocean Research Advisory Panel from Department of the Navy
			 to National Oceanic and Atmospheric Administration.
					Sec. 1083. Authority to require employees of the Department of Defense and members of the Army,
			 Navy, Air Force, and Marine Corps to occupy quarters on a rental basis
			 while performing official travel.
					Sec. 1084. Expansion of authority for Secretary of Defense to use the Department of Defense
			 reimbursement rate for transportation services provided to certain
			 non-Department of Defense entities.
					Sec. 1085. Pilot program to rehabilitate and modify homes of disabled and low-income veterans.
					Sec. 1086. Technical and clerical amendments.TITLE XI—Civilian Personnel Matters
					Sec. 1101. Extension and modification of experimental program for scientific and technical
			 personnel.
					Sec. 1102. Modifications of biennial strategic workforce plan relating to senior management,
			 functional, and technical workforces of the Department of Defense.
					Sec. 1103. One-year extension of authority to waive annual limitation on premium pay and aggregate
			 limitation on pay for Federal civilian employees working overseas.
					Sec. 1104. Personnel authorities for civilian personnel for the United States Cyber Command.TITLE XII—Matters Relating to Foreign Nations
					Subtitle A—Assistance and Training
					Sec. 1201. Modification of Department of Defense authority for humanitarian stockpiled conventional
			 munitions assistance programs.
					Sec. 1202. Codification of recurring limitations on the use of funds for assistance for units of
			 foreign security forces that have committed a gross violation of human
			 rights.
					Sec. 1203. Codification and enhancement of authority to build the capacity of foreign security
			 forces.
					Sec. 1204. Training of security forces and associated ministries of foreign countries to promote
			 respect for the rule of law and human rights.
					Sec. 1205. Modification and extension of Global Security Contingency Fund authority.
					Sec. 1206. Use of acquisition and cross-servicing agreements to lend certain military equipment to
			 certain foreign forces for personnel protection and survivability.
					Sec. 1207. Cross servicing agreements for loan of personnel protection and personnel survivability
			 equipment in coalition operations.
					Sec. 1208. Extension and modification of authority for support of special operations to combat
			 terrorism.
					Sec. 1209. Assistance to foster a negotiated settlement to the conflict in Syria.
					Sec. 1210. Limitations on security assistance for the Government of Burma.
					Sec. 1211. Biennial report on programs carried out by the Department of Defense to provide
			 training, equipment, or other assistance or reimbursement to foreign
			 security forces.
					Sec. 1212. Sense of the Senate on multilateral humanitarian assistance and disaster relief
			 exercises.
					Subtitle B—Matters Relating to Afghanistan, Pakistan, and Iraq
					Sec. 1221. Commanders' Emergency Response Program in Afghanistan.
					Sec. 1222. Extension of authority to transfer defense articles and provide defense services to the
			 military and security forces of Afghanistan.
					Sec. 1223. One-year extension of authority to use funds for reintegration activities in
			 Afghanistan.
					Sec. 1224. Extension and modification of authority for reimbursement of certain coalition nations
			 for support provided to United States military operations.
					Sec. 1225. One-year extension of logistical support for coalition forces supporting certain United
			 States military operations.
					Sec. 1226. Prohibition on use of funds for certain programs and projects of the Department of
			 Defense in Afghanistan that cannot be safely accessed by United States
			 Government personnel.
					Sec. 1227. Semiannual report on enhancing the strategic partnership between the United States and
			 Afghanistan.
					Sec. 1228. Report on bilateral security cooperation with Pakistan.
					Sec. 1229. Surface clearance of unexploded ordnance on former United States training ranges in
			 Afghanistan.
					Sec. 1230. Afghan Special Immigrant Visa Program.
					Sec. 1231. Extension and modification of authority to support operations and activities of the
			 Office of Security Cooperation in Iraq.
					Subtitle C—Reports 
					Sec. 1241. Report on impact of end of major combat operations in Afghanistan on authority to use
			 military force.
					Sec. 1242. United States strategy for enhancing security and stability in Europe.
					Sec. 1243. Report on military and security developments involving the Russian Federation.
					Sec. 1244. Modification of matters for discussion in annual reports of United States-China Economic
			 and Security Review Commission.
					Sec. 1245. Report on maritime security strategy and annual briefing on military to military
			 engagement with the People’s Republic of China.
					Sec. 1246. Report on military assistance to Ukraine.
					Subtitle D—Other Matters
					Sec. 1261. Treatment of Kurdistan Democratic Party and Patriotic Union of Kurdistan under the
			 Immigration and Nationality Act.
					Sec. 1262. Notification on potentially significant arms control noncompliance.
					Sec. 1263. Enhanced authority for provision of support to foreign military liaison officers of
			 foreign countries while assigned to the Department of Defense.
					Sec. 1264. One-year extension of authorization for non-conventional assisted recovery capabilities.
					Sec. 1265. Inter-European Air Forces Academy.
					Sec. 1266. Extension of limitations on providing certain missile defense information to the Russian
			 Federation.
					Sec. 1267. Prohibition on direct or indirect use of funds to enter into contracts or agreements
			 with Rosoboronexport.TITLE XIII—COOPERATIVE THREAT REDUCTION
					Subtitle A—Funding allocations
					Sec. 1301. Specification of Cooperative Threat Reduction funds.
					Sec. 1302. Funding allocations.
					Subtitle B—Consolidation and modernization of statutes relating to the Department of Defense
			 Cooperative Threat Reduction Program
					Sec. 1311. Short title.
					PART I—Program authorities
					Sec. 1321. Authority to carry out the Department of Defense Cooperative Threat Reduction Program.
					Sec. 1322. Use of Department of Defense Cooperative Threat Reduction funds for certain emergent
			 threats or opportunities.
					Sec. 1323. Department of Defense Cooperative Threat Reduction Program authority for urgent threat
			 reduction activities.
					Sec. 1324. Use of funds for other purposes or for increased amounts.
					Sec. 1325. Use of contributions to the Department of Defense Cooperative Threat Reduction Program.
					PART II—Restrictions and limitations
					Sec. 1331. Prohibition on use of funds for specified purposes.
					Sec. 1332. Requirement for on-site managers.
					Sec. 1333. Limitation on use of funds until certain permits obtained.
					PART III—Recurring certifications and reports
					Sec. 1341. Annual certifications on use of facilities being constructed for Department of Defense
			 Cooperative Threat Reduction projects or activities.
					Sec. 1342. Requirement to submit summary of amounts requested by project category.
					Sec. 1343. Reports on activities and assistance under the Department of Defense Cooperative Threat
			 Reduction Program.
					Sec. 1344. Metrics for the Department of Defense Cooperative Threat Reduction Program.
					PART IV—Repeals and transition provisions
					Sec. 1351. Repeals.
					Sec. 1352. Transition provisions.TITLE XIV—Other Authorizations
					Subtitle A—Military Programs
					Sec. 1401. Working capital funds.
					Sec. 1402. Chemical Agents and Munitions Destruction, Defense.
					Sec. 1403. Drug Interdiction and Counter-Drug Activities, Defense-wide.
					Sec. 1404. Defense Inspector General.
					Sec. 1405. Defense Health Program.
					Subtitle B—National Defense Stockpile and Related Matters
					Sec. 1411. Report on development of secure supply of rare earth materials.
					Subtitle C—Other Matters
					Sec. 1421. Authority for transfer of funds to joint Department of Defense–Department of Veterans
			 Affairs Medical Facility Demonstration Fund for Captain James A. Lovell
			 Federal Health Care Center, Illinois.
					Sec. 1422. Comptroller General of the United States report on Captain James A. Lovell Federal
			 Health Care Center, North Chicago, Illinois.
					Sec. 1423. Authorization of appropriations for Armed Forces Retirement Home.
					Sec. 1424. Designation and responsibilities of Senior Medical Advisor for the Armed Forces
			 Retirement Home.TITLE XV—Authorization of Additional Appropriations for Overseas Contingency Operations
					Subtitle A—Authorization of Additional Appropriations
					Sec. 1501. Purpose.
					Sec. 1502. Overseas contingency operations.
					Subtitle B—Financial Matters
					Sec. 1511. Treatment as additional authorizations.
					Sec. 1512. Special transfer authority.
					Subtitle C—Limitations, Reports, and Other Matters
					Sec. 1521. Plan for transition of funding of United States Special Operations Command from
			 supplemental funding for overseas contingency operations to recurring
			 funding for future-years defense programs.
					Sec. 1522. Joint Improvised Explosive Device Defeat Fund.
					Sec. 1523. Afghanistan Security Forces Fund.
					Sec. 1524. Afghanistan Infrastructure Fund.
					Sec. 1525. Sense of Congress regarding counter-improvised explosive devices.TITLE XVI—Strategic Programs, Cyber, and Intelligence Matters
					Subtitle A—Nuclear Forces
					Sec. 1601. Procurement authority for certain parts of intercontinental ballistic missile fuzes.
					Sec. 1602. Form of and cost estimates relating to annual reports on plan for the nuclear weapons
			 stockpile, nuclear weapons complex, nuclear weapons delivery systems, and
			 nuclear weapons command and control system.
					Sec. 1603. Reports on installation of nuclear command, control, and communications systems at the
			 United States Strategic Command headquarters.
					Sec. 1604. Reports on potential reductions to B61 life extension program.
					Sec. 1605. Sense of Congress on deterrence and defense posture of the North Atlantic Treaty
			 Organization.
					Subtitle B—Missile defense programs
					Sec. 1611. Homeland ballistic missile defense.
					Sec. 1612. Regional ballistic missile defense.
					Sec. 1613. Availability of funds for missile defense programs of Israel.
					Sec. 1614. Acquisition plan for re-designed Exo-atmospheric Kill Vehicle.
					Sec. 1615. Testing and assessment of missile defense systems prior to production and deployment.
					Subtitle C—Space Activities
					Sec. 1621. Update of National Security Space Strategy to include space control and space
			 superiority strategy.
					Sec. 1622. Allocation of funds for the Space Security and Defense Program; report on space control.
					Sec. 1623. Prohibition on contracting with Russian suppliers of critical space launch supplies for
			 the Evolved Expendable Launch Vehicle program.
					Sec. 1624. Assessment of Evolved Expendable Launch Vehicle program.
					Sec. 1625. Report on reliance of Evolved Expendable Launch Vehicle program on foreign
			 manufacturers.
					Sec. 1626. Availability of additional rocket cores pursuant to competitive procedures.
					Sec. 1627. Competitive procedures required to launch payload for mission number five of the
			 Operationally Responsive Space Program.
					Sec. 1628. Limitation on funding for storage of Defense Meteorological Satellite Program
			 satellites.
					Sec. 1629. Plan for development of liquid rocket engine for medium or heavy lift launch vehicle;
			 transfer of certain funds.
					Sec. 1630. Study of space situational awareness architecture.
					Sec. 1631. Sense of the Senate on resolution limits on commercial space imagery.
					Subtitle D—Cyber warfare, cyber security, and related matters
					Sec. 1641. Cyberspace mapping.
					Sec. 1642. Review of cross domain solution policy and requirement for cross domain solution
			 strategy.
					Sec. 1643. Budgeting and accounting for cyber mission forces.
					Sec. 1644. Requirement for strategy to develop and deploy decryption service for the Joint
			 Information Environment.
					Sec. 1645. Reporting on penetrations into networks and information systems of operationally
			 critical contractors.
					Sec. 1646. Sense of Congress on the future of the Internet and the .MIL top-level domain.
					Subtitle E—Intelligence-Related matters
					Sec. 1651. Extension of Secretary of Defense authority to engage in commercial activities as
			 security for intelligence collection activities.
					Sec. 1652. Authority for Secretary of Defense to engage in commercial activities as security for
			 military operations abroad.
					Sec. 1653. Extension of authority relating to jurisdiction over Department of Defense facilities
			 for intelligence collection or special operations activities abroad.
					Sec. 1654. Personnel security and insider threat.
					Sec. 1655. Migration of Distributed Common Ground System of Department of the Army to an open
			 system architecture.TITLE XVII—National Commission on the Future of the Army
					Sec. 1701. Short title.
					Sec. 1702. Prohibition on use of fiscal year 2015 funds to reduce strengths of Army personnel.
					Sec. 1703. Limitation on use of fiscal year 2015 funds for transfer or divestment of certain
			 aircraft assigned to the Army National Guard.
					Sec. 1704. National Commission on the Future of the Army.
					Sec. 1705. Duties of the Commission.
					Sec. 1706. Powers of the Commission.
					Sec. 1707. Commission personnel matters.
					Sec. 1708. Termination of the Commission.
					Sec. 1709. Funding.DIVISION B—Military construction authorizations
					Sec. 2001. Short title.
					Sec. 2002. Expiration of authorizations and amounts required to be specified by law.
					TITLE XXI—Army military construction
					Sec. 2101. Authorized Army construction and land acquisition projects.
					Sec. 2102. Family housing.
					Sec. 2103. Authorization of appropriations, Army.
					Sec. 2104. Modification of authority to carry out certain fiscal year 2004 project.
					Sec. 2105. Modification of authority to carry out certain fiscal year 2013 projects.
					Sec. 2106. Extension of authorizations of certain fiscal year 2011 project.
					Sec. 2107. Extension of authorizations of certain fiscal year 2012 projects.
					Sec. 2108. Limitation on construction of cadet barracks at United States Military Academy, New
			 York.
					Sec. 2109. Limitation on funding for family housing construction at Camp Walker, Republic of Korea.
					TITLE XXII—Navy military construction
					Sec. 2201. Authorized Navy construction and land acquisition projects.
					Sec. 2202. Family housing.
					Sec. 2203. Improvements to military family housing units.
					Sec. 2204. Authorization of appropriations, Navy.
					Sec. 2205. Modification of authority to carry out certain fiscal year 2012 projects.
					Sec. 2206. Modification of authority to carry out certain fiscal year 2014 project.
					Sec. 2207. Extension of authorizations of certain fiscal year 2011 projects.
					Sec. 2208. Extension of authorizations of certain fiscal year 2012 projects.
					TITLE XXIII—Air Force military construction
					Sec. 2301. Authorized Air Force construction and land acquisition projects.
					Sec. 2302. Authorization of appropriations, Air Force.
					Sec. 2303. Modification of authority to carry out certain fiscal year 2008 project.
					Sec. 2304. Extension of authorization of certain fiscal year 2011 project.
					Sec. 2305. Extension of authorizations of certain fiscal year 2012 projects.
					TITLE XXIV—Defense agencies military construction
					Subtitle A—Defense agency authorizations
					Sec. 2401. Authorized Defense Agencies construction and land acquisition projects.
					Sec. 2402. Authorized energy conservation projects.
					Sec. 2403. Authorization of appropriations, Defense Agencies.
					Sec. 2404. Extension of authorizations of certain fiscal year 2011 project.
					Sec. 2405. Extension of authorizations of certain fiscal year 2012 projects.
					Subtitle B—Chemical demilitarization authorizations
					Sec. 2411. Authorization of appropriations, chemical demilitarization construction, defense-wide.
					Sec. 2412. Modification of authority to carry out certain fiscal year 2000 project.
					TITLE XXV—North atlantic treaty organization security investment program
					Sec. 2501. Authorized NATO construction and land acquisition projects.
					Sec. 2502. Authorization of appropriations, NATO.
					TITLE XXVI—Guard and Reserve forces facilities
					Subtitle A—Project authorizations and authorization of appropriations
					Sec. 2601. Authorized Army National Guard construction and land acquisition projects.
					Sec. 2602. Authorized Army Reserve construction and land acquisition projects.
					Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition
			 projects.
					Sec. 2604. Authorized Air National Guard construction and land acquisition projects.
					Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects.
					Sec. 2606. Authorization of appropriations, National Guard and Reserve.
					Subtitle B—Other matters
					Sec. 2611. Modification and extension of authority to carry out certain fiscal year 2012 projects.
					Sec. 2612. Modification of authority to carry out certain fiscal year 2013 project.
					Sec. 2613. Extension of authorization of certain fiscal year 2011 project.
					TITLE XXVII—Base realignment and closure activities
					Sec. 2701. Authorization of appropriations for base realignment and closure activities funded
			 through Department of Defense Base Closure Account.
					Sec. 2702. Prohibition on conducting additional base realignment and closure (BRAC) round.
					Sec. 2703. HUBZones.
					TITLE XXVIII—Military Construction General Provisions
					Subtitle A—Military Construction Program and Military Family Housing Changes
					Sec. 2801. Clarification of authorized use of in-kind payments and in-kind contributions.
					Sec. 2802. Residential building construction standards.
					Sec. 2803. Modification of minor military construction authority for projects to correct
			 deficiencies that are life-, health-, or safety-threatening.
					Sec. 2804. Extension of temporary, limited authority to use operation and maintenance funds for
			 construction projects in certain areas outside the United States.
					Sec. 2805. Limitation on construction projects in European Command area of responsibility.
					Sec. 2806. Limitation on construction of new facilities at Guantanamo Bay, Cuba.
					Subtitle B—Real Property and Facilities Administration
					Sec. 2811. Deposit of reimbursed funds to cover administrative expenses relating to certain real
			 property transactions.
					Sec. 2812. Renewals, extensions, and succeeding leases for financial institutions operating on
			 Department of Defense installations.
					Subtitle C—Provisions Related to Asia-Pacific Military Realignment
					Sec. 2821. Realignment of Marines Corps forces in Asia-Pacific region.
					Subtitle D—Land Conveyances
					Sec. 2831. Land conveyance, Joint Base Pearl Harbor-Hickam, Hawaii.
					Sec. 2832. Land exchange, Arlington County, Virginia.
					Sec. 2833. Transfers of administrative jurisdiction, Camp Frank D. Merrill and Lake Lanier,
			 Georgia.
					Sec. 2834. Transfer of administrative jurisdiction, Camp Gruber, Oklahoma.
					Subtitle E—Other Matters
					Sec. 2841. Establishment of memorial to the victims of the shooting at the Washington Navy Yard on
			 September 16, 2013.DIVISION C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS
					TITLE XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS
					Subtitle A—National security programs authorizations
					Sec. 3101. National Nuclear Security Administration.
					Sec. 3102. Defense environmental cleanup.
					Sec. 3103. Other defense activities.
					Subtitle B—Program authorizations, restrictions, and limitations
					Sec. 3111. Life-cycle cost estimates of certain atomic energy defense capital assets.
					Sec. 3112. Expansion of requirement for independent cost estimates on life extension programs and
			 new nuclear facilities.
					Sec. 3113. Implementation of Phase I of Uranium Capabilities Replacement Project.
					Sec. 3114. Establishment of the Advisory Board on Toxic Substances and Worker Health.
					Sec. 3115. Comments of Administrator for Nuclear Security on reports of Congressional Advisory
			 Panel on the Governance of the Nuclear Security Enterprise.
					Sec. 3116. Identification of amounts required for uranium technology sustainment in budget
			 materials for fiscal year 2016.
					TITLE XXXII—DEFENSE NUCLEAR FACILITIES SAFETY BOARD
					Sec. 3201. Authorization.
					TITLE XXXV—MARITIME ADMINISTRATION
					Sec. 3501. Maritime Administration.DIVISION D—Funding Tables
					Sec. 4001. Authorization of amounts in funding tables.
					TITLE XLI—Procurement
					Sec. 4101. Procurement.
					TITLE XLII—Research, Development, Test, and Evaluation
					Sec. 4201. Research, development, test, and evaluation.
					TITLE XLIII—Operation and Maintenance
					Sec. 4301. Operation and maintenance.
					TITLE XLIV—Military Personnel
					Sec. 4401. Military personnel.
					TITLE XLV—Other Authorizations
					Sec. 4501. Other authorizations.
					TITLE XLVI—Military Construction
					Sec. 4601. Military construction.
					TITLE XLVII—Department of Energy National Security Programs
					Sec. 4701. Department of Energy national security programs.3.Congressional
			 defense committeesFor
			 purposes of this Act, the term congressional defense committees
			 has the meaning given that term in section 101(a)(16) of title 10, United
			 States Code.
		4.Budgetary effects of this ActThe budgetary effects of this Act, for the
		purposes of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
		determined by reference to the latest statement titled Budgetary Effects
		of PAYGO Legislation for this Act, jointly submitted for printing in
		the Congressional Record by the Chairmen of the House and Senate Budget
		Committees, provided that such statement has been submitted prior to the vote
		on passage in the House acting first on the conference report or amendment
		between the Houses.ADepartment of Defense AuthorizationsIProcurementAAuthorization of Appropriations101.Authorization
		of appropriationsFunds are
		hereby authorized to be appropriated for fiscal year 2015 for procurement for
		the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide
		activities, as specified in the funding table in section 4101.
					CNavy Programs121.Airborne electronic attack capabilities(a)In generalThe Secretary of the Navy shall take whatever steps the Secretary deems appropriate and are
			 available to the Navy to ensure that the Navy retains the option of buying
			 more EA–18G aircraft if further analysis of airborne electronic attack
			 (AEA) force structure indicates the Navy should buy more EA–18G aircraft.(b)FundingTo the extent provided in appropriations Acts, the Secretary of the Navy may transfer from fiscal
			 year 2014 Aircraft Procurement, Navy funds, $75,000,000 to support Navy
			 efforts to ensure that the Navy is not prevented from deciding to buy more
			 EA–18G aircraft by the closure of the EA–18G production line if Navy
			 analysis indicates that buying more EA–18G aircraft is required to meet
			 airborne electronic warfare requirements.(c)Covered fundsFor purposes of this section, the term fiscal year 2014 Aircraft Procurement, Navy funds means amounts authorized to be appropriated for fiscal year 2014 by section 101 of the National
			 Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127
			 Stat. 690) and available for Aircraft Procurement, Navy as specified in
			 the funding table in section 4101 of that Act	(127 Stat. 1093).(d)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to
			 increase the amount authorized for the account to which the amount is
			 transferred by an amount equal to the amount transferred.(e)Construction of authorityThe transfer authority in this section is in addition to any other transfer authority provided in
			 this Act.(f)BriefingNot later than September 1, 2014, the Secretary of the Navy shall provide briefings to the
			 congressional defense committees on—(1)the options available to the Navy for ensuring that the Navy will not be precluded from buying more
			 EA–18G aircraft if that is what the Navy analysis concludes should be
			 done; and(2)an update on the Navy’s progress in conducting its analysis of emerging requirements for airborne
			 electronic attack.122.Report on test evaluation master plan for Littoral Combat Ship seaframes and mission modules(a)In generalNot later than 60 days after the date of the enactment of this Act, the Director of Operational
			 Test and Evaluation shall submit to the congressional defense committees a
			 report on the test evaluation master plan for the seaframes and mission
			 modules for the Littoral Combat Ship program.(b)ElementsThe report required under subsection (a) shall include the following elements:(1)A description of the Navy's progress with respect to the test evaluation master plan.(2)An assessment of whether or not completion of the test evaluation master plan will demonstrate
			 operational effectiveness and operational suitability for both
			 seaframes and each mission module.123.Authority to transfer certain funds for refueling of aircraft carrier and construction of
			 amphibious ship(a)In generalTo the extent provided in appropriations Acts, upon a determination described in subsection (b),
			 the Secretary of the Navy is authorized to transfer funds available in
			 Shipbuilding and Conversion, Navy or any other Navy procurement account 
			 for either or both of the following purposes:(1)Up to $650,000,000 to conduct a refueling and complex overhaul of the U.S.S. George Washington
			 (CVN–73).(2)Up to $650,000,000 for the ship construction of a San Antonio class amphibious ship.(b)DeterminationA determination described in this subsection is a determination by the Secretary of the Navy that—(1)unobligated balances are available in the program or programs from which funds will be
			 transferred pursuant to subsection (a) due to slower than expected program
			 execution; and(2)the transfer of funds will fill a high priority military need and is in the best interest of the
			 Department of the Navy.(c)Contingent authorizationThe Secretary of the Navy is authorized to enter into a contract for the procurement of one San
			 Antonio class amphibious ship beginning in fiscal year 2015, and to use
			 incremental funding for the procurement of that ship, if additional funds
			 are made available for such purpose in fiscal year 2015 and the Secretary
			 determines that such procurement will fill a high priority military need
			 and is in the best interests of the Department of the Navy.(d)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to
			 increase the amount authorized for the account to which the amount is
			 transferred by an amount equal to the amount transferred.(e)Construction of authorityThe transfer authority under this section is in addition to any other transfer authority provided
			 in this Act.DAir Force Programs131.Prohibition on retirement of MQ–1 Predator aircraftNone of the funds authorized to be appropriated  by this Act or otherwise made available for fiscal
			 year 2015 for the Air Force may be used to retire any MQ–1 Predator
			 aircraft.132.Limitation on availability of funds for retirement of Air Force aircraft(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the Air Force may be obligated or expended to retire,
			 prepare to retire, or place in storage any aircraft of the Air
			 Force, except
			 for such aircraft the Secretary of the Air Force planned to retire as of
			 April 9, 2013, until 60 days after submittal  of the report as described
			 in subsection (b) of the report required by that subsection.(b)Report(1)In generalThe Secretary shall submit to the congressional defense committees
			 a report on the appropriate contributions of the regular Air Force, the
			 Air National Guard, and the Air Force Reserve to the total force structure
			 of the Air Force.(2)ElementsThe report shall include the following:(A)A separate presentation of mix of forces for each mission and aircraft platform of the Air Force.(B)An analysis and recommendations for not less than 80 percent of the missions and aircraft platforms
			 described in
			 subparagraph (A).133.Temporary limitation on availability of funds for transfer of Air Force C–130H and C–130J aircraft(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available  for the
			 Air Force may be obligated or expended to transfer  from
			 one Department of Defense facility to another any C–130H or C–130J
			 aircraft until 60 days after
			 the Secretary of the Air Force submits to the congressional defense
			 committees an
			 assessment of the costs and benefits of the proposed transfer.(b)ReportThe assessment referred to in  subsection (a) shall include, at a minimum, the following
			 elements:(1)A recommended basing alignment of C–130H2, C–130H3, and C–130J aircraft.(2)An identification of how that plan deviates from the basing plan approved by the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239).(3)An explanation of why that plan deviates, if in any detail, from the plan approved by that Act.(4)An assessment of the national security benefits and any other expected benefits of the proposed
			 transfers, including benefits for the facility or facilities expected to
			 receive the transferred aircraft.(5)An assessment of the costs of the proposed transfers, including the impact of the proposed
			 transfers on the facility or facilities from which the aircraft will be
			 transferred.(6)An analysis of the recommended basing alignment that demonstrates that the recommendation is the
			 most
			 effective and efficient alternative for such basing alignment.(7)For units equipped with special capabilities, such the modular airborne firefighting system
			 capability, an analysis of the impact of the proposed transfers on the
			 ability to satisfy missions that utilize those capabilities.(c)Comptroller General reportNot later than 45 days after the Secretary of the Air Force submits the report required under
			 subsection (a), the Comptroller General of the United States shall submit
			 to the congressional defense committees a sufficiency review of that
			 report, including any findings and recommendations relating to such
			 review.134.
						Limitation on availability of funds for retirement of A–10 aircraft(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the Air Force may be obligated or expended to make
			 significant changes to manning levels with respect to any A–10 aircraft
			 squadrons, or to retire,
			 prepare to retire, or place in storage any A–10 aircraft, except for such
			 aircraft the Secretary of the Air Force, as of April 9, 2013, planned to
			 retire.(b)Rule of constructionNothing in this section shall be construed to limit or otherwise affect the requirement to maintain
			 the operational capability of the A–10 aircraft.135.Limitation on transfer of KC–135 tankersThe Secretary of the Air Force may not transfer KC–135 aircraft from Joint Base Pearl Harbor-Hickam
			 until the Secretary submits a report to the congressional defense
			 committees on the cost and benefits of such transfer compared to the costs
			 and benefits of keeping the aircraft where they are.136.
						Limitation on availability of funds for retirement of Airborne Warning and Control System (AWACS)
			 aircraft(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the Department of Defense may be obligated or expended to
			 make significant changes to manning levels with respect to any Airborne
			 Warning and Control Systems (AWACS) aircraft, or to retire, prepare to
			 retire, or place in storage any AWACS aircraft.(b)Rule of constructionNothing in this section shall be construed to limit or otherwise affect the requirement to maintain
			 the operational capability of the E–3 AWACS.137.Report on status of air-launched cruise missile capabilities(a)FindingsCongress makes the following findings:(1)The capability provided by the nuclear-capable, air launched cruise missile (ALCM) is critical to
			 maintaining a credible and effective air-delivery leg of the triad,
			 preserving the ability to respond to geopolitical and technical surprise,
			 and reassuring United States  allies through credible extended deterrence.(2)In its fiscal year 2015 budget request, the Air Force delayed development of the Long Range
			 Standoff Weapon (LRSO), the follow-on for the ALCM, by three years.(3)The Air Force plans to sustain the current ALCM, known as the AGM–86, until approximately  2030,
			 with
			 multiple service life extension programs required to preserve but not
			 enhance existing ALCM capabilities.(4)The AGM–86 was initially developed in the 1970s and deployed in the 1980s.(5)The average age of the ALCM inventory is over 30 years old.(6)The operating environment, particularly the sophistication of integrated air defenses, has evolved
			 substantially since the ALCM’s inception.(7)The AGM–86 is no longer in production and the inventory of spare bodies for required annual testing
			 continues to diminish, posing serious challenges for long-term
			 sustainment.(b)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air
			 Force, in coordination with the Commander of the United States Strategic
			 Command, shall submit to the congressional defense committees a report on
			 the status of the current air-launched cruise missile and the development
			 of the follow-on system, the long-range standoff weapon.(2)ElementsThe report required under paragraph (1) shall include the following elements:(A)An assessment of the current system’s effectiveness and survivability through 2030, including the
			 impact of any degradation on the ability of the United States Strategic
			 Command to
			 meet deterrence requirements, such as the number of targets held at risk
			 by the air-launched cruise missile or the burdens placed on other legs of
			 the triad.(B)A description of age-related failure trends, and assessment of potential age-related fleet-wide
			 reliability and supportability problems, as well as the estimated costs
			 for sustaining the existing system.(C)A detailed plan, including initial cost estimates, for the development and deployment of the
			 follow-on system that will achieve initial operational capability before
			 2030.(D)An assessment of the feasibility and advisability of alternative development strategies, including
			 initial cost estimates, that would achieve full operational capability
			 before 2030.(E)An assessment of current testing requirements and the availability of test bodies to sustain the
			 current system over the long term.(F)A description of the extent to which the airframe and other related components can be completed
			 independent of the payload, as determined by the Nuclear Weapons Council.(G)A statement of the risks assumed by not fielding an operational replacement for the existing
			 air-launched cruise missile by 2030.(3)FormThe report required under paragraph (1) shall be submitted in classified form, but may include an
			 unclassified summary.138.Report on C–130 aircraft(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force
			 shall submit to the congressional defense committees a report including a
			 complete analysis and fielding plan for C–130 aircraft.(b)ContentThe fielding plan submitted under subsection (a) shall also include specific details of  the Air
			 Force’s plan to maintain intra-theater airlift capacity
			 and capability within both the active and reserve components, including
			 its modernization and recapitalization plan for C–130H and C–130J
			 aircraft.139.Report on status of F–16 aircraftNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force
			 shall submit to the congressional defense committees a report on the
			 status and location, and any plans to change during
			 the period of the future years defense program the  status or locations,
			 of all F–16 aircraft in
			 the United Air Force inventory.140.
						Report on options to modernize or replace the T–1A aircraft(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force
			 shall submit to the congressional defense committees a report on options
			 for the modernization or replacement of the T–1A aircraft capability.(b)ElementsThe report required under subsection (a) shall include the following elements:(1)A description of options for—(A)new procurement;(B)conducting a service life extension program on existing aircraft;(C)replacing organic aircraft with leased aircraft or services for the longer term; and(D)replacing organic aircraft with leased aircraft or services while the Air Force executes a new
			 procurement or service life extension program.(2)An evaluation of the ability of each alternative to meet future training requirements.(3)Estimates of life cycle costs.(4)A description of potential cost savings from merging a T–1A capability replacement program with
			 other Air Force programs, such as the Companion Trainer Program.
							IIResearch, development, test, and evaluationAAuthorization of appropriations201.Authorization
		of appropriationsFunds are
		hereby authorized to be appropriated for fiscal year 2015 for the use of the
		Department of Defense for research, development, test, and evaluation as
		specified in the funding table in section 4201.BProgram requirements, restrictions, and limitations211.Modification of authority for prizes for advanced technology achievements(a)Modification of limit on amount of awardsSubsection (c)(1) of section 2374a of title 10, United States Code, is amended by striking The total amount and all that follows through the period at the end and inserting the following: No prize competition may result in the award of a cash prize of more than $10,000,000..(b)Acceptance of fundsSuch section is amended—(1)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and(2)by inserting after subsection (d) the following new subsection (f):(f)Acceptance of fundsIn addition to such sums as may be appropriated or otherwise made available to the Secretary to
			 award prizes under this section, the Secretary may accept funds from other
			 Federal departments and agencies, and from State and local governments, to
			 award prizes under this section..(c)Frequency of reportingSubsection (e) of such section is amended—(1)in paragraph (1)—(A)by striking each year and inserting every other year; and(B)by striking fiscal year and inserting two fiscal years;(2)in paragraph (2), in the matter before subparagraph (A), by striking a fiscal year and inserting a period of two fiscal years; and(3)in the subsection heading by striking annual and inserting biennial.212.Modification of Manufacturing Technology Program(a)Modification of Joint Defense Manufacturing Technology Panel reporting requirementSubsection (e)(5) of section 2521 of title 10, United States Code, is amended by striking Assistant Secretary of Defense for Research and Engineering and inserting one or more individuals designated by the Under Secretary of Defense for Acquisition, Technology,
			 and Logistics for purposes of this paragraph.(b)Decreased frequency of update of five-year strategic planSubsection (f)(3) of such section is amended by striking on a biennial basis and inserting not less frequently than once every four years.213.Limitation on retirement of Joint Surveillance and Target Attack Radar Systems aircraft(a)LimitationThe Secretary of the Air Force may not make any significant changes to manning levels with respect
			 to any operational Joint Surveillance and Target Attack Radar Systems
			 (JSTARS) aircraft or take any action to retire or to prepare to retire
			 such aircraft until the date that is  60 days after the date on which the
			 Secretary submits
			 to the congressional defense committees the report required by subsection
			 (b).(b)ReportThe Secretary of the Air Force shall submit to the congressional defense committees a report that
			 includes the following:(1)An update on the results of the analysis of alternatives for recapitalizing the current Joint
			 Surveillance and Target Attack Radar Systems capability.(2)An analysis of life cycle supports costs of maintaining the current fleet of Joint Surveillance and
			 Target Attack Radar Systems aircraft and the costs of replacing such fleet
			 with a new aircraft and radar system employing mature technology.(3)An assessment of the cost and schedule of developing and fielding a new aircraft and radar system
			 employing mature technology to replace the current Joint Surveillance and
			 Target Attack Radar Systems aircraft.214.Limitation on significant modifications of Army test and evaluation capabilities(a)In generalThe Secretary of the Army may not undertake actions which will result in a significant modification
			 of the test and evaluation capabilities of the Army Test and Evaluation
			 Command within the Major Range and Test Facility Base (MRTFB) until 30
			 days after the date on which the Secretary submits to the congressional
			 defense committees a report setting forth the following:(1)A business case analysis of the proposed consolidation.(2)An estimate of the savings to be achieved or costs to be incurred through the proposed
			 consolidation.(3)The written assessment of the Director of the Test Resource Management Center (TRMC) of the
			 Department of Defense of the proposed consolidation.(b)SunsetThe requirements in this section shall end on September 30, 2015.CReports221.Study and reports on the technological superiority of the United States military(a)Study required(1)In generalThe Secretary of Defense shall, using the Defense Science Board or such other independent entity as
			 the Secretary selects for purposes of this subsection, provide for a study
			  of the technological superiority of the United States military and
			 efforts to address challenges to the maintenance of such technological
			 superiority.(2)Scope of studyThe study required pursuant to paragraph (1) shall include the following:(A)An assessment of current and anticipated foreign technological capabilities that will be deployed
			 and will represent a significant challenge to deployed forces and  systems
			 of the United States military within 10 years of the date of the enactment
			 of this Act.(B)An assessment of current threats  facing  deployed forces and systems of the United States military
			 that cannot be adequately addressed by systems currently being acquired or
			 by current requirements in current acquisition programs.(C)An assessment of the adequacy of current developmental programs and resources to address the
			 threats described in subparagraph (B).(D)An identification of authorities, policies, and procedures that could be adopted or adapted to
			 enhance the effectiveness and efficiency of the Department of Defense in
			 addressing challenges to the technological superiority of the United
			 States military that are identified in the study.(E)Such other matters relating to the technological superiority of the United States military, and
			 current and anticipated challenges to the maintenance of such technology
			 superiority, as the Secretary shall specify for purposes of the study.(3)Access to informationThe Secretary shall ensure that entity conducting  the study required by paragraph (1) has
			 appropriate access to all data, information, personnel, and records
			 (whether classified or unclassified) necessary to conduct the study.(4)Report on studyThe entity conducting the study required by paragraph (1) shall submit to the Secretary, and to
			 Congress, a report on the study by not later than February 1, 2016.(b)Secretary of Defense reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to Congress a report setting forth the following:(1)A list and description of current funded programs of the Department of Defense intended to achieve
			 the deployment of capabilities to address challenges to the technological
			 superiority of deployed forces and  systems of the United States during
			 the 10-year period beginning on the date of the enactment of this Act,
			 including the	funding currently programmed for such programs.(2)A description of the processes being used by the Department to identify challenges to the
			 technological superiority of forces and  systems described in paragraph
			 (1),  including challenges not being addressed by current requirements in
			 current acquisition programs.(3)A description of any authorities, policies, or procedures currently under development to improve
			 the effectiveness and efficiency of the  Department in addressing
			 challenges to the technological superiority of the United States military.(c)Form of reportsThe reports submitted to Congress under subsections (a)(4) and (b) shall be submitted in
			 unclassified form, but may include a classified annex.222.Reduction in frequency of reporting by Deputy Assistant Secretary of Defense for Systems
			 Engineering(a)In generalSection 139b(d) of title 10, United States Code, is amended—(1)by redesignating paragraph (2) as paragraph (4);(2)in paragraph (1), in the second sentence of the matter before subparagraph (A), by striking Each report and inserting the following:(3)ContentsEach report submitted under paragraph (1) or (2); and(3)by striking paragraph (1) and inserting the following new paragraphs (1) and (2):(1)Annual report by Deputy Assistant Secretary of Defense for Developmental Test and EvaluationNot later than March 31 of each year, the Deputy Assistant Secretary of Defense for Developmental
			 Test and Evaluation shall submit to the congressional defense committees a
			 report on the activities undertaken pursuant to subsections (a) during the
			 preceding year.(2)Biennial report by Deputy Assistant Secretary of Defense for Systems EngineeringNot later than March 31 of every other year, the Deputy Assistant Secretary of Defense for Systems
			 Engineering shall submit to the congressional defense committees a report
			 on the activities undertaken pursuant to subsection (b) during the
			 preceding two-year period..(b)Clerical amendmentThe heading for such section is amended by striking annual report and inserting annual and biennial reports.(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and
			 the first report submitted under paragraph (2) of section 139b(d) of such
			 title, as added by subsection (a)(3), shall be submitted not later than
			 March 31, 2015.DOther matters231.Pilot program on assignment to Defense Advanced Research Projects Agency of private sector
			 personnel with critical research and development expertise(a)Pilot program authorizedIn accordance with the provisions of this section, the Director of the Defense Advanced Research
			 Projects Agency may carry out a pilot program to
			 assess the feasibility and advisability of temporarily assigning covered
			 individuals with significant technical expertise in research and
			 development areas of critical importance to defense missions
			 to the Agency to lead research or development projects of the Agency.(b)Covered individualsFor purposes of the pilot program, a covered individual is any individual who is employed by a
			 covered entity.(c)Covered entitiesFor purposes of the pilot program, a covered entity is any non-Federal, nongovernmental entity
			 that—(1)is not a defense contractor; or(2)is a nontraditional defense contractor.(d)Assignment of covered individuals(1)Number of individuals assignedUnder the pilot program, the Director may assign covered individuals to the Agency as described in
			 subsection (a), but may not have more than five covered individuals so
			 assigned at any given time.(2)Period of assignment(A)Except as provided in subparagraph (B), the Director may, under the pilot program, assign a covered
			 individual described in subsection (a) to lead research and development
			 projects of the Agency for a
			 period of not more than two years.(B)The Director may extend the assignment of a covered individual for an additional two years as the
			 Director considers appropriate.(3)Application of certain provisions of title 5Except as otherwise provided in this section, the Director shall carry out the pilot program in
			 accordance with the provisions of subchapter VI
			 of chapter 33 of title 5, United States Code, except that, for purposes of
			 the pilot program, the term other organization, as used in such subchapter, shall be deemed to include a covered entity.(4)Pay and supervisionA covered individual employed by a covered entity who is assigned to the Agency under the pilot
			 program—(A)may continue to receive pay and benefits from such covered entity with or without reimbursement by
			 the Agency;(B)is not entitled to pay from the Agency; and(C)shall be subject to supervision by the Director in all duties performed for the Agency under the
			 pilot program.(e)Conflicts of interest(1)Practices and procedures requiredThe Director shall develop practices and procedures to manage conflicts of interest and the
			 appearance of conflicts of interest that could arise through assignments
			 under the pilot program.(2)ElementsThe practices and procedures required by paragraph (1) shall include, at a minimum, the requirement
			 that each covered individual assigned to the Agency under the pilot
			 program shall sign an agreement that provides for the following:(A)The non-disclosure of any trade secrets or other nonpublic or proprietary information which is of
			 commercial value to the covered entity from which such covered individual
			 is assigned.(B)The assignment of rights to intellectual property developed in the course of any research or
			 development project under the pilot program—(i)to the Agency and its contracting partners in accordance with applicable provisions of law
			 regarding intellectual property rights; and(ii)not to the covered individual or the covered entity from which such covered individual is assigned.(C)Such additional measures as the Director considers necessary to prevent the covered individual or
			 the employer of the covered individual from gaining unfair advantage over
			 competitors as result of the assignment.(f)Prohibition on charges by covered entitiesA covered entity may not charge the Federal Government, as direct or indirect costs under a Federal
			 contract, the costs of pay or benefits paid by the covered entity to a
			 covered individual assigned to the Agency under the pilot program.(g)Annual reportNot later than the first October 31 after the first fiscal year in which the Director carries out
			 the pilot program and each October 31 thereafter that immediately follows
			 a fiscal year in which the Director carries out the pilot program, the
			 Director shall submit to the congressional defense committees a report on
			 the activities carried out under the pilot program during the most
			 recently completed fiscal year.(h)Termination of authorityThe authority provided in this section shall expire on September 30, 2020, except that any
			 covered individual assigned to the Agency under the pilot program shall
			 continue
			 in such assignment until the terms of such assignment have been satisfied.(i)Nontraditional defense contractor definedIn this section, the term nontraditional defense contractor has the meaning given the term in section 2302 of title 10, United States Code.232.Pilot program on enhancement of preparation of dependents of members of Armed Forces for careers in
			 science, technology, engineering, and mathematics(a)Pilot programThe Secretary of Defense shall carry out a pilot program to assess the feasibility and
			 advisability of—(1)enhancing the preparation of covered students for careers in science, technology, engineering, and
			 mathematics; and(2)providing assistance to the teachers of such students to enhance preparation described in paragraph
			 (1).(b)Covered studentsFor purposes of the pilot program, covered students are dependents of members of the Armed Forces
			 who are enrolled in an
			 elementary or secondary school at which the Secretary determines a
			 significant number of such dependents are enrolled.(c)CoordinationIn carrying out the pilot program, the Secretary shall coordinate with the following:(1)The Secretaries of the military departments.(2)The Secretary of Education.(3)The National Science Foundation.(4)The heads of such other Federal, State, and local government and private sector organizations as
			 the Secretary of Defense considers appropriate.(d)ActivitiesActivities under the pilot program may include the following:(1)Establishment of targeted internships and cooperative research opportunities  at defense
			 laboratories and other technical centers for covered students and their
			 teachers.(2)Efforts and activities that improve the quality of science, technology, engineering, and
			 mathematics educational and training opportunities for covered students
			 and their teachers.(3)Development of travel opportunities, demonstrations, mentoring programs, and informal science
			 education for covered students and their teachers.(e)MetricsThe Secretary shall establish outcome-based metrics and internal and external assessments to
			 evaluate the merits and benefits of activities conducted under the pilot
			 program with respect to the needs of the Department of Defense.(f)AuthoritiesIn carrying out the pilot program, the Secretary shall, to the maximum extent practicable, make use
			 of the authorities under chapter 111 and sections 2601, 2605, and 2374a of
			 title
			 10, United States Code, section 219 of the Duncan
			 Hunter National Defense Authorization Act for Fiscal Year 2009 (10 U.S.C.
			 2358 note), and such other authorities as the Secretary
			 considers appropriate.(g)ReportNot later than two years after the date of the enactment of this Act, the Secretary shall submit to
			 the Committees on Armed Services of the Senate and the House of
			 Representatives a report on activities carried out under the pilot
			 program.(h)TerminationThe pilot program required by subsection (a) shall terminate on September 30, 2020.233.Modification to requirement for contractor cost-sharing in pilot program to include technology
			 protection features during research and development of certain defense
			 systemsSection 243(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 10 U.S.C. 2358 note) is amended, in the matter following
			 paragraph (2)—(1)by striking at least one-half and inserting half; and(2)by inserting , or such other portion  of such cost as the Secretary considers appropriate upon showing of good
			 cause after such activities.
						IIIOperation and maintenanceAAuthorization of appropriations301.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2015 for the use of the Armed Forces
			 and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, as
			 specified in the funding table in section 4301.
					BEnergy and the environment311.Method of funding for cooperative agreements under the Sikes Act(a)Method of payments under cooperative agreementsSubsection (b) of section 103a of the Sikes Act (16 U.S.C. 670c–1) is amended—(1)by inserting (1) before Funds; and(2)by adding at the end the following new paragraphs:(2)In the case of a cooperative agreement under subsection (a)(2), such funds—(A)may be paid in a lump sum and include an amount intended to cover the future costs of the natural
			 resource maintenance and improvement activities provided for under the
			 agreement; and(B)may be placed by the recipient in an interest-bearing or other investment account, and any interest
			 or income shall be applied for the same purposes as the principal.(3)If any funds are placed by a recipient in an interest-bearing or other investment account under
			 paragraph (2)(B), the Secretary of Defense shall report biennially to the
			 congressional defense committees on the disposition of such funds..(b)Availability of funds; agreement under other lawsSubsection (c) of such section is amended to read as follows:(c)Availability of funds; agreement under other laws(1)Cooperative agreements and interagency agreements entered into under this section shall be subject
			 to the availability of funds.(2)Notwithstanding chapter 63 of title 31, United States Code, a cooperative agreement under this
			 section may be used to acquire property or services for the direct benefit
			 or use of the United States Government..312.Environmental restoration at former Naval Air Station Chincoteague, Virginia(a)Environmental restoration projectNotwithstanding the administrative jurisdiction of the Administrator of the National Aeronautics
			 and Space Administration over the Wallops Flight Facility, Virginia, the
			 Secretary of Defense may undertake an environmental restoration project in
			 a manner consistent with chapter 160 of title 10, United States Code, at
			 the property constituting that facility in order to provide necessary
			 response actions for contamination from a release of a hazardous substance
			 or a pollutant or contaminant that is attributable to the
			 activities of the Department of Defense at the time the property was under
			 the administrative jurisdiction of the Secretary of the Navy or used by
			 the Navy pursuant to a permit or license issued by the National
			 Aeronautics and Space Administration in the area formerly known as the
			 Naval Air Station Chincoteague, Virginia (including Naval Aviation
			 Ordnance Test
			 Station, Virginia).  Any such project may be
			 undertaken jointly or in conjunction with an environmental restoration
			 project of the Administrator.(b)Interagency agreementThe Secretary and the Administrator may enter into an agreement or agreements to provide for the
			 effective and efficient performance of environmental restoration projects
			 for purposes of subsection (a).  Notwithstanding section 2215 of title 10,
			 United States Code, any such agreement may provide for environmental
			 restoration projects conducted jointly or by one agency on behalf of the
			 other or both agencies and for reimbursement of the agency conducting the
			 project by the other agency for that portion of the project for which the
			 reimbursing agency has authority to respond.(c)Source of Department of Defense fundsPursuant to section 2703(c) of title 10, United States Code, the Secretary may use funds available
			 in the Environmental Restoration, Formerly Used Defense Sites, account of
			 the Department of Defense for environmental restoration projects conducted
			 for or by the Secretary under subsection (a) and for reimbursable
			 agreements entered into under subsection (b).(d)No effect on compliance with environmental lawsNothing in this section affects or limits the application of or obligation to comply with any
			 environmental law, including the Comprehensive Environmental Response,
			 Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9601 et. seq) and the Solid Waste
			 Disposal
			 Act (42 U.S.C. 6901 et seq.).313.Limitation on availability of funds for procurement of drop-in fuels(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the Department of Defense may be obligated or expended to
			 make a bulk purchase of a drop-in fuel for operational purposes unless the
			 cost of that drop-in fuel is cost-competitive with the cost of a
			 traditional fuel available for the same purpose.(b)Waiver(1)In generalSubject to the requirements of paragraph (2), the Secretary of Defense may waive the limitation
			 under subsection (a) with respect to a purchase.(2)Notice requiredNot later than 30 days after issuing a waiver under this subsection, the Secretary shall submit to
			 the congressional defense committees notice of the waiver. Any such notice
			 shall include each of the following:(A)The rationale of the Secretary for issuing the waiver.(B)A certification that the waiver is in the national security interest of the United States.(C)The expected cost of the purchase for which the waiver is issued.(c)DefinitionsIn this section:(1)Drop-in fuelThe term drop-in fuel means a neat or blended liquid hydrocarbon fuel designed as a direct replacement for a traditional
			 fuel with comparable performance characteristics and compatible with
			 existing infrastructure and equipment.(2)Traditional fuelThe term traditional fuel means a liquid hydrocarbon fuel derived or refined from petroleum.(3)Operational purposesThe term operational purposes means for the purposes of conducting military operations, including training, exercises, large
			 scale demonstrations, and moving and sustaining military forces and
			 military platforms. The term does not include research, development,
			 testing, evaluation, fuel certification, or other demonstrations.314.Study on implementation of requirements for consideration of fuel logistics support requirements in
			 planning, requirements development, and acquisition processes(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the
			 congressional defense committees a report regarding the implementation of
			 section 332 of  the Duncan Hunter National Defense Authorization Act for
			 Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4420; 10 U.S.C. 2911 note)
			 (in this section referred to as  section 332). The report shall describe the implementation to date of the	requirements for consideration of
			 fuel logistics
			 support requirements in the planning, requirements development, and
			 acquisition processes, including the following elements:(1)A list of acquisition solicitations that incorporate analysis established and developed
			 pursuant to section 332.(2)An analysis of the extent to which Department of Defense planning, requirements development, and
			 acquisition processes incorporate or rely on the fully burdened cost of
			 energy and energy key performance parameter in relation to other metrics.(3)An estimate of the total fuel costs avoided as a result of inclusion of the fully burdened cost of
			 energy and energy key performance parameter in acquisitions, including an
			 estimate of monetary savings and fuel volume savings.(4)An analysis of the extent to which the energy security requirements of the Department of Defense
			 are enhanced by
			 incorporation of section 332 requirements in the acquisition process, and
			 recommendations for further improving section 332 requirements to further
			 enhance energy security and mission capability requirements.(b)Energy security definedIn this section, the term energy security has the meaning given the term in section 2924(3) of title 10, United States Code.315.Comptroller General study of Department of Defense research and  development projects and
			 investments to increase energy security and meet energy goals requirements(a)Study required(1)In generalThe Comptroller General of the United States shall conduct a review of Department of Defense
			 projects, strategy, resourcing, and  research, development,
			 and investment in pursuit of increasing energy security, decreasing energy
			 consumption and logistical burdens, reducing tactical and strategic
			 vulnerabilities, and meeting the renewable energy goals set forth in
			 section 2911(e) of title 10, United States Code, including  by Executive
			 Order and
			 through related legislative mandates.(2)ScopeThe review conducted under paragraph (1)  shall specify—(A)specific
			 programs, costs, and  estimated and expected savings of the programs,	and
			 the
			 methodology and accuracy of cost savings projections, including the cost
			 of
			 construction, maintenance,  and modernization of facilities,
			 infrastructure,
			 and equipment relative to the costs of using traditional energy sources;
			  and(B)any benefits related to increased energy security, the availability of	on-site
			 renewable and hybrid energy systems when using a micro-grid, reduced
			 energy consumption and logistical burdens, reduced tactical and strategic
			 vulnerabilities, and assured access for the Department to
			 reliable supplies of energy required to meet all the needs and combatant
			 capabilities of the Armed Forces.(b)ReportNot later than 270 days after the date of the enactment of this Act, the Comptroller General shall
			 submit to the congressional defense committees a report on the review
			 conducted under subsection (a), including the following elements:(1)A description of all current Department of Defense energy research, development, and investment
			 initiatives throughout the Department of Defense, by military service,
			 including—(A)the use of any renewable energy source as
			 specified in section 2911(e)(2) of title 10, United States Code;(B)the total dollars spent to date compared to the
			 total dollars spent to date on the lifecycle costs of conventional energy
			 sources;(C)the estimated total cost projected duration
			 of each project, if implemented; and(D)any potential  benefits related to meeting Department of Defense technology development goals,
			 increasing  energy
			 security, the availability  of on-site renewable and hybrid energy systems
			 when
			 using a micro-grid, reduced  energy consumption and logistical burdens,
			 reduced tactical and strategic vulnerabilities, and assured access for the
			 Department  to reliable supplies of energy required to meet all
			 the needs and combatant capabilities of the Armed Forces.(2)A description of—(A)the estimated and expected savings or cost increases of each of the projects;(B)the
			 methodology and accuracy of cost savings projections, including the cost
			 of
			 construction, maintenance, modernization of facilities, infrastructure,
			 and equipment relative to the costs of using traditional energy sources;(C)any potential benefits related to meeting Department of Defense technology
			 development goals, increasing	energy security, the availability  of
			 on-site renewable
			 and hybrid energy systems when using a micro-grid, reduced energy
			 consumption and logistical burdens, reduced tactical and strategic
			 vulnerabilities, and assured access for the Department  to
			 reliable supplies of energy required to meet all the needs and combatant
			 capabilities of the Armed Forces as described in paragraph (1), including
			 a comparison of the lifecycle costs and benefits of renewable power to 
			 the lifecycle costs and benefits of conventional energy sources projected
			 over future periods of 10, 20, and 30 years with reasonable consideration
			 given to utility rate structures, costs associated with ancillary
			 services, and
			 anticipated transmission or other construction costs incurred or avoided
			 by a particular type of energy project.(3)An assessment of—(A)the adequacy of the coordination by the Department of Defense among the service
			 branches and the Department of Defense as a whole, and whether or not the
			 Department of Defense has an effective, combat capabilities-based, and
			 coordinated  energy research, development, and investment strategy for
			 energy projects with consideration for savings realized for dollars
			 invested and the capitalization costs of such investments; and(B)any potential
			 benefits related to meeting Department of Defense technology development
			 goals, increasing  energy security, the availability of on-site renewable
			 and hybrid
			 energy systems when using a micro-grid, reduced energy consumption,
			 reduced  logistical burdens, reduced  tactical and strategic
			 vulnerabilities, and assured access for the Department  to
			 reliable supplies of energy required to meet all the needs and combatant
			 capabilities of the Armed Forces.(4)An assessment of any challenges and gaps faced by the Department of Defense between its goals and
			 its current research, development, and investment in energy initiatives.(5)Recommendations whether a need exists for a  new energy strategy for the Department of Defense that
			 provides the Department with assured access to reliable supplies of energy
			 required to meet all the needs and combat capabilities of the Armed
			 Forces.316.Decontamination of a portion of former bombardment area on island of Culebra, Puerto Rico(a)Sense of CongressIt is the sense of Congress that certain limited portions of the former bombardment area on the
			 Island of Culebra should be
			 available for safe public recreational use while the remainder of the area
			 is most advantageously reserved as habitat for endangered and threatened
			 species.(b)Modification of restriction on decontamination limitationThe first sentence of section 204(c) of the Military Construction Authorization Act, 1974 (Public
			 Law 93–166; 87 Stat. 668) shall not apply to the beaches, the campgrounds,
			 and the Carlos Rosario Trail.(c)Modification of deed restrictionsNotwithstanding paragraph 9 of the quitclaim deed, the Secretary of the Army may expend funds
			 available in the Environmental Restoration Account, Formerly Used Defense
			 Sites, established pursuant to section 2703(a)(5) of title 10, United
			 States Code, to decontaminate the beaches, the campgrounds, and the Carlos
			 Rosario Trail of unexploded ordnance.(d)Precise boundariesThe Secretary of the Army shall determine the exact boundaries of the beaches, the campgrounds, and
			 the Carlos Rosario Trail for purposes of this section.(e)DefinitionsIn this section:(1)The term beaches means the portions of Carlos Rosario Beach, Flamenco Beach, and Tamarindo Beach identified in
			 green in Figure 4 as Beach and located inside of the former bombardment
			 area.(2)The term campgrounds means the areas identified in blue in Figure 4 as Campgrounds in the former bombardment area.(3)The term Carlos Rosario Trail means the trail identified in yellow in Figure 4 as the Carlos Rosario Trail and traversing the
			 southern portion of the former bombardment area from the campground to the
			 Carlos Rosario Beach.(4)The term Figure 4 means Figure 4, located on page 8 of the study.(5)The term former bombardment area means that area on the Island of Culebra, Commonwealth of Puerto Rico, consisting of approximately
			 408 acres, conveyed to the Commonwealth by the quitclaim deed, and subject
			 to the first sentence of section 204(c) of the Military Construction
			 Authorization Act, 1974 (Public Law 93–166; 87 Stat. 668).(6)The term quitclaim deed means the quitclaim deed from the United States of America to the Commonwealth of Puerto Rico
			 conveying the former bombardment area, signed by the Governor of Puerto
			 Rico on December 20, 1982.(7)The term study means the Study Relating to the Presence of Unexploded Ordnance in a Portion of the Former Naval Bombardment
			 Area of Culebra Island, Commonwealth of Puerto Rico, dated April 20, 2012, prepared by the United States Army for the Department of Defense pursuant
			 to section 2815 of the Ike Skelton National Defense Authorization Act for
			 Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4464).(8)The term unexploded ordnance has the meaning given the term in section 101(e)(5) of title 10, United States Code.CLogistics and sustainment321.
						Modification of annual reporting requirement related to prepositioning of materiel and equipmentSection 321(c) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66;
			 127 Stat. 732; 10 U.S.C. 2229 note) is amended—(1)by striking Not later than and inserting the following:(1)Initial reportNot later than; (2)by striking , and annually thereafter; and(3)by adding at the end the following new paragraph:(2)Progress reportsNot later than one year after submitting the report required under paragraph (1), and annually
			 thereafter for two years,  the Comptroller General shall submit to the
			 congressional defense committees a report  assessing the progress of the
			 Department of Defense in implementing its strategic policy and plan for
			 its prepositioned stocks and including any additional information related
			 to the Department's management of its prepositioned stocks that the
			 Comptroller General determines appropriate..322.
						Modification of quarterly readiness reporting requirementSection 482 of title 10, United States Code, is amended—(1)in subsection (a)—(A)by inserting active and reserve before military readiness; and(B)by striking subsections (b), (d), (f), (g), (h), (i), (j), and (k) and all that follows through the period at the end and inserting subsections (b), (d), (e), (f), and (g).;(2)by striking subsections (d), (e), (f), and (k);(3)by redesignating subsections (g), (h), (i), (j), and (l) as subsections (d), (e), (f), (g), and
			 (h), respectively;(4)in subsection (d)(1), as redesignated by paragraph (3), by striking National Response Plan and inserting National Response Framework (NRF);(5)in subsection (e), as so redesignated, by adding at the end the following new
			 paragraph:(3)The assessment included in the report under paragraph (1) by the Commander of the United States
			 Strategic Command shall include a separate assessment prepared by the
			 Commander of United States Cyber Command relating to the United States
			 Cyber Command.; and(6)in subsection (g), as so redesignated—(A)by striking subparagraph (G); and(B)by redesignating subparagraphs (H) and (I) as subparagraphs (G) and (H), respectively.323.
						Elimination of authority to abolish arsenals(a)In generalSection 4532 of title 10, United States Code, is amended—(1)in the section heading, by striking ; abolition of; and(2)by amending subsection (b) to read as follows:(b)It shall be the objective to the Secretary of the Army, in managing the workload of the arsenals,
			 to maintain the critical capabilities identified in the Army Organic
			 Industrial Base Strategy Report, and ensure cost efficiency and technical
			 competence in peacetime, while preserving the ability to provide an
			 effective and timely response to mobilizations, national defense
			 contingency situations, and other emergent requirements..(b)Clerical amendmentThe table of sections at the beginning of chapter 433 of such title is amended by striking the item
			 relating to section 4532 and inserting the following new item:4532. Factories and arsenals: manufacture at..DReports331.
						Repeal of annual report on Department of Defense operation and financial support for military
			 museums(a)In generalSection 489 of title 10, United States Code, is repealed.(b)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the item
			 relating to section 489.
						ELimitations and extensions of authority341.
						Limitation on MC–12 aircraft transfer to United States Special Operations Command(a)LimitationExcept as provided under subsection (c), none of the funds authorized to be appropriated by this
			 Act or otherwise made available for fiscal year 2015 for the Department of
			 Defense  for operation and maintenance,
			 Defense-wide, may be obligated or expended for the transfer of MC–12
			 aircraft from the Air Force to the United States Special Operations
			 Command
			 until 60 days after  the delivery of the report required under
			 subsection (b).(b)Report required(1)In generalNot later than March 1, 2015, the Assistant Secretary of Defense for Special Operations and
			 Low-Intensity Conflict, in coordination with the Commander of the United
			 States Special Operations Command, shall submit to  the congressional
			 defense
			 committees a report with  an analysis and justification for the transfer
			 of MC–12
			 aircraft from the Air Force to the  United States Special Operations
			 Command.(2)ElementsThe report required under paragraph (1) shall outline, at a minimum—(A)the current platform requirements for manned intelligence, surveillance, and reconnaissance
			 aircraft to support United States Special Operations Forces;(B)an analysis of alternatives comparing various manned intelligence, surveillance, and reconnaissance
			 aircraft, including U–28 aircraft, in meeting the platform requirements
			 for manned intelligence, surveillance, and reconnaissance aircraft to
			 support United States Special Operations Forces;(C)an analysis of the remaining service life of the U–28 aircraft to be divested by the  United States
			 Special Operations Command and the MC–12 aircraft to be transferred from
			 the Air Force;(D)the future manned intelligence, surveillance, and reconnaissance platform requirements of the
			 United
			 States Special Operations Command for areas outside of Afghanistan,
			 including range, payload, endurance, and other requirements, as defined by
			 the Command's	Intelligence, Surveillance, and Reconnaissance Road Map;(E)an analysis of the cost to convert MC–12 aircraft to provide intelligence, surveillance, and
			 reconnaissance capabilities equal to or better than those provided by the
			 U–28 aircraft;(F)a description of the engineering and integration needed to convert MC–12 aircraft to provide
			 intelligence, surveillance, and reconnaissance capabilities equal to or
			 better than those provided by the U–28 aircraft; and(G)the expected annual cost to operate 16 U–28 aircraft as a government-owned, contractor operated
			 program.(c)ExceptionSubsection (a) does not apply to aircraft transferred from the Air Force to the  United States
			 Special
			 Operations Command to support Aviation Foreign Internal Defense
			 requirements.342.Limitation on establishment of regional Special Operations Forces Coordination CentersNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal
			 year 2015 for the Department of Defense may be obligated or expended to
			 establish Regional Special Operations Forces Coordination Centers (RSCCs).FOther matters351.Repeal of authority relating to use of military installations by Civil Reserve Air Fleet
			 contractors(a)RepealSection 9513 of title 10, United States Code, is repealed.(b)Clerical amendmentThe table of sections at the beginning of chapter 931 of such title is amended by striking the item
			 relating to section 9513.352.
						Revised policy on ground combat and camouflage utility uniformsSection 352(c) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66;
			 127 Stat. 742) is amended—(1)in paragraph (4), by striking the semicolon at the end and inserting ; or;(2)by striking paragraph (5); and(3)by redesignating paragraph (6) as paragraph (5).353.Southern Sea Otter Military Readiness Areas(a)Establishment of military readiness areas(1)In generalChapter 631 of title 10, United States Code, is amended by adding at the end the following new
			 section:7235.Southern Sea Otter Military Readiness Areas(a)In generalThe Secretary of the Navy shall establish areas, to be known as Southern Sea Otter Military Readiness Areas, for national defense purposes. Such areas shall include each of the following:(1)The area that includes Naval Base Ventura County, San Nicolas Island, and Begg Rock and the
			 adjacent and surrounding waters within the following coordinates:N. Latitude/W. Longitude
													33°27.8′/119°34.3′
													33°20.5′/119°15.5′
													33°13.5′/119°11.8′
													33°06.5′/119°15.3′
													33°02.8′/119°26.8′
													33°08.8′/119°46.3′
													33°17.2′/119°56.9′
													33°30.9′/119°54.2′.(2)The area that includes Naval Base Coronado, San Clemente Island and the adjacent and surrounding
			 waters running parallel to shore to 3 nautical miles from the high tide
			 line designated by part 165 of title 33, Code of Federal Regulations, on
			 May 20, 2010, as the San Clemente Island 3NM Safety Zone.(b)Activities within military readiness areas(1)Incidental takings under endangered species act of 1973Sections 4 and 9 of the Endangered Species Act of 1973 (16 U.S.C. 1533, 1538) shall not apply with
			 respect to the incidental taking of any southern sea otter in the Southern
			 Sea Otter Military Readiness Areas in the course of conducting a military
			 readiness activity.(2)Incidental takings under marine mammal protection act of 1972Sections 101 and 102 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371, 1372) shall not
			 apply with respect to the incidental taking of any southern sea otter in
			 the Southern Sea Otter Military Readiness Areas in the course of
			 conducting a military readiness activity.(3)Treatment as species proposed to be listedFor purposes of conducting a military readiness activity, any southern sea otter while within the
			 Southern Sea Otter Military Readiness Areas shall be treated for the
			 purposes of section 7 of the Endangered Species Act of 1973 (16 U.S.C.
			 1536) as a member of a species that is proposed to be listed as an
			 endangered species or a threatened species under section 4 of that Act 
			 (16 U.S.C. 1533).(c)RemovalNothing in this section or any other Federal law shall be construed to require that any southern
			 sea otter located within the Southern Sea Otter Military Readiness Areas
			 be removed from the Areas.(d)Revision or termination of exceptionsThe Secretary of the Interior may revise or terminate the application of subsection (b) if the
			 Secretary of the Interior determines, in consultation with the Secretary
			 of the Navy and the Marine Mammal Commission,
			 that military activities occurring in the Southern Sea Otter
			 Military Readiness Areas are impeding the southern sea otter conservation
			 or the return of southern sea otters to optimum sustainable population
			 levels.(e)Monitoring(1)In generalThe Secretary of the Navy shall conduct monitoring and research within the Southern Sea Otter
			 Military Readiness Areas to determine the effects of military readiness
			 activities on the growth or decline of the southern sea otter population
			 and on the near-shore ecosystem.  Monitoring and research parameters and
			 methods shall be determined in consultation with the Service and the
			 Marine Mammal Commission.(2)ReportsNot later than 24 months after the date of the enactment of the National Defense Authorization Act
			 for Fiscal Year 2015  and every three years
			 thereafter, the Secretary of the Navy shall report to Congress and the
			 public on monitoring undertaken pursuant to paragraph (1).(f)DefinitionsIn this section:(1)Southern sea otterThe term southern sea otter means any member of the subspecies Enhydra lutris nereis.(2)TakeThe term take—(A)when used in reference to activities subject to regulation by the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et seq.), shall have the meaning given such term in that
			 Act; and(B)when used in reference to activities subject to regulation by the Marine Mammal Protection Act of
			 1972 (16 U.S.C. 1361 et seq.) shall have the meaning given such term in
			 that Act.(3)Incidental takingThe term incidental taking means any take of a southern sea otter that is incidental to, and not the purpose of, the carrying
			 out of an otherwise lawful activity.(4)Military readiness activityThe term military readiness activity has the meaning given that term in section 315(f) of the Bob Stump National Defense Authorization
			 Act for Fiscal Year 2003 (16 U.S.C. 703 note) and includes all training
			 and operations of the armed forces that relate to combat and the adequate
			 and realistic testing of military equipment, vehicles, weapons, and
			 sensors for proper operation and suitability for combat use.(5)Optimum sustainable populationThe term optimum sustainable population means, with respect to any population stock, the number of animals that will result in the maximum
			 productivity of the population or the species, keeping in mind the
			 carrying capacity of the habitat and the health of the ecosystem of which
			 they form a constituent element..(2)Clerical amendmentThe table of sections at the beginning of chapter 631 of such title is amended by adding at the end
			 the
			 following new item:7235. Southern Sea Otter Military Readiness Areas..(b)Conforming amendmentSection 1 of Public Law 99–625 (16 U.S.C. 1536 note) is repealed.IVMilitary Personnel AuthorizationsAActive Forces401.End
		strengths for active forcesThe Armed Forces are authorized strengths
		for active duty personnel as of September 30, 2015, as follows:
						(1)The
		Army, 490,000.
						(2)The
		Navy, 323,600.
						(3)The
		Marine Corps, 184,100.
						(4)The
		Air Force, 310,900.
						BReserve Forces411.End
		strengths for Selected Reserve
						(a)In
		generalThe Armed Forces are authorized strengths for Selected
		Reserve personnel of the reserve components as of September 30, 2015, as
		follows:
							(1)The
		Army National Guard of the United States, 350,200.
							(2)The
		Army Reserve, 202,000.
							(3)The
		Navy Reserve, 57,300.
							(4)The
		Marine Corps Reserve, 39,200.
							(5)The
		Air National Guard of the United States, 105,000.
							(6)The
		Air Force Reserve, 67,100.
							(7)The
		Coast Guard Reserve, 9,000.
							(b)End strength
		reductionsThe end strengths prescribed by subsection (a) for the
		Selected Reserve of any reserve component shall be proportionately reduced
		by—
							(1)the
		total authorized strength of units organized to serve as units of the Selected
		Reserve of such component which are on active duty (other than for training) at
		the end of the fiscal year; and
							(2)the
		total number of individual members not in units organized to serve as units of
		the Selected Reserve of such component who are on active duty (other than for
		training or for unsatisfactory participation in training) without their consent
		at the end of the fiscal year.
							(c)End strength
		increasesWhenever units or individual members of the Selected
		Reserve of any reserve component are released from active duty during any
		fiscal year, the end strength prescribed for such fiscal year for the Selected
		Reserve of such reserve component shall be increased proportionately by the
		total authorized strengths of such units and by the total number of such
		individual members.412.End
		strengths for Reserves on active duty in support of the reservesWithin the end strengths prescribed in
		section 411(a), the reserve components of the Armed Forces are authorized, as
		of September 30, 2015, the following number of Reserves to be serving on
		full-time active duty or full-time duty, in the case of members of the National
		Guard, for the purpose of organizing, administering, recruiting, instructing,
		or training the reserve components:
						(1)The
		Army National Guard of the United States, 31,385.
						(2)The
		Army Reserve, 16,261.
						(3)The
		Navy Reserve, 9,973.
						(4)The
		Marine Corps Reserve, 2,261.
						(5)The
		Air National Guard of the United States, 14,704.
						(6)The
		Air Force Reserve, 2,830.413.End
		strengths for military technicians (dual status)The minimum number of military technicians
		(dual status) as of the last day of fiscal year 2015 for the reserve components
		of the Army and the Air Force (notwithstanding section 129 of title 10, United
		States Code) shall be the following:
						(1)For
		the Army National Guard of the United States, 27,210.
						(2)For
		the Army Reserve, 7,895.
						(3)For
		the Air National Guard of the United States, 21,792.
						(4)For
		the Air Force Reserve, 9,789.414.Fiscal year
		2015 limitation on number of non-dual status technicians
						(a)Limitations
							(1)National
		GuardWithin the limitation provided in section 10217(c)(2) of
		title 10, United States Code, the number of non-dual status technicians
		employed by the National Guard as of September 30, 2015, may not exceed the
		following:
								(A)For the Army
		National Guard of the United States, 1,600.
								(B)For the Air
		National Guard of the United States, 350.
								(2)Army
		ReserveThe number of non-dual status technicians employed by the
		Army Reserve as of September 30, 2015, may not exceed 595.
							(3)Air Force
		ReserveThe number of non-dual status technicians employed by the
		Air Force Reserve as of September 30, 2015, may not exceed 90.
							(b)Non-dual status
		technicians definedIn this section, the term non-dual
		status technician has the meaning given that term in section 10217(a) of
		title 10, United States Code.415.Maximum number
		of reserve personnel authorized to be on active duty for operational
		supportDuring fiscal year
		2015, the maximum number of members of the reserve components of the Armed
		Forces who may be serving at any time on full-time operational support duty
		under section 115(b) of title 10, United States Code, is the following:
						(1)The
		Army National Guard of the United States, 17,000.
						(2)The
		Army Reserve, 13,000.
						(3)The
		Navy Reserve, 6,200.
						(4)The
		Marine Corps Reserve, 3,000.
						(5)The
		Air National Guard of the United States, 16,000.
						(6)The
		Air Force Reserve, 14,000.CAuthorization of Appropriations421.Military
		personnel
						(a)Authorization
		of appropriationsFunds are hereby authorized to be appropriated
		for fiscal year 2015 for the use of the Armed Forces and other activities and
		agencies of the Department of Defense for expenses, not otherwise provided for,
		for military personnel, as specified in the funding table in section
		4401.
						(b)Construction of
		authorizationThe authorization of appropriations in subsection
		(a) supersedes any other authorization of appropriations (definite or
		indefinite) for such purpose for fiscal year 2015.
						VMilitary Personnel PolicyAOfficer Personnel Policy 501.Authority for three-month deferral of retirement for officers selected for selective early
			 retirement(a)Warrant officersSection 581(e) of title 10, United States Code, is amended—(1)by striking 90 days and inserting three months; and(2)by inserting after the first sentence the following new sentence:	An officer recommended for early retirement under this section, if approved for deferral, shall be
			 retired on the date requested by the officer, and approved by the
			 Secretary concerned, which date shall be not later than the first day of
			 the tenth calendar month beginning after the month in which the Secretary
			 concerned approves the report of the board which recommended the officer
			 for early retirement..(b)Officers on the active-duty listSection 638(b) of such title is amended—(1)in paragraph (1), by inserting before the period at the end of subparagraph (B) the following: , with such retirement under that section to be not later than the first day of the month beginning
			 after the month in which the officer becomes qualified for retirement
			 under that section, or on the first day of the seventh calendar month
			 beginning after the month in which the Secretary concerned approves the
			 report of the board which recommended the officer for early retirement,
			 whichever is later; and(2)in paragraph (3)—(A)by striking 90 days and inserting three months; and(B)by inserting after the first sentence the following new sentences: An officer recommended for early retirement under paragraph (1)(A) or section 638a of
			 this title, if approved for deferral, shall be retired on the date
			 requested by the officer, and approved by the Secretary concerned, which
			 date shall be not later than the first day of the tenth calendar month
			 beginning after the month in which the Secretary concerned approves the
			 report of the board which recommended the officer for early retirement. 
			 The Secretary concerned may defer the retirement of an officer otherwise
			 approved for early retirement under paragraph (1)(B), but in no case
			 later than the first day of the tenth calendar month beginning after the
			 month in which the Secretary concerned approves the report of the board
			 which recommended the officer for early retirement.  An officer
			 recommended for early retirement under paragraph (2), if approved
			 for deferral, shall be retired on the date requested by the officer, and
			 approved by the Secretary concerned, which date shall be not later than
			 the first day of the thirteenth calendar month beginning after the month
			 in which the Secretary concerned approves the report of the board which
			 recommended the officer for early retirement..502.Repeal of limits on percentage of officers who may be recommended for discharge during a
			 fiscal year under enhanced selective discharge authoritySection 638a(d) of title 10, United States Code, is amended—(1)by striking paragraph (3); and(2)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.503.Elimination of requirement that a qualified aviator or naval flight officer be in command of an
			 inactivated nuclear-powered aircraft carrier before decommissioningSection 5942(a) of title 10, United States Code, is amended—(1)by inserting (1) after (a); and(2)by adding at the end the following new paragraph:(2)Paragraph (1) does not apply to command of a nuclear-powered aircraft carrier that has been
			 inactivated for the purpose of permanent decommissioning and disposal..504.Authority to limit consideration for early retirement by selective retirement boards to particular
			 warrant officer year groups and specialtiesSection 581(d) of title 10, United State Code, is amended—(1)by redesignating paragraph (2) as paragraph (3);(2)by designating the second sentence of paragraph (1) as paragraph (2); and(3)in paragraph (2), as so designated—(A)by striking the list shall include each and inserting “the list shall include—(A)the name of each;(B)by striking the period at the end and inserting ; or; and(C)by adding at the end the following new subparagraph:(B)with respect to a group of warrant officers designated under subparagraph (A) who are in a
			 particular grade and competitive category, only those warrant officers in
			 that grade and competitive category who are also in a particular year
			 group or specialty, or any combination thereof determined by the
			 Secretary concerned..505.Repeal of requirement for submittal to Congress of annual reports on joint officer management and
			 promotion policy objectives for joint officers(a)Repeal of annual reports(1)Joint officer managementSection 667 of title 10, United States Code, is repealed.(2)Promotion policy objectives for joint officersSection 662 of such title is amended —(A)by striking (a) Qualifications.—; and(B)by striking subsection (b).(b)Clerical amendmentThe table of sections at the beginning of chapter 38 of such title is amended by striking the item
			 relating to section 667.BReserve Component Management511.Retention on reserve active-status list following nonselection for promotion of certain health
			 professions officers and first lieutenants and lieutenants (junior grade)
			 pursuing baccalaureate degrees(a)Retention of  first lieutenants and lieutenants (junior grade)	following nonselection for
			 promotionSubsection (a)(1) of section 14701 of title 10, United States Code, is amended—(1)by inserting (A) after (1);(2)in subparagraph (A), as so designated—(A)by striking A reserve officer of and inserting A reserve officer of the Army, Navy, Air Force, or Marine Corps described in subparagraph (B) who
			 is required to be removed from the reserve active-status list under
			 section 14504 of this title, or a reserve officer of; and(B)by inserting a comma after 14507 of this title; and(3)by adding at the end the following new subparagraph:(B)A reserve officer described in this subparagraph is a reserve officer of the Army, Air Force, or
			 Marine Corps who holds the grade of first lieutenant, or a reserve officer
			 of the Navy who holds the grade of lieutenant (junior grade), who—(i)is a health professions officer; or(ii)is actively pursuing an undergraduate program of education leading to a baccalaureate degree..(b)Retention of health professions officersSuch section is further amended—(1)by redesignating subsection (b) as subsection (c); and(2)by inserting after subsection (a) the following new subsection (b):(b)Continuation of health professions officers(1)Notwithstanding subsection (a)(6), a health professions officer obligated to a period of service
			 incurred under section 16201 of this title who is required to be removed
			 from the reserve active-status list under section 14504, 14505, 14506, or
			 14507 of this title and who has not completed a service obligation
			 incurred under section 16201 shall be retained on the reserve
			 active-status list until the completion of such service obligation and
			 then discharged, unless sooner retired or discharged under another
			 provision of law.(2)The Secretary concerned may waive the applicability of paragraph (1) to any officer if the
			 Secretary determines that completion of the service obligation of that
			 officer is not in the best interest of the service.(3)A health professions officer who is continued on the reserve active-status list under this
			 subsection who is subsequently promoted or whose name is on a list of
			 officers recommended for promotion to the next higher grade is not
			 required to be discharged or retired upon completion of the officer’s
			 service obligation.  Such officer may continue on the reserve
			 active-status list as other officers of the same grade unless separated
			 under another provision of law..512.Database on military technician positions(a)Centralized database requiredThe Secretary of Defense shall, in consultation with the Secretaries of the military departments,
			 establish and maintain a centralized database of information on the
			 military technician positions of the Department of Defense. The database
			 shall contain and set forth current information on all military technician
			 positions of the Armed Forces.(b)ElementsThe database under subsection (a) shall include the following:(1)An identification of each military technician position, whether dual-status or non-dual status.(2)For each position identified pursuant to paragraph (1)—(A)a description of the functions of such position;(B)a statement of the military necessity for such position; and(C)a statement whether such position—(i)is a general administration, clerical, or office service occupation; or(ii)is tied directly to the maintenance of military readiness.513.Improved consistency in suicide prevention and resilience program for the reserve components of the
			 Armed Forces(a)Policy for standard suicide data collection, reporting and assessmentTo improve consistency in and oversight of the suicide prevention and resilience program for the
			 National Guard and Reserves established pursuant to section 10219 of title
			 10, United States Code, the Secretary of Defense shall prescribe a policy
			 for the development of a standard method for collecting, reporting, and
			 assessing suicide data and suicide-attempt data involving members of the
			 National Guard and Reserves.(b)ConsultationThe Secretary of Defense shall develop the policy required by subsection (a) in consultation with
			 the Secretaries of the military departments and the Chief of the National
			 Guard Bureau.(c)Submittal of policyNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit the
			 policy developed under subsection (a) to the Committees on Armed Services
			 of the Senate and the House of Representatives.(d)ImplementationThe Secretaries of the military departments shall implement the policy developed under subsection
			 (a) by not later than 180 days after the date of the submittal of the
			 policy pursuant to subsection (c).514.Office of Employer Support for the Guard and ReserveThe Office of Employer Support for the Guard and Reserve (ESGR) shall, using funds available to the
			 Office under this Act, take appropriate actions to increase the number of
			 program support specialists in the States in order to reduce the number of
			 unemployed and underemployed members of the National Guard and to educate
			 employers on requirements of chapter 43 of title 38, United States Code
			 (commonly referred to as USERRA).CGeneral Service Authorities521.Enhancement of participation of mental health professionals in boards for correction of military
			 records and boards for review of discharge or
			 dismissal of members of the Armed Forces(a)Boards for correction of military recordsSection 1552 of title 10, United States Code, is amended—(1)by redesignating subsection (g) as subsection (h); and(2)by inserting after subsection (f) the following new subsection (g):(g)Any medical advisory opinion issued to a board established under subsection (a)(1) with respect to
			 a member or former member of the armed forces who was diagnosed while
			 serving in the armed forces as
			 experiencing a mental health disorder shall include the opinion of a
			 clinical psychologist or psychiatrist if the request for correction of
			 records concerned relates to a mental health disorder..(b)Boards for review of discharge or dismissal(1)Review for certain former members with PTSD or TBISubsection (d)(1) of section 1553 of such title is amended by striking physician, clinical psychologist, or psychiatrist the second place it appears and inserting clinical psychologist or psychiatrist, or a physician with additional training and experience
			 specified by the
			 Secretary concerned to provide advice on specialized medical or
			 psychological matters relating to post-traumatic stress disorder and
			 traumatic brain injuries.(2)Review for certain former members with mental health diagnosesSuch section is further amended by adding at the end the following new subsection:(e)In the case of a former member of the armed forces (other than a former member covered by
			 subsection (d)) who was diagnosed while serving in the armed forces as
			 experiencing a mental health disorder, a board established under this
			 section to review the former
			 member's discharge or dismissal shall include a member who is
			 a clinical psychologist or psychiatrist, or a physician with additional
			 training and experience  specified by the Secretary
			 concerned to provide advice on specialized medical or psychological
			 matters relating to mental health disorders..522.Extension of authority to conduct programs on career flexibility to enhance retention of members of
			 the Armed Forces(a)Extension of program authoritySubsection (l) of section 533 of the National Defense Authorization Act for Fiscal Year 2009 (10
			 U.S.C. 701 prec. note) is amended—(1)by inserting (1) before No member;(2)in paragraph (1), as designated by paragraph (1) of this subsection, by striking December 31, 2015 and inserting December 31, 2018; and(3)by adding at the end the following new paragraph:(2)A member may not be reactivated to active duty in the Armed Forces under a pilot program conducted
			 under this section after December 31, 2021..(b)Report mattersSubsection (k) of such section is amended—(1)in paragraph (1), by striking and 2017 and inserting 2017, and 2019;(2)in paragraph (2), by striking March 1, 2019 and inserting March 1, 2022; and(3)by adding at the end the following new paragraph:(4)Additional elements for final reportsEach final report under this subsection shall, in addition to the elements required by paragraph
			 (3), include the following:(A)A description of the costs to the military department concerned of each pilot program conducted by
			 such military department under this section(B)A description of the reasons why members choose to participate in the  pilot programs conducted by
			 the military department concerned.(C)A description of the members who did not return to the active duty in the Armed Forces at the
			 conclusion of their inactivation from active duty under the pilot programs
			 conducted by the military department concerned, and a statement of the
			 reasons why.(D)A statement whether the military department concerned required members to perform inactive duty
			 training as part of participation in any pilot program conducted by such
			 military department, and if so, a description of the members so required,
			 a statement of the reasons why, and a description of how often..523.Sense of Senate on validated gender-neutral occupational standards for all military occupationsIt is the sense of the Senate that the Secretaries of the military departments should—(1)eliminate all unnecessary gender-based barriers to service and integrate women into occupational
			 fields and units currently closed to them to the maximum extent possible;(2)by not later than September 1, 2015, validate gender-neutral occupational standards for every
			 military occupation, with such standards for each military occupation to
			 be based solely on the necessary and required specific tasks associated
			 with the qualifications and duties performed while serving in or assigned
			 to such military occupation;(3)ensure that such gender-neutral occupational standards enable the operational capability and combat
			 effectiveness required for the military to meet national defense
			 objectives;(4)ensure that such validated gender-neutral occupational standards are considered in determining
			 whether positions and occupations currently closed to service
			 by women are opened;(5)ensure that the surgeon general of the Armed Force concerned has evaluated the medical requirements
			 and has determined that resources to meet such requirements will be
			 adequate for female members for the military occupations or units to which
			 they will be assigned;(6)ensure that the Chief of Service of the Armed Force concerned has evaluated the table of equipment
			 for the unit or position for the military occupations or units to which
			 they will be assigned and has determined that all required equipment for
			 female members meets required standards for wear and survivability;   and(7)by not later than January 1, 2016, open all military occupations to service by women who can meet
			 such validated gender-neutral occupational standards for the military
			 occupations to which they will be assigned, if determined to be in the
			 best interests of the national defense of the United States, and ensure
			 that all members of the Armed Forces, regardless of gender, are assigned
			 to units on the basis of their ability to meet the occupational standards
			 required by such assignment.524.Comptroller General of the United States report on impact of certain mental and physical trauma on
			 discharges from military service for misconduct(a)Report requiredThe Comptroller General of the United States shall submit to Congress a report on the impact of
			 mental and physical trauma relating to Post Traumatic Stress Disorder
			 (PTSD), Traumatic Brain Injury (TBI), behavioral health matters not
			 related to Post Traumatic Stress Disorder, and other neurological combat
			 traumas (in this section referred to as covered traumas) on the discharge of members of the Armed Forces from the Armed Forces for misconduct.(b)ElementsThe report required by subsection (a) shall include the following:(1)An assessment of the extent to which the Armed Forces have in place processes for the consideration
			 of  the impact of mental and physical trauma relating to covered traumas
			 on  members of the Armed Forces who are being considered for discharge
			 from the Armed Forces for misconduct, including the compliance of the
			 Armed Forces with such processes and mechanisms in the Department of
			 Defense for ensuring the compliance of the Armed Forces with such
			 processes.(2)An assessment of the extent to which  the Armed Forces provide members of the Armed Forces,
			 including commanding officers, junior officers, and noncommissioned
			 officers, training on the symptoms of covered traumas and the
			 identification of the presence of such conditions in members of the Armed
			 Forces.(3)An assessment of the extent to which members of the Armed Forces who receive treatment for a
			 covered trauma before discharge from the Armed Forces are later discharged
			 from the Armed Forces for misconduct.(4)An identification of the number of members of the Armed Forces discharged as described in paragraph
			 (3) who are ineligible for benefits from the Department of Veterans
			 Affairs based on characterization of discharge.(5)An assessment of the extent to which members of the Armed Forces who accept a discharge from the
			 Armed Forces for misconduct in lieu of trial by court-martial are
			 counseled on the potential for ineligibility for benefits from the
			 Department of Veterans Affairs as a result of such discharge before
			 acceptance of such discharge.525.Sense
		of Senate on upgrade of characterization of discharge of certain Vietnam era
		members of the Armed Forces(a)Sense of
		SenateIt is the sense of the Senate that, when considering a
		request for correction of a less-than-honorable discharge issued to a member of
		the Armed Forces during the Vietnam era, the Boards for Correction of Military
		Records—(1)should take into
		account whether the veteran—(A)served in the
		Republic of Vietnam during the Vietnam era; and(B)following such
		service, was diagnosed with Post-Traumatic Stress Disorder as a result of such
			 service after Post-Traumatic
		Stress Disorder was included in the Diagnostic and Statistical Manual of Mental
		Disorders of the American Psychiatric Association; and(2)if
		the veteran meets the criteria specified in paragraph (1), should give all due
		consideration to an upgrade of characterization of discharge.(b)Vietnam era
		definedIn this section, the term Vietnam era has
		the meaning given that term in section 101(29) of title 38, United States
		Code.DMember Education and Training531.Enhancement of authority for members of the Armed Forces to obtain professional credentials(a)In general
							Section 2015 of title 10, United States Code, is amended to read as follows:2015.Professional credentials: program to assist members in obtaining credentials(a)Program required(1)Subject to subsection (b), the Secretary of Defense and the Secretary of Homeland Security, with
			 respect to the Coast Guard when it is not operating as a service in the
			 Navy, shall carry out a program to enable members of the armed forces to
			 obtain, while serving in the armed forces, professional credentials that
			 relate to training and
			 skills that are acquired during their service in the armed forces and
			 translate into
			 civilian occupations.(2)The program shall provide for the payment of
			 expenses of members for professional accreditation, Federal occupational
			 licenses, State-imposed and professional licenses, professional
			 certification, and related expenses.(b)LimitationThe authority under subsection (a) may not be used to pay the expenses of a member to obtain
			 professional credentials that are a prerequisite for appointment in the
			 armed forces.(c)Regulations(1)The Secretary of Defense and the Secretary of Homeland Security shall prescribe regulations to
			 carry out this section.(2)The regulations shall apply uniformly to the armed forces to the extent practicable.(3)The regulations shall include
			 the following:(A)Requirements for eligibility for participation in the program under this section.(B)A description of the professional credentials and occupations covered by the program.(C)Mechanisms for oversight of the payment of expenses and the provision of other benefits under the
			 program.(D)Such other matters in connection with the payment of expenses and the provision of other benefits
			 under the program as the Secretaries consider appropriate.(d)Expenses definedIn this section, the term expenses means expenses for class room instruction, hands-on training (and associated materials), manuals,
			 study guides and materials, text books, processing fees, and test fees and
			 related fees..(b)Clerical amendmentThe table of sections at the beginning of chapter 101 of such title is amended by striking the item
			 relating to section 2015 and inserting the following new item:2015. Professional credentials: program to assist members in obtaining credentials..532.Authority for Joint Special Operations University to award degrees(a)In generalChapter 108 of title 10, United States Code, is amended by inserting after section 2163 the
			 following new section:2163a.Degree granting authority for Joint Special Operations University(a)AuthorityUnder regulations prescribed by the Secretary of Defense, the President of the Joint Special
			 Operations University may, upon the recommendation of the faculty of the
			 Joint Special Operations University, confer appropriate degrees upon
			 graduates who meet the degree requirements.(b)LimitationA degree may not be conferred under this section unless—(1)the Secretary of Education has recommended approval of the degree in accordance with the Federal
			 Policy Governing Granting of Academic Degrees by Federal Agencies; and(2)the Joint Special Operations University is accredited by the appropriate civilian academic
			 accrediting agency or organization to award the degree, as determined by
			 the Secretary of Education..(b)Clerical amendmentThe table of sections at the beginning of chapter 108 of such title is amended by inserting after
			 the item
			 relating to section 2163 the following new item:2163a. Degree granting authority for Joint Special Operations University..533.Enhancement of information provided to members of the Armed Forces and veterans regarding use of
			 Post-9/11 Educational Assistance and Federal financial aid through
			 Transition Assistance Program(a)Additional information required(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall
			 enhance the higher education component of the Transition
			 Assistance Program (TAP) of the
			 Department of Defense by providing additional information that is more
			 complete and accurate than the information provided as of the day before
			 the date of the enactment of this Act to individuals who
			 apply for educational
			 assistance under chapter 30 or 33 of title 38, United States Code, to
			 pursue of
			 a program of education at an institution of higher learning.(2)ElementsThe additional information required by paragraph (1) shall include the following:(A)Information provided by the
			 Secretary of Education that addresses—(i)to the extent practicable, differences between types of institutions of higher learning in such
			 matters as
			 tuition
			 and fees, admission requirements, accreditation, transferability of
			 credits,
			 credit for qualifying military training, time required to complete a
			 degree, and retention and job placement rates; and(ii)how Federal educational assistance provided under title IV of the Higher Education Act of 1965 (20
			 U.S.C. 1070 et seq.) should be used in conjunction with educational
			 assistance provided under chapters 30 and 33 of title 38, United States
			 Code, for
			 pursuit of a program of education at an institution of higher learning
			 before using private student loans whenever possible.(B)Information from the Federal Trade Commission that addresses important questions that veterans
			 should
			 consider when choosing an institution of higher learning at which to
			 pursue a program of education.(C)Information about the Postsecondary Education Complaint System of the Department of Defense, the
			 Department of Veterans Affairs, the Department of Education, and the
			 Consumer Financial Protection Bureau.(D)Information about the GI Bill Comparison Tool of the Department of Veterans Affairs.(E)Information about each of the Principles of Excellence established by the
			 Secretary of Defense, the Secretary of Veterans Affairs, and the Secretary
			 of Education pursuant to Executive Order 13607 of April 27, 2012 (77 Fed.
			 Reg. 25861), including how to recognize whether an educational institution
			 may be
			 violating any of such principles.(F)Such other information as the Secretary of Education considers appropriate.(3)Accessibility(A)In carrying out this subsection, the Secretary of Defense shall consult with individuals who are
			 experts on the presentation of complex information in formats and manners
			 that are engaging to members of the Armed Forces and veterans.(B)In carrying out this subsection and presenting information to members of the Armed Forces or
			 veterans, the Secretary of Defense shall avoid using abstract terms and
			 shall focus on the practical effects of relevant factors relating to
			 attending educational institutions.(4)ConsultationIn carrying out this subsection, the Secretary of Defense shall consult with the Secretary of
			 Veterans Affairs and the Director of the Consumer Financial
			 Protection Bureau.(b)Availability of higher education component onlineNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall
			 ensure that the higher education component of
			 the Transition Assistance Program is available to members of the Armed
			 Forces on an Internet
			 website of the Department of Defense so that members have an
			 option to
			 complete such
			 component electronically and remotely.(c)Notice of availability of higher education component upon request for certificate of entitlement to
			 Tuition Assistance(1)In generalWhenever a member of the Armed Forces requests a certificate from the Secretary of Defense to prove
			 entitlement to educational assistance under section 2007 of title
			 10,
			 United States Code, the Secretary shall notify the member of the
			 availability of the higher education component of the Transition
			 Assistance Program online pursuant to subsection (b)(1).(2)GuidanceThe Secretary of Defense shall carry out this subsection with such guidance as the
			 Secretary considers
			 appropriate.(d)DefinitionsIn this section:(1)The term institution of higher learning has the meaning given such term in section 3452 of title 38, United States Code.(2)The term type of institution of higher learning means the following types of institutions of higher learning:(A)An educational institution described in section 101(a) of the Higher Education Act of 1965 (20
			 U.S.C. 1001(a)).(B)An educational institution described in subsection (b) of section 102 of such Act (20 U.S.C. 1002).(C)An educational institution described in subsection (c) of such section.534.Duration of foreign and cultural exchange activities at military service academies(a)Military AcademySection 4345a(a) of title 10, United States Code, is amended by striking two weeks and inserting four weeks.(b)Naval AcademySection 6957b(a) of such title is amended by striking two weeks and inserting four weeks.(c)Air Force AcademySection 9345a(a) of such title is amended by striking two weeks and inserting four weeks.
						EMilitary Justice and Legal Matters541.Ordering of depositions under the Uniform Code of Military JusticeSubsection (a) of section 849 of title 10, United States Code (article 49 of the Uniform Code of
			 Military Justice), is amended to read as follows:(a)(1)At any time after charges have been signed as provided in section 830 of this title (article 30),
			 oral or written depositions may be ordered as follows:(A)Before referral of such charges for trial, by the convening authority who has such charges for
			 disposition.(B)After referral of such charges for trial, by the convening authority or the military judge hearing
			 the case.(2)An authority authorized to order a deposition under paragraph (1) may order the deposition at the
			 request of any party, but only if the party
			 demonstrates that, due to exceptional circumstances, it is in the interest
			 of justice that the testimony of the prospective witness be taken and
			 preserved for use at a preliminary hearing  under section 832 of this
			 title
			 (article 32) or a court-martial.(3)If a deposition is to be taken before charges are referred for trial, the authority under paragraph
			 (1)(A) may
			 designate commissioned officers as counsel for the Government and counsel
			 for the accused, and may authorize those officers to take the deposition
			 of any
			 witness..542.Modification of Rule 513 of the Military Rules of Evidence, relating to the privilege against
			 disclosure of communications between psychotherapists and patientsNot later than 180 days after the date of the enactment of this Act, Rule 513 of the Military Rules
			 of Evidence shall be modified as follows:(1)To include within the communications covered by the privilege communications with other licensed
			 mental health professionals.(2)To clarify or eliminate the current exception to the privilege when the admission or disclosure of
			 a communication is constitutionally required.(3)To require that a party seeking production or admission of records or communications protected by
			 the privilege—(A)show a specific factual basis demonstrating a reasonable likelihood that the records or
			 communications would yield evidence admissible under an exception to the
			 privilege;(B)demonstrate by a preponderance of the evidence that the requested information meets one of the
			 enumerated exceptions to the privilege;(C)show that the information sought is not merely cumulative of other information available; and(D)show that the party made reasonable efforts to obtain the same or substantially similar information
			 through non-privileged sources.(4)To authorize the military judge to conduct a review in camera of records or communications only when—(A)the moving party has met its burden as established pursuant to paragraph  (3); and(B)an examination of the information is necessary to rule on the production or admissibility of
			 protected records or communications.(5)To require that any production or disclosure permitted by the military judge be narrowly tailored
			 to only the specific records or
			 communications, or portions of such  records or communications, that meet
			 the requirements for one of the enumerated exceptions to the privilege and
			 are included in the stated purpose for which the such records or
			 communications are sought.543.Enhancement of victims' rights to be heard through counsel in connection with prosecution of
			 certain sex-related offenses(a)Representation by Special Victims' CounselsSection 1044e(b)(6) of title 10, United States Code, is amended by striking Accompanying the victim and inserting Representing the victim.(b)Manual for Courts-MartialNot later than 180 days after the date of the enactment of this Act, the Manual for Courts-Martial
			 shall be modified to provide that when a victim of an alleged
			 sex-related offense has a right to be heard in connection with the
			 prosecution of such offense, the victim may exercise that
			 right through counsel, including through a Special Victims' Counsel
			 under section 1044e of title 10, United States Code (as amended by
			 subsection (a)).(c)Notice to counsel on scheduling of proceedingsEach Secretary concerned shall establish policies and procedures designed to ensure that any
			 counsel of the victim of an alleged sex-related offense, including a
			 Special Victims' Counsel under section 1044e of title 10, United States
			 Code (as so amended), is provided prompt and adequate notice of the
			 scheduling of any hearing, trial, or other proceeding in connection with
			 the prosecution of such offense in order to permit such counsel the
			 opportunity  to prepare for such proceeding.(d)DefinitionsIn this section:(1)The term alleged sex-related offense has the meaning given that term in section 1044e(g) of title 10, United States Code.(2)The term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code.544.Eligibility of members of the reserve components of the Armed Forces for assistance of Special
			 Victims' CounselSection 1044e(f) of title 10, United States Code, is amended by adding at the end the following new
			 paragraph:(3)A member of a reserve component who is the victim of an alleged sex-related offense and who is not
			 otherwise eligible for military legal assistance under section 1044 of
			 this title shall be deemed to be eligible for the assistance of a Special
			 Victims’ Counsel under this section..545.Additional
		enhancements of military department actions on sexual assault prevention and
		response(a)Additional duty
		of Special Victims' CounselsIn addition to any duties authorized by section 1044e of title 10, United States Code, a Special
			 Victims’ Counsel designated under subsection (a) of such
			 section shall provide advice to victims of sexual assault on the
			 advantages and
		disadvantages of prosecution of the offense concerned by court-martial or by a
		civilian court with jurisdiction over the offense before such victims express
		their preference as to the prosecution of the offense under subsection
		(b).(b)Consultation
		with victims regarding preference in prosecution of certain sexual
		offenses(1)In
		generalThe Secretaries of the military departments shall each
		establish a process to ensure consultation with the victim of a covered sexual
		offense that occurs in the United States with respect to the victim's
		preference as to whether the offense should be prosecuted by court-martial or
		by a civilian court with jurisdiction over the offense.(2)Consideration of 
		preferenceThe preference expressed by a victim under paragraph
		(1) with respect to the prosecution of an offense, while not binding, should be
		considered in the determination whether to prosecute the offense by
		court-martial or by a civilian court.(3)Notice to
		victim of lack of civilian criminal prosecution after preference for such
		prosecutionIn the event a victim expresses a preference under
		paragraph (1) in favor of prosecution of an offense by civilian court and the
		civilian authorities determine to decline prosecution, or defer to prosecution
		by court-martial, the victim shall be promptly notified of that
		determination.(c)Performance
		appraisals of members of the Armed Forces(1)Appraisals of
		all members on compliance with sexual assault prevention and response
		programsThe Secretaries of the military departments shall each
		ensure that the written performance appraisals of members of the Armed Forces
		(whether officers or enlisted members) under the jurisdiction of such Secretary
		include an assessment of the extent to which each such member supports the sexual
			 assault
		prevention and response program of the Armed Force concerned.(2)Performance
		appraisals of commanding officersThe Secretaries of the military
		departments shall each ensure that the performance appraisals of commanding
		officers under the jurisdiction of such Secretary indicate the extent to which each
			 such
		commanding officer has or has not established a command climate in which—(A)allegations of
		sexual assault would be properly managed and fairly evaluated; and(B)a
		victim can report criminal activity, including sexual assault, without fear of
		retaliation, including ostracism and group pressure from other members of the
		command.(d)Review of command climate assessments following incidents of certain sexual offensesSection 1743(c)(1) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66; 127 Stat. 979; 10 U.S.C. 1561 note) is amended by inserting at the
			 end the
			 following new subparagraph:(F)A review of the most recent climate assessment conducted pursuant to section 572(a)(3) of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1754) for the command or unit of the suspect and the
			 command or unit of the victim, and an assessment of whether another such
			 climate assessment
			 should be conducted..(e)Confidential
		review of characterization of terms of discharge of victims of sexual
		offenses(1)In
		generalThe Secretaries of the military departments shall each
		establish a confidential process, through boards for the correction of military
		records of the military department concerned, by which an individual who was
		the victim of a covered sexual offense during service in the Armed Forces may
		challenge, on the basis of being the victim of such an offense, the terms or
		characterization of the individual's discharge or separation from the Armed
		Forces.(2)Consideration
		of individual experiences in connection with offensesIn deciding
		whether to modify the terms or characterization of an individual's discharge or
		separation pursuant to the process required by paragraph (1), the Secretary of
		the military department concerned shall instruct boards to give due
		consideration to the psychological and physical aspects of the individual’s
		experience in connection with the offense concerned, and to determine what bearing
			 such
		experience may have had on the circumstances surrounding the individual's
		discharge or separation from the Armed Forces.(3)Preservation of
		confidentialityDocuments considered and decisions rendered
		pursuant to the process required by paragraph (1) shall not be made available
		to the public, except with the consent of the individual concerned.(f)Covered sexual
		offense definedIn subsections (a) through (e), the term
		covered sexual offense means any of the following:(1)Rape
		or sexual assault under subsection (a) or (b) of section 920 of title 10,
		United States Code (article 120 of the Uniform Code of Military
		Justice).(2)Forcible sodomy
		under section 925 of such title (article 125 of the Uniform
		Code of Military Justice).(3)An
		attempt to commit an offense specified in paragraph (1) or (2) as punishable
		under section 880 of such title  (article 80 of the Uniform
		Code of Military Justice).(g)Modification of military rules of evidence relating to admissibility of general military character
			 toward probability of innocence(1)In generalNot later than 180 days after the date of the enactment of this Act, Rule 404(a) of the Military
			 Rules of Evidence shall be amended to provide that the general military
			 character of an accused is not admissible for the purpose of showing the
			 probability of innocence of the accused for an offense specified in
			 paragraph (2).(2)OffensesAn offense specified in this paragraph is an offense as follows:(A)An offense under sections 920 through 923a of title 10, United States Code (articles 120 through
			 123a of the Uniform Code of Military Justice).(B)An offense under sections 925 through 927 of such title (articles 125 through 127 of the Uniform
			 Code of Military Justice).(C)An offense under sections 929 through 932 of such title (articles 129 through 132 of the Uniform
			 Code of Military Justice).(D)Any other offense under chapter 47 of such title (the Uniform Code of Military Justice) in which
			 evidence of the general military character of the accused is not relevant
			 to an element of an offense for which the accused has been charged.(E)An attempt to commit an offense specified in subparagraph (A), (B), (C), or (D) as punishable
			 under
			 section 880 of such title (article 80 of the Uniform Code of Military
			 Justice).(F)A conspiracy to commit an offense specified in subparagraph (A), (B),  (C), or (D) as
			 punishable under
			 section 881 of such title (article 81 of the Uniform Code of Military
			 Justice).546.Review of decisions not to refer charges of certain sex-related offenses for trial by court-martial
			 if requested by chief prosecutorSection 1744(c) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66;
			 127 Stat. 981; 10 U.S.C. 834 note) is amended—(1)by striking (c) and all that follows through In any case where and inserting the following:(c)Review of certain cases not referred to court-martial(1)Cases not referred following staff judge advocate recommendation for referral for trialIn any case where; and(2)by adding at the end the following new paragraph:(2)Cases not referred by convening authority upon request for review by chief prosecutor(A)In generalIn any case where a convening authority decides not to refer a charge of  a sex-related offense to
			 trial by
			 court-martial and the chief prosecutor of the Armed Force concerned
			 requests review of the decision, the Secretary of the military department
			 concerned shall review the decision as a superior authority authorized to
			 exercise general court-martial convening authority.(B)Chief prosecutor definedIn this paragraph, the term chief prosecutor means the chief prosecutor or equivalent position of an Armed Force, or, if an Armed Force does
			 not have a chief prosecutor or equivalent position, such
			 other trial counsel as shall be designated by the Judge Advocate General
			 of that Armed Force, or in the case of the Marine Corps, the Staff
			 Judge Advocate to the Commandant of the Marine Corps..547.Modification of Department of Defense policy on retention of evidence in a
			 sexual assault case to permit return of personal property upon completion
			 of related proceedingsSection 586 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1435; 10 U.S.C. 1561 note) is amended by adding at the end the
			 following new subsection:(f)Return of personal property upon completion of related proceedingsNotwithstanding subsection (c)(4)(A), personal property retained as evidence in connection with an
			 incident of sexual assault involving a member of the Armed Forces may be
			 returned to the rightful owner of such property after the conclusion of
			 all legal, adverse action, and administrative proceedings related to such
			 incident..548.Inclusion of information on assaults in the Defense Sexual Assault Incident Database(a)Inclusion of informationThe Secretary of Defense shall issue policies and procedures for the inclusion of information about
			 assaults in the Defense Sexual Assault Incident Database, or an alternate
			 database selected by the Secretary, as identified in restricted reports
			 and unrestricted reports of sexual assault by members of the Armed Forces.(b)InformationThe information required by subsection (a) to be included in the database described in that
			 subsection shall include the following:(1)The name of the alleged assailant, if known.(2)Identifying features of the alleged assailant.(3)The date of the assault.(4)The location of the assault.(5)Information on the means or method used by the alleged assailant to commit the assault.(c)Access(1)In generalThe policies and procedures issued under subsection (a) shall specify the categories of
			 individuals who shall have access to information including pursuant to
			 that subsection in the database described in that subsection.(2)Information derived from restricted reportsWith respect to information so included is derived from restricted reports, the policies
			 and procedures shall—(A)restrict access to such information to military criminal investigators; and(B)prohibit any disclosure of such information to the public.549.Technical revisions and clarifications of certain provisions in the National Defense
			 Authorization Act for Fiscal Year 2014 relating to the military justice
			 system(a)Revisions of article 32 and article 60, Uniform Code of Military Justice(1)Explicit authority for convening authority to take action on findings of a court-martial with
			 respect to a qualifying offenseParagraph (3) of subsection (c) of section 860 of title 10, United States Code (article 60 of
			 the Uniform Code of Military Justice), as amended by section 1702(b) of
			 the National Defense Authorization Act of 2014 (Public Law 113–66; 127
			 Stat. 955), is
			 amended—(A)in subparagraph (A), by inserting and may be taken only with respect to a qualifying offense after is not required; and(B)in subparagraph (B)—(i)by striking not in clauses (i) and (ii); and(ii)by striking , other than a charge or specification for a qualifying offense, and inserting for a qualifying offense in clauses (i) and (ii).(2)Clarification of applicability of requirement for explanation in writing for modification to
			 findings of a court-martialSubparagraph (C) of such paragraph is amended by	striking (other than a qualifying offense).(3)Victim submission of matters for consideration by convening authority during clemency phase of
			 courts-martial process(A)Clarification of deadlineParagraph (2)(A) of subsection (d) of such section (article), as added by section
			 1706(a) of the National Defense Authorization Act of Fiscal Year 2014
			 (127 Stat. 960), is amended—(i)in clause (i), by inserting , if applicable after (article 54(e)); and(ii)in clause (ii), by striking if applicable,.(B)Conforming  definition of victim with other definitions of victim in NDAA for Fiscal Year 2014Paragraph (5) of such subsection, as added by section 1706(a) of the National
			 Defense Authorization Act of Fiscal Year 2014, is amended by striking loss and inserting harm.(4)Restoration of	waiver of article 32 hearings by the accused(A)In generalSection 832(a)(1) of such title (article 32(a)(1) of the Uniform Code of Military Justice), as
			 amended by section 1702(a)(1) of the National Defense Authorization Act
			 for Fiscal Year 2014 (127 Stat. 954), is amended by inserting , unless such hearing is waived by the accused after preliminary hearing.(B)Conforming amendmentSection 834(a)(2) of such title (article 34(a)(2) of the Uniform Code of Military Justice), as
			 amended by section 1702(c)(3)(B) of the National Defense Authorization Act
			 for Fiscal Year 2014 (127 Stat. 957), is amended by inserting (if there is such a report) after a preliminary hearing under section 832 of this title (article 32).(5)Non-applicability of prohibition on pre-trial agreements for certain offenses with mandatory
			 minimum sentencesSection 860(c)(4)(C)(ii) of such title (article 60(c)(4)(C)(ii) of the Uniform Code of Military
			 Justice), as amended by section 1702(b) of
			 the
			 National Defense Authorization Act for Fiscal Year 2014 (127 Stat. 955),
			 is amended by inserting pursuant to section 856(b) of this title (article 56(b)) after applies.(6)Effective dates(A)Article 32 amendments and related amendmentsThe amendments made paragraph (4) shall take effect on the later of—(i)the date of the enactment of this Act; or(ii)December 26, 2014, in which case the amendment made by paragraph (4)(A) shall be made immediately
			 after the amendment made by section 1702(a)(1) of the National Defense
			 Authorization Act for Fiscal Year 2014 (127 Stat. 954).(B)Article 60 amendments(i)Immediate effectThe amendments made by paragraph (3) shall take effect on the date of the enactment of this Act.(ii)Delayed effectThe amendments made by paragraphs (1), (2), and (5) shall take effect on the later of—(I)the date of the enactment of this Act; or(II)June 26, 2014, in which case such amendments shall be made immediately after the amendment made by
			 section 1702(b) of the National Defense Authorization Act for Fiscal Year
			 2014 (127 Stat. 955).(b)Defense counsel interview of victim of an alleged sex-related offense(1)Requests to interview victim through counselParagraph (1) of section 846(b) of title 10, United States Code (article 46(b) of the Uniform
			 Code of Military Justice), as amended by section 1704 of the National
			 Defense Authorization Act for Fiscal Year 2014 (127 Stat. 958), is
			 amended by striking through trial counsel and inserting through the Special Victims’ Counsel or other counsel for the victim, if applicable.(2)Correction of references to trial counselSuch section is further amended by striking trial counsel each place it appears and inserting counsel for the Government.(3)Correction of references to defense counselSuch section is further amended—(A)in the heading, by striking Defense counsel and inserting Counsel for accused; and(B)by striking defense counsel each place it appears and inserting counsel for the accused.(c)Special Victims’ Counsel for victims of sex-related offenses(1)Clarification of legal assistance authorized with regard to potential civil litigation against the
			 United StatesSubsection (b)(4) of section 1044e of title 10, United States Code, as added by section 1716(a) of
			 the National
			 Defense Authorization Act for Fiscal Year 2013 (127 Stat. 966), is
			 amended by striking the Department of Defense and inserting the United States.(2)Addition of omitted reference to Staff Judge Advocate to the Commandant of the Marine CorpsSubsection (d)(2) of such section is amended by inserting , and within the Marine Corps, by the Staff Judge Advocate to the Commandant of the Marine Corps after employed.(3)Correction of incorrect reference to Secretary of DefenseSubsection (e)(1) of such section is amended by inserting concerned after jurisdiction of the Secretary.(d)Repeal of offense of consensual sodomy under the Uniform Code of Military Justice(1)Clarification of definition of forcible sodomySection 925(a) of title 10, United States Code (article 125(a) of the Uniform Code of Military
			 Justice), as amended
			 by section 1707 of the National Defense Authorization Act of Fiscal Year
			 2014 (127 Stat. 961), is amended by striking force and inserting unlawful force.(2)Conforming amendments(A)Section 843(b)(2)(B) of such title (article 43(b)(2)(B) of the Uniform Code of Military Justice) is
			 amended—(i)in clause (iii), by striking Sodomy and inserting Forcible sodomy; and(ii)in clause (v), by striking sodomy and inserting forcible sodomy.(B)Section 918(4) of such title (article 118(4) of the Uniform Code of Military Justice) is amended by
			 striking sodomy and inserting forcible sodomy.(e)Clarification of scope of prospective members of the Armed Forces for purposes of inappropriate and
			 prohibited relationshipsSection 1741(e)(2) of the National Defense Authorization Act for Fiscal Year 2014 (127 Stat. 977;
			 10 U.S.C. prec. 501 note) is amended  by inserting who is pursing or has recently pursued becoming a member of the Armed Forces and after a person.(f)Extension of crime victims’ rights to victims of offenses under the Uniform Code of Military
			 Justice(1)Clarification of limitation on definition of victim to natural personsSubsection (b) of section 806b of title 10, United States Code (article 6b of the Uniform Code
			 of Military Justice), as added by section 1701 of the National Defense
			 Authorization Act for Fiscal Year 2014 (127 Stat. 952), is amended by
			 striking a person and inserting an individual.(2)Clarification of authority to appoint individuals to assume rights of certain victimsSubsection (c) of such section is amended—(A)in the heading, by striking legal guardian and inserting appointment of individuals to assume rights;(B)by inserting (who is not a member of the armed forces) after under 18 years of age;(C)by striking designate a legal guardian from among the representatives and inserting designate a representative;(D)by striking other suitable person and inserting another suitable individual; and(E)by striking the person and inserting the individual.
								550.Applicability
		of sexual assault prevention and response and related military justice
		enhancements to military service academies(a)Military
		service academiesThe
		Secretary of the military department concerned shall ensure that the provisions
		of title XVII of the National Defense Authorization Act for Fiscal Year 2014
			 (Public Law 113–66; 127 Stat. 950), as amended by the provisions of this
			 subtitle, and the provisions and amendments of this subtitle, apply to the
			 United
		States Military Academy, the Naval Academy, and the Air Force Academy, as
		applicable.(b)Coast Guard
		AcademyThe Secretary of Homeland Security shall ensure that the
		provisions of title XVII of the National Defense Authorization Act for Fiscal Year
			 2014, as amended by the provisions of this subtitle, and the provisions
			 and amendments of this subtitle,  apply to
		the Coast Guard Academy.551.Analysis and assessment of disposition of most serious offenses identified in unrestricted reports
			 on sexual
			 assaults in annual reports on sexual assaults in the Armed Forces(a)Submittal to Secretary of Defense of information on each Armed ForceSubsection (b) of section 1631 of the Ike Skelton National Defense Authorization Act for Fiscal
			 Year 2011 (10
			 U.S.C. 1561 note) is amended by adding at the end the following new
			 paragraph:(11)An analysis of the disposition of the most serious offenses occurring during sexual assaults
			 committed by members of the Armed Force during the year covered by the
			 report, as identified in unrestricted reports of sexual assault by any
			 members of the Armed Forces, including the numbers of reports identifying
			 offenses that were disposed of by each of the following:(A)Conviction by court-martial, including a separate statement of the most serious charge preferred
			 and the most serious charge for which convicted.(B)Acquittal of all charges at court-martial.(C)Non-judicial punishment under section 815 of title 10, United States Code (article 15 of the
			 Uniform Code of Military Justice).(D)Administrative action, including by each type of administrative action imposed.(E)Dismissal of all charges, including by reason for dismissal and by stage of proceedings in which
			 dismissal occurred..(b)Secretary of Defense assessment of information in reports to CongressSubsection (d) of such section is amended—(1)in paragraph (1), by striking and at the end;(2)by redesignating paragraph (2) as paragraph (3);(3)by inserting after paragraph (1) the following new paragraph (2):(2)an assessment of the information submitted to the Secretary pursuant to subsection (b)(11); and; and(4)in paragraph (3), as redesignated by paragraph (2) of this subsection, by inserting other before assessments.(c)Application of amendmentsThe amendments made by this section shall apply beginning with the report regarding sexual
			 assaults involving members of the Armed Forces required to be submitted by
			 March 1, 2015, under section 1631 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011.552.Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the
			 Armed
			 Forces(a)In generalThe Secretary of Defense shall establish and maintain within the Department of Defense an advisory
			 committee to be known as the Defense Advisory Committee on Investigation, Prosecution, and Defense  of Sexual Assault in the
			 Armed
			 Forces (in this section referred to as the Advisory Committee).(b)MembershipThe Advisory Committee shall consist of not more than 20 members, appointed by the President from
			 among individuals (other than members of the Armed Forces) who have
			 experience with the investigation, prosecution,
			 and defense  of allegations of sexual assault
			 offenses (such as Federal and State prosecutors, judges, law professors,
			 and private attorneys).(c)Duties(1)In generalThe Advisory Committee shall advise the Secretary of Defense on the investigation, prosecution, and
			 defense 
			 of allegations of rape, forcible sodomy, sexual assault, and other
			 sexual misconduct in the Armed Forces.(2)Basis for provision of adviceFor purposes of providing advice to the Secretary pursuant to this subsection, the Advisory
			 Committee shall, on an ongoing basis—(A)select a representative sample of cases involving allegations of rape, forcible sodomy, sexual
			 assault, and other sexual misconduct in the Armed Forces; and(B)for each case so selected, review the following:(i)The criminal investigation reports (including reports of investigations that did not substantiate
			 the alleged offense).(ii)The report on the preliminary hearing  conducted pursuant to section 832 of title 10, United States
			 Code (article 32 of the Uniform Code of Military Justice).(iii)Any recommendations of Staff Judge Advocates and the initial disposition authority on the
			 disposition of such case.(iv)The findings and sentences of the court-martial, if any, or any non-judicial punishment imposed
			 pursuant to section 815 of title 10, United States Code (article 15 of the
			 Uniform Code of Military Justice).(v)Any legal reviews that recommended that such case not be referred for prosecution.(d)Annual reportsNot later than January 31 each year, the Advisory Committee shall submit to the Secretary of
			 Defense, and to the Committees on Armed Services of the Senate and the
			 House of Representatives, a report on the results of the activities of the
			 Advisory Committee pursuant to  this section during the preceding year.
						(e)Termination(1)In generalExcept as provided in paragraph (2), the Advisory Committee shall terminate on the date that is
			 five years after the date of the establishment of the Advisory Committee
			 pursuant to subsection (a).(2)ContinuationThe Secretary of Defense may continue the Advisory Committee after the date otherwise provided for
			 the termination of the Advisory Committee under paragraph (1) if the
			 Secretary determines that continuation of the Advisory Committee after
			 that date is advisable and appropriate. If the Secretary determines to
			 continue the Advisory Committee, the Secretary shall submit to the
			 President, and to the Committees on Armed Services of the Senate and the
			 House of Representatives, a report on that determination, together with
			 the date through which the Secretary will continue the Advisory Committee.553.Collaboration between the Department of Defense and the Department of Justice in efforts to prevent
			 and respond to sexual assault(a)Strategic framework on collaboration requiredNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense and
			 the Attorney General shall jointly develop a strategic framework for
			 ongoing collaboration between the Department of Defense and the Department
			 of Justice in their efforts to prevent and respond to sexual assault. The
			 framework shall be based on and include  the following:(1)An assessment of the role of the Department of Justice in investigations and prosecutions of sexual
			 assault cases in which the Department of Defense and the Department of
			 Justice have concurrent jurisdiction, with the assessment to include a
			 review of and list of recommended revisions to relevant Memoranda of
			 Understanding and related documents between the Department of Justice and
			 the Department of Defense.(2)An assessment of the need for, and if a need exists the feasibility of, establishing  the position
			 of advisor on military sexual
			 assaults within the Department of Justice (using existing Department
			 resources and personnel) to assist in the activities required under
			 paragraph (1) and provide to the Department of Defense investigative and
			 other assistance in sexual assault cases occurring on domestic and
			 overseas military installations over which the Department of Defense has
			 primary jurisdiction, with the assessment to address the necessity and 
			 feasibility of
			 maintaining representatives or designees of the advisor at military
			 installations for the purpose of reviewing cases of sexual assault and
			 providing assistance with the investigation and prosecution of sexual
			 assaults.(3)An assessment of the number of sexual assault cases that have occurred on military
			 installations in which no perpetrator has been identified, and a plan,
			 with appropriate benchmarks, to review those
			 cases using currently available civilian and military law enforcement
			 resources, such as new technology and forensics information.(4)A strategy to leverage efforts by the Department of Defense and the Department of Justice—(A)to improve the quality of investigations, prosecutions, specialized training, services to victims,
			 awareness, and prevention regarding sexual assault; and(B)to identify and address social conditions that relate to sexual assault.(5)Mechanisms to promote sharing of information and best practices between the Department of Defense
			 and
			 the Department of Justice on prevention and response to sexual assault,
			 including victim assistance through the Violence against Women Act and
			 Office for Victims of Crime programs of the Department of Justice.(b)ReportThe Secretary of Defense and the Attorney General shall jointly submit to the appropriate
			 committees of Congress a report on the framework required by subsection
			 (a). The report shall—(1)describe the manner in which the Department of Defense and Department of Justice will collaborate
			 on an ongoing basis under the framework;(2)explain obstacles to implementing the framework; and(3)identify changes in laws necessary to achieve the purpose of this section.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services and the Committee on the Judiciary of the Senate; and(2)the Committee on Armed Services and the Committee on the Judiciary of the House of Representatives.554.Modification of term of judges of the United States Court of Appeals for the Armed Forces(a)Modification of termsSection 942(b)(2) of title 10, United States Code, is amended–(1)in subparagraph (A)—(A)by striking March 31 and inserting January 31;(B)by striking October 1 and inserting July 31; and(C)by striking September 30 and inserting July 31; and(2)in subparagraph (B)—(A)by striking September 30 each place it appears and inserting July 31; and(B)by striking April 1 and inserting February 1.(b)Saving provisionNo person who is serving as a judge of the court on the date of the enactment of this Act, and no
			 survivor of any such person, shall be deprived of any annuity provided by
			 section 945 of title 10, United States Code, by the operation of the
			 amendments made by
			 subsection (a).555.Report on review of Office of Diversity Management and Equal Opportunity role in sexual harassment
			 casesSection 1735 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127
			 Stat. 976) is amended by adding at the end the following new subsection:(d)ReportNot later than 180 days after the date of the enactment of the Carl Levin National Defense
			 Authorization Act
			 for Fiscal Year 2015, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and the House of
			 Representatives a report setting forth the results of the review conducted
			 under subsection (a)..556.Repeal of obsolete requirement to develop comprehensive management plan to address deficiencies in
			 data captured in the Defense Incident-Based Reporting SystemSection 543(a) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 124 Stat. 4218; 10 U.S.C. 1562 note) is amended—(1)by striking paragraph (1); and(2)by redesignating paragraphs (2) through (4) as paragraphs (1) through (3), respectively.FDecorations and Award561.Medals for members of the Armed Forces and civilian employees of the Department of Defense
			 who were killed or wounded in an attack by a foreign
			 terrorist
			 organization(a)Purple Heart(1)Award(A)In generalChapter 57 of title 10, United States Code, is amended by inserting after section 1129 the
			 following new section:1129a.Purple Heart: members killed or wounded in attacks by foreign terrorist
			 organizations(a)In generalFor purposes of the award of the Purple Heart, the Secretary concerned shall treat a member of the
			 armed forces described in subsection (b) in the same manner as a member
			 who is killed or wounded as a result of an international terrorist attack
			 against the United States.(b)Covered members(1)A member described in this subsection is a member on active duty who was killed or wounded in an
			 attack by a foreign terrorist organization
			 in circumstances where the death or wound is the result of an attack
			 targeted on the member due to such member's status as a member of the
			 armed forces, unless the death or wound is the result of willful
			 misconduct of the member.(2)For purposes of this section, an attack by an individual or entity shall be considered to be
			 an attack by a foreign terrorist organization if—(A)the individual or entity was in communication with the foreign terrorist organization before the
			 attack; and(B)the attack was inspired or motivated by the foreign terrorist organization.(c)Foreign terrorist organization definedIn this section, the term foreign terrorist organization means an entity designated as a foreign terrorist organization by the Secretary of State pursuant
			 to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)..(B)Clerical amendmentThe table of sections at the beginning of chapter 57 of such title is amended by inserting after
			 the item relating to section 1129 the following new item:1129a. Purple Heart: members killed or wounded in attacks by foreign
			 terrorist organizations..(2)Retroactive effective date and application(A)Effective dateThe amendments made by paragraph (1) shall take effect as of September 11, 2001.(B)Review of certain previous incidentsThe Secretaries concerned shall undertake a review of each death or wounding of a member of the
			 Armed Forces that occurred between September 11, 2001, and the date of the
			 enactment of this Act under circumstances that could qualify as being the
			 result of an attack described in
			 section 1129a of title 10, United States Code (as added by paragraph (1)),
			 to determine whether the death or wounding qualifies as a death or
			 wounding resulting from an attack by a foreign terrorist
			 organization for purposes of the award of
			 the Purple Heart pursuant to such section (as so added).(C)Actions following reviewIf the death or wounding of a member of the Armed Forces reviewed under subparagraph (B) is
			 determined to qualify as a death or wounding resulting from an attack
			 by a foreign terrorist
			 organization as described in section 1129a of title 10, United States Code
			 (as so added), the Secretary concerned shall take appropriate action under
			 such section to award the Purple Heart to the member.(D)Secretary concerned definedIn this paragraph, the term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code.(b)Secretary of Defense Medal for the Defense of Freedom(1)Review of the November 5, 2009, attack at Fort Hood, TexasIf the Secretary concerned determines, after a review under subsection (a)(2)(B) regarding the
			 attack that occurred at Fort Hood, Texas, on November 5, 2009, that the
			 death or wounding of any member of the Armed Forces in that attack
			 qualified as a death or wounding resulting from an  attack by a foreign
			 terrorist organization
			 as described in section 1129a of title 10, United States Code (as added by
			 subsection (a)), the Secretary of Defense shall make a determination as to
			 whether the death or wounding of any civilian employee of the Department
			 of Defense or civilian contractor in the same attack meets the eligibility
			 criteria for the award of the Secretary of Defense Medal for the Defense
			 of Freedom.(2)AwardIf the Secretary of Defense determines under paragraph (1) that the death or wounding of any
			 civilian employee of the Department of Defense or civilian contractor in
			 the attack that occurred at Fort Hood, Texas, on November 5, 2009, meets
			 the eligibility criteria for the award of the Secretary of Defense Medal
			 for the Defense of Freedom, the Secretary shall take appropriate action to
			 award the Secretary of Defense Medal for the Defense of Freedom to the
			 employee or contractor.GDefense Dependents' Education and Military Family Readiness Matters571.Continuation
		of authority to assist local educational agencies that benefit dependents of
		members of the Armed Forces and Department of Defense civilian
		employees
						(a)Assistance to
		schools with significant numbers of military dependent
		studentsOf the amount authorized to be appropriated for fiscal
		year 2015 by section 301 and available for operation and maintenance for
		Defense-wide activities as specified in the funding table in section 4301,
		$25,000,000 shall be available only for the purpose of providing assistance to
		local educational agencies under subsection (a) of section 572 of the National
		Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C.
		7703b).
						(b)Local
		educational agency definedIn this section, the term local
		educational agency has the meaning given that term in section 8013(9) of
		the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)).572.Impact aid for
		children with severe disabilitiesOf the amount authorized to be appropriated
		for fiscal year 2015 pursuant to section 301 and available for operation and
		maintenance for Defense-wide activities as specified in the funding table in
		section 4301, $5,000,000 shall be available for payments under section 363 of
		the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as
		enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C.
		7703a).573.Amendments to the Impact Aid Improvement Act of 2012Section 563(c) of National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126
			 Stat. 1748; 20 U.S.C. 6301 note) is amended—(1)in paragraph (1), by striking 2-year and inserting 5-year; and(2)in paragraph (4), by striking 2-year and inserting 5-year.574.Authority to employ non-United States citizens as teachers in Department of Defense Overseas
			 Dependents’ School systemSection 2(2)(A) of the Defense Department Overseas Teachers Pay and Personnel Practices Act (20
			 U.S.C. 901(2)(A)) is amended by inserting or a local national who teaches a host nation language course after who is a citizen of the United States.575.Inclusion of domestic
			 dependent elementary and secondary schools among functions of Advisory
			 Council on Dependents' Education(a)In generalSubsection (c) of section 1411 of the Defense Dependents’ Education Act of 1978 (20 U.S.C. 929) is
			 amended—(1)in paragraph (1), by inserting , and of the domestic dependent elementary and secondary school system established under section
			 2164 of title 10, United States Code, after of the defense dependents’ education system; and(2)in paragraph (2), by inserting and in the domestic dependent elementary and secondary school system before the comma at the end.(b)Membership of councilSubsection (a)(1)(B) of such section is amended—(1)by inserting and the domestic dependent elementary and secondary schools established under section 2164 of title
			 10, United States Code after the defense dependents’ education system; and(2)by inserting either before such system.576.Department of Defense suicide prevention programs for military dependents(a)Programs requiredAs soon as practicable after the date of the enactment of this Act, the Secretary of Defense shall
			 direct the Secretary of each military department to develop and implement
			 a program to track, retain, and analyze information on  deaths that
			 are reported as suicides
			 involving dependents of members of the regular and reserve components of
			 the Armed Forces under the jurisdiction of such Secretary.(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report on the programs developed and implemented by the
			 Secretaries of the military departments pursuant to subsection (a). The
			 report shall include a description of each such program and the assessment
			 of the Secretary of the Defense of such  program.(c)Dependent definedIn this section, the term dependent means a person described in section 1072(2) of title 10, United States Code.HOther Matters581.Enhancement of authority to accept support for Air Force Academy athletic programsSection 9362 of title 10, United States Code, is amended by striking subsections (e), (f), and (g)
			 and inserting the following new subsections:(e)Acceptance of support(1)Support received from the corporationNotwithstanding section 1342 of title 31, the Secretary of the Air Force may accept from the
			 corporation funds, supplies, equipment, and services for the support of
			 the athletic programs of the Academy.(2)Funds received from other sourcesThe Secretary may charge fees for the support of the athletic programs of the Academy.	The
			 Secretary may accept and retain fees for services and other benefits
			 provided incident to the operation of its athletic programs, including
			 fees from the National Collegiate Athletic Association, fees from athletic
			 conferences, game guarantees from other educational institutions, fees for
			 ticketing or licensing, and other consideration provided incidental to the
			 execution of the  athletic programs of the Academy.(3)LimitationsThe Secretary shall ensure that contributions accepted under this subsection do not—(A)reflect
			 unfavorably on the ability of the Department of the Air Force, any of its
			 employees, or any member of the armed forces to carry out any
			 responsibility or duty in a fair and objective manner; or(B)compromise the
			 integrity or appearance of integrity of any program of the Department of
			 the Air Force, or any individual involved in such a program.(f)Leases and licenses(1)In generalThe Secretary of the Air Force may, in accordance with section 2667 of this title, enter into
			 leases or licenses
			 with the corporation for the purpose of supporting the athletic programs
			 of the Academy.    Consideration provided under such a lease or license
			 may be provided in the form of funds, supplies, equipment, and services
			 for the support of the athletic programs of the Academy.(2)Support servicesThe Secretary may provide support services to the corporation without charge while the corporation
			 conducts its support activities at the Academy.  In this paragraph, the
			 term support services includes utilities, office furnishings and equipment, communications services,
			 records staging and archiving, audio and video support, and security
			 systems in conjunction with the leasing or licensing of property.  Any
			 such support services may only be provided without any liability of the
			 United States to the corporation.(g)Contracts and cooperative agreementsThe Secretary of the Air Force may enter into contracts and cooperative agreements with the
			 corporation for the
			 purpose of supporting the athletic programs of the Academy. 
			 Notwithstanding section 2304(k) of this title, the Secretary may enter
			 such contracts or cooperative agreements on a sole source basis pursuant
			 to section 2304(c)(5) of this title.  Notwithstanding chapter 63 of title
			 31, a cooperative agreement under this section may be used to acquire
			 property, services, or travel for the direct benefit or use of the
			 athletic programs of the Academy.(h)Trademarks and	service marks(1)Licensing, marketing, and sponsorship agreementsAn agreement under subsection (g) may, consistent with section 2260 (other than subsection (d)) of
			 this title, authorize the corporation to enter into licensing, marketing,
			 and sponsorship agreements relating to trademarks and service marks
			 identifying the Academy, subject to the approval of the Secretary of the
			 Air Force.(2)LimitationsNo licensing, marketing, or sponsorship agreement may be entered into under paragraph (1)  if—(A)such agreement would reflect
			 unfavorably on the ability of the Department of the Air Force, any of its
			 employees, or any member of the armed forces to carry out any
			 responsibility or duty in a fair and objective manner; or(B)the Secretary
			 determines that the use of the trademark or service mark would compromise
			 the integrity or appearance of integrity of any program of the Department
			 of the Air Force, or any individual involved in such a program.(i)Retention and use of fundsAny funds received under this section may be retained for use in support of the athletic programs
			 of the Academy and shall remain available until expended..VICompensation and Other Personnel BenefitsAPay and Allowances601.Fiscal year 2015 increase in military basic pay(a)Waiver of section 1009 adjustmentThe adjustment to become effective during fiscal year 2015 required by section 1009 of title 37,
			 United States Code, in the rates of monthly basic pay authorized members
			 of the uniformed services  shall not be made.(b)Increase in basic payEffective on January 1, 2015, the rates of monthly basic pay for members of the uniformed services
			 are increased by 1 percent for enlisted member pay grades, warrant officer
			 pay grades, and commissioned officer pay grades below pay grade O–7.(c)Application of Executive Schedule Level II ceiling on payable rates for general and flag officersSection 203(a)(2) of title 37, United States Code, shall be applied for rates of basic pay payable
			 for commissioned officers in pay grades O–7 through O–10 during calendar
			 year 2015 by using the rate of pay for level II of the Executive Schedule
			 in effect during 2014.602.Inclusion of Chief of the National Guard Bureau and Senior Enlisted Advisor to the Chief of the
			 National Guard Bureau among senior members of the Armed Forces for
			 purposes of pay and allowances(a)Basic pay rate equal treatment of Chief of the National Guard Bureau and Senior Enlisted Advisor to
			 the Chief of the National Guard Bureau(1)Chief of the National Guard BureauThe rate of basic pay for an officer while serving as the Chief of the National Guard Bureau shall
			 be the same as the rate of basic pay for the officers specified in
			 Footnote 2 of the table entitled commissioned officers in section 601(b) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law
			 108–136; 37 U.S.C. 1009 note), regardless of cumulative years of service
			 computed under section 205 of title 37, United States Code.(2)Senior Enlisted Advisor to the Chief of the National Guard Bureau(A)In generalSubsection (a)(1) of section 685 of the National Defense Authorization Act for Fiscal Year 2006 (37
			 U.S.C. 205 note) is amended by inserting or as Senior Enlisted Advisor to the Chief of the National Guard Bureau after Chairman of the Joint Chiefs of Staff.(B)Clerical amendmentThe heading of such section is amended by inserting and for the Chief of the National Guard Bureau after Chairman of the Joint Chiefs of Staff.(b)Pay during terminal leave and while hospitalizedSection 210 of title 37, United States Code, is amended—(1)in subsection (a), by inserting or the senior enlisted advisor to the Chairman of the Joint Chiefs of Staff or the Chief of the
			 National Guard Bureau after that armed force the first place it appears; and(2)in subsection (c), by striking paragraph (6).(c)Personal money allowanceSection 414 of title 37, United States Code, is amended—(1)in subsection (a)(5), by striking or Commandant of the Coast Guard and inserting Commandant of the Coast Guard, or Chief of the National Guard Bureau; and(2)in subsection (c), by striking or the Senior Enlisted Advisor to the Chairman of the Joint Chiefs of Staff and inserting the Senior Enlisted Advisor to the Chairman of the Joint Chiefs of Staff, or the Senior Enlisted
			 Advisor to the Chief of the National Guard Bureau.(d)Retired base paySection 1406(i) of title 10, United States Code, is amended—(1)in the subsection heading, by inserting Chief of the National Guard Bureau, after Chiefs of Service,;(2)in paragraph (1)—(A)by inserting as Chief of the National Guard Bureau, after Chief of Service,; and(B)by inserting or the senior enlisted advisor to the Chairman of the Joint Chiefs of Staff or the Chief of the
			 National Guard Bureau after of an armed force; and(3)in paragraph (3)(B), by striking clause (vi).(e)Effective dateThis section and the amendments made by this section
			 shall take effect on the date of the enactment of this Act, and shall
			 apply with respect to months of service that begin on or after that date.603.Modification of computation of basic allowance for housing inside the United StatesParagraph (3) of section 403(b) of title 37, United States Code, is amended to read as follows:(3)(A)The monthly amount of the basic allowance for housing for an area of the United States for a member
			 of a uniformed service shall be the amount equal to the difference
			 between—(i)the amount of the monthly cost of adequate housing in that area, as determined by the Secretary of
			 Defense, for members of the uniformed services serving in the same pay
			 grade and with the same dependency status as the member; and(ii)the amount equal to a specified percentage (determined under subparagraph (B)) of the national
			 average monthly cost of adequate housing in the United States, as
			 determined by the Secretary, for members of the uniformed services serving
			 in the same pay grade and with the same dependency status as the member.(B)The percentage to be used for purposes of subparagraph (A)(ii) shall be determined by the Secretary
			 of Defense and may not exceed 5 percent..604.Extension of authority to provide temporary increase in rates of basic allowance for housing under
			 certain circumstancesSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2014 and inserting December 31, 2015.BBonuses and Special and Incentive Pays611.One-year
		extension of certain bonus and special pay authorities for reserve
		forcesThe following sections
		of title 37, United States Code, are amended by striking December 31,
		2014 and inserting December 31, 2015:
						(1)Section 308b(g),
		relating to Selected Reserve reenlistment bonus.
						(2)Section 308c(i),
		relating to Selected Reserve affiliation or enlistment bonus.
						(3)Section 308d(c),
		relating to special pay for enlisted members assigned to certain high-priority
		units.
						(4)Section
		308g(f)(2), relating to Ready Reserve enlistment bonus for persons without
		prior service.
						(5)Section 308h(e),
		relating to Ready Reserve enlistment and reenlistment bonus for persons with
		prior service.
						(6)Section 308i(f),
		relating to Selected Reserve enlistment and reenlistment bonus for persons with
		prior service.(7)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior
			 Reserve Officers' Training Corps.(8)Section 478a(e), relating to reimbursement of travel expenses for inactive-duty training outside of
			 normal commuting distance.(9)Section 910(g),
		relating to income replacement payments for reserve component members
		experiencing extended and frequent mobilization for active duty service.612.One-year
		extension of certain bonus and special pay authorities for health care
		professionals
						(a)Title 10
		authoritiesThe following sections of title 10, United States
		Code, are amended by striking December 31, 2014 and inserting
		December 31, 2015:
							(1)Section
		2130a(a)(1), relating to nurse officer candidate accession program.
							(2)Section 16302(d),
		relating to repayment of education loans for certain health professionals who
		serve in the Selected Reserve.
							(b)Title 37
		authoritiesThe following sections of title 37, United States
		Code, are amended by striking December 31, 2014 and inserting
		December 31, 2015:
							(1)Section
		302c-1(f), relating to accession and retention bonuses for
		psychologists.
							(2)Section
		302d(a)(1), relating to accession bonus for registered nurses.
							(3)Section
		302e(a)(1), relating to incentive special pay for nurse anesthetists.
							(4)Section 302g(e),
		relating to special pay for Selected Reserve health professionals in critically
		short wartime specialties.
							(5)Section
		302h(a)(1), relating to accession bonus for dental officers.
							(6)Section 302j(a),
		relating to accession bonus for pharmacy officers.
							(7)Section 302k(f),
		relating to accession bonus for medical officers in critically short wartime
		specialties.
							(8)Section 302l(g),
		relating to accession bonus for dental specialist officers in critically short
		wartime specialties.613.One-year
		extension of special pay and bonus authorities for nuclear
		officersThe following
		sections of title 37, United States Code, are amended by striking
		December 31, 2014 and inserting December 31,
		2015:
						(1)Section 312(f),
		relating to special pay for nuclear-qualified officers extending period of
		active service.
						(2)Section 312b(c),
		relating to nuclear career accession bonus.
						(3)Section 312c(d),
		relating to nuclear career annual incentive bonus.614.One-year
		extension of authorities relating to title 37 consolidated special pay,
		incentive pay, and bonus authoritiesThe following sections of title 37, United
		States Code, are amended by striking December 31, 2014 and
		inserting December 31, 2015:
						(1)Section 331(h),
		relating to general bonus authority for enlisted members.
						(2)Section 332(g),
		relating to general bonus authority for officers.
						(3)Section 333(i),
		relating to special bonus and incentive pay authorities for nuclear
		officers.
						(4)Section 334(i),
		relating to special aviation incentive pay and bonus authorities for
		officers.
						(5)Section 335(k),
		relating to special bonus and incentive pay authorities for officers in health
		professions.
						(6)Section 351(h),
		relating to hazardous duty pay.
						(7)Section 352(g),
		relating to assignment pay or special duty pay.
						(8)Section 353(i),
		relating to skill incentive pay or proficiency bonus.
						(9)Section 355(h),
		relating to retention incentives for members qualified in critical military
		skills or assigned to high priority units.615.One-year
		extension of authorities relating to payment of other title 37 bonuses and
		special paysThe following
		sections of title 37, United States Code, are amended by striking
		December 31, 2014 and inserting December 31,
		2015:
						(1)Section 301b(a),
		relating to aviation officer retention bonus.
						(2)Section 307a(g),
		relating to assignment incentive pay.
						(3)Section 308(g),
		relating to reenlistment bonus for active members.
						(4)Section 309(e),
		relating to enlistment bonus.
						(5)Section 316a(g), relating to foreign language proficiency incentive pay.(6)Section 324(g),
		relating to accession bonus for new officers in critical skills.
						(7)Section 326(g),
		relating to incentive bonus for conversion to military occupational specialty
		to ease personnel shortage.
						(8)Section 327(h),
		relating to incentive bonus for transfer between Armed Forces.
						(9)Section 330(f),
		relating to accession bonus for officer candidates.CDisability Pay, Retired Pay, and Survivor Benefits621.Inapplicability of reduced annual adjustment of retired pay for members of the Armed Forces under
			 the age of 62 under the Bipartisan Budget Act of 2013 who first become
			 members prior to January 1, 2016Subparagraph (G) of section 1401a(b)(4) of title 10, United States Code, as added by section 403(a)
			 of the Bipartisan
			 Budget Act of 2013 (Public Law 113–67; 127 Stat. 1186)) and amended by
			 section 10001 of the
			 Department of Defense Appropriations Act, 2014 (division C of Public Law
			 113–76; 128 Stat. 151) and section 2 of Public Law 113–82 (128 Stat.
			 1009), is
			 further amended by striking January 1, 2014 and inserting January 1, 2016.622.Modification of determination of retired pay base for officers retired in general and flag officer
			 gradesSection 1407a of title 10, United States Code, is amended—(1)in subsection (a)—(A)by striking  In a case and inserting Except as otherwise provided in this section, in a case; and(B)by inserting during the period described in subsection (b) after for any period;(2)by redesignating subsection (b) as subsection (d); and(3)by inserting after subsection (a) the following new subsections:(b)Period covered by determination using rates of basic payThe period described in this subsection is the period beginning on October 1, 2006, and ending on
			 the last day of the first month beginning on or after the date of the
			 enactment of the Carl Levin National Defense Authorization Act for Fiscal
			 Year 2015.(c)Retired pay base for officers retiring after December 31, 2014, who first became members before
			 September 8, 1980In the case of a covered general or flag officer who first became a member of the armed forces
			 before September 8, 1980, and retires from the armed forces after December
			 31, 2014, the retired pay base
			 shall be whichever is greater of the
			 following:(1)The retired pay base determined by applicable law at the time of the member's retirement (including
			 the inapplicability of subsection (a) to the determination of the retired
			 pay base by reason of subsection (b)).(2)A retired pay base determined as if—(A)the monthly basic pay of the member was the rate of monthly basic provided by law for the member's
			 permanent grade as of December 31, 2014 (without reduction under section
			 203(a)(2) of title 37); and(B)the member's retired grade was the member's permanent grade as of December 31, 2014..623.Modification of
		per-fiscal year calculation of days of certain active duty or active service to
		reduce eligibility age for retirement for non-regular serviceSection 12731(f)(2)(A) of title 10, United
		States Code, is amended by inserting or in any two consecutive fiscal
		years after the date of the enactment of the Carl Levin National Defense
			 Authorization Act
		for Fiscal Year 2015, after in any fiscal year after such
		date,.624.Earlier determination of dependent status with respect to transitional compensation for dependents
			 of certain members separated for dependent abuseSection 1059(d)(4) of title 10, United States Code, is amended by striking as of the date on which the individual described in subsection (b) is separated from active duty and inserting as of the date on which the separation action is initiated by a commander of the individual
			 described in subsection (b).625.Survivor
		Benefit Plan annuities for special needs trusts established for the benefit of
		dependent children incapable of self-support
						(a)Special needs
		trust as eligible beneficiary
							(1)In
		generalSubsection (a) of section 1450 of title 10, United States
		Code, is amended—
								(A)by redesignating
		paragraph (4) as paragraph (5); and
								(B)by inserting
		after paragraph (3) the following new paragraph (4):
									
										(4)Special needs
		  trusts for sole benefit of certain dependent
		  childrenNotwithstanding subsection (i), a supplemental or
		  special needs trust established under subparagraph (A) or (C) of section
		  1917(d)(4) of the Social Security Act (42 U.S.C. 1396p(d)(4)) for the sole
		  benefit of a dependent child considered disabled under section 1614(a)(3) of
		  that Act (42 U.S.C. 1382c(a)(3)) who is incapable of self-support because of
		  mental or physical incapacity.
										.
		  
								(2)Conforming
		amendments(A)Subsection (i) of such section is amended by inserting
		(a)(4) or after subsection.
								(B)Section 1448 of such title is amended—(i)in subsection (d)(2)—(I)in subparagraph (A), by striking section 1450(a)(2) and inserting subsection (a)(2) or (a)(4) of section 1450; and(II)in subparagraph (B), by striking section 1450(a)(3) and inserting subsection (a)(3) or (a)(4) of section 1450; and(ii)in subsection (f)(2), by inserting , or to special needs trust pursuant to section 1450(a)(4) of this title, after dependent child.(b)RegulationsSection
		1455(d) of such title is amended—
							(1)in
		the subsection caption, by striking and fiduciaries and inserting
		, fiduciaries, and
		special needs trusts;
							(2)in
		paragraph (1)—
								(A)in subparagraph
		(A), by striking and at the end;
								(B)in subparagraph
		(B), by striking the period at the end and inserting ; and;
		and
								(C)by adding at the
		end the following new subparagraph:
									
										(C)a dependent child
		  incapable of self-support because of mental or physical incapacity for whom a
		  supplemental or special needs trust has been established under subparagraph (A)
		  or (C) of section 1917(d)(4) of the Social Security Act (42 U.S.C.
		  1396p(d)(4)).
										;
								(3)in
		paragraph (2)—
								(A)by redesignating
		subparagraphs (C) through (H) as subparagraphs (D) through (I),
		respectively;
								(B)by inserting
		after subparagraph (B) the following new subparagraph (C):
									
										(C)In the case of an
		  annuitant referred to in paragraph (1)(C), payment of the annuity to the
		  supplemental or special needs trust established for the
		  annuitant.
										;
								(C)in subparagraph
		(D), as redesignated by subparagraph (A) of this paragraph, by striking
		subparagraphs (D) and (E) and inserting subparagraphs (E)
		and (F); and
								(D)in subparagraph
		(H), as so redesignated—
									(i)by
		inserting or (1)(C) after paragraph (1)(B) in the
		matter preceding clause (i);
									(ii)in
		clause (i), by striking and at the end;
									(iii)in
		clause (ii), by striking the period at the end and inserting ;
		and; and
									(iv)by
		adding at the end the following new clause:
										
											(iii)procedures for
		  determining when annuity payments to a supplemental or special needs trust
		  shall end based on the death or marriage of the dependent child for which the
		  trust was established.
											; and
		  
									(4)in
		paragraph (3), by striking or fiduciary in the paragraph caption and
		inserting , fiduciary, or
		trust.DCommissary and Nonappropriated Fund Instrumentality Benefits and Operations631.Procurement of brand-name and other commercial items for resale by commissary storesSection 2484(f) of title 10, United States Code, is amended—(1)in the subsection heading by striking brand-Name;(2)by striking may not use and inserting may use; and(3)by striking regarding the procurement and all that follows and inserting for the procurement of any commercial item (including brand-name and generic items) for resale in,
			 at, or by commissary stores..VIIHealth Care ProvisionsATRICARE Program701.Annual mental health assessments for members of the Armed Forces(a)Mental health assessments(1)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1074m the
			 following new section:1074n.Annual mental health assessments for members of the armed forces(a)Mental health assessmentsSubject to subsection (d), not less frequently than once each calendar year, the Secretary of
			 Defense shall provide a person-to-person mental health assessment for—(1)each member of a regular component of the armed forces; and(2)each
			 member
			 of the Selected  Reserve of an armed force.(b)PurposeThe purpose of a mental health assessment provided pursuant to this section shall be to identify
			 mental health conditions among members of the armed forces in order to
			 determine which such members are in need of additional care, treatment, or
			 other services for such
			 health conditions.(c)ElementsThe mental health assessments provided pursuant to this section shall—(1)be conducted in accordance with the requirements of  subsection (c)(1) of section 1074m of this
			 title with respect to a mental health assessment provided pursuant to such
			 section; and(2)include a review of the health records of the member that are related to each previous health
			 assessment or other relevant activities of the member while serving in the
			 armed forces, as determined by the Secretary.(d)Sufficiency of other mental health assessments(1)The Secretary is not required to provide a mental health assessment pursuant to this section to an
			 individual in a calendar year in which the individual has received a  
			 mental health assessment pursuant to section 1074m of this title.(2)The Secretary may treat periodic health assessments and other person-to-person assessments that are
			 provided to members of the armed forces, including
			 examinations under
			 section 1074f of this title, as meeting the requirements for mental health
			 assessments required under this section if the Secretary determines that
			 such assessments and person-to-person assessments meet the requirements
			 for mental health assessments established by this section.(e)Reports(1)Not less frequently than once each year, the Secretary of Defense shall submit to the Committee on
			 Armed Services of the Senate and the Committee on Armed Services of the
			 House of Representatives
			 a report on the annual mental health assessments of members of the armed
			 forces conducted pursuant to this section.(2)Each report required by paragraph (1) shall include, with respect to assessments conducted pursuant
			 to this section during the one-year period preceding the date of the
			 submittal of such
			 report, the following:(A)A description of the tools and processes used to provide such assessments, including—(i)whether such tools and processes are evidenced-based; and(ii)the process by which such tools and processes have been approved for use in providing mental
			 health assessments.(B)Such recommendations for improving the tools and processes used to conduct such assessments,
			 including tools that may address the underreporting of mental
			 health conditions, as the Secretary considers appropriate.(C)Such recommendations as the Secretary considers appropriate for improving the monitoring and
			 reporting of the number of members of the armed forces—(i)who
			 receive such assessments;(ii)who are referred for care based on such assessments; and(iii)who receive care based on such referrals.(3)No personally identifiable information may be included in any report under paragraph (1).(f)Privacy mattersAny medical or other personal information obtained under this
			 section shall be protected from disclosure or misuse in accordance with
			 the laws on privacy
			 applicable to such information.(g)RegulationsThe Secretary of Defense shall, in consultation with the other administering Secretaries, prescribe
			 regulations for the administration of this section..(2)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by inserting after
			 the item relating to section 1074m the following new item:1074n. Annual mental health assessments for members of the armed forces..(3)ImplementationNot later than 180 days after the date of the issuance of the regulations prescribed under
			 section 1074n(g) of title 10, United States Code, as added by paragraph
			 (1) of this subsection, the Secretary of Defense shall implement such
			 regulations.(b)Conforming amendmentSection 1074m(e)(1) of such title is amended by inserting and section 1074n of this title after pursuant to this section.702.Modifications of cost-sharing and other requirements for the TRICARE Pharmacy Benefits
			 Program(a)Availability of pharmaceutical agents through national mail-order pharmacy programParagraph (5) of section 1074g(a) of title 10, United States Code, is amended—(1)by striking at least one of the means described in paragraph (2)(E) and inserting the national mail-order pharmacy program; and(2)by striking may include and all that follows through the end of the paragraph and inserting shall include cost-sharing by the eligible covered beneficiary as specified in paragraph (6)..(b)Cost-sharing amountsParagraph (6) of such section is amended to read as follows:(6)(A)In the case of any of the years 2015 through 2024, the cost-sharing amounts under this subsection
			 shall be determined in accordance with the following table:For:The cost-sharing amount for 30-day supply of a retail generic is:The cost-sharing amount for 30-day supply of a retail formulary is:The cost-sharing amount for a 90-day supply of a mail order generic is:The cost-sharing amount for a 90-day supply of a mail order formulary is:The cost-sharing amount for a 90-day supply of a mail order non-formulary is:2015$5$26$0$26$512016$6$28$0$28$542017$7$30$0$30$582018$8$32$0$32$622019$9$34$9$34$662020$10$36$10$36$702021$11$38$11$38$752022$12$40$12$40$802023$13$43$13$43$852024$14$45$14$45$90(B)There shall be no cost-sharing amounts under this subsection for prescription medications filled by
			 military treatment facility pharmacies.(C)For any year after 2024, the cost-sharing amounts under this subsection shall be equal to
			 the cost-sharing amounts for the previous year adjusted by an amount, if
			 any, determined by the Secretary to reflect changes in the costs of
			 pharmaceutical agents and prescription dispensing, rounded to the nearest
			 dollar.(D)Notwithstanding subparagraphs (A) and (C), the cost-sharing amounts under this subsection for any
			 year for a dependent of a member of the uniformed services who
			 dies while on active duty, a member retired under chapter 61 of this
			 title, or a dependent of such a member shall be equal to the cost-sharing
			 amounts, if any, for 2014..(c)Refills of prescription maintenance medications through military treatment facility pharmacies or
			 national mail order pharmacy programSuch section is further amended by adding at the end the following new paragraph:(9)(A)The pharmacy benefits program shall require eligible covered beneficiaries generally to refill
			 non-generic prescription maintenance medications through military
			 treatment facility pharmacies or the national mail-order pharmacy program.(B)The Secretary shall determine the maintenance medications subject to the requirement under
			 subparagraph (A).  The Secretary shall ensure that—(i)such medications are generally available to eligible covered beneficiaries through retail
			 pharmacies only for an initial filling of a 30-day or less supply; and(ii)any refills of such medications are obtained through a military treatment facility pharmacy or the
			 national mail-order pharmacy program.(C)The Secretary may exempt the following prescription maintenance medications from the requirement of
			 subparagraph (A):(i)Medications that are for acute care needs.(ii)Such other medications as the Secretary determines appropriate..703.Parity in provision of inpatient mental health services with other inpatient medical services(a)Termination of inpatient day limits in provision of mental health servicesSection 1079 of title 10, United States Code, is amended—(1)in subsection (a), by striking paragraph (6); and(2)by striking subsection (i).(b)Waiver of nonavailability statement for mental health servicesSection 721(a) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (10
			 U.S.C. 1073 note) is amended by striking (other than mental health services).704.Availability of breastfeeding support, supplies, and counseling under the TRICARE programSection 1079(a) of title 10, United States Code, is amended by adding at the end the following new
			 paragraph:(18)Breastfeeding support, supplies (including breast pumps and associated equipment), and counseling
			 shall be provided as appropriate during pregnancy and the postpartum
			 period..705.Authority for provisional TRICARE coverage for emerging health care products and servicesSection 1073 of title 10, United States Code, is amended by adding after subsection (b) the
			 following new subsection:(c)Provisional coverage for emerging products and services(1)The Secretary of Defense is authorized to provide provisional coverage or authorization of coverage
			 under this
			 chapter for health care products and services that have not been
			 demonstrated to be safe and effective under this chapter as medically or
			 psychologically necessary to prevent, diagnose, or treat a mental or
			 physical illness, injury, or bodily malfunction but have been demonstrated
			 to the satisfaction of the Secretary to be likely safe and effective
			 health care products or services.(2)In making a determination authorized by paragraph (1), the Secretary may consider—(A)clinical trials published in refereed medical literature;(B)formal technology assessments;(C)national medical policy organization positions;(D)national professional associations;(E)national expert opinion organizations; and(F)such other trustworthy evidence as the Secretary considers appropriate.(3)In making a determination under paragraph (1), the Secretary may arrange for an evaluation from the
			 Institute of Medicine of the National Academies of Sciences or such other
			 independent entity as the Secretary shall select.(4)(A)Provisional coverage under paragraph (1) for a	product or service may be in effect not
			 longer than five years, but may be terminated at any time before that
			 time.(B)Prior to the expiration of provisional coverage or authorization of coverage of a product or
			 service pursuant to subparagraph (A), the Secretary shall determine the
			 coverage or authorization of coverage, if any, that will follow coverage
			 or authorization of coverage of such product or service, and take
			 appropriate action to
			 implement such determination.	If implementation of such determinations
			 requires legislative action, the Secretary shall make a timely
			 recommendation to Congress regarding such legislative action.(5)Prompt public notice shall be provided for each product or service that receives an affirmative
			 provisional coverage or authorization of coverage determination under
			 paragraph (1)
			 along with all terms and conditions associated with the determination. 
			 The public notice shall be through the website of the TRICARE program
			 accessible by the public.(6)All determinations under this subsection to provide, decline to provide, terminate, establish or
			 disestablish terms and conditions, or take any other action shall be
			 approved by the Assistant Secretary of Defense for Health Affairs based on
			 professional medical judgment.  Such determinations and actions are
			 committed to agency discretion and are conclusive..706.Report on status of reductions in TRICARE Prime service areas(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report on the status of the reduction of TRICARE Prime
			 service areas conducted by the Department of
			 Defense.(b)ElementsThe report required by subsection (a) shall include the following:(1)A description of the implementation of the transition for eligible beneficiaries under the TRICARE
			 program (other than eligible beneficiaries on active duty in the Armed
			 Forces) who no longer have access to TRICARE Prime under TRICARE
			 managed care contracts as of the date of the report, including the
			 following:(A)The number of eligible beneficiaries who have transitioned from TRICARE Prime to the TRICARE
			 Standard option of the TRICARE program since October 1, 2013.(B)The number of eligible beneficiaries who transferred their TRICARE Prime enrollment to a
			 more distant available Prime service area  to remain in TRICARE Prime, by
			 State.(C)The number of eligible beneficiaries who were eligible to transfer to a more distant available
			 Prime service
			 area, but chose to use TRICARE Standard.(D)The number of eligible beneficiaries who elected to return to TRICARE Prime.(2)An estimate of the increased annual costs per eligible beneficiary described in paragraph (1)
			 incurred by such beneficiary for healthcare under the TRICARE
			 program.(3)A description of the plans of the Department to assess the impact on access to healthcare and
			 beneficiary satisfaction for eligible beneficiaries described in
			 paragraph (1).707.Repeal of requirement for ongoing Comptroller General of the United States reviews of viability of
			 TRICARE Standard and TRICARE ExtraSection 711 of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 1073 note) is
			 amended—(1)by striking subsection (b); and(2)by redesignating subsection (c) as subsection (b).BHealth Care Administration721.Department of Defense Medicare-Eligible Retiree Health Care Fund matters(a)Reenactment and modification of superseded authorities and requirements on payments into FundSection 1116 of title 10, United States Code, is amended to read as follows:1116.Payments into the Fund(a)The Secretary of Defense shall pay into the Fund at the end of each month as the Department of
			 Defense contribution to the Fund for  that month the amount that, subject
			 to subsections (b) and (c), is the
			 sum of the following:(1)The product of—(A)the  monthly dollar amount determined using all  the methods and assumptions approved for the most
			 recent  (as of the first day of the current fiscal year)  actuarial
			 valuation under section 1115(c)(1)(A) of this	title (except	that any
			 statutory change in the uniformed services	retiree health care
			 programs for medicare-eligible  beneficiaries that is effective after the
			 date of that  valuation and on or before the first day of the current 
			 fiscal year shall be used in such determination); and(B)the total end strength for that month for members of the uniformed services under the jurisdiction
			 of the Secretary of Defense on active duty (other 
			 than active duty for training) and full-time National	Guard duty (other
			 than full-time National Guard duty for  training only).(2)The product of—(A)the level monthly dollar amount determined using all the methods and assumptions approved for the 
			 most recent (as of the first day of the current fiscal year)  actuarial
			 valuation under section 1115(c)(1)(B) of this title (except that any
			 statutory change in the uniformed services retiree health care programs
			 for  medicare-eligible beneficiaries that is effective after  the date of
			 that valuation and on or before the first  day of the current fiscal year
			 shall be used in such determination); and(B)the total end strength for that month for members of the Selected Reserve of the uniformed services 
			 under the jurisdiction of the Secretary of Defense other than members on
			 full-time National Guard duty	(other than for
			 training) who are not otherwise described  in paragraph (1)(B).(b)(1)If during a month  a statute is enacted that will have a significant effect on the amounts
			 calculated for purposes of subsection (a), the Secretary of Defense may
			 recalculate the amount payable under subsection (a) for months in the
			 fiscal year of such enactment that begin after such enactment taking into
			 account the effect of such change on the calculation of amounts so
			 payable. Any such recalculation in a fiscal year shall apply to amounts
			 payable under subsection (a) for months in such fiscal year beginning
			 after the change triggering the recalculation.(2)The Secretary shall submit to the Committees on Armed Services of the Senate and the House of
			 Representatives  a report on any recalculation
			 carried out by the Secretary under this subsection, including the effect
			 of such recalculation on amounts payable under subsection (a) for months
			 in the fiscal year concerned beginning after such recalculation.(c)If an actuarial valuation referred to in paragraph (1) or (2) of subsection (a) has been calculated
			 as a separate single level dollar amount for a participating uniformed
			 service under section 1115(c)(1) of this title, the administering
			 Secretary for the department in which such uniformed service is operating
			 shall calculate the amount under such paragraph separately for such
			 uniformed service. If the administering Secretary is not the Secretary of
			 Defense, the administering Secretary shall notify the Secretary of Defense
			 of the amount so calculated. To determine a single amount for the purpose
			 of paragraph (1) or (2) of subsection (a), as the case may be, the
			 Secretary of Defense shall aggregate the amount calculated under this
			 subsection for a uniformed service for the purpose of such paragraph with
			 the amount or amounts calculated (whether separately or otherwise) for the
			 other uniformed services for the purpose of such paragraph.(d)(1)At the beginning of each fiscal year the Secretary of the Treasury shall promptly pay into the Fund
			 from the General Fund of the  Treasury the amount certified to the
			 Secretary by the Secretary of	Defense under paragraph (3). Such payment
			 shall be the contribution to  the Fund for that fiscal year required by
			 sections 1115(a) and 1115(c)  of this title.(2)At the beginning of each fiscal year the Secretary of Defense shall determine the sum of the
			 following:(A)The amount of the payment for that year under the amortization schedule determined by the Board of
			 Actuaries under  section 1115(a) of this title for the amortization of the
			  original unfunded liability of the Fund.(B)The amount (including any negative amount) for that year under the most recent amortization
			 schedule determined by  the Secretary of Defense under section 1115(c)(2)
			 of this title	for the amortization of any cumulative unfunded liability
			 (or  any gain) to the Fund resulting from changes in benefits.(C)The amount (including any negative amount) for that year under the most recent amortization
			 schedule determined by  the Secretary of Defense under section 1115(c)(3)
			 of this title	for the amortization of any cumulative actuarial gain or
			 loss to  the Fund resulting from actuarial assumption changes.(D)The amount (including any negative amount) for that year under the most recent amortization
			 schedule determined by  the Secretary of Defense under section 1115(c)(4)
			 of this title	for the amortization of any cumulative actuarial gain or
			 loss to  the Fund resulting from actuarial experience.(3)The Secretary of Defense shall promptly certify the amount  determined under paragraph (2) each
			 year to the Secretary of the  Treasury.(e)Amounts paid into the Fund under subsection (a) shall be paid from funds available for the pay of
			 members of the participating uniformed services under the jurisdiction of
			 the respective administering Secretaries..(b)Conforming amendmentsSuch title is further amended as follows:
							(1)In section 1111(c), by striking under section 1115(b) and all that follows and inserting under section 1116 of this title, and such administering Secretary may make such contributions..(2)In section 1113(f), by inserting of this title after section 1111(c).(3)In section 1115—(A)in subsection (a), by striking section 1116 of this title and inserting section 1116(d) of this title;(B)by striking subsection (b) and inserting the following new subsection (b):(b)(1)The Secretary of Defense shall determine each year, in sufficient time for inclusion in budget
			 requests for the following fiscal year, the total amount of Department of
			 Defense contributions to be made to the Fund during that fiscal year under
			 section 1116(a) of this title. That amount shall be the sum of the
			 following:(A)The product of—(i)the current estimate of the value of the single level dollar amount to be determined under
			 subsection (c)(1)(A) at the time of the next actuarial valuation under
			 subsection (c); and(ii)the expected average force strength during that fiscal year for members of the uniformed services
			 under the jurisdiction of the Secretary of Defense on active duty and
			 full-time National Guard duty, but excluding any member who would be
			 excluded for active-duty end strength purposes by section 115(i) of this
			 title.(B)The product of—(i)the current estimate of the value of the single level dollar amount to be determined under
			 subsection (c)(1)(B) at the time of the next actuarial valuation under
			 subsection (c); and(ii)the expected average force strength during that fiscal year for members of the Selected Reserve of
			 the uniformed services under the jurisdiction of the Secretary of Defense
			 who are not otherwise described in subparagraph (A)(ii).(2)The amount determined under paragraph (1) for any fiscal year is the amount needed to be
			 appropriated to the Department of Defense (or to the other executive
			 department having jurisdiction over the participating uniformed service)
			 for that fiscal year for payments to be made to the Fund during that year
			 under section 1116(a) of this title. The President shall include not less
			 than the full amount so determined in the budget transmitted to Congress
			 for that fiscal year under section 1105 of title 31. The President may
			 comment and make recommendations concerning any such amount.; and(C)in subsection (c)—(i)in the flush matter following paragraph (1), by inserting and section 1116(a) of this title after subsection (b); and(ii)in paragraph (5), by striking section 1116 and inserting section 1116(d).(c)Effective date and applicabilityThe amendments made by this section shall take effect on the date of the enactment of this Act, and
			 shall apply with respect to payments made into the Department of Defense
			 Medicare-Eligible Retiree Health Care Fund under chapter 56 of title 10,
			 United States Code (as so amended), for fiscal years beginning after
			 fiscal year 2015.722.Extension of authority for Joint Department of Defense–Department of Veterans Affairs Medical
			 Facility Demonstration FundSection 1704(e) of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84; 123 Stat. 2573) is amended by striking September 30, 2015 and inserting September 30, 2016.723.Department of Defense-wide strategy for contracting for health care professionals for the
			 Department of Defense(a)Strategy requiredThe Secretary of Defense shall develop a Department of Defense-wide strategy for contracting for
			 health care professionals for the Department of Defense.(b)ElementsThe strategy required by subsection (a) shall include the following:(1)A statement of the responsibilities of each military department and the Defense Health Agency under
			 the strategy.(2)Mechanisms to consolidate requirements in order to create efficiencies and reduce costs.(3)Metrics to evaluate the success of the strategy in achieving its objectives, including metrics to
			 assess the effects of the strategy on the timeliness of beneficiary access
			 to professional health care services in military medical treatment
			 facilities.(4)Such other matters as the Secretary considers appropriate.(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to
			 the Committees on Armed Services of the Senate and the House of
			 Representatives a report on the strategy developed under subsection (a).
			 The report shall set forth the strategy and include such other matters
			 with respect to the strategy as the Secretary considers appropriate.724.Program on medication management in the Department of Defense(a)Program requiredNot later than 180 days after the date of the  enactment of this Act, the Secretary of Defense
			 shall commence carrying out a program of comprehensive, uniform medication
			 management
			 in military medical treatment facilities.(b)ElementsThe program required by subsection (a) shall include the following:(1)An identification of the risks associated with administration and management of medications
			 (including prescription opioid medications), including
			 accidental and intentional overdoses, under-medication and
			 over-medication, and
			 adverse interactions among multiple medications.(2)Evidence-based best practices for medication management in military medical
			 treatment facilities, including integration of comprehensive medication
			 management best practices in patient-centered medical homes.(3)Evidence-based best practices to mitigate medication management risks and to
			 ensure patient compliance with medication regimens.(4)Evidence-based best practices for medication reconciliation to reduce medication
			 errors.(5)Various mechanisms for safe and effective collection and disposal of unwanted and
			 unnecessary prescription medications.(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to
			 the Committees on Armed Services of the Senate and the House of
			 Representatives a report setting forth a description of the program
			 commenced under subsection (a).CReports and Other Matters731.Report on military family planning programs of the Department of Defense(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the Committees on Armed Services of the Senate and the House of
			 Representatives  a report setting forth the results of a comprehensive
			 study
			 of access to methods of contraception approved by the Food and
			 Drug Administration, contraception
			 counseling, and related education for all members of the Armed Forces and
			 military dependents provided healthcare through the Department of
			 Defense.(b)ElementsThe report required by subsection (a) shall include the following:(1)A description and assessment of the extent to which all approved methods of contraception are
			 available to members of the Armed Forces and
			 military dependents provided healthcare through the Department of Defense.(2)A list of current Department programs, including programs of the Armed Forces, that provide
			 comprehensive contraception counseling and education to members
			 of the Armed Forces and military dependents, including for each such
			 program, the following:(A)A detailed description of such	program, including its intended audience.(B)Any current evaluations of such program.(3)A description and assessment of current Department programs, including programs of the Armed
			 Forces, that provide contraception counseling and education to members of
			 the Armed
			 Forces and military dependents, including an assessment of the following:(A)The extent to which contraception counseling and education is available for members of the Armed
			 Forces and
			 military dependents under such programs during annual healthcare exams,
			 before deployment, during deployment, and on return from
			 deployment.(B)The extent to which confidential contraception counseling and education is available for members of
			 the Armed
			 Forces and military dependents under such programs, including the
			 locations at which such counseling and education is offered, the
			 healthcare
			 professionals responsible for providing such counseling and education, and
			 the frequency
			 with which members and dependents may access such counseling and
			 education.(C)The extent to which contraception counseling  and education for members of the Armed Forces and
			 military
			 dependents under such programs includes discussions of the unique
			 physical environment in which a member of the Armed Forces serves and the
			 impact of
			 such environment on decisions related to contraception.(D)The extent to which healthcare providers (including general practitioners) who provide healthcare
			 for female members of the Armed Forces and military dependents through the
			 Department provide  the most current evidence-based standards of care with
			 respect to methods of
			 contraception.(4)A description and assessment of the manner and extent to which the  Department disseminates to
			 healthcare providers who provide healthcare for female members of the
			 Armed Forces and military dependents through the Department clinical
			 decision support tools that reflect the most current evidence-based
			 standards of care with respect to methods of
			 contraception and counseling on methods of contraception, as established
			 by health agencies and professional organizations such as the following:(A)The United States Preventive Services Task Force within the Department of Health and Human
			 Services.(B)The Agency for Healthcare Research and Quality of the Department of Health and Human Services.(C)The Centers for Disease Control and Prevention.(D)The American College of Obstetricians and Gynecologists.(E)The Association of Reproductive Health Professionals.(F)The American Academy of Pediatrics.(G)The American Academy of Family Physicians.(5)Such recommendations for legislative or administrative action as the Secretary considers
			 appropriate to improve the availability of, access to, and quality of
			 methods of contraception, contraception
			 counseling, and related education for all members of the Armed Forces and
			 military dependents provided  healthcare through the Department of
			 Defense.(c)ConsultationIn preparing the report required by subsection (a), the Secretary may consult with experts on
			 women’s
			 health and family planning from both within and outside the Armed Forces,
			 including the following:(1)The Health Resources and Services Administration of the Department of Health and Human Services.(2)The Centers for Disease Control.(3)The American College of Obstetricians and Gynecologists.732.Interagency working group on the provision of mental health services to members of the National
			 Guard and the Reserves(a)EstablishmentNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense
			 shall, in
			 consultation with the Secretaries of the military departments, the
			 Assistant Secretary of Defense for Reserve Affairs, the Assistant
			 Secretary of Defense for Health Affairs, the Chief of the National Guard
			 Bureau, the Secretary of Veterans Affairs, and the Secretary
			 of Health and Human Services, convene an interagency working group
			 to review and recommend collaborative approaches to improving the
			 provision of mental health services to members of the National Guard and
			 the Reserves.(b)DutiesThe duties of the interagency working group convened pursuant to subsection (a) are as follows:(1)To review existing programs that can be used to improve the provision of accessible, timely, and
			 high-quality
			 mental health services to members of the National Guard and the Reserves.(2)To recommend new interagency programs and partnerships to improve the provision of such mental
			 health services to such members.(3)To recommend best practices for partnerships among the
			 Armed Forces, the National Guard, the Department of Veterans Affairs, the
			 Department of Health and Human
			 Services, States, and
			 private and academic entities	to improve the provision of mental health
			 care to members of the members of the National Guard and the Reserves.(c)ConsultationIn carrying out the duties under subsection  (b), the interagency working group may consult with
			 representatives of academia, industry, and such other relevant
			 agencies,
			 organizations, and institutions as the interagency working group considers
			 appropriate.(d)Report(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the appropriate committees of Congress a report that includes
			 the findings and recommendations of the interagency
			 working group.(2)Appropriate committees of CongressIn this subsection, the term appropriate committees of Congress means—(A)the congressional defense committees;(B)the Committee on Veterans' Affairs and the Committee on Health, Education, Labor, and Pensions of
			 the Senate; and(C)the Committee on Veterans' Affairs and the Committee on Energy and Commerce of the House of
			 Representatives.(e)Privacy matters(1)In generalAny medical or other personal information obtained pursuant to any provision of this
			 section shall be protected from disclosure or misuse in accordance with
			 the
			 laws on privacy
			 applicable to such information.(2)Exclusion of personally identifiable information from reportsNo personally identifiable information may be included in any report required by subsection (d).733.Report on improvements in the identification and treatment of mental health conditions and
			 traumatic brain injury among members of the Armed
			 Forces(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report
			 setting forth an evaluation of specific tools, processes, and best
			 practices to improve the
			 identification of and treatment by the Armed Forces of mental health
			 conditions and traumatic brain injury among
			 members of the Armed Forces.(b)ElementsThe report under subsection (a) shall include the following:(1)An evaluation of existing peer-to-peer identification and intervention programs in each of the
			 Armed Forces.(2)An evaluation of the Star Behavioral Health Providers program and similar programs that provide
			 training and certification to health care providers that treat mental
			 health conditions and traumatic brain injury in members of
			 the Armed Forces.(3)An evaluation of programs and services provided by the Armed Forces that provide
			 training and certification to providers of cognitive rehabilitation and
			 other rehabilitation for traumatic brain injury to members of the Armed
			 Forces.(4)An evaluation of programs and services provided by the Armed Forces that assist members of the
			 Armed Forces
			 and family members affected by
			 suicides among members of the Armed Forces.(5)An evaluation of tools and processes used by the Armed Forces to identify traumatic brain injury in
			 members of the Armed Forces and to distinguish
			 mental health conditions likely caused by traumatic brain injury from
			 mental health conditions caused by other factors.(6)An evaluation of the unified effort of the Armed Forces to promote mental health and prevent
			 suicide through the integration of clinical and non-clinical programs of
			 the Armed Forces.(7)Recommendations with respect to improving, consolidating,
			 expanding, and standardizing the programs, services, tools, processes, and
			 efforts described in
			 paragraphs (1) through (6).(8)A description of existing efforts to reduce the time from development and testing of new mental
			 health and traumatic brain injury tools and treatments for members of the
			 Armed Forces  to widespread
			 dissemination of such tools and treatments among the Armed Forces.(9)Recommendations as to the feasibility and advisability of establishing preliminary mental health
			 assessments and pre-discharge mental health
			 assessments for members of the Armed Forces, including the utility of
			 using tools and processes in such mental health assessments that conform
			 to those used in other mental health assessments provided to members of
			 the Armed Forces.(10)Recommendations on how to track changes in the mental health assessment of a member of the Armed
			 Forces
			 relating to traumatic brain injury,
			 post-traumatic stress disorder, depression, anxiety, and other conditions.(11)A description of the methodology used by the Secretary in preparing the report required by this
			 section, including a description of the input provided by the entity and
			 individuals consulted pursuant to subsection (c).(c)ConsultationIn carrying out this section, the Secretary of Defense may consult with the following:(1)An advisory council composed of—(A)behavioral health officers  of the Public Health Service; and(B)mental health and other health providers who serve members of the regular and reserve components of
			 each Armed Force.(2)The Assistant Secretary of Defense for Health Affairs.(3)The Assistant Secretary of Defense for Reserve Affairs.(4)The Secretaries of the military departments.(5)The Chief of the National Guard Bureau.(6)The Secretary of Veterans Affairs.(7)The Secretary of Health and Human Services.(8)The Director of the Centers for Disease Control and Prevention.(9)The Administrator of the Substance Abuse and Mental Health Services Administration.(10)The Director of the National Institutes of Health.(11)The President of the Institute of Medicine.(d)Privacy matters(1)In generalAny medical or other personal information obtained pursuant to any provision of this
			 section shall be protected from disclosure or misuse in accordance with
			 the
			 laws on privacy
			 applicable to such information.(2)Exclusion of personally identifiable information from reportsNo personally identifiable information may be included in any report required by subsection (a).(e)DefinitionsIn this section:(1)Preliminary mental health assessmentThe term preliminary mental health assessment means a mental health assessment conducted with respect to an individual before the
			 individual enlists in the Armed Forces or is commissioned as an officer in
			 the Armed Forces.(2)Pre-discharge mental health assessmentThe term pre-discharge mental health assessment means a mental health assessment conducted with respect to an individual during
			 the 90-day period preceding the date of discharge or release of the
			 individual from the Armed Forces.734.Report on implementation of recommendations of Institute of Medicine on  improvements to certain
			 resilience and prevention programs of the Department of Defense(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report setting forth an
			 assessment of the feasibility and advisability of implementing the
			 recommendations of the Institute of Medicine (IOM) regarding improvements
			 to programs of the Department of Defense intended to strengthen mental,
			 emotional, and behavioral abilities associated with managing
			 adversity, adapting to change, recovering, and learning in connection with
			 service in the Armed Forces.(b)ElementsThe report required by subsection (a) shall include the following:(1)The Department’s assessment of the report’s findings and recommendations.(2)The Department’s actions taken to implement recommendations in the report.(3)For any recommendations not implemented, the rationale for not implementing those recommendations
			 in the
			 report.735.Report on Department of
		Defense support of members of the Armed Forces who experience traumatic injury
		as a result of vaccinations required by the Department
						(a)ReportNot
		later than 180 days after the date of the enactment of this Act, the Secretary
		of Defense shall, in consultation with the Secretaries of the military
		departments, submit to the Committees on Armed Services of the Senate and the
		House of Representatives a report setting forth the results of a comprehensive
		review (conducted for purposes of the report) of the adequacy and effectiveness
		of the policies, procedures, and systems of the Department of Defense in
		providing support to members of the Armed Forces who experience traumatic
		injury as a result of a vaccination required by the Department.
						(b)ElementsThe
		report required by subsection (a) shall include the following:
							(1)The
		number and nature of traumatic injuries incurred by members of the Armed Forces
		as a result of a vaccination required by the Department of Defense each year
		since January 1, 2001, set forth by aggregate in each year and by military
		department in each year.
							(2)Such
		recommendations as the Secretary of Defense considers appropriate for
		improvements to the policies, procedures, and systems (including tracking
		systems) of the Department to identify members of the Armed Forces who
		experience traumatic injury as a result of a vaccination required by the
		Department.
							(3)Such
		recommendations as the Secretary of Defense considers appropriate for
		improvements to the policies, procedures, and systems of the Department to
		support members of the Armed Forces who experience traumatic injury as a result
		of the administration of a vaccination required by the Department.736.Comptroller General of the United States report on Military Health System Modernization Study of
			 the Department of Defense(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committees on Armed Services of the
			 Senate and the House of Representatives a report on the Military Health
			 System Modernization
			 Study of the Department of Defense.(b)ElementsThe report required by subsection (a) shall include the following with respect to the Military
			 Health System Modernization Study:(1)An assessment of the methodology used by the Secretary of Defense to conduct the study.(2)An assessment of the analysis made by the Secretary to inform decisions regarding
			 the modernization of the military health system in the study.(3)An assessment of the extent to which the Secretary evaluated in the study the impact on the access
			 of eligible beneficiaries to quality health care, and satisfaction with
			 such care, of the following changes in the study in military medical
			 treatment facilities:(A)Changes in facility infrastructure.(B)Changes in staffing levels of professionals.(C)Changes in inpatient, ambulatory surgery, and specialty care capacity and capabilities.(4)An assessment of the extent to	which the Secretary evaluated in the study how any reduced
			 inpatient,
			 ambulatory surgery, or specialty care capacity and capabilities at
			 military
			 medical facilities covered by the study would impact timely access to care
			 for
			 eligible beneficiaries at local civilian community
			 hospitals within reasonable
			 driving distances of the catchment areas of such facilities.(5)An assessment of the extent to which the Secretary consulted in conducting the study with community
			 hospitals in locations covered by the study to determine their capacities
			 for additional inpatient
			 and ambulatory surgery patients and their capabilities to meet additional
			 demands for specialty care services.(6)An assessment of the extent to which the Secretary considered in the study the impact the change in
			 the structure or alignment of military medical treatment facilities
			 covered by the study would  have
			 on timely access by local civilian populations to inpatient, ambulatory
			 surgery, or
			 specialty care services if additional eligible beneficiaries
			 also sought  access to such services from the same providers.(7)An assessment of the impact of the elimination of health care services at military medical
			 treatment
			 facilities covered by the study on civilians employed at such	facilities.
							(c)Eligible beneficiaries definedIn this section, the term eligible beneficiaries means individuals who are eligible for health care and services through  the military health care
			 system.VIIIAcquisition Policy, Acquisition Management, and Related mattersAAcquisition policy and management801.
						Open systems approach to acquisition of systems containing information technology(a)Open systems approach requirement(1)In generalExcept as provided in paragraphs (2) and (3), each Major Defense Acquisition Program and Major
			 Automated Information System, and each other acquisition program the
			 primary purpose of which is the acquisition of an information technology
			 system, that enters concept development
			 after
			 January 1, 2016, shall use an open systems approach in development to
			 achieve agility, rapid
			 capability enhancement, interoperability, increased competition, and lower
			 costs over the life cycle of the program.(2)Case-by-case exception based on costs and practicalityThe requirement under paragraph (1) shall not apply to an acquisition program if a business case
			 analysis conducted at a point in development where there is sufficient
			 design information to conduct an independent life-cycle cost estimate
			 demonstrates that an open systems approach is more expensive or is not
			 practically achievable.(3)General exceptions(A)Commercial off-the-shelf items and systemsThe requirement under paragraph (1) does not apply to acquisition programs that consist primarily
			 of commercial off-the-shelf
			 (COTS) end items and systems or modified COTS systems.(B)Urgent or emergent operational need statementsSystems acquired pursuant to urgent or emergent operational need statements
			 shall not be subject to the requirement in paragraph (1) unless a decision
			 is made to transition the program to a program of record.	In
			 the event of such a transition, a business case analysis shall be
			 conducted to consider the life-cycle costs of the program and
			 determine whether to migrate the  system to an open
			 systems architecture.(b)Actions requiredNot later than January 1, 2016, the Secretary of Defense shall take the following actions:(1)Identify computing environments within the Department of Defense that are sufficiently distinct
			 to justify the development of specific Technical Reference Architectures
			 and associated standards necessary to support an open systems approach to
			 the development of systems utilizing those computing environments.(2)Identify each mission and functional domain within the Department of Defense that is sufficiently
			 distinct to justify the development of domain-specific services and
			 associated standards necessary to support an open systems approach to the
			 development of systems that will operate in that mission or functional
			 domain.(3)Pursuant to section 12(d) of the National Technology Transfer and Advancement Act of 1995 (Public
			 Law 104–113; 110 Stat. 783; 15 U.S.C. 272 note) and Office of Management
			 and Budget Circular Number A–119, form or use voluntary, consensus-based
			 standards bodies to establish the standards required for each of the
			 Technical Reference Architectures and each set of domain-specific services
			 to support open systems approaches.(4)Ensure, in carrying out the actions set forth in paragraphs (1) through (3), that there are not
			 duplicative or competing Technical Reference Architectures,
			 domain-specific services, or standards or standards bodies related to such
			 architectures and services across the Department of Defense.(c)Guidelines for business case analysesNot later than July 1, 2015, the Director of Cost Assessment and Program Evaluation shall issue
			 guidelines for business case
			 analyses as they apply to decisions regarding the adoption of an open
			 systems approach, including requirements for comparative life-cycle costs
			 and opportunities for competition and capability upgrades.(d)Treatment of ongoing and legacy programsNot later than November 1, 2015, the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics shall submit to the congressional defense committees a report—(1)identifying all closed systems that are in development, production, or deployed
			 status as of January 1, 2016, that are or were Major Defense Acquisition
			 Programs or Major Automated
			 Information Systems;(2)outlining a process for establishing the priority of
			 migrating  each such system and program to an open system; and(3)including a schedule to review the top half of the prioritized list, conduct a business case
			 analysis on each program, and develop plans where appropriate to migrate
			 such programs to an open system within 10 years.(e)DefinitionsIn this section:(1)Domain-specific servicesThe term domain-specific services means the decomposition of functions and operations in specific mission domains into common
			 services that systems
			 operating in those domains would utilize.(2)Information technologyThe term information technology has the meaning given the term in section 11101(6) of title 40, United States Code.(3)Open systems approachThe term open systems approach means an integrated business and technical strategy that—(A)employs a modular design, and uses widely supported and consensus-based standards for its key
			 interfaces;(B)is subjected to successful validation and verification tests to ensure the openness of its key
			 interfaces; and(C)uses an open system architecture allowing components to be added, modified, replaced, removed, or
			 supported by different vendors throughout a program's life-cycle in order
			 to afford opportunities for enhanced competition and innovation while
			 yielding significant cost and schedule savings and increased
			 interoperability.(4)Technical Reference ArchitectureThe term Technical Reference Architecture means a system architecture template for a particular computing environment that provides a common
			 vocabulary for implementations to promote consistency and commonality of
			 interfaces and interactions between architectural layers.
							802.
						Recharacterization of changes to Major Automated Information System programs(a)Addition to covered determination of a significant changeSubsection (c)(2) of section 2445c of title 10, United States Code, is amended—(1)in subparagraph (B), by striking ; or and inserting a semicolon;(2)in subparagraph (C), by striking the period at the end and inserting ; or; and(3)by adding at the end the following new subparagraph:(D)the automated information system or information technology investment failed to achieve a full
			 deployment decision within five years after the Milestone A decision for
			 the program or, if there was no Milestone A decision, the date when the
			 preferred alternative is selected for the program (excluding any time
			 during which program activity is delayed as a result of a bid protest)..(b)Removal of covered determination of a critical changeSubsection (d)(3) of such section is amended—(1)by striking subparagraph (A); and(2)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (A),	(B),  and (C),
			 respectively.803.Process map requirement for milestone approval of defense business system programsNot later than 90 days after the date of the enactment of this Act, Department of Defense guidance
			 implementing section 2222 of title 10, United States Code, shall be
			 modified to ensure that in the case of any Major Automated Information
			 System program subject to such section, the business process
			 re-engineering efforts required by subsection (a)(1)(A) of such section 
			 provide for defined process maps of the current process using legacy
			 systems and the new business process supported by the new defense business
			 system.804.Governance of Joint Information Environment(a)Governance structure(1)Assignment of Coordinator(A)The Secretary of Defense shall assign a senior military or civilian official to serve as the
			 assistant to the Chief Information Officer of the Department of Defense
			 and Coordinator
			 of the Joint Information Environment of the
			 Department (in this section referred to as the Coordinator).(B)In assigning an individual to serve as the assistant to the Chief Information Officer and as the
			 Coordinator, the Secretary shall select from among individuals who have
			 significant expertise
			 in the following:(i)Information technology planning and program management.(ii)Command and control at the Joint Force level.(iii)The United States Cyber Command’s concept of operations for operating and defending information
			 systems and networks.(C)The Chief Information Officer shall assign the Coordinator with lead responsibility for the
			 following:(i)Balancing priorities and risks between efficient network acquisition and operation, effective
			 execution of military missions through a network, and effective network
			 defense.(ii)Defining the elements and aspects of the current  information architecture in the Department of
			 Defense that are critical for the transition to the desired Joint
			 Information Environment end state.(iii)Developing the desired architecture for the Joint Information Environment to an appropriate level
			 of
			 detail.(iv)Developing and updating an integrated master schedule for migrating to the Joint Information
			 Environment, with milestones and critical dependencies.(v)In conjunction with the Director of Cost Assessment and Program Evaluation, developing and updating
			 cost estimates and performance measures for the Joint Information
			 Environment.(vi)Tracking compliance with, and deviations from, objectives, schedule, and costs of the Joint
			 Information Environment.(vii)Identifying gaps in plans and budgets of components of the Department of Defense that relate to the
			 Joint Information Environment and
			 identifying requirements for development and procurement to address those
			 gaps.(viii)Developing and verifying achievement of open systems architectures for major warfighting missions
			 of the Department similar to the Defense Intelligence Information
			 Environment architecture developed under the auspices of the Under
			 Secretary of Defense for Intelligence for the intelligence mission of the
			 Department.(2)Establishment of team of experts(A)The Coordinator shall establish a team
			 of experts to provide advice and assistance to the Coordinator in carrying
			 out the responsibilities of the Coordinator.(B)The Chief Information Officer, the commanders of the combatant commands, and the heads of the cyber
			 components of the military departments shall assist the Coordinator by
			 making available to the Coordinator experts who have operational
			 experience in or with the following:(i)The office of the Chief Information Officer of the Department or an office of a chief
			 information officer of a military department.(ii)Joint planning and operations at a combatant command.(iii)The United States Cyber Command or a cyber component of a military department.(iv)Technical aspects of information technology acquisition and cloud computing.(3)Expansion of Executive Committee(A)The Executive Committee of the Joint Information Environment shall include the Director for
			 Operations (commonly referred to as the J3) of the Joint
			 Staff and the Director for Operations of the United States Cyber Command.(B)The Executive Committee of the Joint Information Environment shall ensure that working
			 groups within the Executive Committee include representatives from the
			 operational communities responsible for executing military missions.(4)Support by military departments and agenciesThe head of each military department and defense agency shall assign an official to support the
			 Coordinator and to align component plans and budgets with the objectives
			 and schedules of the Joint Information Environment.(b)Selection of standard language for representing and communicating cyber event and threat dataNot later than June 1, 2015, the Chief Information Officer shall
			 select a standard language for representing and communicating cyber event
			 and threat data that is machine-readable for the Joint Information
			 Environment from among open source candidates.(c)Assessment of applications used by Department of Defense and estimate of time-phased cloud
			 computing workload of Department of Defense(1)Assessment of applicationsAs part of the Department's cloud computing migration strategy under the Joint Information
			 Environment, the Chief Information Officer of the Department shall
			 identify and prioritize the applications in use in the Department that
			 should be considered for migration to a cloud computing environment and
			 determine the following:(A)Whether each of the applications used by the Department can be readily ported to a cloud computing
			 environment.(B)If an application used by the Department  cannot be readily ported to a cloud computing
			 environment, the cost and time required to enable, either by modification
			 or replacement, the operation of the application in a cloud computing
			 environment.(C)Whether it would be cost-effective to enable, either by modification or replacement, the operation
			 of an application described in subparagraph (B) in a cloud computing
			 environment.(D)A list of applications used by the Department that should be enabled, either by modification or
			 replacement, to operate in a cloud computing environment, listed in the
			 order of priority by which they should be enabled, and a schedule for such
			 modification or replacement.(2)EstimateThe Chief Information Officer shall use the assessment conducted under paragraph (1) to develop an
			 estimate of the time-phased cloud computing workload of the Department for
			 the purpose of—(A)informing the Department’s cloud computing strategy under the Joint Information Environment
			 initiative; and(B)to assist commercial cloud computing providers to develop business proposals for the Department.805.Report on implementation of acquisition process for information technology systems(a)In generalNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense
			 for
			 Acquisition, Technology and Logistics shall submit to the congressional
			 defense committees  a report on the implementation of the acquisition
			 process for information technology systems required by section 804 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law
			 111–84; 123 Stat. 2402; 10 U.S.C. 2225 note).(b)ElementsThe report required under subsection (a) shall, at a minimum, include the following elements:(1)The applicable regulations, instructions, or policies implementing the acquisition process.(2)An explanation for any criteria not yet implemented.(3)A schedule for the implementation of any criteria not yet implemented.(4)An explanation for any proposed deviation from the criteria.(5)Identification of  any categories of information technology acquisitions to which this acquisition
			 process will not apply.(6)Recommendations for any legislation that may be required to implement the remaining criteria of
			 this acquisition process.806.
						Revision of requirement for acquisition programs to maintain defense research facility recordsSection 2364 of title 10, United State Code, is amended—(1)in subsection (b)—(A)in paragraph (3), by striking  the semicolon at the end and inserting ; and;(B)in paragraph (4)—(i)by striking prepared by Defense research facilities are readily available to all combatant commands and inserting	prepared by Defense research facilities, including technology issue papers and technological
			 assessments relating to major weapon systems, are readily available to
			 Department of Defense components; and(ii)by striking ; and and inserting a period; and(C)by striking paragraph (5); and(2)in subsection (c)—(A)by striking this section: and all that follows through (1) The term and inserting this section, the term;(B)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and moving such
			 paragraphs, as so redesignated, 2 ems to the left; and(C)by striking paragraph (2).807.
						Rapid acquisition and deployment procedures for United States Special Operations Command(a)Requirement to establish proceduresNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 prescribe procedures for the rapid acquisition and deployment of items for
			 the United States Special Operations Command that are currently under
			 development by the Department of Defense or available from the commercial
			 sector and are—(1)urgently needed to react to an enemy threat or to respond to significant and urgent safety
			 situations;(2)needed to avoid significant risk of loss of life or mission failure; or(3)needed to avoid collateral damage risk where the absence of collateral damage is a requirement for 
			     mission
			 success.(b)Issues to be addressedThe procedures prescribed under subsection (a) shall include the following:(1)A process for streamlined communication between the Commander of the United States Special
			 Operations
			 Command, and  the acquisition and  research and
			 development communities, including—(A)a process for the Commander to communicate needs to the
			 acquisition community and the research and development community; and(B)a process for the acquisition community and the research and development community to propose items
			 that meet the needs communicated by the Commander.(2)Procedures for demonstrating, rapidly acquiring, and deploying items proposed pursuant to paragraph
			 (1)(B), including—(A)a process for demonstrating performance and evaluation for current operational purposes the
			 existing capability of an item;(B)a process for developing an acquisition and funding strategy for the deployment of an item; and(C)a process for making deployment determinations based on information obtained pursuant to
			 subparagraphs (A) and (B).(c)Testing requirement(1)In generalThe process for demonstrating performance and evaluating for current operational purposes the
			 existing capability of an item prescribed under subsection (b)(2)(A) shall
			 include—(A)an operational assessment in accordance with expedited procedures prescribed by the Director of
			 Operational Testing and Evaluation; and(B)a requirement to provide information  to the deployment decision-making authority about any
			 deficiency of the item in meeting the original
			 requirements for the item (as stated in an operational requirements
			 document or similar document).(2)Deficiency not a determining factorThe process may not include a requirement for any deficiency of an item to be the determining
			 factor in deciding whether to deploy the item.(d)LimitationThe quantity of items of a system procured using the procedures prescribed pursuant to this section
			 may not exceed the number established for low-rate initial production for
			 the system. Any such items shall be counted for purposes of the number of
			 items of the system that may be procured through low-rate initial
			 production.(e)Annual funding limitationOf the funds available to the Commander of the United States Special Operations Command in any
			 given fiscal year, not more than $50,000,000 may be used to procure items
			 under this section.808.
						Consideration of corrosion control in preliminary design reviewThe Under Secretary of Defense for Acquisition, Technology, and Logistics shall ensure that
			 Department of Defense Instruction 5000.02 and other applicable guidance
			 require full consideration during preliminary design review of metals,
			 materials, and technologies that effectively prevent or control corrosion
			 over the life cycle of the product.809.Repeal of extension of Comptroller General report on inventorySection 803(c) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84;
			 123 Stat. 2402), as amended by section 951(b) of the National Defense
			 Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 839),
			 is further  amended by striking 2013, 2014, and 2015 and inserting and 2013.BAmendments to General Contracting Authorities, Procedures, and Limitations821.Restatement
		and revision of requirements applicable to multiyear defense acquisitions to be
		specifically authorized by law(a)In
		generalSubsection (i) of section 2306b of title 10, United
		States Code, is amended to read as follows:
							
								(i)Defense
		  acquisitions specifically authorized by law(1)In the case of the
		  Department of Defense, a multiyear contract in amount equal to or greater than
		  $500,000,000 may not be entered into under this section unless the contract is
		  specifically authorized by law in an Act other than an appropriations
		  Act.
									(2)In submitting a request for a
		  specific authorization by law to carry out a defense acquisition program using
		  multiyear contract authority under this section, the Secretary shall include in
		  the request a report containing preliminary findings of the agency head
		  required in paragraphs (1) through (6) of subsection (a) together with the
		  basis for such findings.
									(3)A multiyear contract may not be
		  entered into under this section for a defense acquisition program that has been
		  specifically authorized by law to be carried out using multiyear contract
		  authority unless the Secretary of Defense certifies in writing, not later than
		  30 days before entry into the contract, that each of the following conditions
		  is satisfied:
										(A)The Secretary has determined that each
		  of the requirements in paragraphs (1) through (6) of subsection (a) will be met
		  by such contract and has provided the basis for such determination to the
		  congressional defense committees.
										(B)The Secretary's determination under
		  subparagraph (A) was made after the completion of a cost analysis performed by
		  the Director of Cost Assessment and Program Analysis and such analysis supports
		  the findings.
										(C)The system being acquired pursuant to
		  such contract has not been determined to have experienced cost growth in excess
		  of the critical cost growth threshold pursuant to section 2433(d) of this title
		  within 5 years prior to the date the Secretary anticipates such contract (or a
		  contract for advance procurement entered into consistent with the authorization
		  for such contract) will be awarded.
										(D)A sufficient number of end items of
		  the system being acquired under such contract have been delivered at or within
		  the most current estimates of the program acquisition unit cost or procurement
		  unit cost for such system to determine that current estimates of such unit
		  costs are realistic.
										(E)During the fiscal year in which such
		  contract is to be awarded, sufficient funds will be available to perform the
		  contract in such fiscal year, and the future-years defense program for such
		  fiscal year will include the funding required to execute the program without
		  cancellation.
										(F)The contract is a fixed price type
		  contract.
										(G)The proposed multiyear contract
		  provides for production at not less than minimum economic rates given the
		  existing tooling and facilities.
										(4)If for any fiscal year a multiyear
		  contract to be entered into under this section is authorized by law for a
		  particular procurement program and that authorization is subject to certain
		  conditions established by law (including a condition as to cost savings to be
		  achieved under the multiyear contract in comparison to specified other
		  contracts) and if it appears (after negotiations with contractors) that such
		  savings cannot be achieved, but that substantial savings could nevertheless be
		  achieved through the use of a multiyear contract rather than specified other
		  contracts, the President may submit to Congress a request for relief from the
		  specified cost savings that must be achieved through multiyear contracting for
		  that program. Any such request by the President shall include details about the
		  request for a multiyear contract, including details about the negotiated
		  contract terms and conditions.
									(5)(A)The Secretary may
		  obligate funds for procurement of an end item under a multiyear contract for
		  the purchase of property only for procurement of a complete and usable end
		  item.
										(B)The Secretary may obligate funds
		  appropriated for any fiscal year for advance procurement under a contract for
		  the purchase of property only for the procurement of those long-lead items
		  necessary in order to meet a planned delivery schedule for complete major end
		  items that are programmed under the contract to be acquired with funds
		  appropriated for a subsequent fiscal year (including an economic order quantity
		  of such long-lead items when authorized by law).
										(6)The Secretary may make the
		  certification under paragraph (3) notwithstanding the fact that one or more of
		  the conditions of such certification are not met, if the Secretary determines
		  that, due to exceptional circumstances, proceeding with a multiyear contract
		  under this section is in the best interest of the Department of Defense and the
		  Secretary provides the basis for such determination with the
		  certification.
									(7)The Secretary may not delegate the
		  authority to make the certification under paragraph (3) or the determination
		  under paragraph (6) to an official below the level of Under Secretary of
		  Defense for Acquisition, Technology, and
		  Logistics.
									.
						(b)Conforming
		amendmentSubsection (a)(7) of such section is amended by
		striking subparagraphs (C) through (F) of paragraph (1) of subsection
		(i) and inserting subparagraphs (C) through (F) of subsection
		(i)(3).
						(c)Effective
		dateThe amendments made by this section shall take effect on the
		date of the enactment of this Act, and shall apply with respect to requests for
		specific authorization by law to carry out defense acquisition programs using
		multiyear contract authority that are made on or after that date.822.
						Extension  and modification of contract authority for advanced component development and prototype
			 units
			 and modification of authoritySection 819 of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84; 123 Stat. 2409; 10 U.S.C. 2302 note) is amended—(1)in subsection (a)—(A)in paragraph (1), by striking advanced component development or prototype of technology and inserting advanced component development, prototype, or initial production of technology; and(B)in paragraph (2), by striking delivery of initial or additional prototype items and inserting delivery of initial or additional items; and(2)in subsection (b)(4), by striking September 30, 2014 and inserting September 30, 2019.823.
						Conditional temporary extension of comprehensive subcontracting plansNotwithstanding the termination date specified in subsection (e) of section 834 of the National
			 Defense Authorization Act for Fiscal Years 1990 and 1991 (Public Law
			 101–189; 15 U.S.C. 637 note), the test program authority provided under
			 such section shall terminate on September 30, 2015, if the Under Secretary
			 for Acquisition, Technology and Logistics certifies to the congressional
			 defense committees not later than December 31, 2014, that—(1)the Department of Defense will not be able to transition all participants in the test program to
			 individual small business subcontracting plans that meet all relevant
			 requirements contained in the Federal Acquisition Regulation before
			 December 31, 2014; or(2)participants transitioned to individual small business subcontracting plans do not enhance
			 subcontracting opportunities for small business concerns.824.
						Sourcing requirements related to  avoiding counterfeit electronic partsSection 818(c)(3) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1495; 10 U.S.C. 2302 note) is amended—(1)in subparagraph (A)—(A)by striking , whenever possible,;(B)in clause (i)—(i)by striking trusted suppliers and inserting suppliers identified as trusted suppliers in accordance with regulations issued pursuant to
			 subparagraphs (C) and (D); and(ii)by striking ; and and inserting a semicolon;(C)in clause (ii), by striking trusted suppliers; and inserting suppliers identified as trusted suppliers in accordance with the regulations issued pursuant to
			 subparagraphs (C) and (D); and; and(D)by adding at the end the following new clause:(iii)obtain electronic parts from alternate suppliers when such parts are not available from original
			 manufacturers, their authorized dealers, or trusted suppliers;;(2)in subparagraph (B)—(A)by inserting for before inspection; and(B)by striking subparagraph (A) and inserting clause (i) or (ii) of subparagraph (A), when obtaining the electronic parts in accordance with such
			 clauses is not possible;(3)in subparagraph (C), by striking identify trusted suppliers that have appropriate policies and inserting identify as trusted suppliers those that have appropriate policies; and(4)in subparagraph (D), by striking additional trusted suppliers and inserting their own identified trusted suppliers.825.
						Authority for Defense Contract Audit Agency to interview contractor employees in connection with
			 examination of contractor records(a)AuthoritySection 2313(a)(1) of title 10, United States Code, is amended by inserting  , interview employees, after is authorized to inspect the plant.(b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to contracts entered into after the
			 date of the enactment of this Act.(c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 revise the Department of Defense Supplement to the Federal Acquisition
			 Regulation to implement the amendment made by subsection (a).826.Enhancement of whistleblower protection  for employees of granteesSection 2409(a)(1) of title 10, United States Code, is amended by striking or subcontractor and inserting , subcontractor, grantee, or subgrantee.827.Prohibition on reimbursement of contractors for congressional investigations and inquiriesSection 2324(e)(1) of title 10, United States Code, is amended by adding at the end the following
			 new subparagraph:(Q)Costs incurred by a contractor in connection with a congressional investigation or inquiry into an
			 issue that is the subject matter of a proceeding resulting in a
			 disposition as described in subsection (k)(2)..828.
						Enhanced authority to acquire certain products and services produced in Africa(a)AuthorityIn the case of a product or service to be acquired in support of Department of Defense activities
			 in a covered African country for which the
			 Secretary of Defense makes a determination described in subsection (b),
			 the Secretary may conduct a procurement in which—(1)competition is limited to products or services that are from that country; or(2)a preference is provided for products or services that are from that country.(b)Determination(1)A determination described in this subsection is a determination by the Secretary of either of the
			 following:(A)That the product or service concerned is to be used only in support of activities described in
			 subsection (a).(B)That it is in the national security interest of the United States to limit competition or provide a
			 preference as described in subsection (a) because such limitation or
			 preference is necessary—(i)to reduce—(I)United States transportation costs; or(II)delivery times in support of activities described in subsection (a); or(ii)to promote regional security, stability, and economic prosperity in Africa.(2)A determination under paragraph (1)(B) shall not be effective for purposes of a limitation or
			 preference under subsection (a) unless the Secretary also determines that
			 the limitation or preference will not adversely affect—(A)United States military operations or stability operations in the United States Africa Command area
			 of responsibility; or(B)the United States industrial base.(c)Limitation on cost preferencesPreferences provided under subsection (a)(2) shall, to the maximum extent practicable, be other
			 than cost evaluation factors.	No cost preference provided under such
			 subsection may be more than 15 percent.(d)Products and services from a covered African countryFor the purpose of this section:(1)A product is from a covered African country if it is mined, produced, or manufactured in that
			 country.(2)A service is from a covered African country if it is performed in that country by citizens or
			 residents of that country.(e)Covered African country definedIn this section, the term covered African country means a country in Africa that has signed a long-term agreement with the United States related to
			 basing or operational needs of the United States Armed Forces, as
			 determined by the Secretary of Defense.829.
						Requirement to provide photovoltaic devices from United States sources(a)Contract requirementThe Secretary of Defense shall ensure that each covered  contract   includes
			 a provision requiring that any photovoltaic devices installed under the
			 contract
			 be manufactured in the United States substantially all from
			 articles, materials, or supplies mined, produced, or manufactured in the
			 United States, unless the head of the department or independent
			 establishment concerned determines, on a case-by-case basis, that the
			 inclusion of such requirement is inconsistent
			 with the public interest  or involves unreasonable costs, subject to
			 exceptions provided in the Trade Agreements Act of 1979 (19 U.S.C. 2501 et
			 seq.) or otherwise provided by law.(b)DefinitionsIn this section:(1)Covered contractThe term covered contract means a contract awarded by the Department of Defense that provides for a photovoltaic device to
			 be—(A)installed inside the United States on Department of Defense property or in a facility owned by the
			 Department of Defense; or(B)reserved for the exclusive use of the Department of Defense in the United States for the full
			 economic life of the device.(2)Photovoltaic devicesThe term photovoltaic device means devices that convert light directly into electricity through a solid-stats, semiconductor
			 process.CProvisions relating to major defense acquisition programs841.Program manager development strategy(a)StrategyThe Secretary of Defense shall develop a comprehensive strategy for enhancing the role of
			 Department of Defense program managers in developing and carrying out
			 defense acquisition programs.(b)Matters to be addressedThe strategy required by this section shall address, at a minimum—(1)enhanced training and educational opportunities for program managers;(2)increased emphasis on the mentoring of current and future program managers by experienced senior
			 executives and program managers within the Department;(3)improved career paths and career opportunities for program managers;(4)additional incentives for the recruitment and retention of highly qualified individuals to serve as
			 program managers;(5)improved resources and support (including systems engineering expertise, cost estimating expertise,
			 and software development expertise) for program managers;(6)improved means of collecting and disseminating best practices and lessons learned to enhance
			 program management across the Department;(7)common templates and tools to support improved data gathering and analysis for program management
			 and oversight purposes;(8)increased accountability of program managers for the results of defense acquisition programs; and(9)enhanced monetary and nonmonetary awards for successful accomplishment of program objectives by
			 program managers.(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the
			 congressional defense committees a report on the strategy developed
			 under subsection (a).842.Tenure and accountability of program managers for program development periods(a)Revised guidance requiredNot later than 180 days after date of  the enactment of this Act, the Secretary of Defense shall
			 revise Department of Defense guidance for defense acquisition programs to
			 address the tenure and accountability of program managers for the program
			 development period of defense acquisition programs.(b)Program development periodFor the purpose of this section, the term program development period refers to the period before a decision on Milestone B approval (or Key Decision Point B approval
			 in the case of a space program).(c)ResponsibilitiesThe revised guidance required by subsection (a) shall provide that the program manager for the
			 program development period of a defense acquisition program is responsible
			 for—(1)bringing to maturity the technologies and manufacturing processes that will be needed to carry out
			 the program;(2)ensuring continuing focus during program development on meeting stated mission requirements and
			 other requirements of the Department of Defense;(3)making trade-offs between program cost, schedule, and performance for the life-cycle of the
			 program;(4)developing a business case for the program; and(5)ensuring that appropriate information is available to the milestone decision authority to make a
			 decision on Milestone B approval (or Key Decision Point B approval in the
			 case of a space program), including information necessary to make the
			 certification required by section 2366a of title 10, United States Code.(d)Qualifications, resources, and tenureThe Secretary of Defense shall ensure that each program manager for the program development period
			 of a
			 defense acquisition program—(1)has the appropriate management, engineering, technical, and financial expertise needed to meet the
			 responsibilities assigned pursuant to subsection (c);(2)is provided the resources and support (including systems engineering expertise, cost estimating
			 expertise, and software development expertise) needed to meet such
			 responsibilities; and(3)is assigned to the program manager position for such program until such time as such program is
			 ready for a decision on Milestone B approval (or Key Decision Point B
			 approval in the case of a space program).843.
						Tenure and accountability of program managers for program execution periods(a)Revised guidance requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 revise Department of Defense guidance for defense acquisition programs to
			 address the tenure and accountability of program managers for the program
			 execution period of defense acquisition programs.(b)Program execution periodFor purposes of this section, the term program execution period refers to the period after Milestone B approval (or Key Decision Point B approval in the case of a
			 space program).(c)ResponsibilitiesThe revised guidance required by subsection (a) shall—(1)require the program manager for the program execution period of a defense acquisition program to
			 enter into a performance agreement with the milestone decision authority
			 for such program within six months of assignment, that—(A)establishes expected parameters for the cost, schedule, and performance of the program consistent
			 with the business case for the  program;(B)provides the commitment of the milestone decision authority to provide the level of funding and
			 resources required to meet such parameters; and(C)provides the assurance of the program manager that such parameters are achievable and that the 
			 program manager will be accountable for meeting such parameters; and(2)provide the program manager with the authority to—(A)veto the addition of new program requirements that would be inconsistent with the parameters
			 established in the performance agreement entered into	pursuant to
			 paragraph
			 (1), subject to the authority of the Under Secretary of Defense for
			 Acquisition, Technology, and Logistics to override the veto based on
			 critical national security reasons;(B)make trade-offs between cost, schedule, and performance, provided that such trade-offs are
			 consistent with the parameters established in the performance agreement
			 entered into pursuant to paragraph (1);(C)redirect funding within such program, to the extent necessary to achieve the parameters established
			 in the performance agreement entered into pursuant to paragraph (1);(D)develop such interim goals and milestones as may be required to achieve the parameters established
			 in the performance agreement entered into pursuant to paragraph (1); and(E)use program funds to recruit and hire such technical experts as may be required to carry out the 
			 program, if necessary expertise is not otherwise provided by the
			 Department of Defense.(d)Qualifications, resources, and tenureThe Secretary shall ensure that each program manager for the program execution period of a defense
			 acquisition program—(1)has the appropriate management, engineering, technical, and financial expertise needed to meet the
			 responsibilities assigned pursuant to subsection (c);(2)is provided the resources and support (including systems engineering expertise, cost estimating
			 expertise, and software development expertise) needed to meet such
			 responsibilities; and(3)is assigned to the program manager position for such program at the time of Milestone B approval
			 (or Key Decision Point B approval in the case of a space program) and
			 continues in such position until the delivery of the first production
			 units of the program.(e)Limited waiver authorityThe Secretary may waive the requirement in paragraph (3) of  subsection (d) that a program manager
			 for the program
			 execution period of a defense acquisition program serve in that position
			 until the delivery of the first production units of such program upon
			 submitting to the congressional defense committees a written determination
			 that—(1)the  program is so complex, and the delivery of the first production units will take so long, that
			 it would not be feasible for a single individual to serve as program
			 manager for the entire period covered by such paragraph; and(2)the complexity of the  program, and length of time that will be required to deliver the first
			 production units, are not the result of a failure to meet the
			 certification requirements under section 2366a of title 10,
			 United States Code.844.Removal of requirements related to waiver of preliminary design review and post-preliminary design
			 review before Milestone BSection 2366b(a)(2) of title 10, United States Code, is amended by
			 adding before the semicolon the following: , or  certifies that the program is based on mature technology for which no risk reduction phase
			 activities are needed prior to Milestone B and provides an explanation of
			 how design reviews will be accomplished in an appropriate manner.845.Comptroller General of the United States report on operational testing programs for major defense
			 acquisition programs(a)Report requiredNot later than March 31, 2015, the Comptroller General of the United States shall submit to the
			 congressional defense committees a report on disputes between the Office
			 of the Director, Operational Test and Evaluation and the acquisition
			 community over testing requirements for major weapon systems.(b)ContentsThe report required by subsection (a) shall address, at a minimum, the following matters:(1)The extent, if any, to which the disputes described in subsection (a) have been the result of
			 efforts that require that major weapon systems conduct operational testing
			 in excess of levels necessary to demonstrate—(A)compliance with program requirements validated by the Joint Requirements Oversight Council; and(B)effectiveness and suitability for combat, as required by section 2399 of title 10, United States
			 Code.(2)The extent, if any, to which such disputes have been the result of efforts to reduce potential
			 testing for major weapon systems below levels necessary to demonstrate—(A)compliance with program requirements validated by the Joint Requirements Oversight Council; and(B)effectiveness and suitability for combat, as required by section 2399 of title 10, United States
			 Code.(3)The extent, if any, to which testing requirements or standards established for major weapons
			 systems as described in subparagraph (A) of paragraph (1) that were
			 incompatible or inconsistent with testing requirements or standards as
			 described in subparagraph (B) of such paragraph, and the impact of any
			 such incompatibility
			 or inconsistency.(c)DefinitionsIn this section:(1)The term major defense acquisition program has the meaning given that term in section 2430 of title 10, United States Code.
							(2)The term major weapon system means a major system within the meaning of section 2302d(a) of title 10, United States Code.DOther matters861.Extension to United States Transportation Command of authorities relating to prohibition on
			 contracting with the enemySection 831(i)(1) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66; 127 Stat. 813; 10 U.S.C. 2302 note) is amended—(1)by striking means United States Central Command and inserting the following: “means—(A)United States Central Command; and(2)by striking Pacific Command. and inserting the following: “Pacific Command; and(B)United States Transportation Command, except that the provisions of this section do not apply to
			 contracts, grants, and cooperative agreements awarded or entered into by
			 United States Transportation Command  that are performed entirely inside
			 the Untied States..862.
						Reimbursement of Department
			 of Defense for assistance provided to nongovernmental
			 entertainment-oriented
			 media producers(a)In
			 generalSubchapter II of chapter 134 of title 10, United States
			 Code, is amended by inserting after section 2263 the following new
			 section:2264.Reimbursement
				for assistance provided to nongovernmental entertainment-oriented
			 media
				producers(a)In
				generalThere shall be credited to the applicable appropriations
				account or fund from which the expenses described in subsection (b)
			 were
				charged any amounts received by the Department of Defense as
			 reimbursement for
				such expenses.(b)Description of
				expensesThe expenses referred to in subsection (a) are any
				expenses—(1)incurred by the
				Department of Defense as a result of providing assistance to a
			 nongovernmental
				entertainment-oriented media producer;(2)for which the
				Department of Defense requires reimbursement under section 9701 of
			 title 31 or any other provision of law; and(3)for which the
				Department of Defense received reimbursement after the date of the
			 enactment of
				the Carl Levin National Defense Authorization Act for Fiscal Year
			 2015..(b)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by adding after the item relating to section 2263
			 the
			 following new item:2264. Reimbursement for assistance provided to nongovernmental
				entertainment-oriented media
				producers..863.
						Three-year extension of authority for Joint Urgent Operational Needs FundSection 2216a(e) of title 10, United States Code, is amended by striking September 30, 2015 and inserting September 30, 2018.IXDepartment of Defense Organization and ManagementADepartment of Defense Management901.Reorganization of the Office of the Secretary of Defense and related matters(a)Conversion of
		position of Deputy Chief Management Officer to position of Chief Management Officer
							(1)In
		generalChapter 4 of title
		10, United States Code, is amended by inserting
		after section 133 the following new section:
									133a.Chief Management Officer
										(a)AppointmentThere
		  is a Chief Management Officer of the Department of Defense, appointed from
			 civilian life by
		  the President, by and with the advice and consent of the Senate.
										(b)Responsibility
		  for discharge of certain statutory position requirementsIn
		  addition to the responsibilities specified in subsection (c), the Chief
			 Management Officer
			 is also the following:(1)The Chief Information Officer of the Department of Defense.(2)The Performance Improvement Officer of the Department
		  of Defense.
											(c)General
		  responsibilitiesThe Chief Management Officer is
		  responsible, subject to the authority, direction, and control of the Secretary
		  of Defense and the Deputy Secretary of Defense in the role of the Deputy
		  Secretary as Chief Operating Officer of the Department of Defense, for the
			 following:(1)Assisting the Deputy Secretary of Defense in the Deputy Secretary’s role  as the Chief Operating
			 Officer of the Department of Defense under section 132(c) of this title.(2)Supervising the management of the business operations of the Department of Defense and adjudicating
			 issues and conflicts in functional domain business policies.(3)Establishing business strategic planning and performance management policies and measures and
			 developing the Department of
			 Defense Strategic Management Plan.(4)Establishing business information technology portfolio policies and overseeing investment
			 management of that portfolio for the Department of Defense.(5)Establishing end-to-end business process and policies for establishing, eliminating, and
			 implementing business standards, and the Business Enterprise Architecture.(6)Exercising authority, direction, and control over the Information Assurance Directorate of the
			 National Security Agency.(7)Discharging the responsibilities provided for in chapter 35 of title 44 and section 11315 of title
			 40 for chief information officers of executive agencies.(8)In addition to discharging the responsibilities specified in paragraph (7)—(A)reviewing and providing recommendations to the Secretary of Defense on Department of Defense budget
			 requests for information technology and national security systems;(B)ensuring the interoperability of information technology and national security systems throughout
			 the Department of Defense;(C)ensuring that information technology and national security systems standards that will apply
			 throughout the Department of Defense are prescribed;(D)providing for the elimination of duplicate information technology and national security systems
			 within and between the military departments and the Defense Agencies; and(E)maintaining a consolidated inventory of Department of Defense mission critical and mission
			 essential information systems, identifying interfaces between such
			 information systems and other information systems, and developing and
			 maintaining contingency plans for responding to a disruption in the
			 operation of any of such information systems.(d)PrecedenceThe
		  Chief Management Officer takes precedence in the Department of
		  Defense after the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics and the Secretaries of the military departments.
										.
							(2)Conforming
		repeal of superseded authoritySection 132a of such title is
		repealed.
							(3)Placement in OSDSection 131(b) of such title is amended—(A)by striking paragraphs (2) and (3) and inserting the following new paragraph (2):(2)(A)The Under Secretary of Defense for Acquisition, Technology, and Logistics.(B)The Chief Management Officer of the Department of Defense.(C)The other Under Secretaries of Defense, as follows:(i)The Under Secretary of Defense for Policy.(ii)The Under Secretary of Defense for (Comptroller)(iii)The Under Secretary of Defense for Personnel and Readiness.(iv)The Under Secretary of Defense for Intelligence.; and(B)by redesignated paragraphs (4) through (8) as paragraphs (3) through (7), respectively.(4)Continuation of incumbent in positionThe individual appointed by the President, by and with the advice and consent of the Senate, to
			 serve as the Deputy Chief Management Officer of the Department of Defense
			 as of the date of enactment of this Act shall serve as the Chief
			 Management Officer of the Department of Defense under section 133a of
			 title 10, United States Code (as amended by paragraph (1)), after that
			 date.(b)Designation of
		Deputy Secretary of Defense as Chief Operating Officer of Department of
		DefenseSubsection (c) of section 132 of title 10, United States Code, is amended to
		read as follows:
							(c)(1)The Deputy Secretary serves as the Chief
		  Operating Officer of the Department of
		  Defense.
									(2)In the Deputy Secretary's role as Chief Operating Officer of the Department of Defense, the Deputy
			 Secretary shall exercise authority, direction, and control of the Chief
			 Management Officer of the Department of Defense under section 133a of this
			 title..(c)Deputy Under Secretary of Defense matters(1)Increase in number of pdusParagraph (1) of subsection (a) of section 137a of title 10, United States Code, is amended by
			 striking five and inserting seven.(2)Codification of restriction on use of Deputy Under Secretary of Defense title(A)CodificationSubsection (a) of such section is further amended by adding at the end the following new
			 paragraph:(3)The officials authorized under this section shall be the only Deputy Under Secretaries of Defense..(B)Conforming repealSection 906(a)(2) of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 137a
			 note) is repealed.(3)Conforming amendment for the Vacancy Reform Act of 1998Subsection (b) of section 137a of title 10, United States Code, is amended by striking is absent or disabled and inserting dies, resigns, or is otherwise unable to perform the functions and duties of the office.(4)Amendments in connection with conversion to position of Chief Management Officer(A)Subsection (b) of such section is further amended by adding at the end the following new sentence: For purposes of the preceding sentence and paragraphs (6) and (7) of subsection (c), the Chief
			 Management Officer of the Department of Defense shall be treated as an
			 Under Secretary of Defense.(B)Additional pdusSubsection (c) of such section is amended by adding at the end the following new paragraphs:(6)One of the Principal Deputy Under Secretaries is the Principal Deputy Under Secretary of Defense
			 for Management.(7)One of the Principal Deputy Under Secretaries is the Principal Deputy Under Secretary of Defense
			 for Information..(d)Redesignation of Assistant Secretary of Defense for Operational Energy Plans and Programs to
			 reflect merger with Deputy Under Secretary of Defense for installations
			 and environmentParagraph (9) of section 138(b) of title 10, United States Code, is amended to read as follows:(9)(A)One of the Assistant Secretaries is the Assistant Secretary of Defense for Energy, Installations, 
			 and Environment.  The Assistant Secretary—(i)is the principal advisor to the Secretary of Defense and the Under Secretary of Defense for
			 Acquisition, Technology, and Logistics on matters relating to energy,
			 installations,  and environment; and(ii)is the principal advisor to the Secretary of Defense and the Deputy Secretary of Defense regarding
			 operational energy plans and programs.(B)In the capacity specified in subparagraph (A)(ii), the Assistant
			 Secretary may communicate views on matters related to operational energy
			 plans and programs and the operational energy strategy directly to the
			 Secretary of Defense and the Deputy Secretary of Defense without obtaining
			 the approval or concurrence of any other official within the Department of
			 Defense..(e)Elimination and integration of separate statutory sections for certain prescribed Assistant
			 Secretary of Defense positionsChapter 4 of title 10, United States Code, is further amended as follows:(1)Assistant Secretary of Defense for logistics and materiel readinessParagraph (7) of section 138(b) is amended—(A)in the first sentence, by inserting after Readiness the following: , who shall be appointed from among persons with an extensive background in the sustainment of
			 major
			 weapons systems and combat support equipment;(B)by striking the second sentence;(C)by transferring to the end of that paragraph (as amended by subparagraph (B)) the text of
			 subsection (b) of section 138a;(D)by transferring to the end of that paragraph (as amended by subparagraph (C)) the text of
			 subsection (c) of section 138a; and(E)by redesignating paragraphs (1) through (3) in the text transferred by subparagraph (C) of this
			 paragraph as subparagraphs (A) through (C), respectively.(2)Assistant Secretary of Defense for Research and EngineeringParagraph (8) of such section is amended—(A)by striking the second sentence and inserting the text of subsection (a) of section 138b;(B)by inserting after the text added by subparagraph (A) of this paragraph the following: The Assistant Secretary, in consultation with the Deputy Assistant Secretary of Defense for
			 Developmental Test and Evaluation, shall—;(C)by transferring paragraphs (1) and (2) of subsection (b) of section 138b to the end of that
			 paragraph (as amended by subparagraphs (A) and (B)), indenting those
			 paragraphs 2 ems from the left margin, and redesignating those paragraphs
			 as subparagraphs (A) and (B), respectively;(D)in subparagraph (A) (as so transferred and redesignated)—(i)by striking The Assistant Secretary and all that follows through Test and Evaluation, shall; and(ii)by striking the period at the end and inserting ; and; and(E)in subparagraph (B) (as so transferred and redesignated), by striking The Assistant Secretary and all that follows through Test and Evaluation, shall.(3)Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense ProgramsParagraph (10) of such section is amended—(A)by striking the second sentence and inserting the text of subsection (b) of section 138d; and(B)by inserting after the text added by subparagraph (A) of this paragraph the text of subsection (a)
			 of such section and in that text as so inserted—(i)by striking of Defense for Nuclear, Chemical, and Biological Defense Programs; and(ii)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively.(4)Repeal of separate sectionsSections 138a, 138b, and 138d are repealed.(f)Clarification of orders of precedence(1)Section 134(c) of title 10, United States Code, is amended by striking after and all that follows and inserting the Chief Management Officer of the Department of Defense.(2)Section 137a(d) of such title is amended by striking the Under Secretaries of Defense, and the Deputy Chief Management Officer of the Department of
			 Defense and inserting the Under Secretary of Defense for Acquisition, Technology, and Logistics, the Chief Management
			 Officer of the Department of Defense, and the other Under Secretaries of
			 Defense.(3)Section 138(d) of such title is amended by striking the Under Secretaries of Defense, the Deputy Chief Management Officer of the Department of
			 Defense and inserting the Under Secretary of Defense for Acquisition, Technology, and Logistics, the Chief Management
			 Officer of the Department of Defense, the other Under Secretaries of
			 Defense.(g)Clarification of policy and responsibilities of Assistant Secretary of Defense for Energy,
			 Installations, and Environment(1)Transfer of policy provisionsChapter 173 of title 10, United States Code, is amended—(A)by adding at the end the following new section:2926.Operational energy activities;(B)by transferring paragraph (3) of section 138c(c) of such title to section 2926, as added by
			 subparagraph (A), inserting such paragraph after the section heading, and
			 redesignated such paragraph as subsection (a);(C)in subsection (a) (as so inserted and redesignated)—(i)by inserting Alternative fuel activities.— before The Assistant Secretary;(ii)by redesignating subparagraphs (A) through (E) as paragraphs (1) through (5), respectively;  and(iii)in paragraph (5) (as so redesignated), by striking subsection (e)(4) and inserting subsection (c)(4);(D)by transferring subsections (d), (e), and (f) of section 138c of such title to section 2926, as
			 added by subparagraph (A), inserting those subsections after subsection
			 (a) (as transferred and redesignated by subparagraph (B)), and
			 redesignating those subsections as subsections (b), (c), and (d),
			 respectively;(E)in subsections (a), (b), (c), and (d) of section 2926 (as transferred and redesignated by
			 subparagraphs (B) and (D)), by inserting of Defense for Energy, Installations,  and Environment after Assistant Secretary the first place  it appears in each such subsection; and(F)in paragraph (4) of subsection (b) of section 2926 (as transferred and redesignated by subparagraph
			 (D)), by
			 striking provide guidance to, and consult with, the Secretary of Defense, the Deputy Secretary of Defense,
			 the Secretaries of the military departments, and inserting make recommendations to the Secretary of Defense and Deputy Secretary of Defense and provide
			 guidance to the Secretaries of the military departments.(2)Repeal of former provisionSection 138c of such title is repealed.(h)Technical and conforming amendmentsTitle 10, United States Code, is further amended as follows:(1)In paragraph (6) of section 131(b) (as redesignated by subsection (a)(3))—(A)by redesignating subparagraphs (A) through (H) as subparagraphs (B) through (I), respectively; and(B)by inserting before subparagraph (B), as redesignated by subparagraph (A) of this paragraph, the
			 following new subparagraph (A):(A)The two Deputy Directors within the Office of the Director of Cost Assessment and Program
			 Evaluation under section 139a(c) of this title..(2)Section 132(b) is amended by striking is disabled or there is no Secretary of Defense and inserting dies, resigns, or is otherwise unable to perform the functions and duties of the office.(3)In section
		186—
								(A)in
		subsection (a), by striking paragraph (2) and inserting the following new
		paragraph (2):
									
										(2)The Chief Management Officer of the Department of Defense.
										;
		  and
								(B)in
		subsection (b), by striking the Deputy Chief Management Officer of the
		Department of Defense and inserting the Chief Management Officer of the Department of Defense.
								(4)In section 2222,
		by striking the Deputy Chief Management Officer of the Department of
		Defense each place it appears in subsections (c)(2)(E), (d)(3),
		(f)(1)(D), (f)(1)(E), and (f)(2)(E) and inserting the Chief Management Officer of the Department of Defense.(5)In section 2925(b), by striking Operational Energy Plans and Programs and inserting Energy, Installations, and Environment.(i)Clerical amendments(1)The table of sections at the beginning of chapter 4 of title 10, United States Code, is amended—(A)by striking the items relating to sections 132a, 138a, 138b, 138c, and 138d; and(B)by inserting after item relating to section 133 the following new item:133a. Chief Management Officer..(2)The table of sections at the beginning of subchapter III of chapter 173 of such title is amended by
			 adding at the
			 end the following new item:2926. Operational energy activities..
							(j)Executive
		schedule matters(1)Executive Schedule Level IIISection 5314 of title 5, United States Code, is
		amended by striking the item relating to the Deputy Chief Management Office of
		the Department of Defense and inserting the following new item:
								
									Chief Management Officer of the Department of Defense.
									.(2)Conforming amendment to prior reduction in number of Assistant Secretaries of DefenseSection 5315 of such title is amended by striking Assistant Secretaries of Defense (16) and inserting Assistant Secretaries of Defense (14).
							(k)References(1)DCMOAny
		reference to the Deputy Chief Management Officer of the Department of Defense
		in any provision of law or in any rule, regulation, or other record, document,
		or paper of the United States shall be deemed to refer	to the Chief Management
			 Officer of the Department of Defense.
							(2)CIOAny
		reference to the Chief Information Officer of the Department of Defense
		in any provision of law or in any rule, regulation, or other record, document,
		or paper of the United States shall be deemed to refer	to the Chief Management
			 Officer of the Department of Defense.(3)ASDEIEAny reference to the Assistant
			 Secretary of Defense for Operational Energy Plans and Programs or to the
			 Deputy Under Secretary of Defense for Installations and Environment in any
			 provision of law or in any rule,
			 regulation, or other paper of the United State shall
			 be deemed  to the Assistant Secretary of Defense for
			 Energy, Installations, and Environment.902.Assistant Secretary of Defense for Manpower and Reserve Affairs(a)Single Assistant Secretary of Defense for Manpower and Reserve Affairs(1)Redesignation of positionThe position of Assistant Secretary of Defense for Reserve Affairs is hereby redesignated as the
			 Assistant Secretary of Defense for Manpower and Reserve Affairs. The
			 individual serving in that position on the day before the date of the
			 enactment of this Act may continue in office after that date without
			 further appointment.(2)Statutory dutiesParagraph (2) of section 138(b) of title 10, United States Code, is amended to read as follows:(2)One of the Assistant Secretaries is the Assistant Secretary of Defense for Manpower and Reserve
			 Affairs. In addition to any duties and powers prescribed under paragraph
			 (1), the Assistant Secretary of Defense for Manpower and Reserve Affairs
			 shall have as the principal duty of such Assistant Secretary the overall
			 supervision of manpower and
			 reserve affairs of the Department of Defense..(b)Repeal of duplicative provision(1)RepealSection 10201 of such title is repealed.(2)Clerical amendmentThe table of sections at the beginning of chapter 1007 of such title is amended by striking the
			 item relating to section 10201.BOther Matters911.Modifications to requirements for accounting for members of the Armed Forces and Department of
			 Defense civilian employees listed as missing(a)Designation of officerSection 1501(a) of title 10, United States Code, is amended—(1)in the subsection heading, by striking Personnel and inserting Persons;(2)by striking paragraph (2);(3)by designating the second sentence of paragraph (1) as paragraph (2); and(4)by striking the first sentence of paragraph (1) and inserting the following:(1)(A)The Secretary of Defense shall designate a single organization within the Department of Defense to
			 have responsibility for Department matters relating to missing
			 persons, including accounting for missing persons and persons whose
			 remains have not been recovered from the conflict in which they were lost.(B)The organization designated under this paragraph shall be a Defense Agency or other entity of the
			 Department of Defense outside the military departments and is referred to
			 in this chapter as the designated Defense Agency.(C)The head of the organization designated under this paragraph is referred to in this chapter as the designated Agency Director..(b)ResponsibilitiesParagraph (2) of such section, as designated by subsection (a)(3), is amended—(1)in the matter preceding subparagraph (A), by striking the official designated under this paragraph shall include— and inserting the designated Agency Director shall include the following:(2)by capitalizing the first letter of the first word of each of subparagraphs (A), (B), (C), and (D);(3)by striking the semicolon at the end of subparagraph (A) and inserting a period;(4)in subparagraph (B)—(A)by inserting responsibility for after as well as the; and(B)by striking ; and at the end and inserting a period; and(5)by adding at the end the following new subparagraph:(E)The establishment of a means for communication between officials of the designated Defense Agency
			 and family members of missing persons, veterans service organizations,
			 concerned citizens, and the public on the Department’s efforts to account
			 for missing persons, including a readily available means for communication
			 of their views and recommendations to the designated Agency Director..(c)Conforming amendmentsSuch section is further amended—(1)in paragraph (3), by striking the official designated under paragraphs (1) and (2) and inserting the designated Agency Director; and(2)in paragraphs (4) and (5), by striking The designated official and inserting The designated Agency Director.(d)ResourcesSuch section is further amended by striking paragraph (6).(e)Public-private partnerships and other forms of supportChapter 76 of such title is amended by inserting after section 1501 the following new section:1501a.Public-private partnerships; other forms of support(a)Public-private partnershipsThe Secretary of Defense may enter into arrangements known as public-private partnerships with
			 appropriate entities outside the Government for the purposes of
			 facilitating the activities of the designated Defense Agency. The
			 Secretary may only partner with foreign governments or foreign entities
			 with the concurrence of the Secretary of State. Any such arrangement shall
			 be entered into in accordance with authorities provided under this section
			 or any other authority otherwise available to the Secretary. Regulations
			 prescribed under subsection (f)(1) shall include provisions for the
			 establishment and implementation of such partnerships.(b)Acceptance of voluntary personal servicesThe Secretary of Defense may accept voluntary services to facilitate accounting for missing persons
			 in the same manner as the Secretary of a military department may accept
			 such services under section 1588(a)(9) of this title.(c)Cooperative agreements and grants(1)In generalThe Secretary of Defense may enter into a cooperative agreement with, or make a grant to, a private
			 entity for purposes related to support of the activities of the designated
			 Defense Agency.(2)Inapplicability of certain contract requirementsNotwithstanding
			 section 2304(k) of this title, the Secretary may enter such cooperative
			 agreements or grants on a sole source basis pursuant to section 2304(c)(5)
			 of this title.(d)Use of department of defense personal propertyThe Secretary may allow a private entity to use, at no cost, personal property of the Department of
			 Defense to assist the entity in supporting the activities of the
			 designated Defense Agency.(e)Regulations(1)In generalThe Secretary of Defense shall prescribe regulations to implement this section.(2)LimitationSuch regulations shall provide that acceptance of a gift (including a gift
			 of services) or use of a gift under this section may not occur if the
			 nature or circumstances of the acceptance or use would
			 compromise the integrity, or the appearance of integrity, of any program
			 of the Department of Defense or any individual involved in such program.(f)DefinitionsIn this section:(1)Cooperative agreementThe term cooperative agreement means an authorized cooperative agreement as described in section 6305 of title 31.(2)GrantThe term grant means an authorized grant as described in section 6304 of title 31..(f)Section 1505 conforming amendmentsSection 1505(c) of such title is amended—(1)in paragraph (1), by striking the office established under section 1501 of this title and inserting the designated Agency Director; and(2)in paragraphs (2) and (3), by striking head of the office established under section 1501 of this title and inserting designated Agency Director.(g)Section 1509 amendmentsSection 1509 of such title is amended—(1)in subsection (b)—(A)in the subsection heading, by striking Process;(B)in paragraph (1), by striking POW/MIA accounting community and inserting through the designated Agency Director;(C)by striking paragraph (2) and inserting the following new paragraph (2):(2)(A)The Secretary shall assign or detail to the designated Defense Agency on a full-time basis a senior
			 medical examiner from the personnel of the Armed Forces Medical Examiner
			 System. The primary duties of the medical examiner so assigned or detailed
			 shall include the identification of remains in support of the function of
			 the designated Agency Director to account for unaccounted for persons
			 covered by subsection (a).(B)In carrying out functions under this chapter, the medical examiner so assigned or detailed shall
			 report to the designated Agency Director.(C)The medical examiner so assigned or detailed shall—(i)exercise scientific identification authority;(ii)establish identification and laboratory policy consistent with the Armed Forces Medical Examiner
			 System; and(iii)advise the designated Agency Director on forensic science disciplines.(D)Nothing in this chapter shall be interpreted as affecting the authority of the Armed Forces Medical
			 Examiner under section 1471 of this title..(2)in subsection (d)—(A)in the subsection heading, by inserting ; Centralized database after Files; and(B)by adding at the end the following new paragraph:(4)The Secretary of Defense shall establish and maintain a single centralized database and case
			 management system containing information on all missing persons for whom a
			 file has been established under this subsection. The database and case
			 management system shall be accessible to all elements of the Department of
			 Defense involved in the search, recovery, identification, and
			 communications phases of the program established by this section.; and(3)in subsection (f)—(A)in paragraph (1)—(i)by striking establishing and; and(ii)by striking Secretary of Defense shall coordinate and inserting designated Agency Director shall ensure coordination;(B)in paragraph (2)—(i)by inserting staff after National Security Council; and(ii)by striking POW/MIA accounting community; and(C)by adding at the end the following new paragraph:(3)In carrying out the program, the designated Agency Director shall coordinate all external
			 communications and events associated with the program..(h)Technical and conforming amendments(1)Cross-reference correctionSection 1513(1) of such title is amended in the last sentence by striking subsection (b) and inserting subsection (c).(2)Heading amendmentThe heading of section 1509 of such title is amended to read as follows:1509.Program to resolve missing person cases.(3)Table of sectionsThe table of sections at the beginning of chapter 76 of such title is amended—(A)by inserting after the item relating to section 1501 the following new item:1501a. Public-private partnerships; other forms of support.; and(B)in the item relating to section 1509, by striking preenactment.XGeneral ProvisionsAFinancial Matters1001.General
		transfer authority
						(a)Authority To
		transfer authorizations
							(1)AuthorityUpon
		determination by the Secretary of Defense that such action is necessary in the
		national interest, the Secretary may transfer amounts of authorizations made
		available to the Department of Defense in this division for fiscal year 2015
		between any such authorizations for that fiscal year (or any subdivisions
		thereof). Amounts of authorizations so transferred shall be merged with and be
		available for the same purposes as the authorization to which
		transferred.
							(2)LimitationExcept
		as provided in paragraph (3), the total amount of authorizations that the
		Secretary may transfer under the authority of this section may not exceed
		$5,000,000,000.
							(3)Exception for
		transfers between military personnel authorizationsA transfer of
		funds between military personnel authorizations under title IV shall not be
		counted toward the dollar limitation in paragraph (2).
							(b)LimitationsThe
		authority provided by subsection (a) to transfer authorizations—
							(1)may
		only be used to provide authority for items that have a higher priority than
		the items from which authority is transferred; and
							(2)may
		not be used to provide authority for an item that has been denied authorization
		by Congress.
							(c)Effect on
		authorization amountsA transfer made from one account to another
		under the authority of this section shall be deemed to increase the amount
		authorized for the account to which the amount is transferred by an amount
		equal to the amount transferred.
						(d)Notice to
		CongressThe Secretary shall promptly notify Congress of each
		transfer made under subsection (a).1002.National Sea-Based Deterrence Fund(a)Establishment of FundChapter 131 of title 10, United States Code, is amended by inserting after section 2218 the
			 following new section:2218a.National Sea-Based Deterrence Fund(a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the National Sea-Based Deterrence Fund.(b)Administration of fundThe Secretary of Defense shall administer the Fund consistent with the provisions of this section.(c)Fund purposesFunds in the Fund shall be available for obligation and expenditure only for construction
			 (including design of vessels), purchase, alteration, and conversion of
			 national
			 sea-based deterrence vessels.(d)DepositsThere shall be deposited in the Fund all funds appropriated to the Department of Defense for
			 construction (including design of vessels), purchase, alteration, and
			 conversion of national
			 sea-based deterrence vessels.(e)LimitationThe construction, purchase, alteration, or conversion of national sea-based deterrence
			 vessels with funds in the Fund pursuant to subsection (c) shall be
			 conducted in United States shipyards.(f)Expiration of funds after 5 yearsNo part of an appropriation that is deposited in the Fund pursuant to subsection (d) shall
			 remain available for obligation more than five years after the end of
			 fiscal year for which appropriated except to the extent specifically
			 provided by law.(g)Budget requestsBudget requests submitted to Congress for the Fund shall separately identify the amount requested
			 for programs, projects, and activities for construction (including design
			 of
			 vessels), purchase, alteration, and conversion of national
			 sea-based deterrence vessels.(h)DefinitionsIn this section:(1)The term Fund means the National Sea-Based Deterrence Fund established by subsection (a).(2)The term national sea-based deterrence vessel means any vessel owned, operated, or controlled by the Department of Defense that carries
			 operational intercontinental ballistic missiles..(b)Clerical amendmentThe table of sections at the beginning of chapter 131 of such title is amended by inserting after
			 the item relating to section 2218 the following new item:2218a. National Sea-Based Deterrence Fund..1003.Sense of Senate on sequestration(a)FindingsThe Senate makes the following findings:(1)The budget of the President for fiscal year  2015, as submitted to Congress pursuant to section
			 1105 of title 31, United States Code,	provides for significant reductions
			 to the military force structure and in military compensation over the
			 course of the future-years defense program, including proposals to
			 restrict pay
			 raises for members of the Armed Forces below the rate of inflation, freeze
			 pay for general and flag officers, reduce the growth of housing allowances
			 by requiring members of the Armed Forces to pay 5 percent out-of-pocket
			 for housing costs, reduce appropriated fund subsidies to the defense
			 commissaries, make significant changes to benefits under the TRICARE
			 program, reduce
			 the end strength of the Army by more than 60,000, retire the A–10 and U–2
			 aircraft of the Air Force, inactivate half of the cruiser fleet of the
			 Navy, and reduce the size of the helicopter fleet of the Army by 25
			 percent
			 and terminate the Ground Combat Vehicle program of the Army.(2)These proposed reductions are the result of the budget caps enacted by Congress in the
			 Budget Control Act of 2011 and reaffirmed (with some relief for fiscal
			 years 2014 and 2015) in the Bipartisan Budget Act of 2014, which cut more
			 than $900,000,000,000 from the planned Department of Defense budget over a
			 period of ten years.  Under these budget caps, the Department of Defense
			 budget is unchanged from the funding level in fiscal years 2013 and 2014,
			 and remains more than $30,000,000,000 below the funding provided to the
			 Department in fiscal years 2010, 2011, and 2012.  In inflation-adjusted
			 terms, the drop
			 is even greater, with a reduction of $75,000,000,000 since fiscal year
			 2010
			 and virtually no projected growth in inflation-adjusted dollars through
			 the balance of the future-years defense program.(3)If the budget caps remain unchanged for fiscal year 2016 and beyond, the Department of Defense will
			 be required to make even deeper cuts, including an additional reduction of
			 60,000 in the end strength of the Army, the retirement of the entire KC–10
			 tanker aircraft fleet and the Global Hawk Block 40 fleet, reduced
			 purchases of Joint Strike Fighters and unmanned aerial vehicles, the
			 inactivation of additional naval vessels, reduced purchases of destroyers,
			 and the elimination of an aircraft carrier and a carrier air wing.  Senior
			 civilian and military leaders of the Department of Defense have testified
			 that if these additional reductions are carried out, the United States
			 Armed Forces will not be able to carry out the National Defense Strategy.(4)The budget of the President for fiscal year 2015 proposes to add $115,000,000,000 to the budget
			 caps of the Department of Defense for the four fiscal years starting in
			 fiscal year 2016 in order to avoid the need to make the additional cuts
			 described in paragraph (3).  The budget proposes to add an equal amount to
			 the budget caps for the non-defense agencies of the Federal Government in
			 order to ensure that such agencies can continue to meet their obligation
			 to protect and promote public safety, health, education, justice,
			 transportation, the environment, and other domestic needs.(b)Sense of SenateIt is the sense of the Senate that—(1)leaving the budget caps described in subsection (a)(2) for fiscal year 2016 and beyond unchanged
			 would require cuts that would seriously undermine the ability of the
			 Department of Defense to carry out its national security mission and
			 reduce the ability of other Federal Government agencies to adequately
			 address non-defense priorities; and(2)Congress should avoid these adverse impacts to the national interests of the United States by
			 enacting deficit-neutral legislation to increase the budget caps, offset
			 by a bipartisan comprehensive package.BCounter-Drug Activities1011.Extension of authority to support unified counter-drug and counterterrorism campaign in Colombia(a)ExtensionSection 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section
			 1011(a) of the National Defense Authorization Act for Fiscal Year 2014
			 (Public Law 113–66; 126 Stat. 843), is further amended—(1)in subsection (a), by striking 2014 and inserting 2017; and(2)in subsection (c), by striking 2014 and inserting 2017.(b)Notice to Congress on assistanceNot later than 15 days before providing assistance under section 1021 of the Ronald W. Reagan
			 National Defense Authorization Act for Fiscal Year 2005 (as amended by
			 subsection (a)) using funds available for fiscal year 2015, 2016, or 2017,
			 the Secretary
			 of Defense shall submit to the congressional defense committees a notice
			 setting forth the assistance to be provided, including the types of such
			 assistance, the budget for such assistance, and the anticipated completion
			 date and duration of the provision of such assistance.1012.Extension and modification of authority for joint task forces supporting law enforcement agencies
			 conducting activities to
			 counter transnational organized crime to support law enforcement agencies
			 conducting counter-terrorism activities(a)In generalSubsection (a) of section 1022 of the National Defense Authorization Act for Fiscal Year 2004 (10
			 U.S.C. 371 note) is amended by inserting or activities to counter transnational organized crime after counter-drug activities.(b)Availability of fundsSubsection (b) of such section is amended—(1)by striking fiscal year 2015 and inserting fiscal year 2020;(2)by inserting for drug interdiction and counter-drug activities that are after funds; and(3)by inserting or activities to counter transnational organized crime after counter-drug activities.(c)ReportsSubsection (c) of such section is amended—(1)in the matter preceding paragraph (1)—(A)by striking after 2008; and(B)by striking Congress and inserting the congressional defense committees;(2)in paragraph (1)—(A)by inserting , counter-transnational organized crime, after counter-drug the first place it appears; and(B)by inserting or  funds to counter transnational organized crime after counter-drug funds;(3)in paragraph (2), by inserting before the period the following: , and a description of the objectives of such support; and(4)in paragraph (3), by inserting before the period the following: or operations to counter transnational organized crime.(d)ConditionsSubsection (d)(2) of such section is amended—(1)in subparagraph (A)—(A)by inserting or  funds to counter transnational organized crime after counter-drug funds; and(B)by inserting or activities to counter transnational organized crime, as applicable, after counter-drug activities;(2)in subparagraph (B)—(A)by striking vital to and inserting in;(B)by striking Congress and inserting the congressional defense committees; and(C)by inserting before the period at the end of the second sentence the following: , together with a description of the national security interests associated with the support
			 covered by such waiver; and(3)by striking subparagraph (C).(e)Counter-illicit trafficking activitiesSuch section is further amended by adding at the end the following new subsection:(e)Support for counter-illicit trafficking activities(1)In generalIn addition to any support authorized by subsection (a), a joint task force of the Department
			 described in that subsection may also provide, subject to all applicable
			 laws and regulations, support to law enforcement agencies conducting
			 counter-illicit trafficking activities.(2)Illicit trafficking definedIn this subsection, the term illicit trafficking means the trafficking of money, goods, or value gained from illegal activities, including  human
			 trafficking, illegal trade in natural resources and wildlife, trade in
			 illegal drugs and weapons, illicit financial flows, and other forms of
			 illicit activities determined by the Secretary of Defense to directly
			 benefit organizations that have been determined to be a security threat to
			 the United States..1013.Extension of authority to provide additional support for counter-drug activities of certain foreign
			 governments(a)ExtensionSubsection (a)(2) of section 1033 of the National Defense Authorization Act for Fiscal Year 1998
			 (Public Law 105–85; 111 Stat. 1881), as most recently amended by section
			 1013(a) of the National Defense Authorization Act for Fiscal Year 2014
			 (Public Law 113–66; 127 Stat. 844), is further amended by striking September 30, 2016 and inserting September 30, 2020.(b)Availability of fundsSubsection (e) of such section 1033 (111 Stat. 1882), as most recently amended by section 1013(b)
			 of the National Defense Authorization Act for Fiscal Year 2014 (127 Stat.
			 844), is further amended to read as follows:(e)Availability of fundsOf the amount authorized to be appropriated for any fiscal year after fiscal year 2014 in which the
			 authority under this section is in effect for drug interdiction and
			 counter-drug activities, an amount not to exceed $125,000,000 shall be
			 available in such fiscal year for the provision of support under this
			 section..1014.Extension and modification of authority of Department of Defense to provide additional support for
			 counterdrug activities of other governmental agencies(a)ExtensionSubsection (a) of section 1004 of the National Defense Authorization Act for Fiscal Year 1991 (10
			 U.S.C. 374 note) is amended by striking 2014 and inserting 2020.(b)Expansion of authority To include activities To counter transnational organized crimeSuch section is further amended—(1)by inserting or activities to counter transnational organized crime after counter-drug activities each place it appears;(2)in subsection (a)(3), by inserting or responsibilities for countering transnational organized crime after counter-drug responsibilities; and(3)in subsection (b)(5), by inserting or counter-transnational organized crime after Counter-drug.(c)Notice to Congress on facilities projectsSubsection (h)(2) of such section is amended by striking $500,000 and inserting $250,000.(d)Clerical amendmentThe heading of such section is amended to read as follows:1004.Additional support for counter-drug activities and activities to counter transnational organized
			 crime.CNaval Vessels and Shipyards1021.Limitation on use of funds for inactivation of U.S.S. George WashingtonNo funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2015
			 for the Navy may be obligated or expended to conduct tasks connected to
			 the inactivation of the U.S.S. George Washington (CVN–73) unless such
			 tasks are identical to tasks that would be necessary to conduct a
			 refueling and	complex overhaul of the vessel.1022.Availability of funds for retirement or inactivation of Ticonderoga class cruisers or dock landing
			 ships(a)Limitation on availability of funds(1)In generalExcept as otherwise provided in this section, none of the funds authorized to be appropriated or
			 otherwise
			 made available for the Department of Defense by this  Act or the National
			 Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66) may be
			 obligated or expended
			 to retire, prepare to retire, inactivate, or place in storage a cruiser or
			 dock landing ship.(2)Use of SMOSF fundsFunds in the Ship, Modernization, Operations, and Sustainment
			 Fund (SMOSF) may  be used only for 11 Ticonderoga-class cruisers (CG 63
			 through CG 73) and 3 dock landing ships (LSD 41, LSD 42, and LSD 46).	The
			 Secretary of the Navy may use such funds only to man, operate, equip,
			 sustain, and modernize
			 such vessels.(b)Phased modernization of Ticonderoga class cruisers and dock landing shipsThe Secretary of the Navy shall retain 22 Ticonderoga-class cruisers (CGs) and 12 Whidbey
			 Island/Harpers Ferry-class dock landing ships (LSDs) until the end of
			 their expected service lives, as follows:(1)Operational forcesThe naval combat forces of the Navy shall include not less than 11 operational cruisers (CG 52
			 through CG 62) and 11 operational dock landing ships (all members of the
			 LSD 41 class, except LSD 41, LSD, 42 and LSD 46).   For purposes of this
			 paragraph, a cruiser or dock landing ship is operational if such
			 vessel is available for worldwide deployment other than during
			 routine or scheduled maintenance or repair.(2)Phased modernizationThe Secretary may conduct phased modernization of the cruisers and dock landing ships for
			 which funds in the Ship, Modernization, Operations, and Sustainment
			 Fund are authorized to be available pursuant to subsection (a)(2).  During
			 a phased modernization period, the
			 Secretary may reduce manning on such vessels to the minimal level
			 necessary to
			 ensure the safety and security of such vessels and to retain critical
			 skills.(3)End of service and transition from phased modernization to operational forcesCruisers covered by paragraph (1) may only be decommissioned when replaced by one of the cruisers
			 for which the Navy has conducted a
			 phased modernization using funds in the Ship, Modernization, Operations,
			 and Sustainment
			 Fund as described in paragraph (2).	After being reintroduced into the
			 operational fleet, the cruisers modernized as described in paragraph (2)
			 may be decommissioned individually upon reaching the end of their expected
			 service life, excluding time
			 spent in a phased modernization status under paragraph (2).  After being
			 reintroduced into the operational fleet, the dock landing ships modernized
			 as described in paragraph (2) may
			 be decommissioned upon reaching the end of their expected service life,
			 excluded time spent in a phased modernization status under paragraph (2).(c)Requirements and limitations on phased modernization(1)RequirementsDuring the period of phased modernization under subsection (b)(2) of  the vessels specified in
			 subsection (a)(2),  the Secretary of
			 the Navy shall—(A)continue to maintain the vessels  in a manner that will ensure the ability of the vessels to
			 reenter the
			 operational fleet;(B)conduct planning activities to ensure scheduled and deferred maintenance and modernization work
			 items are identified and included in maintenance availability work
			 packages;(C)conduct hull, mechanical, and electrical (HM&E) and combat system modernization necessary to achieve a service life of 40 years;(D)in the case of the cruisers, schedule completion of maintenance and modernization, including
			 required testing
			 and crew training, to replace on a one-for-one basis, active cruisers that
			 will be decommissioned upon reaching the end of their expected service
			 life;(E)ensure adequate funds are available to execute phased modernization activities for all the vessels.(2)LimitationsDuring the period of phased modernization under subsection (b)(2) of  the vessels specified in
			 subsection (a)(2), the Secretary may not—(A)permit removal or cannibalization of equipment or systems to support operational vessels, other
			 than—(i)rotatable pool equipment; and(ii)equipment or systems necessary to support
			 urgent operational requirements (but only with the approval of the
			 Secretary of
			 Defense); or(B)make any irreversible modifications that will prohibit the vessel  from reentering the operational
			 fleet.(d)Authority To enter into economic order quantity contractsThe Secretary of the Navy may enter into a so-called economic order quantity contracts with private shipyards for ship maintenance and modernization, and with private industry
			 for equipment procurement for the phased modernization under subsection
			 (b)(2) of  the vessels specified in subsection (a)(2).(e)Reports(1)In generalAt the same time as the submittal to Congress of the budget of the President under section 1105 of
			 title 31, United States, for each fiscal year in which activities under
			 the phased modernization of vessels will be carried out under this
			 section, the Secretary of the Navy shall submit to the congressional
			 defense committees a written report on
			 the status of the phased modernization of vessels under this section.(2)ElementsEach report under this subsection shall include the following:(A)The status of phased modernization efforts, including availability schedules, equipment procurement
			 schedules, and by-fiscal year funding requirements.(B)The readiness, and operational and manning status of each vessel to be undergoing phased
			 modernization under this section during the fiscal year covered by such
			 report.(C)The current material condition assessment for each such vessel.(D)A list of rotatable pool equipment that is identified across the whole class of cruisers to support
			 operations on a continuing basis.(E)A list of equipment, other than rotatable pool equipment and components incidental to performing
			 maintenance, removed from each such vessel, including a justification for
			 the
			 removal, the disposition of the equipment, and plan for restoration of the
			 equipment.(F)A detailed plan for  obligations and expenditures by vessel for the fiscal year beginning in the
			 year of such report, and
			 projections of obligations by vessel by fiscal year for the remaining time
			 a vessel
			 is in the phased modernization program.(G)A statement of the funding required during the fiscal year beginning in the year of such report to
			 ensure the Ship, Modernization, Operations, and Sustainment
			 Fund account has adequate resources to execute the plan under subparagraph
			 (F) in  the execution fiscal year and the following
			 fiscal year.
								(3)Notice on variance from planNot later than 30 days before executing any material deviation from a plan under paragraph (2)(F)
			 for a fiscal year, the Secretary shall notify the
			 congressional defense
			 committees in writing of such deviation from the plan.(f)Repeal of superseded limitationSection 1023 of the National Defense Authorization Act for Fiscal Year 2014 (127 Stat. 846) is
			 repealed.1023.Operational readiness of Littoral Combat Ships on extended deployments(a)AuthoritySubsection (a) of section 7310 of title 10, United States Code, is amended—(1)in the subsection heading, by inserting under the jurisdiction of the Secretary of the Navy after vessels;(2)by striking A naval vessel and inserting (1) Except as provided in paragraph (2), a naval vessel; and(3)by adding at the end the following new paragraph:(2)(A)Subject to subparagraph (B), in the case of a naval vessel that is classified as a Littoral Combat
			 Ship and is operating on deployment, corrective and preventive
			 maintenance or repair (whether intermediate or depot level) and facilities
			 maintenance may be performed on the vessel—(i)in a foreign shipyard;(ii)at a facility outside of a foreign shipyard; or(iii)at any other facility convenient to the vessel.(B)(i)Corrective and preventive maintenance or repair may be performed on a vessel as described in
			 subparagraph (A) only if the work is performed by United States Government
			 personnel or United States contractor personnel.(ii)Facilities maintenance may be performed by a foreign contractor on a vessel as described in
			 subparagraph (A) only as approved by the Secretary of the Navy..(b)DefinitionsSuch section is further amended by adding at the end the following new subsection:(d)DefinitionsIn this section:(1)The term corrective and preventive maintenance or repair means—(A)maintenance or repair actions performed as a result of a failure in order to return or restore
			 equipment to acceptable performance levels; and(B)scheduled maintenance or repair actions intended to prevent or discover functional failures,
			 including scheduled periodic maintenance requirements and integrated class
			 maintenance plan tasks that are time-directed maintenance actions.(2)The term facilities maintenance means—(A)preservation or corrosion control efforts, encompassing surface preparation and preservation of the
			 structural facility to minimize effects of corrosion; and(B)cleaning services, encompassing—(i)light surface cleaning of ship structures and compartments; and(ii)deep cleaning of bilges to remove dirt, oily waste, and other foreign matter..(c)Clerical amendments(1)Section headingThe heading of such section is amended to read as follows:7310.Overhaul, repair, and maintenance of vessels in foreign shipyards and facilities:   restrictions;
			 exceptions.(2)Table of sectionsThe table of sections at the beginning of chapter 633 of such title is amended by striking the item
			 relating to section 7310 and inserting the following:7310. Overhaul, repair, and maintenance of vessels in foreign shipyards and facilities:
			 restrictions; exceptions..1024.Authority for limited coastwise trade for certain vessels providing transportation services under a
			 shipbuilding or ship repair contract with the Secretary of the Navy(a)In generalChapter 645 of title 10, United States Code, is amended by adding at the end the following new
			 section:7525.Limited coastwise trade(a)Contractor-owned vessel definedIn this section, the term contractor-owned vessel means a dry dock, a tugboat, or a towing vessel that—(1)was built in the United States;(2)is owned or operated by a person that—(A)is under contract with the Navy to construct, maintain, or repair a vessel of the Navy; and(B)in conjunction with such contract, is operating under a special security agreement with the
			 Secretary of Defense;(3)is used, pursuant to such contract, to construct, maintain, or repair a vessel of the Navy; and(4)is crewed by citizens of the United States.(b)In generalA contractor-owned vessel may, at the direction of the Secretary of the Navy, engage in coastwise
			 trade for the exclusive purpose of performing a contract with the Navy to
			 construct, maintain, or repair a vessel of the Navy, and any law
			 pertaining to coastwise trade shall not apply to such vessel, the owner or
			 operator of such vessel, or the operation of such vessel.(c)NoticeThe Secretary of the Navy shall provide notice to the Secretary of Homeland Security if a
			 contractor-owned vessel is authorized, pursuant to this section, to engage
			 in coastwise trade.(d)LimitationAn authorization to engage in coastwise trade pursuant to this section shall be non-transferrable
			 and shall expire on the earlier of—(1)the date of the sale of the contractor-owned vessel;(2)the date of that the contract with the Navy to construct, maintain, or repair a vessel of the Navy
			 expires or that the Secretary of the Navy terminates such contract; or(3)the date that the Secretary of Defense terminates the special security agreement with the
			 contractor that owns the vessel..(b)Clerical amendmentThe table of sections at the beginning of chapter 645 of title 10, United States Code,	is amended
			 by adding at the end the following new item:7525. Limited coastwise trade..DCounterterrorism1031.Limitation
		on the transfer or release of individuals detained at United States Naval
		Station, Guantanamo Bay, Cuba
						(a)In
		generalExcept as provided in subsection (b), none of the funds
		authorized to be appropriated by this Act for fiscal year 2015 may be used to
		transfer, release, or assist in the transfer or release to or within the United
		States, its territories, or possessions of Khalid Sheikh Mohammed or any other
		detainee who—
							(1)is
		not a United States citizen or a member of the Armed Forces of the United
		States; and
							(2)is
		or was held on or after January 20, 2009, at United States Naval Station,
		Guantanamo Bay, Cuba, by the Department of Defense.
							(b)Transfer for
		detention and trialThe Secretary of Defense may transfer a
		detainee described in subsection (a) to the United States for detention
		pursuant to the Authorization for Use of Military Force (Public Law 107–40), trial,
			 and incarceration if the Secretary—
							(1)determines that
		the transfer is in the national security interest of the United States;
							(2)determines that
		appropriate actions have been taken, or will be taken, to address any risk to
		public safety that could arise in connection with detention and trial in the
		United States; and
							(3)notifies the
		appropriate committees of Congress not later than 30 days before the date of
		the proposed transfer.
							(c)Notification
		elementsA notification on a transfer under subsection (b)(3)
		shall include the following:
							(1)A
		statement of the basis for the determination that the transfer is in the
		national security interest of the United States.
							(2)A
		description of the action the Secretary determines have been taken, or will be
		taken, to address any risk to the public safety that could arise in connection
		with the detention and trial in the United States.
							(d)Status while in
		the United StatesA detainee who is transferred to the United
		States under this section—
							(1)shall not be
		permitted to apply for asylum under section 208 of the Immigration and
		Nationality Act (8 U.S.C. 1158) or be eligible to apply for admission into the
		United States;
							(2)shall be
		considered to be paroled into the United States temporarily pursuant to section
		212(d)(5)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)(A));
		and
							(3)shall not, as a
		result of such transfer, have a change in designation as an unprivileged enemy
		belligerent eligible for detention pursuant to the Authorization for Use of
		Military Force, as determined in accordance with applicable law and
		regulations.
							(e)Limitation on
		transfer or release or detainees transferred to the United
		StatesNotwithstanding any other provision of law, an individual who is transferred to the United States
		under this section shall not be released within the United States or its
			 territories,  and may only be
		transferred or released in accordance with the procedures under section
		1035 of the
			 National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66; 128 Stat. 851).
						(f)Limitations on
		judicial review
							(1)LimitationsExcept
		as provided for in paragraph (2), no court, justice, or judge shall have
		jurisdiction to hear or consider any action against the United States or its
		agents relating to any aspect of the detention, transfer, treatment, or
		conditions of confinement of a detainee described in subsection (a) who is held
		by the Armed Forces of the United States.
							(2)ExceptionA
		detainee who is transferred to the United States under this section shall not
		be deprived of the right to challenge his designation as an unprivileged enemy
		belligerent by filing a writ of habeas corpus as provided by the Supreme Court
		in Hamdan v. Rumsfeld (548 U.S. 557 (2006)) and Boumediene v. Bush (553 U.S.
		723 (2008)).
							(3)No
		cause of action in decision not To transferA decision not to
		transfer a detainee to the United States under this section shall not give rise
		to a judicial cause of action.
							(g)Effective
		date
							(1)In
		generalSubsections (b), (c), (d), (e), and (f) shall take effect
		on the date, following the date on which the Secretary of Defense submits to the
			 appropriate
			 committees of Congress a detailed plan to close the detention facility at
			 United States Naval Station, Guantanamo Bay, Cuba, that Congress fails to
			 enact a joint resolution disapproving such report pursuant to subsection
			 (i).
							(2)ElementsThe
		report required by paragraph (1) shall contain the following:
								(A)A
		case-by-case determination made for each individual detained at Guantanamo of
		whether such individual is intended to be transferred to a foreign country,
		transferred to the United States for the purpose of civilian or military trial,
		or transferred to the United States or another country for continued detention
		under the law of armed conflict.
								(B)The specific
		facility or facilities that are intended to be used, or modified to be used, to
		hold individuals inside the United States for the purpose of trial, for
		detention in the aftermath of conviction, or for continued detention under the
		law of armed conflict.
								(C)The estimated
		costs associated with the detention inside the United States of individuals
		detained at Guantanamo.
								(D)A
		description of the legal implications associated with the detention inside the
		United States of an individual detained at Guantanamo, including but not
		limited to the right to challenge such detention as unlawful.
								(E)A
		detailed description and assessment, made in consultation with the Secretary of
		State and the Director of National Intelligence, of the actions that would be
		taken prior to the transfer to a foreign country of an individual detained at
		Guantanamo that would substantially mitigate the risk of such individual
		engaging or reengaging in any terrorist or other hostile activity that
		threatens the United States or United States person or interests.
								(F)What additional
		authorities, if any, may be necessary to detain an individual detained at
		Guantanamo inside the United States as an unprivileged enemy belligerent
		pursuant to the Authorization for Use of Military Force,
		pending the end of hostilities or a future determination by the Secretary of
		Defense that such individual no longer poses a threat to the United States or
		United States persons or interests.
								(3)FormThe
		report required by paragraph (1) shall be submitted in unclassified form, but
		may include a classified annex.
							(h)Interim
		prohibitionThe prohibition in section 1022 of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law 112–239; 126 Stat. 1911)
		shall apply to funds appropriated or otherwise made available for fiscal year
		2015 for the Department of Defense from the date of the enactment of this Act
		until the effective date specified in subsection (g).(i)Consideration by Congress of Secretary of Defense report(1)Terms of the resolutionFor purposes of this section the term joint resolution means only a joint resolution which is introduced within the 10-day period beginning on the date
			 on which the Secretary of Defense submits to Congress
			 a report under subsection (g) and—(A)which does not have a preamble;(B)the matter after the resolving clause of which is as follows: That Congress disapproves the report of the Secretary of
			 Defense under section 1031(g) of the Carl Levin National Defense
			 Authorization Act for Fiscal Year 2015 as submitted by the
			 Secretary of
			 Defense to Congress on ______, the blank space being filled in with the appropriate date; and(C)the title of which is as follows: Joint resolution disapproving the Guantanamo Detention Facility Closure report of the Secretary of
			 Defense..(2)ReferralA resolution described in paragraph  (1) that is introduced in the House of Representatives shall
			 be referred to the Committee on Armed Services of the House of
			 Representatives. A resolution described in paragraph  (1) introduced in
			 the Senate shall be referred to the Committee on Armed Services of the
			 Senate.(3)DischargeIf the committee to which a resolution described in paragraph  (1) is referred has not reported
			 such resolution (or an identical resolution) by the end of the 20-day
			 period beginning on the date on which the Secretary submits to  Congress a
			 report under subsection (g), such committee shall be, at the end of
			 such period, discharged from further consideration of such resolution, and
			 such resolution shall be placed on the appropriate calendar of the House
			 involved.(4)Consideration(A)On or after the third day after the date on which the committee to which such a resolution is
			 referred has reported, or has been discharged (under paragraph  (3)) from
			 further consideration of, such a resolution, it is in order (even though a
			 previous motion to the same effect has been disagreed to) for any Member
			 of the respective House to move to proceed to the consideration of the
			 resolution. A Member may make the motion only on the day after the
			 calendar day on which the Member announces to the House concerned the
			 Member’s intention to make the motion, except that, in the case of the
			 House of Representatives, the motion may be made without such prior
			 announcement if the motion is made by direction of the committee to which
			 the resolution was referred. All points of order against the resolution
			 (and against consideration of the resolution) are waived. The motion is
			 highly privileged in the House of Representatives and is privileged in the
			 Senate and is not debatable. The motion is not subject to amendment, or to
			 a motion to postpone, or to a motion to proceed to the consideration of
			 other business. A motion to reconsider the vote by which the motion is
			 agreed to or disagreed to shall not be in order. If a motion to proceed to
			 the consideration of the resolution is agreed to, the respective House
			 shall immediately proceed to consideration of the joint resolution without
			 intervening motion, order, or other business, and the resolution shall
			 remain the unfinished business of the respective House until disposed of.(B)Debate on the resolution, and on all debatable motions and appeals in connection therewith, shall
			 be limited to not more than 2 hours, which shall be divided equally
			 between those favoring and those opposing the resolution. An amendment to
			 the resolution is not in order. A motion further to limit debate is in
			 order and not debatable. A motion to postpone, or a motion to proceed to
			 the consideration of other business, or a motion to recommit the
			 resolution is not in order. A motion to reconsider the vote by which the
			 resolution is agreed to or disagreed to is not in order.(C)Immediately following the conclusion of the debate on a resolution described in paragraph (1) and
			 a single quorum call at the conclusion of the debate if requested in
			 accordance with the rules of the appropriate House, the vote on final
			 passage of the resolution shall occur.(D)Appeals from the decisions of the Chair relating to the application of the rules of the Senate or
			 the House of Representatives, as the case may be, to the procedure
			 relating to a resolution described in paragraph (1) shall be decided
			 without debate.(5)Consideration by other house(A)If, before the passage by one House of a resolution of that House described in paragraph  (1), that
			 House receives from the other House a resolution described in paragraph
			 (1), then the following procedures shall apply:(i)The resolution of the other House shall not be referred to a committee and may not be considered in
			 the House receiving it except in the case of final passage as provided in
			 clause (ii)(II).(ii)With respect to a resolution described in paragraph (1) of the House receiving the resolution—(I)the procedure in that House shall be the same as if no resolution had been received from the other
			 House; but(II)the vote on final passage shall be on the resolution of the other House.(B)Upon disposition of the resolution received from the other House, it shall no longer be in order to
			 consider the resolution that originated in the receiving House.(6)Rules of the Senate and the House of RepresentativesThis subsection is enacted by Congress—(A)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively,
			 but applicable only with respect to the procedure to be followed in that
			 House in the case of a resolution described in paragraph (1), and it
			 supersedes other rules only to the extent that it is inconsistent with
			 such rules; and(B)with full recognition of the constitutional right of either House to change the rules (so far as
			 relating to the procedure of that House) at any time, in the same manner,
			 and to the same extent as in the case of any other rule of that House.(j)DefinitionsIn
		this section:
							(1)The
		term appropriate committees of Congress means—
								(A)the Committee on
		Armed Services, the Committee on Appropriations, and the Select Committee on
		Intelligence of the Senate; and
								(B)the Committee on
		Armed Services, the Committee on Appropriations, and the Permanent Select
		Committee on Intelligence of the House of Representatives.
								(2)The
		term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October
			 1, 2009, who—(A)is not a citizen of the United States or a member of the Armed Forces of the United States; and(B)is—(i)in the custody or under the control of the Department of Defense; or(ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.1032.Report on facilitation of transfer overseas of certain individuals detained at United States Naval
			 Station, Guantanamo Bay, Cuba(a)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense and
			 the
			 Secretary of State shall jointly submit to the appropriate
			 committees of Congress a report on the actions that have been taken and
			 are planned to be
			 taken to facilitate the transfer overseas of individuals detained at
			 Guantanamo who have been approved for transfer.(b)ElementsThe report required  by  subsection (a) shall include the following:(1)For each individual detained at Guantanamo  in detention as of December 26, 2013, who has been
			 approved for transfer
			 overseas and has not been so transferred,  a description of factors
			 impeding the transfer.(2)A description of the actions that have been taken by the Department of Defense and other Federal
			 agencies
			 to address the factors described in paragraph (1) impeding the transfer
			 overseas of individuals described in that paragraph.(3)A description of additional actions  that are planned to be taken to address the factors described
			 in
			 paragraph (1) impeding the transfer overseas of such individuals.(4)Such recommendations for legislative action as the Secretaries jointly consider appropriate to
			 facilitate the transfer overseas of such individuals.(c)Treatment as approved for transferFor purposes of this section, an individual shall be considered to have been approved for transfer
			 if—(1)the individual was approved for transfer under the review conducted by the Guantanamo Detainee
			 Review Task Force established pursuant to Executive Order 13492;(2)the Secretary of Defense determines, following a review conducted in accordance with the
			 requirements of section 1023 of the National Defense Authorization Act for
			 Fiscal Year 2012 (10 U.S.C. 801 note) and Executive Order 13567, that the
			 individual is no longer a threat to the national security of the United
			 States; or(3)the individual has been approved for transfer consistent with the provisions of section 1035 of the
			 National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66; 127 Stat. 851; 10 U.S.C. 801 note).(d)DefinitionsIn
		this section:
							(1)The
		term appropriate committees of Congress means—
								(A)the Committee on
		Armed Services, the Committee on Appropriations, and the Select Committee on
		Intelligence of the Senate; and
								(B)the Committee on
		Armed Services, the Committee on Appropriations, and the Permanent Select
		Committee on Intelligence of the House of Representatives.
								(2)The
		term individual detained at Guantanamo has the meaning given that
		term in section 1031(i)(2).1033.Authority
		to temporarily transfer individuals detained at United States Naval Station,
		Guantanamo Bay, Cuba, to the United States for emergency or critical medical
		treatment
						(a)Transfer for
		emergency or critical medical treatment
		authorizedNotwithstanding section
		1031(a), or any other provision of law
		enacted after September 30, 2013, but subject to subsection (b), the Secretary of
			 Defense may temporarily
		transfer any individual detained at Guantanamo to a Department of Defense
		medical facility in the United States for the sole purpose of providing the
		individual medical treatment if the Secretary determines that—
							(1)the
		Senior Medical Officer, Joint Task Force–Guantanamo Bay, Cuba, has determined
		that the medical treatment is necessary to prevent death or imminent
		significant injury or harm to the health of the individual;
							(2)based on the
		recommendation of the Senior Medical Officer, Joint Task Force–Guantanamo Bay,
		Cuba, the medical treatment is not available to be provided at United States
		Naval Station, Guantanamo Bay, Cuba, without incurring excessive and
		unreasonable costs; and
							(3)the
		Department of Defense has provided for appropriate security measures for the
		custody and control of the individual during any period in which the individual
		is temporarily in the United States under this subsection.(b)Notice to Congress required before transfer(1)In generalIn addition to the requirements in subsection (a), an individual may not be temporarily transferred
			 under the authority in that subsection unless the Secretary of Defense
			 submits to the appropriate committees of Congress the notice described in
			 paragraph (2)—(A)not later than 30 days before the date of the
			 proposed transfer; or(B)if notice cannot be provided in accordance with subparagraph (A) because of an especially immediate
			 need for the provision of medical treatment to
			 prevent death or imminent significant injury or harm to the health of the
			 individual, as soon as is practicable, but not later than 5 days after the
			 date of transfer.(2)Notice elementsThe notice on the  transfer of an individual under this subsection shall include the following:(A)A statement of the basis for the determination that the transfer is necessary to prevent death or
			 imminent significant injury or harm to the health of the individual.(B)The specific Department of Defense medical facility that will provide medical treatment to the
			 individual.(C)A description of the actions the Secretary determines have been taken, or will be taken, to address
			 any risk to the public safety that could arise in connection with the
			 provision of medical
			 treatment to the individual in the United States.(c)Limitation on
		exercise of authorityThe authority of the Secretary of Defense
		under subsection (a) may be exercised only by the Secretary of Defense or by
		another official of the Department of Defense at the level of Under Secretary
		of Defense or higher.
						(d)Conditions of
		transferAn individual who is temporarily transferred under the
		authority in subsection (a) shall—
							(1)while in the United States, remain in the
		custody and control of the Secretary of Defense at all times; and
							(2)be
		returned to United States Naval Station, Guantanamo Bay, Cuba, as soon as
		feasible after a Department of Defense physician determines that—
								(A)the individual is
		medically cleared to travel; and
								(B)in consultation
		with the Commander, Joint Task Force–Guantanamo Bay, Cuba, any necessary
		follow-up medical care may reasonably be provided the individual at United
		States Naval Station, Guantanamo Bay, Cuba.
								(e)Status while in
		United StatesAn individual who is temporarily transferred under
		the authority in subsection (a), while in the United States—(1)shall be deemed at all times and in all respects to be in the uninterrupted custody of the
			 Secretary of Defense, as though the individual remained physically at
			 United States Naval Station, Guantanamo Bay, Cuba;(2)shall not at any time be subject to, and may not apply for or obtain, or be deemed to enjoy, any
			 right, privilege, status, benefit, or eligibility for any benefit under
			 any provision of the immigration laws (as defined in section 101(a)(17) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)), or any other
			 law or regulation;(3)shall not be
		permitted to avail himself of any right, privilege, or benefit of any law of
		the United States beyond those available to individuals detained at United
		States Naval Station, Guantanamo Bay, Cuba; and(4)shall not, as a result of such transfer, have a change in any designation that may have attached to
			 that detainee while detained at United States Naval Station, Guantanamo
			 Bay, Cuba, pursuant to the Authorization for Use of Military Force (Public
			 Law 107–40), as determined in accordance with applicable law and
			 regulations..(f)Judicial review
		precluded(1)No creation of enforceable rightsNothing in this section is intended to create any enforceable right or benefit, or any claim or
			 cause of action, by any party against the United States, or any other
			 person or entity.(2)Limitation on judicial reviewExcept as provided in paragraph (3), no court, justice, or judge shall have jurisdiction to hear or
			 consider any claim or action against the United States or its agents
			 relating to any aspect of the detention, transfer, treatment, or
			 conditions of confinement  of an individual transferred under this
			 section.(3)Habeas corpus(A)JurisdictionThe United States District Court for the District of Columbia shall have exclusive jurisdiction to
			 consider an application for writ of habeas corpus challenging the fact or
			 duration of detention and seeking release from custody filed by or on
			 behalf of an individual who is in the United States pursuant to a
			 temporary transfer under subsection (a). Such jurisdiction shall be
			 limited to that required by the Constitution with respect to the fact or
			 duration of detention.(B)Scope of authorityA court order in a proceeding covered by paragraph (3) may not—(i)review, halt, or stay the return of the individual who is the object of the application to United
			 States Naval Station, Guantanamo Bay, Cuba, including pursuant to
			 subsection (d); or(ii)order the release of the individual within the United States.(g)DefinitionsIn this section:(1)The term appropriate committees of Congress has the meaning given that term in section 1031(i)(1).(2)The term individual detained at Guantanamo has the meaning given that term in section 1031(i)(2).1034.Prohibition on transfer or release to Yemen of individuals detained at United States Naval Station,
			 Guantanamo Bay, CubaNone of the amounts authorized to be appropriated or otherwise available  to the Department of
			 Defense may be used to transfer, release, or assist in the transfer or
			 release, during the period beginning on the date of the enactment of this
			 Act and ending on December 31, 2015, of any individual detained in the
			 custody or under the control of the Department of Defense at United States
			 Naval Station, Guantanamo Bay, Cuba, to the custody or control of the
			 Republic of Yemen or any entity within Yemen.EMiscellaneous Authorities and Limitations1041.Reduction in Department of Defense civilian personnel and review of certain headquarters spending(a)Report on certain civilian positions in Department of DefenseNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a report setting forth the
			 following:(1)The total number of  civilian positions created in the Department of Defense between September 11,
			 2001, and December 31, 2013, as a result of conversions of support
			 functions from performance by military personnel to performance by
			 civilian personnel, set forth separated by the number of each of
			 administrative, technical, and medical positions.(2)The total number of civilian positions created as described in paragraph (1) that were created as
			 temporary provisions and are now being converted back to military
			 positions.(3)The total number of civilian positions created as described in paragraph (1) that have been or are
			 being eliminated.(b)Sense of CongressIt is the sense of Congress that the number of civilian positions in the Department of Defense
			 created as described in subsection (a)(1) should be reduced simultaneously
			 with reductions in the end strengths of the Armed Forces, and by the same
			 percentages as the reductions in such end strengths which such reductions
			 in civilian positions accompany.(c)Review of spending on headquarters in lower echelon commandsThe Secretary shall conduct a review of spending on headquarters in commands at command echelons
			 below the level of major command with the objective of—(1)identifying opportunities to consolidate or eliminate commands that are geographically
			 close or have similar missions;(2)seeking  further opportunities to centralize administrative and command support services,
			 functions, or
			 programs; and(3)identifying means of achieving a reduction in spending for headquarters at such commands by an
			 amount that is not less than the amount equal to 10 percent of the
			 spending for headquarters of such commands in fiscal year 2014.(d)Revision of Department of Defense instruction 5100.73, major DOD headquarters activitiesThe Secretary shall require the Director of Administration and Management, in consultation with the
			 Under Secretary of Defense for Personnel and Readiness, to revise
			 Department of Defense Instruction 5100.73, Major DOD Headquarters
			 Activities, to—(1)include all major Department of Defense headquarter activity organizations within the purview of
			 the instruction;(2)specify how contractors performing major Department of Defense headquarters activity functions will
			 be identified and
			 included in headquarters reporting;(3)clarify how components are to compile the major Department of Defense headquarters activities
			 information needed to
			 respond to the reporting requirements in section 1111 of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. 143
			 note) and section 115a(f) of title 10, United States Code, as a result of
			 the amendments made by section 1109 of the National Defense Authorization
			 Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2492); and(4)establish time frames for implementing the actions required pursuant to paragraphs (1) through (3)
			 in order improve tracking and reporting
			 of headquarters resources for major Department of Defense headquarters.(e)Guidance for combatant commandsIn order to ensure that the combatant commands are properly sized to meet their assigned
			 missions and to improve the transparency of the authorized
			 manpower, assigned personnel, and mission and headquarters-support costs
			 of the combatant commands,
			 the Secretary shall require—(1)the Chairman of the Joint Chiefs of Staff to revise Chairman of the Joint Chiefs of Staff
			 Instruction 1001.01A to require—(A)a comprehensive, periodic evaluation of whether the size and structure of the combatant commands
			 are proper to ensure that the combatant commands meet assigned mission;
			 and(B)the combatant commands to—(i)identify, manage, and track all personnel, including temporary personnel
			 such as civilian overhires and Reserves on active duty, in the electronic
			 Joint Manpower and Personnel System (e-JMAPS) of the Joint Staff; and(ii)identify specific guidelines and timeframes for the combatant commands to
			 consistently input personnel information  and review assigned personnel in
			 the  electronic Joint Manpower and Personnel System (e-JMAPS) of the Joint
			 Staff;(2)the Chairman of the Joint Chiefs of Staff, in coordination with the Secretaries of the military
			 departments and the commanders of the combatant commands, to develop and
			 implement a formal
			 process to gather information on authorized manpower and assigned
			 personnel of  the component commands of the Armed Forces; and(3)the Under Secretary of Defense (Comptroller) to revise Department of Defense Financial
			 Management Regulation 7000.14R to require the military departments, in
			 their annual budget documents for operation and maintenance, to identify
			 the authorized military position and civilian and contractor full-time
			 equivalents at each combatant command and provide detailed information on
			 funding required by each combatant command for mission and headquarters
			 support, such as civilian pay, contract services, travel and supplies.1042.Protection
		of Department of Defense installations(a)Secretary of
		Defense authorityChapter 159 of title 10, United States Code, is
		amended by inserting after section 2671 the following new section:2672.Protection of
		  buildings, grounds, property, and persons(a)In
		  generalThe Secretary of Defense shall protect the buildings,
		  grounds, and property that are under the jurisdiction, custody, or control of
		  the Department of Defense and the persons on that property.(b)Officers and
		  agents(1)(A)The Secretary may
		  designate military or civilian personnel of the Department of Defense as
		  officers and agents to perform the functions of the Secretary under subsection
		  (a), including, with regard to civilian officers and agents, duty in areas
		  outside the property specified in that subsection to the extent necessary to
		  protect that property and persons on that property.(B)A designation under subparagraph (A)
		  may be made by individual, by position, by installation, or by such other
		  category of personnel as the Secretary considers appropriate.(C)In making a designation under
		  subparagraph (A) with respect to any category of personnel, the Secretary shall
		  specify each of the following:(i)The personnel or positions to be
		  included in the category.(ii)Which authorities provided for in
		  paragraph (2) may be exercised by personnel in that category.(iii)In the case of civilian personnel in
		  that category—(I)which authorities provided for in
		  paragraph (2), if any, are authorized to be exercised outside the property
		  specified in subsection (a); and(II)with respect to the exercise of
		  any such authorities outside the property specified in subsection (a), the
		  circumstances under which coordination with law enforcement officials outside
		  of the Department of Defense should be sought in advance.(D)The Secretary may make a designation
		  under subparagraph (A) only if the Secretary determines, with respect to the
		  category of personnel to be covered by that designation, that—(i)the exercise of each specific
		  authority provided for in paragraph (2) to be delegated to that category of
		  personnel is necessary for the performance of the duties of the personnel in
		  that category and such duties cannot be performed as effectively without such
		  authorities; and(ii)the necessary and proper training for
		  the authorities to be exercised is available to the personnel in that
		  category.(2)Subject to subsection (h) and to the
		  extent specifically authorized by the Secretary, while engaged in the
		  performance of official duties pursuant to this section, an officer or agent
		  designated under this subsection may—(A)enforce Federal laws and regulations
		  for the protection of persons and property;(B)carry firearms;(C)make arrests—(i)without a warrant for any offense
		  against the United States committed in the presence of the officer or agent;
		  or(ii)for any felony cognizable under
		  the laws of the United States if the officer or agent has reasonable grounds to
		  believe that the person to be arrested has committed or is committing a
		  felony;(D)serve warrants and subpoenas issued
		  under the authority of the United States; and(E)conduct investigations, on and off the
		  property in question, of offenses that may have been committed against property
		  under the jurisdiction, custody, or control of the Department of Defense or
		  persons on such property.(c)Regulations(1)The Secretary may
		  prescribe regulations, including traffic regulations, necessary for the
		  protection and administration of property under the jurisdiction, custody, or
		  control of the Department of Defense and persons on that property. The
		  regulations may include reasonable penalties, within the limits prescribed in
		  paragraph (2), for violations of the regulations. The regulations shall be
		  posted and remain posted in a conspicuous place on the property to which they
		  apply.(2)A person violating a regulation
		  prescribed under this subsection shall be fined under title 18, imprisoned for
		  not more than 30 days, or both.(d)Limitation on
		  delegation of authorityThe authority of the Secretary of Defense
		  under subsections (b) and (c) may be exercised only by the Secretary or the
		  Deputy Secretary of Defense.(e)Disposition of
		  persons arrestedA person who is arrested pursuant to authority
		  exercised under subsection (b) may not be held in a military confinement
		  facility, other than in the case of a person who is subject to chapter 47 of
		  this title (the Uniform Code of Military Justice).(f)Facilities and
		  services of other agencies(1)In implementing this section, when the
		  Secretary determines it to be economical and in the public interest, the
		  Secretary may use the facilities and services of Federal, State, Indian tribal,
			 and
		  local law enforcement agencies, with the consent of those agencies, and may
		  reimburse those agencies for the use of their facilities and services.(2)Services of State, Indian tribal, and local law enforcement, including
			 application of their powers of law enforcement, may be provided
			 under paragraph (1) notwithstanding that the property is subject to the
			 legislative
			 jurisdiction of the United States.(g)Authority
		  outside Federal propertyFor the protection of property under the
		  jurisdiction, custody, or control of the Department of Defense and persons on
		  that property, the Secretary may enter into agreements with Federal agencies
		  and with State, Indian tribal, and local governments to obtain authority for
			 civilian
		  officers and agents designated under this section to enforce Federal laws and
		  State, Indian tribal, and local laws concurrently with other Federal law
			 enforcement
		  officers and with State, Indian tribal, and local law enforcement officers.(h)Attorney
		  General approvalThe powers granted pursuant to subsection (b)(2)
		  to officers and agents designated under subsection (b)(1) shall be exercised in
		  accordance with guidelines approved by the Attorney General.(i)Limitation with regard to other Federal agenciesNothing in this section shall be construed as affecting the authority of the Secretary of Homeland
			 Security to provide for the protection of facilities under the
			 jurisdiction, custody, or control, in whole or in part, of Federal
			 agencies, including the buildings, grounds, and properties of the General
			 Services Administration, other than the Department of Defense and located
			 off of a military installation.(j)Cooperation with local law enforcement agenciesWith regard to civilian officers and agents performing duty in areas outside the property specified
			 in subsection (a), the Secretary shall enter into agreements with
			 local law enforcement agencies exercising jurisdiction over such areas for
			 the purposes of avoiding conflicts of jurisdiction, promoting notification
			 of planned law enforcement actions, and facilitating productive working
			 relationships.(k)Limitation on
		  statutory constructionNothing in this section shall be
		  construed—(1)to
		  preclude or limit the authority of any Federal law enforcement agency;(2)to
		  restrict the authority of the Secretary of Homeland Security under the Homeland
		  Security Act of 2002 (6 U.S.C. 101 et seq.) or the authority of the
		  Administrator of General Services, including the authority to promulgate
		  regulations affecting property under the custody and control of that Secretary
		  or the Administrator, respectively;(3)to
		  expand or limit section 21 of the Internal Security Act of 1950 (50 U.S.C.
		  797);(4)to
		  affect chapter 47 of this title (the Uniform Code of Military Justice);(5)to
		  restrict any other authority of the Secretary of Defense or the Secretary of a
		  military
		  department; or(6)to restrict the authority of the Director of the National Security Agency under section 11 of the
			 National Security Agency Act of 1959 (50 U.S.C. 3609)..(b)Clerical
		amendmentThe table of sections at the beginning of chapter 159
		of such title is amended by inserting after the item relating to section 2671
		the following new item:2672. Protection of
		  buildings, grounds, property, and persons..1043.Authority to accept certain voluntary legal support servicesSection 1588(a) of title 10, United States Code, is amended by adding at the end the following new
			 paragraph:(10)Voluntary legal support services provided by law students through internship and externship
			 programs approved by the Secretary concerned..1044.Inclusion of Chief of the National Guard Bureau among leadership of the Department of Defense
			 provided physical protection and personal security(a)InclusionSubsection (a) of section 1074 of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 122 Stat. 330) is amended—(1)by redesignating paragraph (7) as paragraph (8); and(2)by inserting after paragraph (6) the following new paragraph (7):(7)Chief of the National Guard Bureau..(b)Conforming amendmentSubsection (b)(1) of such section is amended by striking paragraphs (1) through (7) and inserting paragraphs (1) through (8).1045.Inclusion of regional organizations in authority for assignment of civilian employees of the
			 Department of Defense as advisors to foreign ministries of defense(a)Inclusion of regional organizations in authoritySection 1081 of the National Defense Authorization Act for Fiscal Year 2011 (10 U.S.C. 168 note) is
			 amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by inserting or regional organizations after foreign countries; and(B)by inserting or organization after ministry each place it appears in paragraphs (1) and (2); and(2)in subsection (c), by inserting and regional organizations after defense ministries each place it appears in paragraphs (1) and (5).(b)Update of policy guidance on authorityThe Under Secretary of Defense for Policy shall issue an update of the policy of the Department of
			 Defense for assignment of civilian employees of the Department as advisors
			 to foreign ministries of defense and regional organizations under the
			 authority in section 1081 of the National Defense Authorization Act for
			 Fiscal Year 2012, as amended by this section.(c)Conforming amendmentThe section heading of such section is amended to read as follows:1081.Authority for assignment of civilian employees of the Department of Defense as advisors to foreign
			 ministries of defense and regional organizations.1046.Extension of authority to waive reimbursement of costs of activities for nongovernmental
			 personnel at Department of Defense regional centers for security studiesSection 941(b)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (10
			 U.S.C. 184 note) is amended by striking through 2014 and inserting through 2017.FStudies and Reports1061.Reports on recommendations of the National Commission on the Structure of the Air Force(a)ReportsNot later than 30 days after the date of the submittal to Congress pursuant to section 1105(a) of
			 title 31, United States Code, of the budget of the President for each of
			 fiscal years 2016 through 2019, the Secretary of the Air Force shall
			 submit to the congressional defense committees a report on the response of
			 the Air Force to the 42 specific recommendations of the National
			 Commission on the Structure of the Air Force in the report of the
			 Commission pursuant to section 363(b) of the National Commission on the
			 Structure of the Air Force Act of 2012 (subtitle G of title III of Public
			 Law 112–239; 126 Stat. 1704).(b)Elements of initial reportThe initial report of the Secretary under subsection (a) shall set forth the following:(1)Specific milestones for review by the Air Force of the recommendations of the Commission described
			 in subsection (a).(2)A preliminary implementation plan for each of such recommendations that do not require further
			 review by the Air Force as of the date of such report for implementation.(c)Elements of subsequent reportsEach report of the Secretary under subsection (a) after the initial report shall set forth the
			 following:(1)An implementation plan for each of the recommendations of the Commission described in subsection
			 (a), and not previously covered by a report under this section, that do
			 not require further review by the Air Force as of the date of such report
			 for implementation.(2)A description of the accomplishments of the Air Force in implementing the recommendations of the
			 Commission previously identified as  not requiring further review by the
			 Air Force for implementation in an earlier report under this section,
			 including a description of any such recommendation that is fully
			 implemented as of the date of such report.(d)Deviation from Commission recommendationsIf any implementation plan under this section includes a proposal to deviate in a material manner
			 from a recommendation of the Commission described in subsection (a), the
			 report setting forth such implementation plan shall—(1)describe the deviation; and(2)include a justification of the Air Force for the deviation.(e)Allocation of savingsEach report of the Secretary under subsection (a) shall—(1)identify any savings achieved by the Air Force as of the date of such report in implementing the
			 recommendations of the Commission described in subsection (a) when
			 compared with spending anticipated by the budget of the President for
			 fiscal year 2015; and(2)indicate the manner in which such savings affected the budget request of the President for the
			 fiscal year beginning in the year in which such report is submitted.1062.Review of operation of certain ships during the Vietnam era(a)Review requiredBy not later than one year after the date of the enactment of this Act, the Secretary of Defense
			 shall review the logs of each ship under the authority of the Secretary of
			 the Navy that is known to have operated in the waters near Vietnam during
			 the period beginning on January 9, 1962, and ending on May 7, 1975, to
			 determine—(1)whether each such ship operated in the territorial waters of the Republic of Vietnam during such
			 period; and(2)for each such ship that so operated—(A)the date or dates when the ship so operated; and(B)the distance from the shore of the location where the ship operated that was the closest proximity
			 to shore.(b)Provision of information to Secretary of Veterans AffairsUpon a determination that any such ship so operated, the Secretary of Defense shall provide such
			 determination, together with the information described in subsection
			 (a)(2) about the ship, to the Secretary of Veteran Affairs.1063.Assessment of the operations research tools, processes, and capabilities in support of requirements
			 analysis for
			 major defense acquisition programs and allocation of intelligence,
			 surveillance, and reconnaissance assets(a)AssessmentThe Vice Chairman of the Joint Chiefs of Staff, in consultation with the Under Secretary of Defense
			 for Acquisition,
			 Technology, and Logistics and the Director of Cost Assessment and Program
			 Evaluation, shall conduct an assessment of the following:(1)The potential benefits to systems acquisition of increased application of rigorous operations
			 research tools, processes, and capabilities to the analysis of
			 requirements for major defense
			 acquisition programs and the programs of Major Automated Information
			 Systems (commonly referred to as MAIS) to achieve balance between cost, performance, schedule, and risk requirements at the beginning of
			 such programs and at subsequent milestone reviews.(2)The potential benefits to the prioritization and allocation of existing intelligence, surveillance,
			 and
			 reconnaissance assets to the combatant commands of increased
			 application of rigorous evidence-based operations research tools,
			 processes, and capabilities to
			 the analysis of
			 the requirements submitted by the commanders of the combatant
			 commands.(3)The standardization and quality of the data related to	requirements submitted
			 by the commanders of the combatant commands for intelligence,
			 surveillance, and reconnaissance support that are collected and available
			 to assess those requirements.(4)The contribution of operations research to the decision making process within the Joint
			 Requirements Oversight Council (commonly referred to as JROC) and the senior leadership in the Joint Staff for fixing requirements for systems acquisitions and
			 validating and prioritizing intelligence, surveillance, and reconnaissance
			 assets.(5)The operations research resources, both government employee and contractor operations research
			 professionals, available in the Cost Assessment and Program Evaluation
			 office (commonly referred to as CAPE), the Warfighting Analysis Division of the Force Structure, Resources, and Assessment directorate
			 of the Joint Staff (commonly referred to as the J8), other elements of such directorate, the Joint Functional Component Command for Intelligence,
			 Surveillance, and Reconnaissance (commonly referred to as JFCC ISR), and such other elements of the Department of Defense or the intelligence community (as defined
			 in section 4 of the National Security Act of 1947 (50 U.S.C. 3003)) as the
			 Vice Chairman considers appropriate for purposes of this subsection.(6)The extent to which the resources described in paragraph (5) are utilized, and the degree to which
			 they could and should be
			 utilized, to support the analysis, validation, and prioritization of
			 requirements for
			 intelligence,
			 surveillance, and reconnaissance among the commanders of the
			 geographic combatant commands and for new system
			 acquisitions.(7)Whether additional operations research capability is needed to effectively support the requirements
			 analysis responsibilities of the Joint Requirements Oversight Council and
			 the Chairman of the Joint Chiefs of Staff.(8)Whether the current policies and processes relating to the analysis, validation, and prioritization
			 of requirements for intelligence,
			 surveillance, and
			 reconnaissance assets under the Global Force Management process need to be
			 modified,
			 including consideration of the following:(A)Making the personnel and other resources for processing, exploitation, and dissemination part of
			 the Global Force
			 Management process, and creating means to re-allocate
			 resources for processing, exploitation, and dissemination, including
			 across combatant commands, when missions or sorties cannot be executed as
			 planned.(B)Integrating the assessment division of the Joint Functional Component Command for Intelligence,
			 Surveillance, and Reconnaissance more closely with the Force Structure,
			 Resources, and Assessment directorate of the Joint Staff to support
			 analysis and validation of requirements of the combatant commands.(C)Standardizing the requirements prioritization schema, tools, and data used by the geographic
			 combatant commands.(D)Standardizing the qualifications and training of personnel of the geographic  combatant commands
			 that are
			 responsible for generating requirements.(E)Factoring national intelligence collection operations into the Global Force Management process for
			 analyzing
			 and validating requirements of the geographic combatant commands.(F)Creating larger number of discriminating  standard metrics for support of intelligence,
			 surveillance, and reconnaissance in
			 addition to combat air patrol orbits, sorties per month, or hours of
			 collection.(b)Briefing of Congress on findingsNot later than 180 days after the date of the enactment of this Act, the Vice Chairman of the Joint
			 Chiefs of Staff, in consultation with the Under Secretary of Defense for
			 Acquisition and the
			 Director of Cost Assessment and Program Evaluation, shall brief the
			 congressional defense committees on the findings of the Vice Chairman with
			 respect to
			 the assessment conducted under subsection (a).(c)Submittal to Congress of operations research analysis of requirements for ISR asset allocation in
			 GFMAP for FY2015Not later than 90 days after the date of the enactment of this Act, the Vice Chairman of the Joint
			 Chiefs of Staff shall submit to the congressional defense committees and
			 the congressional intelligence committees (as defined in section 4 of the
			 National Security Act of 1947 (50 U.S.C. 3003)) the data collected and the
			 operations research analysis of that data used to validate the
			 requirements submitted by the commanders of the combatant commands
			 for intelligence, surveillance, and reconnaissance asset prioritization
			 and allocation under
			 the Global Force Management Allocation Plan for fiscal year 2015.1064.
						Review of United States military strategy and the force posture of allies and
			 partners in the United States Pacific Command area of responsibility(a)Independent review(1)In generalThe Secretary of Defense shall commission an independent review of the United States Asia-Pacific
			 re-balance, with a focus on policy issues that will be critical during the
			 10-year period beginning on the date of the enactment of this Act,
			 including the national security interests and military strategy of the
			 United States in the Asia-Pacific region.(2)Conduct of reviewThe review conducted pursuant to paragraph (1) shall be conducted by an independent organization
			 that has—(A)recognized credentials and expertise in maritime strategy and military affairs; and(B)access to policy experts throughout the United States and from the Asia-Pacific region.(3)ElementsThe review conducted pursuant to paragraph (1) shall include the following elements:(A)An assessment of the current and planned United States force posture adjustments and the impact of
			 such
			 adjustments on the strategy to re-balance to the Asia-Pacific region.(B)An assessment of the risks to United States national security interests in the United States
			 Pacific Command area of responsibility during the
			 10-year period beginning on the date of the enactment of this Act posed by
			 potential adversaries or emerging technologies.(C)An analysis of the willingness and capacity of allies, partners, and regional organizations to
			 contribute to the  security and stability of the Asia-Pacific region,
			 including potential required adjustments to United States military
			 strategy based on that analysis.(D)An evaluation of current and projected wide-area, long-range, persistent intelligence,
			 surveillance, and reconnaissance capabilities and capability gaps of the
			 United States and its partners.(E)An analysis of regional ballistic missile capabilities and adequacy of regional and United States
			 missile defense plans and capabilities for the Asia-Pacific region.(F)An appraisal of the Arctic ambitions of actors in the Asia-Pacific region in the context of current
			 and projected capabilities, including an analysis of the adequacy and
			 relevance of the Arctic Roadmap prepared by the Navy.(G)An evaluation of partner capacity building efforts of the United States Pacific Command in the
			 context of current and projected threats with a focus on maritime domain
			 awareness, maritime security, and border security capabilities, including—(i)an examination of the capabilities and naval force posture of allies and partners of the United
			 States, with specific focus on current and projected submarine
			 capabilities of United States and regional actors and the implications for
			 maritime security strategy;(ii)an assessment of the advantages or disadvantages of the formation of an East Asian maritime
			 security partnership; and(iii)a description of the role of multilateral organizations, such as the Association of Southeast Asian
			 Nations, in reducing tensions and negotiating resolution of maritime
			 disputes.(H)The views of noted policy leaders and regional experts, including military commanders, in the
			 Asia-Pacific region.(b)Report(1)Submission to the Secretary of DefenseNot later than 180 days after the date of the enactment of this Act, the independent organization
			 that conducted the review pursuant to
			 subsection (a)(1) shall submit to the Secretary of Defense an unclassified
			 report, along with a classified annex, containing the	findings of the
			 review.(2)Submission to CongressNot later than 90 days after the date of receipt of the report required by paragraph (1), the
			 Secretary of Defense shall submit to the congressional defense
			 committees the report, together with any comments on the report that the
			 Secretary considers appropriate.1065.Department of Defense policies on community involvement in Department community outreach
			 events(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a report setting forth such
			 recommendations as the Secretary considers appropriate for modifications
			 of the policies of the Department of Defense on the involvement of
			 non-Federal entities in
			 Department community outreach
			 events (including, but not limited to, air shows, parades, and open
			 houses) that
			 feature any unit, aircraft, vessel, equipment, or members of the Armed
			 Forces in order to increase the involvement of non-Federal entities in
			 such events.(b)ConsultationThe Secretary shall prepare the report required by subsection (a) in consultation with the Director
			 of the Office of Government Ethics.(c)ElementsThe report required by subsection (a) shall include the following:(1)A description of current Department of Defense policies and
			 regulations on the acceptance and use of voluntary
			 gifts, donations, sponsorships, and other forms of support from
			 non-Federal entities and persons for Department community outreach events
			 described in subsection (a).(2)Recommendations for modifications of such policies and regulations in order to permit additional
			 voluntary support and funding from
			 non-Federal entities for such events, including recommendations on matters
			 such as increased recognition of donors, authority for military
			 units to endorse the fundraising efforts of certain donors, and authority
			 for the Armed Forces to charge fees or solicit and accept donations for
			 parking and admission to such events.1066.Comptroller General of the United States briefing and report on management of the conventional
			 ammunition demilitarization stockpile of the Department of Defense(a)FindingCongress finds that the Comptroller General of the United States recently reported that there is
			 risk that the Armed Forces may budget funds to procure new supplies of
			 conventional ammunition to meet requirements when such ammunition is
			 currently available in the inventories of the Department of Defense, but
			 categorized for demilitarization or disposal.(b)Briefing and report(1)In generalThe Comptroller General shall provide a briefing and submit a report to the congressional defense
			 committees on the management of the conventional ammunition
			 demilitarization stockpile of the Department of Defense(2)ElementsThe briefing and report required by paragraph (1) shall include the following:(A)An assessment of the adequacy of Department policies and procedures governing the demilitarization
			 of excess, obsolete, and unserviceable conventional ammunition.(B)An assessment of the adequacy of the maintenance by the Department of information on the quantity,
			 value, condition, and location of excess, obsolete, and unserviceable
			 conventional ammunition for each of the Armed Forces.(C)An assessment whether the Department has conducted an analysis comparing the costs of storing and
			 maintaining items in the conventional ammunition demilitarization
			 stockpile with the costs of the disposal of items in the stockpile.(D)An assessment whether the Department has—(i)identified challenges in managing the current and anticipated conventional ammunition
			 demilitarization stockpile; and(ii)if so, developed mitigation plans to address such challenges.(E)Such other matters relating to the management of the conventional ammunition demilitarization
			 stockpile as the Comptroller General considers appropriate.(3)DeadlinesThe briefing required by paragraph (1) shall be provided not later than April 30, 2015. The report
			 required by that paragraph shall be submitted not later than June 1, 2015.1067.Repeal and modification of reporting requirements(a)Title 10, United States CodeTitle 10, United States Code, is amended as follows:(1)Section 1073b is repealed.(2)The table of sections at the beginning of chapter 55 is amended by striking the item relating to
			 section 1073b.(b)National defense authorization acts(1)Fiscal year 2012Subsection (b) of section 1043 of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law 112–81; 125 Stat. 1576) is amended to read as follows:(b)Form of reportsAny report under subsection (a) may be submitted in classified form..(2)Fiscal year 2008Section 330(e)(1) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 68), as most recently amended by section 332 of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1697), is further amended by adding at the end the
			 following
			 new sentence: However, a report is not required under this paragraph for any fiscal year during which the
			 Secretary concerned did not use the authority in subsection (a)..(3)Fiscal year 2004Subsection (d) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004
			 (division B of Public Law 108–136; 117 Stat. 1723), as most recently
			 amended by section 2806(d) of the Military Construction Authorization Act
			 for
			 Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4725), is
			 further amended—(A)in the heading by striking quarterly and inserting annual;(B)in paragraph (1)—(i)by striking fiscal-year quarter  and inserting fiscal year; and(ii)by striking quarter and inserting fiscal year; and(C)in paragraph (2), by striking all of the quarterly reports that were and inserting the report.(c)Inclusion of extremity trauma and amputation center of excellence annual report in Department
			 of Veterans Affairs and Department of Defense joint annual report on
			 health care coordination and sharing activities(1)Section 723 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public
			 Law 110–417; 122 Stat. 4508) is amended by striking subsection (d).(2)Section 8111(f) of title 38, United States Code, is amended by adding at the end the following new
			 paragraph:(6)The two Secretaries shall include in the annual report under this subsection a report on the
			 activities of the Center of Excellence in the Mitigation, Treatment, and
			 Rehabilitation of Traumatic Extremity Injuries and Amputations
			 (established pursuant to section 723 of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (Public Law 110–417)) during the
			 one-year period ending
			 on the date of such report. Such report shall include a description of the
			 activities of the center and an assessment of the role of such activities
			 in improving and enhancing the efforts of the Department of Defense and
			 the Department of Veterans Affairs for the mitigation, treatment, and
			 rehabilitation of traumatic extremity injuries and amputations..1068.Repeal of requirement for Comptroller General of the United States annual reviews and report on
			 pilot program on commercial fee-for-service air refueling support for the
			 Air ForceSection 1081 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–81; 122
			 Stat. 335) is amended by striking subsection (d).GUniformed Services VotingIProvision of
			 voter assistance to members of the Armed Forces1071.Provision of annual voter assistance(a)Annual voter assistance(1)In generalChapter 80 of title 10, United States Code, is amended by inserting after section 1566a the
			 following new section:1566b.Annual voter assistance(a)In generalThe Secretary of Defense shall carry out the following activities:(1)In coordination with the Secretary of each military department—(A)affirmatively offer, on an annual basis,  each member of the armed forces on active duty (other
			 than active duty for training)  the opportunity, through the online system
			 developed under paragraph (2), to—(i)register to vote in an election for Federal office;(ii)update the member's voter registration information; or(iii)request an absentee ballot; and(B)provide services to such members for the purpose of carrying out the activities in clauses (i),
			 (ii), and (iii) of subparagraph (A).(2)Implement an online system that, to the extent practicable,  is  integrated with the existing
			 systems of each of  the military departments and that—(A)provides an electronic means for carrying out the requirements of paragraph (1);(B)in the case of an individual registering to vote in a State that accepts electronic voter
			 registration and operates its own electronic voter registration system
			 using a form that meets the requirements for mail voter registration forms
			 under section 9(b) of the National Voter Registration Act of 1993 (42
			 U.S.C. 1973gg–7(b)), directs such individual to that system; and(C)in the case of an individual using the official post card form prescribed under section 101(b)(2)
			 of
			 the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff(b)(2)) to register to vote and request an absentee ballot—(i)pre-populates  such official post card form with the personal information of such individual, and(ii)(I)produces the pre-populated form and a pre-addressed envelope for use in transmitting such official
			 post card form; or(II)transmits the completed official post card form electronically to the appropriate State or local
			 election officials.(3)Implement a system (either independently or in conjunction with the online system under paragraph 
			 (2)) by which any change of address by a member of the armed forces on
			 active duty who is undergoing a permanent change of station, deploying
			 overseas for at least six months, or returning from an overseas deployment
			 of at least six months automatically triggers a
			 notification via electronic means to such member that—(A)indicates that such member's voter registration or absentee mailing address should be updated with
			 the appropriate State or local election officials; and(B)includes instructions on how to update such voter registration using the online system developed
			 under paragraph (2).(b)Data collectionThe online system developed under subsection (a)(2) shall collect and store all data required to
			 meet the reporting requirements of section 1071(b) of the  Carl Levin
			 National Defense Authorization Act for Fiscal Year 2015 and section
			 105A(b)(2) of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff–4a(b)(2)) in a manner that complies with section 552a of title 5
			 (commonly known as the Privacy Act of 1974), and
			 imposes no new record management burden on any military unit or military
			 installation.(c)RegulationsNot later than 1 year after the date of the enactment of this section,	the Secretary of Defense
			 shall prescribe regulations implementing the requirements of subsection
			 (a).  Such regulations shall include procedures  to inform those members
			 of the armed forces on active duty (other than active duty for training)
			 experiencing a change of address about the benefits of this section and
			 the timeframe for requesting an absentee ballot to ensure sufficient time
			 for State delivery of the ballot..(2)Clerical amendmentThe table of sections at the beginning of chapter 80 of such title is amended by inserting after
			 the item relating to section 1566a the following new item:1566b. Annual voter assistance..(b)Report on
			 status of implementation(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the relevant
			 committees
			 of Congress a report on the status of the implementation of the
			 requirements of section 1566b of title 10, United States Code, as added by
			 subsection (a)(1).(2)ElementsThe
			 report under paragraph (1) shall include—(A)a detailed description of any specific
			 steps already taken towards the implementation of the requirements of 
			 such section 1566b;(B)a detailed plan for the implementation of such requirements, including milestones and deadlines for
			 the completion of such implementation;(C)the costs expected to be incurred in the implementation of such requirements;(D)a description of how the annual voting assistance and system under subsection (a)(3) of such
			 section will be integrated with Department of Defense personnel databases
			 that track military servicemembers' address changes;(E)an estimate of how long it will take an average member to complete the voter assistance process
			 required under subsection (a)(1) of such section;(F)an explanation of how the Secretary of Defense	will collect reliable data on the utilization of
			 the online system under subsection (a)(2) of such section; and(G)a summary of any objections, concerns, or comments made by State or local election officials
			 regarding the implementation of such section.(3)Relevant
			 committees of congress definedIn this subsection, the term
			 relevant committees of Congress means—(A)the Committees on
			 Appropriations, Armed Services, and Rules and Administration of the
			 Senate;
			 and(B)the Committees on
			 Appropriations, Armed Services, and House Administration of the House of
			 Representatives.1072.Designation of voter assistance officesSection 1566a of title 10, United States Code, is amended—(1)in subsection (a)—(A)by striking Not later than  and all that follows through subsection (f), the Secretaries and inserting The Secretaries; and
								(B)by striking shall designate and inserting may designate;(2)in subsection (c), by striking shall ensure and all that follows through necessity, and inserting may ensure;(3)in subsection (d), by striking shall and inserting may;(4)in subsection (e), by striking the second sentence and inserting the following: Any office so designated may provide voting assistance described in this section.; and(5)in subsection (f)—(A)in the first sentence—(i)by striking shall and inserting may; and(ii)by striking the requirements of; and(B)by striking the second sentence.IIElectronic
			 voting systems1076.Repeal of
			 electronic voting demonstration projectSection 1604 of the National Defense
			 Authorization Act for Fiscal Year 2002 (42 U.S.C. 1973ff note) is
			 repealed.HOther Matters1081.Biennial surveys of Department of Defense civilian employees on workplace and gender relations
			 matters(a)Surveys required(1)In generalChapter 23 of title 10, United States Code, is amended by inserting after section 481 the following
			 new section:481a.Workplace and gender relations issues: surveys of Department of Defense civilian employees(a)In general(1)The Secretary of Defense shall carry out every other fiscal year a survey of civilian employees of
			 the Department of Defense to solicit information on gender issues,
			 including issues relating to gender-based assault, harassment, and
			 discrimination, and the climate in the Department for forming professional
			 relationships between male and female civilian employees of the
			 Department.(2)Each survey under this section shall be known as a Department of Defense Civilian Employee Workplace and Gender Relations Survey.(b)ElementsEach survey conducted under this section shall be conducted so as to solicit information on the
			 following:(1)Indicators of positive and negative trends for professional and personal relationships between male
			 and female civilian employees of the Department of Defense.(2)The specific types of assault on civilian employees
			 of the Department by other personnel of the Department (including
			 contractor personnel) that have occurred, and the number of times each
			 respondent has been so assaulted during the preceding fiscal year.(3)The effectiveness of Department policies designed to improve professional relationships between
			 male and female civilian employees of the Department.(4)The effectiveness of current processes for complaints on and investigations into gender-based
			 assault, harassment, and discrimination involving civilian employees of
			 the Department.(5)Any other issues relating to assault, harassment, or discrimination involving civilian employees of
			 the Department that the Secretary considers appropriate.(c)Report to CongressUpon the completion of a survey under this section, the Secretary shall submit to Congress a report
			 containing the results of the survey..(2)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by inserting after
			 the item relating to section 481 the following new item:481a. Workplace and gender relations issues: surveys of Department of Defense civilian employees..(3)Initial surveyThe Secretary of Defense shall carry out the first survey required by section 481a of title 10,
			 United States Code (as added by this subsection), during fiscal year 2016.(b)Report on feasibility of similar surveys of military dependents and Department of Defense
			 contractors(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report setting forth an assessment by the Secretary of
			 the feasibility of conducing recurring surveys of each population
			 specified in paragraph (2) on issues relating to gender-based assault,
			 harassment,
			 and discrimination.(2)Covered populationsThe populations specified in this paragraph are the following:(A)Military dependents.(B)Contractors of the Department of Defense.1082.Transfer of administration of Ocean Research Advisory Panel from Department of the Navy to National
			 Oceanic and Atmospheric Administration(a)Authority for ocean research advisory panelSubsection (a) of section 7903 of title 10, United States Code, is amended—(1)in the matter preceding paragraph (1)—(A)by inserting , through the Administrator of the National Oceanic and Atmospheric Administration, after The Council;(B)by striking Panel consisting and inserting Panel. The Panel shall consist; and(C)by striking chairman, and inserting Administrator of the National Oceanic and Atmospheric Administration, on behalf of the Council,;(2)in paragraph (1), by striking National Academy of Science. and inserting National Academies.; and(3)by striking paragraphs (2) and (3) and redesignating paragraphs (4) and (5) as paragraphs (2) and
			 (3), respectively.(b)Responsibilities of panelSubsection (b) of such section is amended—(1)by inserting , through the Administrator of the National Oceanic and Atmospheric Administration, after The Council;(2)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and(3)by striking paragraph (2) and inserting the following new paragraphs (2) and (3):(2)To advise the Council on the determination of scientific priorities and needs.(3)To provide the Council strategic advice regarding execution and collaboration related to the
			 National Oceanographic Partnership Program..(c)Funding to support activities of panelSubsection (c) of such section is amended by striking Secretary of the Navy and inserting Secretary of Commerce.1083.Authority to require employees of the Department of Defense and members of the Army, Navy, Air
			 Force, and Marine Corps to occupy quarters on a rental basis while
			 performing official travel(a)AuthoritySubsection (e) of section 5911 of title 5, United States Code, is amended—(1)by striking The head and inserting (1) Except as provided in paragraph (2), the head; and(2)by adding at the end the following new paragraph:(2)The Secretary of Defense may require an employee of the Department of Defense or a member of the
			 uniformed services under the jurisdiction of the Secretary who is
			 performing duty on
			 official travel to occupy adequate quarters on a rental basis when
			 available..(b)Definition of quartersSubsection (a)(5) of such section is amended by inserting or commercial lodging arranged through a Government lodging program after leased by the Government.(c)Report(1)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the appropriate committees of Congress a report on the
			 exercise of the authority provided by paragraph (2) of section 5911(e) of
			 title 5, United States Code (as added by subsection (a)). The report shall
			 include the following:(A)The date, if any, on which the exercise of the authority commenced.(B)The manner in which the authority has been exercised.(C)An estimate of the savings achieved by the Department of Defense through the exercise of the
			 authority, and an estimate of the additional savings to be achieved by the
			 Department over the course of the future-years defense program current as
			 of  the date of such report.(D)An assessment whether the quality of lodging has improved for civilian employees of the Department
			 of Defense and members of the Armed Forces as a result of the exercise of
			 the authority.(E)Such other matters relating to the exercise of the authority as the Secretary considers
			 appropriate.(2)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(A)the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and
			 the Committee on Appropriations of the Senate; and(B)the Committee on Armed Services, the Committee on Oversight  and Government Reform, and the
			 Committee on Appropriations of the House of Representatives.1084.Expansion of authority for Secretary of Defense to use the Department of Defense reimbursement rate
			 for transportation services provided to certain non-Department of Defense
			 entities(a)Eligible categories of transportationSubsection (a) of section 2642 of title 10, United States Code, is amended—(1)in the matter preceding paragraph (1), by striking The Secretary and inserting Subject to subsection (b), the Secretary;(2)in paragraph (3)—(A)by striking During the period beginning on October 28, 2009, and ending on October 28, 2019, for and inserting For; and(B)by striking of Defense the first place it appears and all that follows through military sales and inserting of Defense; and(3)by adding at the end the following new paragraphs:(4)For military transportation services provided in support of foreign military sales.(5)For military transportation services provided to a State, local, or tribal agency (including any
			 organization composed of State, local, or tribal agencies).(6)For military transportation services provided to a Department of Defense contractor when
			 transporting supplies that are for, or destined for, a Department of
			 Defense entity..(b)Termination of authority for certain categories of transportationSuch section is further amended—(1)by redesignating subsection (b) as subsection (c); and(2)by inserting after subsection (a) the following new subsection (b):(b)Termination of authority for certain categories of transportationThe provisions of paragraphs (3), (4), (5), and (6) of subsection (a) shall apply only to military
			 transportation services provided before October 1, 2019..(c)Clerical amendments(1)Section headingThe heading of such section is amended to read as follows:2642.Transportation services provided to certain non-Department of Defense agencies and entities: use of
			 Department of Defense reimbursement rate.(2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 157 of such
			 title is amended to read as follows:2642. Transportation services provided to certain non-Department of Defense agencies and entities:
			 use of Department of Defense reimbursement rate..1085.Pilot program to rehabilitate and modify homes of disabled and low-income veterans(a)DefinitionsIn this section:(1)DisabledThe
			 term disabled means an individual with a disability, as defined by
			 section 12102 of title 42, United States Code.(2)Eligible
			 veteranThe term
			 eligible veteran means a disabled or low-income veteran.(3)Energy efficient
			 features or equipmentThe term energy efficient features or
			 equipment means features of, or equipment in, a primary residence that
			 help reduce the amount of electricity used to heat, cool, or ventilate
			 such
			 residence, including insulation, weatherstripping, air sealing, heating
			 system
			 repairs, duct sealing, or other measures.(4)Low-income
			 veteranThe term
			 low-income veteran means a veteran whose income does not exceed 80
			 percent of the median income for an area, as determined by the
			 Secretary.(5)Nonprofit
			 organizationThe term
			 nonprofit organization means an organization that is—(A)described in
			 section 501(c)(3) or 501(c)(19) of the Internal Revenue Code of 1986;
			 and(B)exempt from tax
			 under section 501(a) of such Code.(6)Primary
			 residence(A)In
			 generalThe term
			 primary residence means a single family house, a duplex, or a unit
			 within a multiple-dwelling structure that is the principal
			 dwelling of an eligible veteran and is owned by such veteran or a family
			 member of such
			 veteran.(B)Family member
			 definedFor purposes of this paragraph, the term family
			 member includes—(i)a
			 spouse, child, grandchild, parent, or sibling;(ii)a
			 spouse of such a child, grandchild, parent, or sibling; or(iii)any individual
			 related by blood or affinity whose close association with a veteran is the
			 equivalent of a family relationship.(7)Qualified
			 organizationThe term
			 qualified organization means a nonprofit organization that
			 provides nationwide or statewide programs that primarily serve veterans or
			 low-income individuals.(8)SecretaryThe term Secretary means the
			 Secretary of Housing and Urban Development.(9)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States
			 Code.(10)Veterans
			 service organizationThe term veterans service
			 organization means any organization recognized by the Secretary of
			 Veterans Affairs for the representation of veterans under section 5902 of
			 title
			 38, United States Code.(b)Establishment of
			 a pilot program(1)Grant(A)In
			 generalThe Secretary shall
			 establish a pilot program to award grants to qualified organizations to
			 rehabilitate and modify the primary residence of eligible veterans.(B)CoordinationThe
			 Secretary shall work in conjunction with the Secretary of Veterans Affairs
			 to
			 establish and oversee the pilot program and to ensure that such program
			 meets
			 the needs of eligible veterans.(C)Maximum
			 grantA grant award under the pilot program to any one qualified
			 organization shall not exceed $1,000,000 in any one fiscal year, and such
			 an
			 award shall remain available until expended by such organization.(2)Application(A)In
			 generalEach qualified
			 organization that desires a grant under the pilot program shall submit an
			 application to the Secretary at such time, in such manner, and, in
			 addition to
			 the information required under subparagraph (B), accompanied by such
			 information
			 as the Secretary may reasonably require.(B)ContentsEach application submitted under subparagraph
			 (A) shall include—(i)a plan of action
			 detailing outreach initiatives;(ii)the approximate
			 number of veterans the qualified organization intends to serve using grant
			 funds;(iii)a description of
			 the type of work that will be conducted, such as interior home
			 modifications,
			 energy efficiency improvements, and other similar categories of work;
			 and(iv)a plan for working
			 with the Department of Veterans Affairs and veterans service organizations
			 to
			 identify veterans who are not eligible for programs under chapter 21 of
			 title
			 38, United States Code, and meet their needs.(C)PreferencesIn awarding grants under the pilot program,
			 the Secretary shall give preference to a qualified organization—(i)with experience in
			 providing housing rehabilitation and modification services for disabled
			 veterans; or(ii)that proposes to provide housing
			 rehabilitation and modification services for eligible veterans who live in
			 rural, including tribal, areas (the Secretary, through regulations, shall
			 define the term
			 rural areas).(3)CriteriaIn order to receive a grant award under the
			 pilot program, a qualified organization shall meet the following
			 criteria:(A)Demonstrate
			 expertise in providing housing rehabilitation and modification services
			 for
			 disabled or low-income individuals for the purpose of making the homes of
			 such
			 individuals accessible, functional, and safe for such individuals.(B)Have established outreach initiatives
			 that—(i)would engage
			 eligible veterans and veterans service organizations in projects utilizing
			 grant funds under the pilot program;(ii)ensure veterans
			 who are disabled receive preference in selection for assistance under this
			 program; and(iii)identify eligible
			 veterans and their families and enlist veterans involved in skilled
			 trades,
			 such as carpentry, roofing, plumbing, or HVAC work.(C)Have an established nationwide or statewide
			 network of affiliates that are—(i)nonprofit
			 organizations; and(ii)able to provide
			 housing rehabilitation and modification services for eligible veterans.(D)Have experience in
			 successfully carrying out the accountability and reporting requirements
			 involved in the proper administration of grant funds, including funds
			 provided
			 by private entities or Federal, State, or local government entities.(4)Use of
			 fundsA grant award under the
			 pilot program shall be used—(A)to modify and
			 rehabilitate the primary residence of an eligible veteran, and may
			 include—(i)installing wheelchair ramps, widening
			 exterior and interior doors, reconfigurating and re-equipping bathrooms
			 (which
			 includes installing new fixtures and grab bars), removing doorway
			 thresholds,
			 installing special lighting, adding additional electrical outlets and
			 electrical service, and installing appropriate floor coverings to—(I)accommodate the
			 functional limitations that result from having a disability; or(II)if such residence does not have
			 modifications necessary to reduce the chances that an elderly, but not
			 disabled
			 person, will fall in their home, reduce the risks of such an elderly
			 person
			 from falling;(ii)rehabilitating
			 such residence that is in a state of interior or exterior disrepair; and(iii)installing energy efficient features or
			 equipment if—(I)an
			 eligible veteran’s monthly utility costs for such residence is more than 5
			 percent of such veteran’s monthly income; and(II)an
			 energy audit of such residence indicates that the installation of energy
			 efficient features or equipment will reduce such costs by 10 percent or
			 more; and(B)in connection with modification and
			 rehabilitation services provided under the pilot program, to provide
			 technical,
			 administrative, and training support to an affiliate of a qualified
			 organization receiving a grant under such pilot program.(5)OversightThe
			 Secretary shall direct the oversight of the grant funds for the pilot
			 program
			 so that such funds are used efficiently until expended to fulfill the
			 purpose
			 of addressing the adaptive housing needs of eligible veterans.(6)Matching
			 funds(A)In
			 generalA qualified
			 organization receiving a grant under the pilot program shall contribute
			 towards
			 the housing modification and rehabilitation services provided to eligible
			 veterans an amount equal to not less than 50 percent of the grant award
			 received by such organization.(B)In-kind
			 contributionsIn order to
			 meet the requirement under subparagraph (A), such organization may arrange
			 for
			 in-kind contributions.(7)Limitation cost
			 to the veteransA qualified
			 organization receiving a grant under the pilot program shall modify or
			 rehabilitate the primary residence of an eligible veteran at no cost to
			 such
			 veteran (including application fees) or at a cost such that such veteran
			 pays
			 no more than 30 percent of his or her income in housing costs during any
			 month.(8)Reports(A)Annual
			 reportThe Secretary shall
			 submit to Congress, on an annual basis, a report that provides, with
			 respect to
			 the year for which such report is written—(i)the number of
			 eligible veterans provided assistance under the pilot program;(ii)the socioeconomic
			 characteristics of such veterans, including their gender, age, race, and
			 ethnicity;(iii)the total number,
			 types, and locations of entities contracted under such program to
			 administer
			 the grant funding;(iv)the amount of
			 matching funds and in-kind contributions raised with each grant;(v)a description of
			 the housing rehabilitation and modification services provided, costs
			 saved, and
			 actions taken under such program;(vi)a description of
			 the outreach initiatives implemented by the Secretary to educate the
			 general
			 public and eligible entities about such program;(vii)a description of
			 the outreach initiatives instituted by grant recipients to engage eligible
			 veterans and veteran service organizations in projects utilizing grant
			 funds
			 under such program;(viii)a description of
			 the outreach initiatives instituted by grant recipients to identify
			 eligible
			 veterans and their families; and(ix)any other
			 information that the Secretary considers relevant in assessing such
			 program.(B)Final
			 reportNot later than 6 months after the completion of the pilot
			 program, the Secretary shall submit to Congress a report that provides
			 such
			 information that the Secretary considers relevant in assessing the pilot
			 program.(C)Inspector General reportNot later than March 31, 2019, the Inspector General of the Department of Housing and Urban
			 Development shall submit to the Chairmen and Ranking Members of the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives  a report
			 containing a review of—(i)the use of appropriated funds by the Secretary and by grantees under the pilot program; and(ii)oversight and accountability of grantees under the pilot program.(9)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for the Department of Housing and Urban
			 Development for carrying out this section $4,000,000 for
			 each of
			 fiscal years 2015 through 2019.1086.Technical and clerical amendments(a)Amendment to National Defense Authorization Act for Fiscal Year 2013Effective as of January 2, 2013, and as if included therein as enacted, section 604(b)(1) of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1774) is amended by striking the National Defense Authorization Act for Fiscal Year 2013 and inserting this Act.(b)Amendments to title 10, United States Code, to reflect enactment of title 41, United States CodeTitle 10, United States Code, is amended as follows:(1)Section 2013(a)(1) is amended by striking section 6101(b)-(d) of title 41 and inserting section 6101 of title 41.(2)Section 2302 is amended—(A)in paragraph (7), by striking section 4 of such Act and inserting such section; and(B)in paragraph (9)(A)—(i)by striking section 26 of the Office of Federal Procurement Policy Act (41 U.S.C. 422) and inserting chapter 15 of title 41; and(ii)by striking such section and inserting such chapter.(3)Section 2306a(b)(3)(B) is amended by striking section 4(12)(C)(i) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)(C)(i)) and inserting section 103(3)(A) of title 41.(4)Section 2314 is amended by striking Sections 6101(b)-(d) and inserting Sections 6101.(5)Section 2321(f)(2) is amended by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41.(6)Section 2359b(k)(4)(A) is amended by striking section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and inserting section 110 of title 41.(7)Section 2379 is amended—(A)in subsections (a)(1)(A), (b)(2)(A), and (c)(1)(B)(i), by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) and inserting section 103 of title 41; and(B)in subsections (b) and (c)(1), by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41.(8)Section 2410m(b)(1) is amended—(A)in subparagraph (A)(i), by striking section 7 of such Act and inserting section 7104(a) of such title; and(B)in subparagraph (B)(ii), by striking section 7 of the Contract Disputes Act of 1978 and inserting section 7104(a) of title 41.(9)Section 2533(a) is amended by striking such Act in the matter preceding paragraph (1) and inserting chapter 83 of such tittle.(10)Section 2533b is amended—(A)in subsection (h)—(i)in paragraph (1), by striking sections 34 and 35 of the Office of Federal Procurement Policy Act (41 U.S.C. 430 and 431) and inserting sections 1906 and 1907 of title 41; and(ii)in paragraph (2), by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41; and(B)in subsection (m)—(i)in paragraph (2), by striking section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and inserting section 105 of title 41;(ii)in paragraph (3), by striking section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and inserting section 131 of title 41; and(iii)in paragraph (5), by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41.(11)Section 2545(1) is amended by striking section 4(16) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(16)) and inserting section 131 of title 41.(12)Section 7312(f) is amended by striking Section 3709 of the Revised Statutes (41 U.S.C. 5) and inserting Section 6101 of title 41.(c)Amendments to other defense-related statutes to reflect enactment of title 41, United States Code(1)The Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383) is
			 amended as follows:(A)Section 846(a) (10 U.S.C. 2534 note) is amended—(i)by striking the Buy American Act (41 U.S.C. 10a et seq.) and inserting chapter 83 of title 41, United States Code; and(ii)by striking that Act and inserting that chapter.(B)Section 866 (10 U.S.C. 2302 note) is amended—(i)in subsection (b)(4)(A), by striking section 26 of the Office of Federal Procurement Policy Act (41 U.S.C. 422) and inserting chapter 15 of title 41, United States Code; and(ii)in subsection (e)(2)(A), by striking section 4(13) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(13)) and inserting section 110 of title 41, United States Code.(C)Section 893(f)(2) (10 U.S.C. 2302 note) is amended by striking section 26 of the Office of Federal Procurement Policy Act (41 U.S.C. 422) and inserting chapter 15 of title 41, United States Code.(2)The National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is amended as
			 follows:(A)Section 805(c)(1) (10 U.S.C. 2330 note) is amended—(i)in subparagraph (A), by striking section 4(12)(E) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)(E)) and inserting section 103(5) of title 41, United States Code; and(ii)in subparagraph (C)(i), by striking section 4(12)(F) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)(F)) and inserting section 103(6) of title 41, United States Code.(B)Section 821(b)(2) (10 U.S.C. 2304 note) is amended by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) and inserting section 103 of title 41, United States Code.(C)Section 847 (10 U.S.C. 1701 note) is amended—(i)in subsection (a)(5), by striking section 27(e) of the Office of Federal Procurement Policy Act (41 U.S.C. 423(e)) and inserting section 2105 of title 41, United States Code,;(ii)in subsection (c)(1), by striking section 4(16) of the Office of Federal Procurement Policy Act and inserting section 131 of title 41, United States Code,; and(iii)in subsection (d)(1), by striking section 27 of the Office of Federal Procurement Policy Act (41 U.S.C. 423) and inserting chapter 21 of title 41, United States Code.(D)Section 862 (10 U.S.C. 2302 note) is amended—(i)in subsection (b)(1), by striking section 25 of the Office of Federal Procurement Policy Act (41 U.S.C. 421) and inserting section 1303 of title 41, United States Code,; and(ii)in subsection (d)(1), by striking section 6(j) of the Office of Federal Procurement Policy Act (41 U.S.C. 405(j)) and inserting section 1126 of title 41, United States Code.(3)The John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364) is
			 amended as follows:(A)Section 832(d)(3) (10 U.S.C. 2302 note) is amended by striking section 8(b) of the Service Contract Act of 1965 (41 U.S.C. 357(b)) and inserting section 6701(3) of title 41, United States Code.(B)Section 852(b)(2)(A)(ii) (10 U.S.C. 2324 note) is amended by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) and inserting section 103 of title 41, United States Code.(4)Section 8118 of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 10 U.S.C.
			 2533a note) is amended by striking section 34 of the Office of Federal Procurement Policy Act (41 U.S.C. 430) and inserting section 1906 of title 41, United States Code.(5)The National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136) is amended as
			 follows:(A)Section 812(b)(2) (10 U.S.C. 2501 note) is amended by striking section 6(d)(4)(A) of the Office of Federal Procurement Policy Act (41 U.S.C. 405(d)(4)(A)) and inserting section 1122(a)(4)(A) of title 41, United States Code,.(B)Section 1601(c) (10 U.S.C. 2358 note) is amended—(i)in paragraph (1)(A), by striking section 32A of the Office of Federal Procurement Policy Act, as added by section 1443 of this Act and inserting section 1903 of title 41, United States Code; and(ii)in paragraph (2)(B), by striking Subsections (a) and (b) of section 7 of the Anti-Kickback Act of 1986 (41 U.S.C. 57(a) and (b)) and inserting Section 8703(a) of title 41, United States Code.(6)Section 8025(c) of the Department of Defense Appropriations Act, 2004 (Public Law 108–87; 10 U.S.C.
			 2410d note) is amended by striking the Javits-Wagner-O'Day Act (41 U.S.C. 46–48) and inserting chapter 85 of title 41, United States Code.(7)Section 817(e)(1)(B) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003
			 (Public Law 107–314; 10 U.S.C. 2306a note) is amended by striking section 26(f)(5)(B) of the Office of Federal Procurement Policy Act (41 U.S.C. 422(f)(5)(B)) and inserting section 1502(b)(3)(B) of title 41, United States Code.(8)Section 801(f)(1) of the National Defense Authorization Act for Fiscal Year 2002 (Public Law
			 107–107; 10 U.S.C. 2330 note) is amended by striking section 16(3) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(3)) and inserting section 1702(c)(1) of title 41, United States Code.(9)Section 803(d) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999
			 (Public Law 105–261; 10 U.S.C. 2306a note) is amended by striking subsection (b)(1)(B) of section 304A of the Federal Property and Administrative Services Act of
			 1949 (41 U.S.C. 254b) and inserting section 3503(a)(2) of title 41, United States Code.(10)Section 848(e)(1) of the National Defense Authorization Act for Fiscal Year 1998 (Public Law
			 105–85; 10 U.S.C. 2304 note) is amended by striking section 32 of the Office of Federal Procurement Policy Act (41 U.S.C. 428) and inserting section 1902 of title 41, United States Code.(11)Section 722(b)(2) of the National Defense Authorization Act for Fiscal Year 1997 (Public Law
			 104–201; 10 U.S.C. 1073 note) is amended by striking section 25(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 421(c)) and inserting section 1303(a) of title 41, United States Code..(12)Section 3412(k) of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106;
			 10 U.S.C. 7420 note) is amended by striking section 303(c) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)) and inserting section 3304(a) of title 41, United States Code.(13)Section 845 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10
			 U.S.C. 2371 note) is amended—(A)in subsection (a)(2)(A), by striking section 16(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(c)) and inserting section 1702(c) of title 41, United States Code,;(B)in subsection (d)(1)(B)(ii), by striking section 16(3) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(3)) and inserting paragraphs (1) and (2) of section 1702(c) of title 41, United States Code;(C)in subsection (e)(2)(A), by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) and inserting section 103 of title 41, United States Code; and(D)in subsection (h), by striking section 27 of the Office of Federal Procurement Policy Act (41 U.S.C. 423) and inserting chapter 21 of title 41, United States Code.(14)Section 326(c)(2) of the National Defense Authorization Act for Fiscal Year 1993 (Public Law
			 102–484; 10 U.S.C. 2302 note) is amended by striking section 25(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 421(c)) and inserting section 1303(a) of title 41, United States Code.(15)Section 806 of the National Defense Authorization Act for Fiscal Years 1992 and 1993 (Public Law
			 102–190; 10 U.S.C. 2302 note) is amended—(A)in subsection (b), by striking section 4(12) of the Office of Federal Procurement Policy Act and inserting section 103 of title 41, United States Code; and(B)in subsection (c)—(i)by striking section 25(a) of the Office of Federal Procurement Policy Act and inserting section 1302(a) of title 41, United States Code; and(ii)by striking section 25(c)(1) of the Office of Federal Procurement Policy Act (41 U.S.C. 421(c)(1)) and inserting section 1303(a)(1) of such title 41.(16)Section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10
			 U.S.C. 2302 note) is amended—(A)by designating the subsection after subsection (k), relating to definitions, as subsection (l); and(B)in paragraph (8) of that subsection, by striking the first section of the Act of June 25, 1938 (41 U.S.C. 46; popularly known as the Wagner-O'Day Act) and inserting section 8502 of title 41, United States Code.(d)Amendments to title 10, United States Code, to reflect reclassification of provisions of law
			 proposed for codification in title 50, United States CodeTitle 10, United States Code, is amended as follows:(1)Sections 113(b), 125(a), and 155(d) are amended by striking (50 U.S.C. 401) and inserting (50 U.S.C. 3002).(2)Sections 113(e)(2), 117(a)(1), 118(b)(1), 118a(b)(1), 153(b)(1)(C)(i), 231(b)(1), and 231a(c)(1)
			 are amended by striking (50 U.S.C. 404a) and inserting (50 U.S.C. 3043).(3)Sections 167(g) and 421(c) are amended by striking (50 U.S.C. 413 et seq.) and inserting (50 U.S.C. 3091 et seq.).(4)Section 201(b)(1) is amended by striking (50 U.S.C. 403-6(b)) and inserting (50 U.S.C. 3041(b)).(5)Section 429 is amended—(A)in subsection (a), by striking (50 U.S.C. 403–1) and inserting (50 U.S.C. 3024); and(B)in subsection (e), by striking (50 U.S.C. 401a(4)) and inserting (50 U.S.C. 3003(4)).(6)Section 442(d) is amended by striking (50 U.S.C. 404e(a)) and inserting (50 U.S.C. 3045(a)).(7)Section 444 is amended—(A)in subsection (b)(2), by striking (50 U.S.C. 403o) and inserting (50 U.S.C. 3515); and(B)in subsection (e)(2)(B), by striking (50 U.S.C. 403a et seq.) and inserting (50 U.S.C. 3501 et seq.).(8)Section 457 is amended—(A)in subsection (a), by striking (50 U.S.C. 431) and inserting (50 U.S.C. 3141); and(B)in subsection (c), by striking (50 U.S.C. 431(b)) and inserting (50 U.S.C. 3141(b)).(9)Section 462 is amended by striking (50 U.S.C. 402 note) and inserting (50 U.S.C. 3614).(10)Sections 491(c)(3), 494(d)(1), and 496(a)(1) are amended by striking (50 U.S.C. 401a(4)) and inserting (50 U.S.C. 3003(4)).(11)Section 1599a(a) is amended by striking (50 U.S.C. 402 note) and inserting (50 U.S.C. 3614).(12)Section 1605(a)(2) is amended by striking (50 U.S.C. 403r) and inserting (50 U.S.C. 3518).(13)Section 1623(a) is amended by striking (50 U.S.C. 402 note) and inserting (50 U.S.C. 3614).(14)Section 2409(e)(1) is amended by striking (50 U.S.C. 401a(4)) and inserting (50 U.S.C. 3003(4)).(15)Section 2501(a)(1)(A) is amended by striking (50 U.S.C. 404a) and inserting (50 U.S.C. 3043).(16)Section 2557(c) is amended by striking (50 U.S.C. 413 et seq.) and inserting (50 U.S.C. 3091 et seq.).(17)Section 2723(d)(2) is amended by striking (50 U.S.C. 413) and inserting (50 U.S.C. 3091).(e)Amendments to other defense-related statutes to reflect reclassification of provisions of law
			 proposed for codification in title 50, United States Code(1)The following provisions of law are amended by striking (50 U.S.C. 401a(4)) and inserting (50 U.S.C. 3003(4)):(A)Section 911(3) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 10 U.S.C. 2271 note).(B)Sections 801(b)(3) and 911(e)(2) of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 10 U.S.C. 2304 note; 10 U.S.C. 2271 note).(C)Section 812(e) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136;
			 10 U.S.C. 2501 note).(2)Section 901(d) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law
			 107–314; 10 U.S.C. 137 note) is amended by striking (50 U.S.C. 401 et seq.) and inserting (50 U.S.C. 3001 et seq.).(f)Other cross-reference amendments(1)Title 10, United States CodeTitle 10, United States Code, is amended as follows:(A)Section 2430(c)(2) is amended by striking section 2366a(a)(4) and inserting section 2366a(a)(6).(B)Section 7292(d)(2) is amended by striking section 1024(a) and inserting section 1018(a).(2)Title 40, United States CodeSection 591(b)(2)(A) of title 40, United States Code, is amended by striking section 2394 of title 10 and inserting section 2922a of title 10.(g)Date of enactment referencesTitle 10, United States Code, is amended as follows:(1)Section 1218(d)(3) is amended by striking on the date that is five years after the date of the enactment of the National Defense
			 Authorization Act for Fiscal Year 2010 and inserting on October 28, 2014.(2)Section 1566a(a) is amended by striking Not later than 180 days after the date of the enactment of the National Defense Authorization Act
			 for Fiscal Year 2010 and under and inserting Under.(3)Section 2275(d) is amended—(A)in paragraph (1), by striking before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2013 and inserting before January 2, 2013; and(B)in paragraph (2), by striking on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year
			 2013 and inserting on or after January 2, 2013.(4)Section 2601a(e) is amended by striking after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2012 and inserting after December 31, 2011,.(5)Section 6328(c) is amended by striking on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year
			 2010 and inserting after October 27, 2009,.(h)Other amendments to title 10, United States CodeTitle 10, United States Code, is amended as follows:(1)Section 118 is amended by striking subsection (g).(2)Section 407(a)(3)(A) is amended by striking the comma after as applicable.(3)Section 429 is amended—(A)in subsection (a), by striking Section in the second sentence and inserting section; and(B)in subsection (c), by striking act and inserting law.(4)Section 1074m(a)(2) is amended by striking subparagraph in the matter preceding subparagraph (A) and inserting subparagraphs.(5)Section 1154(a)(2)(A)(ii) is amended by striking U.S.C.1411 and inserting U.S.C. 1411.(6)Section 2222(g)(3) is amended by striking (A) after (3).(7)Section 2335(d) is amended—(A)by designating the last sentence of paragraph (2) as paragraph (3); and(B)in paragraph (3), as so designated—(i)by inserting before Each of the following paragraph heading: Other terms.—;(ii)by striking the term and inserting that term; and(iii)by inserting Election after Federal Campaign.(8)Section 2371 is amended by striking subsection (h).(9)Section 2601a is amended—(A)in subsection (a)(1), by striking issue and inserting prescribe; and(B)in subsection (d), by striking issued and inserting prescribed.(10)Section 2853(c)(1)(A) is amended by striking can be still be and inserting can still be.(11)Section 2866(a)(4)(A) is amended by striking repayed and inserting repaid.(12)Section 2884(c) is amended by striking on evaluation in the matter preceding paragraph (1) and inserting an evaluation.(i)Transfer of section 2814 to chapter 631(1)Transfer and redesignationSection 2814 of title 10, United States Code, is transferred to chapter 631 of such title, inserted
			 after section 7205, and redesignated as section 7206.(2)Conforming amendmentsSuch section, as so transferred and redesignated, is amended—(A)in paragraphs (2) and (3)(B) of subsection (i), by striking this chapter and inserting chapter 169 of this title; and(B)by striking subsection (l) and inserting the following new subsection (l):(l)DefinitionsIn this section:(1)The term appropriate committees of Congress has the meaning given such term in section 2801 of this title.(2)The term property support services means the following:(A)Any utility service or other service listed in section 2686(a) of this title.(B)Any other service determined by the Secretary to be a service that supports the operation and
			 maintenance of real property, personal property, or facilities..(3)Clerical amendments(A)The table of sections at the beginning of chapter 169 of such title is amended by striking the item
			 relating to section 2814.(B)The table of sections at the beginning of chapter 631 of such title is amended by inserting after
			 the item relating to section 7205 the following new item:7206. Special authority for development of Ford Island, Hawaii..(j)Coordination with other amendments made by this ActFor purposes of applying amendments made by provisions of this Act other than this section, the
			 amendments made by subsections (b) through (h) of this section shall be
			 treated as having been enacted immediately before any such amendments by
			 other provisions of this Act.
						XICivilian Personnel Matters1101.Extension and modification of experimental program for scientific and technical personnel(a)Positions covered by authority(1)In generalSubsection (b)(1) of section 1101 of the Strom Thurmond National Defense Authorization Act for
			 Fiscal Year 1999 (5 U.S.C. 3104 note) is amended—(A)in subparagraph (A), by striking 60 scientific and engineering positions and inserting 100 scientific and engineering positions;(B)in subparagraph (B), by adding and at the end;(C)by striking subparagraphs (C) and (D); and(D)by redesignating subparagraph (E) as subparagraph (C).(2)Conforming amendmentSubsection (c)(2) of such section is amended by striking the Defense Advanced Research Projects Agency and inserting the Department of Defense.(b)Additional paymentsSubsection (d) of such section is amended—(1)in paragraph (1), by striking 12-month period and inserting calendar year; and(2)in paragraph (2), by striking fiscal year and inserting calendar year.(c)ExtensionSubsection (e)(1) of such section is amended by striking September 30, 2016 and inserting September 30, 2019.1102.Modifications of biennial strategic workforce plan relating to senior management, functional, and
			 technical workforces of the Department of Defense(a)Senior management workforceSubsection (c) of section 115b of title 10, United States Code, is amended—(1)by striking paragraph (1) and inserting the following new paragraph (1):(1)Each strategic workforce plan under subsection (a) shall—(A)specifically address the shaping and improvement of the senior management workforce of the
			 Department of Defense; and(B)include an assessment of  the senior functional and technical workforce of the Department of
			 Defense within the appropriate functional community.; and(2)in paragraph (2), by striking such senior management, functional, and technical workforce and inserting such senior management workforce and such senior functional and technical workforce.(b)Highly qualified expertsSuch section is further amended—(1)in subsection (b)(2), by striking subsection (f)(1) in subparagraphs (D) and (E) and inserting subsection (h)(1) or (h)(2);(2)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and(3)by inserting after subsection (e) the following new subsection (f):(f)Highly qualified experts(1)Each strategic workforce plan under subsection (a) shall include an assessment of the workforce of
			 the Department of Defense comprised of highly qualified experts appointed
			 pursuant to section 9903 of title 5 (in this subsection referred to as the HQE workforce).(2)For purposes of paragraph (1), each plan shall include, with respect to the HQE workforce—(A)an assessment of the critical skills and competencies of the existing HQE workforce and projected
			 trends in that workforce based on expected losses due to retirement and
			 other attrition;(B)specific strategies for attracting, compensating, and motivating the HQE workforce of the
			 Department, including the program objectives of the Department to be
			 achieved through such strategies and the funding needed to implement such
			 strategies;(C)any incentives necessary to attract or retain HQE personnel;(D)any changes that may be necessary in resources or in the rates or methods of pay needed to ensure
			 the Department has full access to appropriately qualified personnel; and(E)any legislative actions that may be necessary to achieve HQE workforce goals..(c)DefinitionsSubsection (h) of such section (as redesignated by subsection (b)(2)) is amended to read as
			 follows:(h)DefinitionsIn this section:(1)The term senior management workforce of the Department of Defense includes the following categories of Department of Defense civilian personnel:(A)Appointees in the Senior Executive Service under section 3131 of title 5.(B)Persons serving in the Defense Intelligence Senior Executive Service under section 1606 of this
			 title.(2)The term senior functional and technical workforce of the Department of Defense includes the following categories of Department of Defense civilian personnel:(A)Persons serving in positions described in section 5376(a) of title 5.(B)Scientists and engineers appointed pursuant to section 342(b) of the National Defense Authorization
			 Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2721), as amended
			 by section 1114 of the Floyd D. Spence National Defense Authorization Act
			 for Fiscal Year 2001 (as enacted into law by Public Law 106–398 (114 Stat.
			 1654A–315)).(C)Scientists and engineers appointed pursuant to section 1101 of the Strom Thurmond National Defense
			 Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note).(D)Persons serving in Intelligence Senior Level positions under section 1607 of this title.(3)The term acquisition workforce includes individuals designated under section 1721 of this title as filling acquisition positions..(d)Conforming amendmentThe heading of subsection (c) of such section is amended to read as follows: Senior management workforce; senior functional and technical workforce.—.(e)Formatting of annual reportSubsections (d)(1) and (e)(1) of such section are each amended by striking include a separate chapter to.
					1103.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation
			 on pay for Federal civilian employees working overseasSection 1101(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section
			 1101 of the National Defense Authorization Act for Fiscal Year 2014
			 (Public Law 113–66; 127 Stat. 885), is further amended by striking through 2014 and inserting through 2015.1104.Personnel authorities for civilian personnel for the United States Cyber Command(a)Sense of SenateIt is the sense of the Senate that—(1)the Secretary of Defense needs enhanced authorities for employing, compensating, and promoting
			 civilian personnel with technical and operational cyber expertise in order
			 to enable the United States Cyber Command to recruit and retain a civilian
			 workforce able to
			 support its demanding cyber missions; and(2)sections 1601 through 1607 of title 10, United States Code, provide an example of authorities which
			 might suit that purpose.(b)Recommendations on personnel authoritiesNot later than 180 days after the date of the enactment of this Act, the Principal Cyber Advisor to
			 the Secretary of Defense shall—(1)identify improvements to be made to the support provided by the Air Force, in its capacity as
			 executive agent for the United States Cyber Command, to meet the needs of 
			 the Command for obtaining and retaining civilian personnel with the skills
			 and experience required to support the missions and responsibilities of
			 the Command;(2)identify the additional employment, compensation, and promotion authorities necessary for the Air
			 Force, in that capacity, to ensure that the United States Cyber Command
			 has a civilian workforce able to support the missions and responsibilities
			 of the Command; and(3)submit to the Secretary recommendations for administrative and legislative actions, including
			 actions in connection
			 with authorities identified pursuant to paragraph (2), to ensure that the
			 United States Cyber Command has a civilian workforce able to support the
			 missions and responsibilities of the Command.
						XIIMatters Relating to Foreign NationsAAssistance and Training1201.Modification of Department of Defense authority for humanitarian stockpiled
			 conventional munitions assistance programsSection 407(e)(2) of title 10, United States Code,  is amended—(1)by striking and includes and inserting small arms, and light weapons, including man-portable air-defense systems. Such term includes; and
						(2)by inserting before the period at the end the following: , small arms, and light weapons, including man-portable air-defense systems.1202.Codification of recurring limitations on the use of funds for assistance for units of
			 foreign
			 security forces that have committed a gross violation of human rights(a)Codification of limitations(1)In generalSubchapter I of chapter 134 of title 10, United States Code, is amended by inserting after section
			 2245a the following new section:2246.Limitation on use of funds for assistance for units of foreign security forces that have
			 committed
			 gross violations of human rights(a)In generalFunds authorized to be appropriated to the Department of Defense may not be used for training,
			 equipment, or other
			 assistance for the
			 members of a unit of a foreign security force if the Secretary of Defense
			 has credible information that such unit has committed a
			 gross violation of
			 human rights.(b)ExceptionsThe prohibition in subsection (a) shall not apply if the Secretary determines that—(1)the government
			 of the country of the foreign security force unit concerned has undertaken
			 all necessary corrective steps; or(2)the training, equipment, or
			 other assistance concerned is necessary—(A)to assist in disaster relief operations or
			 other humanitarian or national security emergencies; or(B)to conduct human rights training of foreign security forces.(c)WaiverThe Secretary may waive the
			 prohibition in subsection (a) if the Secretary determines
			 that the waiver is required by extraordinary circumstances.(d)Information on violations of human rights(1)The Secretary shall  ensure that, before 
			 a decision to provide training, equipment, or other assistance to
			 a
			 unit of a foreign security force, full consideration is given to any
			 credible information available to the Department of State
			 relating to
			 human rights violations by such unit.(2)The Secretary  shall establish, and periodically update, procedures to ensure that any
			 information in the possession of the Department of Defense about gross
			 violations of human rights by units of foreign security forces is shared
			 on a timely basis with the Department of State.(e)ConsultationThe Secretary of Defense shall consult with the Secretary of State in the discharge of subsections
			 (b), (c), and (d).(f)NotificationNot later than 15 days after the application of any exception under subsection (b) or the exercise
			 of any waiver under subsection (c), the Secretary of Defense shall submit
			 to the congressional defense committees a report setting forth the
			 following:(1)In the case a report on an exception under subsection (b), notice of the use of the exception and
			 a description of the grounds for the exception.(2)In the case of a report on a waiver under subsection (c), a description of—(A)the foreign security force unit concerned;(B)the information relating to the gross
			 violation of human rights by such unit;(C)the circumstances that necessitate such  waiver;
			 and(D)the cost, purpose, and duration of the training, equipment, or other assistance covered by such
			 waiver.(g)Other assistance definedIn this section, the term other assistance means assistance whose primary purpose is to build the capacity of a foreign security force.
										.(2)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 134 of such title is amended by
			 inserting after the item relating to section 2245a the following new item:2246. Limitation on use of funds for assistance for units of foreign security forces that
			 have
			 committed gross violations of human rights..(b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2014, and shall apply with
			 respect to funds available to the Department of Defense for fiscal years
			 beginning on or after that date.1203.Codification and enhancement of authority to build the capacity of foreign
		security forces
						(a)Codification,
		extension, and enhancement of authority
							(1)In
		generalChapter 136 of title 10, United States Code, is amended
		by adding at the end the following new section:
								
									2282.Authority to
		  build the capacity of foreign security forces
										(a)AuthorityThe
		  Secretary of Defense is authorized to conduct or support a program or programs as
			 follows:
											(1)To
		  build the capacity of a foreign country's national military forces in order for
		  that country to—
												(A)conduct
		  counterterrorism operations; or
												(B)participate in or
		  support allied or coalition military or stability operations that
			 benefit the national security interests of the United States.
												(2)To
		  build the capacity of a foreign country's national maritime or border security
			 forces to conduct
		  counterterrorism operations.
											(3)To build the capacity of a foreign country's other security forces that have a
			 counterterrorism mission in order for such forces to conduct
			 counterterrorism operations.(b)Concurrence of Secretary of StateThe Secretary of Defense shall obtain the concurrence of the Secretary of State before conducting
			 or supporting a program under subsection (a).(c)Types of
		  capacity building
											(1)Authorized
		  elementsA program under subsection (a) may include the
		  provision of equipment, supplies, training, defense services, and small-scale
			 military
		  construction.
											(2)Required
		  elementsA program under subsection (a) shall include elements
		  that promote the following:(A)Observance of and respect for human rights and fundamental freedoms.(B)Respect for civilian control of the military.(d)Limitations
											(1)Annual funding
		  limitationThe Secretary of Defense may use up to $350,000,000 of
		  funds available for operation and maintenance for any fiscal year to conduct or
		  support activities under subsection (a) in that fiscal year.(2)Additional fundingIn addition to the amount available as specified in paragraph (1), up to $150,000,000 of funds
			 available for operation and maintenance for any fiscal year may be used to
			 conduct or support activities under subsection (a) in that fiscal year if
			 transferred for such purposes in accordance with established procedures
			 for reprogramming of funds under section 1001 of the Carl Levin National
			 Defense
			 Authorization Act for Fiscal Year 2015, and successor provisions of law.(3)Assistance
		  otherwise prohibited by lawThe Secretary of Defense may not use
		  the authority in subsection (a) to provide any type of assistance described in
		  subsection (b) that is otherwise prohibited by any provision of law.(4)Limitation on
		  eligible countriesThe Secretary of Defense may not use the
		  authority in subsection (a) to provide assistance described in subsection (b)
		  to any foreign country that is otherwise prohibited from receiving such type of
		  assistance under any other provision of law.(5)Availability of
		  funds for activities across fiscal years(A)In generalAmounts available under
		  this subsection for the authority in subsection (a) for a fiscal year may be
		  used for programs under that authority that begin in such fiscal year but end
		  in the next fiscal year.(B)Achievement of full operational capabilityIf, in accordance with subparagraph (A), equipment is delivered under a program under the authority
			 in subsection (a) in the fiscal year after the fiscal
			 year in which the program begins, amounts for supplies,
			 training, defense services, and small-scale military construction
			 associated with such
			 equipment and necessary to ensure that the recipient unit achieves full
			 operational capability for such equipment may be used in the fiscal year
			 in which
			 the foreign country takes receipt of such equipment and in the next fiscal
			 year.(6)Limitation on amount for building capacity to participate in allied or coalition
			 military or stability operationsOf the amounts available under this subsection for the
		  authority in subsection (a) for a fiscal year, not more than $150,000,000 may be
			 used in such fiscal year for purposes described in subsection
		  (a)(1)(B).(7)Limitations on availability of funds for small-scale military construction(A)Activities under particular programsThe amount that may be obligated or expended for small-scale
			 military construction activities under any particular program authorized
			 under subsection (a) may not exceed $750,000.(B)Activities under all programsThe amount that may be obligated or expended for small-scale military construction activities
			 during a fiscal year for all programs authorized under subsection (a)
			 during that fiscal year may not exceed $25,000,000.(e)Formulation and
		  execution of programThe Secretary of Defense and the Secretary
		  of State shall jointly formulate any program under subsection (a). The
		  Secretary of Defense shall coordinate with the Secretary of State in the
		  implementation of any program under subsection (a).
										(f)Congressional notification(1)In generalNot less than 15 days before initiating activities under a program under subsection (a), the
			 Secretary of Defense shall submit to the
			 appropriate committees of Congress
		  a notice of the following:(A)The country whose
		  capacity to engage in activities in subsection (a) will be built under the
			 program.
												(B)The budget,
		  implementation timeline with milestones, anticipated delivery schedule for 
			 assistance, military department responsible for management and associated
			 program executive office, and completion
			 date for the program.(C)The source and
		  planned expenditure of funds to complete the program.(D)A description of the arrangements, if any, for the sustainment of the program and the source of
			 funds to support sustainment of the capabilities and performance  
					outcomes achieved under the program beyond its completion
			 date, if applicable.(E)A description of the program objectives and assessment framework to be used to develop capability
			 and performance metrics associated with operational outcomes for the
			 recipient unit.(F)Information, including the amount, type, and purpose, on the assistance provided the
		  country during the three preceding fiscal years under each of the following
		  programs, accounts, or activities:
													(i)A
		  program under this section.
													(ii)The
		  Foreign Military Financing program under the Arms Export Control Act.
													(iii)Peacekeeping
		  Operations.
													(iv)The
		  International Narcotics Control and Law Enforcement (INCLE) program under
		  section 481 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291).
													(v)Nonproliferation,
		  Anti-Terrorism, Demining, and Related Programs (NADR).
													(vi)Counterdrug
		  activities authorized by section 1004 of the National Defense Authorization Act
		  for Fiscal Year 1991 (10 U.S.C. 374 note) and section 1033 of the National
		  Defense Authorization Act for Fiscal Year 1998.
													(vii)Any other significant program, account, or activity for the provision of security assistance that
			 the Secretary of Defense and the Secretary of State consider appropriate.(2)Coordination with Secretary of StateAny notice under paragraph (1) shall be prepared in coordination with the Secretary of State.(g)Assessments of programsAmounts available to conduct or support programs under subsection (a) shall be available to the
			 Secretary of Defense to conduct assessments and determine the
			 effectiveness of such
			 programs in building the operational capacity and performance of the
			 recipient units concerned.(h)Appropriate
		  committees of Congress definedIn this section, the term
		  appropriate committees of Congress means—
											(1)the Committee on
		  Armed Services, the Committee on Foreign Relations, and the Committee on
		  Appropriations of the Senate; and
											(2)the Committee on
		  Armed Services, the Committee on Foreign Affairs, and the Committee on
		  Appropriations of the House of Representatives..
							(2)Clerical
		amendmentThe table of sections at the beginning of chapter 136
		of such title is amended by adding at the end the following new item:
								
									
										2282. Authority to build the
			 capacity of foreign security
			 forces.
									
									.
							(b)Conforming
		amendments
							(1)Section 943(g)(1)
		of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
		(Public Law 110–417; 122 Stat. 4578), as most recently amended by section
		1205(f) of the National Defense Authorization Act for Fiscal Year 2012 (Public
		Law 112–81; 125 Stat. 1624), is further amended by striking sections
		1206 and 1207 of the National Defense Authorization Act for Fiscal Year 2006
		(Public Law 109–163; 119 Stat. 3456 and 3458) and inserting
		section 2282 of title 10, United States Code, and section 1207 of the
		National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163;
		119 Stat. 3458).
							(2)Section
		1209(b)(1)(A) of the National Defense Authorization Act for Fiscal Year 2008
		(Public Law 110–181; 122 Stat. 368), as most recently amended by section
		1203(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public
		Law 111–84; 123 Stat. 2512), is further amended by striking section 1206
		of the National Defense Authorization Act for Fiscal Year 2006 (Public Law
		109–163; 119 Stat. 3456) and inserting section 2282 of title 10,
		United States Code.
							(c)Repeal of
		superseded authoritySection 1206 of the National Defense
		Authorization Act for Fiscal Year 2006 (Public Law 109–163) is repealed.(d)Annual
		  Secretary of Defense reports
							(1)In
		  generalNot later than 90 days after the end of each of  fiscal years 2015 through 2025,
		  the Secretary of Defense
		  shall submit to the appropriate committees of Congress a report summarizing the
			 findings of the  assessments of programs carried out under subsection (g)
			 of section 2282 of title 10, United States Code (as added by subsection
			 (a)), during such fiscal year.
							(2)ElementsEach report under paragraph (1) shall include, for each program assessed under such  subsection (g)
			 during the fiscal year
		  covered by such report, the following:(A)A description of the nature and the extent
		  of the potential or actual terrorist threat, if any, that the program is intended
			 to
		  address.
								(B)A description of the program, including the
		  objectives of the program, the types of recipient country  units receiving
		  assistance under the program, and the baseline operational capability and
			 performance of the units receiving assistance under the program before the
			 commencement of receipt of assistance under the program.
								(C)A description of the extent to which the
		  program is implemented by United States Government personnel or
		  contractors.(D)A description of the assessment framework to be used to develop capability and performance metrics
			 associated with operational outcomes for units receiving assistance under
			 the program.(E)An assessment of the program using the assessment framework described in subparagraph (D).
								(F)An assessment of the effectiveness of the program in achieving its intended purpose.(e)Annual Comptroller General of the United States audits(1)In generalNot later than March 31 of each of 2015  through 2025, the Comptroller General of the United States
			 shall submit to the appropriate committees of Congress an audit of such
			 program or programs conducted
			 or supported pursuant to section 2282 of title 10, United States Code (as
			 so 
			 added), during the preceding fiscal year as the
			 Comptroller General shall, in consultation with the appropriate committees
			 of Congress, select for purposes of such report.(2)ElementsEach report shall include, for the program or programs covered by such report and the fiscal year
			 covered by such report, the following:(A)A description of the program  or programs, including—(i)the objectives of the program or programs;(ii)the types of units receiving assistance under the program or programs;(iii)the delivery and completion schedules for assistance under the program or programs; and(iv)the baseline operational capability and performance of the units receiving assistance under the
			 program or programs before the commencement of receipt of assistance under
			 the program or programs.(B)An assessment of the capacity of each recipient country to absorb assistance under the program or
			 programs.(C)An assessment of the arrangements, if any, for the sustainment of the program or programs,
			 including any source of funds to support sustainment of the capabilities
			 and performance outcomes achieved under the program or program beyond
			 completion date, if applicable.(D)A description of the extent to which the program or programs are implemented by United States
			 Government personnel or contractors.(E)A description of the assessment framework to be used to develop capability and performance metrics
			 associated with operational outcomes for units receiving assistance under
			 the program or programs.(F)A description of the assessment of the program or programs using the assessment framework described
			 in subparagraph (E).(G)An assessment of the effectiveness of the program or programs in achieving their intended purpose.(H)Such other matters as the Comptroller considers appropriate.(f)Appropriate committees of Congress definedIn subsections (d) and (e), the term appropriate committees of Congress has the meaning given that term in subsection (h) of section 2282 of title 10, United States Code
			 (as so added).1204.Training of security forces and associated ministries of foreign countries to promote respect for
			 the
			 rule of law and human rights(a)In generalChapter 136 of title 10, United States Code, as amended by section 1203 of this Act, is further
			 amended by adding at the end the following new
			 section:2283.Training of security forces and associated ministries of foreign countries to promote respect for
			 the rule
			 of law and human rights(a)In generalThe Secretary of Defense is authorized to  conduct human rights training of  security forces and
			 associated
			 ministries of foreign	countries.(b)Construction with limitation on use of fundsHuman rights training authorized by this section may be conducted for security forces otherwise
			 prohibited from receiving such training under section 2242 of this title
			 in accordance with the exception in subsection (b)(2)(B) of that section.(c)Secretary of State concurrence requiredTraining activities may be conducted under this section only with the concurrence of the Secretary
			 of State.(d)Authorized activitiesHuman rights training authorized by this section may include associated activities and expenses
			 necessary for the conduct of
			 training and  assessments designed to further the purposes of this
			 section.(e)Human rights training definedIn this section, the term human rights training includes training conducted for one or more of the
			 following purposes:(1)To enhance the rule of law and respect for human rights.(2)To develop respect for civilian control over the military.(3)To promote compliance with the law of armed conflict or the establishment of a military justice
			 system.(4)To assist in the prohibition or prevention of the use of child soldiers.(5)To otherwise address and alleviate the factors contributing to a gross violation of human rights by
			 the security forces of a foreign country..(b)Clerical amendmentThe table of sections at the beginning of chapter 136 of such title, as so amended, is further
			 amended by adding at the end
			 the following new item:2283. Training of  security forces and associated ministries of foreign countries to promote
			 respect for the rule of law and human rights..1205.Modification and extension of Global Security Contingency Fund authority(a)Types of assistanceSubsection (c)(1) of section 1207 of the National Defense Authorization Act for Fiscal Year 2012
			 (22 U.S.C. 2151 note) is amended by
			 striking the provision of equipment, supplies, and training. and inserting “the provision of the following:(A)Equipment, including routine maintenance and repair of such equipment.(B)Supplies.(C)Small-scale construction not exceeding $750,000.(D)Training..(b)Transfer authoritySubsection (f)(1) of such section is amended by striking for Defense-wide activities in the first sentence.(c)Two-year extension of availability of fundsSubsection (i) of such section is amended by striking September 30, 2015 and inserting September 30, 2017.(d)Extension of expiration dateSubsection (p) of such section is amended—(1)by striking September 30, 2015 and inserting September 30, 2017; and(2)by striking funds available for fiscal years 2012 through 2015 and inserting funds available for a fiscal year beginning before that date.1206.Use of acquisition and cross-servicing agreements to lend certain military equipment to certain
			 foreign forces for personnel protection and survivability(a)One-year extensionSection 1202(e) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public
			 Law 109–364; 120 Stat. 2413), as most recently amended by section 1217(b)
			 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66; 127 Stat. 909), is further amended by striking December 31, 2014 and inserting December 31, 2015.(b)Waiver of reimbursement in case of loss of equipment in combat(1)Authority To waiveIn the case of equipment loaned to the military forces of another nation under the authority of
			 section 1202 of the John Warner National Defense Authorization Act for
			 Fiscal Year 2007, as amended by subsection (a), that is damaged or
			 destroyed as a result of combat operations during coalition operations
			 while held by the forces to
			 which loaned, the Secretary of Defense may, with respect to such
			 equipment and without regard to the date of loan of such equipment under
			 such authority, waive any applicable requirement under subchapter I of
			 chapter
			 138 of title 10, United States Code, for—(A)reimbursement;(B)replacement-in-kind; or(C)exchange of supplies or services of an equal value.(2)Condition of waiverAny waiver under this subsection may be made only if the Secretary determines that the waiver is in
			 the national security interest of the United States.(3)Case-by-case basisAny waiver under this subsection may be made only on a case-by-case basis.1207.Cross servicing agreements for loan of personnel protection and personnel survivability equipment
			 in coalition operations(a)Use of agreements for loan of equipment(1)In generalSubchapter I of chapter 138 of title 10, United States Code, is amended by inserting after section
			 2342 the following new section:2342a.Cross-servicing agreements: use for loan of personnel protection and personnel survivability
			 equipment in coalition operations(a)In generalThe Secretary of Defense may, with the concurrence of the Secretary of State,  enter into an
			 arrangement, under an agreement concluded pursuant to section 2342 of this
			 title, under which the United States agrees to loan personnel protection
			 and personnel survivability equipment for the use of such equipment by
			 military forces of a nation participating with the United States in a
			 coalition operation as part of a contingency operation or a peacekeeping
			 operation under the Charter of the United Nations or another international
			 agreement.(b)Limitations(1)Equipment may be loaned to the military forces of a nation under the authority of this section
			 only upon a determination by the Secretary of Defense that the United
			 States forces in the coalition operation concerned have no unfulfilled
			 requirements for such equipment.(2)Equipment loaned to the military forces of a nation under the authority of this section may be used
			 by those forces only for personnel protection or to aid in the personnel
			 survivability
			 of those forces and only in a coalition operation with the United States
			 described in subsection (a).(3)Equipment loaned to the military forces of a nation under the authority of this section may be used
			 by the military forces of that nation for the duration of that country’s
			 participation in the coalition operation concerned.(c)Waiver of reimbursement in case of loss of equipment in combat(1)In the case of equipment loaned under the authority of this section that is damaged or destroyed as
			 a result of combat operations during coalition operations while held by
			 forces to which loaned under
			 this section, the Secretary of Defense may, with respect to such
			 equipment, waive any other applicable requirement under this subchapter
			 for—(A)reimbursement;(B)replacement-in-kind; or(C)exchange of supplies or services of an equal value.(2)Any waiver under this subsection may be made only if the Secretary determines that the waiver is in
			 the national security interest of the United States.(3)Any waiver under this subsection may be made only on a case-by-case basis.(d)Reports to CongressIf the authority provided under this section is exercised during a fiscal year, the Secretary of
			 Defense shall, in coordination with the Secretary of State, submit to the
			 appropriate committees of Congress a report on the exercise of such
			 authority by not later than October 30 of the year in which such fiscal
			 year ends. Each report on the exercise of such authority shall specify the
			 recipient country of the equipment loaned, the type of equipment loaned,
			 and the duration of the loan of such equipment..(2)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 138 of such title is amended by
			 inserting after the item relating to section 2342 the following new item:2342a. Cross-servicing agreements: use for loan of personnel protection and personnel survivability
			 equipment in coalition operations..(b)DefinitionsSection 2350 of such title is amended by adding at end the following new paragraphs:(5)The term personnel protection and personnel survivability equipment means items designated as significant military equipment in categories I, II, III, VII, XI, XIII
			 of the United States Munitions List under section 38(a)(1) of the Arms
			 Export Control Act (22 U.S.C. 2778(a)(1) that the Secretary of Defense
			 designates as available for loan under section 2342a of this title.(6)The term appropriate committees of Congress means—(A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives..1208.Extension and modification of authority for support of special operations to combat terrorism(a)Amount available for supportSubsection (a) of section 1208 of the Ronald W. Reagan National Defense Authorization Act of Fiscal
			 Year 2005
			 (Public Law 108–375; 118 Stat. 2086), as most recently amended by section
			 1203(a) of the National Defense Authorization Act of Fiscal Year 2012
			 (Public Law 112–81; 125 Stat. 1621), is further amended by striking $50,000,000 and inserting $60,000,000.(b)ExtensionSubsection (h) of such section 1208, as most recently amended by section
			 1203(c) of the National Defense Authorization Act of Fiscal Year 2012, is
			 further amended by striking 2015 and inserting 2016.1209.Assistance to foster a negotiated settlement to the conflict in Syria(a)Authority To provide assistanceThe Secretary of Defense is authorized to provide equipment, supplies, training, and defense
			 services to
			 assist vetted elements of the Syrian opposition for the purposes as
			 follows:(1)Defending the Syrian people from attacks by the Syrian regime.(2)Protecting the United States, its friends and allies, and the Syrian people from the threats posed
			 by terrorists in Syria.(3)Promoting the conditions for a negotiated settlement to end the conflict in Syria.(b)Vetted elements of the Syrian oppositionFor the purposes of this section, vetted elements of the Syrian opposition are units of the Free
			 Syrian Army and the Supreme Military Council, and other Syrian forces,
			 groups, or individuals opposed to the Syrian regime, who,
			 after a review of information available to the United States Government
			 are—(1)determined by the Secretary of Defense not to be organizations or persons that have been designated
			 as a foreign terrorist
			 organization pursuant to section 219 of the Immigration and Nationality
			 Act (8 U.S.C. 1189) or a Specifically Designated Global Terrorist pursuant
			 to Executive Order 13224 (66 Fed. Reg. 49079); and(2)assessed by the Secretary of Defense to be suitable recipients of United States  support after
			 conducting a
			 review of available information that they are—(A)committed to rejecting terrorism, and cooperating with international counterterrorism and
			 nonproliferation efforts;(B)opposed to sectarian violence and revenge killings;(C)committed to establishing a peaceful, pluralistic, and democratic Syria that respects the human
			 rights and fundamental freedoms of all its citizens; and(D)committed to civilian rule, including subordinating the military to civilian authority, and the
			 rule of law for Syria.(c)Assistance to third countries in provision of training and equipmentThe Secretary may provide assistance to third countries for purposes of the provision of training
			 and equipment under subsection (a).(d)Concurrence of Secretary of StateThe Secretary of Defense shall obtain the concurrence of the Secretary of State before providing
			 assistance pursuant to this section.(e)Authority To accept contributionsThe Secretary of Defense may accept contributions from foreign governments to provide assistance
			 under this section. Any funds so accepted by the Secretary may be
		credited to the account from which funds are made
		available for the provision of such assistance, and may be used for such purpose
			 until
		expended.(f)Notice to Congress on assistanceThe Secretary shall submit to the appropriate committees of Congress a detailed notice on the
			 following:(1)Any
			 assistance provided pursuant to this section.(2)Any contributions accepted by the Secretary pursuant to subsection (e).(g)ExpirationThe authority to provide assistance under this section shall terminate on December 31, 2018.(h)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign
			 Relations of the Senate; and(2)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign
			 Affairs of the House of Representatives.1210.Limitations on security assistance for the Government of Burma(a)Limitation(1)In generalExcept as provided in paragraph (2), no amounts authorized to be appropriated or otherwise made
			 available for fiscal year 2015 for the Department of Defense by this Act
			 may be available for security assistance to the Government of Burma
			 unless the Secretary of Defense, in consultation with the Secretary of
			 State, certifies to the appropriate committees of Congress that—(A)the Government of Burma is taking steps toward—(i)establishing civilian oversight of the Burma military;(ii)implementing human rights reform in the Burma military; and(iii)terminating military relations with North Korea;(B)the Government of Burma is taking steps toward establishing a transparent and inclusive
			 process to amend the constitution of Burma, including the full
			 participation of the political opposition and all ethnic minority groups
			 in that process; and(C)the Burma military is demonstrating—(i)progress toward and reasonable adherence to ceasefire agreements; and(ii)increased transparency and accountability through activities such as establishing or updating a
			 code of conduct, a uniform code of military justice, an inspector general,
			 an ombudsman, or guidelines for relations between the military and
			 civilians.(2)ExceptionsParagraph (1) shall not apply to the use of funds with respect to human rights and disaster relief
			 training as follows:(A)Consultation, education, and training on human rights, the law of armed conflict, civilian control
			 of the military, rule of law, and other legal training.(B)English-language, disaster relief, or military medicine education.(C)Courses or workshops on regional norms of security cooperation, defense institution reform, and
			 transnational issues such as human trafficking and international crime.(D)Observation of bilateral or multilateral military exercises on humanitarian assistance or disaster
			 relief.(E)Training on humanitarian assistance and disaster relief for the Burma military.(F)Aid or support for the Government of Burma in the event of a humanitarian crisis or natural
			 disaster.(b)Annual reports(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of Defense shall, in consultation with the Secretary of State,
			 submit to the appropriate committees of Congress a report on the strategy
			 and plans for military-to-military engagement between the United States
			 Armed Forces and the Burma military.(2)ElementsEach report required under paragraph (1) shall include the following:(A)A description and assessment of the current strategy of the Government of Burma for reform of the
			 security sector of Burma.(B)A description of the current United States strategy for the military-to-military relationship
			 between the United States and Burma, and how military-to-military
			 engagement supports the United States national security strategy for
			 Burma.(C)A description and assessment of the record of the Burma military with respect to the
			 implementation of human rights reforms, including—(i)cooperation with civilian authorities to investigate and resolve cases of human rights violations;
			 and(ii)actions to demonstrate respect for law of war and human rights, including with respect to child
			 soldiers.(D)A description of the elements of the current military-to-military engagement between the United
			 States and Burma that promote the implementation of human rights reforms
			 described in subparagraph (C).(E)A current list of ongoing military-to-military activities conducted between the United States and
			 Burma, including a description of each such activity and an update of 
			 any such activities in prior years that are ongoing as of the date of such
			 report.(F)A list of military-to-military activities between the United States and Burma  that
			 are planned to occur during the one-year period beginning on the date of
			 such report, including a description of each such activity.(G)An assessment of current progress on the peaceful settlement of armed conflicts between the
			 Government of Burma and ethnic minority groups in Burma.(3)FormEach report under this subsection shall be submitted in unclassified form, but may include a
			 classified annex.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Foreign
			 Relations, and the Committee on Appropriations of the Senate; and(2)the Committee on Armed Services, the Committee on Foreign
			 Affairs, and the Committee on Appropriations of the House of
			 Representatives.1211.Biennial report on programs carried out by the Department of Defense to provide training,
			 equipment,
			 or other assistance or reimbursement to foreign security forces(a)Biennial report requiredNot later than February 1 of each of 2016, 2018, and 2020, the Secretary of Defense shall, in
			 coordination with the Secretary of State,  submit to
			 the congressional defense committees a report that sets forth, on a
			 country-by-country basis, a description of each  program carried out by
			 the Department of Defense to provide training,
			 equipment, or other security assistance or reimbursement during the two
			 fiscal
			 years ending in the year before the year in which such report is submitted
			 under the authorities specified in subsection (c).(b)Elements of reportEach report required under subsection (a) shall provide for each program covered by such report,
			 and for the reporting period covered by such report, the following:(1)A description of the purpose and type of the training, equipment, or assistance or reimbursement
			 provided.(2)The cost of such training, equipment, or assistance or reimbursement, including by type of support
			 provided under such program.(c)Specified authoritiesThe authorities specified in this subsection are the following:(1)Section 127d of title 10, United States Code, relating to authority to provide logistic support,
			 supplies, and services to allied forces participating in a combined
			 operation with the Armed Forces.(2)Section 166a(b)(6) of title 10, United States Code, relating to humanitarian and civic assistance
			 by the commanders of the combatant commands.(3)Section 168 of title 10, United States Code, relating to authority—(A)to provide assistance to nations
			 of the former Soviet Union as part of the Warsaw Initiative Fund;(B)to conduct the Defense Institution Reform Initiative; and(C)to conduct a program to increase defense institutional legal capacity through the Defense Institute
			 of International Legal Studies.(4)Section 2010 of title 10, United States Code, relating to authority to reimburse foreign troops for
			 participation in combined exercises.(5)Section 2011 of title 10, United States Code, relating to authority to reimburse foreign troops for
			 participation in Joint Combined Exercise Training.(6)Section 2249c of title 10, United States Code, relating to authority to use appropriated funds for
			 costs associated with education and training of foreign officials under
			 the Regional Defense Combating Terrorism Fellowship Program.(7)Section 2282 of title 10, United States Code (as added by section 1203 of this Act), relating to
			 authority to build the capacity of foreign
			 military forces, or the predecessor authority to such section in section
			 1206 of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163;
			 119 Stat. 3456).(8)Section 2561 of title 10, United States Code, relating to authority to provide humanitarian
			 assistance.(9)Section 1523, relating to the Afghanistan Security Forces Fund.(10)Section 1205 of the National Defense Authorization Act for Fiscal Year 2014 (32 U.S.C. 107 note),
			 relating to authority for National Guard State Partnership program.(11)Section 1081 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 168 note),
			 relating to the Ministry of Defense Advisors program.(12)Section 1207 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 2151 note),
			 relating to the Global Security Contingency Fund.(13)Section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 122 Stat. 393), relating to authority to reimburse certain coalition
			 nations for support provided to United States military operations.(14)Section 1234 of the National Defense Authorization Act for Fiscal Year 2008 (122 Stat. 394),
			 relating to authorization for logistical support for coalition forces
			 supporting certain United States military operations.(15)Section 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111
			 Stat. 1881), relating to authority to provide additional support for
			 counter-drug activities of Peru and Colombia.(16)Section 1004 of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 374 note),
			 relating to additional support for counter-drug activities.(17)Any other authority on assistance or reimbursement that the Secretary of Defense considers
			 appropriate and consistent with subsection (a).(d)Nonduplication of effortIf any information required under subsection (a) has been included in another report or
			 notification previously submitted to Congress by law, the Secretary of
			 Defense may provide a compilation of such reports and notifications at the
			 time of submitting the report required by subsection (a) in lieu of
			 including such information in the report required by subsection (a).(e)FormEach report required under subsection (a) shall be submitted in unclassified form, but may contain
			 a classified annex.(f)Repeal of superseded requirementSection 1209 of the National Defense Authorization Act for Fiscal Year 2008 (122 Stat. 368) is
			 repealed.1212.Sense of the Senate on multilateral humanitarian assistance and disaster relief exercisesIt is the sense of the Senate that—(1)humanitarian assistance and disaster relief multilateral exercises provide nations in the
			 Asia-Pacific region with the training, capacity building, and coordination
			 expertise necessary to respond to natural disasters that often cause
			 serious damage and loss of human life, as seen recently with the
			 devastation caused by the Haiyan typhoon in the Philippines; and(2)both the People’s Republic of China and Taiwan should be afforded the opportunity to participate in
			 the humanitarian assistance and disaster relief portions of future
			 multilateral exercises, such as Pacific Partnership, Pacific Angel, or the
			 Rim of the Pacific (RIMPAC), to increase their capacity to effectively
			 respond to these types of disasters.BMatters Relating to Afghanistan, Pakistan, and Iraq1221.Commanders' Emergency Response Program in Afghanistan(a)One-year extensionSection 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1619), as most recently amended by section 1211 of the National
			 Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127
			 Stat. 904), is further amended by striking fiscal year 2014 each place it appears and inserting fiscal year 2015.(b)Semi-annual reportsSubsection (b) of such section, as so amended, is further amended—(1)in the subsection heading, by striking Quarterly and inserting Semi-annual; and(2)in paragraph (1)—(A)in the paragraph heading, by striking Quarterly and inserting Semi-annual;(B)by striking fiscal year quarter and inserting half fiscal year; and(C)by striking that quarter and inserting that half fiscal year.(c)Funds available during fiscal year 2015Subsection (a) of such section, as so amended, is further amended by striking $60,000,000 and inserting $20,000,000.(d)Restriction on amount of paymentsSubsection (e) of such section is amended by striking $20,000,000 and inserting $2,000,000.(e)Notification on certain projectsSubsection (g) of such section is amended—(1)in the matter preceding paragraph (1), by striking $5,000,000 and inserting $500,000;(2)in paragraph (1), by striking to advance the military campaign plan for Afghanistan and inserting to directly benefit the security or stability of the people of Afghanistan; and(3)in paragraph (3), by striking any agreement with either the Government of Afghanistan, and inserting any written agreement with either the Government of Afghanistan, an entity owned or controlled by
			 the Government of Afghanistan,.(f)Submittal of revised guidanceNot later than 15 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a copy of the guidance
			 issued by the Secretary to the Armed Forces concerning the Commanders'
			 Emergency Response Program in Afghanistan as revised to take into account
			 the amendments made by this section.1222.Extension of authority to transfer defense articles and provide defense services to the military
			 and security forces of Afghanistan(a)ExtensionSubsection (h) of section 1222 of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law 112–239; 126 Stat. 1992) is amended by striking December 31, 2014 and inserting December 31, 2015.(b)Quarterly reportsSubsection (f)(1) of such section is amended by striking March 31, 2015 and inserting March 31, 2016.(c)Excess defense articlesSubsection (i)(2) of such section is amended by striking and 2014 each place it appears and inserting , 2014, and 2015.1223.One-year extension of authority to use funds for reintegration activities in AfghanistanSection 1216 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4392), as most recently amended by section 1212 of the
			 National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66; 127 Stat. 905), is further amended—(1)in subsection (a)—(A)by striking $25,000,000 and inserting $15,000,000; and(B)by striking for fiscal year 2014 and inserting for fiscal year 2015; and(2)in subsection (e), by striking December 31, 2014 and inserting December 31, 2015.1224.Extension and modification of authority for reimbursement of certain coalition nations for support
			 provided to United States military operations(a)ExtensionSubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 122 Stat. 393), as most recently amended by section
			 1213 of the National Defense Authorization Act for Fiscal Year 2014
			 (Public Law 113–66; 127 Stat. 905), is further amended by striking fiscal year 2014 and inserting fiscal year 2015.(b)Operations supportedSuch section, as so amended, is further amended—(1)in subsection (a)(1), by striking in Operation Enduring Freedom and inserting in Afghanistan;(2)in subsection (b), by striking in Operation Enduring Freedom in the matter preceding paragraph (1).(c)Limitation on amounts availableSubsection (d)(1) of such section, as so amended, is further amended—(1)in the second sentence, by striking during fiscal year 2014 may not exceed $1,500,000,000 and inserting during fiscal year 2015 may not exceed $1,200,000,000; and(2)in the third sentence, by striking during fiscal year 2013 may not exceed $1,200,000,000 and inserting during fiscal year 2015 may not exceed $900,000,000.(d)Extension of notice requirement relating to reimbursement of Pakistan for support provided by
			 PakistanSection 1332(b)(6) of the National Defense Authorization Act for Fiscal Year 2008 (122 Stat. 393),
			 as most recently amended by section 1213(c) of the National Defense
			 Authorization Act for Fiscal Year 2014 (127 Stat. 906), is further amended
			 by striking September 30, 2014 and inserting September 30, 2015.(e)Extension of limitation on reimbursement of Pakistan pending certification on PakistanSection 1227(d)(1) of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law 112–239; 126 Stat. 2001), as amended by section 1213(d) of the
			 National Defense Authorization Act for Fiscal Year 2014 (127 Stat. 906),
			 is further amended by striking fiscal year 2014 and inserting fiscal year 2015.(f)Additional limitation on reimbursement of Pakistan pending certification on PakistanOf the total amount of reimbursements and support authorized for Pakistan during fiscal year 2015
			 pursuant to the third sentence of section 1233(d)(1) of the National
			 Defense Authorization Act for Fiscal Year 2008 (as amended by subsection
			 (c)(2)), $300,000,000 shall not be eligible for the waiver under section
			 1227(d)(2) of the National Defense Authorization Act for Fiscal Year 2013
			 (126 Stat. 2001) unless the Secretary of Defense certifies that Pakistan
			 has undertaken military operations in North Waziristan that have
			 significantly disrupted the safe haven and freedom of movement of the
			 Haqqani network in Pakistan.1225.One-year extension
		of logistical support for coalition forces supporting certain United States
		military operationsSection
		1234 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
		110–181; 122 Stat. 394), as most recently amended by section 1217(a) of the
		National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66;
		127 Stat. 909), is further amended—(1)in subsection (a), by striking fiscal year 2014 and inserting fiscal year 2015;(2)in subsection (d), by striking December 31, 2014 and inserting December 31, 2015; and(3)in subsection (e)(1), by striking  December 31, 2014 and inserting December 31, 2015.1226.Prohibition on use of funds for certain programs and projects of the Department of Defense in
			 Afghanistan that
			 cannot be safely accessed by United States Government personnel(a)ProhibitionAmounts authorized to be appropriated by this Act for the Department of Defense may not be
			 obligated or expended for a reconstruction or other infrastructure
			 projects of the Department in Afghanistan if military
			 or civilian personnel of the
			 United States
			 Government with authority to conduct oversight of such program or project
			 cannot safely access such program or project.(b)Waiver(1)In generalThe prohibition in subsection (a) may be waived with respect to a program or project otherwise
			 covered by that subsection if a determination described in paragraph (2)
			 is made as follows:(A)In the case of a program or project with an estimated lifecycle cost of less than $1,000,000, by
			 the contracting officer assigned to oversee the program or project.(B)In the case of a program or project with an estimated lifecycle cost of $1,000,000 or more, but
			 less than $40,000,000, by the Commander of United States
			 Forces-Afghanistan.(C)In the case of a program or project with an estimated lifecycle cost of $40,000,000 or more, by the
			 Secretary of Defense.(2)DeterminationA determination described in this paragraph with respect to a program or project is a determination
			 of each of the following:(A)That  the program or project clearly contributes to United States national interests or strategic
			 objectives.(B)That the Government of Afghanistan has requested or expressed a need for the program or project.(C)That the program or project has been coordinated with the Government of Afghanistan,  and with any
			 other implementing agencies or international donors.(D)That security conditions permit effective implementation and oversight of the program or project.(E)That the program or project includes safeguards to detect, deter, and mitigate corruption and
			 waste, fraud, and abuse of funds.(F)That adequate arrangements have been made for the sustainment of the program or project following
			 its completion, including arrangements with respect to funding and
			 technical
			 capacity for sustainment.(G)That meaningful metrics have been established to measure the progress and effectiveness of the
			 program or project in meeting its objectives(3)Notice on certain waiversIn the event a waiver is issued under paragraph (1) for a program or project described in
			 subparagraph (C) of that paragraph, the Secretary of Defense shall notify 
			 Congress of the waiver not later than 15
			 days after the issuance of the waiver.1227.Semiannual report on enhancing the strategic partnership between the United States and Afghanistan(a)Reports required(1)In generalThe Secretary of Defense shall, in consultation with the Secretary of State, submit to the
			 appropriate committees of Congress on a semiannual basis a report on
			 building and
			 sustaining the Afghan National Security Forces (ANSF).(2)SubmittalA report under paragraph (1) shall be
			 submitted not later than April 30 each year, for the 6-month period ending
			 on the preceding March 31, and not later than October 31 each year, for
			 the 6-month period ending on the preceding September 30. No report is
			 required to be submitted under paragraph (1) after the report required to
			 be submitted on October
			 31, 2017.(3)FormEach report required under paragraph (1) shall be submitted in unclassified form, but may include a
			 classified annex.(b)Matters To be includedEach report required under subsection (a) shall include the following:(1)Objectives of United States and NATO missions in Afghanistan after 2014A  statement of the objectives of  any United States mission, and of any mission agreed by the
			 North Atlantic
			 Treaty Organization, to train, advise, and assist the Afghan National
			 Security Forces after 2014.(2)Threat assessmentAn assessment of the current security conditions in Afghanistan and the security conditions
			 anticipated in Afghanistan during the 24-month period beginning on the
			 date of the submittal of such report.(3)Description of size and structure of ANSFA description of—(A)the size and force structure of the Afghan National Security Forces, including the Afghanistan
			 National Army (ANA), the Afghanistan National Police (ANP), the Afghan
			 Border Police, the Afghan
			 Local Police, and such other major force components of the Afghan National
			 Security Forces as the Secretary considers appropriate;(B)the rationale for any changes in the overall end strength or the mix of force structure for the
			 Afghan National Security Forces during the period covered by such report;
			 and(C)levels of recruitment, retention, and attrition within the Afghan National Security Forces, in the
			 aggregate and by force
			 component; and(D)personnel levels within the Afghanistan Ministry of Defense and the Afghanistan Ministry of
			 Security.(4)Assessment of size, structure, and capabilities of ANSFAn assessment whether the size, structure, and capabilities of the Afghan National Security Forces
			 are sufficient to provide security with an acceptable level of risk in
			 light of the current security conditions in Afghanistan and the security
			 conditions anticipated in Afghanistan during the 24-month period beginning
			 on the date of the submittal of such report.(5)Building key capabilities and enabling forces within ANSF(A)A description of programs to achieve key mission enabling capabilities within the Afghan National
			 Security Forces, including any major milestones and timelines, and the end
			 states
			 intended to be achieved by such programs, including for the following:(i)Security institution capacity building.(ii)Special operations forces and their key enablers.(iii)Intelligence.(iv)Logistics.(v)Maintenance.(vi)Air forces.(B)Metrics for monitoring and evaluating the performance of such programs in achieving the intended
			 outcomes of such programs.(6)Financing the ANSFA description of—(A)any plan agreed by the United States, the international community, and the Government of
			 Afghanistan to fund and sustain the Afghan National Security Forces that
			 serves as current guidance on such matters during the period covered by
			 such report, including a description of whether such plan differs from—(i)in the case of the first report submitted under subsection (a), commitments undertaken at the 2012
			 NATO Summit in Chicago and the Tokyo Mutual Accountability Framework; or(ii)in the case of any other report submitted under subsection (a), such plan as set forth in the
			 previous report submitted under subsection (a);(B)the Afghan Security Forces Fund financing plan through 2017;(C)contributions by the international community to sustaining the Afghan National Security Forces
			 during the period covered by such report;(D)contributions by the Government of Afghanistan to sustaining the Afghan National Security Forces
			 during the period covered by such report;
			 and(E)efforts to ensure that the Government of Afghanistan can assume an increasing financial
			 responsibility for sustaining the Afghan National Security Forces
			 consistent with its commitments at
			 the Chicago Summit and the Tokyo Mutual Accountability Framework.(c)Appropriate
		committees of Congress definedIn this section, the term
		appropriate committees of Congress means—(1)the
		Committee on Armed Services, the Committee on Appropriations, and the Committee
		on Foreign Relations of the Senate; and(2)the
		Committee on Armed Services, the Committee on Appropriations, and the Committee
		on Foreign Affairs of the House of Representatives.(d)Repeal of superseded authoritySection 1230 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is
			 repealed.1228.Report on bilateral security cooperation with Pakistan(a)Report requiredNot later than 30 days after the date of the enactment of this Act and every six months thereafter,
			 the Secretary of Defense shall,
			 in consultation with the Secretary of State, submit to the  appropriate
			 committees of Congress a report on the nature and extent of bilateral
			 security cooperation between the United States and Pakistan.(b)ElementsThe report required under subsection (a) shall include, at a minimum, the following:(1)A description of any strategic security objectives that the United States and Pakistan have agreed
			 to pursue in cooperation.(2)A description of programs or activities that the United States and Pakistan have jointly undertaken
			 to pursue mutually agreed security cooperation objectives.(3)A description and assessment of the effectiveness of efforts by Pakistan, unilaterally or jointly
			 with the United States, to disrupt operations and eliminate safe havens of
			 al Qaeda, Tehrik-i-Taliban Pakistan, and other militant extremist groups
			 such as the Haqqani Network and the Quetta Shura Taliban located in
			 Pakistan.(4)A description and assessment of efforts by Pakistan, unilaterally or jointly with the United
			 States, to counter the threat of improvised explosive devices and the
			 networks involved in the acquisition, production, and delivery of such
			 devices and  their precursors and components.(5)An assessment of the effectiveness of any United States security assistance to Pakistan to achieve
			 the strategic security objectives described in paragraph (1).(6)A description of any metrics used to assess the effectiveness of programs and activities described
			 in paragraph (2).(7)An assessment of the cooperation of the Government of Pakistan in the search for Army Sergeant Bowe
			 Bergdahl, who was captured on June 30, 2009, in Paktika Province in
			 eastern Afghanistan, including an assessment of the degree to which the
			 Government of Pakistan has provided the Department of Defense all
			 requested information and intelligence relating to Sergeant Bergdahl, his
			 captors, and his whereabouts that could assist in his recovery. The
			 assessment should include a description of any unmet or partially met
			 requests for information and intelligence to the extent practicable.(c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a
			 classified annex.(d)SunsetThe requirements in this section shall terminate on December 31, 2017.(e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign
			 Relations of the Senate; and(2)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign
			 Affairs of the House of Representatives.(f)Repeal of obsolete and superseded requirementsSection 1232 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is
			 amended by striking subsections (a) and (c).1229.Surface clearance of unexploded ordnance on former United States training ranges in Afghanistan(a)Authority To conduct surface clearanceSubject to subsection (b), the Secretary of Defense may, using funds specified in subsection (c),
			 conduct surface clearance of unexploded ordnance at closed training ranges
			 used by the Armed Forces of the United States in Afghanistan.(b)Conditions on authority(1)Limitation to ranges not transferred to AfghanistanThe surface clearance of unexploded ordnance authorized under subsection (a) may only take place on
			 training ranges managed and operated by the Armed Forces of the United
			 States that have not been transferred to the Government of the Islamic
			 Republic of Afghanistan for use by its armed forces.(2)Limitation on amounts availableFunds expended for clearance pursuant to the authority in subsection (a) may not exceed
			 $125,000,000 for each of fiscal years 2015 and 2016.(c)FundsThe surface clearance of unexploded ordnance authorized by subsection (a) shall be paid for using
			 amounts as follows:(1)For fiscal year 2015, amounts authorized to be appropriated by section 1502 and available for
			 operation and maintenance for overseas contingency operations.(2)For fiscal year 2016, amounts authorized to be appropriated for fiscal year 2016 for the Department
			 of Defense as additional authorizations of appropriations for overseas
			 contingency operations and available for operation and maintenance for
			 overseas contingency operations.(d)Unexploded ordnance definedIn this section, the term unexploded ordnance has the meaning given that term in section 101(e)(5) of title 10, United States Code.1230.Afghan
			 Special Immigrant Visa Program(a)Short titleThis section may be cited as the
		  Afghan Allies Protection Extension Act.(b)Extension and expansionSection 602(b) of the Afghan Allies
			 Protection Act of 2009 (8 U.S.C. 1101 note) is amended—(1)in paragraph (2)(A)—(A)by amending clause (ii) to read as
			 follows:(ii)was or is employed in Afghanistan on or
				after October 7, 2001, for not less than 1 year—(I)by, or on behalf
			 of, the United States Government; or(II)by, or on behalf of, an organization or entity closely
				associated with the United States mission in Afghanistan that has
			 received
				United States Government funding through an official and documented
			 contract,
				award, grant, or cooperative
				agreement, including the International Security Assistance Force;;(B)in clause (iii), by striking the
			 United States Government and inserting an entity or organization
			 described in clause (ii); and(C)in clause (iv), by striking
			 by the United States Government and inserting described in clause (ii); and(2)in paragraph (3), by amending subparagraph (D) to read as follows:(D)Additional fiscal yearsFor each of the fiscal years 2014 and 2015, the total number of principal aliens who may be
			 provided
			 special immigrant status under this section may not exceed 4,000 per year,
			 except that—(i)notwithstanding subparagraph (C), any unused balance of the total number of principal aliens who
			 may be provided special immigrant status in fiscal years 2014 and 2015 may
			 be carried forward and provided through December 31, 2016;(ii)the 1-year period during which an alien must have been employed in accordance with paragraph
			 (2)(A)(ii) shall be the period from October 7, 2001, through December 31,
			 2014; and(iii)the principal alien seeking special immigrant status under this subparagraph shall apply to the
			 Chief of Mission in accordance with paragraph (2)(D) not later than
			 December 31, 2015..1231.Extension and modification of authority to support operations and activities of the Office of
			 Security Cooperation in Iraq(a)ExtensionSubsection (f)(1) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012
			 (10 U.S.C. 113 note) is amended by striking fiscal year 2014 and inserting fiscal year 2015.(b)Amount availableSuch section is further amended—(1)in subsection (c), by striking fiscal year 2014 may not exceed $209,000,000 and inserting fiscal year 2015 may not exceed $30,000,000; and(2)in subsection (d), by striking fiscal year 2014 and inserting fiscal year 2015.CReports 1241.Report on impact of end of major combat operations in Afghanistan on authority to use military
			 force(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall,
			 in
			 consultation with the Secretary of State and the Attorney General, submit
			 to the appropriate committees of Congress a report setting forth an
			 assessment of the
			 impact, if any, of the end of major combat operations in Afghanistan on
			 the authority of the Armed Forces of the United States to use military
			 force, including the authority to detain, with regard to al Qaeda, the
			 Taliban and associated forces pursuant to—(1)the Authorization for Use of Military Force (Public Law 107–40); and(2)any other available legal authority.(b)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a
			 classified annex.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on the
			 Judiciary of the Senate; and(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on the
			 Judiciary of the House of
			 Representatives.1242.United States strategy for enhancing security and stability in Europe(a)United States strategy(1)Report on strategy requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall,
			 in
			 consultation with the Secretary of State, submit to the appropriate
			 committees of Congress a report on a strategy for enhancing security and
			 stability in Europe.(2)Sense of Congress on strategyIt is the sense of Congress that the United States strategy for enhancing security and stability in
			 Europe
			 should be guided by the following:(A)The United States reaffirms its commitment to the goal of a Europe that is whole, free, and
			 secure.(B)The United States is unwavering in its commitment to its obligations under the North Atlantic
			 Treaty, including the collective defense of allies under Article V.(C)Respect for the sovereignty and territorial integrity of the countries of Europe within
			 internationally-recognized borders is fundamental to the security and
			 stability of the region and the national security interests of the United
			 States.(D)Overcoming the threat to security and stability produced by the actions of the Russian Federation
			 in seizing and annexing territory of
			 neighboring countries and ongoing
			 violations of the  sovereignty of those countries is critical to United
			 States interests in regional stability.(b)United States and NATO force posture in Europe and contingency plans(1)ReviewThe Secretary of Defense shall conduct a review of the force posture, readiness, and
			 responsiveness of United States forces and the forces of other members of
			 the North Atlantic Treaty Organization (NATO) in the area of
			 responsibility of
			 the United States European Command, and of contingency plans for such
			 United States forces, with the objective of ensuring that the
			 posture, readiness, and responsiveness of such forces are
			 appropriate to meet the obligations of collective self-defense under
			 Article V of the North
			 Atlantic Treaty.(2)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report setting forth
			 the following:(A)A summary of the
			 findings of the review conducted under paragraph (1).(B)A description of  any
			 initiatives or recommendations of the Secretary for enhancing the force
			 posture,
			 readiness, and responsiveness of United States forces in the area of
			 responsibility of the United States European Command and contingency plans
			 as a
			 result
			 of that review.(C)A description of any initiatives of other members of the North Atlantic Treaty Organization for
			 enhancing
			 the force posture, readiness, and responsiveness of their forces within
			 the area of responsibility of the North Atlantic Treaty Organization.(c)Plan for enhancing reassurances to NATO allies(1)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense
			 shall, in
			 consultation with the Secretary of State, submit to the appropriate
			 committees of Congress a report on a plan for reassuring Central European
			 and Eastern European members
			 of the
			 North Atlantic Treaty Organization regarding the commitment of the
			 United
			 States and other members of the North Atlantic Treaty Organization  to
			 their obligations under the North Atlantic Treaty, including collective
			 defense under Article V.(2)ElementsThe report under paragraph (1) shall include the following:(A)A description of measures to be undertaken by the United States to reassure members of the North
			 Atlantic Treaty Organization
			 regarding the commitment of the United States to its obligations under the
			 North Atlantic Treaty.(B)A description of measures undertaken or to be undertaken by other members of the North Atlantic
			 Treaty Organization to provide assurances of their commitment to meet
			 their obligations under the North Atlantic Treaty.(C)A description of any  planned measures to increase the presence of the Armed Forces of the United
			 States and the forces of other members of the North Atlantic Treaty
			 Organization, including on a
			 rotational basis, on the territories of the Central European and Eastern
			 European
			 members of the North Atlantic Treaty Organization.(D)A description of the measures undertaken by the United States and other members of the North
			 Atlantic Treaty Organization to enhance the capability of members of the
			 North Atlantic Treaty Organization to respond to tactics like those used
			 by the Russian Federation in Crimea and Eastern Ukraine or to assist
			 members of the North Atlantic Treaty Organization in
			 responding to such tactics.(d)Plan for enhancing United States security cooperation with NATO partners(1)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and
			 the
			 Secretary of State shall jointly submit to the appropriate committees of
			 Congress a plan for enhancing bilateral and multilateral security
			 cooperation with appropriate countries participating in the North Atlantic
			 Treaty
			 Organization Partnership for
			 Peace program.(2)Authorities for enhancing security cooperationFor purposes of this subsection, the authorities for enhancing security cooperation with countries
			 specified in paragraph (1) may include, but are not limited to, the
			 following:(A)Section 168 of title 10, United States Code, relating to the Warsaw Initiative Fund.(B)Section 2282 of title 10, United States Code (as added by section 1203 of this Act), relating to
			 authority to build the capacity of foreign
			 military forces.(C)Section 2283 of title 10, United States Code (as added by section 1204 of this Act), relating to
			 training of security forces and associated ministries of foreign
			 countries to promote respect for
			 the rule
			 of law and human rights.(D)Section 1081 of the National Defense Authorization Act for Fiscal Year 2012
			 (10 U.S.C. 168 note), relating to the Ministry of Defense Advisors
			 program.(E)Section 1207 of the National Defense Authorization Act for Fiscal Year 2012
			 (22 U.S.C. 2151 note), relating to the Global Security Contingency Fund.(F)Any other authority available to the Secretary of Defense or Secretary of State appropriate for
			 such purpose.(e)United States military-to-military relations with Russian Federation(1)Prohibition of use of funds for bilateral security cooperation activitiesNone of the funds authorized to be appropriated by this Act may be used to conduct bilateral
			 security cooperation activities between the military forces of the United
			 States and the Russian
			 Federation until the Secretary of Defense certifies to the Committees on
			 Armed Services of the Senate and the House of Representatives that the
			 armed forces of Russia have drawn down from areas adjacent to the border
			 of Ukraine and ceased
			 aggressive activities that threaten the security and territorial integrity
			 of Ukraine and members of the North Atlantic Treaty Organization.(2)NonapplicabilityThe prohibition in paragraph (1) shall not apply to any activities necessary to ensure the
			 compliance of the United States with its
			 obligations under any bilateral or multilateral arms control or
			 nonproliferation agreement or any other treaty obligation of the United
			 States.(3)WaiverThe Secretary of Defense may waive the applicability of the prohibition in paragraph (1) to the
			 extent the Secretary determines that such waiver is necessary—(A)to provide logistical or other support to the conduct of United States or North Atlantic Treaty
			 Organization military operations
			 in Afghanistan or the withdrawal from Afghanistan;(B)to provide for the orderly and complete elimination of the Syrian chemical weapons program;(C)to provide support to international negotiations on the nuclear program of Iran, including
			 implementation of the Joint Plan of Action and negotiation of a long-term
			 comprehensive agreement; or(D)to meet other critical national security needs of the United States.(f)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on
			 Appropriations of the Senate; and(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on
			 Appropriations of the 
			 House of Representatives.1243.Report on military and security developments involving the Russian
			 Federation(a)ReportNot later than June 1, 2015, the Secretary of Defense shall submit to the specified congressional
			 committees a report on the security and military strategy of the Russian
			 Federation.(b)ElementsThe report required under subsection (a) shall include the following elements:(1)The elements set forth in paragraphs (1) through (7) of section 1254(b) of the National Defense
			 Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 927).(2)A description of Russian military spending and investment priorities and their alignment with
			 security priorities and objectives described in paragraph (1) of such
			 section, including
			 the capabilities under development and acquisition timelines for Russia’s
			 5th generation fighter program.(3)A description of Russia's modernization program for its command, control, communications,
			 computers, intelligence, surveillance, and reconnaissance and its
			 applications for Russia's precision guided weapons.(4)A description of Russia’s current missile defense strategy and capabilities, including efforts to
			 develop missile defense capabilities.(5)An assessment of the tactics, techniques, and procedures used by Russia in operations in Ukraine.(6)A description of Russia's asymmetric strategy and capabilities, including efforts to develop and
			 deploy electronic warfare, space and counterspace, and cyberwarfare
			 capabilities, including details on
			 the number of malicious cyber incidents and associated activities against
			 Department of Defense networks that are known or suspected to have been
			 conducted or directed by the Government of the Russian Federation.(7)A description of Russia's nuclear strategy and associated doctrines, and nuclear capabilities,
			 including the size and state of Russia's nuclear weapons stockpile, its
			 nuclear weapons
			 production capacities, and plans for developing its nuclear capabilities.(8)A description of changes to United States policy on military-to-military contacts with Russia
			 resulting from Russia’s annexation of Crimea.(c)Nonduplication	of  effortsIf any information required under subsection (b) has been included in another report or
			 notification previously submitted to Congress as required  by law, the
			 Secretary of
			 Defense may provide a	compilation  of  such  reports	and  notifications 
			 at  the  time	of submitting the report required by subsection (a) in lieu
			 of  including	such  information.(d)Specified congressional committees definedIn this section, the term specified congressional committees means—(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.1244.Modification of matters for discussion in annual reports of United States-China Economic and
			 Security
			 Review Commission(a)Matters for discussionSection 1238(c)(2) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001
			 (as enacted into
			 law by Public Law 106–398; 22 U.S.C. 7002(c)(2)) is amended by striking
			 subparagraphs (A) through (J) and inserting the following new
			 subparagraphs:(A)The role of the People’s Republic of China in the proliferation of weapons of mass destruction and
			 other weapons (including dual use technologies), including actions the
			 United States might take to encourage the People’s Republic of China to
			 cease such practices.(B)The qualitative and quantitative nature of the transfer of United States production activities to
			 the People’s Republic of China, including the relocation of manufacturing,
			 high technology and intellectual property, and research and development
			 facilities, the impact of such transfers on the national security of the
			 United States (including the dependence of the national security
			 industrial base of the United States on imports from China), the economic
			 security of the United States, and employment in the United States, and
			 the adequacy of United States export control laws in relation to the
			 People's Republic of China.(C)The effects of the need for energy and natural resources in the People’s Republic of China on the
			 foreign and military policies of the People's Republic of China, the
			 impact of the large and growing economy of the People’s Republic of China
			 on world energy and natural resource supplies, prices, and the
			 environment, and the role the United States can play (including through
			 joint research and development efforts and technological assistance) in
			 influencing the energy and natural resource policies of the People’s
			 Republic of China.(D)Foreign investment by the United States in the People’s Republic of China and by the People’s
			 Republic of China in the United States, including an assessment of its
			 economic and security implications, the challenges to market access
			 confronting potential United States investment in the People’s Republic of
			 China, and foreign activities by financial institutions in the People's
			 Republic of China.(E)The military plans, strategy and doctrine of the People’s Republic of China, the structure and
			 organization of the People's Republic of China military, the
			 decision-making
			 process of the People's Republic of China military, the interaction
			 between the civilian and military leadership in the People's Republic of
			 China, the development and promotion process for leaders in
			 the People's Republic of China military,  deployments of the People's
			 Republic of China military, resources available to the People's
			 Republic of China military (including the development and execution of
			 budgets and the allocation of funds), force modernization objectives and
			 trends for the People's Republic of China military, and the implications
			 of such objectives and trends for the national security of the United
			 States.(F)The strategic economic and security implications of the cyber operations of the People’s Republic
			 of China.(G)The national budget, fiscal policy, monetary policy, capital controls, and currency management
			 practices of the People's Republic of China,  their impact on internal
			 stability in the People’s Republic of China, and their implications for
			 the United States.(H)The drivers, nature, and implications of the growing economic, technological, political, cultural,
			 people-to-people, and security relations of the People’s Republic of
			 China’s with other countries, regions, and international and regional
			 entities (including multilateral organizations), including the triangular
			 relationship among the United States, Taiwan, and the People’s Republic of
			 China.(I)The compliance of the People’s Republic of China with its commitments to the World Trade
			 Organization, other multilateral commitments, bilateral agreements signed
			 with the United States, commitments made to bilateral science and
			 technology programs, and any other commitments and agreements strategic to
			 the United States (including agreements on intellectual property rights
			 and prison labor imports), and United States enforcement policies with
			 respect to such agreements.(J)The implications of restrictions on speech and access to information in the People’s Republic of
			 China for its relations with the United States in economic
			 and security policy, as well as any potential impact of media control by
			 the People's Republic of China on United States economic interests.(K)The safety of food, drug, and other products imported from China, the measures used by the People's
			 Republic of China Government and the United States Government to monitor
			 and enforce product safety, and the role the United States can play
			 (including through technical assistance) to improve product safety in the
			 People’s Republic of China..(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act,
			 and shall apply with respect to annual reports submitted under section
			 1238(c) of the Floyd D. Spence National Defense Authorization Act for
			 Fiscal Year 2001 
			 after that date.1245.Report on maritime security strategy and annual briefing on military to military engagement
			 with the People’s Republic of China(a)Report required(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to
			 the
			 congressional defense committees a report that outlines the strategy of
			 the Department of Defense with regard to maritime security in the South
			 China Sea and the East
			 China Sea that seeks to balance the interests of the United States,
			 the People's Republic of China, and other countries in the region.(2)ElementsThe report required by paragraph (1) shall outline the strategy described in that paragraph and
			 include the following:(A)A description of any current or planned bilateral or regional maritime capacity building
			 initiatives in the South China Sea and the East
			 China Sea region.(B)An assessment of anti-access and area denial capabilities of the People's Republic of China in the
			 region, including weapons and technologies, and
			 their impact on United States maritime strategy in the region.(C)An assessment of how the actions of the People’s Republic of China in the South
			 China Sea and the East China Sea have
			 changed the status quo with regard to competing territorial and maritime
			 claims in those seas.(D)A detailed analysis and assessment of the manner in which military to military engagements between
			 the United States and the People's Republic of China facilitates a
			 reduction in potential
			 miscalculation and tension in the South China Sea and the East China Sea,
			 including a specific description of the effect of such engagements on
			 particular incidents or interactions involving the People's Republic of
			 China in those seas.(E)A description of the naval modernization efforts of the People's Republic of China,  including both
			 defense and law enforcement
			 capabilities and the implications of such efforts for United States
			 maritime strategy in the region.(3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a
			 classified annex.(b)BriefingsNot later than May 15 each year, the Secretary of Defense shall  provide the congressional
			 defense committees a
			 briefing (in classified form, if appropriate) on the following:(1)An outline in detail of all of the planned and
			 potential military to military engagements between the United States and
			 the People's Republic of China during the fiscal year beginning in the
			 year of such briefing,  including the objectives of such engagements.(2)An assessment of the military to military engagements between the United States and the People's
			 Republic of China during the fiscal year ending in the year preceding such
			 briefing, and during the first fiscal half year of the fiscal year of such
			 briefing, including an assessment of the success of such engagements in
			 meeting the objectives of the Commander of the United States Pacific
			 Command for such engagements.1246.Report on military assistance to Ukraine(a)Report requiredNot later than 30 days after the date of the enactment of this Act, and every 180 days thereafter,
			 the Secretary of Defense shall conduct an assessment and submit a report
			 to the congressional defense committees related to military assistance to
			 Ukraine.(b)ElementsAt a minimum, the report required under subsection (a) should provide a detailed explanation of the
			 following matters:(1)Military equipment, supplies, and defense services, including type, quantity, and prioritization of
			 such items, requested by the Government of Ukraine.(2)Military equipment, supplies, and defense services, including type,
			 quantity, and actual or estimated delivery date, that the United States
			 Government has provided, is currently providing, and plans to provide	to
			 the Government of Ukraine.(3)An assessment of what United States military assistance to the Government of Ukraine, including
			 type and quantity, would most effectively improve the military readiness
			 and capabilities of the Ukrainian military.(4)An assessment of the need for, appropriateness of, and force protection concerns of any United
			 States military advisors that may be made available to the armed forces of
			 Ukraine.(5)Military training requested by the Government of Ukraine.(6)Military training the United States Government has conducted with Ukraine in the previous six
			 months.(7)Military training the United States Government plans to conduct with the Government of Ukraine in
			 the next
			 year.(c)SunsetThe requirements in this section shall terminate on January 31, 2017.DOther Matters1261.
						Treatment of Kurdistan Democratic Party and Patriotic Union of Kurdistan under the Immigration and
			 Nationality Act(a)Exclusion of Kurdistan Democratic Party and Patriotic Union of Kurdistan from treatment as
			 terrorist organizationsThe Secretary of State, in consultation with the Secretary of Homeland Security, or the Secretary
			 of Homeland Security, in consultation with the Secretary of State, may
			 exclude the Kurdistan Democratic
			 Party and the Patriotic Union of Kurdistan from the definition of
			 terrorist organization in section 212(a)(3)(B)(vi)(III) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi)(III)).(b)Relief for certain members of  Kurdistan Democratic Party and Patriotic Union of Kurdistan
			 regarding admissibilityIf the Secretary of State or the Secretary of Homeland Security  uses the authority provided in
			 subsection (a), such  Secretary shall not apply paragraph (3)(B) of
			 section 212(a) of the Immigration and Nationality Act (8 U.S.C.1182(a)) to
			 an alien with respect to activities undertaken in association with the
			 Kurdistan Democratic Party or the Patriotic Union of Kurdistan in
			 opposition to the regime of the Arab Socialist Ba’ath Party and the
			 autocratic dictatorship of Saddam Hussein in Iraq.(c)Prohibition on judicial reviewNotwithstanding any other provision of law (whether statutory or nonstatutory), section 242 of the
			 Immigration and Nationality Act (8 U.S. C. 1252), sections 1361 and 1651
			 of title 28, United States Code, section 2241 of such title, and any other
			 habeas corpus provision of law, no court shall have jurisdiction to review
			 any determination made pursuant to subsection (a) or (b).1262.Notification on potentially significant arms control noncompliance(a)Notice to PresidentIf the Secretary of Defense has substantial reason to believe that there is a potentially
			 significant case of foreign noncompliance with an arms control treaty to
			 which the United States is a party, the Secretary shall notify the
			 President of such belief.(b)Notice to CongressNot later than 30 days after notifying the President of a belief under subsection (a), the
			 Secretary shall submit to the Committee on Armed Services, the Committee
			 on
			 Foreign Relations, and the Select Committee on
			 Intelligence of the Senate a notice of the action taken to notify the
			 President pursuant to that subsection.1263.Enhanced authority for provision of support to foreign military liaison officers of foreign
			 countries while assigned to the Department of Defense(a)EligibilitySubsection (a) of section 1051a of title 10, United States Code, is amended—(1)in the matter preceding paragraph (1)—(A)by striking involved in a military operation with the United States; and(B)by striking temporarily;(2)in paragraph (1)—(A)by striking , component command,; and(B)by striking in connection with the planning for, or conduct of, a military operation; and(3)in paragraph (2), by striking To the headquarters of and all that follows and inserting To the Joint Staff..(b)Travel, subsistence, and medical care expensesSubsection (b) of such section is amended—(1)in paragraph (1)—(A)by striking to the headquarters of a combatant command; and(B)by inserting or by the Chairman of the Joint Chiefs of Staff, as appropriate before the period at the end; and(2)in paragraph (3), by striking if such travel and all that follows and inserting “if such travel meets each of the following conditions:(A)The travel is in support of the national interests of the United States.(B)The commander of the combatant command concerned or the Chairman of the Joint Chiefs of Staff, as
			 applicable, directs round-trip travel from the assigned location to one or
			 more travel locations..(c)Terms of reimbursementSubsection (c) of such section is amended—(1)by striking To the extent that the Secretary determines appropriate, the and inserting The; and(2)by adding at the end the following new sentence: The terms of reimbursement shall be specified in the appropriate international agreement used to
			 assign the liaison officer to a combatant command or to the Joint Staff..(d)DefinitionSubsection (d) of such section is amended by inserting training programs conducted to familiarize, orient, or certify liaison personnel regarding unique
			 aspects of the assignments of the liaison personnel, after police protection,.1264.One-year extension of authorization for non-conventional assisted recovery capabilities(a)ExtensionSubsection (h) of section 943 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat. 4578), as most recently amended
			 by section 1241 of the National Defense Authorization Act for Fiscal Year
			 2014 (Public Law 113–66; 127 Stat. 920), is further amended by striking 2015 and inserting 2016.(b)Cross-reference amendmentSubsection (f) of such section is amended by striking 413b(e) and inserting 3093(e).1265.Inter-European Air Forces Academy(a)OperationThe Secretary of the Air Force may operate the Air Force education and training facility known as
			 the Inter-European Air Forces Academy (in this section referred to as the Academy).(b)PurposeThe purpose of the Academy shall be to provide military education and training to military
			 personnel of countries that are members of the North Atlantic Treaty
			 Organization or
			 signatories to the Partnership for Peace Framework Documents.(c)Limitations(1)Concurrence of Secretary of StateMilitary personnel of a country may be provided education and training under this section only with
			 the concurrence of the Secretary of State.(2)Assistance otherwise prohibited by lawEducation and training may not be provided under this section to the military personnel of any
			 country that is otherwise prohibited from receiving such type of
			 assistance under any other provision of law.(d)Supplies and clothingThe Secretary of the Air Force may, under such conditions as the Secretary may prescribe, provide
			 to a person receiving education and training under this section the
			 following:(1)Transportation incident to such education and training.(2)Supplies and equipment to be used during such education and training.(3)Billeting, food, and health services in connection with the receipt of such education and training.(e)Living allowanceThe Secretary of the Air Force may pay to a person receiving education and training under this
			 section a living allowance at a rate to be prescribed by the Secretary,
			 taking into account the rates of living allowances authorized for a member
			 of the Armed Forces under similar circumstances.(f)FundingAmounts for the operations and maintenance of the Academy, and for the provision of education and
			 training through the Academy, may be paid from funds available for the Air
			 Force for operation and maintenance.(g)Annual reports(1)In generalNot later than 60 days after the end of each fiscal year in which the Secretary of the Air Force
			 operates the Academy pursuant to this section, the Secretary shall submit
			 to the congressional defense committees a report on the operations of the
			 Academy during such fiscal year.(2)ElementsEach report under this subsection shall set forth, for the fiscal year covered by such report, the
			 following:(A)A description of the operations of the Academy.(B)A summary of the number of individuals receiving education and training through the Academy, set
			 forth by country of origin and education or training provided.(C)The amount paid by the Secretary  for the operations and maintenance of the Academy.(D)The amounts paid by the Secretary  under subsections (d) and (e) in connection with the provision
			 of education and training through the Academy.(h)ExpirationThe authority in subsection (a) shall expire on September 30, 2017.1266.Extension of limitations on providing certain missile defense information to the Russian FederationSection 1246(c) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66;
			 127 Stat. 922) is amended—(1)in paragraph (1), by striking 2016 and inserting 2017; and(2)in paragraph (2), by inserting or 2015 after 2014.1267.Prohibition on direct or indirect use of funds to enter into contracts or agreements with
			 Rosoboronexport
							(a)
							Prohibition
							
								(1)
								In general
								The Department of Defense may not enter into a contract, memorandum of understanding, or
			 cooperative agreement with, or make a grant to, or provide a	loan or
			 loan agreement to Rosoboronexport or any subsidiary or affiliate of
			 Rosoboronexport.
							
								(2)
								Termination of existing contracts and agreements
								The Secretary of Defense shall immediately terminate any contract, memorandum of
			 understanding, cooperative agreement, loan, or loan agreement described in
			 paragraph (1).(b)National security waiver authorityThe President  may waive the applicability of subsection (a) if the President, in consultation with
			 the Secretary of Defense, certifies in writing to the congressional   
			 defense
			 committees that, to the best of the President's	knowledge—(1)Rosoboronexport has ceased the transfer of lethal military equipment to, and the maintenance of
			 existing lethal military equipment for, the Government of the Syrian Arab
			 Republic;(2)the armed forces of the Russian Federation have withdrawn from Crimea (other than military forces
			 present on military bases subject to agreements in force between the
			 Government of the Russian Federation and the Government of Ukraine); and(3)agents of the Russian Federation are not  taking active measures to destabilize the control of the
			 Government of Ukraine over eastern Ukraine (including through active
			 support of efforts to unlawfully occupy facilities of the Government of
			 Ukraine).(c)Report on Rosoboronexport activities(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a report setting forth the
			 following:(A)A list of the known transfers of lethal military equipment by Rosoboronexport to the Government of
			 the Syrian Arab Republic since March 15, 2011.(B)A list of the known contracts, if any, that Rosoboronexport has signed with the Government of the
			 Syrian Arab Republic since March 15, 2011.(C)A detailed list of all existing contracts, subcontracts, memorandums of understanding, cooperative
			 agreements, grants, loans, and loan guarantees between the Department of
			 Defense and Rosoboronexport, including a description of the transaction,
			 signing dates, values, and quantities.(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a
			 classified annex.XIIICOOPERATIVE THREAT REDUCTIONAFunding allocations1301.Specification of Cooperative Threat Reduction funds(a)Fiscal year 2015 cooperative threat reduction funds definedAs used in this subtitle, the term fiscal year 2015 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 and
			 made available by the funding table in section 4301 for the Department of
			 Defense Cooperative Threat
			 Reduction Program established under section 1321.(b)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made
			 available by the funding table in section 4301 for the Department of
			 Defense Cooperative Threat
			 Reduction Program shall be available for obligation for fiscal years
			 2015, 2016, and 2017.1302.Funding allocations(a)Funding for specific purposesOf the $365,088,000 authorized to be appropriated to the Department of Defense for fiscal year
			 2015 in section 301 and made available by the funding table in section
			 4301 for the Department of Defense Cooperative Threat
			 Reduction Program established under section 1321, the following amounts
			 may
			 be obligated for the purposes specified:(1)For strategic offensive arms elimination, $1,000,000.(2)For chemical weapons destruction, $15,720,000.(3)For global nuclear security, $20,703,000.(4)For cooperative biological engagement, $256,742,000.(5)For proliferation prevention, $40,704,000.(6)For threat reduction engagement, $2,375,000.(7)For activities designated as Other Assessments/Administrative Costs, $27,844,000.(b)Report on obligation or expenditure of funds for other purposesNo fiscal year 2015 Cooperative Threat Reduction funds may be obligated or expended for a purpose
			 other than a purpose listed in paragraphs (1) through (7) of subsection
			 (a) until 15 days after the date that the Secretary of Defense submits to
			 Congress a report on the purpose for which the funds will be obligated or
			 expended and the amount of funds to be obligated or expended. Nothing in
			 the preceding sentence shall be construed as authorizing the obligation or
			 expenditure of fiscal year 2015 Cooperative Threat Reduction funds for a
			 purpose for which the obligation or expenditure of such funds is
			 specifically prohibited under this title or any other provision of law.(c)Limited authority to vary individual amounts(1)In generalSubject to paragraph (2), in any case in which the Secretary of Defense determines that it is
			 necessary to do so in the national interest, the Secretary may obligate
			 amounts appropriated for fiscal year 2015 for a purpose listed in
			 paragraphs (1) through (7) of subsection (a) in excess of the specific
			 amount authorized for that purpose.(2)Notice-and-wait requiredAn obligation of funds for a purpose stated in paragraphs (1) through (7) of subsection (a) in
			 excess of the specific amount authorized for such purpose may be made
			 using the authority provided in paragraph (1) only after—(A)the Secretary submits to Congress notification of the intent to do so together with a complete
			 discussion of the justification for doing so; and(B)15 days have elapsed following the date of the notification.BConsolidation and modernization of statutes relating to the Department of Defense Cooperative
			 Threat Reduction Program1311.Short titleThis subtitle may be cited as the Department of Defense Cooperative Threat Reduction Act.IProgram authorities1321.Authority to carry out the Department of Defense Cooperative Threat Reduction Program(a)AuthorityThe Secretary of Defense may carry out a program, referred
			 to as the Department of Defense Cooperative Threat Reduction Program, with respect to foreign states to do the following:(1)Facilitate the elimination and the safe and secure transportation and storage of chemical,
			 biological, or other weapons, weapons components, weapons-related
			 materials, and their delivery vehicles.(2)Facilitate—(A)the safe and secure transportation and storage of nuclear weapons, nuclear weapons-usable or
			 high-threat radiological materials, nuclear weapons components, and their
			 delivery vehicles; and(B)the elimination of nuclear weapons components and nuclear weapons delivery vehicles.(3)Prevent the proliferation of nuclear and chemical weapons, weapons components, and weapons-related
			 materials, technology, and expertise.(4)Prevent the proliferation of biological weapons, weapons components, and weapons-related materials,
			 technology, and expertise, which may include activities that facilitate
			 detection and reporting of highly pathogenic diseases or other diseases
			 that are associated with or that could be utilized as an early warning
			 mechanism for disease outbreaks that could impact the Armed Forces of the
			 United States or allies of the United States.(5)Prevent the proliferation of weapons of mass destruction-related materials, including all
			 materials, equipment, and technology that could be used for the design,
			 development, production, or use of nuclear, chemical, and biological
			 weapons and their means of delivery.(6)Carry out military-to-military and defense contacts for advancing the mission of the Program,
			 subject to subsection (f).(b)Concurrence of Secretary of StateThe authority under subsection (a) to carry out the Program is subject to any concurrence of the
			 Secretary
			 of State or other appropriate agency head required under section
			 1322 or 1323
						(unless such concurrence is otherwise exempted by
			 section 1352).(c)Scope of authorityThe authority to carry out the Program in subsection (a) includes authority to provide equipment,
			 goods, and services, but does not include authority to provide cash
			 directly to a project or activity carried out under the Program.(d)Type of programThe Program carried out under subsection (a) may involve assistance in planning and in resolving
			 technical problems associated with weapons destruction and proliferation.
The Program may also involve the funding of critical short-term
			 requirements related to weapons destruction.(e)Reimbursement of other agenciesThe Secretary of Defense may reimburse other United States Government departments and agencies
			 under this section for costs of participation in the Program carried out
			 under subsection (a).(f)Military-to-military and defense contactsThe Secretary of Defense shall ensure that the military-to-military and defense contacts carried
			 out under subsection (a)(6)—(1)are focused and expanded to support specific relationship-building opportunities, which could lead
			 to Department of Defense Cooperative Threat Reduction Program development
			 in new geographic areas and achieve other Department of Defense
			 Cooperative Threat Reduction Program benefits;(2)are directly administered as part of the Department of Defense Cooperative Threat Reduction
			 Program; and(3)include cooperation and coordination with—(A)the unified combatant commands; and(B)the Department of State.(g)Prior notice to congress of obligation of funds(1)Annual requirementNot less than 15 days before any obligation of any funds appropriated for any fiscal year for the
			 Program, the Secretary of Defense shall
			 submit to the congressional defense committees a report on that proposed
			 obligation for that fiscal year.(2)Matters to be specified in reportsEach such report shall specify—(A)the activities and forms of assistance for which the Secretary of Defense plans to obligate funds;(B)the amount of the proposed obligation; and(C)the projected involvement (if any) of any department or agency of the United States (in addition to
			 the Department of Defense) and of the private sector of the United States
			 in the activities and forms of assistance for which the Secretary of
			 Defense plans to obligate such funds.1322.Use of Department of Defense Cooperative Threat Reduction funds for certain emergent threats or
			 opportunities(a)AuthorityFor purposes of the Program specified in section 1321, the Secretary of Defense may obligate and
			 expend Department of Defense Cooperative Threat Reduction funds for a
			 fiscal year, and any Department of Defense Cooperative Threat Reduction
			 funds for a fiscal year before such fiscal year that remain available for
			 obligation, for a proliferation threat reduction project or activity if
			 the Secretary of Defense, with the concurrence of the Secretary of State,
			 determines each of the following:(1)That such project or activity will—(A)assist the United States in the resolution of a critical emerging proliferation threat; or(B)permit the United States to take advantage of opportunities to achieve long-standing
			 nonproliferation goals.(2)That such project or activity will be completed in a short period of time.(3)That the Department of Defense is the entity of the Federal Government that is most capable of
			 carrying out such project or activity.(b)Congressional notificationNot later than 10 days after obligating funds under the authority in subsection (a) for a project
			 or activity, the Secretary of Defense shall notify the congressional
			 defense committees and the Secretary of State shall notify the Committee
			 on Foreign Affairs of the House of Representatives and the Committee on
			 Foreign Relations of the Senate in writing of the determinations made
			 under subsection (a) with respect to such project or activity, together
			 with—(1)a justification for such determinations; and(2)a description of the scope and duration of such project or activity.(c)Non-defense agency partner-nation contactsFor military-to-military and defense contacts carried out under subsection (a)(6) of section 1321,
			 as further described in subsection (f) of such section, concurrence of the
			 Secretary of State is
			 required only for participation by personnel from
			 non-defense agencies.1323.Department of Defense Cooperative Threat Reduction Program authority for urgent threat reduction
			 activities(a)In generalSubject to the requirements under subsection (b) or (c), as applicable, not more than 15 percent of
			 the total amounts appropriated or otherwise made available for any fiscal
			 year for the Department of Defense Cooperative Threat Reduction Program
			 may be expended, notwithstanding any other provision of law, for
			 activities described
			 under subsections (b)(1)(B) and (c)(1)(B).(b)Secretary of defense determination and notice(1)DeterminationSubject to paragraph (2), amounts may be expended by the Secretary of Defense as described in
			 subsection (a) if the Secretary makes a written determination that—(A)a threat arising from the proliferation of chemical, nuclear, or biological weapons or
			 weapons-related materials, technologies, or expertise must be addressed
			 urgently;(B)certain provisions of law would unnecessarily impede the Secretary's ability to carry out
			 activities of the Department of Defense Cooperative Threat Reduction
			 Program to address that threat; and(C)it is necessary to expend amounts as described in subsection (a) to carry out such activities.(2)Concurrence requiredA determination by the Secretary of Defense under paragraph (1) may only be made with the
			 concurrence of the Secretary of State and the Secretary of Energy.(3)Notice requiredNot later than 15 days after obligating or expending funds under the authority provided in
			 subsection (a), the Secretary of Defense shall, after consultation with
			 the Secretary of State, notify the congressional defense committees, the
			 Committee on Foreign Affairs of the House of Representatives, and the
			 Committee on Foreign Relations of the Senate of the determination made
			 under paragraph (1). The notice shall include the following:(A)The determination.(B)The activities to be undertaken by the Department of Defense Cooperative Threat Reduction Program.(C)The expected time frame for such activities.(D)The expected costs of such activities.(c)Presidential determination and notice(1)DeterminationAmounts may be made available under subsection (a) if the President makes a written
			 determination that—(A)a threat arising from the proliferation of chemical, nuclear, or biological weapons or
			 weapons-related materials, technologies, or expertise must be addressed
			 urgently in an ungoverned area or an area that is not controlled by an
			 effective governmental authority, as determined by the Secretary of State;
			 and(B)it is necessary to make available amounts as described in subsection (a) to carry out activities of
			 the Department of Defense Cooperative Threat Reduction Program to address
			 that threat.(2)Notice requiredNot less than 15 days before obligating or expending funds under the authority provided in
			 subsection (a), the Secretary of Defense shall, after consultation with
			 the Secretary of State, notify the congressional defense committees, the
			 Committee on Foreign Affairs of the House of Representatives, and the
			 Committee on Foreign Relations of the Senate of the determination made
			 under paragraph (1). The notice shall include the following:(A)The determination.(B)The activities to be undertaken through the Department of Defense Cooperative Threat Reduction
			 Program.(C)The expected time frame for such activities.(D)The expected costs of such activities.1324.Use of funds for other purposes or for increased amounts(a)Notice to congress of intent to use funds for other purposes(1)ReportFor any fiscal year for which amounts are specifically authorized in an Act other than an
			 appropriations Act for specific purposes (specified by law) within the
			 Department of Defense Cooperative Threat Reduction Program, amounts
			 appropriated or otherwise made available for the Department of Defense
			 Cooperative Threat Reduction Program for that fiscal year may be obligated
			 or expended for a Department of Defense Cooperative Threat Reduction
			 purpose other than one of the purposes so specified if—(A)the Secretary of Defense determines that it is necessary to do so in the national interest; and(B)the requirements of subsection (c) have been met.(2)Construction with other lawsNothing in paragraph (1) shall be construed as authorizing the obligation or expenditure of
			 Department of Defense Cooperative Threat Reduction Program funds for a
			 purpose for which the obligation or expenditure of such funds is
			 specifically prohibited under any provision of law.(b)Limited authority to vary individual amounts provided for any fiscal year for specified purposesFor any fiscal year for which amounts are specifically authorized in an Act other than an
			 appropriations Act for specific purposes (specified by law) within the
			 Department of Defense Cooperative Threat Reduction Program, the Secretary
			 of Defense may obligate funds appropriated or
			 otherwise made available for any such purpose for that fiscal year in
			 excess of the specific amount so authorized for that purpose if—(1)the Secretary of Defense determines that it is necessary to do so in the national interest; and(2)the requirements of subsection (c) have been met.(c)Notice-and-wait requirementsThe requirements of this subsection for purposes of subsections (a) and (b) are that—(1)the Secretary of Defense submit to the congressional defense committees notification of the intent
			 to obligate
			 funds as described in subsection (a) or (b), together with a complete
			 discussion of the justification for doing so and, in the case of a report
			 for purposes of subsection (a), a statement of the purpose for which the
			 funds will be used and the amount of funds to be used; and(2)15 days have elapsed following the date of the notification.1325.Use of contributions to the Department of Defense Cooperative Threat Reduction Program(a)Authority to enter into agreements(1)AuthoritySubject to paragraph (2), the Secretary of Defense may enter into one or more agreements with any
			 person (including a foreign government, international organization,
			 multinational entity, or any other entity) that the Secretary of Defense
			 considers appropriate under which the person contributes funds for
			 activities conducted under the Department of Defense Cooperative Threat
			 Reduction Program.(2)Requirement for secretary of state concurrenceThe Secretary of Defense may enter into an agreement under this subsection only with the
			 concurrence of the Secretary of State.(b)Retention and use of amountsNotwithstanding section 3302 of title 31, United States Code, and subject to subsections (c) and
			 (d), the Secretary of Defense may retain and obligate or expend amounts
			 contributed pursuant to subsection (a) for purposes of the Department of
			 Defense Cooperative Threat Reduction Program. Amounts so contributed shall
			 be retained in a separate fund established in the Treasury for such
			 purposes and shall be available to be obligated or expended without
			 further appropriation.(c)Return of amounts not obligated or expended within three yearsIf the Secretary of Defense does not obligate or expend an amount contributed pursuant to
			 subsection (a) by the date that is three years after the date on which the
			 contribution was made, the Secretary shall return the amount to the person
			 who made the contribution.(d)Notice to congressional defense committees(1)In generalNot later than 30 days after receiving an amount contributed pursuant to subsection (a), the
			 Secretary of Defense shall submit to the congressional defense committees
			 a notice—(A)specifying the value of the contribution and the purpose for which the contribution was made; and(B)identifying the person who made the contribution.(2)Limitation on use of amountsThe Secretary of Defense may not obligate an amount contributed pursuant to subsection (a) until
			 the date that is 15 days after the date on which the Secretary submits the
			 notice required by paragraph (1).(e)Annual reportNot later than the first Monday in February of each year, the Secretary of Defense shall submit to
			 the congressional defense committees a report on amounts contributed
			 pursuant to subsection (a) during the preceding fiscal year. Each such
			 report shall include, for the fiscal year covered by the report, the
			 following:(1)A statement of any amounts contributed pursuant to subsection (a), including, for each such amount,
			 the value of the contribution and the identity of the person who made the
			 contribution.(2)A statement of any amounts so contributed that were obligated or expended by the Secretary of
			 Defense, including, for each such amount, the purposes for which the
			 amount was obligated or expended.(3)A statement of any amounts so contributed that were retained but not obligated or expended,
			 including, for each such amount, the purposes (if known) for which the
			 Secretary of Defense intends to obligate or expend the amount.(f)Implementation planThe Secretary of Defense shall submit to the congressional defense committees an implementation
			 plan for the authority provided under this section prior to obligating or
			 expending any amounts contributed pursuant to subsection (a). The
			 Secretary of Defense shall submit updates to such plan as needed.IIRestrictions and limitations1331.Prohibition on use of funds for specified purposes(a)In generalFunds appropriated for the Department of Defense Cooperative Threat Reduction Program may not be
			 obligated or expended for any of the following purposes:(1)Conducting any peacekeeping exercise or other peacekeeping-related activity.(2)Provision of housing.(3)Provision of assistance to promote environmental restoration.(4)Provision of assistance to promote job retraining.(5)Provision of assistance to promote defense conversion.(b)Limitation with respect to conventional weaponsFunds appropriated for the Department of Defense Cooperative Threat Reduction Program may not be
			 obligated or expended for elimination of—(1)conventional weapons; or(2)conventional weapons delivery vehicles, unless such delivery vehicles could reasonably be used or
			 adapted to be used for the delivery of chemical, nuclear, or biological
			 weapons.1332.Requirement for on-site managers(a)On-site manager requirementBefore obligating any Department of Defense Cooperative Threat Reduction Program funds for a
			 project described in subsection (b), the Secretary of Defense shall
			 appoint one on-site manager for that project. The manager shall be
			 appointed from among employees of the Federal Government.(b)Projects coveredSubsection (a) applies to a project—(1)to be located in a state of the former Soviet Union;(2)which involves dismantlement, destruction, or storage facilities, or construction of a facility;
			 and(3)with respect to which the total contribution by the Department of Defense is expected to exceed
			 $50,000,000.(c)Duties of on-site managerThe on-site manager appointed under subsection (a) shall—(1)develop, in cooperation with representatives from governments of states participating in the
			 project, a list of those steps or activities critical to achieving the
			 project's disarmament or nonproliferation goals;(2)establish a schedule for completing those steps or activities;(3)meet with all participants to seek assurances that those steps or activities are being completed on
			 schedule; and(4)suspend United States participation in a project when a non-United States participant fails to
			 complete a scheduled step or activity on time, unless directed by the
			 Secretary of Defense to resume United States participation.(d)Authority to manage more than one project(1)In generalSubject to paragraph (2), an employee of the Federal Government may serve as on-site manager for
			 more than one project, including projects at different locations.(2)LimitationIf such an employee serves as on-site manager for more than one project in a fiscal year, the total
			 cost of the projects for that fiscal year may not exceed $150,000,000.(e)Steps or activitiesSteps or activities referred to in subsection (c)(1) are those activities that, if not completed,
			 will prevent a project from achieving its disarmament or nonproliferation
			 goals, including, at a minimum, the following:(1)Identification and acquisition of permits (as defined in section 1333).(2)Verification that the items, substances, or capabilities to be dismantled, secured, or otherwise
			 modified are available for dismantlement, securing, or modification.(3)Timely provision of financial, personnel, management, transportation, and other resources.(f)Notification to congressIn any case in which the Secretary of Defense directs an on-site manager to resume United States
			 participation in a project under subsection (c)(4), the Secretary shall
			 concurrently notify the congressional defense committees of such
			 direction.1333.Limitation on use of funds until certain permits obtained(a)In generalThe Secretary of Defense shall seek to obtain all the permits required to complete each phase of
			 construction of a project under the Department of Defense Cooperative
			 Threat Reduction Program in a state of the former Soviet Union before
			 obligating significant amounts of funding for that phase of the project.(b)Use of funds for new construction projectsExcept as provided in subsection (c), with respect to a new construction project to be carried out
			 by the Department of Defense Cooperative Threat Reduction Program, not
			 more than 40 percent of the total costs of the project may be obligated
			 from Department of Defense Cooperative Threat Reduction Program funds for
			 any fiscal year until the Secretary of Defense—(1)determines the number and type of permits that may be required for the lifetime of the project in
			 the proposed location or locations of the project; and(2)obtains from the state in which the project is to be located any permits that may be required to
			 begin construction.(c)Exception to limitations on use of fundsThe limitation in subsection (b) on the obligation of funds for a construction project otherwise
			 covered by such subsection shall not apply with respect to the obligation
			 of funds for a particular project if the Secretary of Defense—(1)determines that it is necessary in the national interest to obligate funds for such project; and(2)submits to the congressional defense committees a notification of the intent to obligate funds for
			 such project, together with a complete discussion of the justification for
			 doing so.(d)DefinitionsIn this section, with respect to a project under the Department of Defense Cooperative Threat
			 Reduction Program:(1)New construction projectThe term new construction project means a construction project for which no funds have been obligated or expended as of November 24,
			 2003.(2)PermitThe term permit means any local or national permit for development, general construction, environmental, land use,
			 or other purposes that is required for purposes of major construction.IIIRecurring certifications and reports1341.Annual certifications on use of facilities being constructed for Department of Defense Cooperative
			 Threat Reduction projects or activitiesNot later than the first Monday in February each year, the Secretary of Defense shall submit to the
			 congressional defense committees a certification for each facility for a
			 Cooperative Threat Reduction project or activity for which construction
			 occurred during the preceding fiscal year on matters as follows:(1)Whether or not such facility will be used for its intended purpose by the government of the state
			 of the former Soviet Union in which the facility is constructed.(2)Whether or not the government of such state remains committed to the use of such facility for its
			 intended purpose.(3)Whether those actions needed to ensure security at the facility, including secure transportation of
			 any materials, substances, or weapons to, from, or within the facility,
			 have been taken.1342.Requirement to submit summary of amounts requested by project category(a)Summary requiredThe Secretary of Defense shall submit to the congressional defense committees in the materials and
			 manner specified in subsection (c)—(1)a descriptive summary, with respect to the appropriations requested for the Department of Defense
			 Cooperative Threat Reduction Program for the fiscal year after the fiscal
			 year in which the summary is submitted, of the amounts requested for each
			 project category under each Department of Defense Cooperative Threat
			 Reduction Program element; and(2)a descriptive summary, with respect to appropriations for the Department of Defense Cooperative
			 Threat Reduction Program for the fiscal year in which the list is
			 submitted and the previous fiscal year, of the amounts obligated or
			 expended, or planned to be obligated or expended, for each project
			 category under each Department of Defense Cooperative Threat Reduction
			 Program element.(b)Description of purpose and intentThe descriptive summary required under subsection (a) shall include a narrative description of each
			 program and project category under each Department of Defense Cooperative
			 Threat Reduction Program element that explains the purpose and intent of
			 the funds requested.(c)Inclusion in certain materials submitted to congressThe summary required to be submitted in a fiscal year under subsection (a) shall be set forth by
			 project category, and by amounts specified in paragraphs (1) and (2) of
			 that subsection in connection with such project category, in each of the
			 following:(1)The annual report on activities and assistance under the Department of Defense Cooperative Threat
			 Reduction Program required in such fiscal year under section 1343.(2)The budget justification materials submitted to Congress in support of the Department of Defense
			 budget for the fiscal year succeeding such fiscal year (as submitted with
			 the budget of the President under section 1105(a) of title 31, United
			 States Code).1343.Reports on activities and assistance under the Department of Defense Cooperative Threat Reduction
			 Program(a)Annual reportIn any year in which the budget of the President under section 1105 of title 31, United States
			 Code, for the fiscal year beginning in such year requests funds for the
			 Department of Defense for assistance or activities under the Department of
			 Defense Cooperative Threat Reduction Program, the Secretary of Defense
			 shall, after consultation with the Secretary of State, submit to the
			 congressional defense committees,  the Committee on Foreign Affairs of the
			 House of Representatives, and the Committee on Foreign Relations of the
			 Senate a report on activities and assistance during the preceding fiscal
			 year under the Department of Defense Cooperative Threat Reduction Program
			 setting forth the matters in subsection (c).(b)Deadline for reportThe report under subsection (a) shall be submitted not later than the first Monday in February of a
			 year.(c)Matters to be includedThe report under subsection (a) in a year shall set forth the following:(1)An estimate of the total amount that will be required to be expended by the United States in order
			 to achieve the objectives of the Department of Defense Cooperative Threat
			 Reduction Program.(2)A five-year plan setting forth the amount of funds and other resources proposed to be provided by
			 the
			 United States for the Department of Defense Cooperative Threat Reduction
			 Program over the term of the plan, including the purpose for which such
			 funds and resources will be used, and to provide guidance for the
			 preparation of annual budget submissions with respect to the Department of
			 Defense Cooperative Threat Reduction Program.(3)A description of the Department of Defense Cooperative Threat Reduction activities carried out
			 during the fiscal year ending in the year preceding the year of the
			 report, including—(A)the amounts notified, obligated, and expended for such activities and the purposes for which such
			 amounts were notified, obligated, and expended for such fiscal year and
			 cumulatively for the Department of Defense Cooperative Threat Reduction
			 Program;(B)a description of the participation, if any, of each department and agency of the United States
			 Government in such activities;(C)a description of such activities, including the forms of assistance provided;(D)a description of the United States private sector participation in the portion of such activities
			 that were supported by the obligation and expenditure of funds for the
			 Department of Defense Cooperative Threat Reduction Program; and(E)such other information as the Secretary of Defense considers appropriate to inform Congress fully
			 of the operation of Department of Defense Cooperative Threat Reduction
			 programs and activities, including, with respect to proposed
			 demilitarization or conversion projects, information on the progress
			 toward demilitarization of facilities and the conversion of the
			 demilitarized facilities to civilian activities.(4)A description of the means (including program management, audits, examinations, and other means)
			 used by the United States during the fiscal year ending in the year
			 preceding the year of the report to ensure that assistance provided under
			 the Department of Defense Cooperative Threat Reduction Program is fully
			 accounted for, that such assistance is being used for its intended
			 purpose, and that such assistance is being used efficiently and
			 effectively, including—(A)if such assistance consisted of equipment, a description of the current location of such equipment
			 and the current condition of such equipment;(B)if such assistance consisted of contracts or other services, a description of the status of such
			 contracts or services and the methods used to ensure that such contracts
			 and services are being used for their intended purpose;(C)a determination whether the assistance described in subparagraphs (A) and (B) has been used for its
			 intended purpose and an assessment of whether the assistance being
			 provided is being used effectively and efficiently; and(D)a description of the efforts planned to be carried out during the fiscal year beginning in the year
			 of the report to ensure that Department of Defense Cooperative Threat
			 Reduction assistance provided during such fiscal year is fully accounted
			 for and is used for its intended purpose.(5)A description of the defense and military activities carried out under section 1321(a)(6) during
			 the fiscal year ending in the year
			 preceding the year of the report, including—(A)the amounts obligated or expended for such activities;(B)the strategy, goals, and objectives for which such amounts were obligated and expended;(C)a description of the activities carried out, including the forms of assistance provided, and the
			 justification for each form of assistance provided;(D)the success of each activity, including the goals and objectives achieved for each;(E)a description of participation by private sector entities in the United States in carrying out such
			 activities, and the participation of any other Federal department or
			 agency in such activities; and(F)any other information that the Secretary considers relevant to provide a complete description of
			 the operation and success of activities carried out under the Department
			 of Defense Cooperative Threat Reduction Program.1344.Metrics for the Department of Defense Cooperative Threat Reduction ProgramThe Secretary of Defense shall implement metrics to measure the impact and effectiveness of
			 activities of the Department of Defense Cooperative Threat Reduction
			 Program to address threats arising from the proliferation of chemical,
			 nuclear, and biological weapons and weapons-related materials,
			 technologies, and expertise.IVRepeals and transition provisions1351.RepealsThe following provisions of law are repealed:(1)Sections 212, 221, 222, and 231 of the Soviet Nuclear Threat Reduction Act of 1991 (title II of
			 Public Law
			 102–228; 22 U.S.C. 2551 note).(2)Sections 1412 and 1431 of the Former Soviet Union Demilitarization Act of 1992 (22
			 U.S.C. 5902 and 5921).(3)Sections 1203, 1204, 1206, and 1208 of the Cooperative Threat Reduction Act of 1993 (22 U.S.C.
			 5952, 5953, 5955, and 5957).(4)Section 1205 of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106;
			 22 U.S.C. 5955 note).(5)Section 1501 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 50
			 U.S.C. 2362 note).(6)Section 1307 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public
			 Law 105–261; 22 U.S.C. 5952 note).(7)Section 1303 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 22
			 U.S.C. 5952 note).(8)(A)Sections 1303 and 1304 of the Floyd D. Spence National Defense Authorization Act for
			 Fiscal Year 2001 (as enacted into law by Public Law 106–398; 22 U.S.C.
			 5952 note).(B)Section 1306 of such Act (as enacted into law by Public Law 106–398; 114 Stat.
			 1654A–340).(C)Section 1308 of such Act (as enacted into law by Public Law 106–398; 22 U.S.C.
			 5959).(9)Section 1304 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 22
			 U.S.C. 5952 note).(10)Sections 1305 and 1306 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003
			 (Public Law 107–314; 116 Stat. 2673; 22 U.S.C. 5952 note).(11)Sections 1303, 1305, 1307, and 1308 of the National Defense Authorization Act for Fiscal Year 2004
			 (22 U.S.C. 5960, 5961, 5962, and 5963).(12)(A)Section 1303 of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84; 22 U.S.C. 5952 note).(B)Sections 1304 and 1305 of such Act
			 (22 U.S.C. 5964 and 5965).(C)Section 1306 of such Act
			 (Public Law 111–84; 123 Stat. 2560;  22 U.S.C. 5952 note).
								1352.Transition provisions(a)Determinations relating to certain proliferation threat reduction projects and activitiesAny determination made before the date of the enactment of this Act under section 1308(a) of the
			 National Defense Authorization Act for Fiscal Year 2004 (22 U.S.C.
			 5963(a)) shall be treated as a determination under section 1322(a).(b)Determinations relating to urgent threat reduction activitiesAny
			 determination made before the date of the enactment of this Act under
			 section 1305(b) of the National Defense Authorization Act for Fiscal Year
			 2010 (22 U.S.C. 5965(b)) shall be treated as a determination under section
			 1323(b).(c)Exception to requirement for certain determinationsThe requirement for a determination under section 1322(a) shall not apply to a state that was part
			 of the former Soviet Union, but regular coordination
			 practices shall apply.
							(d)Funds available for Cooperative Threat Reduction programFunds made available for Cooperative Threat Reduction programs pursuant to the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat.
			 1632) or  the National Defense Authorization Act for Fiscal Year 2014
			 (Public Law 113–66; 127 Stat. 672) that remain available for obligation as
			 of the date of the enactment of this Act shall be available for the
			 Department of Defense Cooperative Threat Reduction Program.
							XIVOther AuthorizationsAMilitary Programs1401.Working
		capital fundsFunds are hereby
		authorized to be appropriated for fiscal year 2015 for the use of the Armed
		Forces and other activities and agencies of the Department of Defense for
		providing capital for working capital and revolving funds, as specified in the
		funding table in section 4501.
					1402.Chemical
		Agents and Munitions Destruction, Defense
						(a)Authorization
		of appropriationsFunds are hereby authorized to be appropriated
		for the Department of Defense for fiscal year 2015 for expenses, not otherwise
		provided for, for Chemical Agents and Munitions Destruction, Defense, as
		specified in the funding table in section 4501.
						(b)UseAmounts
		authorized to be appropriated under subsection (a) are authorized for—
							(1)the
		destruction of lethal chemical agents and munitions in accordance with section
		1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521);
		and
							(2)the
		destruction of chemical warfare materiel of the United States that is not
		covered by section 1412 of such Act.
							1403.Drug
		Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be
		appropriated for the Department of Defense for fiscal year 2015 for expenses,
		not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
		Defense-wide, as specified in the funding table in section 4501.
					1404.Defense
		Inspector GeneralFunds are
		hereby authorized to be appropriated for the Department of Defense for fiscal
		year 2015 for expenses, not otherwise provided for, for the Office of the
		Inspector General of the Department of Defense, as specified in the funding
		table in section 4501.
					1405.Defense
		Health ProgramFunds are
		hereby authorized to be appropriated for fiscal year 2015 for the Defense
		Health Program, as specified in the funding table in section 4501, for use of
		the Armed Forces and other activities and agencies of the Department of Defense
		in providing for the health of eligible beneficiaries.
					BNational Defense Stockpile and Related Matters1411.Report on development of secure supply of rare earth materials(a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to the congressional defense committees a
			 report on the supply of rare earth materials extracted, processed, and
			 refined from secure sources of supply to
			 develop and produce advanced technologies in support of
			 requirements of  the Department of Defense.(b)ElementsThe report required by subsection (a) shall include the following:(1)A description of the current capacity for extracting, processing, and refining rare earth materials
			 from secure sources of supply in
			 support of requirements of the Department of
			 Defense.(2)An evaluation of the current global supply and demand for rare earth materials, prices for such
			 materials, and trends and projections relating to such materials.(3)A description of any challenges relating to developing the capacity from secure sources of supply
			 to extract, process, and refine rare earth materials in support of
			 requirements of the Department of Defense, including challenges relating
			 to ownership of intellectual property.(4)A description of any constraints  faced by suppliers of rare earth materials for the Department of
			 Defense in trying to meet the demand for such materials using foreign
			 suppliers of such materials.(5)An assessment of the current role of the Department of Defense in the development of a secure
			 supply chain for rare earth materials.(6)An assessment of the future plans and quantities for rare earth materials related to the National
			 Defense Stockpile, including the potential role of the Federal Government
			 in the development of secure sources of supply.COther Matters1421.Authority for transfer of funds to joint Department of Defense–Department of Veterans Affairs
			 Medical Facility Demonstration Fund for Captain James A. Lovell Federal
			 Health
			 Care Center, Illinois(a)Authority for transfer of fundsOf the funds authorized to be appropriated for section 1405 and available for the Defense Health
			 Program for operation and maintenance, $146,857,000 may be transferred by
			 the Secretary of Defense to the Joint Department of Defense–Department of
			 Veterans Affairs Medical Facility Demonstration Fund established by
			 subsection (a)(1) of section 1704 of the National Defense Authorization
			 Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes
			 of subsection (a)(2) of such section 1704, any funds so transferred shall
			 be treated as amounts authorized and appropriated specifically for the
			 purpose of such a transfer.(b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds
			 transferred under subsection (a) may be used are operations of the Captain
			 James A. Lovell Federal Health Care Center, consisting of the North
			 Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center,
			 and supporting facilities designated as a combined Federal medical
			 facility under an operational agreement covered by section 706 of the
			 Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 4500).1422.Comptroller General of the United States report on Captain James A. Lovell Federal Health Care
			 Center, North Chicago, Illinois(a)Report requiredNot later than 120 days after the date of the submittal to Congress by the Secretary of Defense and
			 the Secretary of Veterans Affairs of the evaluation report on the joint
			 Department of Defense-Department of Veterans Affairs medical facility
			 demonstration project known as the Captain James A. Lovell Federal Health
			 Care Center, North Chicago, Illinois, that is required to be submitted in
			 March 2016, the Comptroller General of the United States shall submit to
			 the appropriate committees of Congress a report on that demonstration
			 project.(b)ElementsThe report required by subsection (a) shall include an assessment by the Comptroller General of the
			 following:(1)The evaluation measures, standards, and criteria used by the Department of Defense and the
			 Department of Veterans Affairs to  measure the overall effectiveness and
			 success of the medical facility referred to in subsection (a).(2)The measurable effect, if any, on the missions of the Department of the Navy and the Department of
			 Veterans Affairs of the provision of care in a joint facility such as the
			 medical facility.(3)Such other matters with respect to the medical facility demonstration project described in
			 subsection (a) as the Comptroller General considers appropriate.(c)Availability of certain documentsNot later than 30 days after the date of the receipt from the contractor for the medical facility
			 demonstration project described in subsection (a) of any documents created
			 by the contractor for the evaluation of the demonstration project
			 (including   any evaluation plans, task summaries, in-process reviews,
			 interim reports, and draft final report), the Secretary of Defense and the
			 Secretary of Veterans Affairs shall make such documents available to the
			 Comptroller General for purposes of the report required by subsection (a).(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate; and(2)the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of
			 Representatives.1423.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2015 from the Armed Forces Retirement
			 Home Trust Fund the sum of $63,400,000 for the operation of the Armed
			 Forces Retirement Home.1424.Designation and responsibilities of Senior Medical Advisor for the Armed Forces Retirement Home(a)Designation of Senior Medical AdvisorSubsection (a) of section 1513A of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 413a) is
			 amended—(1)in paragraph (1), by striking Deputy Director of the TRICARE Management Activity and inserting Deputy Director of the Defense Health Agency; and(2)in paragraph (2), by striking Deputy Director of the TRICARE Management Activity both places it appears and inserting Deputy Director of the Defense Health Agency.(b)Clarification of responsibilities and duties of senior medical advisorSubsection (c)(2) of such section is amended by striking health care standards of the Department of Veterans Affairs and inserting nationally-recognized health care standards and requirements.
						XVAuthorization of Additional Appropriations for Overseas Contingency OperationsAAuthorization of
		Additional Appropriations
					1501.PurposeThe purpose of this subtitle is to authorize
		appropriations for the Department of Defense for fiscal year 2015 to provide
		additional funds for overseas contingency operations being carried out by the
		Armed Forces.
					1502.Overseas contingency operationsFunds are hereby authorized to be
		appropriated for fiscal year 2015 for the Department of Defense for overseas
			 contingency operations in such amounts as may be designated as
			 provided in section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985.BFinancial
		Matters
					1511.Treatment as
		additional authorizationsThe
		amounts authorized to be appropriated by this title are in addition to amounts
		otherwise authorized to be appropriated by this Act.
					1512.Special
		transfer authority
						(a)Authority To
		transfer authorizations
							(1)AuthorityUpon
		determination by the Secretary of Defense that such action is necessary in the
		national interest, the Secretary may transfer amounts of authorizations made
		available to the Department of Defense in this title for fiscal year 2015
		between any such authorizations for that fiscal year (or any subdivisions
		thereof). Amounts of authorizations so transferred shall be merged with and be
		available for the same purposes as the authorization to which
		transferred.
							(2)LimitationThe
		total amount of authorizations that the Secretary may transfer under the
		authority of this subsection may not exceed $4,000,000,000.
							(b)Terms and
		conditionsTransfers under this section shall be subject to the
		same terms and conditions as transfers under section 1001.
						(c)Additional
		authorityThe transfer authority provided by this section is in
		addition to the transfer authority provided under section 1001.
						CLimitations, Reports, and Other Matters1521.Plan for transition of funding of United States Special Operations Command from supplemental
			 funding for overseas contingency operations to recurring funding for
			 future-years defense programsAt the same time the budget of the President for fiscal year 2016 is submitted to Congress pursuant
			 to section 1105 of title 31, United States Code, the Secretary of Defense
			 shall submit to the congressional defense committees a plan to maintain
			 critical and enduring special operations capabilities for the United
			 States Special Operations Command by fully transitioning funding for the
			 United States Special Operations Command from funds available for overseas
			 contingency operations to funds available for the Department of Defense on
			 a recurring basis for purposes of future-years defense programs.1522.Joint Improvised Explosive Device Defeat Fund(a)Use and transfer of fundsSubsections (b) and (c) of section 1514 of the John
			 Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2439), as in effect before the amendments made by
			 section 1503 of the Duncan Hunter National Defense Authorization Act for
			 Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4649) but as amended by
			 subsection (b) of this section, shall apply to the
			 funds made available to the Department of Defense for the Joint Improvised
			 Explosive Device Defeat Fund for fiscal year 2015.(b)Scope of activitiesSubsection (b) of section 1514 of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 is amended by
			 inserting in connection with Operation Enduring Freedom and any successor operation to that operation before the period at the end.(c)Termination of availabilityNotwithstanding any other provision of law, amounts in the Joint Improvised Explosive Device Defeat
			 Fund may not be obligated or transferred under any authority in law after
			 September 30, 2015.(d)Plan for elimination and consolidation of certain functions(1)Plan requiredThe Under Secretary of Defense for Acquisition, Technology, and Logistics shall submit to the
			 congressional defense committees a plan to eliminate (as appropriate) any
			 non-enduring functions, associated capabilities, and funding, and to
			 consolidate into an appropriate existing organization	or organizations
			 any enduring functions,
			 associated capabilities, and funding, of the following organizations:(A)The Joint Improvised Explosive Device Defeat Organization (JIEDDO).(B)The Joint Rapid Acquisition Cell (JRAC).(C)The Warfighter Senior Integration Group (SIG).(D)The Intelligence, Surveillance, and Reconnaissance (ISR) Task Force.(E)The Afghanistan Resources Oversight Council (AROC).(F)Any other Department of Defense-wide or military department specific organizations, and associated
			 capabilities and funding, carrying out comparable joint urgent operational
			 needs (JUONs) or joint emergent operational needs (JEONs) efforts.(2)ConsultationThe Under Secretary of Defense for Acquisition, Technology, and Logistics shall prepare the plan
			 required by paragraph (1) in coordination with the Secretaries of the
			 military departments, the Under Secretary of Defense for Policy, the Under
			 Secretary of Defense (Comptroller),  the Under Secretary of Defense for
			 Intelligence, the Chairman of the Joint Chiefs of Staff, the Commander of
			 the United States Special Operations Command, and the Director of Cost
			 Assessment and Program Evaluation of the Department of Defense.(e)Extension of interdiction of improvised explosive device precursor chemicals authoritySection 1532(c)(4) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239;  126	Stat.  2057),  as  amended  by	section  1532(c)  of  the 
			 National Defense Authorization Act For Fiscal Year 2014 (Public Law
			 113–66; 127 Stat. 939), is further amended by striking December 31, 2014 and inserting December 31, 2015.1523.Afghanistan
		Security Forces Fund
						(a)Continuation of
		prior authorities and notice and reporting requirementsFunds available to the Department of
		Defense for the Afghanistan Security Forces Fund for fiscal year 2015 shall be
		subject to the conditions contained in subsections (b) through (g) of section
		1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
		110–181; 122 Stat. 428), as amended by section 1531(b) of the Ike Skelton
		National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383;
		124 Stat. 4424).
						(b)Extension of authority on promotion of recruitment and retention of womenSubsection (c)(1) of section 1531 of the National Defense Authorization Act for Fiscal Year 2014
			 (Public Law 113–66; 127 Stat. 938) is amended by striking fiscal year 2014 and inserting fiscal year 2015.(c)Extension of authority To accept certain equipmentSubsection (d)(1) of such section 1531 (127 Stat. 938; 10 U.S.C. 2302 note) is amended by striking prior Acts and inserting Acts enacted before the date of the enactment of the Carl Levin National Defense Authorization Act
			 for Fiscal
			 Year 2015.1524.Afghanistan Infrastructure FundNo amounts authorized to be appropriated by this Act may be available for, or used for purposes of,
			 the Afghanistan Infrastructure Fund.1525.Sense of Congress regarding counter-improvised explosive devicesIt is the sense of Congress that—(1)counter-improvised explosive device tactics, techniques, and procedures used in Iraq and
			 Afghanistan have produced important lessons learned and enduring
			 technology critical to mitigating the devastating effects of improvised
			 explosive devices, which have been the leading cause of combat casualties;(2)without the preservation of knowledge about counter-improvised explosive devices, the United States
			 Government could
			 fail to take advantage  of the lessons and investments of
			 counter-improvised explosive device operations to enhance warfighter
			 readiness; and(3)the Department of Defense should to the extent appropriate retain in the military departments a
			 knowledge base relating to counter-improvised explosive device operations.XVIStrategic Programs, Cyber, and Intelligence MattersANuclear Forces1601.Procurement authority for certain parts of intercontinental ballistic missile fuzes(a)In generalThe Secretary of the Air Force may enter into contracts for the life-of-type procurement of covered
			 parts of the intercontinental ballistic missile fuze.(b)Availability of fundsNotwithstanding section 1502(a) of title 31, United States Code, of the amount authorized to be
			 appropriated for fiscal year 2015 by section 101 and available for Missile
			 Procurement, Air Force as specified in the funding table in section 4101,
			 $4,700,000 shall be available for the procurement of covered parts
			 pursuant to contracts entered into under subsection (a).(c)Covered parts definedIn this section, the term covered parts means commercially available off-the-shelf items as defined in section 104 of title 41, United
			 States Code.1602.Form of and cost estimates relating to annual reports on plan for the nuclear weapons stockpile,
			 nuclear weapons complex, nuclear
			 weapons delivery systems, and nuclear weapons command and control systemSection 1043 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1576), as amended by section 1041 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat.
			 1931) and section 1054 of the National Defense Authorization Act for
			 Fiscal Year 2014 (Public Law 113–66; 127 Stat. 861), is further amended by
			 striking subsection (b) and inserting the following new subsection (b):
						(b)Estimate of costs by Congressional Budget OfficeIn the case of a report required to be transmitted under subsection (a)(1) not later than 30 days
			 after the submission to Congress of the budget of the President for an
			 odd-numbered fiscal year, the Director of the
			 Congressional Budget Office shall, not later than 120 days after the
			 transmission	   of  that report, submit to the congressional defense
			 committees a report setting forth the following:(1)An estimate of the costs over the 10-year period 
	beginning on the date of the report associated with fielding and 
	maintaining the current nuclear weapons and nuclear weapon 
	delivery systems of the United States.(2)An estimate of the costs over the 10-year period 
	beginning on the date of the report of any life extension, 
	modernization, or replacement of any current nuclear weapons or 
	nuclear weapon delivery systems of the United States that is 
	anticipated as of the date of the report..1603.Reports on installation of nuclear command, control, and communications systems at the United
			 States Strategic Command headquarters(a)In generalNot later than 30 days after the date on which the budget 
	of the President for a fiscal year is submitted to Congress 
	pursuant to section 1105 of title 31, United States Code, the Commander of the United
			 States Strategic Command shall submit to the congressional defense
			 committees a report on the installation and operation of nuclear command,
			 control, and communications systems associated with the construction of
			 the United States Strategic Command headquarters.(b)ElementsThe report required by subsection (a) shall address, with respect to  the installation and
			 operation of nuclear command, control, and communications systems
			 associated with the construction of the United States Strategic Command
			 headquarters, the following:(1)Milestones and costs associated with installation of communications systems.(2)Milestones and costs associated with integrating targeting and analysis planning tools.(3)An assessment of progress on the upgrade of systems that existed before the date of the enactment
			 of this Act, such as the Strategic Automated Command and Control System
			 and the MILSTAR satellite communications system, for compatibility with
			 such nuclear command, control, and communications systems.(4)Such other information as the Commander of the United States Strategic Command considers  necessary
			 to assess adherence to overall cost, scope, and schedule milestones.(c)TerminationThe Commander of the United States Strategic Command shall not be required to submit a report under
			 subsection (a) with the budget of the President for any fiscal year after
			 the date on which the Commander certifies to the congressional defense
			 committees that all milestones relating to the installation of nuclear
			 command, control, and communications systems associated with the
			 construction of the United States Strategic Command headquarters have been
			 completed and such systems are fully operational.1604.Reports on potential reductions to B61 life extension program(a)Report by Nuclear Weapons CouncilNot later than 7 days before any decision to reduce the number of final production units for the
			 B61 life extension program below the total number of such units planned in
			 the stockpile stewardship and management plan required by section 4203 of
			 the Atomic Energy Defense Act (50 U.S.C. 2523) for fiscal year 2015, the
			 Chairman of the Nuclear Weapons Council established under section 179 of
			 title 10, United States Code, shall submit to the congressional defense
			 committees a report that includes the following:(1)A notification of the decision.(2)An explanation of the proposed changes to the life extension program.(3)A comprehensive discussion of the justification for those changes.(b)Report by Commander of United States Strategic CommandNot later than 30 days after any  decision described in subsection (a) with respect to the B61 life
			 extension program, the Commander of the United States Strategic Command
			 shall submit to the congressional defense committees a report that
			 includes the following:(1)An assessment the changes, or proposed changes, to the life extension program.(2)A description of the risks associated with the decision.(3)An assessment of the impact of the decision on the ability of the United States Strategic Command
			 to meet deterrence requirements.(c)Form of reportsEach report required by this section shall be submitted in unclassified form, but may include a
			 classified annex.1605.Sense of Congress on deterrence and defense posture of the North Atlantic Treaty OrganizationIt is the sense of Congress that the United States reaffirms and remains committed to the policies
			 enumerated in the Deterrence and Defense Posture Review of the North
			 Atlantic Treaty Organization, dated May 20, 2012, including the following
			 statements:(1)The greatest responsibility of the Alliance is to protect and defend our territory and our
			 populations against attack, as set out in Article 5 of the Washington
			 Treaty.  The Alliance does not consider any country to be its adversary. 
			 However, no one should doubt NATO’s resolve if the security of any of its
			 members were to be threatened.  NATO will ensure that it maintains the
			 full range of capabilities necessary to deter and defend against any
			 threat to the safety and security of our populations, wherever it should
			 arise.  Allies’ goal is to bolster deterrence as a core element of our
			 collective defense and contribute to the indivisible security of the
			 Alliance..(2)Nuclear weapons are a core component of NATO’s overall capabilities for deterrence and defense
			 alongside conventional and missile defense forces.  The review has shown
			 that the Alliance’s nuclear force posture currently meets the criteria for
			 an effective deterrence and defense posture..(3)The circumstances in which any use of nuclear weapons might have to be contemplated are extremely
			 remote.  As long as nuclear weapons exist, NATO will remain a nuclear
			 alliance.  The supreme guarantee of the security of the Allies is provided
			 by the strategic nuclear forces of the Alliance, particularly those of the
			 United States; the independent strategic forces of the United Kingdom and
			 France, which have a deterrent role of their own, contribute to the
			 overall deterrence and security of the Allies..(4)NATO must have the full range of capabilities necessary to deter and defend against threats to the
			 safety of its populations and the security of its territory, which is the
			 Alliance’s greatest responsibility..(5)NATO is committed to maintaining an appropriate mix of nuclear, conventional, and missile defense
			 capabilities for deterrence and defense to fulfill its commitments as set
			 out in the Strategic Concept.	These capabilities, underpinned by NATO’s
			 Integrated Command Structure, offer the strongest guarantee of the
			 Alliance’s security and will ensure that it is able to respond to a
			 variety of challenges and unpredictable contingencies in a highly complex
			 and evolving international security environment..BMissile defense programs1611.Homeland ballistic missile defense(a)FindingsCongress makes the following findings:(1)The United States has deployed the Ground-based Midcourse Defense (GMD) system, with 30
			 Ground-Based
			 Interceptors (GBIs)  currently in Alaska and California, for defense of
			 the United
			 States homeland against the threat of limited ballistic missile attack
			 from nations such as North Korea and Iran.(2)The system has experienced several flight test failures since 2010 involving the deployed
			 Capability Enhancement-I and Capability Enhancement-II Exo-atmospheric
			 Kill Vehicles (EKVs), and the Missile Defense Agency plans to conduct an
			 intercept flight test in the summer of 2014 to demonstrate corrections to
			 the kill vehicles.(3)The Department of Defense is taking, and planning to take, numerous actions to improve United
			 States
			 homeland ballistic missile defense capabilities over the next decade to
			 keep pace with evolving ballistic missile threats, including the following
			 key actions:(A)Deployment of  14 additional Ground-Based Interceptors in Alaska by the end of 2017.(B)Improvement of the sensor network that supports homeland ballistic missile defense, including
			 deployment of	a new
			 Long-Range Discriminating Radar in Alaska.(C)Investment  in improvements to the discrimination capabilities needed to improve the
			 operational effectiveness and efficiency of the  homeland ballistic
			 missile defense system.(D)Re-design of the Exo-atmospheric Kill Vehicle to increase significantly its
			 performance, reliability, cost-effectiveness, and affordability.(E)Design and development of  a Next Generation Exo-atmospheric Kill Vehicle that will
			 incorporate new technologies and the potential for defeating multiple
			 threat objects with individual interceptors.(b)Sense of CongressIt is the sense of Congress that—(1)it is a national priority to defend the United States homeland against the threat of limited
			 ballistic missile attack from North Korea and Iran;(2)although the currently deployed Ground-based Midcourse Defense system provides protection of the
			 entire United States homeland, including the East Coast, against the
			 threat of limited ballistic missile attack from North Korea and Iran, this
			 capability needs to be improved to meet evolving ballistic missile
			 threats;(3)the initial step in this process of improvement is to correct the problems that caused the flight
			 test failures with the current kill vehicles, and  to improve the
			 reliability of the deployed Ground-Based Interceptor fleet;(4)as indicated by senior Department of Defense officials, investments to enhance homeland defense
			 sensor and discrimination capabilities are essential to improve the
			 operational effectiveness and shot doctrine of the Ground-based Midcourse
			 Defense system;(5)given limitations with the currently deployed Exo-atmospheric Kill Vehicles, it is important to
			 re-design the Exo-atmospheric Kill Vehicle using a rigorous acquisition
			 approach, including
			 realistic testing, that can achieve a demonstrated capability as soon as
			 practicable using sound acquisition principles and practices; and(6)in order to stay ahead of evolving ballistic missile threats, the Department should design the Next
			 Generation Exo-atmospheric Kill Vehicle
			 to take full advantage of improvements in sensors, discrimination, kill
			 assessment, battle management, and command and control, including the
			 potential to engage multiple objects.(c)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a report setting forth the
			 status of current and planned efforts to improve the homeland ballistic
			 missile
			 defense capability of the United States.(2)ElementsThe report required under paragraph (1) shall include the following:(A)A description of the status of efforts to correct the problems that caused the flight test failures
			 of the Capability Enhancement-I and Capability Enhancement-II
			 Exo-atmospheric Kill Vehicles.(B)A description of the status of efforts to field the additional 14 Ground-Based Interceptors planned
			 for deployment at Fort Greely, Alaska, including the status of the
			 refurbishment of Missile Field 1 at Fort Greely, and the operational
			 impact of the additional interceptors.(C)A description of the plans and progress toward improving the capability, reliability, and
			 availability of fielded Ground-Based Interceptors, including progress
			 toward improving the
			 capabilities of Ground-Based Interceptors deployed with upgraded
			 Capability Enhancement-I and Capability Enhancement-II
			 Exo-atmospheric Kill Vehicles.(D)A description of the planned improvements to homeland ballistic missile defense sensor and
			 discrimination
			 capabilities, including an assessment of the expected operational benefits
			 of such improvements to homeland ballistic missile defense.(E)A description of the plans and efforts to redesign, develop, test, and field the Exo-atmospheric
			 Kill Vehicle for the Ground-based Midcourse Defense system, and an
			 explanation of its expected improvements in capability,
			 cost-effectiveness, reliability, maintainability, and producibility.(F)A description of the plans for developing, testing, and fielding the Next Generation
			 Exo-atmospheric Kill Vehicle, and an explanation of how the anticipated 
			 capabilities are intended to help keep pace with evolving ballistic
			 missile threats.(G)Any other matters the Secretary considers appropriate.(3)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a
			 classified annex.1612.Regional ballistic missile defense(a)Sense of CongressIt is the sense of Congress that—(1)the regional ballistic missile capabilities of countries such as Iran and North Korea pose a
			 serious and growing threat to United States forward deployed forces,
			 allies, and partner countries;(2)given this growing threat, it is a high priority for the United States to develop, test, and deploy
			 effective regional missile defense capabilities to provide the commanders
			 of the geographic combatant commands with capabilities to meet their
			 operational
			 requirements, and for United States allies and partners to improve their
			 regional missile defense capabilities;(3)the United States and its North Atlantic Treaty Organization (NATO) partners should continue the
			 development, testing, and implementation of Phases 2 and 3 of the European
			 Phased Adaptive Approach, to defend United States forward deployed forces,
			 allies, and partners in the North Atlantic Treaty Organization in Europe
			 against the growing regional missile capability of Iran;(4)the United States should continue efforts to improve regional missile defense capabilities in the
			 Middle East, including its close cooperation with Israel and its efforts
			 with countries of the Gulf Cooperation Council, in order to improve
			 regional security against the growing regional missile capabilities of
			 Iran; and(5)the United States should continue to work closely with its allies in Asia, particularly Japan,
			 South Korea, and Australia, to improve regional missile defense
			 capabilities against the growing threat of North Korean ballistic
			 missiles.(b)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a report setting forth the
			 status and progress of efforts to improve United States regional missile
			 defense capabilities in Europe, the Middle East, and in the Asia-Pacific
			 region, including efforts and cooperation by allies and partner countries.(c)ElementsThe report required in subsection (b) shall include the following:(1)A description of the status of implementation of the European Phased Adaptive Approach, including
			 the status of efforts to develop, test, and deploy the capabilities
			 planned for Phases 2 and 3 of the European Phased Adaptive Approach.(2)A description of the status of efforts to improve the regional missile defense capabilities of the
			 United States and the Gulf Cooperation Council countries in the Middle
			 East against regional missile threats from Iran, including progress
			 toward, and benefits of, multilateral cooperation and data sharing among
			 the Gulf Cooperation Council countries for multilateral integrated air and
			 missile defense against threats from Iran.(3)A description of the progress of the United States and its allies in the Asia-Pacific region,
			 particularly Japan, South Korea, and Australia,  to improve regional
			 missile defense capabilities against missile threats from North Korea.(4)A description of the degree of coordination among the commanders of the geographic combatant
			 commands for
			 integrated missile defense planning and operations, including obstacles
			 and opportunities to improving such coordination and integrated
			 capabilities.(5)A description of the phased and adaptive elements of United States regional missile defense
			 approaches tailored to the specific regional requirements in the areas of
			 responsibility of the United States Central Command and the United States
			 Pacific Command, including the role of missile defense capabilities of
			 United States allies and partners in each region.(6)A summary of the regional missile defense risk assessment and priorities of the commanders of the
			 geographic combatant commands.(7)Such other matters as the Secretary considers appropriate.(d)FormThe report required by subsection (b) shall be submitted in unclassified form, but may include a
			 classified annex.1613.Availability of funds for missile defense programs of Israel(a)In generalExcept as otherwise provided in this section, of the funds authorized to be appropriated for fiscal
			 year 2015 by section 201 for research, development, test, and evaluation,
			 Defense-wide, and available for the Missile
			 Defense Agency, $350,900,000 may be provided to the Government of Israel
			 to procure the Iron Dome short-range rocket defense system as specified
			 in the funding table in section 4201, including for co-production of Iron
			 Dome parts and components in the United States by United
			 States industry.(b)Availability of amounts for higher priority  missile defense programsIf the Government of Israel determines that it is a higher priority for its national security, of
			 the amount authorized under subsection (a), up to $175,000,000 may be used
			 for
			 the following cooperative missile defense programs:(1)The Arrow System Improvement Program.(2)The Arrow-3 Upper Tier interceptor development program.(3)The David’s Sling short-range ballistic missile defense system.(c)Conditions(1)Iron DomeAmounts authorized in subsection (a) to produce the Iron Dome short-range rocket defense program
			 shall be available subject to the terms, conditions, and
			 co-production targets specified for fiscal year 2015 in the Agreement Between the Department of Defense of the United States of America and the Ministry of
			 Defense of the State of Israel Concerning Iron Dome Defense System
			 Procurement, signed on March 5, 2014.(2)Other missile defense programsIf the Government of Israel decides to use amounts authorized in subsection (a) for the
			 cooperative missile defense programs identified in subsection (b), amounts
			 for such cooperative missile defense programs shall be subject to the
			 terms and conditions of the
			 joint United States-Israel Project Agreements governing the management and
			 execution of these cooperative programs.1614.Acquisition plan for re-designed Exo-atmospheric Kill Vehicle(a)Sense of congressIt is the sense of Congress that—(1)the existing models of the Exo-atmospheric Kill Vehicle of the Ground-based Midcourse Defense
			 system are prototype designs that were developed and deployed without
			 robust and rigorous acquisition practices;(2)consequently, the deployed models of the Exo-atmospheric Kill Vehicle have experienced flight test
			 failures since 2010, and have not demonstrated the degree of reliability,
			 robustness, cost-effectiveness, or performance that are desirable;(3)the Exo-atmospheric Kill Vehicle for the Ground-based Midcourse Defense system needs to be
			 re-designed to improve substantially its performance and reliability; and(4)in order to avoid repeating the problems with the designs of the Exo-atmospheric Kill Vehicle, the
			 Department of Defense should follow a robust and rigorous acquisition plan
			 for the design, development, and testing of the re-designed
			 Exo-atmospheric Kill Vehicle.(b)Acquisition plan requiredThe Secretary of Defense shall develop a robust acquisition plan for the re-design of the
			 Exo-atmospheric Kill Vehicle of the Ground-based Midcourse Defense system
			 that includes rigorous elements for system engineering, design,
			 integration, development, testing, and evaluation.(c)ObjectivesThe objectives of the acquisition plan required by subsection (b) shall be to ensure that the
			 re-designed Exo-atmospheric Kill Vehicle is operationally effective,
			 reliable, producible,	cost-effective, maintainable, and testable.(d)Approval of acquisition plan requiredThe acquisition plan required by subsection (b) shall be subject to approval by the Under Secretary
			 of Defense for Acquisition, Technology, and Logistics.(e)Testing requiredPrior to operational deployment of the re-designed Exo-atmospheric Kill Vehicle, the Secretary
			 shall ensure that it has demonstrated, through successful, operationally
			 realistic flight testing, a high probability of working in an
			 operationally effective manner and that it has the ability to accomplish
			 its intended mission.(f)Report requiredNot later than 60 days after the date on which the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics approves of the acquisition plan under
			 subsection (d), the Director of the Missile Defense Agency shall submit to
			 the congressional defense committees a report describing the acquisition
			 plan and the manner in which it will meet the objectives described in
			 subsection (c).
						1615.Testing and assessment of missile defense systems prior to production and deployment(a)FindingsCongress makes the following findings:(1)The initial acquisition approach to the Ground-based Midcourse Defense system did not follow
			 standard acquisition practices, including the fly before you buy approach of adequately testing and demonstrating the performance of major defense systems before
			 final production and deployment.(2)Consequently, the Ground-based Midcourse Defense system was deployed in 2004 without any intercept
			 flight tests of the production interceptor and kill vehicle, and was
			 fielded with a prototype experimental design kill vehicle that had not
			 been fully engineered, developed, or tested.(3)In July 2013, the Ground-based Midcourse Defense system had a flight test failure with the
			 initially-deployed Capability Enhancement-I Kill Vehicle because the kill
			 vehicle failed to separate from the booster.(4)The upgraded Capability Enhancement-II Kill Vehicle was deployed starting in 2008, prior to any
			 successful intercept flight tests, and it has not had any successful
			 intercept flights test as of May 2014.(5)As a result of this highly concurrent acquisition approach, the Ground-based Midcourse Defense
			 system has had a variety of kill vehicle problems that have caused several
			 flight test failures since 2010, which have required more than
			 $1,300,000,000 and four years of effort to correct.(b)Sense of CongressIt is the sense of Congress that—(1)it is a high priority that United States ballistic missile defense systems should work in an
			 operationally effective and cost-effective manner;(2)prior to making final production decisions for and prior to operational deployment of such systems,
			 the United States should conduct operationally realistic intercept flight
			 testing, which should create sufficiently challenging operational
			 conditions to establish confidence that such systems will work in an
			 operationally effective and cost-effective manner when needed; and(3)in order to achieve these objectives, and to avoid post-production and post-deployment problems
			 like those encountered with the Ground-based Midcourse Defense system, it
			 is essential for the Department of Defense to follow a fly before you buy approach to adequately test and assess the elements of the Ballistic Missile Defense System before
			 final production decisions or operational deployment.(c)Successful testing required prior to final production or operational deploymentPrior to making a final production decision for, and prior to the operational deployment of, a new
			 or substantially upgraded interceptor or weapon system of the Ballistic
			 Missile Defense System, the Secretary of Defense shall ensure that—(1)sufficient and operationally realistic testing of the system is conducted to assess the performance
			 of the system in order to inform a final production decision or an
			 operational deployment decision; and(2)the results of such testing have demonstrated a high probability that the interceptor or weapon
			 system will work in an operationally effective manner and has the ability
			 to accomplish its intended mission.(d)Director of Operational Test and Evaluation assessmentPrior to any final production decision or operational deployment described in subsection (c), the
			 Director of Operational Test and Evaluation shall—(1)provide to the Secretary the assessment of the Director, based on the available test data, of the
			 sufficiency, adequacy, and results of the testing of such system,
			 including an assessment of whether the system will be sufficiently
			 effective, suitable, and survivable when needed; and(2)provide to the congressional defense committees a written summary of that assessment.CSpace Activities1621.Update of National Security Space Strategy to include space control and space superiority strategy(a)In generalThe Secretary of Defense shall, in consultation with the Director of
			 National Intelligence,  update the National Security Space Strategy
			 developed pursuant to the Space Posture Review conducted under section 913
			 of the Duncan Hunter National Defense Authorization Act for Fiscal Year
			 2009 (Public Law  110–417; 122 Stat. 4572) to include a strategy relating
			 to  space control and space superiority for the protection of national
			 security space assets.(b)ElementsThe strategy relating to  space control and space superiority required by subsection (a) shall
			 address the following:(1)Threats to national security space assets.(2)Protection of national security space assets.(3)The role of offensive space operations.(4)Countering offensive space operations.(5)Operations to implement the strategy.(6)Projected resources required over the period covered by the current future-years defense program
			 under section 221 of title 10, United States Code.(7)The development of an effective deterrence posture.(c)Consistency with Space Protection StrategyThe Secretary shall, in consultation with the Director, ensure that the strategy relating to  space
			 control and space superiority
			 required by subsection (a)  is consistent with the Space Protection
			 Strategy developed under section 911 of the National Defense Authorization
			 Act for Fiscal Year 2008 (10 U.S.C. 2271 note).(d)Report(1)In generalNot later than March 31, 2015, the Secretary shall, in consultation with the Director, submit a
			 report on the strategy relating to  space control and space superiority
			 required by subsection (a) to—(A)the Committee on Armed Services and the Select Committee on Intelligence of the Senate; and(B)the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of
			 Representatives.(2)Form of reportThe report required by paragraph (1) shall be submitted in classified form with an unclassified
			 summary.1622.Allocation of funds for the Space Security and Defense Program; report on space control(a)Allocation of fundsOf the funds authorized to be appropriated by this Act or any other Act and made available for the
			 Space Security and Defense Program (PE# 0603830F), a preponderance of such
			 funds shall be allocated to the development of offensive space control and
			 active defensive strategies.(b)Statement with respect to allocationThe Secretary of Defense shall include, in the budget justification materials submitted to Congress
			 in support of the budget of the Department of Defense for a fiscal year
			 (as submitted with the budget of the President under section 1105(a) of
			 title 31, United States Code), a statement with
			 respect to whether the budget of the Department allocates funds for the
			 Space Security and Defense Program as required by subsection (a).(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report that contains the following:(1)An updated integrated capabilities document for offensive space control.(2)A concept of operations for the defense of critical national security space assets in all orbital
			 regimes.(3)An assessment of the effectiveness of existing deterrence strategies.1623.Prohibition on contracting with Russian suppliers of critical space launch supplies for the Evolved
			 Expendable Launch Vehicle program(a)In generalThe Secretary of Defense may not enter into or renew a contract, on or after the date of the
			 enactment of this Act, for the procurement of property or services for
			 space launch activities under the Evolved Expendable Launch Vehicle
			 program from any person if that person purchases  supplies
			 critical for space launch activities covered by the contract from a
			 Russian entity.(b)WaiverThe Secretary may waive the prohibition under subsection (a) with respect to a contract for the
			 procurement of property or services for space launch activities if the
			 Secretary determines, and certifies to the congressional defense
			 committees not later than 30 days before the waiver takes effect, that—(1)the waiver is necessary for the national security interests of the United States; and(2)the space launch services and capabilities covered by the contract could not be obtained at a fair
			 and reasonable price without
			 the purchase of supplies critical for space launch activities from a
			 Russian entity.(c)Russian entity definedIn this section, the term Russian entity means an entity organized under the laws of the Russian Federation or otherwise subject to the
			 jurisdiction of the Russian Federation.1624.Assessment of Evolved Expendable Launch Vehicle programNot later than March 31, 2015, the Comptroller General of the United States shall submit to the
			 congressional defense committees a report on the Evolved Expendable Launch
			 Vehicle program that includes an assessment of the advisability of
			 the Secretary of Defense requiring, when selecting launch providers for
			 the program using competitive procedures as described in section 2304 of
			 title 10, United States Code, that new entrant launch providers
			 or incumbent launch providers establish or maintain business systems that
			 comply with the data requirements and cost accounting standards of the
			 Department of Defense, including certified cost or price data.1625.Report on reliance of Evolved Expendable Launch Vehicle program on foreign manufacturersNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to the congressional defense committees a
			 report on the risks to the Evolved Expendable Launch Vehicle program of
			 reliance on foreign manufacturers that includes the following:(1)An assessment of the degree to which the Air Force, through its contractors and subcontractors,
			 relies on foreign manufacturers for supplies necessary for any qualified
			 or certified provider of the Evolved Expendable Launch Vehicle.(2)An assessment of the extent to which such reliance subjects the Evolved Expendable Launch Vehicle
			 program to—(A)supply chain disruption relating to geopolitical events or other reasons;(B)introduction of counterfeit parts;(C)limited price transparency; and(D)other areas of risk identified by the Comptroller General.(3)Recommendations for measures the Air Force could take to mitigate the risks to the Evolved
			 Expendable Launch Vehicle program of reliance on foreign manufacturers and
			 a cost-benefit analysis for each such recommendation.1626.Availability of additional rocket cores pursuant to competitive procedures(a)In generalRelative to the number of rocket cores for which space launch providers may submit bids or
			 competitive proposals under competitive procedures pursuant to the fiscal
			 year 2015 National Security Space Launch Procurement Forecast, the
			 Secretary
			 of Defense shall—(1)in fiscal year 2015, increase by one the number of such cores for which such providers may submit
			 bids or competitive proposals; and(2)for fiscal years 2015 through 2017, increase by one  (in addition to the core referred to  in
			 paragraph (1)) the number of such cores for which such providers may
			 submit bids or competitive proposals, unless the Secretary—(A)determines that there is no practicable way to increase the number of such cores for which such
			 providers may submit bids or competitive proposals and remain in
			 compliance with the requirements of the firm fixed price contract for 36
			 rocket engine cores over the  5 fiscal years beginning with fiscal year
			 2013; and(B)not later than 45 days after making that determination, submits to the congressional defense
			 committees—(i)a certification that there is no practicable way to increase the number of such cores for which
			 such providers may submit bids or competitive proposals and remain in
			 compliance with the requirements of the firm fixed price contract for 36
			 rocket engine cores over the  5 fiscal years beginning with fiscal year
			 2013; and(ii)a description of the basis for the determination.(b)Competitive procedures definedIn this section, the term competitive procedures means procedures as described in section 2304 of title 10, United States Code.1627.Competitive procedures required to launch payload for mission number five of the Operationally
			 Responsive Space Program(a)In generalBefore entering into a contract for the launch of the payload for mission number five of the
			 Operationally Responsive Space Program, the Secretary of the Air Force
			 shall follow competitive procedures described in section 2304 of title 10,
			 United States Code, and the policies of the Department of Defense
			 concerning competitive space launch opportunities.(b)WaiverThe Secretary may waive the requirement under subsection (a) if the Secretary—(1)determines that the waiver is necessary for the national security interests of the United States;
			 and(2)not less than 15 days before waiving the requirement, submits a report to the congressional defense
			 committees on the waiver.1628.Limitation on funding for storage of Defense Meteorological Satellite Program satellitesNone of the funds authorized to be appropriated for fiscal year 2015 by this Act may be obligated
			 or expended for the storage of a satellite of the Defense Meteorological
			 Satellite Program unless the Secretary
			 of Defense certifies to the congressional defense committees that—(1)the Department of Defense intends to launch the satellite;(2)sufficient funding is reflected in the current future-years defense program under section 221 of
			 title 10, United States Code, to launch the satellite; and(3)storing the satellite until a launch in 2020 is the most cost-effective approach to meeting the
			 requirements of the Department.1629.Plan for development of liquid rocket engine for medium or heavy lift launch vehicle; transfer of
			 certain funds(a)Plan required(1)In generalThe Secretary of Defense shall develop a plan for the production of a liquid rocket
			 engine, by 2019,  capable of supporting the requirements of the Department
			 of Defense for a medium or heavy lift
			 launch vehicle to support national security launch missions.(2)CompetitionThe plan required by paragraph (1) shall provide for the use of competitive procedures in
			 accordance with section 2304 of title 10, United States Code.(3)Submission to CongressNot later than September 30, 2014, the Secretary shall submit to the congressional defense
			 committees the plan required by paragraph (1).(b)Transfer of certain fiscal year 2014 funds(1)In generalTo the extent provided in appropriations Acts, the Secretary of the Air Force may transfer from the
			 funds described in paragraph (2), not more than $20,000,000 to other,
			 higher priority programs of the Air Force if the Secretary determines
			 there is an urgent need to do so.(2)Funds describedThe funds described in this paragraph are amounts authorized to be appropriated for fiscal year
			 2014 by section 201 of the National Defense Authorization Act for Fiscal
			 Year 2014 (Public Law 113–66; 127 Stat. 703) and available for research,
			 development, test, and evaluation, Air Force, for the dual launch
			 capability (PE# 0604853F) as specified in the funding table in section
			 4201 of that Act.(3)Effect on authorization amountsA transfer made from one account to another under the authority of this subsection shall be deemed
			 to increase the amount authorized for the account to which the amount is
			 transferred by an amount equal to the amount transferred.(4)Construction of authorityThe transfer authority under this subsection is in addition to any other transfer authority
			 provided in this Act.1630.Study of space situational awareness architecture(a)In generalThe Secretary of Defense shall direct the Defense Science Board to conduct a study of the
			 effectiveness of the ground
			 and space sensor system architecture for space situational awareness.(b)ElementsThe study required by subsection (a) shall include an assessment of the following:(1)Projected needs, based on current and future threats, for the ground and space sensor system during
			 the five-, 10-, and 20-year periods beginning on the date of the enactment
			 of
			 this Act.(2)Capabilities of the ground and space sensor system to conduct defensive and offensive operations.(3)Integration of ground and space sensors with ground processing, control, and battle management
			 systems.(4)Any other matters relating to space situational awareness the Secretary considers appropriate.(c)Report(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall submit to
			 the congressional defense committees a report on the study conducted under
			 subsection (a).(2)Form of reportThe report required by paragraph (1) shall be submitted in classified form with an unclassified
			 summary.1631.Sense of the Senate on resolution limits on commercial space imagery(a)FindingsCongress makes the following findings:(1)The Department of Defense and the security of the United States depend on the United States
			 commercial space imaging industry for mapping, intelligence, battle damage
			 assessment, coalition warfare, and humanitarian relief.(2)The Department of Defense could benefit from the relaxation of the current limits on the resolution
			 of the imagery that the United States commercial space imaging industry is
			 permitted to sell because the industry will respond to larger market
			 opportunities by increasing the quantity of spacecraft and the quality and
			 diversity of the imagery and imagery-derived products the industry
			 provides.(3)The Department of Defense has a need to protect some places and events from the
			 collection and sale of high-resolution imagery.  That need could be met
			 through existing licensing and contractual authorities that either permit
			 the government to exercise direct
			 control of specific collection tasking and image dissemination or to
			 restrict collection.(4)Instead of using the approach described in paragraph (3), the United States commercial space
			 imaging industry has been prohibited from selling imagery over the vast
			 majority of the planet where there are no national security sensitivities.(5)Limits on the resolution of commercial space imaging have been relaxed somewhat in the past, but
			 only when the United States commercial space imaging industry has faced
			 competition from foreign providers of such imaging.(b)Sense of the SenateIt is the sense of the Senate  that—(1)the Secretary of Defense should support relaxation, as soon as practicable, of panchromatic,
			 spectral, and infrared imagery resolution limits so that the United States
			 commercial space imaging industry may promptly begin—(A)to attract investment in new satellite capabilities;(B)to design and build new satellites; and(C)to create new processing capabilities, business strategies, and marketing capacity; and(2)the Under Secretary of Defense for Policy should provide a recommendation to Congress by April 1,
			 2015, on the design and development of a flexible and dynamic capability
			 to control the collection and sale of commercial space imagery to protect
			 national security.DCyber warfare, cyber security, and related matters1641.Cyberspace mapping(a)Designation of networkNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall
			 designate a network or network segment within the Department of Defense
			 for the purpose of carrying out the cyberspace mapping
						pilot approved by the Cyber Investment Management
			 Board.(b)RecommendationsNot later than 180 days after the date of the enactment of this Act, the Principal Cyber Advisor
			 shall submit to the Secretary policy recommendations regarding the mapping
			 of cyberspace to
			 support the offensive and defensive operational requirements of the United
			 States Cyber Command.1642.Review of cross domain solution policy and requirement for cross domain solution strategy(a)Review of policyThe Secretary of Defense shall review the policies and guidance of the Department of Defense
			 concerning the procurement, approval, and use of cross domain solutions by
			 the Department of Defense.(b)Strategy for cross domain solutions(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall develop a
			 strategy for procurement, approval, and use of cross domain solutions by
			 the Department.(2)ElementsThe strategy required by paragraph (1) shall include the following:(A)Identification and assessment of the current cross domain solutions in use throughout the
			 Department of Defense, including the relative capabilities of such
			 solutions and any gaps in current capabilities.(B)A determination of the requirements for cross domain solutions for enterprise applications as well
			 as deployed warfighting operations, including operations with coalition
			 partners.(C)A plan to enable verification of compliance with Department of Defense policies regarding the use
			 of cross domain solutions.(D)A review of the current Department of Defense Information Assurance Certification and Accreditation
			 Process for the applicability of such process to future virtualized cross
			 domain technology.(E)A plan to meet the cross domain solution requirements for the Defense Intelligence Information
			 Enterprise that must operate within the Joint Information Environment and
			 the Intelligence Community Information Technology Environment.1643.Budgeting and accounting for cyber mission forces(a)BudgetingFor the budget submitted by the President to Congress pursuant to section 1105 of title 31, United
			 States Code, for fiscal year 2017 and for the supporting information
			 submitted along with such budget for the Department of Defense, and for
			 each fiscal year thereafter, the
			 Secretary of Defense shall—(1)develop a major force program category for the five year defense plan of the Department of Defense
			 for the training, arming, and equipping of the cyber mission forces; and(2)establish program elements for the cyber mission forces.(b)Assessment of transfer account for cyber activities(1)In generalThe Secretary shall assess the feasibility and advisability of establishing a transfer account to
			 execute the funds contained in the major force program category required
			 by subsection (a).(2)Report(A)In generalNot later than April 1, 2015, the Secretary shall submit to the congressional defense committees a
			 report on the assessment carried out under paragraph (1).(B)ContentsThe report required by subparagraph (A) shall include the following:(i)The findings of the Secretary with respect to the assessment carried out under paragraph (1).(ii)A recommendation as to whether a transfer account should be established as described in such
			 paragraph.1644.Requirement for strategy to develop and deploy decryption service for the Joint Information
			 Environment(a)Strategy requiredThe Secretary of Defense shall develop a strategy to develop and deploy a decryption service  that
			 enables the efficient decryption and re-encryption of encrypted
			 communications within the Joint Information Environment and through the
			 Internet access points of the Joint Information Environment in a manner
			 that allows the Secretary to inspect the content of such communications to
			 detect cyber threats and insider threat activity.(b)ElementsThe strategy required developed pursuant to subsection (a) shall include the following:(1)Requirements.(2)An estimate of the cost.(3)An assessment of the added security benefit.(4)An
			 architecture.(5)A concept of operations.(c)Congressional briefingNot later than October 1, 2015, the Secretary shall brief the congressional defense committees and
			 the congressional intelligence committees (as defined in section 4 of the
			 National Security Act of 1947 (50 U.S.C. 3003)) on the strategy developed
			 under subsection (a).1645.Reporting on penetrations into networks and information systems of operationally critical
			 contractors(a)Procedures for reporting penetrations(1)In generalThe Secretary of Defense shall establish procedures that require an operationally critical
			 contractor to report to the component of the Department of Defense
			 designated by the Secretary pursuant to subsection (d)(2)(A) when a
			 network
			 or information system of such operationally critical contractor is
			 successfully penetrated by a known or suspected advanced persistent threat
			 actor.(2)Advanced persistent threatsFor purposes of this section, advanced persistent threats shall consist of such threats as the
			 Secretary shall specify for the procedures established under this
			 subsection.(b)Procedure requirements(1)Designation and notificationThe procedures established pursuant to subsection (a) shall include a process for—(A)designating operationally critical contractors; and(B)notifying a contractor that it has been designated as an operationally critical contractor.(2)Rapid reportingThe procedures established pursuant to subsection (a) shall require each operationally critical
			 contractor to rapidly report to the component of the Department designated
			 pursuant to subsection (d)(2)(A) on each successful penetration of any
			 network
			 or information systems of such contractor. Each such report shall include
			 the following:(A)The technique or method used in such penetration.(B)A sample of any malicious software, if discovered and isolated by the contractor, involved in such
			 penetration.(3)Department assistance and access to equipment and information by Department personnelThe procedures established pursuant to subsection (a) shall include mechanisms for Department
			 personnel to—(A)if requested, assist operationally critical contractors in detecting and mitigating penetrations;
			 and(B)upon request, obtain access to equipment or information of an operationally critical contractor
			 necessary to conduct forensic analysis in addition to any analysis
			 conducted by such contractor.(4)Protection of trade secrets and other informationThe procedures established pursuant to subsection (a) shall provide for the reasonable protection
			 of trade secrets, commercial or financial information, and information
			 that can be used to identify a specific person.(5)Dissemination of informationThe procedures established pursuant to subsection (a) shall permit the dissemination of information
			 obtained or derived through the procedures to agencies that conduct
			 counterintelligence investigations for their use in such investigations.(c)Issuance of proceduresThe Secretary shall establish the procedures required by subsection (a) by not later than 90 days
			 after the date of the enactment of this Act. The procedures shall take
			 effect on the date of establishment.(d)Assessment of Department policies(1)In generalNot later than 90 days after the date of the enactment of the Act, the Secretary shall complete an
			 assessment of—(A)requirements that were in effect on the day before the date of the enactment of this Act for
			 contractors to share information with Department components regarding
			 successful penetrations into networks or information systems of
			 contractors; and(B)Department policies and systems for sharing information on
			 successful penetrations into networks or information systems of
			 Department contractors.(2)Actions following assessmentUpon completion of the assessment required by paragraph (1), the Secretary shall—(A)designate a single Department component to receive reports from Department contractors or other
			 governmental agencies on successful penetrations into Department
			 contractor networks or information systems; and(B)issue or revise
			 guidance applicable to Department components that ensures the rapid
			 sharing by the component designated pursuant to subparagraph (A)
			 of information relating to successful penetrations into networks or
			 information systems of contractors with other appropriate Department
			 components.(e)DefinitionsIn this section:(1)The term contingency operation has the meaning given that term in section 101(a)(13) of title 10, United States Code.(2)The term operationally critical contractor means a contractor designated by the Secretary for purposes of this section as a critical source
			 of supply for airlift, sealift, intermodal transportation services, or
			 logistical support that is essential to the mobilization, deployment, or
			 sustainment of the Armed Forces in a contingency operation.1646.Sense of Congress on the future of the Internet and the .MIL top-level domainIt is the sense of Congress that the Secretary of Defense should—(1)advise the President to  transfer the remaining  role of the United States Government in the
			 functions of the Internet Assigned Numbers Authority to a global
			 multi-stakeholder community only if the President is confident that  the .MIL top-level domain and the Internet Protocol address numbers used exclusively by the Department of
			 Defense for national security will remain exclusively used by the
			 Department of Defense; and(2)take all necessary steps to sustain the successful stewardship and good standing of the Internet
			 root zone servers managed by components of the Department of Defense.EIntelligence-Related matters1651.Extension of Secretary of Defense authority to engage in commercial activities as security for
			 intelligence collection activitiesSection 431(a) of title 10, United States Code, is amended, in the second sentence, by striking December 31, 2015 and inserting December 31, 2017.1652.Authority for Secretary of Defense to engage in commercial activities as security for military
			 operations abroad(a)Authority to engage in commercial activities as security for military operationsSubsection (a) of section 431 of title 10, United States Code, is amended by inserting and military operations after intelligence collection activities.(b)Congressional committee references(1)DefinitionsSubsection (c) of such section is amended by adding at the end the following new paragraphs:(3)The term congressional intelligence committees has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C.
			 3003).(4)The term appropriate congressional committees means—(A)with respect to a matter that pertains to a commercial activity undertaken under this subchapter to
			 provide security for intelligence collection activities, the congressional
			 defense committees and the congressional intelligence committees; and(B)with respect to a matter that pertains to a commercial activity undertaken under this subchapter to
			 provide security for military operations, the Committee on Armed Services
			 of the Senate and the Committee on Armed Services of the House of
			 Representatives..(2)Conforming amendmentSection 437 of such title is amended by striking subsection (c).(c)Reporting of auditsThe second sentence of section 432(b)(2) of such title is amended to read as follows: The results of any such audit shall be promptly reported to the appropriate congressional
			 committees..(d)Authority to waive other Federal laws when necessary to maintain securitySection 433(b)(1) of such title is amended by inserting or military operation after intelligence activity.(e)LimitationsSection 435 of such title is amended—(1)in subsection (a), by inserting or military operation after intelligence activity; and(2)in subsection (b), by inserting or military operations after intelligence activities.(f)Congressional oversightSection 437 of such title is amended, in subsections (a) and (b), by striking congressional defense committees and the congressional intelligence committees each place it appears and inserting appropriate congressional committees.(g)Clerical amendments(1)Subchapter heading(A)The heading of subchapter II of chapter 21 of such title is amended to read as follows:IIDefense commercial activities.(B)The item relating to that subchapter in the table of subchapters at the beginning of such chapter
			 is amended to read as follows:II.Defense Commercial Activities431.(2)Section heading(A)The heading of section 431 of such title is amended to read as follows:431.Authority to engage in commercial activities as security for intelligence collection activities and
			 military operations..(B)The item relating to that section in the table of sections at the beginning of subchapter II of
			 chapter 21 of such title is amended to read as follows:431. Authority to engage in commercial activities as security for intelligence collection
			 activities and military operations..1653.Extension of authority relating to jurisdiction over Department of Defense facilities for
			 intelligence collection or special operations activities abroadSection 926(b) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81;
			 125 Stat. 1541) is amended, in the matter before paragraph (1)—(1)by striking September 30, 2015 and inserting September 30, 2017; and(2)by striking fiscal year 2016 and inserting fiscal year 2018.1654.Personnel security and insider threat(a)Interim and objective automated records checks and continuous evaluation capability for personnel
			 security(1)Interim system to continuously evaluate security status of covered personnel(A)Not later than September 30, 2015, the Secretary of Defense shall establish an interim system with
			 the capability
			 to continuously evaluate the security status of—(i)at a minimum, the priority population; and(ii)to the extent practicable, all covered personnel.(B)The Secretary shall ensure that the interim system established under subparagraph (A) serves as a
			 means of developing
			 requirements, lessons learned, business rules, privacy standards, and
			 operational concepts applicable to the objective automated records checks
			 and continuous evaluation capability required by the strategy developed
			 under section 907(c) of the
			 National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66).(C)In this paragraph:(i)The term	covered personnel means the employees and contractors of the Department who have been determined eligible for and
			 granted access to
			 secret or top secret classified information by the Department of Defense
			 Central Adjudication Facility.(ii)The term	priority population means the covered personnel who have been rated by the Secretary as
			 high risk based on such factors as their access to sensitive information
			 and their role in managing the movement and security of information.(2)Engineering to support automation-assisted insider threat analysesThe Secretary shall ensure that the interim system established under paragraph (1)(A) and the
			 objective automated records checks and
			 continuous evaluation capability for initial investigations and
			 reinvestigations required by the strategy developed under section 907(c)
			 of the National Defense
			 Authorization Act for Fiscal Year 2014 (Public Law 113–66) are engineered
			 to support automation-assisted insider threat analyses conducted across
			 the law enforcement, personnel security, human resources,
			 counterintelligence, physical security, network behavior monitoring, and
			 cybersecurity activities of all the components of the Department of
			 Defense, pursuant to Executive Order 13587.(3)Competitive acquisition processThe Secretary shall ensure that the objective continuous evaluation capability required by section
			 907(c) of the National Defense Authorization Act for Fiscal Year 2014
			 (Public
			 Law 113–66) is—(A)acquired through competitive processes to exploit
			 advanced commercial technology; and(B)designed as an open system to
			 enable changing vendors and products as the commercial sector’s
			 capabilities evolve.(b)Integrated, automation-assisted insider threat monitoring(1)Team to support Senior Agency Official with development of capability(A)The Secretary of Defense shall establish a team to provide assistance to the Under Secretary of
			 Defense for Intelligence, as the Senior Agency Official in the Department
			 of Defense for insider threat detection and prevention pursuant to
			 Executive Order 13587, in developing an integrated, automation-assisted
			 insider threat capability.(B)The Secretary shall ensure that the team established under subparagraph (A) is a multi-disciplinary
			 management team composed of—(i)operational and technical experts in
			 counterintelligence, personnel security, law enforcement, human resources,
			 physical security, network monitoring, cybersecurity, and privacy and
			 civil liberties from relevant components of the Department; and(ii)experts in information technology, large-scale data analysis, systems
			 engineering, and program acquisition.(2)Designation of official to be responsible and accountable for developing capabilityThe Secretary of Defense, acting through the Senior Agency Official, shall designate a senior
			 official of the Department to be responsible and accountable for
			 developing the integrated, automation-assisted insider threat capability
			 referred to in paragraph (1).(3)Executive Committee to support Senior Agency OfficialThe Secretary of Defense shall establish an executive committee to support the Senior Agency
			 Official in developing the integrated, automation-assisted insider threat
			 capability referred to in
			 paragraph (1), which shall include the following:(A)The Under Secretary of Defense for
			 Acquisition, Technology, and Logistics.(B)The Chief Information Officer of
			 the Department of Defense.(C)The Under Secretary of Defense for
			 Personnel and Readiness.(4)Plan requiredNot later than September 30, 2015, the Secretary, acting through the Senior Agency Official, shall
			 develop a plan to develop the
			 integrated, automation-assisted insider threat capability referred to in
			 paragraph (1), including an
			 acquisition strategy, cost estimate, architecture, concept of operation,
			 milestones, and schedule.(c)LimitationsThe Secretary shall carry out this section—(1)subject to direction by the President and to the provisions of applicable statutes and Executive
			 orders; and(2)consistently with direction from the Suitability and Security Clearance Performance Accountability
			 Council and the authorities of the Suitability Executive Agent and of the
			 Security Executive Agent established under Executive Order 13467 (73 Fed.
			 Reg. 38103).1655.Migration of Distributed Common Ground System of Department of the Army to an open system
			 architecture(a)Migration requiredNot later than three years after the date of the enactment of this Act, the Secretary of the Army
			 shall migrate the Distributed Common Ground System of the Department of
			 the Army, including the Red Disk initiative under development at the
			 Intelligence and Security Command, to an open system architecture to
			 enable—(1)competitive acquisition of components, services, and applications for the Distributed Common Ground
			 System; and(2)rapid competitive development and integration of new capabilities for the Distributed Common Ground
			 System.(b)Compliance with open system architecture standardsIn carrying out the migration required by subsection (a), the Secretary shall ensure that the
			 Distributed Common Ground System—(1)is in compliance with the open system architecture standards developed under the Defense
			 Intelligence Information Enterprise by the Under Secretary of Defense for
			 Intelligence; and(2)reuses services and components of the Defense Intelligence Information Enterprise.(c)Open system architecture definedIn this section, the term open system architecture means, with respect to an information technology system, an integrated business and technical
			 strategy that—(1)employs a modular design and uses widely supported and consensus-based standards for key
			 interfaces;(2)is subjected to successful validation and verification tests to ensure key interfaces comply with
			 widely supported and consensus-based standards; and(3)uses a system architecture that allows components to be added, modified, replaced, removed, or
			 supported by different vendors throughout the system's life-cycle in order
			 to afford opportunities for enhanced competition and innovation while
			 yielding—(A)significant cost and schedule savings; and(B)increased interoperability.XVIINational Commission on the Future of the Army1701.Short titleThis title may be cited as the National Commission on the Future of the Army Act of 2014.1702.Prohibition on use of fiscal year 2015 funds to reduce strengths of Army personnelSubject to an authorized reduction under section 691(e) of title 10, United States Code (as applied
			 to the end strengths below), none of the funds authorized to be
			 appropriated or otherwise made available for fiscal year 2015 for the Army
			 may be used to reduce the Army below the authorized fiscal year end
			 strengths for personnel of the Army as follows:(1)490,000 for active duty personnel of the Army.(2)350,200 for the Army National Guard.(3)202,000 for the Army Reserve.1703.Limitation on use of fiscal year 2015 funds for transfer or divestment of certain aircraft assigned
			 to the Army National Guard(a)Limitation(1)AircraftNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2015
			 for the Army may be used to divest, retire, or transfer, or prepare to
			 divest, retire, or transfer, any AH–64 Apache aircraft of the Army
			 assigned to units of the Army National Guard as of January 15, 2014.(2)PersonnelNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2015
			 for the Army may be used to reduce personnel related to any AH–64 Apache
			 aircraft of the Army National Guard below the levels of such personnel as
			 of September 30, 2014.(3)Readiness of aircraft and crewsThe Secretary of the Army shall ensure the continuing readiness of the AH–64 Apache aircraft
			 referred to in paragraph (1) and the crews of such aircraft during fiscal
			 year 2015, including through the allocation of funds for operation and
			 maintenance and support of such aircraft and for personnel connected with
			 such aircraft as described in paragraph (2).(b)Scope of limitationNothing in subsection (a) shall be construed to limit the use of funds described in that subsection
			 for the training of members of the Army National Guard or Army Reserve who
			 are pilots, crew, or mechanics of AH–64 Apache aircraft on any other
			 aircraft.(c)ExceptionNotwithstanding subsection (a), funds described in that subsection may be used for the transfer of
			 not more than 48 AH–64 Apache aircraft from the Army National Guard to the
			 regular Army if the Secretary of Defense certifies in writing to the
			 congressional defense committees that such a transfer would not—(1)degrade the strategic depth or regeneration capacities of the Army;(2)degrade the Army National Guard in its role as the combat reserve of the Army; and(3)occur before October 1, 2014.1704.National Commission on the Future of the Army(a)EstablishmentThere is established the National Commission on the Future of the Army (in this title  referred to
			 as
			 the Commission).(b)Membership(1)CompositionThe Commission shall be composed of eight members, of whom—(A)four shall be appointed by the President;(B)one shall be appointed by the Chairman of the Committee on Armed Services of the Senate;(C)one  shall be appointed by the Ranking Member of the Committee on Armed Services of the Senate;(D)one  shall be appointed by the Chairman of the Committee on Armed Services of the House of
			 Representatives; and(E)one shall be appointed by the Ranking Member of the Committee on Armed Services of the House of
			 Representatives.(2)Appointment dateThe appointments of the members of the Commission shall be made not later than 90 days after the
			 date of the enactment of this Act.(3)Effect of lack of appointment by appointment dateIf 1 or more appointments under subparagraph (A) of paragraph (1) is not made by the appointment
			 date specified in paragraph (2), the authority to make such appointment or
			 appointments shall expire, and the number of members of the Commission
			 shall be reduced by the number equal to the number of appointments so not
			 made. If an appointment under subparagraph (B), (C), (D), or (E) of
			 paragraph (1) is not made by the appointment date specified in paragraph
			 (2), the authority to make an appointment under such subparagraph shall
			 expire, and the number of members of the Commission shall be reduced by
			 the number equal to the number otherwise appointable under such
			 subparagraph.(4)ExpertiseIn making appointments under this subsection, consideration should be given to individuals with
			 expertise in national and international security policy and strategy,
			 military forces capability, force structure design, organization, and
			 employment, and reserve forces policy.(c)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment.(d)Chair and vice chairThe Commission shall select a Chair and Vice Chair from among its members.(e)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed,
			 the Commission shall hold its initial meeting.(f)MeetingsThe Commission shall meet at the call of the Chair.(g)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.1705.Duties of the Commission(a)Study on structure of the Army(1)In generalThe Commission shall undertake a comprehensive study of the structure of the Army, and policy
			 assumptions related to the size and force mixture of the Army, in order—(A)to make an assessment of the size and force mixture of the active component of the Army and the
			 reserve components of the Army; and(B)to make recommendations on the modifications, if any, of the structure of the Army that are
			 necessary to
			 fulfill current and anticipated mission requirements for the Army at
			 acceptable levels of national risk and in a manner consistent with
			 available resources and anticipated future resources.(2)ConsiderationsIn undertaking the study required by subsection (a), the Commission shall give particular
			 consideration to the following:(A)An evaluation and identification of a structure for the Army that—(i)has the depth and scalability to meet current and anticipated requirements of the combatant
			 commands;(ii)achieves cost-efficiency between the regular and reserve components of the Army, manages military
			 risk, takes advantage of the strengths and capabilities of each, and
			 considers fully burdened lifecycle costs;(iii)ensures that the regular and reserve components of the Army have the capacity needed to support
			 current and anticipated homeland defense and disaster assistance missions
			 in the United States;(iv)provides for sufficient numbers of regular members of the Army to provide a base of trained
			 personnel from which the personnel of the reserve components of the Army
			 could be recruited;(v)maintains a peacetime rotation force to avoid exceeding operational tempo goals of 1:2 for active
			 members of the Army and 1:5 for members of the reserve components of the
			 Army; and(vi)maximizes and appropriately balances affordability, efficiency, effectiveness, capability, and
			 readiness.(B)An evaluation and identification of force generation policies for the Army with respect to size and
			 force mixture in order to best fulfill current and anticipated mission
			 requirements for the Army in a manner consistent with available resources
			 and anticipated future resources, including policies in connection with—(i)readiness;(ii)training;(iii)equipment;(iv)personnel; and(v)maintenance of the reserve components as an operational reserve in order to maintain as much as
			 possible the level of expertise and experience developed since September
			 11, 2001.(C)An identification and evaluation of the distribution of responsibility and authority for the
			 allocation of Army National Guard personnel and force structure to the
			 States and territories.(D)An identification and evaluation of the strategic basis or rationale, analytical methods, and
			 decision-making processes for the allocation of Army National Guard
			 personnel and force structure to the States and territories.(b)Study on transfer of certain aircraft(1)In generalThe Commission shall also conduct a study of a transfer of Army National Guard AH–64 Apache
			 aircraft from the Army National Guard to the regular Army.(2)ConsiderationsIn conducting the study required by paragraph (1), the Commission shall consider the factors
			 specified in subsection (a)(2).(c)ReportNot later than February 1, 2016, the Commission shall submit to the President and the congressional
			 defense committees a report setting forth a detailed statement of the
			 findings and conclusions of the Commission as a result of the studies
			 required by subsections (a) and (b), together with its recommendations for
			 such
			 legislative and administrative actions as the Commission considers
			 appropriate in light of the results of the studies.1706.Powers of the Commission(a)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony,
			 and receive such evidence as the Commission considers advisable to carry
			 out its duties under this title.(b)Information from federal agenciesThe Commission may secure directly from any Federal department or agency such information as the
			 Commission considers necessary to carry out its duties under this title. 
			 Upon request of the Chair of the Commission, the head of such department
			 or agency shall furnish such information to the Commission.(c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as
			 other departments and agencies of the Federal Government.1707.Commission personnel matters(a)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government may be
			 compensated at a rate not to exceed the daily equivalent of the annual
			 rate of $155,400 for each day (including travel time) during which such
			 member is engaged in the performance of the duties of the Commission. All
			 members of the Commission who are officers or employees of the United
			 States shall serve without compensation in addition to that received for
			 their services as officers or employees of the United States.(b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Commission.(c)Staff(1)In generalThe Chair of the Commission may, without regard to the civil service laws and regulations, appoint
			 and terminate an executive director and such other additional personnel as
			 may be necessary to enable the Commission to perform its duties. The
			 employment of an executive director shall be subject to confirmation by
			 the Commission.(2)CompensationThe Chair of the Commission may fix the compensation of the executive director and other personnel
			 without regard to chapter 51 and subchapter III of chapter 53 of title 5,
			 United States Code, relating to classification of positions and General
			 Schedule pay rates, except that the rate of pay for the executive director
			 and other personnel may not exceed the rate payable for level V of the
			 Executive Schedule under section 5316 of such title.(d)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status or
			 privilege.(e)Procurement of temporary and intermittent servicesThe Chair of the Commission may procure temporary and intermittent services under section 3109(b)
			 of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.1708.Termination of the CommissionThe Commission shall terminate 90 days after the date on which the Commission submits its 
			 report under section 1705(c).1709.FundingAmounts authorized to be appropriated for fiscal year 2015 by section 301 and available for
			 operation and
			 maintenance for the Army as specified in the funding table in section
			 4301 may be available for the activities of the
			 Commission under this title.
				BMilitary construction authorizations2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2015.2002.Expiration of authorizations and amounts required to be specified by law(a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII for
			 military construction projects, land acquisition, family housing projects
			 and facilities, and contributions to the North Atlantic Treaty
			 Organization Security Investment Program (and authorizations of
			 appropriations therefor) shall expire on the later of—(1)October 1, 2017; or(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year
			 2018.(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land
			 acquisition, family housing projects and facilities, and contributions to
			 the North Atlantic Treaty Organization Security Investment Program (and
			 authorizations of appropriations therefor), for which appropriated funds
			 have been obligated before the later of—(1)October 1, 2017; or(2)the date of the enactment of an Act authorizing funds for fiscal year 2018 for military
			 construction projects, land acquisition, family housing projects and
			 facilities, or contributions to the North Atlantic Treaty Organization
			 Security Investment Program.XXIArmy military construction2101.Authorized Army construction and land acquisition projects(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and
			 available for military construction projects inside the United States as
			 specified in the funding table in section 4601, the Secretary of the Army
			 may acquire real property and carry out military construction projects for
			 the installations or locations inside the United States, and in the
			 amounts, set forth in the following table:Army: Inside the United StatesStateInstallation or
				LocationAmountCaliforniaConcord$15,200,000Fort Irwin$45,000,000ColoradoFort
				Carson$89,000,000HawaiiFort
				Shafter$311,400,000KentuckyBlue Grass Army Depot$15,000,000Fort
				Campbell$23,000,000New YorkFort Drum $27,000,000PennsylvaniaLetterkenny Army Depot$16,000,000South CarolinaFort Jackson$52,000,000VirginiaJoint Base
				Langley-Eustis$7,700,000(b)Outside the
		United StatesUsing amounts appropriated pursuant to the
		authorization of appropriations in section 2103(a) and available for military
		construction projects outside the United States as specified in the funding
		table in section 4601, the Secretary of the Army may acquire real property and
		carry out military construction projects for the installations or locations
		outside the United States, and in the amounts, set forth in the following
		table:
						
							Army: Outside the United States
							
								
									CountryInstallation or
				LocationAmount
									
								
								
									Cuba
				Guantanamo Bay$23,800,000
									
									Japan
				Kadena Air Base$10,600,000
									
								
							
						2102.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and
			 available for military family housing functions as specified in the
			 funding table in section 4601, the Secretary of the Army may construct or
			 acquire family housing units (including land acquisition and supporting
			 facilities) at the installations or locations, in the number of units, and
			 in the amounts set forth in the following table:Army: Family HousingState/CountryInstallation or LocationUnitsAmountIllinois
				Rock Island33$19,500,000KoreaCamp Walker90$57,800,0002103.Authorization of appropriations, Army(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014,
			 for military construction, land acquisition, and military family housing
			 functions of the Department of the Army as specified in the funding table
			 in section 4601.(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and
			 any other cost variation authorized by law, the total cost of all projects
			 carried out under section 2101 of this Act may not exceed the sum of the
			 following:(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding
			 table in section 4601.(2)$225,000,000 (the balance of the amount authorized under section 2101(a) for a Command and Control
			 Facility at Fort Shafter, Hawaii).(3)$6,000,000 (the balance of the amount authorized under section 2101(a) of the Military Construction
			 Authorization Act  for Fiscal Year 2013 (division B of Public Law 112–239;
			 126  Stat. 2119) for cadet barracks at the United States  Military
			 Academy, New York).(4)$78,000,000 (the balance of the amount authorized under section 2101(a) of the Military
			 Construction Authorization Act for Fiscal Year 2013 (division B of Public
			 Law 112–239; 126 Stat. 2119), as amended by section 2105(d), for a Secure
			 Administration/Operations Facility at Fort Belvoir, Virginia).2104.Modification of authority to carry out certain fiscal year 2004 projectIn the case of the authorization contained in the table in section 2101(a) of the Military
			 Construction Authorization Act for Fiscal Year 2004 (division B of Public
			 Law 108–136; 117 Stat. 1697) for Picatinny Arsenal, New Jersey, for
			 construction of an Explosives Research and Development Loading Facility at
			 the installation, the Secretary of the Army may use available unobligated
			 balances of amounts appropriated for military construction for the Army to
			 complete work on the project within the scope specified for the project in
			 the justification data provided to Congress as part of the request for
			 authorization of the project.2105.Modification of authority to carry out certain fiscal year 2013 projects(a)Fort Drum(1)In generalIn executing the authorization contained in the table in section 2101(a) of the Military
			 Construction Authorization Act for Fiscal Year 2013 (division B of Public
			 Law 112-239; 126 Stat. 2119) for Fort Drum, New York, for construction of
			 an Aircraft Maintenance Hangar at the installation, the Secretary of the
			 Army may provide a capital contribution to a public or private utility
			 company in order for the utility company to extend the utility company’s
			 gas line to the installation boundary.(2)No change in scopeThe capital contribution under subsection (a) shall not be construed as a change in the scope of
			 work under section 2853 of title 10, United States Code.(b)Fort Leonard WoodIn the case of the authorization contained in the table in section 2101(a) of the Military
			 Construction Authorization Act for Fiscal Year 2013 (division B of Public
			 Law 112-239; 126 Stat. 2119) for Fort Leonard Wood, Missouri, for
			 construction of Battalion Complex Facilities at the installation, the
			 Secretary of the Army may construct the Battalion Headquarters with
			 classrooms for a unit other than a Global Defense Posture Realignment
			 unit.(c)Fort McNairIn the case of the authorization contained in the table in section 2101(a) of the Military
			 Construction Authorization Act for Fiscal Year 2013 (division B of Public
			 Law 112–239; 126 Stat. 2119) for Fort McNair, District of Columbia, for
			 construction of a Vehicle Storage Building at the installation, the
			 Secretary of the Army may construct up to 20,227 square feet of vehicle
			 storage.(d)Fort BelvoirThe table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2013
			 (division B of Public Law 112–239; 126 Stat. 2119) is amended in the item
			 relating to Fort Belvoir, Virginia, by striking $94,000,000 in the amount column and inserting $172,000,000.2106.Extension of authorizations of certain fiscal year 2011 project(a)ExtensionsNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011
			 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in subsection (b), as provided in section 2101 of that
			 Act (124 Stat. 4437), shall remain in effect until October 1, 2015, or the
			 date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.(b)TableThe
		table referred to in subsection (a) is as follows:
						Army: Extension of 2011 Project
		AuthorizationsStateInstallation or LocationProjectAmountGeorgiaFort
				Benning Land Acquisition$12,200,0002107.Extension of authorizations of certain fiscal year 2012 projects(a)ExtensionsNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set
			 forth in the table in subsection (b), as provided in section 2101 of that
			 Act (125 Stat. 1661), shall remain in effect until October 1, 2015, or the
			 date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.(b)TableThe
		table referred to in subsection (a) is as follows:
						Army: Extension of 2012 Project
		AuthorizationsStateInstallation or LocationProjectAmountGeorgiaFort BenningLand Acquisition$5,100,000Fort BenningLand Acquisition$25,000,000North CarolinaFort BraggUnmanned Aerial Vehicle Maintenance Hangar$54,000,000TexasFort BlissApplied Instruction Building$8,300,000Fort BlissVehicle Maintenance Facility$19,000,000Fort HoodUnmanned Aerial Vehicle Maintenance Hangar$47,000,000VirginiaFort
				BelvoirRoad and Infrastructure Improvements$25,000,0002108.Limitation on construction of cadet barracks at United States Military Academy, New YorkNo amounts may be obligated or expended for the construction of increment 3 of the Cadet Barracks
			 at the United States Military Academy, New York, as authorized by section
			 2101(a) of the Military Construction Authorization Act for Fiscal Year
			 2013 (division B of Public Law 112–239; 126 Stat. 2119), until the
			 Secretary of the Army certifies to the congressional defense committees
			 that the Secretary intends to award a contract for the renovation of the
			 MacArthur Long Barracks at the United States Military Academy concurrent
			 with assuming beneficial occupancy of the renovated MacArthur Short
			 Barracks at the United States Military Academy.2109.Limitation on funding for family housing construction at Camp Walker, Republic of Korea(a)LimitationNone of the funds authorized to be appropriated for fiscal year 2015 for construction of military
			 family housing units at Camp Walker, Republic of Korea, may be obligated
			 or expended until 30 days following the delivery of the report required
			 under subsection (b).(b)Report required(1)In generalNot later than March 1, 2015, the Secretary of the Army, in consultation with the Commander, U.S.
			 Forces-Korea, shall submit to	the congressional defense committees a
			 report on future military family housing requirements in the Republic
			 of Korea and potential courses of action for meeting those requirements.(2)ElementsThe report required under paragraph (1) shall, at a minimum—(A)identify the number of authorized Command Sponsored Families, by location, in the Republic of
			 Korea;(B)validate that the number of authorized Command Sponsored Families identified pursuant to
			 subparagraph (A) is necessary for operational effectiveness;(C)identify and validate each key and essential Command Sponsored Family billet requiring on-post
			 housing in the Republic of Korea;(D)identify and validate the number of authorized Command Sponsored Families in excess of key and
			 essential requiring on-post housing in the Republic of Korea;(E)identify the number and estimated cost of on-post family housing units required to support the
			 validated requirements;(F)contain a plan for meeting the on-post family housing requirements in the Republic of Korea,
			 including the source of funding; and(G)contain a prioritized list of planned military construction projects to be funded with Special
			 Measures Agreement funds over the future-years defense plan, including a
			 certification that each proposed project is a higher priority than family
			 housing.XXIINavy military construction2201.Authorized Navy construction and land acquisition projects(a)Inside the
		United StatesUsing amounts appropriated pursuant to the
		authorization of appropriations in section 2204(a) and available for military
		construction projects inside the United States as specified in the funding table in
			 section 4601,
		the Secretary of the Navy may acquire real property and carry out military
		construction projects for the installations or locations inside the United
		States, and in the amounts, set forth in the following table:
						Inside the United StatesStateInstallation
				or LocationAmountArizonaYuma$16,608,000California Bridgeport$16,180,000 San Diego
				$47,110,000District of ColumbiaNaval Support Activity Washington$31,735,000 Florida
				Jacksonville $30,235,000Mayport 
				$20,520,000Hawaii Kaneohe Bay
				 $53,382,000 Pearl
				Harbor $9,698,000Maryland  Annapolis$120,112,000Indian Head$15,346,000Patuxent River$9,860,000Nevada  Fallon  $31,262,000North Carolina Camp Lejeune$50,706,000Cherry Point Marine Corps Air Station$41,588,000PennsylvaniaPhiladelphia$23,985,000South CarolinaCharleston $35,716,000VirginiaDahlgren $27,313,000Norfolk$39,274,000Portsmouth$9,743,000Quantico$12,613,000Yorktown$26,988,000WashingtonBremerton$30,234,000Port Angeles$20,638,000Whidbey Island$24,390,000(b)Outside the
		United StatesUsing amounts appropriated pursuant to the
		authorization of appropriations in section 2204(a) and available for military
		construction projects outside the United States as specified in the funding
		table in section 4601, the Secretary of the Navy may acquire real property and
		carry out military construction projects for the installation or location
		outside the United States, and in the amounts, set forth in the following
		table:
						Navy: Outside the United StatesCountryInstallation
				or LocationAmountBahrain IslandSouthwest Asia$27,826,000Djibouti Camp
				Lemonier$9,923,000GuamJoint Region Marianas$50,651,000JapanIwakuni$6,415,000Kadena Air Base$19,411,000Marine Corps Air Station Futenma$4,639,000Okinawa$35,685,000SpainRota$20,233,000Worldwide UnspecifiedUnspecified Worldwide Locations$38,985,0002202.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and
			 available for military family housing as specified in the funding table in
			 section 4601, the Secretary of the Navy may carry out architectural and
			 engineering services and construction design activities with respect to
			 the construction or improvement of family housing units in an amount not
			 to exceed $472,000.2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to
			 the authorization of appropriations in section 2204(a) and available for
			 military family housing as specified in the funding table in section 4601,
			 the Secretary of the Navy may improve existing military family housing
			 units in an amount not to exceed $15,940,000.2204.Authorization of appropriations, Navy(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014,
			 for military construction, land acquisition, and military family housing
			 functions of the Department of the Navy as specified in the funding table
			 in section 4601.(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and
			 any other cost variation authorized by law, the total cost of all projects
			 carried out under section 2201 of this Act may not exceed the sum of the
			 following:(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding
			 table in section 4601.(2)$90,112,000 (the balance of the amount authorized under section 2201(a) for a Center for Cyber
			 Security Studies Building at Annapolis, Maryland).(3)$274,099,000 (the balance of the amount authorized under section 2201(a) of the Military
			 Construction Authorization Act  for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125  Stat. 1666) for an explosive handling wharf at Kitsap,
			 Washington).(4)$68,196,000 (the balance of the amount authorized under section 2201(b) of the Military
			 Construction Authorization Act  for Fiscal Year 2010 (division B of Public
			 Law 111–84; 123  Stat. 2633) for ramp parking at Joint Region Marianas,
			 Guam.2205.Modification of authority to carry out certain fiscal year 2012 projects(a)YumaIn the case of the authorization contained in the table in section 2201(a) of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125 Stat. 1666), for Yuma, Arizona, for construction of a
			 Double Aircraft Maintenance Hangar, the Secretary of the Navy may
			 construct up to approximately 70,000 square feet of additional apron to be
			 utilized as a taxi-lane using amounts appropriated for this project
			 pursuant to the authorization of appropriations in section 2204 of such
			 Act (125 Stat. 1667).(b)Camp PendletonIn the case of the authorization contained in the table in section 2201(a) of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125 Stat. 1666), for Camp Pendleton, California, for
			 construction of an Infantry Squad Defense Range, the Secretary of the Navy
			 may construct up to 9,000 square feet of vehicular bridge using amounts
			 appropriated for this project pursuant to the authorization of
			 appropriations in section 2204 of such Act (125 Stat. 1667).(c)Kings BayIn the case of the authorization contained in the table in section 2201(a) of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125 Stat. 1666), for Kings Bay, Georgia, for construction of a
			 Crab Island Security Enclave, the Secretary of the Navy may expand the
			 enclave fencing system to three layers of fencing and construct two
			 elevated fixed fighting positions with associated supporting facilities
			 using amounts appropriated for this project pursuant to the authorization
			 of appropriations in section 2204 of such Act (125 Stat. 1667).2206.Modification of authority to carry out certain fiscal year 2014 projectIn the case of the authorization contained in the table in section 2201(a) of the Military
			 Construction Authorization Act for Fiscal Year 2014 (division B of Public
			 Law 113–66; 127 Stat. 989), for Yorktown, Virginia, for construction of
			 Small Arms Ranges, the Secretary of the Navy may construct 240 square
			 meters of armory, 48 square meters of Safety Officer/Target Storage
			 Building, and 667 square meters of Range Operations Building using
			 appropriations available for the project pursuant to the authorization of
			 appropriations in section 2204 of such Act (127 Stat. 990).2207.Extension of authorizations of certain fiscal year 2011 projects(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011
			 (division B of Public Law 111–383; 124 Stat. 4436), the authorizations set
			 forth in the table in subsection (b), as provided in section 2201 of that
			 Act (124 Stat. 4441) and extended by section 2207 of the Military
			 Construction Authorization Act for Fiscal Year 2014 (division B of Public
			 Law 113–66; 127 Stat. 991), shall remain in effect until October 1, 2015,
			 or the date of an Act authorizing funds for military construction for
			 fiscal year 2016, whichever is later.(b)TableThe
		table referred to in subsection (a) is as follows:
						Navy: Extension of 2011 Project AuthorizationCountryInstallation
				or LocationProjectAmountBahrainSouthwest AsiaNavy Central Command Ammunition Magazines$89,280,000 GuamNaval Activities, Guam
				Defense Access Roads Improvements $66,730,0002208.Extension of authorizations of certain fiscal year 2012 projects(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set
			 forth in the table in subsection (b), as provided in section 2201 of that
			 Act (125 Stat. 1666), shall remain in effect until October 1, 2015, or the
			 date of an Act authorizing funds for military construction for fiscal year
			 2016, whichever is later.(b)TableThe
		table referred to in subsection (a) is as follows:
						Navy: Extension of 2012 Project AuthorizationsStateInstallation
				or LocationProjectAmount CaliforniaCamp PendletonNorth Area Waste Water Conveyance$78,271,000Camp PendletonInfantry Squad Defense Range$29,187,000Twentynine PalmsLand Expansion$8,665,000FloridaJacksonvilleP–8A Hangar Upgrades$6,085,000GeorgiaKings BayCrab Island Security Enclave$52,913,000Kings  BayWRA Land/Water Interface$33,150,000MarylandPatuxent RiverAircraft Prototype Facility Phase 2$45,844,000XXIIIAir Force military construction2301.Authorized Air Force construction and land acquisition projects(a)Inside the
		United StatesUsing amounts appropriated pursuant to the
		authorization of appropriations in section 2302(a) and available for military
		construction projects inside the United States as specified in the funding table in
			 section 4601,
		the Secretary of the Air Force may acquire real property and carry out military
		construction projects for the installations or locations inside the United
		States, and in the amounts, set forth in the following table:
						Air Force: Inside the United StatesStateInstallation
				or LocationAmountAlaskaClear Air Force Station$11,500,000ArizonaLuke Air
				Force Base$26,800,000KansasMcConnell Air Force
				Base$34,400,000 MassachusettsHanscom Air Force Base $13,500,000NevadaNellis Air
				Force Base $53,900,000New
				JerseyJoint Base McGuire-Dix-Lakehurst$5,900,000OklahomaTinker Air
				Force Base$111,000,000Texas Joint Base San Antonio
				$5,800,000(b)Outside the
		United StatesUsing amounts appropriated pursuant to the
		authorization of appropriations in section 2302(a) and available for military
		construction projects outside the United States as specified in the funding
		table in section 4601, the Secretary of the Air Force may acquire real property
		and carry out military construction projects for the installations or locations
		outside the United States, and in the amounts, set forth in the following
		table:
						Air Force: Outside the United StatesCountryInstallation
				or LocationAmountGuam Joint
				Region Marianas $47,800,000United KingdomRoyal Air Force Croughton $92,223,0002302.Authorization of appropriations, Air Force(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014,
			 for military construction, land acquisition, and military family housing
			 functions of the Department of the Air Force as specified in the funding
			 table in section 4601.(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and
			 any other cost variation authorized by law, the total cost of all projects
			 carried out under section 2301 of this Act may not exceed the sum of the
			 following:(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding
			 table in section 4601.(2)$107,000,000 (the balance of the amount authorized under section 2301(a) of the Military
			 Construction Act for Fiscal Year 2014 (division B of Public Law 113–66;
			 127 Stat. 992) for the CYBERCOM Joint Operations Center at Fort Meade,
			 Maryland).2303.Modification of authority to carry out certain fiscal year 2008 projectIn the case of the authorization contained in the table in section 2301(a) of the Military
			 Construction Authorization Act for Fiscal Year 2008 (division B of Public
			 Law 110–181; 122 Stat. 515), for Shaw Air Force Base, South Carolina, for
			 Base Infrastructure at that location, the Secretary of the Air Force may
			 acquire fee or lesser real property interests in approximately 11.5 acres
			 of land contiguous to Shaw Air Force Base for the project using funds
			 appropriated to the Department of the Air Force for construction in years
			 prior to fiscal year 2015.2304.Extension of authorization of certain fiscal year 2011 project(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011
			 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in subsection (b), as provided in section 2301 of that
			 Act (124 Stat. 4444), shall remain in effect until October 1, 2015, or the
			 date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.(b)TableThe
		table referred to in subsection (a) is as follows:
						
							Air Force: Extension of 2011 Project
		Authorization
							
								
									CountryInstallation
				or LocationProjectAmount
									
								
								
									Bahrain, Southwest Asia Shaikh Isa Air
				Base North Apron Expansion $45,000,000
									
								
							
						2305.Extension of authorizations of certain fiscal year 2012 projects(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of
			 Public Law 112–81; 125 Stat. 1660), the authorizations set forth in the
			 table in subsection (b), as provided in section 2301 of that
			 Act (125 Stat. 1670), shall remain in effect until October 1, 2015, or the
			 date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.(b)TableThe
		table referred to in subsection (a) is as follows:
						Air Force: Extension of 2012 Project
		AuthorizationsState/CountryInstallation
				or LocationProjectAmountAlaska Eielson Air Force BaseDormitory (168 RM) $45,000,000ItalySigonella Naval Air StationUAS SATCOM Relay Pads and Facility$15,000,000
					XXIVDefense agencies military constructionADefense agency authorizations2401.Authorized Defense Agencies construction and land acquisition projects(a)Inside the
		United StatesUsing amounts appropriated pursuant to the
		authorization of appropriations in section 2403(a) and available for military
		construction projects inside the United States as specified in the funding table in
			 section 4601,
		the Secretary of Defense may acquire real property and carry out military
		construction projects for the installations or locations inside the United
		States, and in the amounts, set forth in the following table:
							Defense Agencies: Inside the United StatesStateInstallation or Location Amount
				ArizonaFort Huachuca$1,871,000California Camp Pendleton $11,841,000Coronado$70,340,000Lemoore$52,500,000 ColoradoPeterson Air Force Base$15,200,000CONUS ClassifiedClassified Location$53,073,000Georgia Hunter Army Airfield $7,692,000Robins Air Force Base$19,900,000Hawaii Joint
				Base Pearl Harbor-Hickam $52,900,000
				KentuckyFort Campbell $18,000,000 MarylandFort Meade$54,207,000Joint Base Andrews$18,300,000MississippiStennis$27,547,000MichiganSelfridge Air National	Guard Base$35,100,000NevadaFallon$20,241,000 New
				MexicoCannon Air Force Base$23,333,000 North CarolinaCamp Lejeune $52,748,000Fort Bragg
				$93,136,000Seymour Johnson Air Force Base$8,500,000 South
				CarolinaBeaufort $40,600,000South DakotaEllsworth Air Force Base$8,000,000Texas Joint
				Base San Antonio $38,300,000 Virginia Craney Island$36,500,000Defense Distribution Depot Richmond$5,700,000Fort Belvoir$7,239,000Joint Base Langley-Eustis$41,200,000Joint Expeditionary Base Little Creek-Story$39,558,000Pentagon$15,100,000(b)Outside the
		United StatesUsing amounts appropriated pursuant to the
		authorization of appropriations in section 2403(a) and available for military
		construction projects outside the United States as specified in the funding
		table in section 4601, the Secretary of Defense may acquire real property and
		carry out military construction projects for the installations or locations
		outside the United States, and in the amounts, set forth in the following
		table:
							Defense Agencies: Outside the United StatesCountryInstallation or LocationAmount
				AustraliaGeraldton$9,600,000 Belgium Brussels $79,544,000CubaGuantanamo Bay$76,290,000 JapanMisawa Air Base$37,775,000Okinawa$170,901,000Sasebo$37,681,0002402.Authorized energy conservation projects(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and 
			 available for energy conservation projects inside the United States  as
			 specified in the funding table in section 4601, the Secretary of  Defense
			 may carry out energy conservation projects under chapter  173 of title 10,
			 United States Code, for the installations or locations  inside the United
			 States, and in the amounts, set forth in the following  table:Energy Conservation Projects: Inside the United StatesStateInstallation or LocationAmountCaliforniaEdwards$4,500,000Fort Hunter Liggett$13,500,000Vandenberg$2,965,000ColoradoFort Carson$3,000,000FloridaEglin$3,850,000GeorgiaMoody$3,600,000HawaiiMarine Corps Base Hawaii$8,460,000IllinoisNaval Station  Great Lakes$2,190,000MainePortsmouth Naval Shipyard$2,740,000MarylandFort Detrick$2,100,000NebraskaOffutt$2,869,000North CarolinaFort Bragg$3,350,000OklahomaTinker$4,609,000OregonOregon National Guard$9,400,000UtahDugway Proving Ground$15,400,000VirginiaNaval Station Norfolk$11,360,000Pentagon$2,120,000Various LocationsVarious Locations$13,311,000(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and
			 available for energy conservation projects outside the United States as
			 specified in the funding table in section 4601, the Secretary of Defense
			 may carry out energy conservation projects under chapter 173 of title 10,
			 United States Code, for the installations or locations outside the United
			 States, and in the amounts, set forth in the following table:
							Energy Conservation Projects: Outside the United StatesCountryInstallation or LocationAmountDiego Garcia Diego Garcia$14,620,000DijboutiCamp Lemonnier$4,766,000GermanySpangdahlem$4,800,000Japan Yokosuka$8,030,000Various LocationsVarious Locations$8,661,0002403.Authorization of appropriations, Defense Agencies(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2013,
			 for military construction, land acquisition, and military family housing
			 functions of the Department of Defense (other than the military
			 departments) as specified in the funding table in section 4601.(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and
			 any other cost variation authorized by law, the total cost of all projects
			 carried out under section 2401 of this Act may not exceed the sum of the
			 following:(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding
			 table in section 4601.(2)$79,000 (the balance of the amount authorized under section 2401(a) of the Military Construction
			 Authorization Act  for Fiscal Year 2013 (division B of Public Law 112–239;
			 126  Stat. 2128) for NSAW Recapitalize Building #1 at Fort Meade,
			 Maryland).(3)$141,039,000 (the balance of the amount authorized under section 2401(a) of the Military
			 Construction Authorization Act  for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125  Stat. 1672) for a data center at Fort Meade, Maryland).(4)$50,500,000 (the balance of the amount authorized under section 2401(a) of the Military
			 Construction Authorization Act  for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125  Stat. 1672) for an Ambulatory Care Center at Joint  Base
			 Andrews, Maryland).(5)$54,300,000 (the balance of the amount authorized under section 2401(a) of the Military
			 Construction Authorization Act  for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125  Stat. 1672) for an Ambulatory Care Center at Joint  Base
			 San Antonio, Texas).(6)$656,168,000 (the balance of the amount authorized under section 2401(b) of the Military
			 Construction Authorization Act  for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125  Stat. 1673) for a hospital at the Rhine Ordnance
			 Barracks, Germany).(7)$281,325,000 (the balance of the amount authorized under section 2401(a) of the Military
			 Construction Authorization  Act for Fiscal Year 2010 (division B of Public
			 Law 111–84; 123 Stat. 2640) for a hospital at Fort Bliss, Texas).(8)$123,827,000 (the balance of the amount authorized as a Military Construction, Defense-Wide project
			 by title X of the  Supplemental Appropriations Act, 2009 (Public Law
			 111–32; 123 Stat. 1888) for a data center at Camp Williams, Utah).2404.Extension of authorizations of certain fiscal year 2011 project(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011
			 (division B of Public Law 111–383; 124 Stat. 4436), the authorizations set
			 forth in the table in subsection (b), as provided in section 2401 of that
			 Act (124 Stat. 4446), shall remain in effect until October 1, 2015, or the
			 date of an Act authorizing funds for military construction for fiscal year
			 2016, whichever is later.(b)TableThe
		table referred to in subsection (a) is as follows:
							Defense Agencies: Extension of 2011 Project
		AuthorizationStateInstallation
				or LocationProjectAmountDistrict of Columbia Bolling Air Force BaseCooling Tower Expansion$2,070,000DIAC Parking Garage$13,586,000Electrical Upgrades$1,080,0002405.Extension of authorizations of certain fiscal year 2012 projects(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1660), the authorization set
			 forth in the table in subsection (b), as provided in section 2401 of that
			 Act (125 Stat. 1673), shall remain in effect until October 1, 2015, or the
			 date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.(b)TableThe
		table referred to in subsection (a) is as follows:
							Defense Agencies:  Extension of 2012 Project AuthorizationsState/CountryInstallation
				or LocationProjectAmountCaliforniaCoronadoSpecial Operations Forces Support Activity Operations Facility$42,000,000GermanyBaumholderWetzel-Smith Elementary School (Replacement)$59,419,000ItalyVicenzaVicenza High School (Replacement)$41,864,000JapanYokota Air BaseYokota High School (Replace/Renovate)$49,606,000VirginiaPentagon ReservationHeliport Control Tower and Fire Station$6,457,000Pentagon ReservationPentagon Memorial Pedestrian Plaza$2,285,000BChemical demilitarization authorizations2411.Authorization of appropriations, chemical demilitarization construction, defense-wide(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September  30,
			 2014, for military construction and land acquisition for  chemical
			 demilitarization, as specified in the funding table in section  4601.(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of  title 10, United States Code,
			 and any other cost variation authorized  by law, the total cost of all
			 projects carried out under this section may not exceed the sum of the
			 following:(1)The total amount authorized to be appropriated under  subsection (a), as specified in the funding
			 table in section 4601.(2)$2,049,000 (the balance of the amount authorized under	section 2412 for ammunition
			 demilitarization at Blue Grass Army Depot, Kentucky).2412.Modification of authority to carry out certain fiscal year 2000 project(a)ModificationThe table in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000
			 (division B of Public Law 106–65; 113 Stat. 835), as most recently 
			 amended by section 2412 of the Military
			 Construction Authorization Act for Fiscal Year 2011 (division B of Public
			 Law 111–383; 124 Stat. 4450), is amended—(1)in the item relating to Blue Grass Army Depot, Kentucky, by striking $746,000,000 in the amount column and inserting $780,000,000; and(2)by striking the amount identified as the total in the amount column and inserting $1,237,920,000.(b)Conforming amendmentSection 2405(b)(3) of the Military Construction Authorization Act for Fiscal Year 2000 (division B
			 of Public Law 106–65; 113 Stat. 839), as most recently  amended by section
			 2412 of the Military Construction
			 Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383;
			 124 Stat. 4450), is further amended by striking $723,200,000 and inserting $757,200,000.XXVNorth atlantic treaty organization security investment program2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security
			 Investment Program as provided in section 2806 of title 10, United States
			 Code, in an amount not to exceed the sum of the amount authorized to be
			 appropriated for this purpose in section 2502 and the amount collected
			 from the North Atlantic Treaty Organization as a result of construction
			 previously financed by the United States.2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2014,
			 for contributions by the Secretary of Defense under section 2806 of title
			 10, United States Code, for the share of the United States of the cost of
			 projects for the North Atlantic Treaty Organization Security Investment
			 Program authorized by section 2501, in the amount of $174,700,000.XXVIGuard and Reserve forces facilitiesAProject authorizations and authorization of appropriations2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and
			 available for the National Guard and Reserve as specified in section 4601,
			 the Secretary of the Army may acquire real property and carry out military
			 construction projects for the Army National Guard locations inside the
			 United States, and in the amounts, set forth in the following table:Army National Guard: Inside the United StatesStateLocationAmountMaineAugusta$32,000,000MarylandHavre de Grace$12,400,000Montana Helena $38,000,000New MexicoAlamogordo$5,000,000North Dakota Valley City $10,800,000VermontNorth Hyde Park$4,400,0002602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and
			 available for the National Guard and Reserve as specified in section 4601,
			 the Secretary of the Army may acquire real property and carry out military
			 construction projects for the Army Reserve locations inside the United
			 States, and in the amounts, set forth in the following table:Army ReserveStateLocationAmountCalifornia
				 Fresno$22,000,000 Riverside$25,000,000 Colorado
				Fort Carson$5,000,000  New
				Jersey Joint Base McGuire-Dix-Lakehurst$26,000,000  New York
				Mattydale$23,000,000  Virginia Fort Lee$16,000,000 2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and
			 available for the National Guard and Reserve as specified in section 4601,
			 the Secretary of the Navy may acquire real property and carry out military
			 construction projects for the Navy Reserve and Marine Corps Reserve
			 locations inside the United States, and in the amounts, set forth in the
			 following table:Navy Reserve Marine Corps ReserveStateLocationAmountPennsylvaniaPittsburgh$17,650,000WashingtonNaval Station Everett$47,869,000Whidbey Island$27,755,0002604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and
			 available for the National Guard and Reserve as specified in section 4601,
			 the Secretary of the Air Force may acquire real property and carry out
			 military construction projects for the Air National Guard locations inside
			 the United States, and in the amounts, set forth in the following table:Air National GuardStateLocationAmountArkansasFort Smith Municipal Airport$13,200,000 Connecticut Bradley International Airport$16,306,000  Iowa Des Moines Municipal Airport$8,993,000  Michigan W.K. Kellog Regional Airport$6,000,000 New HampshirePease International Trade Port$41,902,000PennsylvaniaHorsham Air Guard Station (Willow Grove)$5,662,0002605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and
			 available for the National Guard and Reserve as specified in section 4601,
			 the Secretary of the Air Force may acquire real property and carry out
			 military construction projects for the Air Force Reserve locations inside
			 the United States, and in the amounts, set forth in the following table:Air Force ReserveStateLocationAmountArizonaDavis-Monthan Air Force Base$14,500,000
				Georgia Robins Air Force Base $27,700,000
				North CarolinaSeymour Johnson Air Force Base $9,800,000TexasForth Worth$3,700,0002606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2013,
			 for the costs of acquisition, architectural and engineering services, and
			 construction of facilities for the Guard and Reserve Forces, and for
			 contributions therefor, under chapter 1803 of title 10, United States Code
			 (including the cost of acquisition of land for those facilities), as
			 specified in the funding table in section 4601.BOther matters2611.Modification and extension of authority to carry out certain fiscal year 2012 projects(a)Kansas city(1)In generalIn the case of the authorization contained in the table in section 2602 of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125 Stat. 1678), for Kansas City, Kansas, for construction of
			 an Army Reserve Center at that location, the Secretary of the Army may,
			 instead of constructing a new facility in Kansas City, construct a new
			 facility in the vicinity of Kansas City, Kansas.(2)Duration of authorityNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1660), the authorization set
			 forth in subsection (a) shall remain in effect until October 1, 2015, or
			 the date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.(b)Attleboro(1)In generalIn the case of the authorization contained in the table in section 2602 of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of Public
			 Law 112–81; 125 Stat. 1678), for Attleboro, Massachusetts, for
			 construction of an Army Reserve Center at that location, the Secretary of
			 the Army may, instead of constructing a new facility in Attleboro,
			 construct a new facility in the vicinity of Attleboro, Massachusetts.(2)Duration of authorityNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012
			 (division B of Public Law 112–81; 125 Stat. 1660), the authorization set
			 forth in subsection (a) shall remain in effect until October 1, 2015, or
			 the date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.2612.Modification of authority to carry out certain fiscal year 2013 projectIn the case of the authorization contained in the table in section 2601 of the Military
			 Construction Authorization Act for Fiscal Year 2013 (division B of Public
			 Law 112–239; 126 Stat. 2134) for Stormville, New York, for construction of
			 a Combined Support Maintenance Shop Phase I, the Secretary of the Army may
			 instead construct the facility at Camp Smith, New York and build a 53,760
			 square foot maintenance facility in lieu of a 75,156 square foot
			 maintenance facility.2613.Extension of authorization of certain fiscal year 2011 project(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2011
			 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in subsection (b), as provided in section 2601 of that
			 Act (124 Stat. 4452), shall remain in effect until October 1, 2015, or the
			 date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2016, whichever is later.(b)TableThe
		table referred to in subsection (a) is as follows:
							Extension of 2011 National Guard and Reserve Project AuthorizationStateLocationProjectAmountPuerto RicoCamp SantiagoMulti Purpose Machine Gun Range$9,200,000XXVIIBase realignment and closure activities2701.Authorization of appropriations for base realignment and closure activities funded through
			 Department of Defense Base Closure AccountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2013,
			 for base realignment and closure activities, including real property
			 acquisition and military construction projects, as authorized by the
			 Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of
			 Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department
			 of Defense Base Closure Account 1990 established by section 2906 of such
			 Act, as specified in the funding table in section 4601.
				2702.Prohibition on conducting additional base realignment and closure (BRAC) roundNothing in this Act shall be construed to authorize an additional round of defense base closure and
			 realignment.2703.HUBZones(a)In
		generalSection 3(p)(5)(A)(i)(I) of the Small Business Act (15
		U.S.C. 632(p)(5)(A)(i)(I)) is amended—(1)in
		item (aa), by striking or at the end;(2)by
		redesignating item (bb) as item (cc); and(3)by
		inserting after item (aa) the following:(bb)pursuant to
		  subparagraph (A), (B), (C), (D), or (E) of paragraph (3), that its principal
		  office is located in a HUBZone described in paragraph (1)(E) (relating to base
		  closure areas) (in this item referred to as the base closure HUBZone), and that not fewer than 35 percent of its employees reside
		  in—(AA)a
		  HUBZone;(BB)the
		  census tract in which the base closure HUBZone  is wholly contained;(CC)a census tract the boundaries of which intersect the boundaries of the base closure HUBZone; or(DD)a
		  census tract the boundaries of which are contiguous to a census tract described
		  in subitem (BB) or (CC);
		  or.(b)Period for base
		closure areas(1)Amendments(A)In generalSection 152(a)(2) of title I of division K of the
		Consolidated Appropriations Act, 2005 (15 U.S.C. 632 note) is amended by
		striking 5 years and inserting 8 years.(B)Conforming amendmentSection 1698(b)(2) of National Defense Authorization Act for Fiscal Year 2013  (15 U.S.C. 632 note)
			 is amended by striking 5 years and inserting 8 years.(2)Effective date; applicabilityThe amendments made by paragraph (1) shall—(A)take effect on the date of enactment of this Act; and(B)apply to—(i)a base closure area (as defined in section 3(p)(4)(D) of the Small Business Act (15 U.S.C.
			 632(p)(4)(D))) that, on the day before the date of enactment of this Act,
			 is treated as a HUBZone described in section 3(p)(1)(E) of the Small
			 Business Act (15 U.S.C. 632(p)(1)(E))	under—(I)section 152(a)(2) of title I of division K of the
		Consolidated Appropriations Act, 2005 (15 U.S.C. 632 note); or(II)section 1698(b)(2) of National Defense Authorization Act for Fiscal Year 2013  (15 U.S.C. 632
			 note); and(ii)a base closure area relating to the closure of a military instillation under the authority
			 described in clauses (i) through (iv) of section 3(p)(4)(D) of the Small
			 Business Act (15 U.S.C. 632(p)(4)(D)) that occurs  on or after the date of
			 enactment of this Act.XXVIIIMilitary Construction General ProvisionsAMilitary Construction Program and Military Family Housing Changes2801.
						Clarification of authorized use of in-kind payments and in-kind contributions(a)In generalSection 2687a(f) of title 10, United States Code, is amended—(1)in the subsection heading, by inserting in-kind contributions after payments-in-kind;(2)in paragraph (1), by striking a payment-in-kind contribution pursuant to  and inserting payment-in-kind or as an in-kind contribution required by;(3)in paragraph (2)—(A)by striking a payment-in-kind contribution and inserting payment-in-kind or an in-kind contribution required by a bilateral agreement with a host country; and(B)by inserting or contribution after such payment;(4)in paragraph (3)—(A)by striking , facility improvement,; and(B)by striking a payment-in-kind contribution and inserting	payment-in-kind or by an in-kind contribution required by a bilateral agreement with a host country; and(5)in paragraph (4)—(A)by inserting or in-kind contribution toward operating costs after does not apply to a military construction project; and(B)in subparagraph (C), by inserting is a military construction project that before will cost less.(b)Conforming amendmentSection 2802(d)(1) of title 10, United States Code, is amended by striking payment-in-kind contributions and inserting payments-in-kind or in-kind contributions.2802.Residential building construction standardsAll residential buildings funded, planned, remodeled, or authorized by this Act that will be
			 designed and constructed to meet an above code green building standard or
			 rating system may use the ICC 700 National Green Building Standard, the
			 LEED
			 Green Building Standard System, or an equivalent protocol which has been
			 developed using a voluntary consensus standard, as
			 defined in Office of Management and Budget Circular Number A–119.2803.Modification of minor military construction authority for projects to correct deficiencies that are
			 life-, health-, or safety-threateningSection 2805(a)(2) of title 10, United States Code, is amended by striking $3,000,000 in the second sentence and inserting $4,000,000.2804.
						Extension of temporary, limited authority to use operation and maintenance funds for construction
			 projects in certain areas outside the United StatesSection 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of
			 Public Law 108–136; 117 Stat. 1723), as most recently amended by section
			 2808 of the Military Construction Authorization Act for Fiscal Year 2014
			 (division B of Public Law 112–239; 127 Stat. 1012), is further amended—(1)in subsection (c)(1), by striking shall not exceed and all that follows through the period at the end and inserting shall not exceed $100,000,000 between October 1, 2014, and the earlier of December 31, 2015, or the
			 date of the enactment of an Act authorizing funds for military activities
			 of the Department of Defense for fiscal year 2016.; and(2)in subsection (h)—(A)in paragraph (1), by striking December 31, 2014 and inserting December 31, 2015; and(B)in paragraph (2), by striking fiscal year 2015 and inserting fiscal year 2016.2805.
						Limitation on construction projects in European Command area of responsibility(a)LimitationExcept as provided in subjection (b), the Secretary of Defense or the Secretary of a military
			 department may not award any contract in connection with a construction
			 project authorized by this division to be carried out at an installation
			 operated in the United States European Command area of responsibility
			 until the
			 Secretary of Defense certifies to the congressional defense committees
			 that—(1)the installation and specific military construction requirement—(A)have been assessed as part of the basing assessment initiated by the Secretary of Defense on
			 January
			 25, 2013 (known as the European Infrastructure Consolidation Assessment); and(B)have been determined, pursuant to such assessment, to be of an enduring nature; and(2)the specific military construction requirement most effectively meets combatant commander
			 requirements at the authorized location.(b)ExceptionsSubsection (a) does not apply with respect to a construction project that—(1)is authorized by law before the date of the enactment of this Act;(2)is funded through the North Atlantic Treaty Organization Security Investment Program or intended to
			 specifically support the North Atlantic Treaty Organization; or(3)is carried out under the authority of, and subject to the limits specified in, section 2805 of
			 title 10, United States Code.2806.
						Limitation on construction of new facilities at Guantanamo Bay, Cuba(a)LimitationNone of the amounts authorized to be appropriated by this Act or otherwise made available for
			 fiscal year 2015 for the Department of Defense may be used to construct
			 new facilities at Guantanamo Bay, Cuba until the Secretary of Defense
			 certifies to the congressional defense committees that any new
			 construction of facilities at Guantanamo Bay, Cuba has enduring military
			 value independent of a high value detention mission.(b)Rule of constructionNothing in subsection (a) shall be construed as limiting the ability of the Department of Defense
			 to obligate or expend available funds to correct a deficiency that is
			 life-threatening, health-threatening, or safety-threatening.BReal Property and Facilities Administration2811.
						Deposit of reimbursed funds to cover administrative expenses relating to certain real property
			 transactions(a)Authority to credit reimbursed funds to accounts currently availableSection 2695(c) of title 10, United States Code, is amended—(1)by inserting (1) before Amounts collected;(2)by striking  shall be credited to the appropriation  and inserting  the following: “shall be credited, at the option of the Secretary concerned, to—(A)the appropriation; and(3)by striking were paid.  Amounts so credited and inserting the following: “were paid; or(B)an appropriation, fund, or account currently available to the Secretary for the purposes
			 for which the expenses were paid.(2)Amounts so credited.(b)Prospective applicabilityThe amendments made by subsection (a) shall not apply with respect to expenses incurred with
			 appropriations provided to the Secretary of a military department before
			 the date of the enactment of this Act.2812.
						Renewals, extensions, and succeeding leases for financial institutions operating on Department of
			 Defense installationsSubsection (h) of section 2667 of title 10, United States Code, is amended by adding at the end the
			 following
			 new paragraph:(4)(A)Paragraph (1) does not apply to a renewal, extension, or succeeding lease by the Secretary
			 concerned with a financial institution selected in accordance with the
			 Department of Defense Financial Management Regulation providing for the
			 selection of financial institutions to operate on military installations
			 if each of the following applies:(i)The on-base financial institution was selected before the date of the enactment of this paragraph
			 or competitive procedures are used for the selection of any new financial
			 institutions.(ii)A current and binding operating agreement is in place between the installation commander and the
			 selected on-base financial institution.(B)The renewal, extension, or succeeding lease shall terminate upon the termination of the operating
			 agreement described in subparagraph (A)(ii)..CProvisions Related to Asia-Pacific Military Realignment2821.Realignment of Marines Corps forces in Asia-Pacific region(a)Restriction on use of fundsExcept as provided in subsection (b), none of the funds authorized to be appropriated under this
			 Act, and none of the amounts provided by the Government of Japan for
			 construction activities on land under the jurisdiction of the Department
			 of Defense, may be obligated or expended to implement the realignment of
			 Marine Corps
			 forces from Okinawa to Guam or Hawaii until the Secretary of Defense
			 submits to the congressional defense committees each of the following:(1)The report required by section 1068(c) of the National Defense Authorization Act for Fiscal Year
			 2013 (Public Law 112–239; 126 Stat. 1945).(2)Master plans for the construction of facilities and infrastructure to execute the Marine Corps
			 distributed lay-down on Guam and Hawaii, including a detailed description
			 of costs and the schedule for such construction.(3)A plan, coordinated by all pertinent Federal agencies, detailing descriptions of work, costs, and a
			 schedule for completion of construction, improvements, and repairs to the
			 nonmilitary utilities, facilities, and infrastructure, if any, on Guam
			 affected by the realignment of forces.(b)Exceptions to restriction on use of fundsNotwithstanding subsection (a), the Secretary of Defense may use funds described in such subsection
			 for the following purposes:(1)To complete additional analysis or studies required under the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) for proposed actions on Guam or Hawaii.(2)To initiate planning and design of construction projects on Guam.(3)To carry out any military construction project for which an authorization of appropriations is
			 provided in section 2204, as specified in the funding table in section
			 4601.(4)To carry out the Government of Japan-funded construction of a Driver Convoy Course and an Urban
			 Combat Skills Training Course
			 at Andersen Air Force Base, Guam.(c)Restriction on development of public infrastructureIf the Secretary of Defense determines that any grant, cooperative agreement, transfer of funds to
			 another Federal agency, or supplement of funds available in fiscal year
			 2014 under Federal programs administered by agencies other than the
			 Department of Defense will result in the development (including repair,
			 replacement, renovation, conversion, improvement, expansion, acquisition,
			 or construction) of public infrastructure on Guam, the Secretary of
			 Defense may not carry out such grant, transfer, cooperative agreement, or
			 supplemental funding unless such grant, transfer, cooperative agreement,
			 or supplemental funding is specifically authorized by law.(d)DefinitionsIn this section:(1)Distributed lay-downThe term distributed laydown refers to the planned distribution of members of the Marine Corps in Okinawa, Guam, Hawaii,
			 Australia, and possibly elsewhere that is contemplated in support of the
			 joint statement of the United States–Japan Security Consultative Committee
			 issued April 26, 2012, in the District of Columbia (April 27, 2012, in
			 Tokyo, Japan) and revised on October 3, 2013, in Tokyo.(2)Master planThe term master plan means documentation that provides the scope, cost, and schedule for each military construction
			 project.(3)Public infrastructureThe term public infrastructure means any utility, method of transportation, item of equipment, or facility under the control of a
			 public entity or State or local government that is used by, or constructed
			 for the benefit of, the general public.DLand Conveyances2831.
						Land conveyance, Joint Base Pearl Harbor-Hickam, Hawaii(a)Conveyance authorizedThe Secretary of the Navy may convey, without consideration, to the Honolulu Authority for Rapid
			 Transportation (in this section  referred to as the Honolulu Authority) all right, title, and interest of the United	States in and to the real property, including any
			 improvements thereon, consisting of  approximately 1.2 acres located at or
			 in the
			 nearby vicinity of Radford Drive and the  Makalapa Gate, which is part of
			 the Joint Base Pearl Harbor-Hickam, for the purpose  of permitting the
			 Honolulu Authority to use the property for the public benefit of a rail
			 platform.(b)Condition on use of revenuesIf the property conveyed under subsection (a) is used, consistent with such subsection, for a
			 public purpose that results in the  generation of revenue for the Honolulu
			 Authority, the Honolulu Authority shall agree	that any revenue generated
			 by the use of the property shall be only for passenger rail  transit
			 purposes by depositing the revenues in a fund designated for passenger
			 rail  transit use.(c)Payment of costs of conveyance(1)Payment requiredThe Secretary of the Navy shall require the Honolulu Authority to cover costs to be incurred by the
			 Secretary, or to reimburse the Secretary  for such costs, to carry out the
			 conveyance under subsection (a).  If amounts paid to the
			 Secretary in advance exceed the costs actually incurred by the Secretary
			 to carry out the conveyance, the Secretary shall refund the excess amount
			 to the Honolulu Authority.(2)Treatment of amounts receivedAmounts received under paragraph (1)  as reimbursement for costs incurred by the Secretary to carry
			 out the conveyance under subsection (a) shall be credited to the fund or
			 account that was used to cover the costs incurred by the Secretary in
			 carrying out the conveyance. Amounts so credited shall be merged with
			 amounts in such fund or account and shall be available for the same
			 purposes, and subject to the same conditions and limitations, as amounts
			 in such fund or account.(d)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a)
			 shall be determined by a survey satisfactory to the Secretary of the Navy.(e)Additional terms and conditionsThe Secretary of the Navy may require such additional terms and conditions in connection with the
			 conveyance under subsection (a) as the Secretary considers appropriate to
			 protect the interests of the United States.2832.
						Land exchange, Arlington County, Virginia(a)Exchange authorized(1)In generalThe Secretary of Defense may convey—(A)to Arlington County, Virginia (in this section referred to as the County), all right, title, and interest of the United States in and to one or more parcels of real
			 property, together with any improvements thereon, located south of
			 Columbia
			 Pike and west of South Joyce Street in Arlington County, Virginia; and(B)to the Commonwealth of Virginia (referred to in this section as the Commonwealth), all right, title, and interest of the United States in and to one or more parcels of property
			 east of Joyce Street in Arlington County, Virginia, necessary for the
			 realignment of Columbia Pike and the Washington Boulevard-Columbia Pike
			 interchange, as well as for future improvements to Interstate 395 ramps.(2)PhasingThe conveyances authorized under this paragraph  may be accomplished through a phasing of several
			 exchanges,
			 if necessary.(b)ConsiderationAs consideration for the conveyances of  real property under subsection (a), the Secretary of
			 Defense shall receive—(1)from the County, all right, title, and interest of the County in and to one or more parcels of real
			 property in the area known as the Southgate Road right-of-way, Columbia
			 Pike right-of-way, and South Joyce Street right-of-way located in
			 Arlington County, Virginia; and(2)from the Commonwealth, all right, title, and interest of the Commonwealth in and to one or more
			 parcels
			 of property in the area known as the Columbia Pike right-of-way, and the
			 Washington Boulevard-Columbia Pike interchange.(c)Selection of property for conveyanceThe Memorandum of Understanding between the Department of the Army and Arlington County, signed in
			 January 2013, shall be used as a guide in determining	the properties to
			 be
			 exchanged. After consultation with the Commonwealth and the County, the
			 Secretary shall determine the exact parcels to be exchanged and such
			 determination shall be final. In selecting the properties to be exchanged
			 under subsections (a) and (b), the parties shall, within their respective
			 authorities, seek to—(1)remove existing barriers to contiguous expansion of Arlington National Cemetery north of Columbia
			 Pike through a realignment of Southgate Road to the western boundary of
			 the former Navy Annex site;(2)provide the County with sufficient property to construct a museum that honors the history of
			 freedman’s village, as well as any other County or public use this is
			 compatible with a location immediately adjacent to Arlington National
			 Cemetery, one of our Nation’s most sacred shrines; and(3)support the realignment and straightening of Columbia Pike, a redesign of the Washington
			 Boulevard-Columbia Pike interchange, and future improvements to the
			 Interstate 395 ramps.(d)Description of propertyThe exact acreage and legal description of the real property to be conveyed under this section
			 shall be determined by surveys satisfactory to the Secretary, in
			 consultation with the Commonwealth and the County.(e)Terms and conditionsThe conveyances of real property authorized under  this section shall  be accomplished by one or
			 more  exchange
			 agreements upon terms and conditions mutually satisfactory to
			 the Secretary, the Commonwealth, and the County.(f)Repeal of obsolete authoritySection 2881 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law
			 108–375; 118 Stat. 2153) is hereby repealed.2833.Transfers of administrative jurisdiction, Camp Frank D. Merrill and Lake Lanier, Georgia(a)Transfers required(1)Camp Frank D. MerrillNot later than September 30, 2015, the Secretary of Agriculture shall transfer to the
			 administrative jurisdiction of the Secretary of the Army for required Army
			 force protection measures certain Federal land administered as part of the
			 Chattahoochee National Forest, but permitted to the Secretary of the Army
			 for Camp Frank D. Merrill in Dahlonega, Georgia, consisting of
			 approximately 282 acres identified in the permit numbers 0018–01.(2)Lake Lanier propertyIn exchange for the land transferred under paragraph (1), the Secretary of the Army (acting through
			 the Chief of Engineers) shall transfer to the administrative jurisdiction
			 of the Secretary of Agriculture certain Federal land administered by the
			 Army Corps of Engineers and consisting of approximately 10 acres adjacent
			 to Lake Lanier at 372 Dunlap Landing Road, Gainesville, Georgia.(b)Use of transferred land(1)Camp Frank D. Merrill(A)In generalOn receipt of the land under subsection (a)(1), the Secretary of the Army shall—(i)continue to use the land for military purposes;(ii)maintain a public access road through the land or provide for alternative public access in
			 coordination with the Secretary of Agriculture; and(iii)make accommodations for public access and enjoyment of the land, when such public use is consistent
			 with Army mission and force protection requirements.(B)Return of jurisdictionThe land transferred under subsection (a)(1) shall return to the jurisdiction of the Secretary of
			 Agriculture, based on the best interests of the United States, if the
			 Secretary of the Army determines that the transferred land is no longer
			 needed for military purposes.(2)Lake Lanier property(A)In generalOn receipt of the land under subsection (a)(2), the Secretary of Agriculture shall use the land for
			 administrative purposes.(B)Sale of landThe Secretary of Agriculture may—(i)sell or exchange land transferred under subsection (a)(2);(ii)deposit the proceeds of a sale or exchange under clause (i) in the fund established under Public
			 Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a); and(iii)retain the proceeds for future acquisition of land within the Chattahoochee-Oconee National Forest,
			 with the proceeds to remain available for expenditure without further
			 appropriation or fiscal year limitation.(c)Use and occupancy of National Forest System LandUse and occupancy of National Forest System Land by the Department of the Army, other than land
			 transferred pursuant to this Act, shall continue to be subject to all laws
			 (including regulations) applicable to the National Forest System.(d)Endangered species(1)Critical habitat designation for dartersNothing in the transfer required by subsection (a)(1) shall affect the prior designation of land
			 within the Chattahoochee National Forest as critical habitat for the
			 Etowah darter (Etheostoma etowahae) and the Holiday darter (Etheostoma
			 brevistrum).(2)Future critical habitat listings and designationsNothing in the transfer required by subsection (a)(1) shall affect the operation of the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.)  for future listing or
			 designations of critical habitat.(e)Legal description and map(1)Preparation and publicationThe Secretary of the Army and the Secretary of Agriculture shall publish in the Federal Register a
			 legal description and map of both parcels of  land to be transferred under
			 subsection (a).(2)Force of lawThe legal description and map filed under paragraph (1) for a parcel of land shall have the same
			 force and effect as if included in this Act, except that the Secretaries
			 may correct errors in the legal description and map.(f)Reimbursement of costsThe Secretary of the Army shall reimburse the Secretary of Agriculture for all costs related to the
			 transfer required by subsection (a), including, at a minimum, any costs
			 incurred by the Secretary of Agriculture to assist in the preparation of
			 the legal description and maps required by subsection (e).2834.
						Transfer of administrative jurisdiction, Camp Gruber, Oklahoma(a)Transfer  authorizedUpon a determination by the Secretary of the Army that	the parcel of property at  Camp Gruber, 
			 Oklahoma, conveyed by the  war asset deed dated June  29, 1949, between
			 the United States  of America and the State of Oklahoma, or any portion
			 there-of, is needed for national defense purposes, including military
			 training, and that the transfer of the parcel is
			 in the best interest of the Department of the Army, the Administrator	of
			 General Services shall execute the  reversionary  clause  in  the  deed
			 and  immediately transfer  administrative jurisdiction to the Department
			 of the Army.(b)Description of propertyThe exact acreage and legal description of any real property to be transferred under subsection (a)
			 may be determined by a survey satisfactory to the Secretary of the Army.(c)Additional term  and  conditionsThe Secretary  may require such additional terms  and conditions in connection with a transfer 
			 under subsection (a) as the Secretary considers appropriate  to protect
			 the interests	of the United States.EOther Matters2841.Establishment of memorial to the victims of the shooting at the Washington Navy Yard on September
			 16, 2013(a)Memorial authorizedThe Secretary of the Navy may permit a third party to establish and maintain a memorial 
			 dedicated to the victims of the shooting attack at the Washington Navy
			 Yard that occurred on September 16, 2013.(b)Location of memorialThe Secretary may permit the memorial authorized by subsection (a) to be established at the
			 Washington Navy Yard.(c)Establishment of accountAn account shall be established on the books of the Treasury for the purpose of managing
			 contributions received pursuant to paragraph (d).(d)Acceptance of contributionsThe Secretary of the Navy may establish procedures under which the Secretary may solicit and accept
			 monetary contributions or gifts of property for the purpose of the
			 activities described in subsection (a).     a(e)Deposit of contributionsWithout regard to the limitations set forth under section 2601(c)(2) of title 10, United States
			 Code, the Secretary of the Navy shall deposit monetary contributions
			 accepted under paragraph (d) in the
			 account established under paragraph (c). The funds in the account
			 established under paragraph (c) shall be available until expended without
			 further appropriation, but only for the purposes described in subsection
			 (a).(f)Use of federal funds prohibitedFederal funds may not be used to design, procure, prepare, install, or maintain the memorial
			 authorized by subsection (a).(g)ConditionThe memorial authorized by subsection (a) may not be established until the Secretary determines
			 that an assured source of non-Federal funding has been established for the
			 design, procurement, installation, and maintenance of the memorial in
			 perpetuity.(h)Design of memorialThe final design of the memorial authorized by subsection (a) shall be subject to the approval of
			 the Secretary.CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONSXXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMSANational security programs authorizations3101.National Nuclear Security Administration(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2015 for
			 the activities of the National Nuclear Security Administration in carrying
			 out programs as specified in the funding table in section 4701.(b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the
			 Secretary of Energy may carry out new plant projects for the National
			 Nuclear Security Administration as follows:Project 15–D–613, Emergency Operations Center, Y–12 National Security Complex, Oak Ridge,
			 Tennessee, $2,000,000.Project 15–D–612, Emergency Operations Center, Lawrence Livermore National Laboratory, Livermore,
			 California, $2,000,000.Project 15–D–611, Emergency Operations Center, Sandia National Laboratories, Albuquerque, New
			 Mexico, $4,000,000.Project 15–D–302, TA–55 Reinvestment Project Phase III, Los Alamos National Laboratory, Los Alamos,
			 New Mexico, $16,062,000.	  Project 15–D–301, High Explosive Science and Engineering Facility, Pantex Plant, Amarillo, Texas,
			 $11,800,000.	      Project 15–D–904, Overpack Storage Expansion 3, Naval Reactors Facility, Idaho, $400,000.	  Project 15–D–903, Fire System Upgrade, Knolls Atomic Power Laboratory, Schenectady, New York,
			 $600,000.	   Project 15–D–902, Engine Room Team Trainer Facility, Kesselring Site, West Milton, New York,
			 $1,500,000.	     Project 15–D–901, Central Office and Prototype Staff Building, Kesselring Site, West Milton, New
			 York, $24,000,000.
3102.Defense environmental cleanup(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2015 for
			 defense environmental cleanup activities in carrying out programs as
			 specified in the funding table in section 4701.
						(b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the
			 Secretary of Energy may carry out, for defense environmental cleanup
			 activities, the following new plant projects:Project 15–D–401, KW Basin Sludge Removal Project, Hanford, Washington, $26,290,000. Project 15–D–402, Saltstone Disposal Unit #6, Savannah River Site, Aiken, South Carolina,
			 $34,642,000.Project 15–D–405, Sludge Processing Facility Build Out, Oak Ridge, Tennessee, $4,200,000. Project 15–D–406, Hexavalent Chromium Pump and Treatment Remedy Project, Los Alamos National
			 Laboratory, Los Alamos, New Mexico, $28,600,000. Project 15–D–409, Low Activity Waste Pretreatment System, Hanford, Washington, $23,000,000.3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2015 for
			 other defense activities in carrying out programs as specified in the
			 funding table in section 4701.BProgram authorizations, restrictions, and limitations3111.Life-cycle cost estimates of certain atomic energy defense capital assets(a)In generalSubtitle A of title XLVII of the Atomic Energy Defense Act (50 U.S.C. 2741 et seq.) is amended by
			 adding at the end the following new section:
							4714.Life-cycle cost estimates of certain atomic energy defense capital assets(a)In generalThe Secretary of Energy shall ensure that an independent life-cycle cost estimate under Department
			 of
			 Energy Order 413.3 
(relating to program management and project management for the 
acquisition of capital assets) of each capital asset described in subsection (b) is conducted
			 before the asset
			 achieves critical decision 2 in the acquisition process.(b)Capital assets describedA capital asset described in this subsection is an atomic energy defense capital asset—(1)the total project cost of which exceeds $100,000,000; and(2)the purpose of which is to perform a limited-life, single-purpose mission.(c)Independent definedFor purposes of subsection (a), the term independent, with respect to a life-cycle cost estimate of a capital asset, means that the life-cycle cost
			 estimate is prepared by an organization independent of the project
			 sponsor, using the same detailed technical and procurement information as
			 the sponsor, to determine if the life-cycle cost estimate of the sponsor
			 is accurate and reasonable..(b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 4713
			 the following new item:Sec. 4714. Life-cycle cost estimates of certain atomic energy defense capital assets..3112.Expansion of requirement for independent cost estimates on life extension programs and new nuclear
			 facilitiesSection 4217(b) of the Atomic Energy Defense Act (50 U.S.C. 2537(b)) is amended—(1)by redesignating subparagraphs (A), (B), and (C) as subparagraphs (B), (C), and (D), respectively;(2)by inserting before subparagraph (B), as redesignated by paragraph (1), the following new
			 subparagraph (A):(A)Each nuclear weapon system undergoing life extension at the completion of phase 6.1, relating to
			 concept assessment.; and(3)in subparagraph (D), as redesignated by paragraph (1), by striking critical decision 2 and inserting critical decision 1 and before such facility achieves critical decision 2.3113.Implementation of Phase I of Uranium Capabilities Replacement ProjectSection 3123 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239;
			 126 Stat. 2177) is amended by striking subsection (d) and inserting the
			 following new subsection (d):(d)Implementation of Phase I(1)In generalCritical decision 3 in the acquisition process may not be approved for Phase I (subproject
			 06–D–141–04) until all processes (or substitute processes)  that require
			 Category I and II special nuclear material protection and are actively
			 used to support the
			 stockpile in building 9212—(A)are present in the facility to be built under Phase I with a technology readiness level of 7 or
			 higher; or(B)can be accommodated in other facilities of the Y–12 National Security Complex with a technology
			 readiness level of 7 or higher.(2)Technology readiness level definedIn this subsection, the term technology readiness level has the meaning given that term in Department of Energy Guide 413.3–4A (relating to technology
			 readiness assessment)..3114.Establishment of the
			 Advisory Board on Toxic Substances and Worker Health(a)Advisory Board
			 on Toxic Substances and Worker HealthSubtitle B of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l et
			 seq.)
			 is amended by adding at the end the following:3632.Advisory
				Board on Toxic Substances and Worker Health(a)Establishment(1)Not later than 120 days after the date of the enactment
				of the Carl Levin National Defense Authorization Act for Fiscal
			 Year 2015, the
			 President shall establish and appoint an
			 Advisory Board on
				Toxic Substances and Worker Health (in this section referred to as
			 the
				Board).(2)The President shall make appointments to the Board
				in consultation with organizations with expertise on worker health
			 issues in
				order to ensure that the membership of the Board reflects a proper
			 balance of
				perspectives from the scientific, medical, legal, worker, worker
			 families, and
				worker advocate communities.(3)The
				President shall designate a Chair of the Board from among its
			 members.(b)DutiesThe
				Board shall—(1)advise the
				President concerning the review and approval of the  site
				exposure matrix of the Department of
			 Labor;(2)conduct periodic
				peer reviews of, and approve, medical guidance for claims
			 examiners for claims under subtitle E with
				respect to the weighing of the medical evidence of claimants;(3)obtain periodic
				expert review of evidentiary requirements for claims under this
			 subtitle related
			 to lung
				disease regardless of approval;(4)provide oversight
				of industrial hygienists and staff physicians
			 and
				consulting physicians of the Department and their reports to
			 ensure
				quality, objectivity, and consistency; and(5)coordinate
				exchanges of data and findings with the Advisory Board on Radiation
			 and Worker
				Health established under section 3624 to the extent necessary.(c)Staff and
				powers(1)The President shall appoint a staff to facilitate the
				work of the Board. The staff of the Board shall be headed by a
			 Director who
				shall be appointed under subchapter VIII of chapter 33 of title 5,
			 United
				States Code.(2)The President may authorize the detail of employees of
				Federal agencies to the Board as necessary to enable the Board to
			 carry out its
				duties under this section. The detail of such personnel may be on a
				nonreimbursable basis.(3)The
				Board shall have same powers as the Advisory Board on Radiation
			 and Worker
				Health established under section 3624.(4)The
				Secretary shall employ outside contractors and specialists selected
			 by the
				Board to support the work of the Board.(d)ExpensesMembers
				of the Board, other than full-time employees of the United States,
			 while
				attending meetings of the Board or while otherwise serving at the
			 request of
				the President, and while serving away from their homes or regular
			 place of
				business, shall be allowed travel and meal expenses, including per
			 diem in lieu
				of subsistence (as authorized by section 5703 of title 5, United
			 States Code)
				for individuals in the Federal Government serving without pay.(e)Security
				clearances(1)The
				Secretary of Energy shall ensure that the members and staff of the
			 Board, and
				the contractors performing work in support of the Board, are
			 afforded the
				opportunity to apply for a security clearance for any matter for
			 which such a
				clearance is appropriate.(2)The
				Secretary of Energy should, not later than 180 days after receiving
			 a completed
				application for a security clearance for an individual under this
			 subsection, make a
				determination of whether or not the individual is eligible
			 for the
				clearance.(3)For
				fiscal year 2016 and each fiscal year thereafter, the Secretary of
			 Energy
				shall include in the budget justification materials submitted to
			 Congress in
				support of the Department of Energy budget for that fiscal year (as
			 submitted
				with the budget of the President under section 1105(a) of title 31,
			 United
				States Code) a report specifying the number of applications for
			 security
				clearances under this subsection, the number of such applications
			 granted, and
				the number of such applications denied.(f)InformationThe
				Secretary of Energy shall, in accordance with law, provide to the
			 Board and the
				contractors of the Board, access to any information that the Board
			 considers
				relevant to carry out its responsibilities under this section,
			 including
				information such as Restricted Data (as defined in section 11 y. of
			 the Atomic
				Energy Act of 1954 (42 U.S.C. 2014(y))) and information covered by
			 section 552a of title 5, United States Code (commonly known as the Privacy Act).(g)Authorization of appropriations(1)In generalThere are authorized to be appropriated such sums as may be necessary to carry out this section.(2)Treatment as discretionary spendingAmounts appropriated to carry out this section—(A)shall not be appropriated to the account established under subsection (a) of section 151 of title I
			 of division B of the Consolidated Appropriations
			 Act, 2001 (Public Law 106–554; 114 Stat. 
			 2763A–251); and(B)shall not be subject to subsection (b) of that section.(h)SunsetThe Board shall terminate on the date that is 5 years after the date of the enactment of the
			 Carl Levin National Defense Authorization Act for Fiscal Year 2015..(b)Department of
			 Labor response to the Office of the Ombudsman annual
			 report; repeal of sunset dateSection 3686 of such Act (42 U.S.C. 7385s–15) is amended—(1)in subsection
			 (e)—(A)in paragraph (1), by striking February 15 and inserting July
			 30; and(B)by adding at the end the following:(4)Not later than 180 days after the submission to Congress of the
				annual report under paragraph (1), the Secretary of Labor shall
			 submit to Congress in writing, and post on the public Internet website of
			 the
				Department of Labor, a response to the report that—(A)includes a statement of whether the Secretary agrees or disagrees
			 with the
				specific issues raised by the Ombudsman in the report;(B)if the Secretary agrees with the Ombudsman on those issues,
			 describes the
				actions to be taken to correct those issue; and(C)if
				the Secretary does not agree with the Ombudsman on those issues,
			 describes the reasons the Secretary does not agree.; and(2)by striking subsection (h).(c)OffsetThe amount authorized to be appropriated for fiscal year 2015 by section 3103 for other defense
			 activities and made available as specified in the funding table in section
			 4701 is hereby decreased by $2,000,000, with the amount of the decrease
			 to be allocated as follows:(1)$1,000,000 from the amount available for environmental safety and health.(2)$1,000,000 from the amount available for the Office of Legacy Management.3115.Comments of Administrator for Nuclear Security on reports of Congressional Advisory Panel on the
			 Governance of the Nuclear Security EnterpriseNot later than 90 days after receiving a report of the Congressional Advisory Panel on the
			 Governance of the Nuclear Security Enterprise under paragraph (1) or (2)
			 of section 3166(d) of the National Defense Authorization Act for Fiscal
			 Year 2013 (Public Law 112–239; 126 Stat. 2209), as amended by section 3142
			 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law
			 113–66; 127 Stat. 1069), the Administrator for Nuclear Security shall
			 submit to the congressional defense committees any comments of the
			 Administrator with respect to the findings, conclusions, and
			 recommendations included in that report.3116.Identification of amounts required for uranium technology sustainment in budget materials for
			 fiscal year 2016The Administrator for Nuclear Security shall include, in the budget justification materials
			 submitted to Congress in support of the budget of the President for fiscal
			 year 2016 (as submitted to Congress under section 1105(a) of title 31,
			 United States Code),	specific identification, as a budgetary line item,
			 of the amounts required for uranium technology sustainment in support of
			 the nuclear weapons stockpile in a manner that minimizes the use of
			 plant-directed research and development funds for full-scale technology
			 development past a technology readiness level of 5 (as defined in
			 Department of Energy Guide 413.3–4A (relating to technology
			 readiness assessment)).XXXIIDEFENSE NUCLEAR FACILITIES SAFETY BOARD3201.AuthorizationThere are authorized to be appropriated for fiscal year 2015, $30,150,000 for the operation of
			 the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic
			 Energy Act of 1954 (42 U.S.C. 2286 et seq.).XXXVMARITIME ADMINISTRATION
				3501.Maritime AdministrationSection 109 of title 49, United States Code,
		is amended to read as follows:
					
						§ 109. Maritime
		  administration
							(a)Organization
		  and missionThe Maritime Administration is an administration in
		  the Department of Transportation. The mission of the Maritime Administration is
		  to foster, promote, and develop the merchant maritime industry of the United
		  States.
							(b)Maritime
		  administratorThe head of the Maritime Administration is the
		  Maritime Administrator, who is appointed by the President by and with the
		  advice and consent of the Senate. The Administrator shall report directly to
		  the Secretary of Transportation and carry out the duties prescribed by the
		  Secretary.
							(c)Deputy maritime
		  administratorThe Maritime Administration shall have a Deputy
		  Maritime Administrator, who is appointed in the competitive service by the
		  Secretary, after consultation with the Administrator. The Deputy Administrator
		  shall carry out the duties prescribed by the Administrator. The Deputy
		  Administrator shall be Acting Administrator during the absence or disability of
		  the Administrator and, unless the Secretary designates another individual,
		  during a vacancy in the office of Administrator.
							(d)Duties and
		  powers vested in secretaryAll duties and powers of the Maritime
		  Administration are vested in the Secretary.
							(e)Regional
		  officesThe Maritime Administration shall have regional offices
		  for the Atlantic, Gulf, Great Lakes, and Pacific port ranges, and may have
		  other regional offices as necessary. The Secretary shall appoint a qualified
		  individual as Director of each regional office. The Secretary shall carry out
		  appropriate activities and programs of the Maritime Administration through the
		  regional offices.
							(f)Interagency and
		  industry relationsThe Secretary shall establish and maintain
		  liaison with other agencies, and with representative trade organizations
		  throughout the United States, concerned with the transportation of commodities
		  by water in the export and import foreign commerce of the United States, for
		  the purpose of securing preference to vessels of the United States for the
		  transportation of those commodities.
							(g)Detailing
		  officers from armed forcesTo assist the Secretary in carrying
		  out duties and powers relating to the Maritime Administration, not more than
		  five officers of the armed forces may be detailed to the Secretary at any one
		  time, in addition to details authorized by any other law. During the period of
		  a detail, the Secretary shall pay the officer an amount that, when added to the
		  officer's pay and allowances as an officer in the armed forces, makes the
		  officer's total pay and allowances equal to the amount that would be paid to an
		  individual performing work the Secretary considers to be of similar importance,
		  difficulty, and responsibility as that performed by the officer during the
		  detail.
							(h)Contracts,
		  cooperative agreements, and audits
								(1)Contracts and
		  cooperative agreementsIn the same manner that a private
		  corporation may make a contract within the scope of its authority under its
		  charter, the Secretary may make contracts and cooperative agreements for the
		  United States Government and disburse amounts to—
									(A)carry out the
		  Secretary's duties and powers under this section, subtitle V of title 46, and
		  all other Maritime Administration programs; and
									(B)protect,
		  preserve, and improve collateral held by the Secretary to secure
		  indebtedness.
									(2)AuditsThe
		  financial transactions of the Secretary under paragraph (1) shall be audited by
		  the Comptroller General. The Comptroller General shall allow credit for an
		  expenditure shown to be necessary because of the nature of the business
		  activities authorized by this section or subtitle V of title 46. At least once
		  a year, the Comptroller General shall report to Congress any departure by the
		  Secretary from this section or subtitle V of title 46. At least once a year, the
			 Comptroller General shall report to Congress any departure by the
			 Secretary from this section or subtitle V of title 46.
								(i)Grant
		  administrative expensesExcept as otherwise provided by law, the
		  administrative and related expenses for the administration of any grant
		  programs by the Maritime Administrator may not exceed 3 percent.
							(j)Authorization
		  of appropriations
								(1)In
		  generalExcept as otherwise provided in this subsection, there
		  are authorized to be appropriated such amounts as may be necessary to carry out
		  the duties and powers of the Secretary relating to the Maritime
		  Administration.
								(2)LimitationsOnly
		  those amounts specifically authorized by law may be appropriated for the use of
		  the Maritime Administration for—
									(A)acquisition,
		  construction, or reconstruction of vessels;
									(B)construction-differential
		  subsidies incident to the construction, reconstruction, or reconditioning of
		  vessels;
									(C)costs of national
		  defense features;
									(D)payments of
		  obligations incurred for operating-differential subsidies;
									(E)expenses
		  necessary for research and development activities, including reimbursement of
		  the Vessel Operations Revolving Fund for losses resulting from expenses of
		  experimental vessel operations;
									(F)the Vessel
		  Operations Revolving Fund;
									(G)National Defense
		  Reserve Fleet expenses;
									(H)expenses
		  necessary to carry out part B of subtitle V of title 46; and
									(I)other operations
		  and training expenses related to the development of waterborne transportation
		  systems, the use of waterborne transportation systems, and general
		  administration.
									(3)Training
		  vesselsAmounts may not be appropriated for the purchase or
		  construction of training vessels for State maritime academies unless the
		  Secretary has approved a plan for sharing training vessels between State
		  maritime
		  academies.
								.DFunding Tables4001.Authorization of amounts in funding tables(a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project,
			 program, or activity, the obligation and expenditure of the specified
			 dollar amount for the project, program, or activity is hereby authorized,
			 subject to the availability of appropriations.(b)Merit-based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a
			 dollar amount authorized pursuant to subsection (a) shall—(1)be based on merit-based selection procedures in accordance with the requirements of sections
			 2304(k) and 2374 of title 10, United States Code, or on competitive
			 procedures; and(2)comply with other applicable provisions of law.(c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under
			 a transfer or reprogramming authority provided by another provision of
			 this Act or by other law. The transfer or reprogramming of an amount
			 specified in such funding tables shall not count against a ceiling on such
			 transfers or reprogrammings under section 1001 or section 1522 of this Act
			 or any other provision of law, unless such transfer or reprogramming would
			 move funds between appropriation accounts.(d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act.(e)Oral written communicationsNo oral or written communication concerning any amount specified in the funding tables in this
			 division shall supersede the requirements of this section.XLIPROCUREMENT
				4101.PROCUREMENT
					
						
								SEC. 4101. PROCUREMENT (In Thousands of Dollars)
								LineItemFY 2015 RequestSenate Authorized
							
								AIRCRAFT PROCUREMENT, ARMY
								FIXED WING
								2 UTILITY F/W AIRCRAFT13,61713,617
								3 AERIAL COMMON SENSOR (ACS) (MIP)185,090185,090
								4 MQ–1 UAV190,581190,581
								5 RQ–11 (RAVEN)3,9643,964
								ROTARY
								6 HELICOPTER, LIGHT UTILITY (LUH)416,617612,617
								 Risk reduction for buy of LUH to meet Army training fleet plans[196,000]
								7 AH–64 APACHE BLOCK IIIA REMAN494,009494,009
								8 AH–64 APACHE BLOCK IIIA REMAN157,338157,338
								12 UH–60 BLACKHAWK M MODEL (MYP)1,237,0011,382,001
								 Army unfunded priority only for Army National Guard[145,000]
								13 UH–60 BLACKHAWK M MODEL (MYP)132,138132,138
								14 CH–47 HELICOPTER892,504892,504
								15 CH–47 HELICOPTER102,361102,361
								MODIFICATION OF AIRCRAFT
								16 MQ–1 PAYLOAD (MIP)26,91326,913
								18 GUARDRAIL MODS (MIP)14,18214,182
								19 MULTI SENSOR ABN RECON (MIP)131,892131,892
								20 AH–64 MODS181,869181,869
								21 CH–47 CARGO HELICOPTER MODS (MYP)32,09232,092
								22 UTILITY/CARGO AIRPLANE MODS15,02915,029
								23 UTILITY HELICOPTER MODS76,51576,515
								25 NETWORK AND MISSION PLAN114,182114,182
								26 COMMS, NAV SURVEILLANCE115,795115,795
								27 GATM ROLLUP54,27754,277
								28 RQ–7 UAV MODS125,380125,380
								GROUND SUPPORT AVIONICS
								29 AIRCRAFT SURVIVABILITY EQUIPMENT66,45074,250
								 At Army request transfer from APA 31[7,800]
								30SURVIVABILITY CM032,400
								 At Army request transfer from APA 31[32,400]
								31 CMWS107,36460,164
								 At Army request transfer to APA 29 and APA 30[–47,200]
								OTHER SUPPORT
								32 AVIONICS SUPPORT EQUIPMENT6,8476,847
								33 COMMON GROUND EQUIPMENT29,23129,231
								34 AIRCREW INTEGRATED SYSTEMS48,08148,081
								35 AIR TRAFFIC CONTROL127,232127,232
								36 INDUSTRIAL FACILITIES1,2031,203
								37 LAUNCHER, 2.75 ROCKET2,9312,931
								AIRCRAFT PROCUREMENT, ARMY TOTAL5,102,6855,436,685
								
								MISSILE PROCUREMENT, ARMY
								SURFACE-TO-AIR MISSILE SYSTEM
								2 LOWER TIER AIR AND MISSILE DEFENSE (AMD)110,300110,300
								3 MSE MISSILE384,605384,605
								AIR-TO-SURFACE MISSILE SYSTEM
								4 HELLFIRE SYS SUMMARY4,4524,452
								ANTI-TANK/ASSAULT MISSILE SYS
								5 JAVELIN (AAWS-M) SYSTEM SUMMARY77,66877,668
								6 TOW 2 SYSTEM SUMMARY50,36850,368
								7 TOW 2 SYSTEM SUMMARY19,98419,984
								8 GUIDED MLRS ROCKET (GMLRS)127,145127,145
								9 MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)21,27421,274
								MODIFICATIONS
								12 PATRIOT MODS131,838131,838
								13 STINGER MODS1,3551,355
								14 AVENGER MODS5,6115,611
								15 ITAS/TOW MODS19,67619,676
								16 MLRS MODS10,38010,380
								17 HIMARS MODIFICATIONS6,0086,008
								SPARES AND REPAIR PARTS
								18 SPARES AND REPAIR PARTS36,93036,930
								SUPPORT EQUIPMENT & FACILITIES
								19 AIR DEFENSE TARGETS3,6573,657
								20 ITEMS LESS THAN $5.0M (MISSILES)1,5221,522
								21 PRODUCTION BASE SUPPORT4,7104,710
								MISSILE PROCUREMENT, ARMY TOTAL1,017,4831,017,483
								
								PROCUREMENT OF W&TCV, ARMY
								TRACKED COMBAT VEHICLES
								1 STRYKER VEHICLE385,110385,110
								MODIFICATION OF TRACKED COMBAT VEHICLES
								2 STRYKER (MOD)39,68339,683
								3 FIST VEHICLE (MOD)26,75926,759
								4 BRADLEY PROGRAM (MOD)107,506144,506
								 Army unfunded priority and industrial base risk mitigation[37,000]
								5 HOWITZER, MED SP FT 155MM M109A6 (MOD)45,41145,411
								6 PALADIN INTEGRATED MANAGEMENT (PIM)247,400247,400
								7 IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)50,451126,364
								 Army unfunded priority and industrial base risk mitigation[75,913]
								8 ASSAULT BRIDGE (MOD)2,4732,473
								9 ASSAULT BREACHER VEHICLE36,58336,583
								10 M88 FOV MODS1,9751,975
								11 JOINT ASSAULT BRIDGE49,4628,262
								 Early to need[–41,200]
								12 M1 ABRAMS TANK (MOD)237,023261,023
								 Army unfunded priority and industrial base risk mitigation[24,000]
								14 PRODUCTION BASE SUPPORT (TCV-WTCV)6,4786,478
								WEAPONS & OTHER COMBAT VEHICLES
								16 MORTAR SYSTEMS5,0125,012
								17 XM320 GRENADE LAUNCHER MODULE (GLM)28,39028,390
								18 COMPACT SEMI-AUTOMATIC SNIPER SYSTEM148148
								19 CARBINE29,36620,616
								 At Army request transfer to WTCV 31 and RDTEA 70 and 86[–8,750]
								21 COMMON REMOTELY OPERATED WEAPONS STATION8,4098,409
								22 HANDGUN3,9573,957
								MOD OF WEAPONS AND OTHER COMBAT VEH
								24 M777 MODS18,16618,166
								25 M4 CARBINE MODS3,4466,446
								 At Army request transfer from WTCV 19, 28, and 31[3,000]
								26 M2 50 CAL MACHINE GUN MODS25,29625,296
								27 M249 SAW MACHINE GUN MODS5,5465,546
								28 M240 MEDIUM MACHINE GUN MODS4,6352,635
								 At Army request transfer to WTCV 31 and RDTEA 70 and 86[–2,000]
								29 SNIPER RIFLES MODIFICATIONS4,0794,079
								30 M119 MODIFICATIONS72,71872,718
								31 M16 RIFLE MODS1,9520
								 At Army request transfer to WTCV 31 and RDTEA 70 and 86[–1,952]
								32 MORTAR MODIFICATION8,9038,903
								33 MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)2,0892,089
								SUPPORT EQUIPMENT & FACILITIES
								34 ITEMS LESS THAN $5.0M (WOCV-WTCV)2,0052,005
								35 PRODUCTION BASE SUPPORT (WOCV-WTCV)8,9118,911
								36 INDUSTRIAL PREPAREDNESS414414
								37 SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)1,6821,682
								PROCUREMENT OF W&TCV, ARMY TOTAL1,471,4381,557,449
								
								PROCUREMENT OF AMMUNITION, ARMY
								SMALL/MEDIUM CAL AMMUNITION
								1 CTG, 5.56MM, ALL TYPES34,94334,943
								2 CTG, 7.62MM, ALL TYPES12,41812,418
								3 CTG, HANDGUN, ALL TYPES9,6558,155
								 Program decrease—ahead of need[–1,500]
								4 CTG, .50 CAL, ALL TYPES29,30429,304
								6 CTG, 25MM, ALL TYPES8,1818,181
								7 CTG, 30MM, ALL TYPES52,66752,667
								8 CTG, 40MM, ALL TYPES40,90439,004
								 Program decrease—ahead of need[–1,900]
								MORTAR AMMUNITION
								9 60MM MORTAR, ALL TYPES41,74241,742
								10 81MM MORTAR, ALL TYPES42,43342,433
								11 120MM MORTAR, ALL TYPES39,36539,365
								TANK AMMUNITION
								12 CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES101,900101,900
								ARTILLERY AMMUNITION
								13 ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES37,45537,455
								14 ARTILLERY PROJECTILE, 155MM, ALL TYPES47,02347,023
								15 PROJ 155MM EXTENDED RANGE M98235,67235,672
								16 ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL94,01079,010
								 Program decrease—PGK[–15,000]
								ROCKETS
								19 SHOULDER LAUNCHED MUNITIONS, ALL TYPES945945
								20 ROCKET, HYDRA 70, ALL TYPES27,28627,286
								OTHER AMMUNITION
								21 DEMOLITION MUNITIONS, ALL TYPES22,89922,899
								22 GRENADES, ALL TYPES22,75122,751
								23 SIGNALS, ALL TYPES7,0827,082
								24 SIMULATORS, ALL TYPES11,63811,638
								MISCELLANEOUS
								25 AMMO COMPONENTS, ALL TYPES3,5943,594
								27 CAD/PAD ALL TYPES5,4305,430
								28 ITEMS LESS THAN $5 MILLION (AMMO)8,3378,337
								29 AMMUNITION PECULIAR EQUIPMENT14,90614,906
								30 FIRST DESTINATION TRANSPORTATION (AMMO)14,34914,349
								31 CLOSEOUT LIABILITIES111111
								PRODUCTION BASE SUPPORT
								32 PROVISION OF INDUSTRIAL FACILITIES148,092148,092
								33 CONVENTIONAL MUNITIONS DEMILITARIZATION113,881113,881
								34 ARMS INITIATIVE2,5042,504
								PROCUREMENT OF AMMUNITION, ARMY TOTAL1,031,4771,013,077
								
								OTHER PROCUREMENT, ARMY
								TACTICAL VEHICLES
								1 TACTICAL TRAILERS/DOLLY SETS7,9877,987
								2 SEMITRAILERS, FLATBED:160160
								4 JOINT LIGHT TACTICAL VEHICLE164,615164,615
								6 FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP8,4158,415
								7 FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)28,42528,425
								8 PLS ESP89,26389,263
								13 TACTICAL WHEELED VEHICLE PROTECTION KITS38,22638,226
								14 MODIFICATION OF IN SVC EQUIP91,17391,173
								15 MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS14,73114,731
								NON-TACTICAL VEHICLES
								16 HEAVY ARMORED SEDAN175175
								17 PASSENGER CARRYING VEHICLES1,3381,338
								18 NONTACTICAL VEHICLES, OTHER11,10111,101
								COMM—JOINT COMMUNICATIONS
								19 WIN-T—GROUND FORCES TACTICAL NETWORK763,087638,087
								 Point of Presence (POP) and Soldier Network Extension (SNE) delay[–125,000]
								20 SIGNAL MODERNIZATION PROGRAM21,15721,157
								21 JOINT INCIDENT SITE COMMUNICATIONS CAPABILITY7,9157,915
								22 JCSE EQUIPMENT (USREDCOM)5,4405,440
								COMM—SATELLITE COMMUNICATIONS
								23 DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS118,085118,085
								24 TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS13,99913,999
								25 SHF TERM6,4946,494
								26 NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE)1,6351,635
								27 SMART-T (SPACE)13,55413,554
								28 GLOBAL BRDCST SVC—GBS18,89918,899
								29 MOD OF IN-SVC EQUIP (TAC SAT)2,8492,849
								30 ENROUTE MISSION COMMAND (EMC)100,000100,000
								COMM—COMBAT COMMUNICATIONS
								33 JOINT TACTICAL RADIO SYSTEM175,71187,711
								 Under execution of prior years funds[–88,000]
								34 MID-TIER NETWORKING VEHICULAR RADIO (MNVR)9,6921,692
								 Under execution of prior years funds[–8,000]
								35 RADIO TERMINAL SET, MIDS LVT(2)17,13617,136
								37 AMC CRITICAL ITEMS—OPA222,09922,099
								38 TRACTOR DESK3,7243,724
								39 SPIDER APLA REMOTE CONTROL UNIT969969
								40 SOLDIER ENHANCEMENT PROGRAM COMM/ELECTRONICS294294
								41 TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM24,35424,354
								42 UNIFIED COMMAND SUITE17,44517,445
								43 RADIO, IMPROVED HF (COTS) FAMILY1,0281,028
								44 FAMILY OF MED COMM FOR COMBAT CASUALTY CARE22,61422,614
								COMM—INTELLIGENCE COMM
								46 CI AUTOMATION ARCHITECTURE1,5191,519
								47 ARMY CA/MISO GPF EQUIPMENT12,47812,478
								INFORMATION SECURITY
								50 INFORMATION SYSTEM SECURITY PROGRAM-ISSP2,1132,113
								51 COMMUNICATIONS SECURITY (COMSEC)69,64669,646
								COMM—LONG HAUL COMMUNICATIONS
								52 BASE SUPPORT COMMUNICATIONS28,91328,913
								COMM—BASE COMMUNICATIONS
								53 INFORMATION SYSTEMS97,09197,091
								54 DEFENSE MESSAGE SYSTEM (DMS)246246
								55 EMERGENCY MANAGEMENT MODERNIZATION PROGRAM5,3625,362
								56 INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM79,96579,965
								ELECT EQUIP—TACT INT REL ACT (TIARA)
								60 JTT/CIBS-M870870
								61 PROPHET GROUND55,89655,896
								63 DCGS-A (MIP)128,207128,207
								64 JOINT TACTICAL GROUND STATION (JTAGS)5,2865,286
								65 TROJAN (MIP)12,61412,614
								66 MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)3,9013,901
								67 CI HUMINT AUTO REPRTING AND COLL(CHARCS)7,3927,392
								ELECT EQUIP—ELECTRONIC WARFARE (EW)
								68 LIGHTWEIGHT COUNTER MORTAR RADAR24,82824,828
								70 AIR VIGILANCE (AV)7,0007,000
								72 COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES1,2851,285
								ELECT EQUIP—TACTICAL SURV. (TAC SURV)
								75 SENTINEL MODS44,30544,305
								76 NIGHT VISION DEVICES160,901160,901
								78 SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF18,52018,520
								80 INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS68,29668,296
								81 FAMILY OF WEAPON SIGHTS (FWS)49,20537,205
								 Early to need[–12,000]
								82 ARTILLERY ACCURACY EQUIP4,8964,896
								83 PROFILER3,1153,115
								84 MOD OF IN-SVC EQUIP (FIREFINDER RADARS)4,1864,186
								85 JOINT BATTLE COMMAND—PLATFORM (JBC-P)97,89287,892
								 Under execution of prior years funds[–10,000]
								86 JOINT EFFECTS TARGETING SYSTEM (JETS)27,45027,450
								87 MOD OF IN-SVC EQUIP (LLDR)14,08514,085
								88 MORTAR FIRE CONTROL SYSTEM29,04029,040
								89 COUNTERFIRE RADARS209,050128,650
								 Excessive LRIP and concurrency[–80,400]
								ELECT EQUIP—TACTICAL C2 SYSTEMS
								92 FIRE SUPPORT C2 FAMILY13,82313,823
								95 AIR & MSL DEFENSE PLANNING & CONTROL SYS27,37427,374
								97 LIFE CYCLE SOFTWARE SUPPORT (LCSS)2,5082,508
								99 NETWORK MANAGEMENT INITIALIZATION AND SERVICE21,52421,524
								100MANEUVER CONTROL SYSTEM (MCS)95,45595,455
								101GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS-A)118,600118,600
								102INTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPP32,97032,970
								104RECONNAISSANCE AND SURVEYING INSTRUMENT SET10,11310,113
								ELECT EQUIP—AUTOMATION
								105ARMY TRAINING MODERNIZATION9,0159,015
								106AUTOMATED DATA PROCESSING EQUIP155,223140,223
								 Reduce IT procurement[–15,000]
								107GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM16,58116,581
								108HIGH PERF COMPUTING MOD PGM (HPCMP)65,25265,252
								110RESERVE COMPONENT AUTOMATION SYS (RCAS)17,63117,631
								ELECT EQUIP—AUDIO VISUAL SYS (A/V)
								112ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)5,4375,437
								ELECT EQUIP—SUPPORT
								113PRODUCTION BASE SUPPORT (C-E)426426
								CLASSIFIED PROGRAMS
								113ACLASSIFIED PROGRAMS3,7073,707
								CHEMICAL DEFENSIVE EQUIPMENT
								115FAMILY OF NON-LETHAL EQUIPMENT (FNLE)937937
								116BASE DEFENSE SYSTEMS (BDS)1,9301,930
								117CBRN DEFENSE17,46817,468
								BRIDGING EQUIPMENT
								119TACTICAL BRIDGE, FLOAT-RIBBON5,4425,442
								120COMMON BRIDGE TRANSPORTER (CBT) RECAP11,01311,013
								ENGINEER (NON-CONSTRUCTION) EQUIPMENT
								121GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)37,64937,649
								122HUSKY MOUNTED DETECTION SYSTEM (HMDS)18,54518,545
								123ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)4,7014,701
								124EOD ROBOTICS SYSTEMS RECAPITALIZATION6,3466,346
								125EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)15,85615,856
								126REMOTE DEMOLITION SYSTEMS4,4854,485
								127< $5M, COUNTERMINE EQUIPMENT4,9384,938
								COMBAT SERVICE SUPPORT EQUIPMENT
								128HEATERS AND ECU'S9,2359,235
								130SOLDIER ENHANCEMENT1,6771,677
								131PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)16,72816,728
								132GROUND SOLDIER SYSTEM84,76184,761
								134FIELD FEEDING EQUIPMENT15,17915,179
								135CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM28,19428,194
								137FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS41,96741,967
								138ITEMS LESS THAN $5M (ENG SPT)20,09020,090
								PETROLEUM EQUIPMENT
								139QUALITY SURVEILLANCE EQUIPMENT1,4351,435
								140DISTRIBUTION SYSTEMS, PETROLEUM & WATER40,69240,692
								MEDICAL EQUIPMENT
								141COMBAT SUPPORT MEDICAL46,95746,957
								MAINTENANCE EQUIPMENT
								142MOBILE MAINTENANCE EQUIPMENT SYSTEMS23,75823,758
								143ITEMS LESS THAN $5.0M (MAINT EQ)2,7892,789
								CONSTRUCTION EQUIPMENT
								144GRADER, ROAD MTZD, HVY, 6X4 (CCE)5,8275,827
								145SCRAPERS, EARTHMOVING14,92614,926
								147COMPACTOR4,3484,348
								148HYDRAULIC EXCAVATOR4,9384,938
								149TRACTOR, FULL TRACKED34,07134,071
								150ALL TERRAIN CRANES4,9384,938
								151PLANT, ASPHALT MIXING667667
								153ENHANCED RAPID AIRFIELD CONSTRUCTION CAPAP14,92414,924
								154CONST EQUIP ESP15,93315,933
								155ITEMS LESS THAN $5.0M (CONST EQUIP)6,7496,749
								RAIL FLOAT CONTAINERIZATION EQUIPMENT
								156ARMY WATERCRAFT ESP10,50910,509
								157ITEMS LESS THAN $5.0M (FLOAT/RAIL)2,1662,166
								GENERATORS
								158GENERATORS AND ASSOCIATED EQUIP115,190115,190
								MATERIAL HANDLING EQUIPMENT
								160FAMILY OF FORKLIFTS14,32714,327
								TRAINING EQUIPMENT
								161COMBAT TRAINING CENTERS SUPPORT65,06265,062
								162TRAINING DEVICES, NONSYSTEM101,295101,295
								163CLOSE COMBAT TACTICAL TRAINER13,40613,406
								164AVIATION COMBINED ARMS TACTICAL TRAINER14,44014,440
								165GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING10,16510,165
								TEST MEASURE AND DIG EQUIPMENT (TMD)
								166CALIBRATION SETS EQUIPMENT5,7265,726
								167INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)37,48237,482
								168TEST EQUIPMENT MODERNIZATION (TEMOD)16,06116,061
								OTHER SUPPORT EQUIPMENT
								170RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT2,3802,380
								171PHYSICAL SECURITY SYSTEMS (OPA3)30,68630,686
								172BASE LEVEL COMMON EQUIPMENT1,0081,008
								173MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)98,55980,559
								 Watercraft C4ISR early to need[–18,000]
								174PRODUCTION BASE SUPPORT (OTH)1,6971,697
								175SPECIAL EQUIPMENT FOR USER TESTING25,39425,394
								176AMC CRITICAL ITEMS OPA312,97512,975
								OPA2
								180INITIAL SPARES—C&E50,03250,032
								OTHER PROCUREMENT, ARMY TOTAL4,893,6344,537,234
								
								JOINT IMPR EXPLOSIVE DEV DEFEAT FUND
								STAFF AND INFRASTRUCTURE
								4 OPERATIONS115,0580
								 Program decrease[–115,058]
								JOINT IMPR EXPLOSIVE DEV DEFEAT FUND TOTAL115,0580
								
								SUBTOTAL, DEPARTMENT OF THE ARMY13,631,77513,561,928
								
								AIRCRAFT PROCUREMENT, NAVY
								COMBAT AIRCRAFT
								1 EA–18G43,54768,547
								 Preserve option of buying more EA–18G aircraft[25,000]
								5 JOINT STRIKE FIGHTER CV610,652610,652
								6 JOINT STRIKE FIGHTER CV29,40029,400
								7 JSF STOVL1,200,4101,200,410
								8 JSF STOVL143,885143,885
								9 V–22 (MEDIUM LIFT)1,487,0001,487,000
								10 V–22 (MEDIUM LIFT)45,92045,920
								11 H–1 UPGRADES (UH–1Y/AH–1Z)778,757778,757
								12 H–1 UPGRADES (UH–1Y/AH–1Z)80,92680,926
								13 MH–60S (MYP)210,209210,209
								15 MH–60R (MYP)933,882933,882
								16 MH–60R (MYP)106,686106,686
								17 P–8A POSEIDON2,003,3272,003,327
								18 P–8A POSEIDON48,45748,457
								19 E–2D ADV HAWKEYE819,870819,870
								20 E–2D ADV HAWKEYE225,765225,765
								OTHER AIRCRAFT
								23 KC–130J92,29092,290
								26 MQ–4 TRITON37,44537,445
								27 MQ–8 UAV40,66340,663
								MODIFICATION OF AIRCRAFT
								29 EA–6 SERIES10,99310,993
								30 AEA SYSTEMS34,76834,768
								31 AV–8 SERIES65,47265,472
								32 ADVERSARY8,4188,418
								33 F–18 SERIES679,177679,177
								34 H–46 SERIES480480
								36 H–53 SERIES38,15938,159
								37 SH–60 SERIES108,850108,850
								38 H–1 SERIES45,03345,033
								39 EP–3 SERIES32,89052,890
								 SPIRAL 3 & ELINT KITS[20,000]
								40 P–3 SERIES2,8232,823
								41 E–2 SERIES21,20821,208
								42 TRAINER A/C SERIES12,60812,608
								44 C–130 SERIES40,37840,378
								45 FEWSG640640
								46 CARGO/TRANSPORT A/C SERIES4,6354,635
								47 E–6 SERIES212,876212,876
								48 EXECUTIVE HELICOPTERS SERIES71,32871,328
								49 SPECIAL PROJECT AIRCRAFT21,31721,317
								50 T–45 SERIES90,05290,052
								51 POWER PLANT CHANGES19,09419,094
								52 JPATS SERIES1,0851,085
								54 COMMON ECM EQUIPMENT155,644155,644
								55 COMMON AVIONICS CHANGES157,531157,531
								56 COMMON DEFENSIVE WEAPON SYSTEM1,9581,958
								57 ID SYSTEMS38,88038,880
								58 P–8 SERIES29,79729,797
								59 MAGTF EW FOR AVIATION14,77014,770
								60 MQ–8 SERIES8,7418,741
								61 RQ–7 SERIES2,5422,542
								62 V–22 (TILT/ROTOR ACFT) OSPREY135,584135,584
								63 F–35 STOVL SERIES285,968285,968
								64 F–35 CV SERIES20,50220,502
								AIRCRAFT SPARES AND REPAIR PARTS
								65 SPARES AND REPAIR PARTS1,229,6511,194,651
								 Reduce rate of growth in replenishment spares[–35,000]
								66 COMMON GROUND EQUIPMENT418,355418,355
								67 AIRCRAFT INDUSTRIAL FACILITIES23,84323,843
								68 WAR CONSUMABLES15,93915,939
								69 OTHER PRODUCTION CHARGES5,6305,630
								70 SPECIAL SUPPORT EQUIPMENT65,83965,839
								71 FIRST DESTINATION TRANSPORTATION1,7681,768
								AIRCRAFT PROCUREMENT, NAVY TOTAL13,074,31713,084,317
								
								WEAPONS PROCUREMENT, NAVY
								MODIFICATION OF MISSILES
								1 TRIDENT II MODS1,190,4551,201,455
								 Additional FCET[11,000]
								SUPPORT EQUIPMENT & FACILITIES
								2 MISSILE INDUSTRIAL FACILITIES5,6715,671
								STRATEGIC MISSILES
								3 TOMAHAWK194,258276,258
								 Maintain minimum sustaining rate of production [82,000]
								TACTICAL MISSILES
								4 AMRAAM32,16532,165
								5 SIDEWINDER73,92873,928
								6 JSOW130,759130,759
								7 STANDARD MISSILE445,836445,836
								8 RAM80,79280,792
								11 STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)1,8101,810
								12 AERIAL TARGETS48,04648,046
								13 OTHER MISSILE SUPPORT3,2953,295
								MODIFICATION OF MISSILES
								14 ESSM119,434119,434
								15 HARM MODS111,739111,739
								SUPPORT EQUIPMENT & FACILITIES
								16 WEAPONS INDUSTRIAL FACILITIES2,5312,531
								17 FLEET SATELLITE COMM FOLLOW-ON208,700208,700
								ORDNANCE SUPPORT EQUIPMENT
								18 ORDNANCE SUPPORT EQUIPMENT73,21173,211
								TORPEDOES AND RELATED EQUIP
								19 SSTD6,5626,562
								20 MK–48 TORPEDO14,15314,153
								21 ASW TARGETS2,5152,515
								MOD OF TORPEDOES AND RELATED EQUIP
								22 MK–54 TORPEDO MODS98,92898,928
								23 MK–48 TORPEDO ADCAP MODS46,89346,893
								24 QUICKSTRIKE MINE6,9666,966
								SUPPORT EQUIPMENT
								25 TORPEDO SUPPORT EQUIPMENT52,67052,670
								26 ASW RANGE SUPPORT3,7953,795
								DESTINATION TRANSPORTATION
								27 FIRST DESTINATION TRANSPORTATION3,6923,692
								GUNS AND GUN MOUNTS
								28 SMALL ARMS AND WEAPONS13,24013,240
								MODIFICATION OF GUNS AND GUN MOUNTS
								29 CIWS MODS75,10875,108
								30 COAST GUARD WEAPONS18,94818,948
								31 GUN MOUNT MODS62,65162,651
								33 AIRBORNE MINE NEUTRALIZATION SYSTEMS15,00615,006
								SPARES AND REPAIR PARTS
								35 SPARES AND REPAIR PARTS74,18874,188
								WEAPONS PROCUREMENT, NAVY TOTAL3,217,9453,310,945
								
								PROCUREMENT OF AMMO, NAVY & MC
								NAVY AMMUNITION
								1 GENERAL PURPOSE BOMBS107,069107,069
								2 AIRBORNE ROCKETS, ALL TYPES70,39670,396
								3 MACHINE GUN AMMUNITION20,28420,284
								4 PRACTICE BOMBS26,70126,701
								5 CARTRIDGES & CART ACTUATED DEVICES53,86653,866
								6 AIR EXPENDABLE COUNTERMEASURES59,29459,294
								7 JATOS2,7662,766
								8 LRLAP 6" LONG RANGE ATTACK PROJECTILE113,092113,092
								9 5 INCH/54 GUN AMMUNITION35,70235,702
								10 INTERMEDIATE CALIBER GUN AMMUNITION36,47536,475
								11 OTHER SHIP GUN AMMUNITION43,90643,906
								12 SMALL ARMS & LANDING PARTY AMMO51,53551,535
								13 PYROTECHNIC AND DEMOLITION11,65211,652
								14 AMMUNITION LESS THAN $5 MILLION4,4734,473
								MARINE CORPS AMMUNITION
								15 SMALL ARMS AMMUNITION31,70831,708
								16 LINEAR CHARGES, ALL TYPES692692
								17 40 MM, ALL TYPES13,63013,630
								18 60MM, ALL TYPES2,2612,261
								19 81MM, ALL TYPES1,4961,496
								20 120MM, ALL TYPES14,85514,855
								22 GRENADES, ALL TYPES4,0004,000
								23 ROCKETS, ALL TYPES16,85316,853
								24 ARTILLERY, ALL TYPES14,77214,772
								26 FUZE, ALL TYPES9,9729,972
								27 NON LETHALS998998
								28 AMMO MODERNIZATION12,31912,319
								29 ITEMS LESS THAN $5 MILLION11,17811,178
								PROCUREMENT OF AMMO, NAVY & MC TOTAL771,945771,945
								
								SHIPBUILDING AND CONVERSION, NAVY
								OTHER WARSHIPS
								1 CARRIER REPLACEMENT PROGRAM1,300,0001,300,000
								2 VIRGINIA CLASS SUBMARINE3,553,2543,553,254
								3 VIRGINIA CLASS SUBMARINE2,330,3252,330,325
								04CVN REFUELING OVERHAULS046,000
								 Transfer from OMN, line 360[46,000]
								6 DDG 1000419,532419,532
								7 DDG–512,671,4152,671,415
								8 DDG–51134,039134,039
								9 LITTORAL COMBAT SHIP1,427,0491,427,049
								AMPHIBIOUS SHIPS
								10 LPD–1712,56512,565
								14 LHA REPLACEMENT29,09329,093
								15 JOINT HIGH SPEED VESSEL4,5904,590
								AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST
								16 MOORED TRAINING SHIP737,268737,268
								17 MOORED TRAINING SHIP64,38864,388
								18 OUTFITTING546,104546,104
								19 SHIP TO SHORE CONNECTOR123,233123,233
								20 LCAC SLEP40,48585,485
								 At USMC request transfer from RDTEN 53[45,000]
								21 COMPLETION OF PY SHIPBUILDING PROGRAMS1,007,2851,007,285
								SHIPBUILDING AND CONVERSION, NAVY TOTAL14,400,62514,491,625
								
								OTHER PROCUREMENT, NAVY
								SHIP PROPULSION EQUIPMENT
								1 LM–2500 GAS TURBINE7,8227,822
								2 ALLISON 501K GAS TURBINE2,1552,155
								3 HYBRID ELECTRIC DRIVE (HED)22,70422,704
								GENERATORS
								4 SURFACE COMBATANT HM&E29,12029,120
								NAVIGATION EQUIPMENT
								5 OTHER NAVIGATION EQUIPMENT45,43145,431
								PERISCOPES
								6 SUB PERISCOPES & IMAGING EQUIP60,97060,970
								OTHER SHIPBOARD EQUIPMENT
								7 DDG MOD338,569338,569
								8 FIREFIGHTING EQUIPMENT15,48615,486
								9 COMMAND AND CONTROL SWITCHBOARD2,2192,219
								10 LHA/LHD MIDLIFE17,92817,928
								11 LCC 19/20 EXTENDED SERVICE LIFE PROGRAM22,02522,025
								12 POLLUTION CONTROL EQUIPMENT12,60712,607
								13 SUBMARINE SUPPORT EQUIPMENT16,49216,492
								14 VIRGINIA CLASS SUPPORT EQUIPMENT74,12974,129
								15 LCS CLASS SUPPORT EQUIPMENT36,20636,206
								16 SUBMARINE BATTERIES37,35237,352
								17 LPD CLASS SUPPORT EQUIPMENT49,09549,095
								18 ELECTRONIC DRY AIR2,9962,996
								19 STRATEGIC PLATFORM SUPPORT EQUIP11,55811,558
								20 DSSP EQUIPMENT5,5185,518
								22 LCAC7,1587,158
								23 UNDERWATER EOD PROGRAMS58,78358,783
								24 ITEMS LESS THAN $5 MILLION68,74868,748
								25 CHEMICAL WARFARE DETECTORS2,9372,937
								26 SUBMARINE LIFE SUPPORT SYSTEM8,3858,385
								REACTOR PLANT EQUIPMENT
								28 REACTOR COMPONENTS288,822288,822
								OCEAN ENGINEERING
								29 DIVING AND SALVAGE EQUIPMENT10,57210,572
								SMALL BOATS
								30 STANDARD BOATS129,784129,784
								TRAINING EQUIPMENT
								31 OTHER SHIPS TRAINING EQUIPMENT17,15217,152
								PRODUCTION FACILITIES EQUIPMENT
								32 OPERATING FORCES IPE39,40939,409
								OTHER SHIP SUPPORT
								33 NUCLEAR ALTERATIONS118,129118,129
								34 LCS COMMON MISSION MODULES EQUIPMENT37,41337,413
								35 LCS MCM MISSION MODULES15,27015,270
								36 LCS ASW MISSION MODULES2,7292,729
								37 LCS SUW MISSION MODULES44,20844,208
								38 REMOTE MINEHUNTING SYSTEM (RMS)42,27642,276
								SHIP SONARS
								40 SPQ–9B RADAR28,00728,007
								41 AN/SQQ–89 SURF ASW COMBAT SYSTEM79,80279,802
								42 SSN ACOUSTICS165,655165,655
								43 UNDERSEA WARFARE SUPPORT EQUIPMENT9,4879,487
								44 SONAR SWITCHES AND TRANSDUCERS11,62111,621
								ASW ELECTRONIC EQUIPMENT
								46 SUBMARINE ACOUSTIC WARFARE SYSTEM24,22124,221
								47 SSTD12,05112,051
								48 FIXED SURVEILLANCE SYSTEM170,831170,831
								49 SURTASS9,6199,619
								50 MARITIME PATROL AND RECONNSAISANCE FORCE14,39014,390
								ELECTRONIC WARFARE EQUIPMENT
								51 AN/SLQ–32214,582214,582
								RECONNAISSANCE EQUIPMENT
								52 SHIPBOARD IW EXPLOIT124,862124,862
								53 AUTOMATED IDENTIFICATION SYSTEM (AIS)164164
								SUBMARINE SURVEILLANCE EQUIPMENT
								54 SUBMARINE SUPPORT EQUIPMENT PROG45,36245,362
								OTHER SHIP ELECTRONIC EQUIPMENT
								55 COOPERATIVE ENGAGEMENT CAPABILITY33,93933,939
								56 TRUSTED INFORMATION SYSTEM (TIS)324324
								57 NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)18,19218,192
								58 ATDLS16,76816,768
								59 NAVY COMMAND AND CONTROL SYSTEM (NCCS)5,2195,219
								60 MINESWEEPING SYSTEM REPLACEMENT42,10842,108
								62 NAVSTAR GPS RECEIVERS (SPACE)15,23215,232
								63 AMERICAN FORCES RADIO AND TV SERVICE4,5244,524
								64 STRATEGIC PLATFORM SUPPORT EQUIP6,3826,382
								TRAINING EQUIPMENT
								65 OTHER TRAINING EQUIPMENT46,12246,122
								AVIATION ELECTRONIC EQUIPMENT
								66 MATCALS16,99916,999
								67 SHIPBOARD AIR TRAFFIC CONTROL9,3669,366
								68 AUTOMATIC CARRIER LANDING SYSTEM21,35721,357
								69 NATIONAL AIR SPACE SYSTEM26,63926,639
								70 FLEET AIR TRAFFIC CONTROL SYSTEMS9,2149,214
								71 LANDING SYSTEMS13,90213,902
								72 ID SYSTEMS34,90134,901
								73 NAVAL MISSION PLANNING SYSTEMS13,95013,950
								OTHER SHORE ELECTRONIC EQUIPMENT
								74 DEPLOYABLE JOINT COMMAND & CONTROL1,2051,205
								75 MARITIME INTEGRATED BROADCAST SYSTEM3,4473,447
								76 TACTICAL/MOBILE C4I SYSTEMS16,76616,766
								77 DCGS-N23,64923,649
								78 CANES357,589357,589
								79 RADIAC8,3438,343
								80 CANES-INTELL65,01565,015
								81 GPETE6,2846,284
								82 INTEG COMBAT SYSTEM TEST FACILITY4,0164,016
								83 EMI CONTROL INSTRUMENTATION4,1134,113
								84 ITEMS LESS THAN $5 MILLION45,05345,053
								SHIPBOARD COMMUNICATIONS
								85 SHIPBOARD TACTICAL COMMUNICATIONS14,41014,410
								86 SHIP COMMUNICATIONS AUTOMATION20,83020,830
								88 COMMUNICATIONS ITEMS UNDER $5M14,14514,145
								89 SUBMARINE BROADCAST SUPPORT11,05711,057
								90 SUBMARINE COMMUNICATION EQUIPMENT67,85267,852
								SATELLITE COMMUNICATIONS
								91 SATELLITE COMMUNICATIONS SYSTEMS13,21813,218
								92 NAVY MULTIBAND TERMINAL (NMT)272,076272,076
								SHORE COMMUNICATIONS
								93 JCS COMMUNICATIONS EQUIPMENT4,3694,369
								94 ELECTRICAL POWER SYSTEMS1,4021,402
								CRYPTOGRAPHIC EQUIPMENT
								95 INFO SYSTEMS SECURITY PROGRAM (ISSP)110,766110,766
								96 MIO INTEL EXPLOITATION TEAM979979
								97 CRYPTOLOGIC COMMUNICATIONS EQUIP11,50211,502
								OTHER ELECTRONIC SUPPORT
								98 COAST GUARD EQUIPMENT2,9672,967
								SONOBUOYS
								100SONOBUOYS—ALL TYPES182,946182,946
								AIRCRAFT SUPPORT EQUIPMENT
								101WEAPONS RANGE SUPPORT EQUIPMENT47,94447,944
								103AIRCRAFT SUPPORT EQUIPMENT76,68376,683
								106METEOROLOGICAL EQUIPMENT12,57512,575
								107DCRS/DPL1,4151,415
								109AIRBORNE MINE COUNTERMEASURES23,15223,152
								114AVIATION SUPPORT EQUIPMENT52,55552,555
								SHIP GUN SYSTEM EQUIPMENT
								115SHIP GUN SYSTEMS EQUIPMENT5,5725,572
								SHIP MISSILE SYSTEMS EQUIPMENT
								118SHIP MISSILE SUPPORT EQUIPMENT165,769165,769
								123TOMAHAWK SUPPORT EQUIPMENT61,46261,462
								FBM SUPPORT EQUIPMENT
								126STRATEGIC MISSILE SYSTEMS EQUIP229,832229,832
								ASW SUPPORT EQUIPMENT
								127SSN COMBAT CONTROL SYSTEMS66,02066,020
								128ASW SUPPORT EQUIPMENT7,5597,559
								OTHER ORDNANCE SUPPORT EQUIPMENT
								132EXPLOSIVE ORDNANCE DISPOSAL EQUIP20,61920,619
								133ITEMS LESS THAN $5 MILLION11,25111,251
								137TRAINING DEVICE MODS84,08084,080
								CIVIL ENGINEERING SUPPORT EQUIPMENT
								138PASSENGER CARRYING VEHICLES2,2822,282
								139GENERAL PURPOSE TRUCKS547547
								140CONSTRUCTION & MAINTENANCE EQUIP8,9498,949
								141FIRE FIGHTING EQUIPMENT14,62114,621
								142TACTICAL VEHICLES957957
								143AMPHIBIOUS EQUIPMENT8,1878,187
								144POLLUTION CONTROL EQUIPMENT2,9422,942
								145ITEMS UNDER $5 MILLION17,59217,592
								146PHYSICAL SECURITY VEHICLES1,1771,177
								SUPPLY SUPPORT EQUIPMENT
								147MATERIALS HANDLING EQUIPMENT10,93710,937
								148OTHER SUPPLY SUPPORT EQUIPMENT10,37410,374
								149FIRST DESTINATION TRANSPORTATION5,6685,668
								150SPECIAL PURPOSE SUPPLY SYSTEMS90,92190,921
								TRAINING DEVICES
								151TRAINING SUPPORT EQUIPMENT22,04622,046
								COMMAND SUPPORT EQUIPMENT
								152COMMAND SUPPORT EQUIPMENT24,20824,208
								153EDUCATION SUPPORT EQUIPMENT874874
								154MEDICAL SUPPORT EQUIPMENT2,6342,634
								156NAVAL MIP SUPPORT EQUIPMENT3,5733,573
								157OPERATING FORCES SUPPORT EQUIPMENT3,9973,997
								158C4ISR EQUIPMENT9,6389,638
								159ENVIRONMENTAL SUPPORT EQUIPMENT21,00121,001
								160PHYSICAL SECURITY EQUIPMENT94,95794,957
								161ENTERPRISE INFORMATION TECHNOLOGY87,21472,214
								 Program reduction[–15,000]
								OTHER
								164NEXT GENERATION ENTERPRISE SERVICE116,165116,165
								CLASSIFIED PROGRAMS
								164ACLASSIFIED PROGRAMS10,84710,847
								SPARES AND REPAIR PARTS
								165SPARES AND REPAIR PARTS325,084325,084
								OTHER PROCUREMENT, NAVY TOTAL5,975,8285,960,828
								
								PROCUREMENT, MARINE CORPS
								TRACKED COMBAT VEHICLES
								1 AAV7A1 PIP16,75616,756
								2 LAV PIP77,73677,736
								ARTILLERY AND OTHER WEAPONS
								3 EXPEDITIONARY FIRE SUPPORT SYSTEM5,7425,742
								4 155MM LIGHTWEIGHT TOWED HOWITZER4,5324,532
								5 HIGH MOBILITY ARTILLERY ROCKET SYSTEM19,47419,474
								6 WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION7,2507,250
								OTHER SUPPORT
								7 MODIFICATION KITS21,90921,909
								8 WEAPONS ENHANCEMENT PROGRAM3,2083,208
								GUIDED MISSILES
								9 GROUND BASED AIR DEFENSE31,43931,439
								10 JAVELIN343343
								11 FOLLOW ON TO SMAW4,9954,995
								12 ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)1,5891,589
								OTHER SUPPORT
								13 MODIFICATION KITS5,1345,134
								COMMAND AND CONTROL SYSTEMS
								14 UNIT OPERATIONS CENTER9,1789,178
								15 COMMON AVIATION COMMAND AND CONTROL SYSTEM (C12,27212,272
								REPAIR AND TEST EQUIPMENT
								16 REPAIR AND TEST EQUIPMENT30,59130,591
								OTHER SUPPORT (TEL)
								17 COMBAT SUPPORT SYSTEM2,3852,385
								COMMAND AND CONTROL SYSTEM (NON-TEL)
								19 ITEMS UNDER $5 MILLION (COMM & ELEC)4,2054,205
								20 AIR OPERATIONS C2 SYSTEMS8,0028,002
								RADAR + EQUIPMENT (NON-TEL)
								21 RADAR SYSTEMS19,59519,595
								22 Ground/Air Task Oriented Radar89,23089,230
								23 RQ–21 UAS70,56570,565
								INTELL/COMM EQUIPMENT (NON-TEL)
								24 FIRE SUPPORT SYSTEM11,86011,860
								25 INTELLIGENCE SUPPORT EQUIPMENT44,34044,340
								28 RQ–11 UAV2,7372,737
								30 DCGS-MC20,62020,620
								OTHER COMM/ELEC EQUIPMENT (NON-TEL)
								31 NIGHT VISION EQUIPMENT9,7989,798
								32 NEXT GENERATION ENTERPRISE NETWORK (NGEN)2,0732,073
								33 COMMON COMPUTER RESOURCES33,57033,570
								34 COMMAND POST SYSTEMS38,18638,186
								35 RADIO SYSTEMS64,49464,494
								36 COMM SWITCHING & CONTROL SYSTEMS72,95672,956
								37 COMM & ELEC INFRASTRUCTURE SUPPORT43,31743,317
								CLASSIFIED PROGRAMS
								37ACLASSIFIED PROGRAMS2,4982,498
								ADMINISTRATIVE VEHICLES
								38 COMMERCIAL PASSENGER VEHICLES332332
								39 COMMERCIAL CARGO VEHICLES11,03511,035
								TACTICAL VEHICLES
								40 5/4T TRUCK HMMWV (MYP)57,25557,255
								41 MOTOR TRANSPORT MODIFICATIONS938938
								44 JOINT LIGHT TACTICAL VEHICLE7,5007,500
								45 FAMILY OF TACTICAL TRAILERS10,17910,179
								OTHER SUPPORT
								46 ITEMS LESS THAN $5 MILLION11,02311,023
								ENGINEER AND OTHER EQUIPMENT
								47 ENVIRONMENTAL CONTROL EQUIP ASSORT994994
								48 BULK LIQUID EQUIPMENT1,2561,256
								49 TACTICAL FUEL SYSTEMS3,7503,750
								50 POWER EQUIPMENT ASSORTED8,98511,885
								 USMC unfunded priority[2,900]
								51 AMPHIBIOUS SUPPORT EQUIPMENT4,4184,418
								52 EOD SYSTEMS6,5286,528
								MATERIALS HANDLING EQUIPMENT
								53 PHYSICAL SECURITY EQUIPMENT26,51026,510
								54 GARRISON MOBILE ENGINEER EQUIPMENT (GMEE)1,9101,910
								55 MATERIAL HANDLING EQUIP8,8078,807
								56 FIRST DESTINATION TRANSPORTATION128128
								GENERAL PROPERTY
								58 TRAINING DEVICES3,4123,412
								59 CONTAINER FAMILY1,6621,662
								60 FAMILY OF CONSTRUCTION EQUIPMENT3,6693,669
								62 ITEMS LESS THAN $5 MILLION4,2724,272
								SPARES AND REPAIR PARTS
								63 SPARES AND REPAIR PARTS16,21016,210
								PROCUREMENT, MARINE CORPS TOTAL983,352986,252
								
								SUBTOTAL, DEPARTMENT OF THE NAVY38,424,01238,605,912
								
								AIRCRAFT PROCUREMENT, AIR FORCE
								TACTICAL FORCES
								1 F–353,553,0463,553,046
								2 F–35291,880291,880
								3 KC–46A TANKER1,582,6851,582,685
								OTHER AIRLIFT
								4 C–130J482,396482,396
								5 C–130J140,000140,000
								6 HC–130J332,024332,024
								7 HC–130J50,00050,000
								8 MC–130J190,971190,971
								9 MC–130J80,00080,000
								MISSION SUPPORT AIRCRAFT
								12 CIVIL AIR PATROL A/C2,5622,562
								OTHER AIRCRAFT
								13 TARGET DRONES98,57698,576
								16 RQ–454,47544,475
								 Delayed trainer [–10,000]
								17 AC–130J11
								18 MQ–9240,218202,418
								 Use available prior year funds for FY 15 requirements [–37,800]
								STRATEGIC AIRCRAFT
								20 B–2A23,86523,865
								21 B–1B140,252140,252
								22 B–52180,148180,148
								23 LARGE AIRCRAFT INFRARED COUNTERMEASURES13,15913,159
								TACTICAL AIRCRAFT
								25 F–15387,314387,314
								26 F–1612,33612,336
								27 F–22A180,207180,207
								28 F–35 MODIFICATIONS187,646187,646
								29 INCREMENT 3.2B28,50028,500
								AIRLIFT AIRCRAFT
								30 C–514,73114,731
								31 C–5M331,466281,466
								 Delayed installation of RERP kits[–50,000]
								33 C–17A127,494127,494
								34 C–21264264
								35 C–32A8,7678,767
								36 C–37A18,45718,457
								TRAINER AIRCRAFT
								38 GLIDER MODS132132
								39 T–614,48614,486
								40 T–17,6507,650
								41 T–3834,84534,845
								OTHER AIRCRAFT
								42U–2 MODS064,300
								 Keep U–2 rather than enhance Global Hawk Block 30[64,300]
								44 KC–10A (ATCA)34,31334,313
								45 C–121,9601,960
								48 VC–25A MOD1,0721,072
								49 C–407,2927,292
								50 C–13035,86983,469
								 C–130 enigine upgrades[22,600]
								 C–130 avionics modernization program[25,000]
								51 C–130J MODS7,9197,919
								52 C–13563,56863,568
								53 COMPASS CALL MODS57,82857,828
								54 RC–135152,746152,746
								55 E–316,49116,491
								56 E–422,34122,341
								58 AIRBORNE WARNING AND CONTROL SYSTEM160,284160,284
								59 FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS32,02632,026
								60 H–18,2378,237
								61 H–6060,11060,110
								62 RQ–4 MODS21,35421,354
								63 HC/MC–130 MODIFICATIONS1,9021,902
								64 OTHER AIRCRAFT32,10632,106
								65 MQ–1 MODS4,7554,755
								66 MQ–9 MODS155,445125,445
								 Lynx radar[–30,000]
								69 CV–22 MODS74,87474,874
								AIRCRAFT SPARES AND REPAIR PARTS
								70 INITIAL SPARES/REPAIR PARTS466,562466,562
								COMMON SUPPORT EQUIPMENT
								71 AIRCRAFT REPLACEMENT SUPPORT EQUIP22,47022,470
								POST PRODUCTION SUPPORT
								74 B–2A44,79344,793
								75 B–525,2495,249
								77 C–17A20,11020,110
								78 CV–22 POST PRODUCTION SUPPORT16,93116,931
								80 C–1354,4144,414
								81 F–151,1221,122
								82 F–1610,99410,994
								83 F–22A5,9295,929
								84 OTHER AIRCRAFT2727
								INDUSTRIAL PREPAREDNESS
								85 INDUSTRIAL RESPONSIVENESS21,36321,363
								WAR CONSUMABLES
								86 WAR CONSUMABLES82,90682,906
								OTHER PRODUCTION CHARGES
								87 OTHER PRODUCTION CHARGES1,007,2761,007,276
								CLASSIFIED PROGRAMS
								87ACLASSIFIED PROGRAMS69,38069,380
								AIRCRAFT PROCUREMENT, AIR FORCE TOTAL11,542,57111,526,671
								
								MISSILE PROCUREMENT, AIR FORCE
								MISSILE REPLACEMENT EQUIPMENT—BALLISTIC
								1 MISSILE REPLACEMENT EQ-BALLISTIC80,18780,187
								TACTICAL
								3 JOINT AIR-SURFACE STANDOFF MISSILE337,438337,438
								4 SIDEWINDER (AIM–9X)132,995132,995
								5 AMRAAM329,600329,600
								6 PREDATOR HELLFIRE MISSILE33,87833,878
								7 SMALL DIAMETER BOMB70,57818,047
								 Delay in Milestone C and contract award[–52,531]
								INDUSTRIAL FACILITIES
								8 INDUSTR'L PREPAREDNS/POL PREVENTION749749
								CLASS IV
								9 MM III MODIFICATIONS28,47728,477
								10 AGM–65D MAVERICK276276
								11 AGM–88A HARM297297
								12 AIR LAUNCH CRUISE MISSILE (ALCM)16,08316,083
								13 SMALL DIAMETER BOMB6,9246,924
								MISSILE SPARES AND REPAIR PARTS
								14 INITIAL SPARES/REPAIR PARTS87,36687,366
								SPACE PROGRAMS
								15 ADVANCED EHF298,890298,890
								16 WIDEBAND GAPFILLER SATELLITES(SPACE)38,97138,971
								17 GPS III SPACE SEGMENT235,397235,397
								18 GPS III SPACE SEGMENT57,00057,000
								19 SPACEBORNE EQUIP (COMSEC)16,20116,201
								20 GLOBAL POSITIONING (SPACE)52,09052,090
								21 DEF METEOROLOGICAL SAT PROG(SPACE)87,0000
								 Program decrease[–87,000]
								22 EVOLVED EXPENDABLE LAUNCH VEH (INFRAST.)750,143750,143
								23 EVOLVED EXPENDABLE LAUNCH VEH(SPACE)630,903630,903
								24 SBIR HIGH (SPACE)450,884450,884
								SPECIAL PROGRAMS
								28 SPECIAL UPDATE PROGRAMS60,17960,179
								CLASSIFIED PROGRAMS
								28ACLASSIFIED PROGRAMS888,000888,000
								MISSILE PROCUREMENT, AIR FORCE TOTAL4,690,5064,550,975
								
								PROCUREMENT OF AMMUNITION, AIR FORCE
								ROCKETS
								1 ROCKETS4,6964,696
								CARTRIDGES
								2 CARTRIDGES133,271133,271
								BOMBS
								3 PRACTICE BOMBS31,99831,998
								4 GENERAL PURPOSE BOMBS148,614157,414
								 Readiness funding increase—PACOM unfunded priority list[8,800]
								5 JOINT DIRECT ATTACK MUNITION101,400101,400
								OTHER ITEMS
								6 CAD/PAD29,98929,989
								7 EXPLOSIVE ORDNANCE DISPOSAL (EOD)6,9256,925
								8 SPARES AND REPAIR PARTS494494
								9 MODIFICATIONS1,6101,610
								10 ITEMS LESS THAN $5 MILLION4,2374,237
								FLARES
								11 FLARES86,10186,101
								FUZES
								12 FUZES103,417103,417
								SMALL ARMS
								13 SMALL ARMS24,64824,648
								PROCUREMENT OF AMMUNITION, AIR FORCE TOTAL677,400686,200
								
								OTHER PROCUREMENT, AIR FORCE
								PASSENGER CARRYING VEHICLES
								1 PASSENGER CARRYING VEHICLES6,5286,528
								CARGO AND UTILITY VEHICLES
								2 MEDIUM TACTICAL VEHICLE7,6397,639
								3 CAP VEHICLES961961
								4 ITEMS LESS THAN $5 MILLION11,02711,027
								SPECIAL PURPOSE VEHICLES
								5 SECURITY AND TACTICAL VEHICLES4,4474,447
								6 ITEMS LESS THAN $5 MILLION693693
								FIRE FIGHTING EQUIPMENT
								7 FIRE FIGHTING/CRASH RESCUE VEHICLES10,15210,152
								MATERIALS HANDLING EQUIPMENT
								8 ITEMS LESS THAN $5 MILLION15,10815,108
								BASE MAINTENANCE SUPPORT
								9 RUNWAY SNOW REMOV & CLEANING EQUIP10,21210,212
								10 ITEMS LESS THAN $5 MILLION57,04957,049
								COMM SECURITY EQUIPMENT(COMSEC)
								11 COMSEC EQUIPMENT106,182106,182
								12 MODIFICATIONS (COMSEC)1,3631,363
								INTELLIGENCE PROGRAMS
								13 INTELLIGENCE TRAINING EQUIPMENT2,8322,832
								14 INTELLIGENCE COMM EQUIPMENT32,32929,329
								 NCCT[–3,000]
								16 MISSION PLANNING SYSTEMS15,64915,649
								ELECTRONICS PROGRAMS
								17 AIR TRAFFIC CONTROL & LANDING SYS42,20042,200
								18 NATIONAL AIRSPACE SYSTEM6,3336,333
								19 BATTLE CONTROL SYSTEM—FIXED2,7082,708
								20 THEATER AIR CONTROL SYS IMPROVEMENTS50,03350,033
								21 WEATHER OBSERVATION FORECAST16,34816,348
								22 STRATEGIC COMMAND AND CONTROL139,984139,984
								23 CHEYENNE MOUNTAIN COMPLEX20,10120,101
								26 INTEGRATED STRAT PLAN & ANALY NETWORK (ISPAN)9,0609,060
								SPCL COMM-ELECTRONICS PROJECTS
								27 GENERAL INFORMATION TECHNOLOGY39,10039,100
								28 AF GLOBAL COMMAND & CONTROL SYS19,01019,010
								29 MOBILITY COMMAND AND CONTROL11,46211,462
								30 AIR FORCE PHYSICAL SECURITY SYSTEM37,42637,426
								31 COMBAT TRAINING RANGES26,63426,634
								32 MINIMUM ESSENTIAL EMERGENCY COMM N1,2891,289
								33 C3 COUNTERMEASURES11,50811,508
								34 GCSS-AF FOS3,6703,670
								35 DEFENSE ENTERPRISE ACCOUNTING AND MGMT SYSTEM15,29815,298
								36 THEATER BATTLE MGT C2 SYSTEM9,5659,565
								37 AIR & SPACE OPERATIONS CTR-WPN SYS25,77225,772
								AIR FORCE COMMUNICATIONS
								38 INFORMATION TRANSPORT SYSTEMS81,286112,586
								 Transfer from OPAF 39[31,300]
								39 AFNET122,22890,928
								 Transfer to OPAF 38[–31,300]
								41 USCENTCOM16,34216,342
								SPACE PROGRAMS
								42 FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS60,23060,230
								43 SPACE BASED IR SENSOR PGM SPACE26,10026,100
								44 NAVSTAR GPS SPACE2,0752,075
								45 NUDET DETECTION SYS SPACE4,6564,656
								46 AF SATELLITE CONTROL NETWORK SPACE54,63054,630
								47 SPACELIFT RANGE SYSTEM SPACE69,71369,713
								48 MILSATCOM SPACE41,35541,355
								49 SPACE MODS SPACE31,72231,722
								50 COUNTERSPACE SYSTEM61,60361,603
								ORGANIZATION AND BASE
								51 TACTICAL C-E EQUIPMENT50,33550,335
								53 RADIO EQUIPMENT14,84614,846
								54 CCTV/AUDIOVISUAL EQUIPMENT3,6353,635
								55 BASE COMM INFRASTRUCTURE79,60779,607
								MODIFICATIONS
								56 COMM ELECT MODS105,398105,398
								PERSONAL SAFETY & RESCUE EQUIP
								57 NIGHT VISION GOGGLES12,57712,577
								58 ITEMS LESS THAN $5 MILLION31,20931,209
								DEPOT PLANT+MTRLS HANDLING EQ
								59 MECHANIZED MATERIAL HANDLING EQUIP7,6707,670
								BASE SUPPORT EQUIPMENT
								60 BASE PROCURED EQUIPMENT14,12537,725
								 ICBM training equipment[23,600]
								61 CONTINGENCY OPERATIONS16,74416,744
								62 PRODUCTIVITY CAPITAL INVESTMENT2,4952,495
								63 MOBILITY EQUIPMENT10,57310,573
								64 ITEMS LESS THAN $5 MILLION5,4625,462
								66 DARP RC13524,71024,710
								67 DCGS-AF206,743206,743
								69 SPECIAL UPDATE PROGRAM537,370537,370
								70 DEFENSE SPACE RECONNAISSANCE PROG.77,89877,898
								CLASSIFIED PROGRAMS
								70ACLASSIFIED PROGRAMS13,990,19613,990,196
								SPARES AND REPAIR PARTS
								72 SPARES AND REPAIR PARTS32,81332,813
								OTHER PROCUREMENT, AIR FORCE TOTAL16,566,01816,586,618
								
								SUBTOTAL, DEPARTMENT OF THE AIR FORCE33,476,49533,350,464
								
								PROCUREMENT, DEFENSE-WIDE
								MAJOR EQUIPMENT, DCAA
								1 ITEMS LESS THAN $5 MILLION1,5941,594
								MAJOR EQUIPMENT, DCMA
								2 MAJOR EQUIPMENT4,3254,325
								MAJOR EQUIPMENT, DHRA
								3 PERSONNEL ADMINISTRATION17,26817,268
								MAJOR EQUIPMENT, DISA
								8 INFORMATION SYSTEMS SECURITY10,49110,491
								10 TELEPORT PROGRAM80,62280,622
								11 ITEMS LESS THAN $5 MILLION14,14714,147
								12 NET CENTRIC ENTERPRISE SERVICES (NCES)1,9211,921
								13 DEFENSE INFORMATION SYSTEM NETWORK80,14480,144
								15 CYBER SECURITY INITIATIVE8,7558,755
								16 WHITE HOUSE COMMUNICATION AGENCY33,73733,737
								17 SENIOR LEADERSHIP ENTERPRISE32,54432,544
								18 JOINT INFORMATION ENVIRONMENT13,30013,300
								MAJOR EQUIPMENT, DLA
								20 MAJOR EQUIPMENT7,4367,436
								MAJOR EQUIPMENT, DMACT
								21 MAJOR EQUIPMENT11,64011,640
								MAJOR EQUIPMENT, DODEA
								22 AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,2691,269
								MAJOR EQUIPMENT, DSS
								24 VEHICLES1,5001,500
								25 MAJOR EQUIPMENT1,0391,039
								MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY
								26 VEHICLES5050
								27 OTHER MAJOR EQUIPMENT7,6397,639
								MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY
								28 AEGIS BMD ADVANCE PROCUREMENT68,88068,880
								29 THAAD464,424464,424
								30 AEGIS BMD435,430435,430
								31 BMDS AN/TPY–2 RADARS48,14048,140
								32 AEGIS ASHORE PHASE III225,774225,774
								34 IRON DOME175,9720
								 Transfer to RDT&E, Defense-Wide Line 96[–175,972]
								MAJOR EQUIPMENT, NSA
								41 INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)3,4483,448
								MAJOR EQUIPMENT, OSD
								42 MAJOR EQUIPMENT, OSD43,70843,708
								MAJOR EQUIPMENT, TJS
								44 MAJOR EQUIPMENT, TJS10,78310,783
								MAJOR EQUIPMENT, WHS
								46 MAJOR EQUIPMENT, WHS29,59929,599
								CLASSIFIED PROGRAMS
								46ACLASSIFIED PROGRAMS540,894540,894
								AVIATION PROGRAMS
								47 MC–1240,5000
								 Unjustified Request[–40,500]
								48 ROTARY WING UPGRADES AND SUSTAINMENT112,226112,226
								49 MH–60 MODERNIZATION PROGRAM3,0213,021
								50 NON-STANDARD AVIATION48,20048,200
								52 MH–47 CHINOOK22,23022,230
								53 RQ–11 UNMANNED AERIAL VEHICLE6,3976,397
								54 CV–22 MODIFICATION25,57825,578
								56 MQ–9 UNMANNED AERIAL VEHICLE15,65121,351
								 Capability Improvements[5,700]
								57 STUASL01,5001,500
								58 PRECISION STRIKE PACKAGE145,929145,929
								59 AC/MC–130J65,13065,130
								61 C–130 MODIFICATIONS39,56339,563
								SHIPBUILDING
								63 UNDERWATER SYSTEMS25,45925,459
								AMMUNITION PROGRAMS
								65 ORDNANCE ITEMS <$5M144,336144,336
								OTHER PROCUREMENT PROGRAMS
								68 INTELLIGENCE SYSTEMS81,00181,001
								70 DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS17,32317,323
								71 OTHER ITEMS <$5M84,85284,852
								72 COMBATANT CRAFT SYSTEMS51,93751,937
								74 SPECIAL PROGRAMS31,01731,017
								75 TACTICAL VEHICLES63,13463,134
								76 WARRIOR SYSTEMS <$5M192,448192,448
								78 COMBAT MISSION REQUIREMENTS19,98419,984
								81 GLOBAL VIDEO SURVEILLANCE ACTIVITIES5,0445,044
								82 OPERATIONAL ENHANCEMENTS INTELLIGENCE38,12638,126
								88 OPERATIONAL ENHANCEMENTS243,849243,849
								CBDP
								95 CHEMICAL BIOLOGICAL SITUATIONAL AWARENESS170,137170,137
								96 CB PROTECTION & HAZARD MITIGATION150,392150,392
								PROCUREMENT, DEFENSE-WIDE TOTAL4,221,4374,010,665
								
								SUBTOTAL, DEFENSE-WIDE4,221,4374,010,665
								
								JOINT URGENT OPERATIONAL NEEDS FUND
								JOINT URGENT OPERATIONAL NEEDS FUND
								1 JOINT URGENT OPERATIONAL NEEDS FUND20,00020,000
								JOINT URGENT OPERATIONAL NEEDS FUND TOTAL20,00020,000
								
								PRIOR YEAR RESCISSIONS
								1 PRIOR YEAR RESCISSIONS–265,6850
								PRIOR YEAR RESCISSIONS TOTAL–265,6850
								
								TOTAL, TITLE I89,508,03489,548,969
				XLIIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION
				4201.RESEARCH, DEVELOPMENT, TEST, AND EVALUATION
					
						
								SEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars)
								LineProgramElementItemFY 2015 RequestSenate Authorized
							
								RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY
								BASIC RESEARCH
								1 0601101AIN-HOUSE LABORATORY INDEPENDENT RESEARCH13,46413,464
								2 0601102ADEFENSE RESEARCH SCIENCES238,167238,167
								3 0601103AUNIVERSITY RESEARCH INITIATIVES69,80889,808
								 Basic research program increase[20,000]
								4 0601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS102,737102,737
								SUBTOTAL, BASIC RESEARCH424,176444,176
								
								APPLIED RESEARCH
								5 0602105AMATERIALS TECHNOLOGY28,00628,006
								6 0602120ASENSORS AND ELECTRONIC SURVIVABILITY33,51533,515
								7 0602122ATRACTOR HIP16,35816,358
								8 0602211AAVIATION TECHNOLOGY63,43363,433
								9 0602270AELECTRONIC WARFARE TECHNOLOGY18,50218,502
								10 0602303AMISSILE TECHNOLOGY46,19446,194
								11 0602307AADVANCED WEAPONS TECHNOLOGY28,52828,528
								12 0602308AADVANCED CONCEPTS AND SIMULATION27,43527,435
								13 0602601ACOMBAT VEHICLE AND AUTOMOTIVE TECHNOLOGY72,88372,883
								14 0602618ABALLISTICS TECHNOLOGY85,59785,597
								15 0602622ACHEMICAL, SMOKE AND EQUIPMENT DEFEATING TECHNOLOGY3,9713,971
								16 0602623AJOINT SERVICE SMALL ARMS PROGRAM6,8536,853
								17 0602624AWEAPONS AND MUNITIONS TECHNOLOGY38,06938,069
								18 0602705AELECTRONICS AND ELECTRONIC DEVICES56,43556,435
								19 0602709ANIGHT VISION TECHNOLOGY38,44538,445
								20 0602712ACOUNTERMINE SYSTEMS25,93925,939
								21 0602716AHUMAN FACTORS ENGINEERING TECHNOLOGY23,78323,783
								22 0602720AENVIRONMENTAL QUALITY TECHNOLOGY15,65915,659
								23 0602782ACOMMAND, CONTROL, COMMUNICATIONS TECHNOLOGY33,81733,817
								24 0602783ACOMPUTER AND SOFTWARE TECHNOLOGY10,76410,764
								25 0602784AMILITARY ENGINEERING TECHNOLOGY63,31163,311
								26 0602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY23,29523,295
								27 0602786AWARFIGHTER TECHNOLOGY25,75125,751
								28 0602787AMEDICAL TECHNOLOGY76,06876,068
								SUBTOTAL, APPLIED RESEARCH862,611862,611
								
								ADVANCED TECHNOLOGY DEVELOPMENT
								29 0603001AWARFIGHTER ADVANCED TECHNOLOGY65,13965,139
								30 0603002AMEDICAL ADVANCED TECHNOLOGY67,29167,291
								31 0603003AAVIATION ADVANCED TECHNOLOGY88,99088,990
								32 0603004AWEAPONS AND MUNITIONS ADVANCED TECHNOLOGY57,93157,931
								33 0603005ACOMBAT VEHICLE AND AUTOMOTIVE ADVANCED TECHNOLOGY110,031110,031
								34 0603006ASPACE APPLICATION ADVANCED TECHNOLOGY6,8836,883
								35 0603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY13,58013,580
								36 0603008AELECTRONIC WARFARE ADVANCED TECHNOLOGY44,87144,871
								37 0603009ATRACTOR HIKE7,4927,492
								38 0603015ANEXT GENERATION TRAINING & SIMULATION SYSTEMS16,74916,749
								39 0603020ATRACTOR ROSE14,48314,483
								41 0603125ACOMBATING TERRORISM—TECHNOLOGY DEVELOPMENT24,27024,270
								42 0603130ATRACTOR NAIL3,4403,440
								43 0603131ATRACTOR EGGS2,4062,406
								44 0603270AELECTRONIC WARFARE TECHNOLOGY26,05726,057
								45 0603313AMISSILE AND ROCKET ADVANCED TECHNOLOGY44,95744,957
								46 0603322ATRACTOR CAGE11,10511,105
								47 0603461AHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM181,609181,609
								48 0603606ALANDMINE WARFARE AND BARRIER ADVANCED TECHNOLOGY13,07413,074
								49 0603607AJOINT SERVICE SMALL ARMS PROGRAM7,3217,321
								50 0603710ANIGHT VISION ADVANCED TECHNOLOGY44,13844,138
								51 0603728AENVIRONMENTAL QUALITY TECHNOLOGY DEMONSTRATIONS9,1979,197
								52 0603734AMILITARY ENGINEERING ADVANCED TECHNOLOGY17,61317,613
								53 0603772AADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR TECHNOLOGY39,16439,164
								SUBTOTAL, ADVANCED TECHNOLOGY DEVELOPMENT917,791917,791
								
								ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
								54 0603305AARMY MISSLE DEFENSE SYSTEMS INTEGRATION12,79712,797
								55 0603308AARMY SPACE SYSTEMS INTEGRATION13,99913,999
								58 0603639ATANK AND MEDIUM CALIBER AMMUNITION29,33429,334
								60 0603747ASOLDIER SUPPORT AND SURVIVABILITY9,6029,602
								61 0603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV8,9538,953
								62 0603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT3,0523,052
								63 0603779AENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL7,8307,830
								65 0603790ANATO RESEARCH AND DEVELOPMENT2,9542,954
								67 0603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV13,38613,386
								69 0603807AMEDICAL SYSTEMS—ADV DEV23,65923,659
								70 0603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT6,8309,830
								 At Army request transfer from WTCV 19, 28, and 31[3,000]
								72 0604100AANALYSIS OF ALTERNATIVES9,9139,913
								73 0604115ATECHNOLOGY MATURATION INITIATIVES74,74074,740
								74 0604120AASSURED POSITIONING, NAVIGATION AND TIMING (PNT)9,9309,930
								76 0604319AINDIRECT FIRE PROTECTION CAPABILITY INCREMENT 2–INTERCEPT (IFPC2)96,17766,177
								 Program delay and funds requested early to need[–30,000]
								SUBTOTAL, ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES323,156296,156
								
								SYSTEM DEVELOPMENT & DEMONSTRATION
								79 0604201AAIRCRAFT AVIONICS37,24637,246
								81 0604270AELECTRONIC WARFARE DEVELOPMENT6,0026,002
								82 0604280AJOINT TACTICAL RADIO9,8329,832
								83 0604290AMID-TIER NETWORKING VEHICULAR RADIO (MNVR)9,7309,730
								84 0604321AALL SOURCE ANALYSIS SYSTEM5,5325,532
								85 0604328ATRACTOR CAGE19,92919,929
								86 0604601AINFANTRY SUPPORT WEAPONS27,88429,586
								 Only for XM25 CDTEWS under execution of prior years funds [–5,000]
								 At Army request transfer from WTCV 19, 28, and 31[6,702]
								87 0604604AMEDIUM TACTICAL VEHICLES210210
								88 0604611AJAVELIN4,1664,166
								89 0604622AFAMILY OF HEAVY TACTICAL VEHICLES12,91312,913
								90 0604633AAIR TRAFFIC CONTROL16,76416,764
								91 0604641ATACTICAL UNMANNED GROUND VEHICLE (TUGV)6,7706,770
								92 0604710ANIGHT VISION SYSTEMS—ENG DEV65,33365,333
								93 0604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT1,3351,335
								94 0604715ANON-SYSTEM TRAINING DEVICES—ENG DEV8,9458,945
								96 0604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV15,90615,906
								97 0604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT4,3944,394
								98 0604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT11,08411,084
								99 0604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV10,02710,027
								100 0604780ACOMBINED ARMS TACTICAL TRAINER (CATT) CORE42,43042,430
								101 0604798ABRIGADE ANALYSIS, INTEGRATION AND EVALUATION105,279105,279
								102 0604802AWEAPONS AND MUNITIONS—ENG DEV15,00615,006
								103 0604804ALOGISTICS AND ENGINEER EQUIPMENT—ENG DEV24,58124,581
								104 0604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV4,4334,433
								105 0604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV30,39730,397
								106 0604808ALANDMINE WARFARE/BARRIER—ENG DEV57,70557,705
								108 0604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE29,68329,683
								109 0604820ARADAR DEVELOPMENT5,2245,224
								111 0604823AFIREFINDER37,49237,492
								112 0604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL6,1576,157
								113 0604854AARTILLERY SYSTEMS—EMD1,9121,912
								116 0605013AINFORMATION TECHNOLOGY DEVELOPMENT69,76169,761
								117 0605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)138,465138,465
								118 0605028AARMORED MULTI-PURPOSE VEHICLE (AMPV)92,35392,353
								119 0605030AJOINT TACTICAL NETWORK CENTER (JTNC)8,4408,440
								120 0605031AJOINT TACTICAL NETWORK (JTN)17,99917,999
								121 0605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)145,409145,409
								122 0605350AWIN-T INCREMENT 3—FULL NETWORKING113,210113,210
								123 0605380AAMF JOINT TACTICAL RADIO SYSTEM (JTRS)6,8826,882
								124 0605450AJOINT AIR-TO-GROUND MISSILE (JAGM)83,83883,838
								125 0605456APAC–3/MSE MISSILE35,00935,009
								126 0605457AARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)142,584142,584
								127 0605625AMANNED GROUND VEHICLE49,16049,160
								128 0605626AAERIAL COMMON SENSOR17,74817,748
								129 0605766ANATIONAL CAPABILITIES INTEGRATION (MIP)15,21215,212
								130 0605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH45,71845,718
								131 0605830AAVIATION GROUND SUPPORT EQUIPMENT10,04110,041
								132 0210609APALADIN INTEGRATED MANAGEMENT (PIM)83,30083,300
								133 0303032ATROJAN—RH12983983
								134 0304270AELECTRONIC WARFARE DEVELOPMENT8,9618,961
								SUBTOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION1,719,3741,721,076
								
								RDT&E MANAGEMENT SUPPORT
								135 0604256ATHREAT SIMULATOR DEVELOPMENT18,06218,062
								136 0604258ATARGET SYSTEMS DEVELOPMENT10,04010,040
								137 0604759AMAJOR T&E INVESTMENT60,31760,317
								138 0605103ARAND ARROYO CENTER20,61220,612
								139 0605301AARMY KWAJALEIN ATOLL176,041187,041
								 Additional SSA operations (STRATCOM unfunded priority)[11,000]
								140 0605326ACONCEPTS EXPERIMENTATION PROGRAM19,43919,439
								142 0605601AARMY TEST RANGES AND FACILITIES275,025275,025
								143 0605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS45,59645,596
								144 0605604ASURVIVABILITY/LETHALITY ANALYSIS33,29533,295
								145 0605606AAIRCRAFT CERTIFICATION4,7004,700
								146 0605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES6,4136,413
								147 0605706AMATERIEL SYSTEMS ANALYSIS20,74620,746
								148 0605709AEXPLOITATION OF FOREIGN ITEMS7,0157,015
								149 0605712ASUPPORT OF OPERATIONAL TESTING49,22149,221
								150 0605716AARMY EVALUATION CENTER55,03955,039
								151 0605718AARMY MODELING & SIM X-CMD COLLABORATION & INTEG1,1251,125
								152 0605801APROGRAMWIDE ACTIVITIES64,16964,169
								153 0605803ATECHNICAL INFORMATION ACTIVITIES32,31932,319
								154 0605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY49,05249,052
								155 0605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT2,6122,612
								156 0605898AMANAGEMENT HQ—R&D49,59249,592
								SUBTOTAL, RDT&E MANAGEMENT SUPPORT1,000,4301,011,430
								
								OPERATIONAL SYSTEMS DEVELOPMENT
								158 0603778AMLRS PRODUCT IMPROVEMENT PROGRAM17,11217,112
								159 0607141ALOGISTICS AUTOMATION3,6543,654
								160 0607664ABIOMETRIC ENABLING CAPABILITY (BEC)1,3321,332
								161 0607865APATRIOT PRODUCT IMPROVEMENT152,991152,991
								194 0708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES76,22576,225
								162 0102419AAEROSTAT JOINT PROJECT OFFICE54,07654,076
								163 0203726AADV FIELD ARTILLERY TACTICAL DATA SYSTEM22,37422,374
								164 0203728AJOINT AUTOMATED DEEP OPERATION COORDINATION SYSTEM (JADOCS)24,37124,371
								165 0203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS295,177295,177
								166 0203740AMANEUVER CONTROL SYSTEM45,09245,092
								167 0203744AAIRCRAFT MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS264,887264,887
								168 0203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM381381
								169 0203758ADIGITIZATION10,91210,912
								170 0203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM5,1155,115
								171 0203802AOTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS49,84849,848
								172 0203808ATRACTOR CARD22,69122,691
								173 0205402AINTEGRATED BASE DEFENSE—OPERATIONAL SYSTEM DEV4,3644,364
								174 0205410AMATERIALS HANDLING EQUIPMENT834834
								175 0205412AENVIRONMENTAL QUALITY TECHNOLOGY—OPERATIONAL SYSTEM DEV280280
								176 0205456ALOWER TIER AIR AND MISSILE DEFENSE (AMD) SYSTEM78,75878,758
								177 0205778AGUIDED MULTIPLE-LAUNCH ROCKET SYSTEM (GMLRS)45,37745,377
								178 0208053AJOINT TACTICAL GROUND SYSTEM10,20910,209
								181 0303028ASECURITY AND INTELLIGENCE ACTIVITIES12,52512,525
								182 0303140AINFORMATION SYSTEMS SECURITY PROGRAM14,17514,175
								183 0303141AGLOBAL COMBAT SUPPORT SYSTEM4,5274,527
								184 0303142ASATCOM GROUND ENVIRONMENT (SPACE)11,01111,011
								185 0303150AWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM2,1512,151
								187 0305204ATACTICAL UNMANNED AERIAL VEHICLES22,87022,870
								188 0305208ADISTRIBUTED COMMON GROUND/SURFACE SYSTEMS20,15520,155
								189 0305219AMQ–1C GRAY EAGLE UAS46,47246,472
								191 0305233ARQ–7 UAV16,38916,389
								192 0307665ABIOMETRICS ENABLED INTELLIGENCE1,9741,974
								193 0310349AWIN-T INCREMENT 2—INITIAL NETWORKING3,2493,249
								194A9999999999CLASSIFIED PROGRAMS4,8024,802
								SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT1,346,3601,346,360
								
								TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY6,593,8986,599,600
								
								RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY
								BASIC RESEARCH
								1 0601103NUNIVERSITY RESEARCH INITIATIVES113,908133,908
								 Basic research program increase[20,000]
								2 0601152NIN-HOUSE LABORATORY INDEPENDENT RESEARCH18,73418,734
								3 0601153NDEFENSE RESEARCH SCIENCES443,697443,697
								SUBTOTAL, BASIC RESEARCH576,339596,339
								
								APPLIED RESEARCH
								4 0602114NPOWER PROJECTION APPLIED RESEARCH95,75395,753
								5 0602123NFORCE PROTECTION APPLIED RESEARCH139,496139,496
								6 0602131MMARINE CORPS LANDING FORCE TECHNOLOGY45,83145,831
								7 0602235NCOMMON PICTURE APPLIED RESEARCH43,54143,541
								8 0602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH46,92346,923
								9 0602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH107,872107,872
								10 0602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH45,38845,388
								11 0602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH5,8875,887
								12 0602747NUNDERSEA WARFARE APPLIED RESEARCH86,88086,880
								13 0602750NFUTURE NAVAL CAPABILITIES APPLIED RESEARCH170,786170,786
								14 0602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH32,52632,526
								SUBTOTAL, APPLIED RESEARCH820,883820,883
								
								ADVANCED TECHNOLOGY DEVELOPMENT
								15 0603114NPOWER PROJECTION ADVANCED TECHNOLOGY37,73437,734
								16 0603123NFORCE PROTECTION ADVANCED TECHNOLOGY25,83125,831
								17 0603271NELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY64,62364,623
								18 0603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)128,397128,397
								19 0603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT11,50611,506
								20 0603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT256,144256,144
								21 0603729NWARFIGHTER PROTECTION ADVANCED TECHNOLOGY4,8384,838
								22 0603747NUNDERSEA WARFARE ADVANCED TECHNOLOGY9,9859,985
								23 0603758NNAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS53,95653,956
								24 0603782NMINE AND EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY2,0002,000
								SUBTOTAL, ADVANCED TECHNOLOGY DEVELOPMENT595,014595,014
								
								ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
								25 0603207NAIR/OCEAN TACTICAL APPLICATIONS40,42940,429
								26 0603216NAVIATION SURVIVABILITY4,3254,325
								27 0603237NDEPLOYABLE JOINT COMMAND AND CONTROL2,9912,991
								28 0603251NAIRCRAFT SYSTEMS12,65112,651
								29 0603254NASW SYSTEMS DEVELOPMENT7,7827,782
								30 0603261NTACTICAL AIRBORNE RECONNAISSANCE5,2755,275
								31 0603382NADVANCED COMBAT SYSTEMS TECHNOLOGY1,6461,646
								32 0603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES100,349100,349
								33 0603506NSURFACE SHIP TORPEDO DEFENSE52,78152,781
								34 0603512NCARRIER SYSTEMS DEVELOPMENT5,9595,959
								35 0603525NPILOT FISH148,865148,865
								36 0603527NRETRACT LARCH25,36525,365
								37 0603536NRETRACT JUNIPER80,47780,477
								38 0603542NRADIOLOGICAL CONTROL669669
								39 0603553NSURFACE ASW1,0601,060
								40 0603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT70,55170,551
								41 0603562NSUBMARINE TACTICAL WARFARE SYSTEMS8,0448,044
								42 0603563NSHIP CONCEPT ADVANCED DESIGN17,86417,864
								43 0603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES23,71623,716
								44 0603570NADVANCED NUCLEAR POWER SYSTEMS499,961499,961
								45 0603573NADVANCED SURFACE MACHINERY SYSTEMS21,02621,026
								46 0603576NCHALK EAGLE542,700542,700
								47 0603581NLITTORAL COMBAT SHIP (LCS)88,73488,734
								48 0603582NCOMBAT SYSTEM INTEGRATION20,88120,881
								49 0603595NOHIO REPLACEMENT849,277849,277
								50 0603596NLCS MISSION MODULES196,948196,948
								51 0603597NAUTOMATED TEST AND RE-TEST (ATRT)8,1158,115
								52 0603609NCONVENTIONAL MUNITIONS7,6037,603
								53 0603611MMARINE CORPS ASSAULT VEHICLES105,74938,049
								 At USMC request transfer to RDTEN 183[–7,000]
								 At USMC request transfer to SCN 20[–45,000]
								 At USMC request transfer to OMMC 130[–15,700]
								54 0603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM1,3421,342
								55 0603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT21,39921,399
								56 0603658NCOOPERATIVE ENGAGEMENT43,57843,578
								57 0603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT7,7647,764
								58 0603721NENVIRONMENTAL PROTECTION13,20013,200
								59 0603724NNAVY ENERGY PROGRAM69,41569,415
								60 0603725NFACILITIES IMPROVEMENT2,5882,588
								61 0603734NCHALK CORAL176,301176,301
								62 0603739NNAVY LOGISTIC PRODUCTIVITY3,8733,873
								63 0603746NRETRACT MAPLE376,028376,028
								64 0603748NLINK PLUMERIA272,096272,096
								65 0603751NRETRACT ELM42,23342,233
								66 0603764NLINK EVERGREEN46,50446,504
								67 0603787NSPECIAL PROCESSES25,10925,109
								68 0603790NNATO RESEARCH AND DEVELOPMENT9,6599,659
								69 0603795NLAND ATTACK TECHNOLOGY318318
								70 0603851MJOINT NON-LETHAL WEAPONS TESTING40,91240,912
								71 0603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL54,89654,896
								73 0603925NDIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS58,69658,696
								74 0604112NGERALD R. FORD CLASS NUCLEAR AIRCRAFT CARRIER (CVN 78—80)43,61343,613
								75 0604122NREMOTE MINEHUNTING SYSTEM (RMS)21,11021,110
								76 0604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)5,6575,657
								77 0604279NASE SELF-PROTECTION OPTIMIZATION8,0338,033
								78 0604454NLX (R)36,85936,859
								79 0604653NJOINT COUNTER RADIO CONTROLLED IED ELECTRONIC WARFARE (JCREW)15,22715,227
								81 0604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT22,39322,393
								82 0604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT202,9390
								 Halt program pending analysis demonstrating need [–202,939]
								83 0605812MJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH11,45011,450
								84 0303354NASW SYSTEMS DEVELOPMENT—MIP6,4956,495
								85 0304270NELECTRONIC WARFARE DEVELOPMENT—MIP332332
								SUBTOTAL, ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES4,591,8124,321,173
								
								SYSTEM DEVELOPMENT & DEMONSTRATION
								86 0603208NTRAINING SYSTEM AIRCRAFT25,15325,153
								87 0604212NOTHER HELO DEVELOPMENT46,15446,154
								88 0604214NAV–8B AIRCRAFT—ENG DEV25,37225,372
								89 0604215NSTANDARDS DEVELOPMENT53,71253,712
								90 0604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT11,43411,434
								91 0604218NAIR/OCEAN EQUIPMENT ENGINEERING2,1642,164
								92 0604221NP–3 MODERNIZATION PROGRAM1,7101,710
								93 0604230NWARFARE SUPPORT SYSTEM9,0949,094
								94 0604231NTACTICAL COMMAND SYSTEM70,24870,248
								95 0604234NADVANCED HAWKEYE193,200193,200
								96 0604245NH–1 UPGRADES44,11544,115
								97 0604261NACOUSTIC SEARCH SENSORS23,22723,227
								98 0604262NV–22A61,24961,249
								99 0604264NAIR CREW SYSTEMS DEVELOPMENT15,01415,014
								100 0604269NEA–1818,73018,730
								101 0604270NELECTRONIC WARFARE DEVELOPMENT28,74228,742
								102 0604273NEXECUTIVE HELO DEVELOPMENT388,086388,086
								103 0604274NNEXT GENERATION JAMMER (NGJ)246,856246,856
								104 0604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)7,1067,106
								105 0604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING189,112189,112
								106 0604311NLPD–17 CLASS SYSTEMS INTEGRATION376376
								107 0604329NSMALL DIAMETER BOMB (SDB)71,84971,849
								108 0604366NSTANDARD MISSILE IMPROVEMENTS53,19853,198
								109 0604373NAIRBORNE MCM38,94138,941
								110 0604376MMARINE AIR GROUND TASK FORCE (MAGTF) ELECTRONIC WARFARE (EW) FOR AVIATION7,8327,832
								111 0604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING15,26315,263
								112 0604404NUNMANNED CARRIER LAUNCHED AIRBORNE SURVEILLANCE AND STRIKE (UCLASS) SYSTEM403,017403,017
								113 0604501NADVANCED ABOVE WATER SENSORS20,40920,409
								114 0604503NSSN–688 AND TRIDENT MODERNIZATION71,56571,565
								115 0604504NAIR CONTROL29,03729,037
								116 0604512NSHIPBOARD AVIATION SYSTEMS122,083122,083
								118 0604522NADVANCED MISSILE DEFENSE RADAR (AMDR) SYSTEM144,706144,706
								119 0604558NNEW DESIGN SSN72,69572,695
								120 0604562NSUBMARINE TACTICAL WARFARE SYSTEM38,98538,985
								121 0604567NSHIP CONTRACT DESIGN/ LIVE FIRE T&E48,47048,470
								122 0604574NNAVY TACTICAL COMPUTER RESOURCES3,9353,935
								123 0604580NVIRGINIA PAYLOAD MODULE (VPM)132,602132,602
								124 0604601NMINE DEVELOPMENT19,06719,067
								125 0604610NLIGHTWEIGHT TORPEDO DEVELOPMENT25,28025,280
								126 0604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT8,9858,985
								127 0604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS7,6697,669
								128 0604727NJOINT STANDOFF WEAPON SYSTEMS4,4004,400
								129 0604755NSHIP SELF DEFENSE (DETECT & CONTROL)56,88956,889
								130 0604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)96,93796,937
								131 0604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)134,564134,564
								132 0604761NINTELLIGENCE ENGINEERING200200
								133 0604771NMEDICAL DEVELOPMENT8,2878,287
								134 0604777NNAVIGATION/ID SYSTEM29,50429,504
								135 0604800MJOINT STRIKE FIGHTER (JSF)—EMD513,021513,021
								136 0604800NJOINT STRIKE FIGHTER (JSF)—EMD516,456516,456
								137 0605013MINFORMATION TECHNOLOGY DEVELOPMENT2,8872,887
								138 0605013NINFORMATION TECHNOLOGY DEVELOPMENT66,31766,317
								139 0605212NCH–53K RDTE573,187573,187
								140 0605220NSHIP TO SHORE CONNECTOR (SSC)67,81567,815
								141 0605450NJOINT AIR-TO-GROUND MISSILE (JAGM)6,3006,300
								142 0605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)308,037308,037
								143 0204202NDDG–1000202,522202,522
								144 0304231NTACTICAL COMMAND SYSTEM—MIP1,0111,011
								145 0304785NTACTICAL CRYPTOLOGIC SYSTEMS10,35710,357
								146 0305124NSPECIAL APPLICATIONS PROGRAM23,97523,975
								SUBTOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION5,419,1085,419,108
								
								RDT&E MANAGEMENT SUPPORT
								147 0604256NTHREAT SIMULATOR DEVELOPMENT45,27245,272
								148 0604258NTARGET SYSTEMS DEVELOPMENT79,71879,718
								149 0604759NMAJOR T&E INVESTMENT123,993123,993
								150 0605126NJOINT THEATER AIR AND MISSILE DEFENSE ORGANIZATION4,9604,960
								151 0605152NSTUDIES AND ANALYSIS SUPPORT—NAVY8,2968,296
								152 0605154NCENTER FOR NAVAL ANALYSES45,75245,752
								154 0605804NTECHNICAL INFORMATION SERVICES876876
								155 0605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT72,07072,070
								156 0605856NSTRATEGIC TECHNICAL SUPPORT3,2373,237
								157 0605861NRDT&E SCIENCE AND TECHNOLOGY MANAGEMENT73,03373,033
								158 0605863NRDT&E SHIP AND AIRCRAFT SUPPORT138,304138,304
								159 0605864NTEST AND EVALUATION SUPPORT336,286336,286
								160 0605865NOPERATIONAL TEST AND EVALUATION CAPABILITY16,65816,658
								161 0605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT2,5052,505
								162 0605867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT8,3258,325
								163 0605873MMARINE CORPS PROGRAM WIDE SUPPORT17,86617,866
								SUBTOTAL, RDT&E MANAGEMENT SUPPORT977,151977,151
								
								OPERATIONAL SYSTEMS DEVELOPMENT
								168 0604402NUNMANNED COMBAT AIR VEHICLE (UCAV) ADVANCED COMPONENT AND PROTOTYPE DEVELOPMENT35,94935,949
								169 0604766MMARINE CORPS DATA SYSTEMS215215
								170 0605525NCARRIER ONBOARD DELIVERY (COD) FOLLOW ON8,8738,873
								172 0101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT96,94396,943
								173 0101224NSSBN SECURITY TECHNOLOGY PROGRAM30,05730,057
								174 0101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT4,5094,509
								175 0101402NNAVY STRATEGIC COMMUNICATIONS13,67613,676
								176 0203761NRAPID TECHNOLOGY TRANSITION (RTT)12,48012,480
								177 0204136NF/A–18 SQUADRONS76,21676,216
								179 0204163NFLEET TELECOMMUNICATIONS (TACTICAL)27,28127,281
								180 0204228NSURFACE SUPPORT2,8782,878
								181 0204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)32,38532,385
								182 0204311NINTEGRATED SURVEILLANCE SYSTEM39,37139,371
								183 0204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)4,60911,609
								 At USMC request transfer from RDTEN 53[7,000]
								184 0204460MGROUND/AIR TASK ORIENTED RADAR (G/ATOR)99,10699,106
								185 0204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT39,92239,922
								186 0204574NCRYPTOLOGIC DIRECT SUPPORT1,1571,157
								187 0204575NELECTRONIC WARFARE (EW) READINESS SUPPORT22,06722,067
								188 0205601NHARM IMPROVEMENT17,42017,420
								189 0205604NTACTICAL DATA LINKS151,208151,208
								190 0205620NSURFACE ASW COMBAT SYSTEM INTEGRATION26,36626,366
								191 0205632NMK–48 ADCAP25,95225,952
								192 0205633NAVIATION IMPROVEMENTS106,936106,936
								194 0205675NOPERATIONAL NUCLEAR POWER SYSTEMS104,023104,023
								195 0206313MMARINE CORPS COMMUNICATIONS SYSTEMS77,39877,398
								196 0206335MCOMMON AVIATION COMMAND AND CONTROL SYSTEM (CAC2S)32,49532,495
								197 0206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS156,626156,626
								198 0206624MMARINE CORPS COMBAT SERVICES SUPPORT20,99920,999
								199 0206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)14,17914,179
								200 0207161NTACTICAL AIM MISSILES47,25847,258
								201 0207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)10,21010,210
								206 0303109NSATELLITE COMMUNICATIONS (SPACE)41,82941,829
								207 0303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)22,78022,780
								208 0303140NINFORMATION SYSTEMS SECURITY PROGRAM23,05323,053
								209 0303150MWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM296296
								212 0305160NNAVY METEOROLOGICAL AND OCEAN SENSORS-SPACE (METOC)359359
								213 0305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES6,1666,166
								214 0305204NTACTICAL UNMANNED AERIAL VEHICLES8,5058,505
								216 0305208MDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS11,61311,613
								217 0305208NDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS18,14618,146
								218 0305220NRQ–4 UAV498,003498,003
								219 0305231NMQ–8 UAV47,29447,294
								220 0305232MRQ–11 UAV718718
								221 0305233NRQ–7 UAV851851
								222 0305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)4,8134,813
								223 0305239MRQ–21A8,1928,192
								224 0305241NMULTI-INTELLIGENCE SENSOR DEVELOPMENT22,55922,559
								225 0305242MUNMANNED AERIAL SYSTEMS (UAS) PAYLOADS (MIP)2,0002,000
								226 0308601NMODELING AND SIMULATION SUPPORT4,7194,719
								227 0702207NDEPOT MAINTENANCE (NON-IF)21,16821,168
								228 0708011NINDUSTRIAL PREPAREDNESS37,16937,169
								229 0708730NMARITIME TECHNOLOGY (MARITECH)4,3474,347
								229A9999999999CLASSIFIED PROGRAMS1,162,6841,162,684
								SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT3,286,0283,293,028
								
								TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY16,266,33516,022,696
								
								RESEARCH, DEVELOPMENT, TEST & EVAL, AF
								BASIC RESEARCH
								1 0601102FDEFENSE RESEARCH SCIENCES314,482314,482
								2 0601103FUNIVERSITY RESEARCH INITIATIVES127,079147,079
								 Basic research program increase[20,000]
								3 0601108FHIGH ENERGY LASER RESEARCH INITIATIVES12,92912,929
								SUBTOTAL, BASIC RESEARCH454,490474,490
								
								APPLIED RESEARCH
								4 0602102FMATERIALS105,680105,680
								5 0602201FAEROSPACE VEHICLE TECHNOLOGIES105,747105,747
								6 0602202FHUMAN EFFECTIVENESS APPLIED RESEARCH81,95781,957
								7 0602203FAEROSPACE PROPULSION172,550172,550
								8 0602204FAEROSPACE SENSORS118,343118,343
								9 0602601FSPACE TECHNOLOGY98,22998,229
								10 0602602FCONVENTIONAL MUNITIONS87,38787,387
								11 0602605FDIRECTED ENERGY TECHNOLOGY125,955125,955
								12 0602788FDOMINANT INFORMATION SCIENCES AND METHODS147,789147,789
								13 0602890FHIGH ENERGY LASER RESEARCH37,49637,496
								SUBTOTAL, APPLIED RESEARCH1,081,1331,081,133
								
								ADVANCED TECHNOLOGY DEVELOPMENT
								14 0603112FADVANCED MATERIALS FOR WEAPON SYSTEMS32,17732,177
								15 0603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)15,80015,800
								16 0603203FADVANCED AEROSPACE SENSORS34,42034,420
								17 0603211FAEROSPACE TECHNOLOGY DEV/DEMO91,06291,062
								18 0603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY124,236124,236
								19 0603270FELECTRONIC COMBAT TECHNOLOGY47,60247,602
								20 0603401FADVANCED SPACECRAFT TECHNOLOGY69,02669,026
								21 0603444FMAUI SPACE SURVEILLANCE SYSTEM (MSSS)14,03114,031
								22 0603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT21,78821,788
								23 0603601FCONVENTIONAL WEAPONS TECHNOLOGY42,04642,046
								24 0603605FADVANCED WEAPONS TECHNOLOGY23,54223,542
								25 0603680FMANUFACTURING TECHNOLOGY PROGRAM42,77242,772
								26 0603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION35,31535,315
								SUBTOTAL, ADVANCED TECHNOLOGY DEVELOPMENT593,817593,817
								
								ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
								27 0603260FINTELLIGENCE ADVANCED DEVELOPMENT5,4085,408
								31 0603438FSPACE CONTROL TECHNOLOGY6,0756,075
								32 0603742FCOMBAT IDENTIFICATION TECHNOLOGY10,98010,980
								33 0603790FNATO RESEARCH AND DEVELOPMENT2,3922,392
								34 0603791FINTERNATIONAL SPACE COOPERATIVE R&D833833
								35 0603830FSPACE SECURITY AND DEFENSE PROGRAM32,31332,313
								37 0603851FINTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL30,88530,885
								39 0603859FPOLLUTION PREVENTION—DEM/VAL1,7981,798
								40 0604015FLONG RANGE STRIKE913,728913,728
								42 0604317FTECHNOLOGY TRANSFER2,6692,669
								45 0604422FWEATHER SYSTEM FOLLOW-ON39,90139,901
								49 0604800FF–35—EMD4,9764,976
								51 0604858FTECH TRANSITION PROGRAM59,00459,004
								54 0207110FNEXT GENERATION AIR DOMINANCE15,72215,722
								55 0207455FTHREE DIMENSIONAL LONG-RANGE RADAR (3DELRR)88,82588,825
								56 0305164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)156,659156,659
								SUBTOTAL, ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES1,372,1681,372,168
								
								SYSTEM DEVELOPMENT & DEMONSTRATION
								59 0604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING13,32413,324
								60 0604270FELECTRONIC WARFARE DEVELOPMENT1,9651,965
								61 0604281FTACTICAL DATA NETWORKS ENTERPRISE39,11039,110
								62 0604287FPHYSICAL SECURITY EQUIPMENT3,9263,926
								63 0604329FSMALL DIAMETER BOMB (SDB)—EMD68,75968,759
								64 0604421FCOUNTERSPACE SYSTEMS23,74623,746
								65 0604425FSPACE SITUATION AWARENESS SYSTEMS9,4629,462
								66 0604426FSPACE FENCE214,131214,131
								67 0604429FAIRBORNE ELECTRONIC ATTACK30,68730,687
								68 0604441FSPACE BASED INFRARED SYSTEM (SBIRS) HIGH EMD319,501311,501
								 Upgrade mobile ground units (STRATCOM unfunded priority)[5,000]
								 Hosted payload demonstration[–5,000]
								 Wide field of view test bed[–8,000]
								69 0604602FARMAMENT/ORDNANCE DEVELOPMENT31,11231,112
								70 0604604FSUBMUNITIONS2,5432,543
								71 0604617FAGILE COMBAT SUPPORT46,34046,340
								72 0604706FLIFE SUPPORT SYSTEMS8,8548,854
								73 0604735FCOMBAT TRAINING RANGES10,12910,129
								75 0604800FF–35—EMD563,037563,037
								770604853FEVOLVED EXPENDABLE LAUNCH VEHICLE PROGRAM (SPACE)—EMD0100,000
								 Liquid rocket engine[100,000]
								78 0604932FLONG RANGE STANDOFF WEAPON4,9384,938
								79 0604933FICBM FUZE MODERNIZATION59,82659,826
								80 0605030FJOINT TACTICAL NETWORK CENTER (JTNC)7878
								81 0605213FF–22 MODERNIZATION INCREMENT 3.2B173,647173,647
								82 0605214FGROUND ATTACK WEAPONS FUZE DEVELOPMENT5,3325,332
								83 0605221FKC–46776,937776,937
								84 0605223FADVANCED PILOT TRAINING8,2018,201
								86 0605278FHC/MC–130 RECAP RDT&E7,4977,497
								87 0605431FADVANCED EHF MILSATCOM (SPACE)314,378298,378
								 Satellite contractor support[–9,000]
								 Protected tactical demonstration[–7,000]
								88 0605432FPOLAR MILSATCOM (SPACE)103,552103,552
								89 0605433FWIDEBAND GLOBAL SATCOM (SPACE)31,42531,425
								90 0605458FAIR & SPACE OPS CENTER 10.2 RDT&E85,93885,938
								91 0605931FB–2 DEFENSIVE MANAGEMENT SYSTEM98,76898,768
								92 0101125FNUCLEAR WEAPONS MODERNIZATION198,357198,357
								94 0207701FFULL COMBAT MISSION TRAINING8,8318,831
								95 0307581FNEXTGEN JSTARS73,08810,000
								 Integrate exisitng technology in replacement[–63,088]
								SUBTOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION3,337,4193,350,331
								
								97 0604256FTHREAT SIMULATOR DEVELOPMENT24,41824,418
								98 0604759FMAJOR T&E INVESTMENT47,23247,232
								99 0605101FRAND PROJECT AIR FORCE30,44330,443
								101 0605712FINITIAL OPERATIONAL TEST & EVALUATION12,26612,266
								102 0605807FTEST AND EVALUATION SUPPORT689,509689,509
								103 0605860FROCKET SYSTEMS LAUNCH PROGRAM (SPACE)34,36434,364
								104 0605864FSPACE TEST PROGRAM (STP)21,16121,161
								104AOPERATIONALLY RESPONSIVE SPACE020,000
								 Program Increase[20,000]
								105 0605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT46,95546,955
								106 0605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT32,96532,965
								107 0606017FREQUIREMENTS ANALYSIS AND MATURATION13,85013,850
								108 0606116FSPACE TEST AND TRAINING RANGE DEVELOPMENT19,51219,512
								110 0606392FSPACE AND MISSILE CENTER (SMC) CIVILIAN WORKFORCE181,727181,727
								111 0308602FENTEPRISE INFORMATION SERVICES (EIS)4,9384,938
								112 0702806FACQUISITION AND MANAGEMENT SUPPORT18,64418,644
								113 0804731FGENERAL SKILL TRAINING1,4251,425
								114 1001004FINTERNATIONAL ACTIVITIES3,7903,790
								SUBTOTAL, RDT&E MANAGEMENT SUPPORT1,183,1991,203,199
								
								OPERATIONAL SYSTEMS DEVELOPMENT
								115 0603423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT299,760299,760
								118 0604618FJOINT DIRECT ATTACK MUNITION2,4692,469
								119 0605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM (AF-IPPS)90,21860,218
								 Delayed contract award[–30,000]
								120 0605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY34,81534,815
								122 0101113FB–52 SQUADRONS55,45755,457
								123 0101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)450450
								124 0101126FB–1B SQUADRONS5,3535,353
								125 0101127FB–2 SQUADRONS131,580131,580
								126 0101213FMINUTEMAN SQUADRONS139,109139,109
								127 0101313FSTRAT WAR PLANNING SYSTEM—USSTRATCOM35,60335,603
								128 0101314FNIGHT FIST—USSTRATCOM3232
								130 0102326FREGION/SECTOR OPERATION CONTROL CENTER MODERNIZATION PROGRAM1,5221,522
								131 0105921FSERVICE SUPPORT TO STRATCOM—SPACE ACTIVITIES3,1343,134
								133 0205219FMQ–9 UAV170,396170,396
								136 0207133FF–16 SQUADRONS133,105133,105
								137 0207134FF–15E SQUADRONS261,969261,969
								138 0207136FMANNED DESTRUCTIVE SUPPRESSION14,83114,831
								139 0207138FF–22A SQUADRONS156,962156,962
								140 0207142FF–35 SQUADRONS43,66643,666
								141 0207161FTACTICAL AIM MISSILES29,73929,739
								142 0207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)82,19582,195
								144 0207171FF–15 EPAWSS68,94449,444
								 Delays in pre-EMD phase[–19,500]
								145 0207224FCOMBAT RESCUE AND RECOVERY5,0955,095
								146 0207227FCOMBAT RESCUE—PARARESCUE883883
								147 0207247FAF TENCAP5,8125,812
								148 0207249FPRECISION ATTACK SYSTEMS PROCUREMENT1,0811,081
								149 0207253FCOMPASS CALL14,41114,411
								150 0207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM109,664109,664
								151 0207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)15,89715,897
								152 0207410FAIR & SPACE OPERATIONS CENTER (AOC)41,06641,066
								153 0207412FCONTROL AND REPORTING CENTER (CRC)552552
								154 0207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWACS)180,804180,804
								155 0207418FTACTICAL AIRBORNE CONTROL SYSTEMS3,7543,754
								157 0207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES7,8917,891
								158 0207444FTACTICAL AIR CONTROL PARTY-MOD5,8915,891
								159 0207448FC2ISR TACTICAL DATA LINK1,7821,782
								161 0207452FDCAPES821821
								163 0207590FSEEK EAGLE23,84423,844
								164 0207601FUSAF MODELING AND SIMULATION16,72316,723
								165 0207605FWARGAMING AND SIMULATION CENTERS5,9565,956
								166 0207697FDISTRIBUTED TRAINING AND EXERCISES4,4574,457
								167 0208006FMISSION PLANNING SYSTEMS60,67960,679
								169 0208059FCYBER COMMAND ACTIVITIES67,05767,057
								170 0208087FAF OFFENSIVE CYBERSPACE OPERATIONS13,35513,355
								171 0208088FAF DEFENSIVE CYBERSPACE OPERATIONS5,5765,576
								179 0301400FSPACE SUPERIORITY INTELLIGENCE12,21812,218
								180 0302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)28,77828,778
								181 0303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)81,03581,035
								182 0303140FINFORMATION SYSTEMS SECURITY PROGRAM70,49770,497
								183 0303141FGLOBAL COMBAT SUPPORT SYSTEM692692
								185 0303601FMILSATCOM TERMINALS55,20855,208
								187 0304260FAIRBORNE SIGINT ENTERPRISE106,78676,086
								 ASIP 2C[–30,700]
								190 0305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,1574,157
								193 0305110FSATELLITE CONTROL NETWORK (SPACE)20,80620,806
								194 0305111FWEATHER SERVICE25,10225,102
								195 0305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)23,51623,516
								196 0305116FAERIAL TARGETS8,6398,639
								199 0305128FSECURITY AND INVESTIGATIVE ACTIVITIES498498
								200 0305145FARMS CONTROL IMPLEMENTATION13,22213,222
								201 0305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES360360
								206 0305173FSPACE AND MISSILE TEST AND EVALUATION CENTER3,6743,674
								207 0305174FSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT2,4802,480
								208 0305179FINTEGRATED BROADCAST SERVICE (IBS)8,5928,592
								209 0305182FSPACELIFT RANGE SYSTEM (SPACE)13,46213,462
								210 0305202FDRAGON U–25,51111,311
								 Keep U–2 rather than enhance Global Hawk Block 30[5,800]
								212 0305206FAIRBORNE RECONNAISSANCE SYSTEMS28,11328,113
								213 0305207FMANNED RECONNAISSANCE SYSTEMS13,51613,516
								214 0305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS27,26527,265
								215 0305219FMQ–1 PREDATOR A UAV1,3781,378
								216 0305220FRQ–4 UAV244,514108,514
								 Keep U–2 rather than enhance Global Hawk Block 30[–136,000]
								217 0305221FNETWORK-CENTRIC COLLABORATIVE TARGETING11,0962,296
								 NCCT[–8,800]
								218 0305236FCOMMON DATA LINK (CDL)36,13736,137
								219 0305238FNATO AGS232,851232,851
								220 0305240FSUPPORT TO DCGS ENTERPRISE20,21820,218
								221 0305265FGPS III SPACE SEGMENT212,571212,571
								222 0305614FJSPOC MISSION SYSTEM73,77973,779
								223 0305881FRAPID CYBER ACQUISITION4,1024,102
								225 0305913FNUDET DETECTION SYSTEM (SPACE)20,46820,468
								226 0305940FSPACE SITUATION AWARENESS OPERATIONS11,59611,596
								227 0306250FCYBER OPERATIONS TECHNOLOGY DEVELOPMENT4,9384,938
								228 0308699FSHARED EARLY WARNING (SEW)1,2121,212
								230 0401119FC–5 AIRLIFT SQUADRONS (IF)38,77338,773
								231 0401130FC–17 AIRCRAFT (IF)83,77383,773
								232 0401132FC–130J PROGRAM26,71526,715
								233 0401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)5,1725,172
								234 0401219FKC–10S2,7142,714
								235 0401314FOPERATIONAL SUPPORT AIRLIFT27,78427,784
								236 0401318FCV–2238,71938,719
								237 0401319FPRESIDENTIAL AIRCRAFT REPLACEMENT (PAR)11,00611,006
								238 0408011FSPECIAL TACTICS / COMBAT CONTROL8,4058,405
								239 0702207FDEPOT MAINTENANCE (NON-IF)1,4071,407
								241 0708610FLOGISTICS INFORMATION TECHNOLOGY (LOGIT)109,68597,185
								 Reduce unjustified program growth[–12,500]
								242 0708611FSUPPORT SYSTEMS DEVELOPMENT16,20916,209
								243 0804743FOTHER FLIGHT TRAINING987987
								244 0808716FOTHER PERSONNEL ACTIVITIES126126
								245 0901202FJOINT PERSONNEL RECOVERY AGENCY2,6032,603
								246 0901218FCIVILIAN COMPENSATION PROGRAM1,5891,589
								247 0901220FPERSONNEL ADMINISTRATION5,0265,026
								248 0901226FAIR FORCE STUDIES AND ANALYSIS AGENCY1,3941,394
								249 0901279FFACILITIES OPERATION—ADMINISTRATIVE3,7983,798
								250 0901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT107,314107,314
								250A9999999999CLASSIFIED PROGRAMS11,441,12011,392,474
								 Classified program reduction [–16,700]
								 Classified adjustment[–31,946]
								SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT15,717,66615,437,320
								
								TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF23,739,89223,512,458
								
								RESEARCH, DEVELOPMENT, TEST & EVAL, DW
								BASIC RESEARCH
								1 0601000BRDTRA BASIC RESEARCH INITIATIVE37,77837,778
								2 0601101EDEFENSE RESEARCH SCIENCES312,146332,146
								 Basic research program increase[20,000]
								3 0601110D8ZBASIC RESEARCH INITIATIVES44,56434,564
								 Faculty fellows program reduction[–10,000]
								4 0601117EBASIC OPERATIONAL MEDICAL RESEARCH SCIENCE49,84849,848
								5 0601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM45,48855,488
								 Military Child STEM Education programs[10,000]
								6 0601228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS24,41234,412
								 Program increase[10,000]
								7 0601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM48,26148,261
								SUBTOTAL, BASIC RESEARCH562,497592,497
								
								APPLIED RESEARCH
								8 0602000D8ZJOINT MUNITIONS TECHNOLOGY20,06520,065
								9 0602115EBIOMEDICAL TECHNOLOGY112,242112,242
								11 0602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM51,87551,875
								12 0602251D8ZAPPLIED RESEARCH FOR THE ADVANCEMENT OF S&T PRIORITIES41,96531,965
								 Program reduction[–10,000]
								13 0602303EINFORMATION & COMMUNICATIONS TECHNOLOGY334,407334,407
								15 0602383EBIOLOGICAL WARFARE DEFENSE44,82544,825
								16 0602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM226,317226,317
								18 0602668D8ZCYBER SECURITY RESEARCH15,0007,500
								 Program reduction[–7,500]
								20 0602702ETACTICAL TECHNOLOGY305,484305,484
								21 0602715EMATERIALS AND BIOLOGICAL TECHNOLOGY160,389160,389
								22 0602716EELECTRONICS TECHNOLOGY179,203179,203
								23 0602718BRWEAPONS OF MASS DESTRUCTION DEFEAT TECHNOLOGIES151,737151,737
								24 0602751D8ZSOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH9,1569,156
								25 1160401BBSOF TECHNOLOGY DEVELOPMENT39,75039,750
								SUBTOTAL, APPLIED RESEARCH1,692,4151,674,915
								
								ADVANCED TECHNOLOGY DEVELOPMENT
								26 0603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY26,68826,688
								27 0603121D8ZSO/LIC ADVANCED DEVELOPMENT8,6828,682
								28 0603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT69,67569,675
								29 0603133D8ZFOREIGN COMPARATIVE TESTING30,00020,000
								 Program reduction[–10,000]
								30 0603160BRCOUNTERPROLIFERATION INITIATIVES—PROLIFERATION PREVENTION AND DEFEAT283,694283,694
								32 0603176CADVANCED CONCEPTS AND PERFORMANCE ASSESSMENT8,4708,470
								33 0603177CDISCRIMINATION SENSOR TECHNOLOGY45,11045,110
								34 0603178CWEAPONS TECHNOLOGY14,06814,068
								35 0603179CADVANCED C4ISR15,32915,329
								36 0603180CADVANCED RESEARCH16,58416,584
								37 0603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT19,33519,335
								38 0603264SAGILE TRANSPORTATION FOR THE 21ST CENTURY (AT21)—THEATER CAPABILITY2,5442,544
								39 0603274CSPECIAL PROGRAM—MDA TECHNOLOGY51,03351,033
								40 0603286EADVANCED AEROSPACE SYSTEMS129,723129,723
								41 0603287ESPACE PROGRAMS AND TECHNOLOGY179,883179,883
								42 0603288D8ZANALYTIC ASSESSMENTS12,0004,500
								 Program reduction[–7,500]
								43 0603289D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS60,00045,000
								 Program reduction[–15,000]
								44 0603294CCOMMON KILL VEHICLE TECHNOLOGY25,63925,639
								45 0603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT132,674132,674
								46 0603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY10,96510,965
								47 0603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS131,960111,960
								 Program reduction[–20,000]
								52 0603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM91,09591,095
								53 0603699D8ZEMERGING CAPABILITIES TECHNOLOGY DEVELOPMENT33,70633,706
								54 0603712SGENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS16,83616,836
								55 0603713SDEPLOYMENT AND DISTRIBUTION ENTERPRISE TECHNOLOGY29,68329,683
								56 0603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM57,79657,796
								57 0603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT72,14472,144
								58 0603727D8ZJOINT WARFIGHTING PROGRAM7,4057,405
								59 0603739EADVANCED ELECTRONICS TECHNOLOGIES92,24692,246
								60 0603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS243,265243,265
								62 0603766ENETWORK-CENTRIC WARFARE TECHNOLOGY386,926366,926
								 Program reduction[–20,000]
								63 0603767ESENSOR TECHNOLOGY312,821312,821
								64 0603769SEDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT10,69210,692
								65 0603781D8ZSOFTWARE ENGINEERING INSTITUTE15,77615,776
								66 0603826D8ZQUICK REACTION SPECIAL PROJECTS69,31969,319
								68 0603832D8ZDOD MODELING AND SIMULATION MANAGEMENT OFFICE3,0003,000
								71 0603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY81,14881,148
								72 0604055D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT31,80031,800
								73 0303310D8ZCWMD SYSTEMS46,06646,066
								74 1160402BBSOF ADVANCED TECHNOLOGY DEVELOPMENT57,62257,622
								SUBTOTAL, ADVANCED TECHNOLOGY DEVELOPMENT2,933,4022,860,902
								
								ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
								77 0603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P41,07241,072
								79 0603600D8ZWALKOFF90,55890,558
								80 0603714D8ZADVANCED SENSORS APPLICATION PROGRAM15,51819,518
								 Continue important test programs[4,000]
								81 0603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM51,46251,462
								82 0603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT299,598284,598
								 THAAD 2.0 early to need[–15,000]
								83 0603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT1,003,7681,033,768
								 GMD reliability and maintenance improvements[30,000]
								84 0603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL179,236179,236
								85 0603884CBALLISTIC MISSILE DEFENSE SENSORS392,893392,893
								86 0603890CBMD ENABLING PROGRAMS410,863410,863
								87 0603891CSPECIAL PROGRAMS—MDA310,261310,261
								88 0603892CAEGIS BMD929,208929,208
								89 0603893CSPACE TRACKING & SURVEILLANCE SYSTEM31,34631,346
								90 0603895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS6,3896,389
								91 0603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI443,484443,484
								92 0603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT46,38746,387
								93 0603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)58,53058,530
								94 0603906CREGARDING TRENCH16,19916,199
								95 0603907CSEA BASED X-BAND RADAR (SBX)64,40964,409
								96 0603913CISRAELI COOPERATIVE PROGRAMS96,803447,775
								 Israeli Missile Defense Programs[175,000]
								 Transfer from Procurement, Defense-Wide Line 34[175,972]
								97 0603914CBALLISTIC MISSILE DEFENSE TEST386,482386,482
								98 0603915CBALLISTIC MISSILE DEFENSE TARGETS485,294485,294
								99 0603920D8ZHUMANITARIAN DEMINING10,19410,194
								100 0603923D8ZCOALITION WARFARE10,13910,139
								101 0604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM2,9077,907
								 Program increase[5,000]
								102 0604250D8ZADVANCED INNOVATIVE TECHNOLOGIES190,000190,000
								103 0604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED AIRCRAFT SYSTEM (UAS) COMMON DEVELOPMENT3,7023,702
								104 0604445JWIDE AREA SURVEILLANCE53,00053,000
								1060604775D8ZDEFENSE RAPID INNOVATION FUND075,000
								 Program increase[75,000]
								107 0604787JJOINT SYSTEMS INTEGRATION7,0027,002
								108 0604828JJOINT FIRES INTEGRATION AND INTEROPERABILITY TEAM7,1027,102
								109 0604880CLAND-BASED SM–3 (LBSM3)123,444123,444
								110 0604881CAEGIS SM–3 BLOCK IIA CO-DEVELOPMENT263,695263,695
								113 0605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION12,50012,500
								114 0303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM2,6562,656
								115 0305103CCYBER SECURITY INITIATIVE961961
								SUBTOTAL, ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES6,047,0626,497,034
								
								SYSTEM DEVELOPMENT & DEMONSTRATION
								116 0604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD7,9367,936
								117 0604165D8ZPROMPT GLOBAL STRIKE CAPABILITY DEVELOPMENT70,76270,762
								118 0604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD345,883335,883
								 Program under-execution[–10,000]
								119 0604764KADVANCED IT SERVICES JOINT PROGRAM OFFICE (AITS-JPO)25,45925,459
								120 0604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)17,56217,562
								121 0605000BRWEAPONS OF MASS DESTRUCTION DEFEAT CAPABILITIES6,8876,887
								122 0605013BLINFORMATION TECHNOLOGY DEVELOPMENT12,53012,530
								123 0605021SEHOMELAND PERSONNEL SECURITY INITIATIVE286286
								124 0605022D8ZDEFENSE EXPORTABILITY PROGRAM3,2443,244
								125 0605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES6,5006,500
								126 0605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION15,32615,326
								127 0605075D8ZDCMO POLICY AND INTEGRATION19,35119,351
								128 0605080SDEFENSE AGENCY INTIATIVES (DAI)—FINANCIAL SYSTEM41,46541,465
								129 0605090SDEFENSE RETIRED AND ANNUITANT PAY SYSTEM (DRAS)10,13510,135
								130 0605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES9,5469,546
								131 0303141KGLOBAL COMBAT SUPPORT SYSTEM14,24114,241
								132 0305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)3,6603,660
								SUBTOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION610,773600,773
								
								RDT&E MANAGEMENT SUPPORT
								133 0604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)5,6165,616
								134 0604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT3,0923,092
								135 0604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)254,503254,503
								136 0604942D8ZASSESSMENTS AND EVALUATIONS21,66121,661
								138 0605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)27,16227,162
								139 0605104D8ZTECHNICAL STUDIES, SUPPORT AND ANALYSIS24,50124,501
								142 0605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)43,17643,176
								145 0605142D8ZSYSTEMS ENGINEERING44,24644,246
								146 0605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD2,6652,665
								147 0605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY4,3664,366
								148 0605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION27,90127,901
								149 0605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)2,8552,855
								150 0605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM105,944105,944
								156 0605502KASMALL BUSINESS INNOVATIVE RESEARCH400400
								159 0605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER1,6341,634
								160 0605798D8ZDEFENSE TECHNOLOGY ANALYSIS12,1057,355
								 Program reduction[–4,750]
								161 0605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)50,38950,389
								162 0605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION8,4528,452
								163 0605804D8ZDEVELOPMENT TEST AND EVALUATION15,18715,187
								164 0605898EMANAGEMENT HQ—R&D71,36271,362
								165 0606100D8ZBUDGET AND PROGRAM ASSESSMENTS4,1004,100
								166 0203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)1,9561,956
								167 0204571JJOINT STAFF ANALYTICAL SUPPORT10,32110,321
								170 0303166JSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES11,55211,552
								172 0305193D8ZCYBER INTELLIGENCE6,7486,748
								174 0804767D8ZCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)44,00540,005
								 Program decrease—historical under-execution[–4,000]
								175 0901598CMANAGEMENT HQ—MDA36,99836,998
								176 0901598D8WMANAGEMENT HEADQUARTERS WHS612612
								177A9999999999CLASSIFIED PROGRAMS44,36744,367
								SUBTOTAL, RDT&E MANAGEMENT SUPPORT887,876879,126
								
								OPERATIONAL SYSTEMS DEVELOPMENT
								178 0604130VENTERPRISE SECURITY SYSTEM (ESS)3,9883,988
								179 0605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MANA1,7501,750
								180 0605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)286286
								181 0607210D8ZINDUSTRIAL BASE ANALYSIS AND SUSTAINMENT SUPPORT14,77814,778
								182 0607310D8ZOPERATIONAL SYSTEMS DEVELOPMENT2,9532,953
								183 0607327TGLOBAL THEATER SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G-TSCMIS)10,35010,350
								184 0607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)28,49628,496
								185 0607828JJOINT INTEGRATION AND INTEROPERABILITY11,96811,968
								186 0208043JPLANNING AND DECISION AID SYSTEM (PDAS)1,8421,842
								187 0208045KC4I INTEROPERABILITY63,55863,558
								189 0301144KJOINT/ALLIED COALITION INFORMATION SHARING3,9313,931
								193 0302016KNATIONAL MILITARY COMMAND SYSTEM-WIDE SUPPORT924924
								194 0302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION9,6579,657
								195 0303126KLONG-HAUL COMMUNICATIONS—DCS25,35525,355
								196 0303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)12,67112,671
								197 0303135GPUBLIC KEY INFRASTRUCTURE (PKI)222222
								198 0303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)32,69832,698
								199 0303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM11,30411,304
								200 0303140GINFORMATION SYSTEMS SECURITY PROGRAM125,854155,854
								 Sharkseer[30,000]
								2010303140KINFORMATION SYSTEMS SECURITY PROGRAM012,600
								 Transfer from line 212 (PE 0305103K)[3,200]
								 Cyber Situational Awareness[9,400]
								202 0303150KGLOBAL COMMAND AND CONTROL SYSTEM33,79333,793
								203 0303153KDEFENSE SPECTRUM ORGANIZATION13,42313,423
								204 0303170KNET-CENTRIC ENTERPRISE SERVICES (NCES)3,7743,774
								205 0303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)951951
								206 0303610KTELEPORT PROGRAM2,6972,697
								208 0304210BBSPECIAL APPLICATIONS FOR CONTINGENCIES19,29419,294
								212 0305103KCYBER SECURITY INITIATIVE3,23434
								 Transfer to line 201 (PE 0303140K)[–3,200]
								213 0305125D8ZCRITICAL INFRASTRUCTURE PROTECTION (CIP)8,8468,846
								217 0305186D8ZPOLICY R&D PROGRAMS7,0657,065
								218 0305199D8ZNET CENTRICITY23,98423,984
								221 0305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS5,2865,286
								224 0305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS3,4003,400
								229 0305327VINSIDER THREAT8,6708,670
								230 0305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM2,1102,110
								239 0708011SINDUSTRIAL PREPAREDNESS22,36622,366
								240 0708012SLOGISTICS SUPPORT ACTIVITIES1,5741,574
								241 0902298JMANAGEMENT HQ—OJCS4,4094,409
								242 1105219BBMQ–9 UAV9,70214,902
								 Capability Improvements[5,200]
								243 1105232BBRQ–11 UAV259259
								245 1160403BBAVIATION SYSTEMS164,233164,233
								247 1160405BBINTELLIGENCE SYSTEMS DEVELOPMENT9,4909,490
								248 1160408BBOPERATIONAL ENHANCEMENTS75,25375,253
								252 1160431BBWARRIOR SYSTEMS24,66124,661
								253 1160432BBSPECIAL PROGRAMS20,90820,908
								259 1160480BBSOF TACTICAL VEHICLES3,6723,672
								262 1160483BBMARITIME SYSTEMS57,90557,905
								264 1160489BBGLOBAL VIDEO SURVEILLANCE ACTIVITIES3,7883,788
								265 1160490BBOPERATIONAL ENHANCEMENTS INTELLIGENCE16,22516,225
								265A9999999999CLASSIFIED PROGRAMS3,118,5023,118,502
								SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT3,957,4904,002,090
								
								TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW16,766,08417,181,906
								
								OPERATIONAL TEST & EVAL, DEFENSE
								MANAGEMENT SUPPORT
								1 0605118OTEOPERATIONAL TEST AND EVALUATION74,58374,583
								2 0605131OTELIVE FIRE TEST AND EVALUATION45,14245,142
								3 0605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES48,01348,013
								TOTAL MANAGEMENT SUPPORT167,738167,738
								
								TOTAL OPERATIONAL TEST & EVAL, DEFENSE167,738167,738
								
								TOTAL, TITLE II63,533,94763,484,398
				XLIIIOPERATION AND MAINTENANCE
				4301.OPERATION AND MAINTENANCE
					
						
								SEC. 4301. OPERATION AND MAINTENANCE(In Thousands of Dollars)
								LineItemFY 2015 RequestSenate Authorized
							
								OPERATION & MAINTENANCE, ARMY
								OPERATING FORCES
								010MANEUVER UNITS969,281969,281
								020MODULAR SUPPORT BRIGADES61,99061,990
								030ECHELONS ABOVE BRIGADE450,987450,987
								040THEATER LEVEL ASSETS545,773545,773
								050LAND FORCES OPERATIONS SUPPORT1,057,4531,057,453
								060AVIATION ASSETS1,409,3471,409,347
								070FORCE READINESS OPERATIONS SUPPORT3,592,3343,592,334
								080LAND FORCES SYSTEMS READINESS411,388411,388
								090LAND FORCES DEPOT MAINTENANCE1,001,2321,186,832
								 Readiness funding increase[185,600]
								100BASE OPERATIONS SUPPORT7,428,9727,428,972
								110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION2,066,4342,179,434
								 Facilities Sustainment[18,750]
								 Readiness funding increase—fully funds 6% CIP[94,250]
								120MANAGEMENT AND OPERATIONAL HEADQUARTERS411,863411,863
								130COMBATANT COMMANDERS CORE OPERATIONS179,399179,399
								170COMBATANT COMMANDS DIRECT MISSION SUPPORT432,281432,281
								SUBTOTAL, OPERATING FORCES20,018,73420,317,334
								
								MOBILIZATION
								180STRATEGIC MOBILITY316,776316,776
								190ARMY PREPOSITIONED STOCKS187,609187,609
								200INDUSTRIAL PREPAREDNESS6,4636,463
								SUBTOTAL, MOBILIZATION510,848510,848
								
								TRAINING AND RECRUITING
								210OFFICER ACQUISITION124,766124,766
								220RECRUIT TRAINING51,96851,968
								230ONE STATION UNIT TRAINING43,73543,735
								240SENIOR RESERVE OFFICERS TRAINING CORPS456,563456,563
								250SPECIALIZED SKILL TRAINING886,529886,529
								260FLIGHT TRAINING890,070890,070
								270PROFESSIONAL DEVELOPMENT EDUCATION193,291193,291
								280TRAINING SUPPORT552,359552,359
								290RECRUITING AND ADVERTISING466,927466,927
								300EXAMINING194,588194,588
								310OFF-DUTY AND VOLUNTARY EDUCATION205,782205,782
								320CIVILIAN EDUCATION AND TRAINING150,571150,571
								330JUNIOR RESERVE OFFICER TRAINING CORPS169,784169,784
								SUBTOTAL, TRAINING AND RECRUITING4,386,9334,386,933
								
								ADMIN & SRVWIDE ACTIVITIES
								350SERVICEWIDE TRANSPORTATION541,877541,877
								360CENTRAL SUPPLY ACTIVITIES722,291722,291
								370LOGISTIC SUPPORT ACTIVITIES602,034602,034
								380AMMUNITION MANAGEMENT422,277422,277
								390ADMINISTRATION405,442405,442
								400SERVICEWIDE COMMUNICATIONS1,624,7421,624,742
								410MANPOWER MANAGEMENT289,771289,771
								420OTHER PERSONNEL SUPPORT390,924390,924
								430OTHER SERVICE SUPPORT1,118,5401,118,540
								440ARMY CLAIMS ACTIVITIES241,234241,234
								450REAL ESTATE MANAGEMENT243,509243,509
								460FINANCIAL MANAGEMENT AND AUDIT READINESS200,615200,615
								470INTERNATIONAL MILITARY HEADQUARTERS462,591462,591
								480MISC. SUPPORT OF OTHER NATIONS27,37527,375
								525CLASSIFIED PROGRAMS1,030,4111,030,411
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES8,323,6338,323,633
								
								UNDISTRIBUTED
								530UNDISTRIBUTED0–320,000
								 Foreign currency fluctuation savings[–48,900]
								 Program decrease—overestimate of civilian personnel[–250,000]
								 Travel savings[–21,100]
								SUBTOTAL, UNDISTRIBUTED0–320,000
								
								TOTAL, OPERATION & MAINTENANCE, ARMY33,240,14833,218,748
								
								OPERATION & MAINTENANCE, ARMY RES
								OPERATING FORCES
								020MODULAR SUPPORT BRIGADES15,20015,200
								030ECHELONS ABOVE BRIGADE502,664502,664
								040THEATER LEVEL ASSETS107,489107,489
								050LAND FORCES OPERATIONS SUPPORT543,989543,989
								060AVIATION ASSETS72,96372,963
								070FORCE READINESS OPERATIONS SUPPORT360,082360,082
								080LAND FORCES SYSTEMS READINESS72,49172,491
								090LAND FORCES DEPOT MAINTENANCE58,87373,873
								 Readiness funding increase[15,000]
								100BASE OPERATIONS SUPPORT388,961388,961
								110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION228,597233,597
								 Facilities Sustainment[5,000]
								120MANAGEMENT AND OPERATIONAL HEADQUARTERS39,59039,590
								SUBTOTAL, OPERATING FORCES2,390,8992,410,899
								
								ADMIN & SRVWIDE ACTIVITIES
								130SERVICEWIDE TRANSPORTATION10,60810,608
								140ADMINISTRATION18,58718,587
								150SERVICEWIDE COMMUNICATIONS6,6816,681
								160MANPOWER MANAGEMENT9,1929,192
								170RECRUITING AND ADVERTISING54,60254,602
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES99,67099,670
								
								TOTAL, OPERATION & MAINTENANCE, ARMY RES2,490,5692,510,569
								
								OPERATION & MAINTENANCE, ARNG
								OPERATING FORCES
								010MANEUVER UNITS660,648683,648
								 Readiness funding increase[23,000]
								020MODULAR SUPPORT BRIGADES165,942165,942
								030ECHELONS ABOVE BRIGADE733,800733,800
								040THEATER LEVEL ASSETS83,08483,084
								050LAND FORCES OPERATIONS SUPPORT22,00522,005
								060AVIATION ASSETS920,085920,085
								070FORCE READINESS OPERATIONS SUPPORT680,887680,887
								080LAND FORCES SYSTEMS READINESS69,72669,726
								090LAND FORCES DEPOT MAINTENANCE138,263138,263
								100BASE OPERATIONS SUPPORT804,517804,517
								110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION490,205495,205
								 Facilities Sustainment[5,000]
								120MANAGEMENT AND OPERATIONAL HEADQUARTERS872,140872,140
								SUBTOTAL, OPERATING FORCES5,641,3025,669,302
								
								ADMIN & SRVWIDE ACTIVITIES
								130SERVICEWIDE TRANSPORTATION6,6906,690
								140REAL ESTATE MANAGEMENT1,7651,765
								150ADMINISTRATION63,07563,075
								160SERVICEWIDE COMMUNICATIONS37,37237,372
								170MANPOWER MANAGEMENT6,4846,484
								180OTHER PERSONNEL SUPPORT274,085260,285
								 Program decrease for advertising[–13,800]
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES389,471375,671
								
								TOTAL, OPERATION & MAINTENANCE, ARNG6,030,7736,044,973
								
								OPERATION & MAINTENANCE, NAVY
								OPERATING FORCES
								010MISSION AND OTHER FLIGHT OPERATIONS4,947,2024,947,202
								020FLEET AIR TRAINING1,647,9431,647,943
								030AVIATION TECHNICAL DATA & ENGINEERING SERVICES37,05037,050
								040AIR OPERATIONS AND SAFETY SUPPORT96,13996,139
								050AIR SYSTEMS SUPPORT363,763363,763
								060AIRCRAFT DEPOT MAINTENANCE814,770923,670
								 Readiness funding increase[108,900]
								070AIRCRAFT DEPOT OPERATIONS SUPPORT36,49436,494
								080AVIATION LOGISTICS350,641350,641
								090MISSION AND OTHER SHIP OPERATIONS3,865,3793,865,379
								100SHIP OPERATIONS SUPPORT & TRAINING711,243711,243
								110SHIP DEPOT MAINTENANCE5,296,4085,296,408
								120SHIP DEPOT OPERATIONS SUPPORT1,339,0771,339,077
								130COMBAT COMMUNICATIONS708,634708,634
								140ELECTRONIC WARFARE91,59991,599
								150SPACE SYSTEMS AND SURVEILLANCE207,038207,038
								160WARFARE TACTICS432,715432,715
								170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY338,116338,116
								180COMBAT SUPPORT FORCES892,316892,316
								190EQUIPMENT MAINTENANCE128,486128,486
								200DEPOT OPERATIONS SUPPORT2,4722,472
								210COMBATANT COMMANDERS CORE OPERATIONS101,200101,200
								220COMBATANT COMMANDERS DIRECT MISSION SUPPORT188,920188,920
								230CRUISE MISSILE109,911109,911
								240FLEET BALLISTIC MISSILE1,172,8231,174,123
								 Additional FCET[1,300]
								250IN-SERVICE WEAPONS SYSTEMS SUPPORT104,139104,139
								260WEAPONS MAINTENANCE490,911490,911
								270OTHER WEAPON SYSTEMS SUPPORT324,861324,861
								290ENTERPRISE INFORMATION936,743936,743
								300SUSTAINMENT, RESTORATION AND MODERNIZATION1,483,4951,587,495
								 Facilities Sustainment[18,750]
								 Readiness funding increase—fully funds 6% CIP[85,250]
								310BASE OPERATING SUPPORT4,398,6674,398,667
								SUBTOTAL, OPERATING FORCES31,619,15531,833,355
								
								MOBILIZATION
								320SHIP PREPOSITIONING AND SURGE526,926526,926
								330READY RESERVE FORCE195195
								340AIRCRAFT ACTIVATIONS/INACTIVATIONS6,7046,704
								350SHIP ACTIVATIONS/INACTIVATIONS251,538205,538
								 Transfer to SCN, line4, for CVN 73 RCOH[–46,000]
								360EXPEDITIONARY HEALTH SERVICES SYSTEMS124,323124,323
								370INDUSTRIAL READINESS2,3232,323
								380COAST GUARD SUPPORT20,33320,333
								SUBTOTAL, MOBILIZATION932,342886,342
								
								TRAINING AND RECRUITING
								390OFFICER ACQUISITION156,214156,214
								400RECRUIT TRAINING8,8638,863
								410RESERVE OFFICERS TRAINING CORPS148,150148,150
								420SPECIALIZED SKILL TRAINING601,501601,501
								430FLIGHT TRAINING8,2398,239
								440PROFESSIONAL DEVELOPMENT EDUCATION164,214164,214
								450TRAINING SUPPORT182,619182,619
								460RECRUITING AND ADVERTISING230,589230,589
								470OFF-DUTY AND VOLUNTARY EDUCATION115,595115,595
								480CIVILIAN EDUCATION AND TRAINING79,60679,606
								490JUNIOR ROTC41,66441,664
								SUBTOTAL, TRAINING AND RECRUITING1,737,2541,737,254
								
								ADMIN & SRVWIDE ACTIVITIES
								500ADMINISTRATION858,871858,871
								510EXTERNAL RELATIONS12,80712,807
								520CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT119,863119,863
								530MILITARY MANPOWER AND PERSONNEL MANAGEMENT356,113356,113
								540OTHER PERSONNEL SUPPORT255,605255,605
								550SERVICEWIDE COMMUNICATIONS339,802339,802
								570SERVICEWIDE TRANSPORTATION172,203172,203
								590PLANNING, ENGINEERING AND DESIGN283,621283,621
								600ACQUISITION AND PROGRAM MANAGEMENT1,111,4641,111,464
								610HULL, MECHANICAL AND ELECTRICAL SUPPORT43,23243,232
								620COMBAT/WEAPONS SYSTEMS25,68925,689
								630SPACE AND ELECTRONIC WARFARE SYSTEMS73,15973,159
								640NAVAL INVESTIGATIVE SERVICE548,640548,640
								700INTERNATIONAL HEADQUARTERS AND AGENCIES4,7134,713
								705CLASSIFIED PROGRAMS531,324531,324
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES4,737,1064,737,106
								
								UNDISTRIBUTED
								710UNDISTRIBUTED0–88,700
								 Foreign currency fluctuation savings[–74,200]
								 Travel savings[–14,500]
								SUBTOTAL, UNDISTRIBUTED0–88,700
								
								TOTAL, OPERATION & MAINTENANCE, NAVY39,025,85739,105,357
								
								OPERATION & MAINTENANCE, MARINE CORPS
								OPERATING FORCES
								010OPERATIONAL FORCES905,744939,544
								 Readiness funding increase—SPMAGTFs in CENTCOM and SOUTHCOM[33,800]
								020FIELD LOGISTICS921,543921,543
								030DEPOT MAINTENANCE229,058229,058
								040MARITIME PREPOSITIONING87,66087,660
								050SUSTAINMENT, RESTORATION & MODERNIZATION573,926592,676
								 Facilities Sustainment[18,750]
								060BASE OPERATING SUPPORT1,983,1181,983,118
								SUBTOTAL, OPERATING FORCES4,701,0494,753,599
								
								TRAINING AND RECRUITING
								070RECRUIT TRAINING18,22718,227
								080OFFICER ACQUISITION948948
								090SPECIALIZED SKILL TRAINING98,44898,448
								100PROFESSIONAL DEVELOPMENT EDUCATION42,30542,305
								110TRAINING SUPPORT330,156330,156
								120RECRUITING AND ADVERTISING161,752161,752
								130OFF-DUTY AND VOLUNTARY EDUCATION19,13734,837
								 At USMC request transfer from RDTEN 53[15,700]
								140JUNIOR ROTC23,27723,277
								SUBTOTAL, TRAINING AND RECRUITING694,250709,950
								
								ADMIN & SRVWIDE ACTIVITIES
								150SERVICEWIDE TRANSPORTATION36,35936,359
								160ADMINISTRATION362,608353,415
								 Program decrease—museum expansion[–9,193]
								180ACQUISITION AND PROGRAM MANAGEMENT70,51570,515
								185CLASSIFIED PROGRAMS44,70644,706
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES514,188504,995
								
								UNDISTRIBUTED
								190UNDISTRIBUTED0–33,200
								 Foreign currency fluctuation savings[–28,400]
								 Travel savings[–4,800]
								SUBTOTAL, UNDISTRIBUTED0–33,200
								
								TOTAL, OPERATION & MAINTENANCE, MARINE CORPS5,909,4875,935,344
								
								OPERATION & MAINTENANCE, NAVY RES
								OPERATING FORCES
								010MISSION AND OTHER FLIGHT OPERATIONS565,842565,842
								020INTERMEDIATE MAINTENANCE5,9485,948
								040AIRCRAFT DEPOT MAINTENANCE82,63682,636
								050AIRCRAFT DEPOT OPERATIONS SUPPORT353353
								060AVIATION LOGISTICS7,0077,007
								070MISSION AND OTHER SHIP OPERATIONS8,1908,190
								080SHIP OPERATIONS SUPPORT & TRAINING556556
								090SHIP DEPOT MAINTENANCE4,5714,571
								100COMBAT COMMUNICATIONS14,47214,472
								110COMBAT SUPPORT FORCES119,056119,056
								120WEAPONS MAINTENANCE1,8521,852
								130ENTERPRISE INFORMATION25,35425,354
								140SUSTAINMENT, RESTORATION AND MODERNIZATION48,27153,271
								 Facilities Sustainment[5,000]
								150BASE OPERATING SUPPORT101,921101,921
								SUBTOTAL, OPERATING FORCES986,029991,029
								
								ADMIN & SRVWIDE ACTIVITIES
								160ADMINISTRATION1,5201,520
								170MILITARY MANPOWER AND PERSONNEL MANAGEMENT12,99812,998
								180SERVICEWIDE COMMUNICATIONS3,3953,395
								190ACQUISITION AND PROGRAM MANAGEMENT3,1583,158
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES21,07121,071
								
								TOTAL, OPERATION & MAINTENANCE, NAVY RES1,007,1001,012,100
								
								OPERATION & MAINTENANCE, MC RESERVE
								OPERATING FORCES
								010OPERATING FORCES93,09393,093
								020DEPOT MAINTENANCE18,37718,377
								030SUSTAINMENT, RESTORATION AND MODERNIZATION29,23234,232
								 Facilities Sustainment[5,000]
								040BASE OPERATING SUPPORT106,447106,447
								SUBTOTAL, OPERATING FORCES247,149252,149
								
								ADMIN & SRVWIDE ACTIVITIES
								050SERVICEWIDE TRANSPORTATION914914
								060ADMINISTRATION11,83111,831
								070RECRUITING AND ADVERTISING8,6888,688
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES21,43321,433
								
								OPERATION & MAINTENANCE, AIR FORCE
								OPERATING FORCES
								010PRIMARY COMBAT FORCES3,163,4573,163,457
								020COMBAT ENHANCEMENT FORCES1,694,3391,694,339
								030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,579,1781,579,178
								040DEPOT MAINTENANCE6,119,5226,119,522
								050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION1,453,5891,472,339
								 Facilities Sustainment[18,750]
								060BASE SUPPORT2,599,4192,599,419
								070GLOBAL C3I AND EARLY WARNING908,790908,790
								080OTHER COMBAT OPS SPT PROGRAMS856,306856,306
								090TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES800,689792,689
								 RC–135[–8,000]
								100LAUNCH FACILITIES282,710282,710
								110SPACE CONTROL SYSTEMS397,818397,818
								120COMBATANT COMMANDERS DIRECT MISSION SUPPORT871,840860,840
								 Program decrease—classified program[–11,000]
								130COMBATANT COMMANDERS CORE OPERATIONS237,348217,348
								 Program decrease—JECC[–20,000]
								130AAIRBORNE WARNING AND CONTROL SYSTEM034,600
								 Retain current AWACS fleet[34,600]
								130BA–10 FLYING HOURS0188,400
								 Retain current A–10 fleet[188,400]
								130CA–10 WEAPONS SYSTEMS SUSTAINMENT068,100
								 Retain current A–10 fleet[68,100]
								SUBTOTAL, OPERATING FORCES20,965,00521,235,855
								
								MOBILIZATION
								140AIRLIFT OPERATIONS1,968,8101,968,810
								150MOBILIZATION PREPAREDNESS139,743139,743
								160DEPOT MAINTENANCE1,534,5601,534,560
								170FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION173,627173,627
								180BASE SUPPORT688,801688,801
								SUBTOTAL, MOBILIZATION4,505,5414,505,541
								
								TRAINING AND RECRUITING
								190OFFICER ACQUISITION82,39682,396
								200RECRUIT TRAINING19,85219,852
								210RESERVE OFFICERS TRAINING CORPS (ROTC)76,13476,134
								220FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION212,226212,226
								230BASE SUPPORT759,809759,809
								240SPECIALIZED SKILL TRAINING356,157356,157
								250FLIGHT TRAINING697,594697,594
								260PROFESSIONAL DEVELOPMENT EDUCATION219,441219,441
								270TRAINING SUPPORT91,00191,001
								280DEPOT MAINTENANCE316,688316,688
								290RECRUITING AND ADVERTISING73,92073,920
								300EXAMINING3,1213,121
								310OFF-DUTY AND VOLUNTARY EDUCATION181,718181,718
								320CIVILIAN EDUCATION AND TRAINING147,667147,667
								330JUNIOR ROTC63,25063,250
								SUBTOTAL, TRAINING AND RECRUITING3,300,9743,300,974
								
								ADMIN & SRVWIDE ACTIVITIES
								340LOGISTICS OPERATIONS1,003,5131,013,813
								 Readiness funding increase—PACOM unfunded priority list[10,300]
								350TECHNICAL SUPPORT ACTIVITIES843,449843,449
								360DEPOT MAINTENANCE78,12678,126
								370FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION247,677247,677
								380BASE SUPPORT1,103,4421,103,442
								390ADMINISTRATION597,234597,234
								400SERVICEWIDE COMMUNICATIONS506,840506,840
								410OTHER SERVICEWIDE ACTIVITIES892,256892,256
								420CIVIL AIR PATROL24,98124,981
								450INTERNATIONAL SUPPORT92,41992,419
								465CLASSIFIED PROGRAMS1,169,7361,164,376
								 Classified adjustment[–5,360]
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES6,559,6736,564,613
								
								UNDISTRIBUTED
								470UNDISTRIBUTED0–69,200
								 Foreign currency fluctuation savings[–51,900]
								 Travel savings[–17,300]
								SUBTOTAL, UNDISTRIBUTED0–69,200
								
								TOTAL, OPERATION & MAINTENANCE, AIR FORCE35,331,19335,537,783
								
								OPERATION & MAINTENANCE, AF RESERVE
								OPERATING FORCES
								010PRIMARY COMBAT FORCES1,719,4671,719,467
								020MISSION SUPPORT OPERATIONS211,132211,132
								030DEPOT MAINTENANCE530,301530,301
								040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION85,67290,672
								 Facilities Sustainment[5,000]
								050BASE SUPPORT367,966367,966
								SUBTOTAL, OPERATING FORCES2,914,5382,919,538
								
								ADMIN & SRVWIDE ACTIVITIES
								060ADMINISTRATION59,89959,899
								070RECRUITING AND ADVERTISING14,50914,509
								080MILITARY MANPOWER AND PERS MGMT (ARPC)20,34520,345
								090OTHER PERS SUPPORT (DISABILITY COMP)6,5516,551
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES101,304101,304
								
								TOTAL, OPERATION & MAINTENANCE, AF RESERVE3,015,8423,020,842
								
								OPERATION & MAINTENANCE, ANG
								OPERATING FORCES
								010AIRCRAFT OPERATIONS3,367,7293,367,729
								020MISSION SUPPORT OPERATIONS718,295718,295
								030DEPOT MAINTENANCE1,528,6951,528,695
								040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION137,604142,604
								 Facilities Sustainment[5,000]
								050BASE SUPPORT581,536581,536
								SUBTOTAL, OPERATING FORCES6,333,8596,338,859
								
								ADMIN & SRVWIDE ACTIVITIES
								060ADMINISTRATION27,81227,812
								070RECRUITING AND ADVERTISING31,18831,188
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES59,00059,000
								
								TOTAL, OPERATION & MAINTENANCE, ANG6,392,8596,397,859
								
								OPERATION AND MAINTENANCE, DEFENSE-WIDE
								OPERATING FORCES
								010JOINT CHIEFS OF STAFF462,107462,107
								020SPECIAL OPERATIONS COMMAND/OPERATING FORCES4,762,2454,791,845
								 USSOCOM NCR[–5,000]
								 USSOCOM RSCC[–1,800]
								 UFR Flying Hours[36,400]
								 UFR Unit Readiness Training[20,000]
								SUBTOTAL, OPERATING FORCES5,224,3525,253,952
								
								TRAINING AND RECRUITING
								030DEFENSE ACQUISITION UNIVERSITY135,437135,437
								040NATIONAL DEFENSE UNIVERSITY80,08280,082
								050SPECIAL OPERATIONS COMMAND/TRAINING AND RECRUITING371,620371,620
								SUBTOTAL, TRAINING AND RECRUITING587,139587,139
								
								ADMIN & SRVWIDE ACTIVITIES
								060CIVIL MILITARY PROGRAMS119,888144,888
								 Starbase[25,000]
								080DEFENSE CONTRACT AUDIT AGENCY556,493556,493
								090DEFENSE CONTRACT MANAGEMENT AGENCY1,340,3741,340,374
								100DEFENSE HUMAN RESOURCES ACTIVITY633,300633,300
								110DEFENSE INFORMATION SYSTEMS AGENCY1,263,6781,263,678
								130DEFENSE LEGAL SERVICES AGENCY26,71026,710
								140DEFENSE LOGISTICS AGENCY381,470394,170
								 PTAP funding increase[12,700]
								150DEFENSE MEDIA ACTIVITY194,520194,520
								160DEFENSE POW/MIA OFFICE21,48521,485
								170DEFENSE SECURITY COOPERATION AGENCY544,786537,786
								 Program decrease—Combatting terrorism fellowship[–7,000]
								180DEFENSE SECURITY SERVICE527,812527,812
								200DEFENSE TECHNOLOGY SECURITY ADMINISTRATION32,78732,787
								230DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,566,4242,596,424
								 Supplemental Impact Aid[25,000]
								 Disability Impact Aid[5,000]
								240MISSILE DEFENSE AGENCY416,644416,644
								260OFFICE OF ECONOMIC ADJUSTMENT186,987106,387
								 Program decrease—ahead of need[–80,600]
								270OFFICE OF THE SECRETARY OF DEFENSE1,891,1631,882,363
								 Program decrease—BRAC 2015[–4,800]
								 Program decrease for DOD rewards program[–4,000]
								280SPECIAL OPERATIONS COMMAND/ADMIN & SVC-WIDE ACTIVITIES87,91587,915
								290WASHINGTON HEADQUARTERS SERVICES610,982610,982
								295CLASSIFIED PROGRAMS13,983,32314,024,923
								 Additional AFRICOM ISR Support[60,000]
								 DCS[–18,400]
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES25,386,74125,399,641
								
								UNDISTRIBUTED
								305UNDISTRIBUTED0–29,800
								 Foreign currency fluctuation savings[–17,500]
								 Travel savings[–17,300]
								 Blue water review[5,000]
								SUBTOTAL, UNDISTRIBUTED0–29,800
								
								TOTAL, OPERATION AND MAINTENANCE, DEFENSE-WIDE31,198,23231,210,932
								
								MISCELLANEOUS APPROPRIATIONS
								010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE13,72313,723
								010OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID100,000100,000
								010COOPERATIVE THREAT REDUCTION ACCOUNT365,108365,108
								010ACQ WORKFORCE DEV FD212,875212,875
								030ENVIRONMENTAL RESTORATION, ARMY201,560201,560
								040ENVIRONMENTAL RESTORATION, NAVY277,294277,294
								050ENVIRONMENTAL RESTORATION, AIR FORCE408,716408,716
								060ENVIRONMENTAL RESTORATION, DEFENSE8,5478,547
								070ENVIRONMENTAL RESTORATION FORMERLY USED SITES208,353208,353
								080OVERSEAS CONTINGENCY OPERATIONS TRANSFER FUND5,0005,000
								090SUPPORT OF INTERNATIONAL SPORTING COMPETITIONS, DEFENSE10,0005,700
								 Program decrease—SISC[–4,300]
								TOTAL, MISCELLANEOUS APPROPRIATIONS1,811,1761,806,876
								
								TOTAL, TITLE III165,721,818166,074,965
				XLIVMILITARY PERSONNEL
				4401.MILITARY PERSONNEL
					
						
								SEC. 4401. MILITARY PERSONNEL(In Thousands of Dollars)
								ItemFY 2015 RequestSenate Authorized
							
								MILITARY PERSONNEL
								MILITARY PERSONNEL APPROPRIATIONS
								MILITARY PERSONNEL APPROPRIATIONS128,957,593128,910,683
								 Military Personnel Historical Underexecution[–761,610]
								 Restore lost savings relating to retiree COLA[500,000]
								 Restore assumed savings for TRICARE consolidation[78,000]
								 Readiness funding increase—CTC rotations for Army National Guard[45,000]
								 Reduction in meals-ready-to-eat[–20,000]
								 Retain current A–10 fleet[82,800]
								 Retain current AWACS fleet[24,900]
								 Increase state ESGR personnel[4,000]
								SUBTOTAL, MILITARY PERSONNEL APPROPRIATIONS128,957,593128,910,683
								
								MEDICARE-ELIGIBLE RETIREE HEALTH FUND CONTRIBUTIONS
								MEDICARE-ELIGIBLE RETIREE HEALTH FUND CONTRIBUTIONS6,236,0926,236,092
								SUBTOTAL, MEDICARE-ELIGIBLE RETIREE HEALTH FUND CONTRIBUTIONS6,236,0926,236,092
								
								TOTAL, MILITARY PERSONNEL135,193,685135,146,775
				XLVOTHER AUTHORIZATIONS
				4501.OTHER AUTHORIZATIONS
					
						
								SEC. 4501. OTHER AUTHORIZATIONS (In Thousands of Dollars)
								LineItemFY 2015 RequestSenate Authorized
							
								WORKING CAPITAL FUND, ARMY
								010PREPOSITIONED WAR RESERVE STOCKS13,72713,727
								TOTAL, WORKING CAPITAL FUND, ARMY13,72713,727
								
								WORKING CAPITAL FUND, AIR FORCE
								010SUPPLIES AND MATERIALS (MEDICAL/DENTAL)61,71761,717
								TOTAL, WORKING CAPITAL FUND, AIR FORCE61,71761,717
								
								WORKING CAPITAL FUND, DEFENSE-WIDE
								010DEFENSE LOGISTICS AGENCY (DLA)44,29339,293
								 Program decrease—MREs[–5,000]
								TOTAL, WORKING CAPITAL FUND, DEFENSE-WIDE44,29339,293
								
								WORKING CAPITAL FUND, DECA
								010WORKING CAPITAL FUND, DECA1,114,7311,314,731
								 Restore Commissary Cut[200,000]
								TOTAL, WORKING CAPITAL FUND, DECA1,114,7311,314,731
								
								TOTAL, ALL WORKING CAPITAL FUNDS1,234,4681,429,468
								
								NATIONAL SEA-BASED DETERRENCE FUND
								010 NATIONAL SEA-BASED DETERRENCE FUND0100,000
								 National Sea-based Deterrence Fund[100,000]
								TOTAL, NATIONAL SEA-BASED DETERRENCE FUND0100,000
								
								CHEM AGENTS & MUNITIONS DESTRUCTION
								010OPERATION & MAINTENANCE222,728222,728
								020RDT&E595,913595,913
								030PROCUREMENT10,22710,227
								TOTAL, CHEM AGENTS & MUNITIONS DESTRUCTION828,868828,868
								
								OFFICE OF THE INSPECTOR GENERAL
								010OPERATION AND MAINTENANCE310,830310,830
								020PROCUREMENT1,0001,000
								TOTAL, OFFICE OF THE INSPECTOR GENERAL311,830311,830
								
								DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF
								010DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE719,096739,096
								 Additional SOUTHCOM ISR Support[20,000]
								020DRUG DEMAND REDUCTION PROGRAM101,591101,591
								TOTAL, DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF820,687840,687
								
								DEFENSE HEALTH PROGRAM
								DHP OPERATION & MAINTENANCE
								010IN-HOUSE CARE8,799,0868,799,086
								020PRIVATE SECTOR CARE15,412,59915,412,599
								030CONSOLIDATED HEALTH SUPPORT2,462,0962,462,096
								040INFORMATION MANAGEMENT1,557,3471,557,347
								050MANAGEMENT ACTIVITIES366,223366,223
								060EDUCATION AND TRAINING750,866750,866
								070BASE OPERATIONS/COMMUNICATIONS1,683,6941,683,694
								070AUNDISTRIBUTED0–78,000
								 Reduction for anticipated cost of TRICARE consolidation[–88,000]
								 Mental Health Assessments[10,000]
								SUBTOTAL, DHP OPERATION & MAINTENANCE31,031,91130,953,911
								
								DHP RESEARCH & DEVELOPMENT
								090R&D RESEARCH10,31710,317
								100R&D EXPLORATRY DEVELOPMENT49,01549,015
								110R&D ADVANCED DEVELOPMENT226,410226,410
								120R&D DEMONSTRATION/VALIDATION97,78797,787
								130R&D ENGINEERING DEVELOPMENT217,898217,898
								140R&D MANAGEMENT AND SUPPORT38,07538,075
								150R&D CAPABILITIES ENHANCEMENT15,09215,092
								SUBTOTAL, DHP RESEARCH & DEVELOPMENT654,594654,594
								
								DHP PROCUREMENT
								160PROC INITIAL OUTFITTING13,05713,057
								170PROC REPLACEMENT & MODERNIZATION283,030283,030
								180PROC THEATER MEDICAL INFORMATION PROGRAM3,1453,145
								190PROC IEHR9,1819,181
								SUBTOTAL, DHP PROCUREMENT308,413308,413
								
								DHP UNDISTRIBUTED
								190ATRANSFERS TO THE VETERANS ADMINISTRATION–161,857–161,857
								SUBTOTAL, DHP UNDISTRIBUTED–161,857–161,857
								
								TOTAL, DEFENSE HEALTH PROGRAM31,833,06131,755,061
								
								TOTAL, TITLE XIV35,028,91435,265,914
				XLVIMILITARY CONSTRUCTION
				4601.MILITARY CONSTRUCTION
					
						
								SEC. 4601. MILITARY CONSTRUCTION(In Thousands of Dollars)
								AccountState or Country and InstallationProject TitleBudget RequestSenate Authorized
							
								Military Construction, Army
								California
								MC, ArmyConcordAccess Control Point9,9009,900
								MC, ArmyConcordGeneral Purpose Maintenance Shop5,3005,300
								MC, ArmyFort IrwinUnmanned Aerial Vehicle Hangar45,00045,000
								Colorado
								MC, ArmyFort Carson, ColoradoAircraft Maintenance Hangar60,00060,000
								MC, ArmyFort Carson, ColoradoUnmanned Aerial Vehicle Hangar29,00029,000
								Guantanamo Bay, Cuba
								MC, ArmyGuantanamo BayDining Facility12,00012,000
								MC, ArmyGuantanamo BayHealth Clinic11,80011,800
								Hawaii
								MC, ArmyFort ShafterCommand and Control Facility (Scif)96,00086,400
								Japan
								MC, ArmyKadena AbMissile Magazine10,60010,600
								Kentucky
								MC, ArmyBlue Grass Army DepotConsolidated Shipping Center015,000
								MC, ArmyFort Campbell, KentuckyUnmanned Aerial Vehicle Hangar23,00023,000
								New York
								MC, ArmyFort Drum, New YorkUnmanned Aerial Vehicle Hangar27,00027,000
								MC, ArmyU.S. Military AcademyCadet Barracks, Incr 358,00058,000
								Pennsylvania
								MC, ArmyLetterkenny Army DepotRebuild Shop16,00016,000
								South Carolina
								MC, ArmyFort JacksonTrainee Barracks Complex 3, Ph152,00052,000
								Virginia
								MC, ArmyJoint Base Langley-EustisTactical Vehicle Hardstand7,7007,700
								Worldwide Unspecified
								MC, ArmyUnspecified WorldwideHost Nation Support Fy1533,00033,000
								MC, ArmyUnspecified WorldwideMinor Construction Fy1525,00025,000
								MC, ArmyUnspecified WorldwidePlanning and Design Fy1518,12718,127
								
								Subtotal, Military Construction, Army539,427544,827
								<bold></bold>
								Military Construction, Navy
								Arizona
								MC, NavyYumaAviation Maintenance and Support Complex16,60816,608
								Bahrain Island
								MC, NavySw AsiaP–8a Hangar27,82627,826
								California
								MC, NavyBridgeportE-Lmr Communications Towers16,18016,180
								MC, NavySan DiegoSteam Distribution System Decentralization47,11047,110
								District of Columbia
								MC, NavyDistrict of ColumbiaElectronics Science and Technology Laboratory31,73531,735
								Djibouti
								MC, NavyCamp Lemonier, DjiboutiEntry Control Point9,9239,923
								Florida
								MC, NavyJacksonvilleMh60 Parking Apron8,5838,583
								MC, NavyJacksonvilleP–8a Runway Thresholds and Taxiways21,65221,652
								MC, NavyMayportLcs Operational Training Facility20,52020,520
								Guam
								MC, NavyJoint Region MarianasGse Shops at North Ramp21,88021,880
								MC, NavyJoint Region MarianasMwss Facilities at North Ramp28,77128,771
								Hawaii
								MC, NavyKaneohe BayFacility Modifications for Vmu, Mwsd, & Ch53e51,18251,182
								MC, NavyKaneohe BayRoad and Infrastructure Improvements2,2002,200
								MC, NavyPearl HarborSubmarine Maneuvering Room Trainer Facility9,6989,698
								Japan
								MC, NavyIwakuniSecurity Mods Dpri Mc167–T (Cvw–5 E2d Ea–18g)6,4156,415
								MC, NavyKadena AbAircraft Maint Hangar Alterations and Sap-F19,41119,411
								MC, NavyMCAS FutenmaHangar & Rinse Facility Modernizations4,6394,639
								MC, NavyOkinawaLhd Practice Site Improvements35,68535,685
								Maryland
								MC, NavyAnnapolisCenter for Cyber Security Studies Building120,11230,000
								MC, NavyIndian HeadAdvanced Energetics Research Lab Complex Ph 215,34615,346
								MC, NavyPatuxent RiverAtlantic Test Range Facility9,8609,860
								Nevada
								MC, NavyFallonAir Wing Training Facility27,76327,763
								MC, NavyFallonFacility Alteration for F–35 Training Mission3,4993,499
								North Carolina
								MC, NavyCamp Lejeune2nd Radio Bn Complex, Phase I050,706
								MC, NavyCherry Point MCASWater Treatment Plant Replacement41,58841,588
								Pennsylvania
								MC, NavyPhiladelphiaOhio Replacement Power & Propulsion Facility23,98523,985
								South Carolina
								MC, NavyCharlestonNuclear Power Operational Support Facility35,71635,716
								Spain
								MC, NavyRotaShip Berthing Power Upgrades20,23320,233
								Virginia
								MC, NavyDahlgrenMissile Support Facility27,31327,313
								MC, NavyNorfolkEOD Consolidated Ops & Logistics Facilities39,27439,274
								MC, NavyPortsmouthSubmarine Maintenance Facility9,7439,743
								MC, NavyQuanticoAmmunition Supply Point Expansion12,61312,613
								MC, NavyYorktownBachelor Enlisted Quarters19,15219,152
								MC, NavyYorktownFast Company Training Facility7,8367,836
								Washington
								MC, NavyBremertonIntegrated Water Treatment Syst. Dd 1, 2, & 516,40116,401
								MC, NavyKitsapExplosives Handling Wharf #2 (Inc)83,77883,778
								MC, NavyKitsapRegional Ship Maintenance Support Facility013,833
								MC, NavyPort AngelesTps Port Angeles Forward Operating Location20,63820,638
								MC, NavyWhidbey IslandP–8a Aircraft Apron and Supporting Facilities24,39024,390
								Worldwide Unspecified
								MC, NavyUnspecified WorldwideF–35c Facility Addition and Modification16,59416,594
								MC, NavyUnspecified WorldwideF–35c Operational Training Facility22,39122,391
								MC, NavyUnspecified WorldwideMcon Design Funds33,36633,366
								MC, NavyUnspecified WorldwideUnspecified Minor Construction7,1637,163
								
								Subtotal, Military Construction, Navy1,018,772993,199
								<bold></bold><bold></bold>
								Military Construction, AF
								Alaska
								MC, AFClear AFSEmergency Power Plant Fuel Storage11,50011,500
								Arizona
								MC, AFLuke AFBF–35 Aircraft Mx Hangar—Sqdn #211,20011,200
								MC, AFLuke AFBF–35 Flightline Fillstands15,60015,600
								Guam
								MC, AFJoint Region MarianasGuam Strike Fuel Systems Maint.hangar Inc 264,00064,000
								MC, AFJoint Region MarianasPar Low Observable / Corrosion Control / Composite Repair Shop034,400
								MC, AFJoint Region MarianasPrtc—Combat Comm Infrastr Facility3,7503,750
								MC, AFJoint Region MarianasPrtc—Red Horse Logistics Facility3,1503,150
								MC, AFJoint Region MarianasPrtc—Satellite Fire Station6,5006,500
								Kansas
								MC, AFMcconnell AFBKC–46a Adal Mobility Bag Strg Expansion2,3002,300
								MC, AFMcconnell AFBKC–46a Adal Regional Mx Tng Facility16,10016,100
								MC, AFMcconnell AFBKC–46a Alter Composite Mx Shop4,1004,100
								MC, AFMcconnell AFBKC–46a Alter Taxiway Foxtrot5,5005,500
								MC, AFMcconnell AFBKC–46a Fuselage Trainer6,4006,400
								Maryland
								MC, AFFort MeadeCybercom Joint Operations Center, Increment 2166,000166,000
								Massachusetts
								MC, AFHanscom AFBDormitory (72 Rm)13,50013,500
								Nebraska
								MC, AFOffutt AFBUsstratcom Replacement Facility- Incr 4180,000180,000
								Nevada
								MC, AFNellis AFBF–22 Flight Simulator Facility14,00014,000
								MC, AFNellis AFBF–35 Aircraft Mx Unit—4 Bay Hangar31,00031,000
								MC, AFNellis AFBF–35 Weapons School Facility8,9008,900
								New Jersey
								MC, AFJoint Base Mcguire-Dix-LakehurstFire Station5,9005,900
								Oklahoma
								MC, AFTinker AFBKC–46a Depot Maint Complex Spt Infrastr48,00048,000
								MC, AFTinker AFBKC–46a Two-Bay Depot Mx Hangar63,00063,000
								Texas
								MC, AFJoint Base San AntonioFire Station5,8005,800
								United Kingdom
								MC, AFCroughton RafJiac Consolidation—Phase 192,22392,223
								Worldwide Unspecified
								MC, AFVarious WorldwidePlanning and Design10,73810,738
								MC, AFVarious WorldwideUnspecified Minor Military Construction22,61322,613
								
								Subtotal, Military Construction, AF811,774846,174
								<bold></bold><bold></bold>
								Military Construction, Defense-Wide
								Arizona
								MC, Def-WideFort HuachucaJitc Building 52120 Renovation1,8711,871
								Australia
								MC, Def-WideGeraldtonCombined Communications Gateway Geraldton9,6009,600
								Belgium
								MC, Def-WideBrusselsBrussells Elementary/High School Replacement41,62641,626
								MC, Def-WideBrusselsNATO Headquarters Facility37,91837,918
								California
								MC, Def-WideCamp Pendleton, CaliforniaSOF Comm/Elec Maintenance Facility11,84111,841
								MC, Def-WideCoronadoSOF Logistics Support Unit 1 Ops Facility #141,74041,740
								MC, Def-WideCoronadoSOF Support Activity Ops Facility #228,60028,600
								MC, Def-WideLemooreReplace Fuel Storage & Distribution Fac.52,50052,500
								Colorado
								MC, Def-WidePeterson AFBDental Clinic Replacement15,20015,200
								Conus Classified
								MC, Def-WideClassified LocationSOF Skills Training Facility53,07353,073
								Georgia
								MC, Def-WideHunter Army AirfieldSOF Company Operations Facility7,6927,692
								MC, Def-WideRobins AFBReplace Hydrant Fuel System19,90019,900
								Germany
								MC, Def-WideRhine Ordnance BarracksMedical Center Replacement Incr 4259,69559,695
								Guantanamo Bay, Cuba
								MC, Def-WideGuantanamo BayReplace Fuel Tank11,10011,100
								MC, Def-WideGuantanamo BayW.t. Sampson E/M and Hs Consolid./Replacement65,19065,190
								Hawaii
								MC, Def-WideJoint Base Pearl Harbor-HickamReplace Fuel Tanks3,0003,000
								MC, Def-WideJoint Base Pearl Harbor-HickamUpgrade Fire Supression & Ventilation Sys.49,90049,900
								Japan
								MC, Def-WideMisawa AbEdgren High School Renovation37,77537,775
								MC, Def-WideOkinawaKillin Elementary Replacement/Renovation71,48171,481
								MC, Def-WideOkinawaKubasaki High School Replacement/Renovation99,42099,420
								MC, Def-WideSaseboE.j. King High School Replacement/Renovation37,68137,681
								Kentucky
								MC, Def-WideFort Campbell, KentuckySOF System Integration Maintenance Office Fac18,00018,000
								Maryland
								MC, Def-WideFort MeadeNSAW Campus Feeders Phase 154,20754,207
								MC, Def-WideFort MeadeNSAW Recapitalize Building #1/Site M Inc 345,52145,521
								MC, Def-WideJoint Base AndrewsConstruct Hydrant Fuel System18,30018,300
								Michigan
								MC, Def-WideSelfridge ANGBReplace Fuel Distribution Facilities35,10035,100
								Mississippi
								MC, Def-WideStennisSOF Applied Instruction Facility10,32310,323
								MC, Def-WideStennisSOF Land Acquisition Western Maneuver Area17,22417,224
								Nevada
								MC, Def-WideFallonSOF Tactical Ground Mob. Vehicle Maint Fac.20,24120,241
								New Mexico
								MC, Def-WideCannon AFBSOF Squadron Operations Facility (Sts)23,33323,333
								North Carolina
								MC, Def-WideCamp Lejeune, NCLejeune High School Addition/Renovation41,30641,306
								MC, Def-WideCamp Lejeune, NCSOF Intel/Ops Expansion11,44211,442
								MC, Def-WideFort BraggSOF Battalion Operations Facility37,07437,074
								MC, Def-WideFort BraggSOF Tactical Equipment Maintenance Facility8,0008,000
								MC, Def-WideFort BraggSOF Training Command Building48,06248,062
								MC, Def-WideSeymour Johnson AFBReplace Hydrant Fuel System8,5008,500
								South Carolina
								MC, Def-WideBeaufortReplace Fuel Distibution Facilities40,60040,600
								South Dakota
								MC, Def-WideEllsworth AFBConstruct Hydrant System8,0008,000
								Texas
								MC, Def-WideFort BlissHospital Replacement Incr 6131,500131,500
								MC, Def-WideJoint Base San AntonioMedical Clinic Replacement38,30038,300
								Virginia
								MC, Def-WideCraney IslandReplace & Alter Fuel Distibution Facilities36,50036,500
								MC, Def-WideDef Dist Depot RichmondReplace Access Control Point5,7005,700
								MC, Def-WideFort BelvoirParking Lot7,2397,239
								MC, Def-WideJoint Base Langley-EustisHopsital Addition/Cup Replacement41,20041,200
								MC, Def-WideJoint Exp Base Little CreekSOF Human Performance Center11,20011,200
								MC, Def-WideJoint Exp Base Little CreekSOF Indoor Dynamic Range14,88814,888
								MC, Def-WideJoint Exp Base Little CreekSOF Mobile Comm Det Support Facility13,50013,500
								MC, Def-WidePentagonRedundant Chilled Water Loop15,10015,100
								Worldwide Unspecified
								MC, Def-WideUnspecified WorldwideContingency Construction9,0009,000
								MC, Def-WideUnspecified WorldwideEcip Design10,00010,000
								MC, Def-WideUnspecified WorldwideEnergy Conservation Investment Program150,000150,000
								MC, Def-WideUnspecified WorldwideExercise Related Minor Construction8,5818,581
								MC, Def-WideUnspecified WorldwidePlanning & Design38,70438,704
								MC, Def-WideUnspecified WorldwidePlanning and Design24,42524,425
								MC, Def-WideUnspecified WorldwidePlanning and Design745745
								MC, Def-WideUnspecified WorldwidePlanning and Design42,38742,387
								MC, Def-WideUnspecified WorldwidePlanning and Design599599
								MC, Def-WideUnspecified WorldwidePlanning and Design1,1831,183
								MC, Def-WideUnspecified WorldwideUnspecified Minor Construction2,7002,700
								MC, Def-WideUnspecified WorldwideUnspecified Minor Construction4,1004,100
								MC, Def-WideUnspecified WorldwideUnspecified Minor Construction5,9325,932
								MC, Def-WideUnspecified WorldwideUnspecified Minor Construction6,8466,846
								MC, Def-WideUnspecified WorldwideUnspecified Minor Construction2,0002,000
								MC, Def-WideUnspecified WorldwideUnspecified Minor Construction10,33410,334
								MC, Def-WideUnspecified WorldwideUnspecified Minor Milcon2,9942,994
								MC, Def-WideVarious WorldwidePlanning and Design24,19724,197
								
								Subtotal, Military Construction, Defense-Wide2,061,8901,861,890
								
								Military Construction, Army National Guard
								Maine
								MC, ARNGAugustaNational Guard Reserve Center30,00030,000
								Maryland
								MC, ARNGHavre DE GraceNational Guard Readiness Center12,40012,400
								Montana
								MC, ARNGHelenaNational Guard Readiness Center Add/Alt38,00038,000
								New Mexico
								MC, ARNGAlamagordoReadiness Cener Add/Alt05,000
								North Dakota
								MC, ARNGValley CityNational Guard Vehicle Maintenance Shop10,80010,800
								Vermont
								MC, ARNGNorth Hyde ParkNational Guard Vehicle Maintenance Shop4,4004,400
								Worldwide Unspecified
								MC, ARNGUnspecified WorldwidePlanning and Design17,60017,600
								MC, ARNGUnspecified WorldwideUnspecified Minor Construction13,72013,720
								
								Subtotal, Military Construction, Army National Guard126,920131,920
								
								Military Construction, Air National Guard
								Arkansas
								MC, ANGFt Smith Municipal AirportConsolidated Scif013,200
								Connecticut
								MC, ANGBradley IAPConstruct C–130 Fuel Cell and Corrosion Contr16,30616,306
								Iowa
								MC, ANGDes Moines MapRemotely Piloted Aircraft and Targeting Group8,9938,993
								Michigan
								MC, ANGW. K. Kellog Regional AirportRpa Beddown6,0006,000
								New Hampshire
								MC, ANGPease International Trade PortKC–46a Adal Airfield Pavements & Hydrant Syst7,1007,100
								MC, ANGPease International Trade PortKC–46a Adal Fuel Cell Building 25316,80016,800
								MC, ANGPease International Trade PortKC–46a Adal Maint Hangar Building 25418,00218,002
								Pennsylvania
								MC, ANGWillow Grove ArfRpa Operations Center5,6625,662
								Worldwide Unspecified
								MC, ANGVarious WorldwidePlanning and Design7,7007,700
								MC, ANGVarious WorldwideUnspecified Minor Construction8,1008,100
								
								Subtotal, Military Construction, Air National Guard94,663107,863
								<bold></bold><bold></bold>
								Military Construction, Army Reserve
								California
								MC, Army ResRiversideArmy Reserve Center, Phase Ii025,000
								MC, Army ResFresnoArmy Reserve Center/AMSA22,00022,000
								Colorado
								MC, Army ResFort Carson, ColoradoTraining Building Addition5,0005,000
								New Jersey
								MC, Army ResJoint Base Mcguire-Dix-LakehurstArmy Reserve Center26,00026,000
								New York
								MC, Army ResMattydaleArmy Reserve Center/AMSA23,00023,000
								Virginia
								MC, Army ResFort LeeTass Training Center16,00016,000
								Worldwide Unspecified
								MC, Army ResUnspecified WorldwidePlanning and Design8,3378,337
								MC, Army ResUnspecified WorldwideUnspecified Minor Construction3,6093,609
								
								Subtotal, Military Construction, Army Reseserve103,946128,946
								<bold></bold>
								Military Construction, Navy Reseserve
								Pennsylvania
								MC, Navy ResPittsburghReserve Training Center—Pittsburgh, PA17,65017,650
								Washington
								MC, Navy ResEverettJoint Reserve Intelligence Center047,869
								MC, Navy ResWhidbey IslandC–40 Aircraft Maintenance Hangar27,75527,755
								Worldwide Unspecified
								MC, Navy ResUnspecified WorldwideMcnr Planning & Design2,1232,123
								MC, Navy ResUnspecified WorldwideMcnr Unspecified Minor Construction4,0004,000
								
								Subtotal, Military Construction, Navy Reserve51,52899,397
								<bold></bold><bold></bold>
								Military Construction, AF Reseserve
								Arizona
								MC, AF ResDavis-Monthan AFBGuardian Angel Operations014,500
								Georgia
								MC, AF ResRobins AFBAfrc Consolidated Mission Complex, Ph I27,70027,700
								North Carolina
								MC, AF ResSeymour Johnson AFBKC–135 Tanker Parking Apron Expansion9,8009,800
								Texas
								MC, AF ResFort WorthEOD Facility3,7003,700
								Worldwide Unspecified
								MC, AF ResVarious WorldwidePlanning and Design6,8926,892
								MC, AF ResVarious WorldwideUnspecified Minor Military Construction1,4001,400
								
								Subtotal, Military Construction, AF Reserve49,49263,992
								<bold></bold><bold></bold>
								Chemical Demilitarization Construction
								Kentucky
								Chem DemilBlue Grass Army DepotAmmunition Demilitarization Ph Xv38,71538,715
								
								Subtotal, Chemical Demilitarization Construction38,71538,715
								<bold></bold><bold></bold>
								NATO Security Investment Program
								Worldwide Unspecified
								NATO SIPNATO Security Investment ProgramNATO Security Investment Program199,700174,700
								
								Subtotal, NATO Security Investment Program199,700174,700
								<bold></bold><bold></bold>
								Total, Military Construction5,096,8274,991,623
								<bold></bold><bold></bold>
								Family Housing
								Family Housing Construction, Army
								Illinois
								FHC, ArmyRock IslandFamily Housing New Construction19,50019,500
								Korea
								FHC, ArmyCamp WalkerFamily Housing New Construction57,80057,800
								Worldwide Unspecified
								FHC, ArmyUnspecified WorldwideFamily Housing P & D1,3091,309
								
								Subtotal, Family Housing Construction, Army78,60978,609
								<bold></bold><bold></bold>
								Family Housing O&M, Army
								Worldwide Unspecified
								FHO, ArmyUnspecified WorldwideFurnishings14,13614,136
								FHO, ArmyUnspecified WorldwideLeased Housing112,504112,504
								FHO, ArmyUnspecified WorldwideMaintenance of Real Property Facilities65,24565,245
								FHO, ArmyUnspecified WorldwideManagement Account3,1173,117
								FHO, ArmyUnspecified WorldwideManagement Account43,48043,480
								FHO, ArmyUnspecified WorldwideMilitary Housing Privitization Initiative20,00020,000
								FHO, ArmyUnspecified WorldwideMiscellaneous700700
								FHO, ArmyUnspecified WorldwideServices9,1089,108
								FHO, ArmyUnspecified WorldwideUtilities82,68682,686
								
								Subtotal, Family Housing O&M, Army350,976350,976
								<bold></bold><bold></bold>
								Family Housing Construction, Navy and Marine Corps
								Worldwide Unspecified
								FHC, N/MCUnspecified WorldwideDesign472472
								FHC, N/MCUnspecified WorldwideImprovements15,94015,940
								
								Subtotal, Family Housing Construction, Navy and Marine Corps16,41216,412
								<bold></bold><bold></bold>
								Family Housing O&M, Navy and Marine Corps
								Worldwide Unspecified
								FHO, N/MCUnspecified WorldwideFurnishings Account17,88117,881
								FHO, N/MCUnspecified WorldwideLeasing65,99965,999
								FHO, N/MCUnspecified WorldwideMaintenance of Real Property97,61297,612
								FHO, N/MCUnspecified WorldwideManagement Account55,12455,124
								FHO, N/MCUnspecified WorldwideMiscellaneous Account366366
								FHO, N/MCUnspecified WorldwidePrivatization Support Costs27,87627,876
								FHO, N/MCUnspecified WorldwideServices Account18,07918,079
								FHO, N/MCUnspecified WorldwideUtilities Account71,09271,092
								
								Subtotal, Family Housing O&M, Navy and Marine Corps354,029354,029
								<bold></bold><bold></bold>
								Family Housing O&M, AF
								Worldwide Unspecified
								FHO, AFUnspecified WorldwideFurnishings Account38,54338,543
								FHO, AFUnspecified WorldwideHousing Privatization40,76140,761
								FHO, AFUnspecified WorldwideLeasing43,65143,651
								FHO, AFUnspecified WorldwideMaintenance99,93499,934
								FHO, AFUnspecified WorldwideManagement Account47,83447,834
								FHO, AFUnspecified WorldwideMiscellaneous Account1,9931,993
								FHO, AFUnspecified WorldwideServices Account12,70912,709
								FHO, AFUnspecified WorldwideUtilities Account42,32242,322
								
								Subtotal, Family Housing O&M, AF327,747327,747
								<bold></bold><bold></bold>
								Family Housing O&M, Defense-Wide
								Worldwide Unspecified
								FHO, DWUnspecified WorldwideFurnishings Account3,3623,362
								FHO, DWUnspecified WorldwideFurnishings Account2020
								FHO, DWUnspecified WorldwideFurnishings Account746746
								FHO, DWUnspecified WorldwideLeasing42,08342,083
								FHO, DWUnspecified WorldwideLeasing11,17911,179
								FHO, DWUnspecified WorldwideMaintenance of Real Property344344
								FHO, DWUnspecified WorldwideMaintenance of Real Property2,1282,128
								FHO, DWUnspecified WorldwideManagement Account378378
								FHO, DWUnspecified WorldwideServices Account3131
								FHO, DWUnspecified WorldwideUtilities Account170170
								FHO, DWUnspecified WorldwideUtilities Account659659
								
								Subtotal, Family Housing O&M, Defense-Wide61,10061,100
								<bold></bold><bold></bold>
								Family Housing Improvement Fund
								Worldwide Unspecified
								FHIFUnspecified WorldwideFamily Housing Improvement Fund1,6621,662
								
								Subtotal, Family Housing Improvement Fund1,6621,662
								<bold></bold><bold></bold>
								Total, Family Housing1,190,5351,190,535
								
								Base Realignment and Closure
								Defense Base Closure Account—Army
								Worldwide Unspecified
								BRAC—ArmyBase Realignment & Closure, ArmyBase Realignment and Closure84,41784,417
								
								Subtotal, Defense Base Closure Account—Army84,41784,417
								
								Defense Base Closure Account—Navy
								Worldwide Unspecified
								BRAC—NavyBase Realignment & Closure, NavyBase Realignment & Closure57,40657,406
								BRAC—NavyUnspecified WorldwideDon–100: Planing, Design and Management7,6827,682
								BRAC—NavyUnspecified WorldwideDon–101: Various Locations21,41621,416
								BRAC—NavyUnspecified WorldwideDon–138: NAS Brunswick, ME904904
								BRAC—NavyUnspecified WorldwideDon–157: Mcsa Kansas City, MO4040
								BRAC—NavyUnspecified WorldwideDon–172: NWS Seal Beach, Concord, CA6,0666,066
								BRAC—NavyUnspecified WorldwideDon–84: JRB Willow Grove & Cambria Reg Ap1,1781,178
								
								Subtotal, Defense Base Closure Account—Navy94,69294,692
								<bold></bold><bold></bold>
								Defense Base Closure Account—AF
								Worldwide Unspecified
								BRAC—AFUnspecified WorldwideDod BRAC Activities—Air Force90,97690,976
								
								Subtotal, Defense Base Closure Account—AF90,97690,976
								<bold></bold><bold></bold>
								Total, Base Realignment and Closure270,085270,085
								
								Grand Total, Military Construction & Family Housing6,557,4476,452,243
				XLVIIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS
				4701.DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS
					
						
								SEC. 4701. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars)
								ProgramFY 2015 RequestSenate Authorized
							
								Discretionary Summary By Appropriation
								Energy Programs
								Nuclear energy104,000104,000
								
								Advisory Board
								Advisory Board on Toxic Substances and Worker Health02,000
								
								Atomic Energy Defense Activities
								National nuclear security administration:
								Weapons activities8,314,9028,314,902
								Defense nuclear nonproliferation1,555,1561,840,156
								Naval reactors1,377,1001,377,100
								Federal salaries and expenses410,842403,342
								Total, National nuclear security administration11,658,00011,935,500
								
								Environmental and other defense activities:
								Defense environmental cleanup5,327,5384,864,538
								Other defense activities753,000751,000
								Total, Environmental & other defense activities6,080,5385,615,538
								Total, Atomic Energy Defense Activities17,738,53817,551,038
								Total, Discretionary Funding17,842,53817,657,038
								
								Nuclear Energy
								Idaho sitewide safeguards and security104,000104,000
								Total, Nuclear Energy104,000104,000
								
								Advisory Board
								Advisory Board on Toxic Substances and Worker Health02,000
								Total, Advisory Board02,000
								
								Weapons Activities
								Directed stockpile work
								B61 Life extension program643,000643,000
								W76 Life extension program259,168259,168
								W88 Alt 370165,400165,400
								Cruise missile warhead life extension program9,41816,918
								
								Stockpile systems
								B61 Stockpile systems109,615109,615
								W76 Stockpile systems45,72845,728
								W78 Stockpile systems62,70362,703
								W80 Stockpile systems70,61070,610
								B83 Stockpile systems63,13663,136
								W87 Stockpile systems91,25591,255
								W88 Stockpile systems88,06088,060
								Total, Stockpile systems531,107531,107
								
								Weapons dismantlement and disposition
								Operations and maintenance30,00830,008
								
								Stockpile services
								Production support350,942350,942
								Research and development support29,64929,649
								R&D certification and safety201,479201,479
								Management, technology, and production241,805241,805
								Plutonium sustainment144,575144,575
								Tritium readiness140,053140,053
								Total, Stockpile services1,108,5031,108,503
								Total, Directed stockpile work2,746,6042,754,104
								
								Campaigns:
								Science campaign
								Advanced certification58,74758,747
								Primary assessment technologies112,000112,000
								Dynamic materials properties117,999117,999
								Advanced radiography79,34079,340
								Secondary assessment technologies88,34488,344
								Total, Science campaign456,430456,430
								
								Engineering campaign
								Enhanced surety52,00352,003
								Weapon systems engineering assessment technology20,83220,832
								Nuclear survivability25,37125,371
								Enhanced surveillance37,79937,799
								Total, Engineering campaign136,005136,005
								
								Inertial confinement fusion ignition and high yield campaign
								Ignition77,99477,994
								Support of other stockpile programs23,59823,598
								Diagnostics, cryogenics and experimenta support61,29761,297
								Pulsed power inertial confinement fusion5,0245,024
								Joint program in high energy density laboratory plasmas9,1009,100
								Facility operations and target production335,882328,382
								Total, Inertial confinement fusion and high yield campaign512,895505,395
								
								Advanced simulation and computing campaign610,108610,108
								
								Readiness Campaign
								Nonnuclear readiness125,909125,909
								Total, Readiness campaign125,909125,909
								Total, Campaigns1,841,3471,833,847
								
								Readiness in technical base and facilities (RTBF)
								Operations of facilities
								Kansas City Plant125,000125,000
								Lawrence Livermore National Laboratory71,00071,000
								Los Alamos National Laboratory198,000198,000
								Nevada National Security Site89,00089,000
								Pantex75,00075,000
								Sandia National Laboratory106,000106,000
								Savannah River Site81,00081,000
								Y–12 National security complex151,000151,000
								Total, Operations of facilities896,000896,000
								
								Program readiness136,700136,700
								Material recycle and recovery138,900138,900
								Containers26,00026,000
								Storage40,80040,800
								Maintenance and repair of facilities205,000205,000
								Recapitalization209,321209,321
								Subtotal, Readiness in technical base and facilities1,652,7211,652,721
								Construction:
								15–D–613 Emergency Operations Center, Y–122,0002,000
								15–D–612 Emergency Operations Center, LLNL2,0002,000
								15–D–611 Emergency Operations Center, SNL4,0004,000
								15–D–301 HE Science & Engineering Facility, PX11,80011,800
								15–D–302, TA–55 Reinvestment project, Phase 3, LANL16,06216,062
								12–D–301 TRU waste facilities, LANL6,9386,938
								11–D–801 TA–55 Reinvestment project Phase 2, LANL10,00010,000
								07–D–220-04 Transuranic liquid waste facility, Lanl15,00015,000
								06–D–141 PED/Construction, UPF Y–12, Oak Ridge, TN335,000335,000
								Total, Construction402,800402,800
								Total, Readiness in technical base and facilities2,055,5212,055,521
								
								Secure transportation asset
								Operations and equipment132,851132,851
								Program direction100,962100,962
								Total, Secure transportation asset233,813233,813
								
								Nuclear counterterrorism incident response173,440173,440
								
								Counterterrorism and Counterproliferation Programs76,90176,901
								
								Site stewardship
								Environmental projects and operations53,00053,000
								Nuclear materials integration16,21816,218
								Minority serving institution partnerships program13,23113,231
								Total, Site stewardship82,44982,449
								
								Defense nuclear security
								Operations and maintenance618,123618,123
								Total, Defense nuclear security618,123618,123
								
								Information technology and cybersecurity179,646179,646
								
								Legacy contractor pensions307,058307,058
								Subtotal, Weapons activities8,314,9028,314,902
								
								Total, Weapons Activities8,314,9028,314,902
								
								Defense Nuclear Nonproliferation
								Global threat reduction initiative
								 Global threat reduction initiative333,488373,488
								Total, Global threat reduction initiative333,488373,488
								
								Defense Nuclear Nonproliferation R&D
								Operations and maintenance360,808390,808
								Nonproliferation and international security141,359141,359
								
								International material protection and cooperation305,467375,467
								
								Fissile materials disposition
								Operations and maintenance
								U.S. plutonium disposition85,00085,000
								U.S. uranium disposition25,00025,000
								Total, Operations and maintenance110,000110,000
								Construction:
								99–D–143 Mixed oxide fuel fabrication facility, Savannah River, SC196,000341,000
								99–D–141–02 Waste Solidification Building, Savannah River, SC5,1255,125
								Total, Construction201,125346,125
								
								Total, Fissile materials disposition311,125456,125
								Total, Defense Nuclear Nonproliferation Programs1,452,2471,737,247
								
								Legacy contractor pensions102,909102,909
								Total, Defense Nuclear Nonproliferation1,555,1561,840,156
								
								Naval Reactors
								Naval reactors operations and infrastructure412,380412,380
								Naval reactors development425,700425,700
								Ohio replacement reactor systems development156,100156,100
								S8G Prototype refueling126,400126,400
								Program direction46,60046,600
								Construction:
								15–D–904 NRF Overpack Storage Expansion 3400400
								15–D–903 KL Fire System Upgrade600600
								15–D–902 KS Engineroom team trainer facility1,5001,500
								15–D–901 KS Central office building and prototype staff facility24,00024,000
								14–D–901 Spent fuel handling recapitalization project, NRF141,100141,100
								13–D–905 Remote-handled low-level waste facility, INL14,42014,420
								13–D–904 KS Radiological work and storage building, KSO20,10020,100
								10-D–903, Security upgrades, KAPL7,4007,400
								08–D–190 Expended Core Facility M–290 receiving/discharge station, Naval Reactor Facility, ID400400
								Total, Construction209,920209,920
								Subtotal, Naval Reactors1,377,1001,377,100
								
								Total, Naval Reactors1,377,1001,377,100
								
								Federal Salaries And Expenses
								Program direction410,842403,342
								
								Defense Environmental Cleanup
								Closure sites:
								Closure sites administration4,8894,889
								Hanford site:
								River corridor and other cleanup operations332,788332,788
								Central plateau remediation:
								Central plateau remediation474,292474,292
								Construction
								15–D–401 Containerized sludge (Rl-0012)26,29026,290
								Total, Central plateau remediation500,582500,582
								
								Richland community and regulatory support14,70114,701
								Total, Hanford site848,071848,071
								
								Idaho National Laboratory:
								Idaho cleanup and waste disposition364,293364,293
								Idaho community and regulatory support2,9102,910
								Total, Idaho National Laboratory367,203367,203
								
								NNSA sites and Nevada off-sites
								Lawrence Livermore National Laboratory1,3661,366
								Nuclear facility D & D Nevada64,85164,851
								Sandia National Laboratories2,8012,801
								
								Los Alamos National Laboratory
								Los Alamos National Laboratory196,017196,017
								Construction:
								15–D–406 Hexavalent chromium D & D (Vl-Lanl-0030)28,60028,600
								Total, Los Alamos National Laboratory224,617224,617
								Total, NNSA sites and Nevada off-sites293,635293,635
								
								Oak Ridge Reservation:
								OR Nuclear facility D & D73,15573,155
								Construction
								14–D–403 Outfall 200 Mercury Treatment Facility9,4009,400
								Total, OR Nuclear facility D & D82,55582,555
								
								U233 Disposition Program41,62641,626
								
								OR cleanup and disposition
								OR cleanup and disposition71,13771,137
								Construction:
								15–D–405—Sludge Buildout4,2004,200
								Total, OR cleanup and disposition75,33775,337
								
								OR reservation community and regulatory support4,3654,365
								Solid waste stabilization and disposition
								Oak Ridge technology development3,0003,000
								Total, Oak Ridge Reservation206,883206,883
								
								Office of River Protection:
								Waste treatment and immobilization plant
								01–D–416 A-D/ORP-0060 / Major construction575,000575,000
								01–D–16E Pretreatment facility115,000115,000
								Total, Waste treatment and immobilization plant690,000690,000
								
								Tank farm activities
								Rad liquid tank waste stabilization and disposition522,000522,000
								 Construction:
								 15–D–409 Low Activity Waste Pretreatment System, Hanford23,00023,000
								Total, Tank farm activities545,000545,000
								Total, Office of River protection1,235,0001,235,000
								
								Savannah River sites:
								Savannah River risk management operations:
								Savannah River risk management operations416,276416,276
								
								SR community and regulatory support11,01311,013
								
								Radioactive liquid tank waste:
								Radioactive liquid tank waste stabilization and disposition553,175553,175
								Construction:
								15–D–402—Saltstone Disposal Unit #634,64234,642
								05–D–405 Salt waste processing facility, Savannah River135,000135,000
								Total, Construction169,642169,642
								Total, Radioactive liquid tank waste722,817722,817
								Total, Savannah River site1,150,1061,150,106
								
								Waste Isolation Pilot Plant
								Waste isolation pilot plant216,020216,020
								
								Program direction280,784280,784
								Program support14,97914,979
								
								Safeguards and Security:
								Oak Ridge Reservation16,38216,382
								Paducah7,2977,297
								Portsmouth8,4928,492
								Richland/Hanford Site63,66863,668
								Savannah River Site132,196132,196
								Waste Isolation Pilot Project4,4554,455
								West Valley1,4711,471
								Total, Safeguards and Security233,961233,961
								Technology development13,00713,007
								Subtotal, Defense environmental cleanup4,864,5384,864,538
								
								Legislative Proposal
								Uranium enrichment D&D fund contribution463,0000
								Subtotal Legislative Proposal463,0000
								
								Total, Defense Environmental Cleanup5,327,5384,864,538
								
								Other Defense Activities
								Specialized security activities202,152202,152
								
								Environment, health, safety and security
								Environment, health, safety and security118,763117,763
								Program direction62,23562,235
								Total, Environment, Health, safety and security180,998179,998
								
								Independent enterprise assessments
								Independent enterprise assessments24,06824,068
								Program direction49,46649,466
								Total, Independent enterprise assessments73,53473,534
								
								Office of Legacy Management
								Legacy management158,639157,639
								Program direction13,34113,341
								Total, Office of Legacy Management171,980170,980
								
								Defense related administrative support
								Chief financial officer46,87746,877
								Chief information officer71,95971,959
								Total, Defense related administrative support118,836118,836
								
								Office of hearings and appeals5,5005,500
								Subtotal, Other defense activities753,000751,000
								Total, Other Defense Activities753,000751,000June 2, 2014Read twice
			 and placed on the calendar